Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 1 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 2 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 3 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 4 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 5 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 6 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 7 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 8 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 9 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 10 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 11 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 12 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 13 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 14 of 334
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 15 of 334
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 16 of 334



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                          :
In re Motion to Confirm Arbitration Award :
Democratic National Committee             :
                      v                   :
Republican National Committee             : Docket No. 2:19-cv-004072 - NIQA
2018 WL 7568871 (June 6, 2018)            :
by Hon. Peter J. Wirs                     :
Trustee of the Lincoln Charitable Trust   :
____________________________________

     CONCISE STATEMENT OF LEGAL CONTENTIONS & AUTHORITIES RELIED
                  UPON FOR UNCONTESTED MOTION TO
                     CONFIRM ARBITRATION AWARD
        AND APPLICATION FOR AUTHORIZATION FOR ATTORNEY FEES
                  FOR RECEIVER IN AID OF ARBITRATION


I.        Objection to Confirmation of Arbitration Award Cannot be Heard, as RNC Waives all

          Claims and Defenses for Failure to Timely Move to Vacate per 9 U.S.C. § 12.

     A.    Issue: If the RNC failed to timely move to vacate Arbitration Award, can it raise

           objections (claims and defenses) on Motion to Confirm.

     B.    Rule:

           (1)   RNC cannot raise waived claims and defenses on motion to confirm. Service Emp.

                 Intern. Union, Local No. 36, AFL-CIO v. Office Center Services, Inc., 670 F.2d 404,

                 409 (3rd Cir. 1982) (The FAA disallows the raising of a defense to confirmation of

                 an arbitration award more than three months after the award is issued); Service

                 Employees International Union Local 36, AFL–CIO v. City Cleaning Company, Inc.,

                 982 F.2d 89, 93 (3d Cir.1992).

           (2)   “A party to an arbitration award who fails to comply with the statutory precondition


                                                  -1-
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 17 of 334



            of timely service of notice forfeits the right to judicial review of the award.” Silicon

            Power Corp. v. General Elec. Zenith Controls, Inc., 2009 WL 1971390 *2 (E.D.Pa.

            July 7, 2009) (cites and internal quotations omitted). See also Local 966, Intern.

            Broth. of Teamsters v. JCB, Inc., 2013 WL 1845607 *2 (D.N.J. April 30, 2013);

            Western Kraft East, Inc. v. United Paperworkers Intern. Union, Local 375, 531

            F.Supp. 666, 671 (E.D.Pa. 1982) (“I am now satisfied that once an action to vacate

            is time-barred, a party is thereby precluded from asserting defenses to a counterclaim

            for enforcement which could have been raised in a timely suit to vacate the award”).

      (3)   In facts analogous to this case, the non-prevailing party’s failure to move to vacate

            is held to constitute implicit approval of confirmation of arbitration award.

            Teamsters-Employer Local No. 945 Pension Fund v. Acme Sanitation Corp., 963

            F.Supp. 340, 349-350 (D.N.J. 1997).

C.    Facts: RNC not only failed to timely file a motion to vacate, 9 U.S.C. § 12 on grounds

      under 9 U.S.C. § 10(a), but it failed to exercise any of its statutory remedies, i.e.

      challenging the arbitration’s jurisdiction, putting the arbitration on notice that it objects to

      jurisdiction, raising the issues before the arbitrator, etc.

D.    Conclusion: The RNC cannot be heard on any objection whatsoever in this Motion to

      Confirm. “A party who receives adequate notice of an arbitration proceeding, yet who

      elects to sit idly by in silence until the arbitration is complete, the award has been rendered,

      and the prevailing party has moved to confirm, cannot emasculate all that has been done

      by asserting a technical right for which there has been no substantive deprivation.”

      International Technologies Integration, Inc. v. PLO, 66 F.Supp.2d 3, 13 (D.D.C. 1999).


                                               -2-
        Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 18 of 334



II. Confirmation of Arbitration Award is a Summary Proceeding Constituting a Ministerial

   Function without Notice.

   A.    Issue: Whether this Court can grant summary relief in confirming the Arbitration Award.

   B.    Rule:

         (1)   Confirmation of an arbitration award is a ministerial, summary proceeding. See e.g.,

               Textile Workers Union of America v. Cast Optics Corp., 1971 WL 933 (D.N.J. April

               29, 1971) (“wherein 9 U.S.C. § 9, providing for the confirmation of an arbitration

               award mandates that all such actions be by way of summary proceedings”).

         (2)   Actions to confirm arbitration awards are straightforward proceedings in which no

               other claims are to be adjudicated. Marker Volkl (Intern.) GmbH v. Epic Sports

               Intern., Inc., 965 F.Supp.2d 308, 311 (S.D.N.Y. 2013).

         (3)   The relevant provision of the Federal Arbitration Act, 9 U.S.C. § 9, makes it clear

               that judicial confirmation of an arbitration award is a ministerial act that a Court

               must undertake unless at least one of the specifically enumerated grounds in 9 U.S.C.

               § 10 or § 11 exists for vacating the Award. Sperry Intern. Trade, Inc. v. Government

               of Israel, 532 F.Supp. 901, 905 (S.D.N.Y. 1982) affirmed 689 F.2d 301.

         (4)   “Confirmation of an arbitration award ‘is a summary proceeding that merely makes

               what is already a final arbitration award a judgment of the court.’” Salus Capital

               Partners, LLC v. Moser, 289 F.Supp.3d 468, 476 (S.D.N.Y. 2018), quoting D.H.

               Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006); Florasynth, Inc. v.

               Pickholz, 750 F.2d 171, 176 (2d Cir. 1984).




                                                -3-
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 19 of 334



       C.    Facts: RNC waived all claims and defenses by failing to timely file a vacatur motion, 9

             U.S.C. §§ 10(a), 12, and is bound by the Trust Agreement, ¶8(E)(2) authorizing

             confirmation and entry of judgment of an arbitration award without objection.

       D.    Conclusion: The Court commits no abuse of discretion in granting motion to confirm the

             Arbitration Award without further notice.



III.         Trustee Can Appoint a Receiver in Aid of Arbitration.

       A.    Issue: Can the Trustee appoint a Receiver in aid of arbitration? And can the Trustee

             appoint himself if his first two choices to be Receiver declined?

       B.    Rule:

             (1)   When faced with extraordinary circumstances, an arbitrator is expected to exercise

                   his “informed judgment to reach a fair solution of [the] problem.” Steelworkers v.

                   Enterprise Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960).

                   An in-depth analysis on the appropriateness of an arbitrator appointing a receiver is

                   provided in Stone v. Theatrical Investment Corp., 64 F.Supp.3d 527, 540-542

                   (S.D.N.Y 2014). Other Federal courts are in accord, In re Southwest Ranching Inc.,

                   2017 WL 4274309 *2 (S.D.Tex. 2017); In re Teknek, LLC, 343 B.R. 850

                   (Bankr.N.D.Ill 2006), as are state courts. Sun Valley Ranch 308 Ltd. Partnership ex

                   rel. Englewood Properties, Inc. v. Robson, 231 Ariz. 287, 294, 294 P.3d 125, 132

                   (2012); Estate of Hoskins, 501 S.W.3d 295, 299 (Tex.App. 2016). The ULA Note to

                   the Revised Uniform Arbitration Act § 21 acknowledges the well-settled history

                   behind arbitrators’ broad-based powers includes appointing receivers.


                                                    -4-
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 20 of 334



      (2)   In Marcus v. Meyerson, 5 A.D.2d 818, 8181, 170 N.Y.S.2d 924, 925 (1958) the court

            recognized one appointed as both arbitrator and receiver, and in Deutsche Bank Nat.

            Trust Co. v. F.D.I.C., 784 F.Supp.2d 1142, 1160 (C.D.Cal. 2011) vacated in part on

            other grounds 854 F.Supp.2d 756 citing Bullion Servs., Inc. v. Valley State Bank, 50

            F.3d 705, 709 (9th Cir.1995) the court noted that the FDIC acted in both its

            regulatory role and as a receiver, kepting both functions legally separate.

C.    Facts: The Trustee, sitting as the Arbitrator, fully anticipating the RNC’s contemptuous

      behavior as documented by both courts and academic authorities exercised his authority

      Ex Aequo et Bono to craft the only relief that would reasonably assure the GOP would no

      longer coerce, intimidate or threaten voters in violation of the City Rights Act of 1957.

      Because neither of the Trustee’s choices, Gov. Robert List of Nevada and PA Senate

      President Pro Tempore Joseph Scarnati, were available for appointment, the Trustee

      provided that he would serve on an interim basis (despite and because he is terminally ill

      with Mitochondrial Disease) until he was able to find another candidate.

D.    Conclusion: The Trustee, sitting as the Arbitrator, has full authority Ex Aequo et Bono

      which includes appointment of a Receiver in aid of Arbitration, and courts have recognized

      arbitrators who thereafter were receivers.


Dated: September 6, 2019                           Hon. Peter J. Wirs
                                                   Trustee
                                                   Lincoln Charitable Trust
                                                   600 Chestnut Street, Suite 1056
                                                   POB 1776
                                                   Philadelphia, PA 19105
                                                   717-584-1776
                                                   Trustee@LincolnCharitableTrust.org
                                                   PJWirs@PeterJWirs.com

                                             -5-
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 21 of 334



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                          :
In re Motion to Confirm Arbitration Award :
Democratic National Committee             :
                      v                   :
Republican National Committee             : Docket No. 2:19-cv-004072 - NIQA
2018 WL 7568871 (June 6, 2018)            :
by Hon. Peter J. Wirs                     :
Trustee of the Lincoln Charitable Trust   :
____________________________________




         Papers required to be filed with the Clerk
                 pursuant to 9 U.S.C. § 13

1.    The Lincoln Charitable Trust Agreement.
2.    The June 6, 2018 Arbitration Award, 2018 WL 7568871.
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 22 of 334




Know all Men by these Present, Greeting                          exempt from Federal income tax under section 501(c)(3)
                                                                 of the Code (or the corresponding provision of any future
Whereas, the 59th Republican Ward Executive                      United States Internal Revenue Law) or (b) by an
Committee, a lawful entity pursuant to the Election Code,        organization, contributions to which are deductible under
Act of June 3, 1937, P.L. 1333, art. VIII, § 807, 25 P.S. §      section 170(c)(2) of the Code (or the corresponding
2837, (“Settlor”) hereby transfer the property re to the         provision of any future United States Internal Revenue
Trustee, and the Trustee hereby acknowledge receipt              Law).
thereof and agree to hold such property re and all                    (D) If upon order of the Orphans Court of the Court
investments and reinvestments thereof in trust as the Trust      of Common Pleas under the Uniform Trust Act, there is
Property, pursuant to the Uniform Trust Act, Act of July         termination of the Trust, after paying or adequately
7, 2006, P.L. 625, No. 98, 20 Pa.C.S. §§ 7701 - 7799.3,          providing for the debts and obligations of the Trust, the
upon the following terms and conditions.                         remaining assets shall be distributed to a nonprofit fund,
                                                                 foundation or corporation which is organized and operated
             ARTICLE I - PURPOSE AND RE                          exclusively for educational and charitable purposes and
¶ 1. Name of Trust. The name of this Trust shall be the          which has established its tax exempt status under section
Lincoln Charitable Trust (“Trust”) which the Trust               501(c)(3) of the Code.
Property shall be shared equally among Democratic,
Republican and independent beneficiaries each having             ¶ 3. Life of Trust. The Trust shall continue forever.
equal fractional interests of the assets and liabilities
therein.                                                         ¶ 4. Original Trust Res. The Settlor acknowledges that
                                                                 it has transferred to the Trustee without consideration, to
¶ 2. Purpose of Trust.                                           constitute the original corpus of the Trust Property, all
     (A) The Trust is created for the charitable purpose of      intellectual property ownership rights of:
providing the Trust Property as hereinafter described, for            (A) An open architecture, Internet-based, contact
the complete and full access to, benefit of, and usage by        relationship management (“CRM”), social networking
any and all duly qualified national, state, county,              (“SocNet”) software as a service (“SAAS”) program
municipal, ward, district, local and subordinate                 (“Trust Property”); and
committees of the Democratic and Republican Parties as                (B) A federally registered standards development
defined under Section 301 of the Federal Election                body (“SDB”) registered December 11, 2006 with the U.S.
Campaign Act (FECA) of 1971, as amended, Pub.L.                  Dept. of Justice and Federal Trade Commission pursuant
92-225, 86 Stat. 3, 2 U.S.C. § 431(4)(C)(14), (15) and (16)      to the National Cooperative Research and Production Act
and each and every elected member therein, hereinafter           Pub. L. 103–42, § 3(b)-(c), 107 Stat. 117, 118, 15 U.S.C.
(“Qualified Beneficiaries”); elected public officeholders        4301 et seq.
(“Current Beneficiaries”), and the general public for
whom the elected public and party officeholders represent        ¶ 5. Additions to the Trust Res. The Trustee may
(hereinafter the “Beneficiaries”), to protect the exercise of    receive and accept additional property, whether real or
their First Amendment rights to meaningfully participate         personal, by way of gift, bequest, or devise, from any
within the political parties of their choice in furtherance of   person, firm, trust, or corporation, to be held, administered
their inalienable and indefeasible political powers and          and disposed of in accordance with and pursuant to the
otherwise promote exemplary public accessibility,                provisions of this Trust Agreement, but no gift, bequest or
accountability, ethical conduct and unity through                devise of any such property shall be received or accepted
increased voter participation without dilution or                if it is conditional or limited in such a manner as to violate
diminishment by undue influence, interference or                 the purpose of this Trust and provisions of this Trust
obstruction by any person or persons and to otherwise            Agreement, or shall be the opinion of the Trustee,
organized exclusively for educational and charitable             jeopardize the Federal income tax exemption of this Trust
purposes within the meaning of section 501(c)(3) of the          pursuant to application sections of the Internal Revenue
Internal Revenue Code of 1954 (“Code”).                          Code of 1986 or any Federal or state law governing
     (B) Any income in excess of expenses shall be               campaign finances, electioneering and political parties.
distributed to any other nonprofit corporation which has         All such original and additional property is referred to
established its tax exempt status under Section 501(c)(3)        herein collectively as the Trust Property.
of the Code or another charitable trust, to satisfy the
requirements under Section 4947(a)(1) of the Code.               ¶ 6. Retention of the Property Character. Any Trust
     (C) Notwithstanding any other provision of this Trust       Property transferred to this Trust shall retain its original
Agreement, the Trust shall not carry on any other activities     character.
not permitted to be carried on (a) by an organization
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 23 of 334



¶ 7. Private Benefit and Advocacy Prohibited. No part                 (D) Distribution of Expense by Candidates. Each
or portion of the Trust Property or any income or interest       party may elect to surcharge candidates for public office
earnings therein shall inure or be payable to or for the         or Current Beneficiaries who are not Qualified
benefit of any private individual, and the Trustee when          Beneficiaries within each respective state to offset or
acting in his official capacity, shall not violate his duty of   subsidize the expenses under Subparagraph (C) by
impartiality or undivided loyalty due all beneficiaries by       payment of an equitable End User License Fees in such
promoting, attacking, supporting or opposing any                 manner as the Trustee may elect in accordance with
candidate for public or political office.                        campaign finance laws of the respective state; provided
                                                                 that, such requirement be limited only to statewide,
¶ 8. Distributional Requirements of Trust Property.              Congressional or other major candidates.
     (A) Trust Property for Use by Beneficiaries. The                 (E) Alternative Dispute Resolution, Surcharge for
Trust Property shall at all times be available, without          Breach of Fiduciary Duty, Impoundment.
interference or obstruction by any person or persons, for             (1) Any Qualified Beneficiary and all elected
distribution for lawful campaigning and electioneering on        members therein or any candidate or nominee, or any
behalf of their respective political party and its candidates,   Current Beneficiary who shall abridge, interfere or
nominees, and all other persons in affinity with the             obstruct the rights of any other Beneficiary, shall be liable,
purposes of the Trust, and upon election thereto, the            jointly and severally, for damages limited to the loss
inspection of the government to hold accountable those           incurred by the injured Qualified or Current Beneficiary or
officials elected to assure performance of their duties with     class of Qualified or Current Beneficiaries caused by such
faith and fidelity, and for all other protected First            breach, the sum the Trustee shall impound from proceeds
Amendment right of association or petition for redress of        generated by the Trust Property, in addition to any other
grievance or of speech or of the press or inspection of the      remedy under law.
affairs of Government, and to exercise all other and                  (2) The Trustee, pursuant to his authority under 20
additional inalienable and indefeasible political powers         Pa.C.S. § 7780.6(a)(3), shall arbitrate the dispute between
without assessment, cost or fee to any Beneficiary.              the Qualified or Current Beneficiaries pursuant to the
Distribution shall be through the Trust Property’s public        Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
portal. Each beneficiary’s interest in the Trust is              Pennsylvania Uniform Arbitration Act, 42 Pa.C.S. §§
inalienable and cannot be disclaimed to injure the Trust’s       7341-7342, and after a due process hearing, issue an
charitable purposes.                                             arbitration award which may be confirmed and entered as
     (B) Trust Property for Use by Beneficiaries.                judgment in any court having jurisdiction thereof,
     (1) The Trust Property (“We the People Today SAS”)          including the jurisdiction of any U.S. District Court in
shall at all times be available, without interference or         which the respondent beneficiary may be found.
obstruction by any person or persons, for distribution for            (3) Any surcharge levied by an arbitration award shall
lawful campaigning and electioneering on behalf of their         limited to actual damages, including any advances or liens
respective political party and its candidates, nominees, and     against the Trust made pursuant to 20 Pa.C.S. §§ 7769(b),
all other persons in affinity with the purposes of the Trust,    7772(h), 7780.6(a)(7) and any reserves required by ¶ 8(C)
to any Qualified Beneficiary, candidates, nominees and all       and ¶ 15(D) of this Trust Agreement, and all reasonable
other persons in affinity with the purpose of the Trust          attorney fees and court expenses.
pursuant to the terms and conditions required by the                  (4) Any advance by any co-beneficiary equal to the
Trustee deems prudent to assure no violation of applicable       surcharge levied by an arbitration award shall reimbursed
campaign finance, revenue or trust law.                          by all remaining beneficiaries until the respondent satisfies
     (2) The Trust Property (the “NCOPO”) shall at all           the surcharge or sufficient sums are impounded by the
times be available, without interference or obstruction by       Trustee.
any person or persons, for distribution for lawful use as             (F) Indemnification. No national, state, county,
prescribed by such rules and regulations adopted by the          municipal, ward, district and local committees of the
Trustee within the Internal Operating Procedures                 Democratic or Republican Party as is or as a Qualified
consistent with generally accepted practices and                 Beneficiary or any elected member therein shall be liable
procedures promulgated by standards development bodies.          for and are fully indemnified and held harmless for any
     (C) Expense Divided Evenly Among Parties. The               expense of distribution and for the administration of the
expense of distribution and for the administration of the        Trust, 20 Pa.C.S. § 7779, or for any advances heretofore
Trust, 20 Pa.C.S. §7780.6(a)(8), and protection of the           or hereinafter made by the Trustee under 20 Pa.C.S. §§
Trust Property, 20 Pa.C.S. § 7779, and any advances              7769, 7780.6(a)(7), except for any surcharge assessed
heretofore or hereinafter made by the Trustee under 20           under subparagraph (E) in accordance with all due
Pa.C.S. §§ 7769, 7780.6(a)(7) shall be divided equally           process.
between the two political parties to assure that the Trust is         (G) Commercial Software. The use of commercial
undiminished and self-perpetual, and any expense there in        products shall not exempt any Qualified Beneficiary and
made by one party on behalf its Qualified Beneficiaries          its elected members or candidate or nominee from their
not equally shared by the other party shall be reimbursed        duties entrusted to them by law as tenants in common and
by the latter party before distribution of the Trust Property    owners of equitable interests in the Trust Property.
under subparagraph (B)(1) to any Qualified Beneficiary of             (H) Use of Trust Property by the Trustee.
the respective party in addition to any surcharge under          Distribution of the Trust property to the Trustee or any
subparagraph (E).                                                state co-trustee when acting as a Qualified Beneficiary or
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 24 of 334



as a candidate or nominee shall not constitute self-dealing     notice of a rule nisi answerable in thirty days, to all
provided no other Qualified Beneficiary, candidate or           registered qualified beneficiaries, and provided that the
nominee is denied distribution of the Trust Property by a       Attorney General of Pennsylvania concurs in the selection,
breach of trust or other tortious conduct.                      such consent shall not be unreasonably withheld.
     (I) Distribution of Annual Basis. The Trustee shall, as    Otherwise, the successor trustee shall be appointed by the
required by the Internal Revenue Code, distribute to each       court upon petition by the Attorney General of
Qualified Beneficiary his undivided fractional interest as      Pennsylvania.
an equitable owner of the Trust, such to be noticed in the           (C) Any former Trustee upon retirement may be
Annual Report, and report the same, along with funds in         afforded such per diem compensation and privileges as
reserve and impounded to the Internal Revenue Service           Trustee Emeritus.
and all applicable Federal, state or local campaign finance
regulatory agency. The Qualified Beneficiary shall be           ¶ 13. Change in Trusteeship. Upon any change in any
solely responsible for the reporting of same to the Internal    trusteeship hereunder, the continuing Trustee or successor
Revenue Service and to any other Federal, state or local        Trustee, as the case may be, shall have all of the powers,
campaign finance regulatory agency.                             authorities, rights, discretions, immunities, estates, titles,
                                                                duties and obligations of the original Trustees, without the
¶ 9. Rights of Amendment. The Settlor may at any time           necessity of any conveyance or the taking of any action
and upon successive occasions, alter or amend this Trust        whatsoever.
in whole or in part, for good and just cause, if and only
any of the Original Trustees are a duly elected officer         ¶ 14. Limitations on Duties with Respect of Successor
thereof the Settlor. Notwithstanding the right of               Trustee.       No successor Trustee shall have any
amendment, this Trust is irrevocable.                           responsibility for the acts or omissions of any prior
                                                                Trustee and no duty to audit or investigate the accounts or
¶ 10. Spendthrift Clause. No equitable right or interest        administration of any such Trustee, nor, unless in writing
or principal or income of any part of the Trust Property        requested to do so by a person having a present or future
created under this Trust Agreement shall be alienated,          beneficial interest under the Trust hereunder, any duty to
anticipated, assigned, destroyed by conveyance, surrender       take any action to obtain redress for breach of trust. It is
or release, or encumbered, or subject to any creditors'         the intent of the Settlor that the successor Trustee shall not
claim or to legal process, prior to its actual receipt by the   be required to obtain approval or discharge by any court of
Beneficiary or Qualified Beneficiary, the distribution          law or equity or to pursue any other court proceeding at
being the sole and absolution discretion of the Trustee. If     the request of the Beneficiaries. However, regardless of
the creditor of any Beneficiary or of any Qualified             any such circumstances, any claim or action in law or
Beneficiary who is entitled to any distribution under this      equity against any previous Trustee must in any event be
Trust Agreement attempts by any means to subject to the         asserted or commenced or filed within one (1) year after
satisfaction of his claim the interests of the Beneficiary or   the appointment of a successor Trustee, unless otherwise
Qualified Beneficiary in any distribution, then,                provided by law.
notwithstanding any other provision of this Trust
Agreement, unless the release of the writ of attachment or      ¶ 15. Trust Management.
garnishment or other process, the Trustee collectively shall         (A) Powers Generally. The Trustee shall exercise and
act as advised by counsel.                                      discharge all powers as provided by law, including all
                                                                illustrative powers of trustee as provided under the
               ARTICLE II - THE TRUSTEE                         Uniform Trust Act, inclusive, together with any
¶ 11. Trustee. The current Trustee is the Honorable Peter       amendments thereto, such specific powers being hereby
J. Wirs of Pennsylvania.                                        incorporated by reference thereto and made part of this
                                                                Trust Agreement, of which the incorporation of one or
¶ 12. Organization, Appointment, Death or                       more of the powers contained in the Uniform Trust Act, 20
Resignation or Removal of Trustee.                              Pa.C.S. § 7701-7799, shall be in addition to and not in
     (A) There shall be one Trustee, who shall have             limitation of the common law or statutory powers of
authority pursuant to the Uniform Trust Act, 20 Pa.C.S. §       trustee. The Trustee shall have, in addition to all powers
7780.6(32) to appoint one Democratic and one Republican         granted by law, require each Ancillary Trustee to act in
co-trustee to act in each respective state jurisdiction         accordance with any directive issued by the Trustee as set
(“Ancillary Trustees”) and confer upon the appointed            forth within Internal Operating Procedures promulgated by
Ancillary Trustee all powers and duties of the appointing       the Trustee to assist each of the Ancillary Trustees in the
Trustee, require that the appointed Ancillary Trustee           administration of the Trust Property within their
furnish security and remove the appointed Ancillary             jurisdiction; provided that, such rules are not inconsistent
Trustee thereto.                                                with law or this Trust Agreement.
     (B) In the event of the death, resignation or removal           (B) Integration with other Software. The Internal
of the Trustee, a successor Trustee shall be appointed as       Operating Procedures shall provide for the integration of
designated by the incumbent Trustee prior to his leave of       the Trust Property with any other software program or
office or in the alternative, then the Democratic and           software as a service offered by any other corporation or
Republican National Committee shall by unanimous                nonprofit organization or political committee to the
agreement, designate the successor Trustee, upon due            Beneficiaries or to any Qualified Beneficiary without
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 25 of 334



undue burden or cost to either the Trust, corporation, the       the purpose of the Trust, and otherwise treat all
nonprofit organization or political committee, but the           Beneficiaries equitably in light of the purpose of the Trust.
Trustee is not obliged to integrate the Trust Property the       In administering the Trust, the Trustee may incur only
expense of the Trust or any other Qualified Beneficiary.         costs that are reasonable in relation to the Trust Property,
     (C) Duty of Impartiality. As officers of the court, the     and otherwise administer the Trust as a prudent person
Trustee and each Ancillary Trustee shall at all times act        would, by considering the purposes, provisions,
impartially in the administration of the trust and the           distributional requirements and other circumstances of the
protection and distribution of the Trust Property, 20            Trust and by exercising reasonable care, skill and caution.
Pa.C.S. § 7773, and at no time shall deliberately cause          The Trustee shall take reasonable steps to take control of
any advantage accrue to a Qualified Beneficiary at the           and protect the Trust Property, and keep adequate records
expense of another, the only loss which a Qualified              of the administration of the Trust.
Beneficiary may incur shall be that of its own doing
arising from non-compliance with the terms of this Trust         ¶ 17. Intent of Settlor, Conflicts of Interests,
Agreement or applicable law.                                     Disclosure, Compliance with Applicable Standards.
     (D) Sufficient Endowment. In administering the Trust,            (A) Compliance with Fiduciary Standards. It is the
the Ancillary Trustees shall assist the Trustee who at all       intent of the Settlor that the Trustee may act freely under
times shall assure that the Trust Property is at all times       all and any of the powers and authority granted in this
fully protected, 20 Pa.C.S. § 7779, by possessing adequate       Trust Agreement as to all matters concerning the Trust
funds to assure that the Trust is undiminished and self-         Property after forming a reasonable judgment based upon
perpetual, which shall include an endowment or escrow to         all of the circumstances of any particular situation as to the
represent such funds as necessary to sustain the                 wisest and best court to pursue in the interest of the Trust
administration of the trust for not less than ten subsequent     and the Beneficiaries. The Trustee shall exercise his
years.                                                           powers at all times in their fiduciary capacity solely in the
     (E) Civil Procedures. Whenever a due process                interests of the Beneficiaries. If there is an inherent
hearing is required any provision herein, such applicable        conflict of interest by virtue of an act or acts, or omission
parts and provisions the Federal Rules of Civil Procedure        of an act or acts, the Trustee shall make full disclosure to
shall be adapted by the Trustee to assure a full and fair        the appropriate parties in interest on a timely basis. In
opportunity for all parties-in-interest to be heard, including   managing the Trust, any outside fee, commission, or
governmental agencies. 20 Pa.C.S. § 767. The Trustee             similar compensation not otherwise specified or prohibited
shall provide all accommodations reasonable and prudent          within this Trust Agreement, shall be fully disclosed to the
to assure no party-in-interest is denied the fair and full       Beneficiaries,
opportunity to be heard by himself or by his counsel,                 (B) Compliance with NCOPO Standards. It is
which may include convening such due process hearings            moreover the intent of the Settlor that the Trustee shall
telephonically or online; provided however, that all             adhere to act in conformance with all applicable standards
persons participating in the hearing are able to fully hear      promulgated by NCOPO which may govern the Trust or
each other. 15 Pa.C.S. § 5708. All parties-in-interest shall     any trustee. The Trustee shall undertake all reasonable
be solely responsible for their own attorney’s fees and          efforts to facilitate as many Qualified Beneficiaries,
legal costs.                                                     candidates and nominees to adhere to and act in
     (F) Annual Audit. The Trustee shall submit annually         conformance with all applicable standards promulgated by
to an independent audit by a nationally reputable certified      NCOPO and as a condition of the End User License
public accountant and publish such independent audit in          Agreement each Qualified Beneficiary, candidate or
the Annual Report required by law. 20 Pa.C.S. §                  nominee so eligible for voting or non-voting membership
7780.3(i)(5).                                                    in NCOPO shall maintain such membership. The Trustee
                                                                 shall contribute to NCOPO any excess funds and collect
¶ 16. Inclusion of Prudent Man Rule. Notwithstanding             earmarked contributions and dues from Qualified
the fact that the Trustee is granted broad powers under this     Beneficiaries for NCOPO.
Trust Agreement, it is the intent of the Settlors that these
powers only be utilized in a way as to meet the needs of         ¶ 18. Duty to Inform. The Trustee shall have and
the various kinds of administrative, financial, and              exercise the duty to inform and report to any and all
distribution responsibilities imposed upon the Trustee in        Beneficiaries as governed by the Uniform Trust Act. All
this Trust Agreement. It is assumed and imposed upon the         Beneficiaries shall be informed of the fact of the Trust's
Trustee that under any and all circumstances the Trustee         existence, the identity of the Settlor, the names, addresses,
shall follow the Prudent Man Rule and perform all acts           phone numbers and email addresses of the Trustee and
within the limits of the fiduciary responsibility imposed on     each Ancillary Trustee, the right to receive a copy of this
a trustee by law. Accordingly, the Trustee shall                 Trust Agreement and to receive not less than annually, a
administer the trust as officers of the court in good faith in   written report from the Trustee. Such annual report by the
accordance with the provisions of this Trust Agreement           Trustee shall include, but not be limited to the assets,
solely in the interests of the Beneficiaries and in              liabilities, receipts and disbursements of the Trust.
accordance with applicable law and shall at all times
administer the Trust by acting impartially in investing,         ¶ 19. Trustee Compensation and Reimbursement of
managing and distributing the Trust Property, giving due         Expenses. The Trustee shall be compensated the annual
regard to the Beneficiaries' respective interests in light of    sum ten percent greater than the annual compensation of
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 26 of 334



the highest paid chairman of the respective national party      on account of ownership of the Trust Property to the
committees, or a sum not less than One Hundred Fifty            fullest extent allowed by law
Thousand Dollars and each Ancillary Trustee may be a                 (B) Allocation. The Trustee shall have the power to
commission predicated on contributions and End-User             budget the estimated annual income and expenses relative
License fees paid by statewide or congressional candidates      to access, benefit and use of the Trust Property in the
or any other funds advanced to the Trust solicited by the       manner as to equalize as far as possible the allocation of
Ancillary Trustee in accordance with law. The Trustee           expenses among the Qualified Beneficiaries for the
may be provided such additional benefits including              employment of the Trust Property, in addition to any
pension, health and major medical insurance coverage as         campaign contributions raised by the Trustee.
may be reasonable and prudent. All Ancillary Trustees                (C) Escrow. The Trustee shall have the authority to
shall be reimbursed for reasonably incurred out-of-pocket       require any Qualified Beneficiary to establish or maintain
expenses for the administration of the Trust, which shall       any account or accounting practice or procedure by which
include meals, travel, and stationary, and for compensation     a campaign contribution by a donor for the express
and benefits for such full or part time administrative staff    purpose of underwriting the Qualified Beneficiary's access
as may be reasonable and prudent and for legal counsel,         to and use of the Property Trust is transferred forthwith
provided that, any legal counsel retained by a Ancillary        from the account of the Qualified Beneficiary to the
Trustee shall not duplicate the representation provided by      account of the Trust.
general counsel. The Trustee shall receive no other                  (D) Addition to Property. Nothing within this Trust
compensation, including fees or honorariums for                 Agreement shall abridge, inhibit, impair or otherwise
performing his duty or appearing in his official capacity as    prevent the Trustee from soliciting any campaign
Trustee. All other income, obligations and interests shall      contributor or donor to proffer a contribution or donation
be reported to all Beneficiaries in the same manner as is       for expenses incurred by the Trustee herein for addition to
required of public officeholders in the state of which is the   the Trust. 20 Pa.C.S. § 7780.6(a)(9).
situs for the Trust.                                                 (E) Endowment to Protect Against Deficiencies. The
                                                                Trustee shall set aside and maintain such reserves equal in
¶ 20. Appointment of Agents and Independent                     sum to a reasonable expectation of expenses required for
Auditors. The Trustee shall have the power to appoint           the protection of the Trust Property and administration of
such agents upon establishing the scope and specific terms      the trust for ten-years subsequent to the current fiscal year,
of delegation, consistent with the purposes and provisions      and shall among other provisions, replenish such
of the Trust, including a firm responsible for the              endowment from contributions resulting from use of the
maintenance and upgrade of the Property Trust, legal            Trust Property unless otherwise prohibited by applicable
counsel, and a certified public accountant to act as            law.
Treasurer, and provide such compensation that is                     (F) Prohibitions.       Nothing within this Trust
reasonable. Each agent shall comply with the scope and          Agreement shall be construed as to authorize the Trustee
terms of the delegation and shall exercise the delegated        to perform any act which is in violation of Federal or state
duties and powers with reasonable care, skill and caution       law but at no time shall the Trustees’ authorization to
and shall be liable to the Trust for failure to do so. Any      perform any act which is permitted by law in the
agent possessing special skills or expertise shall diligently   Commonwealth of Pennsylvania or any state be denied or
employ and use those special skills or expertise for the        deprived because of law within another state.
sole benefit of the Trust.
                                                                ¶ 23. Adjustment for Tax Consequences. The Trustee
¶ 21. Authority to Grant Power of Attorney. The                 shall have the power, in the Trustee’s absolute discretion
Trustee is authorized to delegate any powers under this         to take any action and to make any decision to minimize
Trust Agreement to an Attorney-in-Fact pursuant to a            the tax liabilities of this Trust and its Beneficiaries and to
Special Power of Attorney for the purposes of carrying out      otherwise assure compliance with the Internal Revenue
the delegated assignment specified in the Special Power of      Code of 1986.
Attorney. The Special Power of Attorney may be issued
for any purpose by the Trustee to the recipient of that         ¶ 24. Authorization and Limitations for Trustee to
power; provided, however, that such power shall not             Modify Language. The Trustee is authorized to modify
exceed the terms, conditions, and powers of this Trust          the language of the Trust as may be required by law or
Agreement. Any third party being shown a Special Power          upon the advice of counsel, provided however that such
of Attorney from the recipient of that power shall have a       modification of language shall not materially affect the
right without further investigation to rely upon the Special    rights of Beneficiaries or the method by which the Trust
Power of Attorney.                                              would be taxed for any such modification. In the event
                                                                that the Trustee attempts to bring about a modification in
¶ 22. Trust Expenses.                                           accordance with this paragraph and it is found to adversely
    (A) Expenses, Indemnification. The Trustee shall            affect the rights of any Beneficiary in any respect
have the authority to pay all costs, charges and expense of     whatsoever, and/or the modification in any way which
the Trust. The Qualified Beneficiaries agree to fully           would adversely affect the taxation of the Trust or its
indemnify and hold harmless the Trustee, jointly and            Beneficiaries as it applies to income taxation or exercise
severally, against any and all liability on the part of the     of First Amendment rights, then such attempted
Trustee for lawful and proper acts within their powers and      modification of language shall be treated as void ab inito.
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 27 of 334



In the event of an unintended result, the Trustee is directed   convey the information required under 20 Pa.C.S. §
to rescind all transactions that were performed under this      7780.2(i).
paragraph allowing change of verbiage. Where necessary
and appropriate, the Trustee is directed and authorized to      ¶ 28. Construction, Severability and Partial Invalidity.
obtain court approval to effectuate the rescission.             The validity, effect and construction of this Trust shall be
                                                                determined in accordance with the laws of the
¶ 25. Right of Trustee to Petition Court.                       Commonwealth of Pennsylvania or any other state
Notwithstanding any other provision of this Trust               wherein the situs of the trust has been transferred. If any
Agreement, the Trustee is specifically authorized in his        provision of this Trust Agreement is void, invalid, or
sole discretion to file a petition seeking a declaratory        unenforceable, the remaining provisions shall nevertheless
judgment or injunctive relief or pray for any and all other     be valid and carried into effect. If any Trust herein
relief as may be just and appropriate with and in a court of    established exceeds the longest permissible period, it shall
competent jurisdiction for instructions and approval of any     persist in its period for the longest period permissible, then
transaction concerning the Trust Property, including, but       terminate. The headings within this Trust Agreement are
not limited to campaign contributions solicitations and         for convenience only and are not part of the text.
accounting, distribution, tax questions, trust administration
or any other question, which in the sole discretion of the      ¶ 29. Copies, Counterparts.
Trustee, shall be determined by the court. The Trustee               (A) Any person may rely on a copy, certified by a
shall incur no expense in making a petition to the court,       notary public, of the executed original of this Trust
provided the petition is made in good faith, which is           Agreement held by the Trustee, and of any of the notations
presumed.                                                       on it and writings attached to it, as fully as he might rely
                                                                on the original documents themselves. Any such person
ARTICLE III - GENERAL AND MISCELLANEOUS PROVISIONS              may rely fully on the statements of fact certified by
                                                                anyone who appears from such original documents or from
¶ 26. Situs of Trust, Offices.                                  such certified copy to be a Trustee under this Trust
     (A) The situs of this Trust shall be the City and          Agreement. No one dealing with the Trustee need inquire
County of Philadelphia in and of the Commonwealth of            concerning the validity of anything the Trustee purport to
Pennsylvania, to which applicable law and rules of              do. No one dealing with the Trustee need to see the
procedure shall govern unless transferred to another situs      application of anything paid or transferred to or upon the
by the Trustee. However no other state shall serve as situs     orders of the Trustee of this Trust.
of the trust if the law of the state imposes excessively             (B) This Trust Agreement may be executed in any
restrictive campaign contribution limitations or which has      number of counterparts and each shall constitute an
not adopted the Uniform Trust Code promulgated by the           original of one and the same instrument.
National Conference of Commissioners on Uniform State
Laws.                                                           ¶ 30. Definitions.
     (B) The Trustee shall establish a General Office and            (A) The term “any endorsed candidate or nominee”
such additional offices as they may deem advisable.             as used in this Trust Agreement shall mean either any
                                                                candidate for public or political office endorsed by any of
¶ 27. Communications, Delivery of Notices.                      the aforementioned national, state, county, municipal,
     (A) Notice by Qualified Beneficiary. Each Qualified        ward, district or local committee of the Democratic or
Beneficiary shall provide the Trustee a current listing of      Republican Party or any nominee of the Democratic or
name of officers, address, telephone number(s), URL and         Republican Party as elected or selected by virtue of a
email addresses. It shall be the sole and exclusive duty        direct or indirect primary or nominating convention in
and obligation of the Qualified Beneficiary to assure such      accordance with applicable Federal or state law. The term
name, address, phone number and email address is at all         shall not apply to any other candidate opposing any
times current. Each Beneficiary shall provide his or her        endorsed Democratic or Republican candidate or nominee
name, address, telephone number(s) and email address(es)        of the Democratic or Republican Party, except by express
in accordance with the Internal Operating Procedures            written authorization of any of the aforementioned
which shall include such instructions indicating preference     national, state, county, municipal, ward, district or local
relative the Beneficiary’s right of privacy, which at all       committees of the Democratic or Republican Party, of
times shall be fully protected by the Trustee.                  which such consent shall not be unreasonably withheld.
     (B) Reference. All inquiries and matters regarding              (B) The term “association, campaign finance,
administration of the Trust or the Trust Property and use       election, revenue and trust laws” as used in this Trust
thereof shall be directed to the Trustee at his office. All     Agreement shall mean Chapter 51 of Title 15 of
other notices as may be required shall be as provided by        Pennsylvania Consolidated Statutes, entitled and cited as
the Internal Operating Procedures.                              the Nonprofit Corporation Law of 1988; Title 25 of
     (C) Notice by Trustee. All notices by the Trustee          Pennsylvania Statutes, entitled and cited as the Election
shall be provided by posting the same on the Trustees’          Code, Title 26 of the United States Code, entitled and
URL and by transmission of an email address at the last         cited as the Internal Revenue Code, and Chapter 77 of
known email address provided to the Trustee by the              Title 24, Pennsylvania Consolidated Statutes, entitled and
Qualified Beneficiary. 20 Pa.C.S. § 7709(a). All notices        cited as the Uniform Trust Act, and any Federal or state
posted or transmitted by the Trustee shall include and          equivalent of such statutes, in any other state which may
         Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 28 of 334



be applicable to or govern transactions involving this         members chosen by the electorate in a primary, election
Trust.                                                         or by caucus or convention by popular vote for a term
     (C) The term “Attorney General” as used in this           definite and tenure certain; and of which said powers,
Trust Agreement shall mean such person or persons              duties, and emoluments become vested in a successor
delegated by the Attorney General of the respective state      when the office becomes vacant, to which equitable
which the Trust is situs thereof to exercise the paren         interest shall attach. Reference to a state shall include also
patraie powers of the state and may include the general        include the District of Columbia, Guam, Puerto Rico, U.S.
counsel and other regulatory authorities for matters           Virgin Island, and any other territory of the United States.
delegated by law or consent of the Attorney General.           Reference to any county shall also include a similar
     (D) The term “beneficiary” or any derivation thereof      reference, as to Parish (as in the case of the State of
as used in this Trust Agreement shall mean any registered      Louisiana) or Borough (as in the case of the State of
voter or person of adult age desiring to be a registered       Alaska). Reference to municipal shall also include, but
voter or any person not of adult age who desires to            not be limited to borough, city, town, township, village or
participate in the political party of his choice, i.e., the    any similar political division within any state. Reference
general public, in addition to the meaning such term shall     to ward shall include any political division commonly
have under the Uniform Trust Act. 20 Pa.C.S. § 7703. Cf.       known as a ward within any city, borough, or similar
“Qualified Beneficiary.”                                       political subdivision, provided however, there exist a
     (E) The term “FECA” as used in this Trust                 committee of the Democratic or Republican Party as
Agreement shall mean Federal Election Campaign Act             provided by state law.
(FECA) of 1971, as amended, Pub.L. 92-225, 86 Stat. 3,              (J) The term “responsible persons"”as used in this
52 U.S.C. § 30101, et seq. and shall include any               Trust Agreement shall convey the same intent and
amendments hereinafter.                                        meaning as the term is used in Canon 7b(2) of the Code of
     (F) The term “funds necessary for the trust to be         Judicial Conduct or its successor.
undiminished and self-perpetual” as used in this Trust              (K) The term “subordinate committee” as used in
Agreement shall mean such funds that are necessary for         this Trust Agreement shall mean such subordinate
the ongoing administration of the Trust independent of the     committee as defined under 11 C.F.R. 100.14(c) and shall
expense of distributing the Trust Property which is tax-       include but not be limited to such ancillary entities
exempt under 26 U.S.C. § 501(c)(3).                            organized under the Internal Revenue Code, 26 U.S.C. §§
     (G) The term “or any elected member” or derivation        501(c)(4) or 527 sanctioned by a Qualified Beneficiary
thereof as used in this Trust Agreement shall mean the         any may include, upon certification by the appropriate
office of any member of any regularly constituted              Qualified Beneficiary, any connected organization as such
committee of the Democratic or Republican Party or duly        is defined under 2 U.S.C. § 431(7).
qualified national, state, county, municipal, ward, district        (L) The term “undue influence” or any derivation
and local committees of the Democratic or Republican           thereof as used in this Trust Agreement shall mean any act
Party who upon being elected in a primary or election or       or omission of any act committed in violation of the Civil
by caucus or convention to such party office by popular        Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 42
vote, and entrusted by law to represent all electors therein   U.S.C. § 1971(b) [now codified at 52 U.S.C. ¶ 10101(b)]
the district for a term definite and tenure certain; and of    notwithstanding the absence of any Federal candidate on
which said powers, duties, and emoluments become vested        the ballot thereto.
in a successor when the office becomes vacant, and the              (M) The term “without interference or obstruction
chairman and treasurer of the such committees consisting       by any person or persons” as used in this Trust
of elected members, to which equitable interest shall          Agreement shall mean any act or omission of act
attach. The term shall include any person lawfully             committed in violation of the Civil Rights Act of 1957,
appointed to fill a vacancy in such elected office until the   Pub. L. 85–315, 71 Stat. 637, 42 U.S.C. § 1971(b) [now
next election as set forth by law. Any other member not        codified at 52 U.S.C. § 10101(b)] notwithstanding the
directly or popularly elected is not an elected member.        absence of any Federal candidate on the ballot thereto.
     (H) The term “Qualified Beneficiary” or any
derivation thereof as used in this Trust Agreement shall       I, Hon. Peter J. Wirs, do hereby certify this is a true and
mean “regularly constituted committee” or “duly qualified      correct copy of the Trust Agreement on the undersigned
national, state, county, municipal, ward, district and local   date.
committees” of the Democratic or Republican Party or
“any elected member” of any of the aforementioned, and
who by virtue thereto, have a subordinate fiduciary duty to
the Beneficiaries for distribution of the Trust Property, in
addition to the meaning such term shall have under the
Uniform Trust Act. 20 Pa.C.S. § 7703. Cf. “Beneficiary.”
     (I) The terms “regularly constituted committee” or
“duly qualified national, state, county, municipal,            __________________________________________
ward, district and local committees” as used in this           December 23 2016
Trust Agreement shall mean a committee authorized under
applicable law as a permanent committee of the
Democratic or Republican Party which consists of
        Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 29 of 334



                                  BEFORE THE TRUSTEE
                             THE LINCOLN CHARITABLE TRUST
                                               :
Democratic National Committee,                 :
                          Grievant             :
                                               :
                       v.                      :   Resolution No. 2018-5A (MUR 2018-1)
                                               :
Republican National Committee,                 :
                           Respondent          :
                                               :
                            AWARD OF PERMANENT INJUNCTION
                             AND IMPOSITION OF SURCHARGE
                                             Syllabus
Trustee finds breach of fiduciary duty owed to voters by “Republican Curia” of attorneys, staff and
independent contractors who usurp the authority of institutional entity Respondent Republican
National Committee (“RNC”) by reneging on a pledge to a charitable entity which as a matter of law
is enforceable. After hearing combined with trial on merits on injunctive relief, Fed.R.Civ.P. Rule
65, held June 4, 2018 the Trustee:
Found as Fact;
      (1) As majority of various classes of voters no longer affiliate with or support the Republican
      Party and Partisan Composition Index shows decreasing vote splitting; the RNC increasingly
      relies on (1) voter suppression of social-demographic constituencies traditionally aligned
      with Democratic Party and (2) fund-raising from increasingly narrow pool of approximately
      31,000 pool of affluent donors to sustain itself. §§ 18-10, ¶¶ 127-203, pp. 21-28.
      (2) In a March 18, 2013 Growth and Opportunity Project report, a post-mortem analysis of
      the 2012 Presidential election, the RNC formally ratified long-held academic criticisms that
      the RNC was dedicated to messaging, not policy-making to win elections, will accelerate
      usurping the powers and duties of 365,858 elected Republican precinct party committee
      among 182,851 U.S. voting districts, declaring them as “old fashioned” by diverting their
      responsibilities to party professionals and aligned 527 organizations, and while written
      euphemistically with “dog-whistles” affirmed ongoing voter suppression efforts against
      African-American voters. § 30, ¶¶ 215-282, pp. 30-38.
      (3) Despite millions spend on vendors purveying out-dated political technology that is static
      “Web 1.0” platforms. The Trust Property’s MyVoterPage.com™ a political version of
      Facebook™ is interactive “Web 2.0” platform as is Election Day Whip™ a GOTV (acronym
      for get-out-the-vote) application for precinct party representatives and poll workers fulfilling
      the Feb. 21, 1840 “Lincoln Rule.” As neither DNC or RNC has Web 2.0 political
      technology, and thus Trust Property does not compete against any existing technology used
      by DNC or RNC, there is no rationale under Business Judgment rule not to employ the Trust
      Property. It is also the only economially efficient software due to impositions under
      McCain-Feingold. §§23-24, 62-78, ¶¶ 283-304, 864-1171, pp 38-48, 134-1171.
      (4) When a “Mega-Donor,” upset over RNC’s arbitrary abandonment of U.S. Republican
      Sen. Rick Santorium’s 2016 losing re-election campaign, established a trust to mitigate
      RNC’ usurpation of local elected party representatives to be funded by pooling of resources
      among fellow mega-donors, the RNC superceded the mega-donor by first pledging, then
      reneging on a $20 million pledge under the pretext of demanding McCain-Feingold
      compliance. §§ 46-63, ¶¶ 658-919, pp. 112-143.


                                                   i
        Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 30 of 334



       (5) The RNC refuses to acknowledge that it is a co-beneficiary of the trust, despite one of
       its RNC members serving as the trust’s co-trustee, and multiple RNC members attempting
       to mitigate the RNC’s reneging on its $20 million pledge; all because of the RNC top-down
       culture which requires obsequious to party rule is threatened by the trust’s “watchdog”
       existence. §§ 54-59, ¶¶ 757-824, pp. 123-130.
       (6) Although Hillary Clinton committed errors, Donald Trump was elected President in 2016
       only because RNC suppressed African-American voter turnout by euphemistic dog-whistle
       messaging, and moderate Republican voter turnout by usurping precinct committee
       representatives, and by denying Trust Property to DNC, state, county and local Democratic
       Party committees. §§ 80-81, ¶¶ 1180-1258, pp. 165-172.
       (7) The RNC refuses to acknowledge its failure to adhere to rational politics per Anthony
       Down’s political marketplace theory, is dominated by its top heavy corporate hierarchy’s
       intolerance of dissent as documented by Jo Freeman, and increasingly relies on rent-seeking
       professional party operatives criticized by Samuel Issacharoff and Daniel R. Ortiz, who are
       fulfilling the “I” political culture of profiteering at the expense of the Moralistic political
       culture of public service per Daniel J. Elazar’s three-political culture theory. Pp. 133-140.
       (8) When election crimes are committed, public corruption almost always exist, because
       election crime is driven by a motive to control governmental power for corrupt purposes
       which must be concealed from the public’s scrutiny. §§82-96, ¶¶ 1259-1532, pp. 172-216.
Held as Conclusion of Law.
       (1) The Trustee exercising his statutory authority to sit as the Arbitrator under the
       Pennsylvania Uniform Trust Act, 20 Pa.C.S. § 7780.6(a)(3), is a neutral in disputes among
       co-beneficiaries, In re Trust of David H. Keiser,392 Pa.Super. 146, 150 & n.2, 572 A.2d 734,
       736 & n.2 (1990), and although has the right to summarily dispose of the grievance when
       there is no genuine dispute of material fact and disposition as by governing law, will
       nonetheless hold a hearing. Trustee also has the authority to grant relief ex aequo et bono.
       ¶ 3, 16, pp. 262,264.
       (2) Because the RNC never disclaimed its interests in the Trust, arguendo, if such is legally
       permissible but for the Statutes of Elizabeth, RNC is bound by arbitration pursuant to
       contract law, as RNC clearly and unmistakably agreed to arbitration being expressly
       specified within the Trust Agreement, ¶ 8(E), the failure to disclaim constituting assent to
       Trust Agreement despite not being a signatory, further affirmed by actual election to utilize
       ¶ 8(E) provisions and deriving direct benefits from such usage. ¶ 1, 14-15, pp. 262, 264.
       (3) Because the Trust is a charitable trust, co-beneficiaries are barred from disclaiming by
       the Statutes of Elizabeth, 20 Pa.C.S. § 7706, co-beneficiaries who are political parties or
       public officeholders, are merely conduits through which charitable purposes flow to the
       public, In re Trust of Brooke, 82 Ohio St. 3d 553,561, 697 N.E.2d 191 (1998). ¶ 4, pp. 262.
       (4) When co-beneficiary provides no democratic means of governance and controls intra-
       party participation and voter outreach by intimidation, threats or coercion to suppress party
       participation and subsequent voter turnout, made official by the RNC in its’ March 18, 2013
       Growth and Opportunity Project report, co-beneficiary ceases being a political party,
       because political parties have no existence of their own, as they are only manifestations of
       their members who choose to associate, and co-beneficiary’s failure to facilitate participation
       by and representation of party electors is a violation of the Civil Rights Act of 1957, multiple
       criminal statutes and the Trust Agreement, ¶ 2(A), ¶ 8A, ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M),
       and thus is subject to arbitrability under PA Uniform Trust Act, 20 Pa.C.S. § 7780.6(a)(3)
       and see also Uniform Trust Code § 816(23) and comment, because such constitutes a breach
       of fiduciary duty owed by one co-beneficiary to all other co-beneficiaries. ¶ 5-15, pp.262-
       264.
       (5) Election crimes and resulting public corruption violates public official’s
       constitutional oath of office, U.S. Const., Art. VI, cl 3, 5 U.S.C. § 3331. ¶ 13, p. 263.


                                                  ii
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 31 of 334



          (6) A pledge to a charitable entity, such as the Trust, is enforceable under its original terms
          and conditions if subsequently reneged by the donor. ¶ 14, p. 264.
          (7) A co-beneficiary who breaches its fiduciary duty to other co-beneficiaries by violating
          the Trust Agreement, ¶ 2(A), ¶ 8(A), ¶ 8(B)(1)-(2), ¶ 30(L), and ¶ 30 (M), is required to
          make the charitable trust whole which is by surcharge. Restatement (Third) Trusts §
          104(1)(c) (“Liability of Beneficiary to Trust”) and comment f (“the beneficiary is personally
          liable to the trust for all [or part] of the loss...”). See also Austin W. Scott, William F.
          Fratcher & Mark L. Ascher, Scott and Ascher on Trusts §§ 22.6, 25.1-25.3 (5th ed. 2007);
          George G. Bogert & George T. Bogert, The Law of Trusts and Trustees § 191 (Rev. 2d ed.
          1979); id. § 814 (Rev. 2d ed. 1981); and Amy M. Hess, George G. Bogert & George T.
          Bogert, The Law of Trusts and Trustees § 718 (3d ed. 2009), being Black Letter. DuPlaine’s
          Estate, 185 Pa. 332, 334-335, 39 A. 947, 948 (1898). ¶ 15, p. 264.
          (8) In as Trustee has the authority to grant relief ex aequo et bono, his powers no less and
          probably greater than that of a judge, and given that Respondent’s illegal customs and usages
          have become so entrenched but that a major political party is too important to fail, Trustee
          will appoint receiver to takeover Respondent if Respondent does not cease and desist in
          violating Civil Rights Act of 1957 and implement reforms as ordered. ¶ 16, p 264.
       The Syllabus constitutes no part of the Resolution, but is prepared by the Trustee for the convenience of the reader.

                                                    Table of Contents

A. FINDINGS OF FACT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
      § 1. Statutory Authority, Arbitrarity, Probable Cause (¶¶ 1-13) . . . . . . . . . . . . . . . . . . . . 1
      § 2. Trust Organized for Charitable Purposes (¶¶ 14-19) . . . . . . . . . . . . . . . . . . . . . . . . . . 3
      § 3. Pre-Election First Amendment Right of Political Association (¶¶ 20-21) . . . . . . . . . 4
      § 4. Post-Election First Amendment Right of Political Association (¶¶ 22-24). . . . . . . . . 4
      § 5. Applicable Terms of Trust Agreement Being Violated (¶¶ 25-30) . . . . . . . . . . . . . . . 6
      § 6. Compliance with Internal Revenue Code (¶¶ 31-38) . . . . . . . . . . . . . . . . . . . . . . . . . 7
      § 7. Parties and Parties-in-Interest (¶¶ 39-43) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
      § 8. DNC’s Grievance (¶ 44) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 9. Procedures Governing Grievances (¶¶ 45-49) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 10. RNC’s Purported Defense (¶ 50) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      § 11. Prior Grievances against RNC (¶¶ 51-52) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      § 12. Trustee’s Authority to Sit as Arbitrator (¶ 53). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      § 13. The “Lincoln Rule” of Electioneering (¶¶ 54-108) . . . . . . . . . . . . . . . . . . . . . . . . . 11
      § 14. History of Political Parties (¶¶ 109-113) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
      § 15. Application of Downs, Keys, Elazar and Freeman (¶ 114) . . . . . . . . . . . . . . . . . . . 19
      § 16. V.O. Key’s Classification of Party Participants (¶¶ 115-119). . . . . . . . . . . . . . . . . 19
      § 17. Elazar’s Three Political Cultures (¶¶ 120-126) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      § 18. Freeman’s Theory re the Party Cultures (¶¶ 127-199) . . . . . . . . . . . . . . . . . . . . . . 21
      § 19. Nationalization of the Political Parties (¶¶ 200-203). . . . . . . . . . . . . . . . . . . . . . . . 27
      § 20. Professionalism of Super Agents and Party Elites (¶¶ 204-205) . . . . . . . . . . . . . . . 28
      § 21. Super Agents Interests Depart from Party Members (¶¶ 206-214) . . . . . . . . . . . . . 28
      § 22. The March 18, 2013 Growth and Opportunity Project Report (¶¶ 215-282) . . . . . 30
      § 23. How RNC Violates Civil Rights Act with “Voter Data” (¶¶ 283-291) . . . . . . . . . . 38
      § 24. Vendors exploit GOP Data Center’s Web 1.0 technology (¶¶ 292-304). . . . . . . . . 48
      § 25. RNC’s Surreptitious Voter Suppression Acts (¶ 305-306). . . . . . . . . . . . . . . . . . . . 53
      § 26. RNC’s Alleged Voter Fraud Merely Strawman (¶¶ 307-321). . . . . . . . . . . . . . . . . 54
      § 27. RNC Voter Suppression Expands Beyond Minorities (¶¶ 322-323) . . . . . . . . . . . . 55

                                                                iii
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 32 of 334



§ 28. RNC Now Suppressing Moderate GOP Voters (¶ 324-325) . . . . . . . . . . . . . . . . . . 55
§ 29. Photo IDs as Form of Voter Suppression (¶¶ 326-345). . . . . . . . . . . . . . . . . . . . . . 55
§ 30. Purging Voter Rolls Form of Voter Suppression (¶¶ 346-367) . . . . . . . . . . . . . . . . 59
§ 31. Caging and Exact Matching Form of Voter Suppression (¶¶ 368-382) . . . . . . . . . 61
§ 32. Felon Disenfranchisement Form of Voter Suppression (¶¶ 383-397) . . . . . . . . . . . 63
§ 33. RNC Disinformation Form of Voter Suppression (¶¶ 398-402) . . . . . . . . . . . . . . . 64
§ 34. Inequitable Election Resources Form of Voter Suppression (¶¶403-404) . . . . . . . 67
§ 35. RNC’s Voter Suppression Violates State Election Laws (¶¶ 405-517). . . . . . . . . . 67
§ 36. RNC’s Adverse Impact on State & Local Party Committees (¶¶ 518-525) . . . . . . 88
Table No. 1 Number of Precincts and Committee People by State . . . . . . . . . . . . . . . . . 89
§ 37. Nationalization Compels RNC to Resist Loss of Soft Money (¶¶ 526-532) . . . . . . 90
§ 38. RNC “Dog Whistles” Promoting Black Voter Suppression (¶¶ 533-548) . . . . . . . 94
§ 39. RNC’s Confidential Relationship with State/Local Committees (¶¶ 549-552). . . . 96
§ 40. Consequence of RNC’s Abuse of Confidential Relationship (¶¶ 553-559) . . . . . . 97
§ 41. Proof of Disparity re RNC Abuse of Confidential Relationship (¶¶ 560-572) . . . . 98
§ 42. RNC Exalts Fund Raising at Expense of Participatory Politics (¶¶ 573-633). . . . 100
§ 43. Trust Established to Correct RNC Violating Civil Rights Act (¶¶ 634-641) . . . . 108
§ 44. CIIM: Fundamentals of Political Communications (¶¶ 642-648) . . . . . . . . . . . . . 109
§ 45. Importance of Party Mobilization (¶¶ 649-657) . . . . . . . . . . . . . . . . . . . . . . . . . . 110
§ 46. RNC’s 2006 Failure is Impetus for Creating Trust (¶¶ 658-667) . . . . . . . . . . . . . 112
§ 47. Comparing Trust Res and RNC’s Antiquated Technology (¶¶ 668-717) . . . . . . . 113
§ 48. Difference Between Trust Res and other PACs (¶¶ 718-725) . . . . . . . . . . . . . . . . 118
§ 49. House List Development is Principal Expense (¶¶ 726-728) . . . . . . . . . . . . . . . . 119
§ 50. Trust Less Costly than Commercial Vendors (¶¶ 729-730) . . . . . . . . . . . . . . . . . 119
§ 51. Trust Property Saves Parties Millions in Expenditure (¶¶ 731-732). . . . . . . . . . . 119
§ 52. RNC’s Effort to Destroy the Trust (¶¶ 733-735) . . . . . . . . . . . . . . . . . . . . . . . . . . 120
§ 53. RNC’s Feb. 26, 2009 $20 Million Pledge (¶¶ 736-756) . . . . . . . . . . . . . . . . . . . . 121
§ 54. RNC’s Acceptance of Trust Interest (¶¶ 757-798) . . . . . . . . . . . . . . . . . . . . . . . . 123
§ 55. RNC Does Not Disclaim Interest in Trust (¶799-801) . . . . . . . . . . . . . . . . . . . . . 127
§ 56. Participation in Mediation is Direct Benefit RNC Exploited (¶¶ 802-804) . . . . . 128
§ 57. RNC Asst. Chief Counsel’s Resistance to Trust (¶¶ 805-807) . . . . . . . . . . . . . . . 128
§ 58. Trustees’ Conversion from Mediation to Arbitration (¶¶ 808-817) . . . . . . . . . . . 128
§ 59. RNC Never Officially Disclaimed (¶¶ 818-824) . . . . . . . . . . . . . . . . . . . . . . . . . . 130
§ 60. No RNC Due Diligence to Satisfy Business Judgment Rule (¶¶ 825-825) . . . . . . 130
§ 61. RNC Counsel Perpetrates Fraud on the Court (¶¶ 836-863) . . . . . . . . . . . . . . . . . 131
§ 62. RNC’s Failure to Duplicate the Trust Res (¶¶ 864-916) . . . . . . . . . . . . . . . . . . . . 134
§ 63. RNC Spends $40 Million on Software Trust Provides Free (¶¶ 917-919) . . . . . . 138
§ 64. RNC’s GOP Data Center Failure (¶¶ 920-957) . . . . . . . . . . . . . . . . . . . . . . . . . . . 139
§ 65. Venders Concede GOP Data Center Failure (¶¶ 958-962) . . . . . . . . . . . . . . . . . . 143
§ 66. Widespread Criticism of GOP Data Center (¶¶ 963-989) . . . . . . . . . . . . . . . . . . . 143
§ 67. Preibus Takes Credit for GOP Data Center (¶¶ 990-1003) . . . . . . . . . . . . . . . . . . 146
§ 68. RNC Acquiesce GOP Data Center Privacy Breaches (¶¶ 1004-1024) . . . . . . . . . 148
§ 69. RNC Maintains Secret Voter Files (¶¶ 1025-1041). . . . . . . . . . . . . . . . . . . . . . . . 149
§ 70. Prevailing Condemnation of RNC Political Technology (¶¶ 1042-1099). . . . . . . 151
§ 71. RNC Acquiescence of Cambridge Analytica (¶¶ 1100-1112). . . . . . . . . . . . . . . . 156
§ 72. Cambridge Analytica Also Promotes Voter Suppression . . . . . . . . . . . . . . . . . . . 157
§ 73. RNC Support for Cambridge Analytica (¶¶ 1118-1122) . . . . . . . . . . . . . . . . . . . . 158
§ 74. DOJ, FBI Investigating Cambridge Analytica (¶¶ 1123-1124) . . . . . . . . . . . . . . . 158


                                                iv
          Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 33 of 334



      § 75. Russian Interfere in 2016 Election Benefits RNC (¶¶ 1125-1135) . . . . . . . . . . . . 159
      § 76. RNC Knows It Could Prevent Russian Interference (¶¶ 1136-1141) . . . . . . . . . . 160
      § 77. RNC Usurps Elected Precinct Committee People (¶¶ 1142-1148) . . . . . . . . . . . . 161
      § 78. State, Local GOP Suffer Loss of Adequate Funding (¶¶ 1149-1171) . . . . . . . . . . 161
      § 79. RNC Circumvents Consent Decree to Suppress Voters (¶¶ 1172-1179) . . . . . . . 164
      § 80. Denying DNC Use of Trust Res Why Clinton Lost (¶¶ 1180-1195) . . . . . . . . . . 165
      § 81. RNC Voter Suppression and Destroying Trust Elects Trump (¶¶ 1196-1258) . . . 167
      § 82. Trump Election Result of Total Institutional Meltdown (¶¶ 1259-1269). . . . . . . . 173
      § 83. RNC Voter Suppression Increases Polarization . . . . . . . . . . . . . . . . . . . . . . . . . . 174
      § 84. Cost to GOP for RNC to Abandon Trust Property (¶ 1273) . . . . . . . . . . . . . . . . . 174
      § 85. RNC Judicial Admissions re Its Internet Failures (¶¶ 1274-1276) . . . . . . . . . . . . 175
      § 86. RNC Increases Dependence on Large Donors (¶¶ 1277-1324) . . . . . . . . . . . . . . . 175
      § 87. RNC Impairs Two-Party System Viability (¶¶ 1325-1343) . . . . . . . . . . . . . . . . . 178
      § 88. RNC Voter Suppression Promotes Public Corruption (¶¶ 1344-1349) . . . . . . . . . 191
      § 89. Trump’s Pathological Lying Violate Oath of Office (¶¶ 1350-1373) . . . . . . . . . . 193
      § 90. GOP Acquiescence of Trump’s Crimes Proves Freeman (¶ 1374) . . . . . . . . . . . . 196
      § 91. Historical Trends Suggest Future GOP Marginality (¶¶ 1375-1432) . . . . . . . . . . 196
      § 92. RNC’s Consciousness of Guilt (¶¶ 1433-1458). . . . . . . . . . . . . . . . . . . . . . . . . . . 204
      § 93. Trust Promotes Ethical Standards of Conduct (¶¶ 1459-1481) . . . . . . . . . . . . . . . 208
      § 94. RNC Constitutes Immediate and Irreparable Injury (¶¶ 1482-1489) . . . . . . . . . . 210
      § 95. Summary of Findings of Fact (¶¶ 1490-1501). . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
      § 96. Total Number of Potential Voter Suppression (¶ 1502-1532) . . . . . . . . . . . . . . . . 212
      Table No. 2 Number of Voters Not Casting Ballots due to RNC Suppression . . . . . . . 212
      § 97. Computation of Damages (¶ 1533-1556). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 216
      § 98. Computation of Attorney Fees (¶ 1557-1560) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 218
B. DISCUSSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 219
      I. Trust’s Legitimate Charitable Purpose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 219
              (1) RNC Doesn’t Want a Watchdog Who Bites . . . . . . . . . . . . . . . . . . . . . . . . . 219
      II. Trustee’s Authority to Arbitrate. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 221
              (1) Authorize for Trustee to Arbitrate Now Statutory . . . . . . . . . . . . . . . . . . . . 221
              (2) Trust Agreement ¶ 8(E) Clear and Unmistakable Agreement . . . . . . . . . . . 222
              (3) Trust More Competent under Law of Shop . . . . . . . . . . . . . . . . . . . . . . . . . 223
      III. Procedure Governing Arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 224
              (1) Authority for Arbitral Summary Disposition . . . . . . . . . . . . . . . . . . . . . . . . 224
              (2) Generally No Arbitration Hearing Require. . . . . . . . . . . . . . . . . . . . . . . . . . 224
              (3) Fed.R.Civ.P Rule 65 Requires Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . 224
              (4) Claims and Defenses Waived if Not Made in Hearing . . . . . . . . . . . . . . . . . 224
              (5) Hearing in Absentia Authorized When RNC Fails to Appear . . . . . . . . . . . 225
              (6) Trustee’s Authority to Issue Injunctive Relief . . . . . . . . . . . . . . . . . . . . . . . 225
              (7) Judicial Notice of Matters of Public Record . . . . . . . . . . . . . . . . . . . . . . . . . 226
              (8) No Bar Under Political Question Doctrrine . . . . . . . . . . . . . . . . . . . . . . . . . 226
              (9) Election Crimes, Fraud on Court Rebuts Evidentiary Presumption . . . . . . . 228
              (10) Evoking Res Ipsa Loquitur . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 228
              (11) Claim or Issue Preclusion No Bar to Ongoing Acts . . . . . . . . . . . . . . . . . . 229
              (12) Prior Award No Bar under Res Judicata or Collateral Estoppel . . . . . . . . 230
              (13) Prior Court Ruling No Bar under Res Judicata . . . . . . . . . . . . . . . . . . . . . 231
              (14) Consent Decree’s Paragraph 4 No Defense . . . . . . . . . . . . . . . . . . . . . . . . 232
      IV. RNC Strawman Objections to Arbitrarity Frivolous . . . . . . . . . . . . . . . . . . . . . . . . 233


                                                                   v
         Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 34 of 334



             (1) RNC’s Strawman Objections is Vexatious, Consuming Scare Resources . . 233
             (2) Arbitration is a Matter of Contract . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
             (3) Trustee Has Authority to Sit as Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . 234
             (4) RNC Not Required to be Signatory to be Bound to Trust . . . . . . . . . . . . . . 235
             (5) RNC Has Exploited Trust Agreement to Receive Direct Benefits . . . . . . . . 235
             (6) By Not Disclaiming, RNC Assents to Arbitration Provision . . . . . . . . . . . . 237
             (7) RNC Presumed to Accept Interest in Trust, Prior Consent Not Required . . 237
             (8) RNC Has Never Officially Disclaimed Its Interest. . . . . . . . . . . . . . . . . . . . 238
             (9) RNC Estopped from Disclaiming Its Interest . . . . . . . . . . . . . . . . . . . . . . . . 238
             (10) RNC’s Disclaimer Prohibited by Statutes of Elizabeth . . . . . . . . . . . . . . . 239
             (11) Equitable Estoppel Evoked due Agents’ Ultra Vires . . . . . . . . . . . . . . . . . 240
     V. RNC’s Agents Shirking Violates Trust Agreement. . . . . . . . . . . . . . . . . . . . . . . . . . 240
             (1) Republican Curia Self-Serving Interests . . . . . . . . . . . . . . . . . . . . . . . . . . . . 240
             (2) RNC Members as Principals Liable for Agents Malfeasance. . . . . . . . . . . . 241
             (3) GOP Staff’s Intractability Not Comporting to Party Objectives . . . . . . . . . 241
     VI. RNC’s Agents Shirking Cannot Injure Co-Beneficiaries. . . . . . . . . . . . . . . . . . . . . 241
             (1) RNC Cannot Block Co-Beneficiaries’ Access to Trust . . . . . . . . . . . . . . . . 241
             (2) Co-Beneficiaries Have Fiduciary Duty to Each Other . . . . . . . . . . . . . . . . . 241
             (3) RNC Has Confidential Relationship with State, Local Parties . . . . . . . . . . . 242
             (4) RNC Has Confidential Relationship with Voters, Officeholders . . . . . . . . . 243
             (5) RNC Breaches Each Element of Fiduciary Duty . . . . . . . . . . . . . . . . . . . . . 243
             (6) RNC Violates its Fiduciary Duty under Business Judgment Rule . . . . . . . . 244
             (7) RNC Violates its Fiduciary Duty as Co-Beneficiary . . . . . . . . . . . . . . . . . . 245
     VII. Constitutional Violations From RNC’s Agents Shirking . . . . . . . . . . . . . . . . . . . . 245
             (1) RNC’s Breach Arises to Violation of Constitutional Principles . . . . . . . . . . 245
             (2) Importance of First Amendment Right of Political Association. . . . . . . . . . 246
             (3) RNC Violates Associated Press and Thornhill to Avoid Public Scrutiny . . 246
             (4) RNC Violates Reynolds v. Sims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
             (5) RNC Violates Virginia Pharmacy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 250
             (6) RNC’s Seeking Soft Money Control to Overcome Unpopularity . . . . . . . . 250
             (7) Voters First Amendment Rights Require Protection . . . . . . . . . . . . . . . . . . 251
             (8) RNC No Longer a Political Party per se, but Only a PAC . . . . . . . . . . . . . . 252
             (9) Lack Democratic Transparency Violates Civil Rights Act. . . . . . . . . . . . . . 253
             (10) Intimidation, Threats and Coercion Violates Civil Rights Act . . . . . . . . . . 254
             (11) Usurpation of Precinct Representatives is Voter Suppression . . . . . . . . . . 255
             (12) RNC Careering to Becoming Criminal Enterprise . . . . . . . . . . . . . . . . . . . 256
     VIII. Trustee’s Duty to Award Relief Ex Aequo et Bono . . . . . . . . . . . . . . . . . . . . . . . . 257
             (1) Effectuating Remedy by Surcharge and Impoundment . . . . . . . . . . . . . . . . 257
             (2) Trustee’s Exercise of Discretion Not to be Disturbed . . . . . . . . . . . . . . . . . 257
             (3) Authority to Enforce Pledge to Charity . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
             (4) Authority to Set Aside Reserves to Prevent Deficiencies . . . . . . . . . . . . . . . 258
             (5) Authority to Assess Surcharge for Damages . . . . . . . . . . . . . . . . . . . . . . . . 258
             (6) Payment of Surcharge Proceeds to Co-Beneficiaries Not Contributions . . . 259
             (7) Authority to Impound . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
             (8) Authority to Prevent Future Damages. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
             (9) Attorneys’ Fees Exception to American Rule. . . . . . . . . . . . . . . . . . . . . . . . 260
             (10) Authority to Appoint Receiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
C. CONCLUSIONS OF LAW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262


                                                             vi
           Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 35 of 334



     ¶ 1. Co-Beneficiaries Bound to Arbitration Notwithstanding Non-Signatory . . . . . . . . 262
     ¶ 2. Arbitrarity as Violation of Civil Rights Act Violates Trust Agreement . . . . . . . . . 262
     ¶ 3. Trustee Neutral, Award Ex Auquo et Bono . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 263
     ¶ 4. Interests in Charitable Trust Inalienable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 263
     ¶ 5. Election Crimes, Fraud on Court Defeat Evidentiary Presumption. . . . . . . . . . . . . 263
     ¶ 6. Immediate and Irreparable Injury Requires Immediate Injunctive Relief . . . . . . . . 263
     ¶ 7. Co-Beneficiary Bound by Community of Interest . . . . . . . . . . . . . . . . . . . . . . . . . . 263
     ¶ 8. Violation of Civil Rights Act is Violation of Trust Agreement. . . . . . . . . . . . . . . . 263
     ¶ 9. Voter Challenges Limited Only to Those Authorized by Law . . . . . . . . . . . . . . . . 263
     ¶ 10. Racial Euphemisms Violate Civil Rights Act & Trust Agreement . . . . . . . . . . . . 263
     ¶ 11. Usurping Party Officials Violate Civil Rights Act & Trust Agreement . . . . . . . . 264
     ¶ 12. No Transparent Governance Violate Civil Rights Act & Trust Agreement . . . . . 264
     ¶ 13. Election Crimes, Public Corruption Violate Oath of Office . . . . . . . . . . . . . . . . . 264
     ¶ 14. Pledge to Charitable Trust Enforceable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 264
     ¶ 15. Co-Beneficiary Breach of Fiduciary Duty Required to Make Trust Whole . . . . . 264
     ¶ 16. Trustee Required to Grant Relief Ex Auquo et Bono . . . . . . . . . . . . . . . . . . . . . . . 264
D. AWARD ORDER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 264
     I. Prohibition of Violating the Civil Rights Act of 1957 . . . . . . . . . . . . . . . . . . . . . . . . 265
             A. Cease and Desist Violations of Civil Rights Act of 1957 . . . . . . . . . . . . . . . 265
             B. Reinstatement of Nov. 1, 1982 Consent Decree . . . . . . . . . . . . . . . . . . . . . . 266
             C. Prohibition of Retaliation against Co-Beneficiaries and Trustee. . . . . . . . . . 268
             D. Drafting Standards to Eliminate Unequal Electoral Resources . . . . . . . . . . . 268
             E. Future Grievances Commence under Fed.R.Civ.P. Rule 65 . . . . . . . . . . . . . 268
             F. DNC or State Democratic Party to Prosecute Grievances . . . . . . . . . . . . . . . 268
     II. Surcharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 268
             A. Basic Surcharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 268
             B. Supplemental Surcharges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 269
             C. UCC Blanket Lien . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 269
             D. Respondent Prohibited from Change of Banks, etc . . . . . . . . . . . . . . . . . . . . 270
             E. Additional Prohibition Imposed on Respondent . . . . . . . . . . . . . . . . . . . . . . 270
             F. Additional UCC Blanket Liens. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 271
             G. Prohibitions Same Against State Committees . . . . . . . . . . . . . . . . . . . . . . . . 271
             H. All UCC Liens in First Position. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 271
             I. Third-Party Indemnification of Respondent for Surcharge. . . . . . . . . . . . . . . 271
             J. Authority to Solicit Third Party for Indemnification . . . . . . . . . . . . . . . . . . . 271
             K. IRS Circular 230 Disclosure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 272
             L. Arbitrator Immunity re Third Party Solicitation . . . . . . . . . . . . . . . . . . . . . . 272
             M. Attorney Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 272
             N. Continuance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 272
             O. Future Grievances Commence under Fed.R.Civ.P. Rule 65 . . . . . . . . . . . . . 272
             P. DNC or State Democratic Party to Prosecute Grievances . . . . . . . . . . . . . . . 272
     III. Restoration of the Trust Property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 272
             A. Notice to Beneficiaries to Register with the Trust. . . . . . . . . . . . . . . . . . . . . 272
             B. Content of Notice to Beneficiaries . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 273
             C. Requirement of State Party Committees to Retransmit Notice . . . . . . . . . . . 275
             D. Delivery of MyVotePage.com™ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 275
             E. Prohibition Against Maintaining Secret Voter Files . . . . . . . . . . . . . . . . . . . 275
             F. Delivery of We The People National Conference Calls™. . . . . . . . . . . . . . . 275


                                                                   vii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 36 of 334



                  G. Delivery of Levin Fund Contribution Conduit Service . . . . . . . . . . . . . . . . . 275
                  H. Delivery of Election Day Whip™ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 276
                  I. Timing of Delivery of Trust Property Services . . . . . . . . . . . . . . . . . . . . . . . . 276
                  J. Collection of November 6, 2018 Election Day Data . . . . . . . . . . . . . . . . . . . 276
                  K. Future Grievances Commence under Fed.R.Civ.P. Rule 65 . . . . . . . . . . . . . 276
                  L. DNC or State Democratic Party to Prosecute Grievances . . . . . . . . . . . . . . . 276
           IV. Renunciation of Fraud on the Court and Sanctionable Acts . . . . . . . . . . . . . . . . . . 277
                  A. Cure Prior Fraud on Court . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
                  B. Full Cooperation and Candor with Prosecutorial Authorities . . . . . . . . . . . . 277
                  C. Prohibition of Retaliation Against Persons in this Case . . . . . . . . . . . . . . . . 277
                  D. Future Grievances Commence under Fed.R.Civ.P. Rule 65 . . . . . . . . . . . . . 277
                  E. DNC or State Democratic Party to Prosecute Grievances . . . . . . . . . . . . . . . 278
           V. Conforming Conduct to Comply with Fiduciary Duties . . . . . . . . . . . . . . . . . . . . . . 278
                  A. Adoption of Model Code of Official Conduct . . . . . . . . . . . . . . . . . . . . . . . . 278
                  B. Prohibiting Repudiation of Law Enforcement Agencies . . . . . . . . . . . . . . . . 278
                  C. Prohibiting Retaliation Against Whistle-Blowers . . . . . . . . . . . . . . . . . . . . . 278
                  D. Amend Bylaws for Election of RNC Members, Other Reforms . . . . . . . . . . 278
                  E. Establishment of Association of County Party Chairs . . . . . . . . . . . . . . . . . . 279
                  F. Future Grievances Commence under Fed.R.Civ.P. Rule 65 . . . . . . . . . . . . . 279
                  G. DNC or Individual RNC Members to Prosecute Grievances . . . . . . . . . . . . 279
           VI. Appointment of Receiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 279
                  A. Appoint of Receiver to Take Control of Respondent . . . . . . . . . . . . . . . . . . 279
                  B. Cause for Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 279
                  C. Powers and Duties of Receiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 279
                  D. Candidates for Receiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
                  E. Compensation, Expenses, Termination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
           VII. Additional Trust Administration Matters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
                  A. Subsequent Action under Federal Arbitration Act. . . . . . . . . . . . . . . . . . . . . 280
                  B. Respondent Posting of Bond . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
                  C. Prohibition against Certain Extrajudicial Statements . . . . . . . . . . . . . . . . . . 280
                  D. DNC and RNC Pay for Hearing Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . 281
                  E. Service of Award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281
                  F. Retention of Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281
                  G. Federal Income Tax Consequences . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281

                                                           Table of Authorities

Cases
94 Journal of the House of Lords 149 (1862). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
A Pickett Construction, Inc. v. Luzerne Co. Convention Authority, 738 A.2d 20, 24 (Pa.Cmwlth.
1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 228
Advanced Micro Devices, Inc. v. Intel Corp., 9 Cal.4th 362, 885 P. 2d 994, 36 Cal. Rptr.2d 581
(1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Aiello v. Ed Saxe Real Estate, Inc., 508 Pa. 553, 559, 562, 499 A.2d 282, 285, 287 (1985) . . . 241
Allen v. McCurry, 449 U.S. 90, 94 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
Allentown Ahead Fund v. Kraynick, 65 Pa. D. & C.2d 611 (Lehigh Co. 1974). . . . . . . . . . . . . 257
American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir.1999)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
American Eagle Outfitters v. Lyle Scott Ltd., 584 F.3d 575, 584 (3d Cir. 2009) . . . . . . . . . . . . 235

                                                                         viii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 37 of 334



American Exp. Co. v. Italian Colors Restaurant, 570 U.S. 228, 232-233 (2013) . . . . . . . . . . . 234
American Federation, Grain v. Int'l Multifoods, 116 F.3d 976, 981 (2d Cir. 1997) . . . . . 236, 238
Ammond v. McGahn, 390 F.Supp. 655, 660 (D.N.J. 1975) rev. on other grounds, 532 F.2d 325
(1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
Anchel v. Shea, 762 A.2d 346, 356-357 (Pa.Super. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
Anderson v. Celebrezze 460 U.S. 780, 787-90 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
Andros Compania Maritima v. Marc Rich & Co., A.G., 579 F.2d 691, 701 (2d Cir.1978) . . . . 223
Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
Arthur Andersen, LLP v. Carlisle, 556 U.S. 624, 631 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . 235
Associated Press v. United States, 326 U.S. 1, 7, 20 (1945) . . . . . . . . . . . . . . . . . . . . . . . 108, 227
Athens Roller Mills, Inc. v. Commissioner, 136 F.2d 125 (6th Cir. 1943) . . . . . . . . . . . . . . . . . 257
Baker v. Carr, 369 U.S. 186, 208 (1962) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 256
Baltimore County v. Mayor & City Council of Baltimore, 329 Md. 692, 621 A.2d 864 (1993)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Basile v. H& R Block, Inc., 777 A.2d 95, 101 (Pa.Super. 2001) . . . . . . . . . . . . . . . . . . . . . . . . 242
Bentman v. Seventh Democratic Ward Exec. Comm., 421 Pa. 188, 218 A.2d 261 (1966) . 3, 108,
                                                                                                                                              227, 239
Beth v. Carroll, 155 F.R.D. 529, 530-531 (E.D.Pa. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
Bob Jones Univ. v. United States, 461 U.S. 574, 589 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . 220
Bontempo v. Carey, 64 N.J.Super. 51, 57, 165 A.2d 222, 225 (Law. Div. 1960) . . . . . . . . . . . 109
Bridas S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347, 361-362 (5th Cir. 2003) . . . 236
Brooks v. Conston, 356 Pa. 69, 51 A.2d 684, 688 (1947) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 242
Brownfield Estate v. St. Vincent Archabbey, 28 Fiduc. Rep.2d 231 (Westmoreland Co. 2008)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
Buchanan v. Brentwood Federal Savings & Loan Association, 457 Pa. 135, 143, 320 A.2d 117, 122
(1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239
Buckley v. Valeo, 424 U.S. 1, 47 (1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
Burdick v. Takushi, 504 U.S. 428, 433-34 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
Campbell v. Bysiewicz, 242 F.Supp.2d 164, 175 (D.Conn. 2003) . . . . . . . . . . . . . . . . . . . . . . . 251
Capital Investors Co. v. Devers, 360 F.2d 462, 465-466 (4th Cir. 1966). . . . . . . . . . . . . . . . . . 242
Carr Estate, 22 Fid.Rep.2d 364, 366 (O.C. Mont. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
Certain Underwriters at Lloyd's, London v. AT&T, Corp., 142 AD 3d 921, 37 N.Y.S.3d 886 (1st
Dep. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
Chervenak, Keane & Co., Inc. v. Hotel Rittenhouse Assocs,Inc., 477 A.2d 482, 485 (Pa.Super. 1984)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
Chester City School Authority v. Aberthaw Construction Co., 460 Pa. 343, 353, 333 A.2d 758, 763
(1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
Chiron Corp. v. Ortho Diagnostic Systems, 207 F.3d 1126, 1128 (9th Cir. 2000) . . . . . . . . . . 229
Chisom v. Roemer, 501 U.S. 380, 383 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Christman v. Seymour, 145 Ariz. 200, 202, 700 P.2d 898, 900 (1985) . . . . . . . . . . . . . . . . . . . 242
City of Greenwood v. Peacock, 384 U.S. 808 (1966) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
City of Philadelphia v. Fox, 64 Pa. 169, 185 1870 WL 8678 (1870) . . . . . . . . . . . . . . . . . . . . . 282
Coar v. Kaimir, 990 F.2d 1413, 1418 (3d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 242
Cole v. Burns International Security Service, 323 U.S. App. D.C. 133, 105 F.3d 1465, 1485-1486
(1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223
Collier v. Lindley, 203 Cal. 641, 266 P. 526 (1928). . . . . . . . . . . . . . . . . . . . . . . . . . 108, 109, 220
Colo. Republican Fed. Campaign Comm. v. FEC (Colo. Republican I), 518 U.S. 604, 608 (1996)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
Commissioner v. Schleier, 515 U.S. 323, 336-337 (1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 282

                                                                           ix
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 38 of 334



Commonwealth Coatings Corp. v. Continental Casualty Co., 393 U.S. 145, 150 (1968) . . . . . 223
Commonwealth ex rel. Toole v. Tanoshak, 464 Pa. 239, 242, 346 A.2d 304, 306 (1975) . . . . . 243
Commonwealth v. Barnes Foundation, 398 Pa. 458, 159 A.2d 500 (1960) . . . . . . . . . . . . 133, 205
Commonwealth v. Pestinikas, 421 Pa. Super. 371, 387, 617 A.2d 1339, 1348 (Pa.Super. 1992)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 206
ConocoPhillips, Inc. v. Local 13-0555 United Steelworkers Int'l Union, 741 F.3d 627, 630 (5th
Cir.2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 222
Crawford Prof'l Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 255 (5th Cir. 2014) (same)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
D'Angelo v. Bob Hastings Oldsmobile, Inc., 89 A.D.2d 785, 786, 453 N.Y.S.2d 503, 504 (4th Dept.
1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
Daniel v. United Nat. Bank, 202 W.Va. 648, 653, 505 S.E.2d 711, 715 (1998) . . . . . . . . . . . . 238
Dardovitch v. Haltzman, 190 F.3d 125, 145-147 (3d Cir.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Davis v. Bandemer, 478 U.S. 109, 145 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 181
Decker v. State, 408 Md. 631, 640, 641, 971 A.2d 268, 274 (2009) . . . . . . . . . . . . . . . . . . . . . 204
Delaware Valley Factors, Inc. v. Ronca, 442 Pa.Super 609, 612, 660 A.2d 623, 625 (1995)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133, 205
Delegates to the Republican Nat'l Convention v. Republican Nat'l Comm., No. SACV 12-00927
DOC(JPRx), 2012 WL 3239903 (C.D.Cal. Aug, 7, 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Deloitte Noraudit A/S v. Deloitte Haskins & Sells, 9 F.3d 1060, 1064 (2d Cir.1993) . . . . . . . . 236
Democratic National Committee v. Republican National Committee, 2016 WL 6584915 (Nov. 5,
2016) at * 15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 232
DePlaine’s Estate, 185 Pa. 332, 334-335, 39 A.2d 947, 948 (1898) . . . . . . . . . . . . . . . . . 242, 245
Derringe v. Donovan, 308 Pa. 469, 473-477, 162 A. 439, 441 (1932) . . . . . . . . . . . . . . . . . . . 243
Dombrowski v. Pfister, 380 U.S. 479, 487 (1965) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 207, 211
Donaldson Company, Inc. v. Burroughs Diesel, Inc., 581 F. 3d 726, 732 (8th Cir. 2009) . . . . 235
DuPlaine’s Estate, 185 Pa. 332, 334-335, 39 A. 947, 948 (1898) . . . . . . . . . . . . . . . . . . . . . . . 258
E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187,
199-200 (3d Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
Elrod v. Burns, 427 U.S. 347, 373 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211, 251
Emporium Area Joint School Authority v. Anundson Const. & Bldg. Supply Co., 402 Pa 18, 166 A.2d
269 (1960). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
Equibank, N.A. v. Fidelco Growth Investors, 1977 Pa. D. & C. Dec LEXIS 397, 3-4 (Pa. C.P. 1977)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Estate of Bodger, 130 Cal.App.2d 416, 424–425, 279 P.2d 61 (1955) . . . . . . . . . . . . . . . . . . . 235
Estate of Brant, 463 Pa. 230, 235, 344 A.2d 806, 809 (1975) . . . . . . . . . . . . . . . . . . . . . . 133, 205
Estate of Burch, 402 Pa.Super. 314, 318, 586 A.2d 986, 988 (1991). . . . . . . . . . . . . . . . . . . . . 261
Estate of Calloway v. Marvel Entertainment Group, 9 F.3d 237, 241 (2d Cir. 1993) . . . . . . . . 233
Estate of Clark (2), 467 Pa. 628, 634, 359 A.2d 777, 781 (1976) . . . . . . . . . . . . . . . . . . . . . . . 244
Estate of Geniviva, 450 Pa.Super. 54, 68, 675 A.2d 306, 313 (1996) . . . . . . . . . . . . . . . . . . . . 260
Estate of Munro v. Commonwealth Nat’l Bank , 373 Pa. Super. 448, 452, 541 A.2d 756, 758 (1988),
alloc. denied, 520 Pa. 607, 553 A.2d 969 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
Estate of Thompson, 426 Pa. 270, 232 A.2d 625 (1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Eu v. San Francisco County Democratic Cent. Comm., 489 U.S. 214 (1989). . . . . . . . . . . . . . 227
FEC v. Nat. Conservative Political Action Comm., 470 U.S. 480, 500–501 (1984) . . . . . . . . . . 93
FEC v. National Right to Work Comm., 459 U.S. 192, 208 (1982) . . . . . . . . . . . . . . . . . . 108, 119
Fenton v. Dudley, 761 F.3d 770, 776 (7th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Fierst v. Commonwealth Land Title Ins. Co. 499 Pa. 68, 74, 451 A.2d 674, 677 (1982) . . . . . 241
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989). . . . . . . . . . . . . . . . . . . . . . . 257


                                                                           x
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 39 of 334



First American Title Ins. Co. v. DJ Mortg., LLC, 328 Ga.App. 249, 254, 761 S.E.2d 811, 816 (2014)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 240
First Options of Chicago., Inc. v. Kaplan, 514 U.S. 938, 942 (1995) . . . . . . . . . . . . . . . . . . . . 221
Fishman v. Saligan, 64 Pa.D.&C. 325, 329 (Phila C.P. 1948) . . . . . . . . . . . . . . . . . . . . . . . . . . 242
Flightways Corp. v. Keystone Helicopter Corp., 459 Pa. 660, 331 A.2d 184 (1975) . . . . . . . . 234
Foley Bros., Inc. v. Commonwealth, 400 Pa. 584, 592, 163 A.2d 80, 85 (1960) . . . . . . . . 133, 205
Foley v. City of Lowell, Mass., 948 F.2d 10, 15 (1st Cir. 1991). . . . . . . . . . . . . . . . . . . . . . . . . 229
Fontana v. White, 334 F.3d 80, 85 (D.C. Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223
Foulger–Pratt Residential Contracting, LLC v. Madrigal Condos., LLC, 779 F.Supp.2d 100, 115
(D.D.C.2011) appeal dismissed 2011 WL 3241465 (D.C. Cir. 2011) . . . . . . . . . . . . . . . . . . . . 224
Freeman v.Vivacolor, Inc., 2004 WL 2884429 (D.D.C.) (Nov. 1, 2004). . . . . . . . . . . . . . . 11, 235
Fresh Kist Produce, LLC v. Choi Corp, Inc., 223 F.Supp.2d 1, 8 (D.D.C. 2002) amended 251
F.Supp. 138 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 242
Friedman v. Yula, 679 F. Supp. 2d 617, 628 (E.D. Pa. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . 236
Frowen v. Blank, 293 Pa. 137, 145-46, 425 A.2d 412, 416-17 (1981). . . . . . . . . . . . . . . . . . . . 242
Garbish v. Malvern Fed. Sav. & Loan Assoc., 517 A.2d 547, 553-54 (Pa. Super. 1986) . . . . . 244
Garfield v. White, 326 Mass. 20, 27, 90 N.E.2d 890, 895 (1963) . . . . . . . . . . . . . . . . . . . . . . . 238
Geer v. State of Connecticut, 161 U.S. 519, 529 (1896) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Giddings v. Tartler, 130 Pa.Cmwlth. 175, 177, 567 A.2d 766, 767 (1989) . . . . . . . . . . . . . . . . 224
Girard College Trusteeship, 391 Pa. 434, 448, 138 A. 2d 844 (1958). . . . . . . . . . . . . . . . . . . . 220
Gold Reserve v. Bolivarian Republic of Venezuela,146 F.Supp.3d 112, 121 (D.D.C. 2015). . . 223
Green v. Connally, 330 F.Supp. 1150, 1157 (D.D.C. 1971). . . . . . . . . . . . . . . . . . . . . . . . . . . . 240
Greene v. Oliver Realty, Inc., 363 Pa.Super. 534, 543, 526 A. 2d 1192, 1196 (1987) . . . . . . . 133
Gruenwald v. Advanced Computer Applications, Inc., 730 A.2d 1004, 1013 (Pa.Super. 1999)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
Hall Street Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576 (2008). . . . . . . . . . . . . . . . . . . . . . 234
Harkinson v. Pa. Co. for Insurances on Lives and Granting Annuities, 329 Pa. 209, 198 A. 11 (1938)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 241
Hauff v. Petterson, 755 F. Supp.2d 1138, 1145 (D.C.N.M 2010) . . . . . . . . . . . . . . . . . . . . . . . 282
Hellenic Inv. Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517-18 (5th Cir. 2006) . . . . . . . 236
Herbert v. Lando, 441 U.S. 153, 194 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
Hicks v. Saboe,521 Pa. 380, 555 A.2d 1241, 1345 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Higgens Lumber Co. v. Marucca, 159 Pa.Super. 405, 407, 48 A.2d 48, 49 (1946) . . . . . . 133, 205
Hohe v. Casey, 868 F.2d 69, 72-73 (3rd Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
Home Building & Loan Association v. Blaisdell, 290 U.S. 398, 426 (1934) . . . . . . . . . . . . . . . . 5
Howard Univ. v. Metro. Campus Police Officer's Union, 379 U.S.App.D.C. 282, 512 F.3d 716,
720–721 (D.C.Cir.2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 224
Huntt v. Government of the Virgin Islands, 339 F.2d 309, 310 (3d Cir. 1964) . . . . . . . . . . . . . 226
In re Anderson, 372 Pa. 351, 353, 93 A.2d 480, 481 (1953) . . . . . . . . . . . . . . . . . . . . . . . 133, 205
In re Application of Roosevelt, 9 Misc.2d 205, 160 N.Y.S.2d 747, 749-750 (New York Co.),
affirmed,3 A.D. 988, 163 N.Y.S.2d 403 (1st Dept. 1957), affirmed, 4 N.Y.2d 19, 171 N.Y.S.2d 841,
148 N.E.2d 895 (1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108, 109, 239
In re Avellino, 547 Pa. 398, 400, 690 A.2d 1144, 1145 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . 241
In re Bishop College, 151 B.R. 394, 399 (Bkrtcy.N.D.Tex. 1993) . . . . . . . . . . . . . . . . . . . . . . 240
In re Borsch’s Estate, 362 Pa. 581, 589-590, 67 A.2d 119, 123 (1949). . . . . . . . . . . . . . . . . . . 239
In re Church of St. James the Less, 2003 WL 2205337 (Phila. O.C. 2003) (O’Keefe J.), affirmed 833
A.2d 319 (Pa.Cmwlth. 2003) affirmed in part, rev. in part, 585 Pa. 428, 888 A. 2d 785 . . . . . 244
In re Estate of Coleman, 456 Pa. 163, 167, 317 A.2d 631, 633 (1974) . . . . . . . . . . . . . . . . . . . 233
In Re Estate of Feinstein, 364 Pa.Super. 221, 227, 527 A.2d 1034, 1037 (1987) . . . . . . . . . . . 257

                                                                          xi
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 40 of 334



In re Estate of Murphy, 7 Ca1.2d 712, 715, 62 P.2d 374 (1936) . . . . . . . . . . . . . . . . . . . . . . . . 220
In re Estate of Pruner, 390 Pa. 529, 531, 136 A.2d 107, 109 (1957). . . . . . . . . . . . . . . 8, 133, 205
In re Estate of Pruner, 400 Pa. 629, 634, 62 A.2d 626, 629 (1960). . . . . . . . . . 220, 236, 237, 242
In re Estate of Scott, 455 Pa. 429, 432, 316 A.2d 883, 995 (1974) . . . . . . . . . . . . . . . . . . . . . . 242
In re Francis Edward McGillick Foundation, 406 Pa. Super. 249, 266, 594 A.2d 322, 331 (1991),
rev'd on other grounds, 537 Pa. 194, 642 A.2d 467 (1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
In re Henlien’s Estate, 46 D.&C. 47, 50, 24 Erie 240, 242 (1942) . . . . . . . . . . . . . . . . . . . . . . 133
In re Johnson Estate, 4 Fiduc. Rep.2d 6, 8 (Chester O.C. 1983) . . . . . . . . . . . . . . . . . . . . . . . . 218
In re Kaiser Group International, Inc., 307 B.R. 449, 456 (D.Del. 2004). . . . . . . . . . . . . . . . . 236
In re Main Inc., 239 B.R. 281, 289 (Bank.E.D.Pa. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
In re Nirdlinger’s Estate, 331 Pa. 135, 142-143, 200 A. 656, 659 (1938) . . . . . . . . . . . . . . . . . 260
In re Pew’s Estate, 411 Pa. 96, 107, 191 A.2d 399, 405-06 (1963) . . . . . . . . . . . . . . . . . . . . . . 234
In re Pruner's Estate, 400 Pa. 629, 636, 162 A.2d 626, 630 (1960) . . . . . . . . . . . . . . . . . . . . . 238
In re Roosevelt-Bentman Trust, 2016 WL 783628 (Feb. 29, 2016) at *3 . . . . . . . . . . . . . . . . . 231
In re Rosenfeld Foundation Trust, 29 Fiduc.Rep.2d 271, 2006 WL 3040020 (Phila. O.C. 2006)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
In re Scheidmantel, 868 A.2d 464, 493 (Pa.Super. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
In re Smith’s Estate, 385 Pa. 416, 419, 123 A.2d 623, 624-625 (1950). . . . . . . . . . . . . . . . . . . 258
In re Sonnott’s Estate, 310 Pa. 463, 466, 165 A. 244, 245 (1933) . . . . . . . . . . . . . . . . . . . . . . . 258
In re Sternberger’s Estate, 121 Pa.Super. 50, 53, 182 A. 723, 725 (1936) . . . . . . . . . . . . . . . . 258
In re Trust of Brooke, 82 Ohio St. 3d 553, 561, 697 N.E.2d 191, 197 (1998) . . . . . . . . . . . . . . . 20
In re Trust of Keiser, 392 Pa.Super. 146, 150 & n.2, 572 A.2d 734, 736 & n.2 (1990). . . . 11, 235
In re Tunnell’s Estate, 325 Pa. 554, 560, 190 A. 906, 907 (1937) . . . . . . . . . . . . . . . . . . . 236, 237
In re Wormley’s Estate, 359 Pa. 295, 289-301, 59 A.2d 98, 100 (1948) . . . . . . . . . . . . . . . . . . 260
Ingersoll v. Curran, 188 Misc. 1003, 70 N.Y.S.2d 435, 437 (Sup. N.Y. Co., 1947) affirmed 297 N.Y.
522, 74 N.E.2d 465 (1947. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
Ingersoll v. Heffernan, 188 Misc. 1047, 71 N.Y.S.2d 687, 690 (Sup. N.Y.Co. 1947) affirmed without
opinion, 297 N.Y. 524, 74 N.E.2d 466 (1947) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
Inter. Paper v. Schwabedissen Maschinen & Anlagen, 206 F. 3d 411, 418 (4th Cir. 2000) . . . 236
International Reform Federation v. District Unemployment Compensation Board, 76 U.S.App.D.C.
282, 131 F.2d 337 (1942), cert. denied 317 U.S. 693. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 220
Invista North America, SA.R.I.. v. Rhodia Polyamide Intermediates S.A.S., 503 F.Supp.2d 195
(D.D.C. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Jennings v. Shuman, 567 F.2d 1213 (3d Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
Jewish Federation v. Barondess, 234 N.J. Super. 526, 527-529, 560 A.2d 1353 (1989) . . . . . 257
Joseh Gershtenson, Mobilization Strategies ofthe Democrats andRepublicans,1956-2000, POLITICAL
SCIENCE QUARTERLY, Vol. 56, No. 3 (September 2003), pp. 293-308 . . . . . . . . . . . . . . . . . . . 110
Judge Rotenberg Educational Center v. Commissioner, Dept. of Mental Health, 424 Mass. 430, 467,
677 N.E.2d 127, 151 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
Karl Rove & Co. v Thornburgh, 39 F.3d 1273, 1280-1283 (5th Cir. 1994). . . . . . . . . . . . . . . . 238
Kees v. Green, 365 Pa. 368, 375, 75 A.2d 602, 605 (1950) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
Kelly v. Nationwide Ins. Co., 414 Pa.Super. 6, 10, 606 A.2d 470, 471 (1992) . . . . . . . . . . . . . 224
Kennedy v. Upper Milford Twp. Zoning Hearing Board, 575 Pa. 105, 135, 834 A. 2d 1104, 1123
(2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133, 205
Kobell v. Suburban Lines, Inc., 731 F.2d 1076, 1009 (3d Cir. 1984). . . . . . . . . . . . . . . . . . . . . 233
Kusper v. Pontikes, 414 U.S. 51, 56-57 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 228
Laidley v. Rowe, 275 Pa. 389, 119 A. 474 (1923) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
LaRocca Estate, 431 Pa. 542, 546, 246 A.2d 337, 339 (1968). . . . . . . . . . . . . . . . . . . . . . . . . . 261
Larson v. Smith, 18 Wis.2d 366, 375, 118 N.W.2d 890, 895 (1963) . . . . . . . . . . . . . . . . . . . . . 238

                                                                          xii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 41 of 334



Las Vegas Railway and Power Co. v. Trust Co. of St. Louis, 17 N.M. 286, 287, 126 P. 1009,
1010-101 (1912) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Lawlor v. National Screen Serv. Corp., 349 U.S. 322, 327-328 (1955). . . . . . . . . . . . . . . . . . . 230
Lewis v. Casey, 518 U.S. 343, 362 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
Lewis’ Estate, 152 Pa.477, 25 A. 878 (1893) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 220
LG Elecs., Inc. v. Interdigital Commc'ns, Inc., 98 A.3d 135, 140-146 (Del. Ch., 2014) . . . . . . 226
Lindsey v. District of Columbia, 609 F.Supp.2d 71, 79 (D.D.C. 2009) . . . . . . . . . . . . . . . . . . . 230
Lopez-Torres v. New York State Board of Elections, 552 U.S. 196 (2008) . . . . . . . . . . . . . . . . 227
Madole v. Barnes, 20 N.Y.2d 169, 282 N.Y.S.2d 225, 229 N.E.2d 20 (1967) . . . . . . . . . . . . . 243
MAG Portfolio Consultant, GmbH v Merlin Biomed Group LLC, 268 F.3d 58, 61 (2d Cir. 2001)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
Marino v. Dillard's Inc., 413 F.3d 530, 532 (5th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
Matter of Belzberg v. Verus Investments, 21 N.Y.3d 626, 999 N.E.2d 1130, 977 N.Y.S.2d 685 (2013)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
Matter of Spector, 47 N.Y.2d 462, 468-469, 392 N.E.2d 552, 555, 418 N.Y.S.2d 565, 568 (1979)
.............................................................................6
Matthews v. Freedman,128 F.R.D. 194 (E.D.Pa. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
McConnell v. FEC, 251 F.Supp.2d 176, 255 (D.D.C. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 96
McConnell v. FEC, 540 U.S. 93, 140-144 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108, 119
McConnell v. FEC, 540 U.S. 93, 144 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
McConnell v. FEC, 540 U.S. 93, 167-168 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
McConnell v. Howard Univ., 260 U.S.App.D.C. 192, 818 F.2d 58, 68 (1987) . . . . . . . . . . 11, 235
McDavitt Estate, 379 Pa. Super. 610, 550 A.2d 1015 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . 260
McDermott v. Party City Corp., 11 F.Supp.2d 612, 626-627 (E.D. Pa. 1998) . . . . . . . . . . . . . 244
McHugh v. McHugh, 186 Pa. 197, 203, 40 A. 410, 412 (1898) . . . . . . . . . . . . . . . . . . . . . . . . . 206
McKenna v. North Strabane Twp., 700 A.2d 577, 580 (Pa.Cmwlth 1997) . . . . . . . . . . . . . . . . 234
McKinstry v. Russell, 114 Ind.App. 27, 44, 49 N.E. 349, 356 (1943) . . . . . . . . . . . . . . . . . . . . 238
McMillen v. Olmstead, 85 Cal.App. 656, 664, 259 P. 1104, 1107 (1927) . . . . . . . . . . . . . . . . . 242
Meinhard v. Salmon, 249 N.Y. 458, 464, 164 N.E. 545, 546 (1928) . . . . . . . . . . . . . . . . . . . . . . . 6
Mendelson v. Shrager, 432 Pa. 383, 248 A.2d 234 (1968). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
Merrill Lynch Inv. Managers v. Opibase, Ltd., 337 F.3d 125, 129 (2d Cir. 2003) . . . . . . . . . . 235
Meyer v. Grant, 486 U.S. 414, 424 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 109, 237
Milliken v. Bradley, 433 U. S. 267, 280-281 (1977 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
Montana v. United States, 440 U.S. 147, 153 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
Montgomery v. Levy, 406 Pa. 547, 550, 177 A.2d 448, 450 (1962) . . . . . . . . . . . . . . . . . . 133, 205
Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983) . . . . . . . 234
Mullins v. DeSoto Securities Co., 56 F.Supp. 907 (E.D.La 1944) affirmed 149 F.2d 864. . . . . 257
Murphy v. IRS, 493 F.3d 170, 175 (D.C. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 282
NAACP v. Button, 371 U. S. 415, 430 (1963). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 251
NAACP v. Button, 371 U.S. 415, 432-433 (1963) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
NAACP v. Patterson, 357 U. S. 449, 460 (1958) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 228
Napier v. Unidentified Federal Agents, 855 F.2d 1080, 1091 (3d Cir. 1988) . . . . . . . . . . . . . . 233
National Union Fire Ins. Co. v. Belco Petroleum Corp., 88 F.3d 129, 135-136 (2d Cir. 1996)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
New York Hotel and Motel Trades v. Hotel St. George, 988 F. Supp. 770, 776 (S.D.N.Y. 1997)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
Nuyen v. Hong Thai Ly, 74 F.Supp.3d 474, 480 (D.D.C. 2014). . . . . . . . . . . . . . . . . . . . . . . . . 224
O'Gilvie v. United States, 519 U.S. 79, 82-83 (1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 282
Oehme, van Sweden & Assoc., Inc. v. Maypaul Trading & Svcs., Ltd., 902 F.Supp.2d 87, 97

                                                                         xiii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 42 of 334



(D.D.C.2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
Pa. R. Co. v. Bogert, 209 Pa. 589, 600, 601, 59 A. 100, 101 (1904) . . . . . . . . . . . . . . . . . . . . . 260
Page v. United States, 234 U.S.App.D.C. 332, 335-336, 729 F. 2d 818, 821-820 (1984) . . . . . 230
Parasco v. Pacific Indemnity Co, 870 F.Supp. 644, 646 n. 1 (E.D.Pa. 1994) . . . . . . . . . . . . . . 233
Parsons v. Power Mountain Coal Co., 604 F. 3d 177, 183 (4th Cir. 2010) . . . . . . . . . . . . . . . . 234
Passarelli v. Shields, 191 Pa.Super. 194, 156 A.2d 343, 347 (1959) . . . . . . . . . . . . . . . . . . . . . 241
Pepper v. Litton, 308 U.S. 295, 306 (1939) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
Perez v. Boston Housing Authority, 379 Mass. 703, 734-735, 400 N.E.2d 1231, 1250 (1980)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
Perin v. Carey, 65 U.S. (24 How.) 456, 506 (1860). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 220
Pioneer Investment Services Company v. Brunswick Associates Limited Partnership, 507 U.S. 380,
385 (1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 167
Presbyterian Board of Foreign Missions v. Smith, 209 Pa. 361, 58 A. 689 (1904) . . . . . . . . . . 257
Provenzano v. Ohio Valley Gen. Hosp. 121 A.3d 1085, 1097 (Pa.Super. 2015) . . . . . . . . . . . . 235
Rachal v. Reitz, 56 Tex. Sup. Ct. J. 530, 403 S.W.3d 840, 847-848 (2013). . . . . . . . . . . . . . . . 236
Ray v. Blair, 343 U.S. 214, 220-221 (1952) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
Re Estate of Pellicer, 118 So.2d 59, 60 (Fla.App. 1960) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 238
Re Trust of David H. Keiser, 392 Pa.Super. 146, 150 & n.2, 572 A.2d 734, 736 & n.2 (1990)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 390 (1969) . . . . . . . . . . . . . . . . . . . . . . . . . 247
Republican Party of Minnesota v. White, 536 U.S. 765, 788 (2002) . . . . . . . . . . . . . . . . . . . . . 228
Reynolds v. Sims, 377 U.S. 533 (1964). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 108, 227, 228
Ripon Society v. National Republican Party, 173 U.S.App.D.C. 331, 525 F.2d 548, 559-560 (1975)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
Robbins v. Day, 954 F. 2d 679, 685 (11th Cir. 1992) cert. denied 506 U.S. 870. . . . . . . . . . . . 224
Roop v. Greenfield, 352 Pa. 232, 235-236, 42 A.2d 614, 615-616 (1945) . . . . . . . . . . . . . . . . . 237
Sanford Home for Adults v. LOCAL 6, IFHP, 665 F. Supp. 312, 319 (S.D.N.Y. 1987) . . . . . . 223
Santimyer v. Westmoreland Co. Board of Elections, 9 Pa. D. & C.3d 303, 305-306 (Westmoreland
C.P. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 248
Scarnati v. Wolf, ___Pa. ___, 173 A.3d 1110 (2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Schoneberger v. Oelze, 208 Ariz. 591, 96 P.3d 1078, 1081 (Az.App. 2004). . . . . . . . . . . . . . . 236
Seergy v. Kings County Republican County Committee, 459 F.2d 308, 310 (2d Cir. 1972) . . . 243
Selheimer v. Manganese Corp., 423 Pa. 563, 581, 224 A.2d 634, 644 (1966) . . . . . . . . . . . . . 244
Shamah v. Schweiger, 21 F.Supp.2d 208, 214 (E.D.N.Y 1998) . . . . . . . . . . . . . . . . . . . . . . . . . 225
Shelby County v. Holder, 400 U.S. App. D.C. 367, 679 F.3d 848 (2012) rev. on other grounds 570
U.S. ___ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Sherrock Bros. Inc. v. DaimlerChrysler Motors Co., LLC, 465 F. Supp. 2d 384 (M.D.Pa. affirmed
2008 WL 63300 (3rd Cir. Jan. 7, 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 224
Shovel Transfer Storage, Inc., v. Pa. Liquor Control Bd., 559 Pa. 56, 63, 739 A.2d 133, 136 (1999)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
Signature Tech. Solutions v. Incapsulate, LLC, 58 F.Supp. 3d 72, 80 (D.D.C. 2014) . . . . . . . . 235
Smith v. Allwright, 321 U.S. 649, 663 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
Smith v. Gallagher, 408 Pa. 551, 185 A.2d 135 (1962) overruled on other grounds 487 Pa. 438, 409
A.2d 848 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
South Carolina v. Katzenbach, 383 U.S. 301, 315 (1966) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
Spencer v. Harris, 70 Wyo. 505, 516, 252 P.2d 115, 118 (1953). . . . . . . . . . . . . . . . . . . . . . . . 242
Sperry International Trade, Inc. v. Government of Israel, 532 F. Supp. 901 (S.D.N.Y.), affirmed,
689 F.2d 301 (2d Cir. 1982), later proceeding, 602 F. Supp 1440 (S.D.N.Y. 1985). . . . . . . . . 225
Standard Venetian Blind Co. v. American Empire Insurance Co., 503 Pa. 300, 305, 469 A.2d 563,

                                                                         xiv
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 43 of 334



566 (1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133, 205
State ex rel. Guior and Miles, 210 Mo. 127, 156, 109 S.W. 593, 603 (1908) . . . . . . . . . . . . . . 109
Stern v. Lucy Webb Hayes National Training School for Deaconesses and Missionaries, 381 F.
Supp. 1003, 1018 (D.D.C. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Stilp v. Commonwealth, 588 Pa. 539, 905 A. 2d 918, 928 (2006) . . . . . . . . . . . . . . . . . . . . . . . 282
Storer v. Brown, 415 U.S. 724, 736 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 181
Suh v. Superior Court, 181 Cal.App.4th 1504, 1513, 105 Cal.Rptr.3d 585 (2010) . . . . . . . . . . 235
Sweezy v. New Hampshire, 354 U.S. 234, 250 (1957) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
Tashjian v. Republican Party of Conn., 479 U.S. 208 (1986) . . . . . . . . . . . . . . . . . . . . . . 227, 228
Taylor v. Beckman (No.1),178 U.S. 548, 577 (1900) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Taylor v. Hoag, 278 Pa. 194, 116 A. 826 (1922) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108, 220, 239
Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . 224
Thomson-CSF, S.A. v. Am. Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir. 1995) . . . . . . . . . . . . 235
Thornhill v. Alabama, 310 U.S. 88, 95 (1940) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
Time, Inc. v. Hill, 385 U.S. 374, 389 (1967). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
Timmons v. Twin Cities Area New Party, 520 U.S. 351, 367 (1997) . . . . . . . . . . . . . . . . . . . . . 181
Tower Ins. Co. v. Davis, 967 F. Supp. 2d 72, 79 (D.D.C. 2013) . . . . . . . . . . . . . . . . . . . . . . . . 235
Trist (Burke) v. Child 88 U.S. (21 Wall) 441, 450-451 (1875). . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Trust of Munro v. Commonwealth National Bank, 373 Pa.Super. 448, 541 A.2d 756, 758 (1988)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
Turbe v. Gov’t of the Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991) . . . . . . . . . . . . . . . . . . 224
U.S. v. Carolene Products, 304 U.S. 144, 152 n.4 (1938) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
Unionville-Chadds Ford School District v. Chester Co. Board of Assessment Appeals, 552 Pa. 212,
220, 714 A.2d 397, 400 (1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 251
United States ex rel. Katzenbach v. Original Knights of the Klu Klux Klan, 250 F.Supp. 330 (E.D.La.
1965) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 191, 221, 231
United States v. Board of Educ. of Greene County, Mississippi, 332 F.2d 40, 46 (5th Cir. 1964)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 191, 221
United States v. Carter, 217 U.S. 286, 306 (1910). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
United States v. Classic, 313 U.S. 299 (1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 256
United States v. McLeod, 385 F. 2d 734, 740 (5th Cir. 1967) . . . . . . . . . . . . . . . . . . . . . . 191, 221
United States v. Washington, 233 F.2d 811 (9th Cir. 1956) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
United States v. Wells,347 F.3d 280, 285 (8th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
United States v. Will, 449 U.S. 200, 213-216 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 282
US Claims, Inc. v. Dougherty, 914 A.2d 874, 879 (Pa.Super.2006) appeal denied 593 Pa. 729, 928
A.2d 1291 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Vega v. Borough of Burgettstown, 394 Pa. 406, 412, 147 A.2d 620, 623 (1958) . . . . . . . . . . . 243
Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748 (1976)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
Waters v. New Amsterdam Cas. Co., 393 Pa. 247, 254, 144 A.2d 354, 357 (1958). . . . . . 133, 205
Wesberry v. Sanders, 376 U.S. 1, 17 (1964). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133, 205
Will v. Killmer, 39 Pa. D. & C. 3d 627, 630 (Bucks Co. C.P. 1986) . . . . . . . . . . . . . . . . . . . . . 182
Williams v. Rhodes, 393 U.S. 23, 32 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 133, 205
Wilson v. City of New Castle, 301 Pa. 358, 365, 152 A. 102, 104 (1930) . . . . . . . . . . . . . . . . . 181

Other Authorities
 Sandy Bergo, Agustín Armendariz and John Perry, A Wealth of Advice, Center for Public Integrity
(2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 205, 228
1 Pa.C.S. § 1503(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239

                                                                          xv
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 44 of 334



11 CFR § 112.5(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
13D Wright & Miller, Federal Practice & Procedure § 3576 (3d ed.) . . . . . . . . . . . . . . . . . . . . 231
2 John Henry Wigmore, Evidence in Trials at Common Law § 278 (Chadbourn rev. 1979). . . 204
20 Pa.C.S. § 6201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 238
20 Pa.C.S. § 6201(1)-(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 238
20 Pa.C.S. § 6206(a)(4),(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 238
20 Pa.C.S. § 7706 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239
20 Pa.C.S. § 7735 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
20 Pa.C.S. § 7780.6(a)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 222, 234
20 Pa.C.S.§ 7705(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
21 Wright & Miller, Federal Practice and Procedure § 5016, at p. 505 (1977 & Supp. 1998)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 226
26 CFR § 1.501(c)(3)-1(d)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 220
26 U.S.C. § 4942(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
26 U.S.C. § 4947(a)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
5 U.S.C. §3331 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 191
52 U.S.C. 30108(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
52 U.S.C. § 10101(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 9, 191, 221, 231, 251, 265
52 U.S.C. § 30125(b)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91
72 Federal Register 3416 (Jan. 25, 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8
9 U.S.C. § 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234, 235
9 U.S.C. § 4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
A. James Reichley, The Rise of National Parties, John E. Chubb and Paul E. Peterson, eds. The New
Direction in American Politics 175-200 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97
AAA R-31(relating to Arbitration in the Absence of a Party or Representative) . . . . . . . . . . . 225
ABA Standards for Imposing Legal Sanctions, Std. 4.5.3 and 4.5.4. . . . . . . . . . . . . . . . . . . . . . 239
Abram Chayes, The Role of the Judge in Public Law Litigation, 89 HARV.L.REV. 1281, 1282, 1291,
1302 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
Adam Winkler, Expressive Voting, 68 N.Y.U. L. REV. 330, 368 (1993). . . . . . . . . . . . . . . . . . 249
ALI Restatement of the Law of Nonprofit Organizations, Tentative Draft No. 2 . . . . . . . . . . . 258
American National Standards Institute Essential Requirements: Due Process requirement for
American National Standards (Jan. 2012 ed.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Andrea L. Campbell, Parties, Electoral Participation, and Shifting Voting Blocs, Paul Pierson and
Theda Skocpo eds., The Transformation of the American Polity (2006) . . . . . . . . . . . . . . . . . . . 96
Anne N. Contain, Changes in the Role of Ideology in American National Conventions and Among
Party Identifiers, WESTERN POLITICAL QUARTERLY, 33 (March 1980) 73-86. . . . . . . . . . . . . . 29
Anthony Downs, An Economic Theory of Democracy 137 (1957) . . . . . . . . . . . . . . . . . . . 19, 196
Barbara C. Burrell, Local Party Committees, Task Performance and Organizational Vitality,
WESTERN POLITICAL QUARTERLY Vol. 39, No. 1 (March 1986) pp 48-66 . . . . . . . . . . . . . . . . 88
Catherine Megan Bradley, Note, Old Remedies Are New Again: Deliberate Indifference and the
Receivership in Plata v. Schwarzenegger, 62 N.Y.U. ANN. SURV. AM. L. 703, 706 (2007) . . . 261
Charles F. Sabel & William H. Simon, Destabilization Rights: How Public Law Litigation Succeeds,
117 HARV.L.REV. 1015, 1062 (2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
Charles S. Bullock and David J. Shafer, Party Targeting and Electoral Success, LEGISLATIVE
STUDIES QUARTERLY, Vol. 22 No. 4 (November 1997) at pp. 573-589 . . . . . . . . . . . . . . . . . . . 48
Chester J. Antieau, Federal Civil Rights Acts, Civil Practice (2d ed.1980) § 2. . . . . . . . . 191, 221
Clyde D. Wee, What Happened to the Republicans in the 1930s: Minority Party Dynamics during
Political Realignment, POLITY, Vol. 22, No. 1 (Autumn, 1989) at 5-6. . . . . . . . . . . . . . . . . . . 196
Cornelius P. Cotter and John F. Biddy, Institutional Development and the Thesis of Party Decline


                                                                         xvi
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 45 of 334



POLITICAL SCIENCE QUARTERLY Vol. 95 (Spring 1980) pp 1-27. . . . . . . . . . . . . . . . . . . . . . . . 97
Cornelius P. Cotter, James L. Gibson, John F. Biddy and Robert J. Huckshorn, Party Organizations
in American Politics (1984); Leon D. Epstein, Political Parties in American Mold (1986) . . . . 97
Craig C. Donsanto, Nancy N. Simmons, et al, Federal Prosecution of Election Offenses (8th ed.
Dec.2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88, 221, 228
Daniel H. Lowenstein & Richard L. Hason, Election Law 429 (2d ed.) (2001) . . . . . . . . . . . . . 19
Daniel J. Elazar, American Federalism: A View from the States 85-94 (1966) . . . . . . 4, 19, 20
Darren B. Moore, Who Would Have Thought: Charitable Trusts as a Viable Entity, State Bar of
Texas 7 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239
David All and Saul Anuzis, GOP Should Get Serious About CyperSpace, POLITICO.COM (July 14,
2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
David Horton The Federal Arbitration Act and Testamentary Instruments, 90 N.C.L.REV.1027,
1060-1062, 1064-1065 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
Dean Burnham, Critical Elections and the Mainsprings of American Politics 7 (1969) . . . . . . 196
Denise L. Baer & David A. Bositis, Elite Cadres and Party Coalitions: Representing the Public in
Party Politics (1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 109
Diana Dwyre, Political Parties and Campaign Finance, What Role Do the National Parties Play,
Campaign Finance Task Force Conference, Bipartisan Policy Center (April 21, 2017) . . . . . . 100
Donald L. Horowitz, Decreeing Organizational Change: Judicial Supervision of Public Institutions,
1983 DUKE L.J. 1265, 1297 (1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
Donald P. Green & Alan S. Gerber, Get Out the Vote! How to Increase Voter Turnout (Washington:
Brookings Institution Press, 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 215
Donald P. Green, Alan S. Gerber and David W. Nickerson, Getting Out the Vote in Local Elections:
Results from in Door-to-Door Canvassing Experiments, AMERICAN JOURNAL OF POLITICAL SCIENCE
53 (4) (2009) pp. 787–804. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 215
E.D. Cavanaugh, Developing Standards under Amended Rule 11 of the Federal Rules of Civil
Procedure, 14 HOFSTRA L.REV. 499 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
Edward Yorio and Steve Thel, The Promissory Basis of Section 90, 101 YALEL.J. 111 (1991)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 258
F. Morley, I Unemployment insurance in the United States. Editorial research reports (Washington,
DC: CQ Press. 1926). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
Fed. R. Evid. 201 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 226
Geoffrey C. Hazard, W. William Hodes, Peter R. Jarvis, The Law of Lawyering § 3.2 (3d ed. 2009
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . )239
George A. Bogert and George T. Bogert, The Law of Trusts and Trustees § 363 . . . . . . . . . . . . 20
Gerald M. Pomper, Party Organization and Electoral Success, POLITY, Vol. 23, No. 2 (Winter,
1990) pp. 187-206. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 110
Gerald M. Pomper, The Fate of Political Parties, 2 ELEC.L.J.69, 74-77 (2003) . . . . . . . . . . . . . . 4
Gerald Pomper, ed. Party Renewal in America: Theory and Practice , 6986, 83-84. (1980) . . . 29
Harold F. Gosnell, Getting-Out-The-Vote: An Experiment in the Stimulation of Voting. Chicago:
University of Chicago Press (1927) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 216
In re Larson, AO 1995-21 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
Issues Related to State Voter Identification Laws [Reissued on February 27, 2015] GAO-14-634:
Published: Sep 19, 2014 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
J. Peter Mulhern, In Defense of the Political Question Doctrine, 137 U. PA. L. REV. 97, 156–62
(1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 226
James A. Reichley, The Life of the Parties 355.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98
James L. Sundquist, Dynamics of the Party System: Alignment and Realignment of Political Parties
in the United States 290 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 196
James M. Hirschhorn, Where The Money Is: Remedies To Finance Compliance With Strict

                                                                         xvii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 46 of 334



Structural Injunctions, 82 MICH. L. REV. 1815, 1826 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . 261
James Madison, The Federalist No. 46, 243 (1788) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
James Q. Wilson and John J. DiIulio, Jr, AMERICAN GOVERNMENT (10th ed.) (2006) . . . . 19, 21
James Q. Wilson, The Amateur Democrat: Club Politics in Three Cities 1-4 (1962) . . . . . 28, 109
Jason Bello and Robert Y. Shapiro, On to the Convention, POLITICAL SCIENCE QUARTERLY Vol.
123, No. 1 (Spring, 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 21
Jo Freeman, The Political Culture of the Democratic and Republican Parties, POLITICAL SCIENCE
QUARTERLY Vol. 101, No. 3, 327-356 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 19, 21, 87, 96
John Aldrich, Why Parties? The Origin and Transformation of Party Politics in America(1995)
.............................................................................4
John F. Bibby, State Party Organizations: Strengthened and Adapting to Candidate-Centered
Politics and Nationalization, in L. Sandy Maisel ed., In The Parties Respond: Changes in American
Parties and Campaigns 19-4 (4th ed. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98
John Hart Ely, Democracy and Distrust (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
John Kenneth White and Daniel M. Shea, New Party Politics 192-193 (2000). . . . . . . . . . . . . 108
John W. Soule and James W. Clarke, Amateurs and Professionals: A Case Study of Delegates to the
1968 Democratic National Convention AMERICAN POLITICAL SCIENCE REVIEW Vol 64 (Sept. 1970)
pp 888-898 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
Jonathan R. Siegel, Political Questions and Political Remedies, Bruce E Cain & N. Sabbah, eds., The
Political Question Doctrine and the Supreme Court of the United States, 241268 (2007) . . . . 226
Joseph Lawless Sanctions the Federal Law of Litigation Abuse 169 (3d ed. 2000) . . . . . . . . . 233
Julie Barko Germany, Constituent Relationship Management: The New Little Black Book of
Politics, (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Justin Levitt, The Truth About Voter Fraud (Brennan Center for Justice 2007) . . . . . . . . . . . . . 54
Kirsten A. Foote and Steven Schneider, Web Campaigning (2006) . . . . . . . . . . . . . . . . . . . . . 110
Larry J. Sabato, The Party’s Just Begun: Shaping Political Parties for America’s Future 26-27
(1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
Leon Epstein, Political Parties in the American Mold 236-237 (1986). . . . . . . . . . . . . . . . 29, 226
Leonard Packel and Anne Poulin, Pennsylvania Evidence, Ch. IV, § 423 (1987) at p. 277 . . . 206
Liat Weingart, Receiverships in the Prison Litigation Context: Factors Necessary for an Effective
Judicial Remedy of Last Resort, 9 CARDOZO PUB. L. POL'Y & ETHICS J. 193, 195 (2010) . . . . 261
Louis Bartlett, Charitable Trusts to Effect Changes in the Law, 16 CAL. L. REV. 478 (1928)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108
Louis Henkin, Is There a Political Question Doctrine? 85 YALE L.J. 597, 622 (1976) . . . . . . 226
M. Margaret Conway, Republican Political Party Nationalization, Campaign Activities, and Their
Implications For the Party System, PUBILUS, THE JOURNAL OF FEDERALISM, Vol, 13, No. 1 (Winter
1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 29, 97, 109
Margaret A. Neale, Are You Giving Away the Store? Strategies for Savvy Negotiation, STANFORD
SOC. INNOVATION REV. 34 (Winter 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 110
Mary Frances Budig; Gordon T. Butler; Lynne M. Murphy, Pledges to Nonprofit Organizations:
Are They Enforceable and Must They Be Enforced, 27 U.S.F. L.REV. 47, 86-89 (1992) . . . . . 258
Michael Tipton, Can You Trust Your Trust?: Analyzing the Decision and Implications of Rachal v.
Reitz on Arbitration Provisions in Trust Agreements, 48 AKRON L. REV. 979 (2015) . . . . . . . 236
Nancy L. Rosenblum, Primus Inter Pares: Political Parties and Civil Society, 75 Chi.-Kent L. Rev.
493, 513 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 111, 249
Nicol C. Rae, The Modern Republican Party: Resurgence or Decline? JOURNAL OF AMERICAN
STUDIES, Vol. 22, No. 2 (Aug. 1988) pp 225-247 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97
Note, Beatty, Private Economic Coercion and the Civil Rights Act of 1957, 71 YALE L.JOUR. 536,
543 (1962). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 232
Note, Charitable Trusts for Political Purposes, 37 VIRGINIA L.REV 988 (1951) . . . 108, 220, 239

                                                                        xviii
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 47 of 334



Note, Private Economic Coercion and the Civil Rights Act of 1957, 71 Yale L.J. 537 (1962)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 191, 221
Office of Management and Budget Circular Number A-119 (1998 WL 216930) . . . . . . . . . . . . . 5
Paul Frymer, Thomas P. Kim, and Terri L. Bines, Party Elites, Ideological Voters and Divided Party
Government, LEGISLATIVE STUDIES QUARTERLY, Vol. 22 No. 2 (May 1997) pp. 195-216 . . . 88
Paul Peretz, ed., The Politics of American Economic Policy Making 249 (2d ed. 1996). . . . . . 229
Phillip E. Stebbins, Arbitrator's Authority to Issue Injunctive Relief under the New York
Anti-Injunction Act, 19 OHIO S.L.J STATE LAW JOURNAL 754 (1958) . . . . . . . . . . . . . . . . . . . 225
Pierre Schlag and David Skover, Tactics of Legal Reasoning 22 (1986). . . . . . . . . . . . . . . . . . 233
Rachel Barkow, More Supreme than Court? The Fall of the Political Question Doctrine and the Rise
of Judicial Supremacy, 102 COLUM. L. REV. 237, 329 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . 226
Res. 2016-5, In re Financing Options for Proposed Las Vegas Football Stadium per Executive
Order 2015-09 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Res.2014-11, In re July 10, 2014 Veto Message of Hon. Thomas Corbett, Governor of HB 278, PN
3930 (Fiscal Code) on Inquiry of Pennsylvania Senate Majority Caucus . . . . . . . . . . . . . . . . . . . 5
Restatement (Second) Contracts § 90. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 258
Restatement (Second) of Contracts, § 90 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
Restatement (Second) Trusts § 253 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
Restatement (Third) Trusts § 104(1)(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 258
Richard H. Pildes, The Constitutionalization of Democratic Politics, 118 HARV. L. REV. 25 (2004
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . )249
Richard L. Briffault, The 527 Problem . . . and the Buckley Problem, 73 GEO. WASH. L. REV. 949,
968 (2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
Richard L. Hasen, Political Equality, the Internet, and Campaign Finance Regulation Forum,
Loyola-LA Legal Studies Paper No. 2008-11Vol. 61 Art.7 (2008) . . . . . . . . . . . . . . . . . . . . . . . 94
Richard L. Hason, Jurisprudence the Law, Lawyers, and the Court, SLATE, Nov. 27 2017 . . . 87
Robert C. Wigton, American Political Parties under the First Amendment, 7 J.L. & Pol'y 411, 415
(1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 226
Robert J. Huckshorn, James L. Gibson, Cornelius P. Cotter and John F. Biddy, Party Integration and
Party Organizational Strength, THE JOURNAL OF POLITICS, Vol. 48, No. 4 (November 1986), pp.
976-991 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97, 108
Ruggero J. Aldisert, Logic for Lawyers 169 (3d ed. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
Samuel Issacharoff & Richard H. Pildes, Politics as Markets, 50 STAN. L. REV. 643 (1998)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
Samuel Issacharoff and Daniel R. Ortiz, Governing Through Intermediaries, 85 Va. L. Rev. 1627,
1637 (1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 109
Samuel Issacharoff, Collateral Damage: The Endangered Center in American Politics, 46
WM.&MARYL.REV. 415 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
Samuel Issacharoff, Private Parties with Public Purposes: Political Parties, Associational
Freedoms, and Partisan Competition, 101 COLUM. L. REV. 274, 301 (2001) . . . . . . . . . . 19, 109
Special Project: The Remedial Process in Institutional Reform Litigation, 78 COLUM. L. REV. 784,
790-810 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
Stephen P. Bedell, & Louis K. Ebling, Equitable Relief in Arbitration: A Survey of American Case
Law, 20 LOY.U.CHI.L.J. 39 (1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
Steve Weissman and Ruth Hassan, BCRA and the 527 Groups, in The Election After Reform: Money,
Politics, and the Bipartisan Campaign Reform Act, Michael Malbin ed., The Election after Reform:
Money, Politics and the Bipartisan Campaign Reform Act (2005) . . . . . . . . . . . . . . . . . . . . . . 120
Steven E. Schier, By Invitation Only: The Rise of Exclusive Politics in the United States(2000)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
Susan P. Sturm, A Normative Theory of Public Law Remedies, 79 GEO.L.J. 1355, 1365-76 (1991)

                                                                          xix
            Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 48 of 334



. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
The Charitable Uses Act of 1601 (43 Eliz I, c.4) (Statute of Elizabeth) (1601) . . . . . . . . . . . . 239
Thomas B. Edsall, “In Data We Trust,” New York Times (May 8, 2013) . . . . . . . . . . . . . . . . . . 38
V.O. Key, Jr., Politics, Parties, and Pressure Groups 211-212 (5th ed. 1964) . . . . . . . . . . 20, 227
W. Lance Bennett, Mike Xenos, and David Iozzi, The Digital Election (2004) . . . . . . . . . . . . 110
Whig Committee, Illinois State Register (Feb. 21, 1840), I Collected Works of Abraham Lincoln,
65-66 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
William B. Rubenstein, The Concept of Equality in Civil Practice, 23 CARDOZO L. REV. 1865 1901
n. 141 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 235
William E. Wright, A Comparative Study of Party Organization 46 (1971) . . . . . . . . . . . . . . 4
William L. Prosser, The Procedural Effect of Res Ipsa Loquitur, 20 MINN. L. REV. 241, 260 (1936)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
Xandra Kayden, The Nationalization of the Party System, Michael J. Malbin, ed. Parties, Interest
Groups and Campaign Finance Laws, (1980) p. 263. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 109
Xandra Kayden, The New Professionalism of the Oldest Party, 229-236, Public Opinion 8 (June/July
1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 109
Zoltan Hajnal, Nazita Lajevardi, Lindsay Nielson, Voter Identification Laws and the Suppression
of Minority Votes, Univ. of CA San Diego (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54




                                                                          xx
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 49 of 334



Upon hearing had June 4, 2018 at 10:00 AM, EDT and in due consideration thereof, both Grievant
and Respondent being granted the opportunity to object to or propose new or extend and revise any
Findings of Fact and Conclusions of Law as proposed in the Rule Nisi issued May 31, 2018, and
there none, we hereby find that:
                                   A. FINDINGS OF FACT.
              § 1. Statutory Authority, Arbitrarity, Probable Cause (¶¶ 1-13).
FOF ¶ 1.      The Trustee, exercising his statutory authority pursuant to 20 Pa.C.S. § 7780.6(a)(3)
              to arbitrate disputes between co-beneficiaries regarding interpretation of the Trust
              Agreement and administration of the Trust, convened this arbitral tribunal May
              17, 2018 pursuant to the Trust Agreement, ¶ 8(E)(2) and held a hearing, Tuesday,
              June 4, 2018 at 10:00 AM EST, conducted by a toll-free telephone conference call
              service and transcribed by Veritext Court Reporting Service, Phila. PA. Pursuant to
              the Rule Nisi Respondent was specifically ordered to address at the June 4, 2018
              Hearing what we perceived to be Respondent’s claims and defenses:
              (1)     Respondent was required to show why this Award shall not find that (i) the
                      service as trustee of this Trust by Honorable H. Paul Senft, Jr, the duly
                      elected member of Respondent from the State of Florida, and (ii)
                      involvement of other duly elected members of Respondent in mediation of
                      the grievance docketed at Res. 2009-23A (MUR 2009-1) shall not constitute
                      affirmative evidence of a bar to disclaimer of Respondent’s interests in the
                      Trust under the Pennsylvania Uniform Disclaimer Act, 20 Pa.C.S. § 6206(a).
              (2)     Respondent was required to show why this Award shall not find Respondent
                      having not disclaimed its interest in the Trust, assuming arguendo, it could
                      do so, constitutes assent to terms of Trust Agreement at ¶ 8(E) requiring
                      arbitration to resolve disputes regarding interpretation of the trust agreement
                      and administration of the trust, further affirmed and by utilization of the
                      express provisions of ¶ 8(E) conferring a direct benefit thereto on the
                      Respondent.
              (3)     Both Grievant and Respondent were afforded full opportunity to object to or
                      propose new or extend and revise any Findings of Fact and Conclusions of
                      Law by the Trustee proposed in the May 31, 2018 TRO/Rule to Show Cause,
                      both were put on full notice that upon issuance of the Final Award the
                      Trustee’s Findings of Fact and Conclusions of Law are binding and not
                      subject to challenge or review by a court of law pursuant to the Federal
                      Arbitration Act, 9 U.S.C. § 1 et seq.
              (4)     Both Grievant and Respondent were given notice of availability of the
                      Trustee granting a continuance which would not have been unreasonably
                      withheld and which any competent attorney would have sought under similar
                      circumstances and which the Trustee was fully expecting to hear a request
                      and prepared to grant thereto.
              (5)     We kept the Hearing, conducted via telephone conference call, in session for
                      thirty (30) minutes, to provide Respondent ample time to appear. When thirty
                      minutes had passed, we concluded that Respondent was given sufficient
                      opportunity to appear and be heard by itself or by counsel, and if Respondent


                                                1
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 50 of 334



                    had not entered appearance by then, it would not be appearing.
FOF ¶ 2.    There is good cause to believe that the Respondent Republican National Committee
            (“Respondent” or “RNC”) has, and unless enjoined and restrained, will continue to
            commit acts of intimidation, threats and coercion in violation of the Civil Rights Act
            of 1957, Pub. L. 85–315, 71 Stat. 637, 52 U.S.C. § 10101(b) which simultaneously
            violates the Trust Agreement, ¶ 2(A), ¶ 8(A), ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M) to
            include acts:
              (1)   To intimidate, threaten and coerce voters of African-American ethnicity,
                    Latino-American ethnicity and voters of other specific age, ethnicity, gender
                    and social-economic attributes who generally cast ballots for Democratic
                    candidates as confirmed as official policy in a November 18, 2013 Growth
                    and Opportunity Project Report; and
              (2)   To intimidate, threaten and coerce duly elected precinct party representatives,
                    commonly referred to as committee people, from representing their
                    constituents by usurping their powers and duties by replacing them with
                    professional operatives and third-party volunteers, and denying themaccess
                    to interactive political technology, as confirmed as official policy in the
                    aforementioned November 19, 2013 Growth and Opportunity Project
                    Report; and
              (3)   To specifically make false and deceptive statements of fact and frivolous
                    legal argument in judicial proceedings against the Grievant, the Federal
                    Election Commission, campaign finance reform advocates and even this
                    Trust;
              (4)   All in furtherance to deny open, free and robust debate on qualification of
                    Republican Party candidates and nominees for Federal office.
FOF ¶ 3.    Good cause exist to believe that unless Respondent is enjoined and restrained, voters
            will continue to suffer immediate and irreparable injury in denial of their First
            Amendment rights of political association by being chilled to express any form of
            dissent or open, free and robust date within the Republican Party, that such
            immediate and irreparable injury is so great and egregious that it warrants
            imposition of temporary restraining order without notice to the Respondent.
FOF ¶ 4.    Weighing the equities and considering the Grievant’s likelihood of ultimate success
            on the merits, the Trustee first issued a Temporary Restraining Order May 31, 2018
            without notice to Respondent, Fed.R.Civ.P. Rule 65(b)(1) upon finding such was in
            the public interest and no injury is suffered by the Respondent to require it to comply
            with the Civil Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 52 U.S.C. ¶
            10101(b), and the Trust Agreement, ¶ 2(A), ¶ 8(A), ¶ 8(B)(1)-(2), ¶ 30(L) and ¶
            30(M).
FOF ¶ 5.    For purposes of the initial Temporary Restraining Order and now this Award for
            Permanent Injunction and Surcharge, the following definitions shall apply:
FOF ¶ 6.    The term “Attorney General” shall mean such person or persons delegated by the
            Attorney General of Pennsylvania exercising the paren patraie powers of the state.



                                              2
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 51 of 334



FOF ¶ 7.    The term “beneficiary” or any derivation thereof shall mean any registered voter or
            person of adult age desiring to be a registered voter or any person not of adult age
            who desires to participate in the political party of his choice, i.e., the general public,
            in addition to the meaning such term shall have under the Uniform Trust Act. 20
            Pa.C.S. § 7703. Cf. “Qualified Beneficiary.”
FOF ¶ 8.    The term “FECA” as used in this Trust Agreement shall mean Federal Election
            Campaign Act (FECA) of 1971, as amended, Pub.L. 92-225, 86 Stat. 3, 52 U.S.C.
            § 30101 et seq. and shall include any amendments hereinafter.
FOF ¶ 9.    The term “Qualified Beneficiary” or any derivation thereof shall mean “regularly
            constituted committee” or “duly qualified national, state, county, municipal, ward,
            district and local committees” of the Democratic or Republican Party or “any elected
            member” of any of the aforementioned, in addition to the meaning such term shall
            have under the Uniform Trust Act. 20 Pa.C.S. § 7703. Cf. “Beneficiary.”
FOF ¶ 10.   The term “Current Beneficiary” or any derivation thereof shall mean any elected
            Federal, state, county or municipal officeholder who is also of the Democratic or
            Republican Party in addition to the meaning such term shall have under the Uniform
            Trust Act. 20 Pa.C.S. § 7703. Cf. “Beneficiary.”
FOF ¶ 11.   The term“undue influence” or any derivation thereof as used in this Trust
            Agreement shall mean any act or omission of any act committed in violation of the
            Civil Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 42 U.S.C. § 1971(b) [now
            codified at 52 U.S.C. ¶ 10101(b)] notwithstanding the absence of any Federal
            candidate on the ballot thereto.
FOF ¶ 12.   The term “without interference or obstruction by any person or persons” as used
            in this Trust Agreement shall mean any act or omission of act committed in violation
            of the Civil Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 42 U.S.C. § 1971(b)
            [now codified at 52 U.S.C. § 10101(b)] notwithstanding the absence of any Federal
            candidate on the ballot thereto.
FOF ¶ 13.   The term “we” or “us” means the Trustee of the Lincoln Charitable Trust utilizing
            pluralis maiestatis as a matter of common courtesy.
               § 2. Trust Organized for Charitable Purposes (¶¶ 14-19).
FOF ¶ 14.   The Trust is organized for charitable purposes, 20 Pa.C.S. § 7735, for the protection
            of civil rights secured by law, 26 CFR § 1.501(c)(3)-1(d)(2) (“term charitable is used
            in section 501(c)(3)...includes... organizations designed to ... (iii) to defend ... civil
            rights secured by law...”), to wit the First Amendment right of political
            association by “the most effective, fundamental, and perhaps economical avenue of
            political discourse [being] direct one-on-one communication” Meyer v. Grant, 486
            U.S. 414, 424 (1988) throughthe Trust Property “to purge national politics of the
            pernicious influence of ‘big money' campaign contributions,” McConnell v. FEC,
            540 U.S. 93, 144 (2003), by protecting the embodiment of representation entrusted
            upon elected party officials, Bentman v. Seventh Democratic Ward Exec. Comm.,
            421 Pa. 188, 218 A.2d 261 (1966), is not diluted or diminished, Reynolds v. Sims,
            377 U.S. 533 (1964), assuring the right of all persons to participate in the political
            party of their choice. Kusper v. Pontikes, 414 U.S. 51, 56-57 (1973). The Trust
            Agreement constitutes a transaction involving interstate commerce.


                                                3
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 52 of 334



FOF ¶ 15.    The Trust was established October 4, 2007 pursuant to restricted financial
             contributions by John M. Templeton, Jr., M.D. (1940 - 2015) to the 59th Republican
             Ward Executive Committee, Philadelphia, PA, then under the administration of Ward
             Leader Joseph L. Messa, Sr., Esq. (1925 - 2014).
FOF ¶ 16.    The Lincoln Charitable Trust was initially known as the Republican Leadership
             Trust as proposed by Dr. Templeton, but was renamed the Roosevelt - Bentman
             Trust for American Voters after administrative deviation was evoked in Res.
             2009-23A (June 9, 2009) to convert the Trust to a bipartisan entity pursuant to the
             Pennsylvania Attorney General’s guidance.
FOF ¶ 17.    The Trust was renamed the Lincoln Charitable Trust in 2016 by Res. 2016-12 (Dec.
             12, 2106) to improve branding as “Lincoln” is more recognizable to the general
             public than the two supreme court cases, Application of Roosevelt and Bentman v.
             Seventh Democratic Ward Exec. Committee of which constituted the prior name.
FOF ¶ 18.    There were originally three co-trustees, including the Honorable Arlen M. Adams
             (1921 - 2015), former U.S. Court of Appeals Judge, who was succeeded by Hon. H.
             Paul Senft, the Republican National Committeeman from Florida, Frederick W.
             Hess, III of New Jersey, and Hon. Peter J. Wirs of Pennsylvania.
FOF ¶ 19.    The Trust Agreement was subsequently amended to provide for only one trustee,
             which Hon. Peter J. Wirs of Pennsylvania remains as the Trustee, after enactment of
             Res. 2006-23A abandoned prior efforts to enlarge the number of Trustees as
             proposed during mediation between the Co-Trustees and RNC Members as discussed
             more fully infra.
       § 3. Pre-Election First Amendment Right of Political Association (¶¶ 20-21).
FOF ¶ 20.    The initial Trust Property is a powerful interactive CIIM/GOTV Web 2.0 social
             networking software is designed specifically for elected precinct committee people
             to employ the Internet's social networking power, see, e.g., Julie Barko
             Germany, Constituent Relationship Management: The New Little Black Book of
             Politics, (2007), to mitigate adverse consequences historically attributed to the GOP,
             Jo Freeman, The Political Culture of the Democratic and Republican Parties,
             POLITICAL SCIENCE QUARTERLY Vol. 101, No. 3, 327-356 (1986); and certain
             states, Daniel J. Elazar, American Federalism: A View from the States 85-94
             (1966) which causes dysfunctional membership participation, William E. Wright,
             A Comparative Study of Party Organization 46 (1971), resulting in loss of
             electorate appeal. John Aldrich, Why Parties? The Origin and Transformation of
             Party Politics in America(1995). In plain English, people are more responsive when
             they feel they're involved. Barko Germany, supra, see also Gerald M. Pomper, The
             Fate of Political Parties, 2 ELEC.L.J.69, 74-77 (2003).
FOF ¶ 21.    As the former Mich. GOP Chairman Saul Anuzis asserted: “The open Internet is
             antithetical to the hierarchical, top-down model that heretofore dominated American
             politics. The Washington-centered model of campaign committees and big-money
             fund-raisers and media buys is rapidly collapsing. * * * .” David All and Saul
             Anuzis, GOP Should Get Serious About CyperSpace, POLITICO.COM (July 14, 2008).
      § 4. Post-Election First Amendment Right of Political Association (¶¶ 22-24).



                                               4
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 53 of 334



FOF ¶ 22.   The additional Trust Property is the National Conference of Public Officials, Inc.
            (“NCOPO”) a Federally registered standards development organization under the
            National Cooperative Research and Production Act, Pub. L. 103–42, § 3(b)-(c), 107
            Stat. 117, 118, 15 U.S.C. 4301 et seq. See 72 Federal Register 3416 (Jan. 25, 2007).
            (1)    The NCOPO promulgates the Model Code of Official Conduct, to assure a
                   public office is a public trust. See e.g., James Madison, The Federalist No.
                   46, 243 (1788) (“[G]overnments are in fact ... agents and trustees of the
                   people”). See also United States v. Carter, 217 U.S. 286, 306 (1910); Taylor
                   v. Beckman (No.1),178 U.S. 548, 577 (1900) (“public offices are mere
                   agencies or trusts”); Geer v. State of Connecticut, 161 U.S. 519, 529 (1896)
                   (public office is to be exercised “as trust for the benefit of the people, and not
                   as a prerogative for the advantage of the government as distinct from the
                   people, or for the benefit of private individuals as distinguished from the
                   public good”); Trist (Burke) v. Child 88 U.S. (21 Wall) 441, 450-451 (1875)
                   (“all public stations are trusts, and that those clothed with them are to be
                   animated in the discharge of their duties solely by considerations of right,
                   justice, and the public good. They are never to descend to a lower plane”).
            (2)    The NCOPO model code development process is pursuant to the American
                   National Standards Institute Essential Requirements: Due Process
                   requirement for American National Standards (Jan. 2012 ed.) (“ANSI
                   Essential Requirements”) employing a voluntary consensus standards using
                   procedures that incorporate the attributes of openness, balance of interests,
                   due process, an appeals process, and consensus in a manner consistent with
                   the Office of Management and Budget Circular Number A-119 (1998 WL
                   216930), revised Feb. 10, 1998; and accordingly is prohibited from
                   dominance by any single interest to the exclusion of fair and equitable
                   consideration of other viewpoints.
            (3)    The NCOPO promulgates additional model codes for government
                   accountability and productivity promote public officials’ fiduciary duties,
                   Home Building & Loan Association v. Blaisdell, 290 U.S. 398, 426 (1934);
                   Hirabayashi v. United States, 320 U.S. 81, 93 (1943). The first of these
                   model codes is the Model Abandoned and Blighted Property Receivership
                   Code. Pennsylvania is currently considering its version of the aforementioned
                   code.
FOF ¶ 23.   The NCOPO also provide technical advice and assistance as authorized under IRC
            § 4945(d)-(e). For example,
            (1)    In Res.2014-11, In re July 10, 2014 Veto Message of Hon. Thomas Corbett,
                   Governor of HB 278, PN 3930 (Fiscal Code) on Inquiry of Pennsylvania
                   Senate Majority Caucus, the Trust instructed the Pennsylvania Senate to sue
                   then Gov. Tom Corbett for line-item veto a bill (the Fiscal Code
                   Amendment) other than the general appropriations act. The Trust’s
                   instructions resulted in commencing Scarnati v. Corbett sub. nom Scarnati
                   v. Wolf, first denied by the PA Commonwealth Court at 579 MD 2014 (Dec.
                   30, 2105), which was reversed by the PA Supreme Court in Scarnati v. Wolf,
                   ___Pa. ___, 173 A.3d 1110 (2017)
            (2)    In Res. 2016-5, In re Financing Options for Proposed Las Vegas Football


                                               5
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 54 of 334



                     Stadium per Executive Order 2015-09, the Trust advised the Governor of
                     Nevada to consider generating naming rights revenue for its Las Vegas NFL
                     football stadium in lieu of taxes. See Richard M. Velotta, “Panel won’t
                     finalize Las Vegas stadium financing, but it could come close,” Las Vegas
                     Review Journal (June 22, 2016)
FOF ¶ 24.     These principles of fiduciary duty are beginning to be reasserted by the courts.
              Matter of Spector, 47 N.Y.2d 462, 468-469, 392 N.E.2d 552, 555, 418 N.Y.S.2d 565,
              568 (1979) (“The community, and surely the Judges themselves, are entitled to insist
              on a more demanding standard. As Chief Judge Cardozo wrote in Meinhard v.
              Salmon, 249 N.Y. 458, 464, 164 N.E. 545, 546 (1928): ‘A trustee is held to
              something stricter than the morals of the market place. Not honesty alone, but the
              punctilio of an honor the most sensitive, is then the standard of behavior. And there
              is no higher order of fiduciary responsibility than that assumed by a Judge’”). This
              writer, in his forthcoming treatise, Government Ethics, Accountability and
              Productivity (Dec. 2018) argues that because all three branches are co-equal, the
              fiduciary standards courts hold themselves is equally applicable to the first and
              second branches.
            § 5. Applicable Terms of Trust Agreement Being Violated (¶¶ 25-30).
FOF ¶ 25.     The terms of the Trust Agreement we find the Respondent has violated and which
              under 20 Pa.C.S. § 7780.6(a)(3) is subject to arbitrability are as follows:
FOF ¶ 26.     The Trust Agreement, ¶ 2(A) Trust Property for Use by Beneficiaries. The Trust
              Property shall at all times be available, without interference or obstruction by any
              person or persons, for distribution for lawful campaigning and electioneering on
              behalf of their respective political party and its candidates, nominees, and all other
              persons in affinity with the purposes of the Trust, and upon election thereto, the
              inspection of the government to hold accountable those officials elected to assure
              performance of their duties with faith and fidelity, and for all other protected First
              Amendment right of association or petition for redress of grievance or of speech or
              of the press or inspection of the affairs of Government, and to exercise all other and
              additional inalienable and indefeasible political powers without assessment, cost or
              fee to any Beneficiary. Distribution shall be through the Trust Property’s public
              portal. Each beneficiary’s interest in the Trust is inalienable and cannot be
              disclaimed to injure the Trust’s charitable purposes.
FOF ¶ 27.     The Trust Agreement, ¶ 8(A). Trust Property for Use by Beneficiaries. The Trust
              Property shall at all times be available, without interference or obstruction by any
              person or persons,for distribution for lawful campaigning and electioneering on
              behalf of their respective political party and its candidates, nominees, and all other
              persons in affinity with the purposes of the Trust, and upon election thereto, the
              inspection of the government to hold accountable those officials elected to assure
              performance of their duties with faith and fidelity, and for all other protected First
              Amendment right of association or petition for redress of grievance or of speech or
              of the press or inspection of the affairs of Government, and to exercise all other and
              additional inalienable and indefeasible political powers without assessment, cost or
              fee to any Beneficiary. Distribution shall be through the Trust Property’s public
              portal. Each beneficiary’s interest in the Trust is inalienable and cannot be
              disclaimed to injure the Trust’s charitable purposes.



                                                6
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 55 of 334



FOF ¶ 28.   The Trust Agreement, ¶ 8(B). Trust Property for Use by Beneficiaries.
            (1)      The Trust Property (“We the People Today SAS”) shall at all times be
                     available, without interference or obstruction by any person or persons, for
                     distribution for lawful campaigning and electioneering on behalf of their
                     respective political party and its candidates, nominees, and all other persons
                     in affinity with the purposes of the Trust, to any Qualified Beneficiary,
                     candidates, nominees and all other persons in affinity with the purpose of the
                     Trust pursuant to the terms and conditions required by the Trustee deems
                     prudent to assure no violation of applicable campaign finance, revenue or
                     trust law.
            (2)      The Trust Property (the “NCOPO”) shall at all times be available, without
                     interference or obstruction by any person or persons, for distribution for
                     lawful use as prescribed by such rules and regulations adopted by the Trustee
                     within the Internal Operating Procedures consistent with generally accepted
                     practices and procedures promulgated by standards development bodies.
FOF ¶ 29.   The Trust Agreement, ¶ 30(L). Definitions. The term “undue influence” or any
            derivation thereof as used in this Trust Agreement shall mean any act or omission of
            any act committed in violation of the Civil Rights Act of 1957, Pub. L. 85–315, 71
            Stat. 637, 42 U.S.C. § 1971(b) [now codified at 52 U.S.C. § 10101(b)]
            notwithstanding the absence of any Federal candidate on the ballot thereto.
FOF ¶ 30.   The Trust Agreement, ¶ 30(M). Definitions. The term “without interference or
            obstruction by any person or persons” as used in this Trust Agreement shall mean
            any act or omission of act committed in violation of the Civil Rights Act of 1957,
            Pub. 85–315, 71 Stat. 637, 42 U.S.C. § 1971(b) [now codified at 52 U.S.C. §
            10101(b)] notwithstanding the absence of any Federal candidate on the ballot thereto.
                  § 6. Compliance with Internal Revenue Code (¶¶ 31-38).
FOF ¶ 31.   The Trust is a non-exempt charitable trust under IRC § 4947(a)(1).
FOF ¶ 32.   Because of such, the Trust must comply with IRC § 4942(a) which is commonly
            referred to as the 5% Payout Rule, the Trust being required to distribute five percent
            of income to other 501(c)(3) entities.
FOF ¶ 33.   It appears that $155,826,281.31 is required to be distributed per the 5% Payout Rule,
            which appears distribution from the total sum of the surcharge due the Trust from the
            RNC under Res. 2009-23A, reissued as Res. 2016-03, and which is carried forward
            under this Res. 2018-05 in the sum of $287,691,507.81, as of the Trustee’s
            forthcoming July 1, 2018 Report of Trust Assets and Liabilities & Receipts and
            Disbursements.
FOF ¶ 34.   The recipients of the 5% Payout Rule must satisfy IOP Rule 7(o) which requires such
            recipient to qualify for distribution “if and only when such charitable purposes of the
            other 501(c)(3) entity promotes the charitable purposes of the Trust or otherwise
            brings favorable earned media to the Trust or the Trustee so as to reflect credibly on
            the Trust and its charitable purposes,” being Drexel University, The Germantown
            Conservancy, Jenkins Law Library, Pennsylvania Bar Association, Pennsylvania
            Hospital, Pennsylvania Wrestling Club, Temple University, United World Wrestling


                                               7
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 56 of 334



            and the University of Pennsylvania.
FOF ¶ 35.   The Trustee, out of an abundance of caution, notified the IRS of the of the 5% issue.
FOF ¶ 36.   The Trustee believes that the Trust qualifies as a private operating foundation, IRC
            § 4942(j)(3), primarily through its activities administering the National Conference
            of Public Officials, Inc. (“NCOPO”), a Standards Development Body under the
            National Cooperative Research and Production Act, Pub. L. 103–42, § 3(b)-(c), 107
            Stat. 117, 118, 15 U.S.C. 4301 et seq. See U.S. DOJ/FTC Notice at 72 Federal
            Register 3416 (Jan. 25, 2007), and the Germantown Conservancy, Inc., a 501(c)(3)
            community development corporation, and thus would not be required to adhere to the
            5% Payout Rule. Notwithstanding this contention, the Trustee will honor the
            aforementioned pledges as a matter of public policy.
FOF ¶ 37.   Because the IRS has “strongly recommended” that the Trust converts itself from a
            4947(a)(1) non-exempt charitable trust to a 501(c)(1) charitable trust, which can be
            effectuated only by filing an IRS Form 1023 Application for Recognition of
            Exemption Under Section 501(c)(3) of the Internal Revenue Code, Ledyard &
            Milburn, LLP, upon funding by this Award, Carter, will commence filing the IRS
            Form 1023 to convert the Trust from a 4947(a)(1) to a 501(c)(3) charitable trust.
FOF ¶ 38.   Because such filing of the Form 1023 is well beyond the 27-month required filing
            period, the Trustee will require the Pennsylvania Attorney General to provide the
            grounds for the IRS to allow a late filing in order to convert from a 4947(a)(1) trust
            to a 501(c)(3) trust. According to the IRS as published on its website: “An
            organization that files an application after the 27-month deadline may be recognized
            as tax-exempt from the date of the application. It may also request exemption
            effective back to the date of creation by completing Schedule E, Form 1023, and
            checking the Yes box in Question 5 of that schedule. A request will be approved if
            the organization acted reasonably and in good faith, and granting relief will not
            prejudice the interests of the government. These standards are usually met if the
            organization files its application before the failure to file is discovered by the IRS.”
            See e.g. Treasury Regulation §301.9100-1.
                     § 7. Parties and Parties-in-Interest (¶¶ 39-43).
FOF ¶ 39.   The Grievant, the Democratic National Committee (“DNC”) is a nonprofit
            corporation under the laws of the District of Columbia. D.C. Code § 29-401.01 et
            seq., the “Nonprofit Corporation Act of 2010”.
FOF ¶ 40.   The Respondent, Republican National Committee, (“RNC”) is an unincorporated
            association. D.C. Code §§ 29-1101, et seq. the “Uniform Unincorporated Nonprofit
            Association Act of 2010.” McConnell v. FEC, 251 F.Supp.2d 176, 255 (D.D.C.
            2003).
FOF ¶ 41.   The Attorney General of Pennsylvania is a public office, charged under law inter
            alia, with enforcement of charitable trusts. 20 Pa.C.S. § 7710(d) and 71 P.S. §
            732-204(c). The Attorney General is always a party of record in all proceedings
            regarding charitable trusts. In re Estate of Pruner, 390 Pa. 529, 531, 136 A.2d 107,
            109 (1957).
FOF ¶ 42.   We find that State, county and local Democratic Party and Republican Party


                                               8
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 57 of 334



               committees are usually unincorporated associations, although some, i.e.
               Pennsylvania State Republican Committee, have perfected their status as nonprofit
               corporations.
FOF ¶ 43.      The Federal Election Commission (“FEC”) is an agency of the Untied States
               responsible for administering the Federal Elections Campaign Act of 1971 (“FECA”)
               52 U.S.C. § 30101 et seq., as amended by the Bipartisan Campaign Reform Act of
               2002 (“BCRA”)(“McCain-Feingold”). The FEC is a party because we have found
               the Respondent has, since 2009, fail to report the initial award under Res. 2006-23A
               and the reissued award under Res. 2016-3A as in indebtedness as required by 11
               C.F.R. § 104.3(d),1 thus filing of all campaign finance reports since 2009 under oath
               as required 52 U.S.C. §§ 30104(b), 30114
                                  § 8. DNC’s Grievance (¶ 44).
FOF ¶ 44.      The question before us is:
               (1)    Has the RNC committed a breach of trust (fiduciary duty), violating its
                      community of interests among co-beneficiaries, in reneging on a $20 million
                      pledge to the Trust upon discovering the Trust was expressly established to
                      cure the RNC’s ongoing violation of the Civil Rights Act of 1957, Pub. L.
                      85–315, 71 Stat. 637, 52 U.S.C. § 10101(b), and otherwise violate ¶ 2(A), ¶
                      8(A), ¶ 8(B)(1)-(2) ¶ 30 (L) and ¶ 30(M) of the Trust Agreement, by its
                      custom and usage of intimidation, threats and coercion to first, usurp the
                      powers and duties of elected precinct party representatives, and secondly,
                      suppress voter turnout of constituencies who otherwise are prone to vote
                      Democratic, all solely to assure electoral victory, in lieu of acting rationally
                      by appealing to the broadest possible base of voters in order to win elections.
                      § 9. Procedures Governing Grievances (¶¶ 45-49).
FOF ¶ 45.      Grievances are governed by the Trust Agreement, ¶ 8(E), ¶ 15(E) and IOP Rule 4(d).
FOF ¶ 46.      The DNC’s grievance originated as an action for declaratory judgment and injunctive
               relief in the U.S. District Court for the District of New Jersey docketed at docketed
               at Civil Action 81–03876 (2:81-cv-03876-DRD-SDW).
FOF ¶ 47.      Because the DNC’s allegations against the RNC also violated the Trust Agreement,
               the Federal Court complaint, once the Trust became aware of the action, the matter
               was treated as an informal grievance, IOP Rule 4(d)(2), pending resolution of the
               controversy by the respective Federal court regarding the DNC’s complaint or the
               Trustee’s petition to confirm the prior Arbitration Award Res. 2016-3A under the
               Federal Arbitration Act (“FAA”).
FOF ¶ 48.      The DNC informal grievance ripen into a formal grievance as MUR 2018-1, IOP
               Rule 4(d)(3), when:



1
 11 C.F.R. § 104.3(d) Reporting debts and obligations. Each report filed under 11 CFR 104.1 shall,
on Schedule C or D, as appropriate, disclose the amount and nature of outstanding debts and
obligations owed by or to the reporting committee. * * *.

                                                 9
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 58 of 334



            (1)    On or about March 18, 2013, the Respondent published Growth
                   Opportunities Project report, a post-mortem analysis of the 2012 Romney
                   electoral defeat, which affirmed and ratified the RNC’s customs and usages
                   to intimidate, threaten and coerce both African-American voters and other
                   constituencies who commonly vote Democratic by voter suppression and
                   party-exclusion measures; and to intimidate, threaten and coerce elected
                   precinct party representatives by usurping their powers and duties by
                   delegating to professional operatives and third-party volunteers. This report
                   although made public was not made generally known so as to alert
                   parties-in-interest of the RNC’s continued plans to violate the Civil Rights
                   Act of 1957, because such illegal activity is extensively concealed in
                   euphemisms to such a degree that only political scientists would be able to
                   detect such concealment.
            (2)    On November 5, 2016, the Federal Court in the District of New Jersey in the
                   aforementioned action docketed at Civil Action 81–03876
                   (2:81-cv-03876-DRD-SDW) in a slip opinion 2016 WL 6584915 denying the
                   DNC relief to continue the Nov. 1, 1982 Consent Decree between the DNC
                   and the RNC, in particular by inadvertently omitting a qualifying adjective
                   term in Paragraph 4 of the Nov. 1, 1982 Consent Decree, which if had been
                   properly read, could not have sustained the court’s reasoning; combined with
            (3)    On May 16, 2018 the Federal Court in the District of the District of
                   Columbia, effectively required the Trust to do over a prior arbitration
                   proceeding, docketed at Res. 2009-23A and subsequently at Res. 2016-3A
                   (MUR 2009-1) notwithstanding the court’s erroneous misreading of the
                   Pennsylvania Superior Court in applying the Rooker-Feldman abstention
                   doctrine as to a prior confirmation proceeding of the award in Res. 2009-23A
                   to the subsequent award in Res. 2016-3A; and
            (4)    Finally, the Federal Court in the aforementioned held in a January 8, 2018
                   order that the Nov. 1, 1982 Consent Decree had expired, affirmed on appeal
                   at 2019 WL 117555 (3rd Cir. Jan. 7, 2019).
FOF ¶ 49.   IOPs (Internal Operating Procedures) are promulgated by the Trustee in aid of
            administration of the Trust as authorized by the Trust Agreement, ¶ 15(A).
                         § 10. RNC’s Purported Defense (¶ 50).
FOF ¶ 50.   It appears to us that the RNC’s sole defense is that it not bound by the Trust
            Agreement because as a non-signatory, it never accepted its interests in the Trust,
            notwithstanding its failure to disclaim as required by law and moreover, that one of
            its own elected members was a co-trustee of the Trust, as the RNC has never
            mounted a defense to the underlying grievance before the Trustee in Res. 2009-23A
            (MUR 2009-1) or the original DNC complaint in the Federal Court,
            2:81-cv-03876-DRD-SDW, of its ongoing violation of civil rights of voters.
                    § 11. Prior Grievances against RNC (¶¶ 51-52).
FOF ¶ 51.   The grievance found in MUR 2009-1 is merged into the informal grievance found
            in the DNC’s action against the RNC, which remedies were left to expire, but the
            infractions which was the cause of action in the Federal action, not only persist, but


                                             10
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 59 of 334



               have worsen.
FOF ¶ 52.      Both of the aforementioned grievances are merged into the additional grievance
               arising out of the discovery of the March 18, 2013 Growth and Opportunity Project
               Report. Cf. Fed.R.Civ.P. Rule 18(a) re joiner of claims and see also 6A Charles
               Wright, Arthur Miller & Mary Kay Kane, Federal Practice and Procedure: Civil 2d
               § 1588, at 535 (2d ed. 1990) succinctly states the rule supported by the numerous
               cases footnoted there: (“The general rule is that in an action involving a single
               plaintiff and a single defendant, a party may aggregate all the claims he has against
               an opposing party * * * “).
                     § 12. Trustee’s Authority to Sit as Arbitrator (¶ 53).
FOF ¶ 53.      The Trustee’s authority to undertake arbitration in this matter is that a violation of
               the Civil Rights Act of 1957 is a violation of the Trust Agreement, ¶ 2(A), ¶ 8(A),
               ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M) and thus is subject to arbitrability under PA
               Uniform Trust Act, this concerning interpretation of the Trust Agreement the
               administration of the Trust. 20 Pa.C.S. § 7780.6(a)(3).2
                   § 13. The “Lincoln Rule” of Electioneering (¶¶ 54-108).
FOF ¶ 54.      Writing a Campaign Circular from Whig Committee, Illinois State Register (Feb. 21,
               1840), I Collected Works of Abraham Lincoln, 65-66, our future 16th President
               wrote “the only way you win elections is by getting more of your supporters to the
               polls than your opponents . . .divide the county into small districts and appoint in
               each a subcommittee . . . make a perfect list of voters and ascertain with certainty for
               whom they will vote. . . and on election day see that every Whig is brought to the
               polls.” The Trust routinely refers to this as the “Lincoln Rule.”
FOF ¶ 55.      Accordingly, our system of governance boils down to simple arithmetic. Whoever
               governs is whoever achieved the larger voter turnout on Election Day. However,
               resigning governance to happenstance, or for that matter, historical performance is
               not effective protection of First Amendment rights of political association, as
               discussed more fully infra in Legal Analysis. If voters desire to effectuate
               governance, which can only be done through their political parties, then they must
               implement what is nowadays referred to CIIM - Connect, Inform, Involve and finally
               Mobilize. And of these components, the Lincoln Rule is rises or fails on the final
               actor - Mobilization. Nothing advances unless there are the votes.
FOF ¶ 56.      In its latest missive, the U.S. Census Bureau, Dept. of Commerce reminds us that:
               “Voting is among our most fundamental domestic responsibilities and important
               civic opportunities. Without free and open elections, American democracy would not


2
 Trustee-Arbitrators are usually found in union pension trusts, see e.g. Freeman v.Vivacolor, Inc.,
2004 WL 2884429 (D.D.C.) (Nov. 1, 2004) (KOLLAR-KOTELLY, J.). Trustee-Arbitrators must
comport with the rule of equity, William B. Rubenstein, The Concept of Equality in Civil Practice,
23 CARDOZO L. REV. 1865 1901 n. 141 (2002) citing McConnell v. Howard Univ., 260
U.S.App.D.C. 192, 818 F.2d 58, 68 (1987). The Trustee satisfies this requirement as under the PA
Uniform Trust Act, he is mandated to be impartial. 20 Pa.C.S. § 7773, and is regarded as a neutral
in disputes among beneficiaries. In re Trust of Keiser, 392 Pa.Super. 146, 150 & n.2, 572 A.2d 734,
736 & n.2 (1990).

                                                 11
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 60 of 334



            exist. Maintaining and improving our system of elections requires not only
            documenting election results, but also understanding the composition of America’s
            electorate, both historically and presently. Since 1964, the U.S. Census Bureau has
            fielded the Voting and Registration Supplement to the Current Population Survey
            (“CPS”) every two years. Generally speaking, national American elections fall into
            two categories: elections where voters decide on the office of the President and
            congressional seats, and elections where congressional seats are the highest offices
            decided.” The Census Bureau employs the following definitions are used in the CPS
            analysis, which from here forward we quote liberally from the official test:
            (1)    Voting rates: Voting rates represent the number of voters relative to a given
                   population or subpopulation. For example, in this report overall voting rates
                   are calculated by dividing the total number of reported voters by the total
                   number of eligible voters (i.e., citizens who are at least 18 years old).
            (2)    Voting population: This is the estimated number of people who reported
                   voting. In this report, this population will occasionally be referred to as “the
                   electorate.”
            (3)    Voting-age citizens: In the United States, only native-born or naturalized
                   citizens can vote legally in elections. While the U.S. Census Bureau has
                   collected voting and registration data since 1964, the CPS has gathered
                   citizenship data for congressional voting only since 1978. Although the
                   number of voters in any given year is not affected by accounting for
                   citizenship, removing noncitizens from the population base results in higher
                   turnout rates than when the voting-age population is used. For example, in
                   2014, 92.3 million Americans reported voting. When the voting-age
                   population is used (239.9 million people), the voting rate is 38.5 percent, but
                   when voting-age citizens serve as the population base (219.9 million people),
                   the voting rate increases to 41.9 percent.
            (4)    Voting-age population: Since 1972, every state has required that voters be at
                   least 18 years of age in order to vote, therefore the voting-age population has
                   historically been a common population base used for calculating voting
                   statistics. Some Census Bureau products, such as the voting detailed and
                   historical table packages, present voting estimates using this population as
                   the base in order to allow historical comparisons all the way back to 1964.
                   The voting-age population does not account for citizenship status.
            (5)    Registered population: With the exception of North Dakota, every state
                   requires eligible voters to formally register before casting a ballot. In terms
                   of methods and deadlines, registration procedures vary greatly from state to
                   state, but by definition, anyone who is registered is both a citizen and at least
                   18 years old.
FOF ¶ 57.   “Since 1978, voting rates have been consistently higher in presidential election years
            than in congressional election years. In 2014, the overall voting rate was the lowest
            for a congressional election since the CPS first asked about voting and citizenship
            status in 1978. At 41.9%, the 2014 turnout rate was 3.6 percentage points lower than
            in 2010 and 5.9 percentage points lower than in 2006. The number of voting-eligible
            citizens has increased in every congressional election since 1978, while the number
            of citizens who reported voting has increased (1982, 1990, 1994, 2002, and 2006) or


                                              12
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 61 of 334



            decreased (1998 and 2014) depending on the year.
FOF ¶ 58.   “When increases in the voting population outpace increases in the voting eligible
            population, the end result is an increase in the voting rate, but when increases in the
            voting population do not keep pace with increases in the voting-eligible population,
            or when the voting population decreases, there is a decrease in the voting rate.
            Voting rates for presidential elections have shifted from year to year, but have
            ultimately decreased across the duration of the time series (64.0% in 1980 and 61.8
            % in 2012), while voting rates for congressional elections have decreased as well
            (48.9% in 1978, 41.9% in 2014).
FOF ¶ 59.   “In the two most recent congressional elections, the size of the voting population was
            not statistically different in 2010 (in comparison to 2006), and decreased in 2014 (in
            comparison to 2010) despite increases in the eligible population in both those years.
            This resulted in voting rate decreases in both 2010 (45.5%, compared with 47.8 %
            in 2006) and 2014 (41.9%).
FOF ¶ 60.   “Historically, voting rate levels have been associated with certain demographic
            characteristics, such as race, Hispanic origin, and age (Brooks and Manza, 1997; File
            and Crissey, 2010; File, 2013). Since 1978, voting rates for non-Hispanic Blacks and
            Hispanics have trailed those for non-Hispanic Whites in every congressional
            election, although the size of those differences has fluctuated depending on the year.
FOF ¶ 61.   “Over the course of the congressional election time-series, voting rates declined for
            non-Hispanic Whites (50.6% in 1978, 45.8% in 2014) and Hispanics (35.7 in 1978,
            27.0% in 2014), but the apparent change for non-Hispanic Blacks over this period
            was not statistically significant (39.5% in 1978, 40.6% in 2014).
FOF ¶ 62.   “In recent elections, voting rates have also tended to increase with age (File, 2008;
            File, 2014). Since 1978, voting rates for 18- to34-year-olds have trailed those for
            older Americans in every congressional election, although the size of those
            differences has fluctuated depending on the year.
FOF ¶ 63.   “Since 1986, Americans 65 and 34-year-olds, to a high of 59.4 % for those 65 and
            older. In 2014, 43.0 % of women reported voting, compared with 40.8 % of men.
            Reported voting rates were also higher for non-Hispanic Whites (45.8 %) than for
            non-Hispanic Blacks (40.6 %), non-Hispanic Asians (26.9 %), and Hispanics
            (27.0%).
FOF ¶ 64.   “Being married with a spouse living in the same household corresponded to higher
            voting rates (50.9 %), particularly in comparison with those who reported having
            never been married (25.9%).
FOF ¶ 65.   “Native-born citizens were more likely to report voting than naturalized citizens
            (42.7 % and 34.1 %, respectively).
FOF ¶ 66.   “Reported voting rates were also high among those had lived in their current home
            for 5 years or longer (57.2 %), and those living in households making over $150,000
            in family income (56.6 %). Voting rates were not significantly different between the
            following income groups: $10,000–$14,999 and $15,000–$19,999; $30,000–$39,999
            and $40,000–$49,999; and $100,000–$149,999 and $150,000 and above



                                              13
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 62 of 334



FOF ¶ 67.   “ The top tier of the voting rate distribution also included government workers (56.5
            %) and military veterans (54.2%). The voting estimates for living in current home
            for 5 years or longer, living in households with family income over $150,000, and
            government workers are all not significantly different from one another.
FOF ¶ 68.   “Previous Census Bureau research has documented how the voting population has
            grown more diverse in recent presidential elections, and it is worth exploring
            whether the same applies to congressional elections (File, 2013). Any examination
            of voting behavior must consider the type of election. For example, reports of voter
            turnout may differ by race and Hispanic origin, but those differences may vary by
            type of election. Therefore, in addition to presenting the characteristics of the 2014
            voting population, a meaningful analysis also explores how the voting population’s
            composition has changed in recent congressional and presidential elections.
FOF ¶ 69.   “Between 2004 and 2014, there were six national elections: three presidential and
            three congressional. Across presidential elections during this period, the no-Hispanic
            White share of the voting population dropped from 79.2% in 2004 to 73.7 % in 2012.
            Across congressional elections, the non-Hispanic White share fell from 80.4 % in
            2006 to 76.3 % in 2014. Overall, across the last three election cycles, the share of the
            voting population that is non-Hispanic White has decreased in both types of
            elections, although the percentage point shift has been slightly more pronounced in
            presidential elections (5.5 %) than in congressional elections (4.1%).
FOF ¶ 70.   “Age is another factor that impacts voter turnout (File, 2014). Between 2004 and
            2014, no matter the type of election in question, voters between the ages of 45 and
            64 years consistently made up a higher percentage of voters than other age groups.
            This is largely attributable to the fact that the overall population of this age group is
            larger than the other age groups. In 2014, for example, the voting rate for the 65 and
            older group was 59.4 %, about 10 percentage points above the next-highest age
            group.
FOF ¶ 71.   “The population 65 and older is also the only age group where voting rates did not
            drop between 1978 and 2014. In 2014, voting rates increased steadily with age, from
            a low of 23.1 % among 18- to 34-year olds.
FOF ¶ 72.   “This analysis is most informative when we look at how the percentages of voters
            within age groups have changed over time and between elections. For example,
            young people aged 18 through 34 consistently made up larger percentages of the
            electorate in presidential election years than in congressional election years.
FOF ¶ 73.   “For 35- through 44-year-olds, there has been a steady decline in share of the
            electorate for both congressional and presidential elections. Older voters ran in the
            opposite direction, as voters 65 and older increased their share of the electorate over
            the course of the time series for both types of elections.
FOF ¶ 74.   “Older voters also made up a larger percentage of congressional electorates than
            presidential electorates. In 2014, for example, voters 65 and older composed 28.4%
            of all voters, compared with 22.3% in the most recent presidential election.
FOF ¶ 75.   “The share of the electorate for those aged 35 through 44 were not significantly
            different for 2006 and 2008 and for 2010 and 2012. Between 2004 and 2008 electoral
            shares were not statistically different for the 65 years and older population.


                                               14
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 63 of 334



FOF ¶ 76.   “Overall, across the last three election cycles, the voting population has grown more
            racially and ethnically diverse, while the share of the voting population that is 65 and
            older has also increased, both for congressional and presidential elections.
FOF ¶ 77.   “At least part of these observed increases are attributable to population trends, as the
            American population at large has grown older and more diverse in recent years
            (Colby and Ortman, 2014).
FOF ¶ 78.   “However, the question of whether these changes in the electorate are being driven
            by simple population change, or by increased or decreased engagement from certain
            groups, remains an open question, one that” this analysis now addresses.
FOF ¶ 79.   “The following [analysis] looks specifically at how voter turnout intersects with
            voter eligibility in an effort to better understand the dynamics of recent congressional
            electorates. By comparing a subpopulation’s share of the voting population to their
            share of the voting-eligible population, an assessment can be made concerning how
            a given subpopulation is voting relative to their eligibility.
FOF ¶ 80.   “For example, if a subpopulation based on age or race accounts for both 50% of the
            voting population and 50% of the eligible population (i.e., citizens 18 and older),
            then it can be said that this subpopulation is voting evenly with their eligibility.
            However, in many instances, a subpopulation will report voting in either higher or
            lower percentages than their share of the eligible population would indicate.
FOF ¶ 81.   For example “[i]n 2006, non-Hispanic Whites made up 74.5% of the voting-eligible
            population and 80.4% of the population that actually voted. This means that in the
            congressional election of 2006, non-Hispanic Whites’ share of the vote exceeded
            their share of the eligible population by 5.9 percentage points.
FOF ¶ 82.   “In the following congressional elections of 2010 and 2014, non-Hispanic Whites
            continued to make up a larger share of voters than of the eligible population, by 4.9
            percentage points in 2010 and by 6.4 percentage points in 2014.
FOF ¶ 83.   “Meanwhile, in 2006, minority groups made up a smaller share of the electorate than
            they did of the eligible population: non-Hispanic Blacks by –1.6 percentage points
            and Hispanics by –2.8 percentage points.
FOF ¶ 84.   “In 2010 and 2014, however, non-Hispanic Blacks’ share of the vote grew to a level
            consistent with their eligibility. During the same period, the difference between
            Hispanics’ share of the vote and share of the eligible population had fallen to –4.1
            percentage points.
FOF ¶ 85.   “In 2006, young people aged 18 to 34 made up 28.9 % of the voting eligible
            population and 17.3 % of the population that actually voted. This means that in the
            congressional election of 2006, the 18- to 34-year-old share of the vote was lower
            than their share of the eligible population by –11.6 percentage points.
FOF ¶ 86.   “In the following congressional elections of 2010 and 2014, young people continued
            to vote at rates lower than their eligibility, first by –12.1 percentage points in 2010,
            then by –13.2 percentage points in 2014.
FOF ¶ 87.   “Over the course of the last three congressional elections, people aged 35 to 44 also


                                              15
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 64 of 334



            made up a smaller share of voters than they did of the eligible population, although
            to a lesser degree than 18- to 34-year-olds (–0.9 percentage points in both 2006 and
            2010; –1.5 percentage points in 2014).
FOF ¶ 88.   “People aged 45 to 64 accounted for a larger proportion of voters than of eligible
            population in each election, while individuals 65 and older have made up a larger
            share of voters than their share of eligible population in every congressional election
            since 2006. Moreover, the magnitude of their voting differentials for individuals 65
            and older has increased to 8.3 percentage points in 2014 (up from 5.3 percentage
            points in 2006 and 6.0 percentage points in 2010).
FOF ¶ 89.   “ * * * Among Hispanics in the most recent congressional election, young people
            between the ages of 18 to 34 made up 43.5% of the Hispanic eligible population and
            25.4 % of the Hispanic population that actually voted. This means that among
            Hispanics, 18- to 34-year-olds made up a smaller share of voters than of the eligible
            population in 2014 by –18.1 percentage points, the largest observed gap in either
            direction.
FOF ¶ 90.   “Hispanics between the ages of 45 to 64 showed one of the largest differences
            between turnout and eligibility (10.9 percentage points), while Hispanics 65 and
            older were more prevalent among voters than among the eligible population by 7.6
            percentage points. Young non-Hispanic Whites and non-Hispanic Blacks, aged 18
            to 34, voted at levels below their eligibility (–11.7 percentage points for
            non-Hispanic Whites and –12.2 percentage points for non-Hispanic Blacks). Non-
            Hispanic Whites and non-Hispanic Blacks aged 45 to 64 made up a larger share of
            the electorate than of the eligible population (5.2 percentage points for non-Hispanic
            Whites and 6.9 percentage points for non-Hispanic Blacks), as did non-Hispanic
            Whites and non-Hispanic Blacks aged 65 and older (8.0 percentage points for
            non-Hispanic Whites and 5.8 percentage points for non-Hispanic Blacks).
FOF ¶ 91.   “Overall, these results point to an electorate that is growing older and more diverse,
            although non-Hispanic Whites continue to be a larger portion of the voting
            population than of the eligible population.
FOF ¶ 92.   “Young people across all races and origins had shares of the voting population that
            were lower than their eligibility, although this disparity was largest for young
            Hispanics, while older Americans, regardless of race and Hispanic origin, had shares
            of the voting population that were higher than their share of the eligible population
            in 2014.
FOF ¶ 93.   “This increased electoral engagement among older Americans is not simply the
            product of the American population aging as a whole, as the low levels of voting
            among young people and the high levels of voting among older Americans have
            increased in recent congressional elections, even after accounting for changes in age
            distributions.
FOF ¶ 94.   Any analysis of voter patterns requires inspection of traditional and alternative
            voting methods.
FOF ¶ 95.   “Many states have policies in place to allow eligible voters to cast ballots before
            Election Day, either during an early voting period, by voting with an absentee ballot,
            or both. According to the National Conference of State Legislatures (“NCSL”), there


                                              16
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 65 of 334



             are currently 14 states where early voting is not offered and an excuse is required to
             vote with an absentee ballot.
FOF ¶ 96.    “The NCSL has provided the following summary of early voting across states:
             (1)    Early Voting. In 33 states and the District of Columbia, any qualified voter
                    may cast a ballot in person during a designated period prior to Election Day.
                    No excuse or justification is required.
             (2)    Absentee Voting. All states will mail an absentee ballot to certain voters who
                    request one. The voter may return the ballot by mail or in person. In 20
                    states, an excuse is required, while the other 27 states and the District of
                    Columbia permit any qualified voter to vote absentee without offering an
                    excuse. Some states offer a permanent absentee ballot list: once a voter asks
                    to be added to the list, s/he will automatically receive an absentee ballot for
                    all future elections.
             (3)    Mail Voting. A ballot is automatically mailed to every eligible voter (no
                    request or application is necessary), and the state does not use traditional
                    precinct poll sites that offer in person voting on Election Day. Three states
                    use mail voting.
FOF ¶ 97.    The Census Bureau’s “CPS first asked about early and absentee voting in 1996 and
             has done so in every voting supplement since. In 2014, 10.3 % of voters reported
             voting in person before Election Day, while 20.9% reported voting by mail, meaning
             that in the most recent congressional election, nearly a third of all voters reported
             some form of alternative voting (31.2%).
FOF ¶ 98.    “The level of alternative voting in 2014 represents about a threefold increase since
             1996, when only 10.5 % of voters reported voting by alternative methods. Over this
             period, alternative voting has increased in a seesaw pattern, with alternative voting
             rates tending to increase in presidential election years, decrease slightly in the
             following congressional election, and then increase again in the following
             presidential election.
FOF ¶ 99.    “In 2008, for example, the rate of alternative voting increased to 30.7 % and then
             dropped to 26.5 % in 2010. In the next presidential election, 2012, the rate of
             alternative voters once again increased (32.8 %) before dropping off slightly again
             in the most recent congressional election of 2014 (31.2 %).
FOF ¶ 100.   “In most years of this analysis, non-Hispanic Whites and Hispanics have reported
             relatively comparable rates of alternative voting. In 1996, the rates for non-Hispanic
             Whites were slightly higher than for Hispanics, whereas in the two most recent
             congressional elections, the rates for Hispanics have been higher than for
             non-Hispanic Whites.
FOF ¶ 101.   “Alternative voting rates for non-Hispanic Blacks, meanwhile, have tended to lag
             behind those for both Hispanics and non-Hispanic Whites . However, exceptions
             were observed in the presidential elections of both 2008 and 2012, when reporting
             of alternative voting increased among non-Hispanic Blacks to a level not
             significantly different from both non-Hispanic Whites and Hispanics in 2008 and to
             a level not significantly different from non-Hispanic Whites but still trailing


                                              17
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 66 of 334



             Hispanics in 2012.
FOF ¶ 102.   The Census Bureau’s CPS summarizes its conclusions thus: “In 2014, the overall
             voting rate was the lowest for a congressional election since the CPS first asked
             about voting and citizenship status in 1978. [And historically, 2014 voter turnout was
             the lowest since 1942 - World War II].
FOF ¶ 103.   “However, certain demographic patterns were observed, as voting rates were highest
             for Americans 65 years and older, non-Hispanic Whites, individuals with high levels
             of education, and those with relatively high incomes.
FOF ¶ 104.   “Overall, across the last three election cycles, the voting population has grown more
             racially and ethnically diverse. Still, despite this recent diversification, non-Hispanic
             Whites continued to make up a larger share of voters than of the eligible population,
             while Hispanics continued to make up a smaller share of voters than of the eligible
             population. Meanwhile, non-Hispanic Blacks reported voting at a level not
             statistically different from their eligibility in 2010 and 2014.
FOF ¶ 105.   “In recent elections, voting rates have been low among young people and high
             among older Americans.
FOF ¶ 106.   “These results are not the product of the American population aging as a whole, as
             both the low level of engagement among young people and the high level of
             engagement among older Americans have increased in recent congressional
             elections, even after accounting for changes in age distributions.
FOF ¶ 107.   “Finally, since 1996, Americans have reported about a threefold increase in
             alternative voting methods. In most elections, alternative voting has been
             significantly higher among non-Hispanic Whites and Hispanics than for
             non-Hispanic Blacks, with exceptions observed in both 2008 and 2012, when
             alternative voting for non-Hispanic Blacks increased.
FOF ¶ 108.   “The population represented (i.e., the population universe) in the Voting and
             Registration Supplement to the November 2014 CPS is the civilian
             noninstitutionalized population living in the United States. The excluded
             institutionalized population is composed primarily of individuals in correctional
             institutions and nursing homes. The November CPS supplement, which asks
             questions on voting and registration participation, provides the basis for estimates in
             the CPS. As in all surveys, the CPS estimates are subject to sampling and
             nonsampling error.
                       § 14. History of Political Parties (¶¶ 109-113).
FOF ¶ 109.   The aforementioned voter analysis must necessarily be broken down by political
             parties, since as in most (but not all) states, voters register by party affiliation, North
             Dakota and Virginia being the most notable exceptions.
FOF ¶ 110.   Political parties were creatures of necessity, and not originally envisioned in the
             frame of government. Ray v. Blair, 343 U.S. 214, 220-221 (1952). Parties, which did
             not emerge until the Jacksonian era, were anticipated by the Founders only to the
             extent of a profound distrust of mass electorates, majoritarianism and political
             factions. The Federalist Nos. 10, 47, 48 (James Madison).


                                                18
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 67 of 334



FOF ¶ 111.    Instead of constitutional rules refereeing partisan dynamics and demanding fairness
              for the supporters of both parties, Madison preferred parties be eliminated altogether.
              Samuel Issacharoff, Private Parties with Public Purposes: Political Parties,
              Associational Freedoms, and Partisan Competition, 101 COLUM. L. REV. 274, 301
              (2001) (“The emergence of these parties was, of course, all the more striking for the
              extreme hostility of the founding generation to what were seen as permanent
              factions”).
FOF ¶ 112.    While the 8th President of the United States, Martin Van Buren is credited of
              creating political parties by divorcing their functions from the predecessor
              Congressional caucuses, it is the 16th President of the United States, Abraham
              Lincoln, who established the three-level party structure we know today.
FOF ¶ 113.    National party committees initially were federations of state party committees
              responsible primarily for national presidential conventions. The RNC never
              materialized into the full-time, professional entity until after the 1964 “Goldwater
              debacle.” Daniel H. Lowenstein & Richard L. Hason, Election Law 429 (2d ed.)
              (2001).
              § 15. Application of Downs, Keys, Elazar and Freeman (¶ 114).
FOF ¶ 114.    Today’s political environment is required to be evaluated under the scholarly
              scrutiny of three specific political theories:
              (1)    Downs Theory. Parties are required to act rationally to win elections so as
                     to appeal to the broadest possible base of voters. Anthony Downs, An
                     Economic Theory of Democracy 137 (1957).
              (2)    Elazar Theory. The United States is divided into three different political
                     cultures: Moralistic, Traditionalistic, and Individualistic. Daniel J. Elazar,
                     American Federalism: A View from the States 85-94 (1966).
              (3)    Freeman Theory. The Nation’s two major political parties have their own
                     culture, the Democrats being pluralistic and the Republicans being autocratic.
                     Jo Freeman, The Political Culture of the Democratic and Republican Parties,
                     POLITICAL SCIENCE QUARTERLY Vol. 101, No. 3, 327-356 (1986). See also
                     Jason Bello and Robert Y. Shapiro, On to the Convention, POLITICAL
                     SCIENCE QUARTERLY Vol. 123, No. 1 (Spring, 2008); James Q. Wilson and
                     John J. DiIulio, Jr, AMERICAN GOVERNMENT (10th ed.) (2006).
             § 16. V.O. Key’s Classification of Party Participants (¶¶ 115-119).
FOF ¶ 115.    V.O. Key determined that political parties consists of three constituencies: the “party
              organization” (the party’s active officers); the “party-in-government” the party’s
              officeholders; and the “party-in-the-electorate” composed of the registered voters
              who are the Trust’s general Beneficiaries.
FOF ¶ 116.    The Trust links the “party-in-the electorate” – the voters – with the “party
              organization,” the Qualified Beneficiaries, Trust Agreement ¶ 30(H) and IOP Rule
              1(c)(10) and the “party-in-government,” the Current Beneficiaries, IOP Rule 1(c)(4).
FOF ¶ 117.    The Trust’s Qualified and current Beneficiaries are merely the conduits which flows


                                                19
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 68 of 334



             the Trust’s charitable benefits to the 170 million voters who are the Trust’s
             beneficiaries. In re Trust of Brooke, 82 Ohio St. 3d 553, 561, 697 N.E.2d 191, 197
             (1998) quoting George A. Bogert and George T. Bogert, The Law of Trusts and
             Trustees(hereafter “Bogert”) § 363 (“it is more accurate to say that the real
             beneficiary is the public or community and the persons involved are merely
             instrumentalities through which the community benefits flow”).
FOF ¶ 118.   In addition to the 170 million registered voters, there are 365,858 elected precinct
             party committee people in each major political party, from182,851 voting districts,
             who are Qualified Beneficiaries which in 27 states, 552,776 committee people (or
             75.6%) are directly elected in party primaries; and in 21 states, 177,940 (or 24.3%)
             are elected by caucus or convention.
FOF ¶ 119.   The Trust also represents current Beneficiaries who minimally include 512,658 non
             Federal and 537 Federal party candidates, nominees and elected public officials
             within each party. Robert C. Wigton, American Political Parties under the First
             Amendment, 7 J.L. & Pol'y 411, 415 (1999) citing V.O. Key, Jr., Politics, Parties,
             and Pressure Groups 211-212 (5th ed. 1964) and Frank J. Sorauf, Party Politics in
             America 197 (1968); see also Larry J. Sabato, The Party’s Just Begun: Shaping
             Political Parties for America’s Future 26-27 (1988).
                   § 17. Elazar’s Three Political Cultures (¶¶ 120-126).
FOF ¶ 120.   Elazar posits as existing in the nation’s different regions due in significant part to
             which ethnic groups settled and/or dominated the region three distinct political
             cultures. In extenso:
FOF ¶ 121.   The Moralistic Culture, found primarily in New England and northern Plain States
             such as Minnesota and Wisconsin is that political involvement, more commonly
             styled as public service, is a duty owed (by reason of status, private success,
             conviction) to which no or little enumeration is required or expected. This culture
             was brought to the United States by the Puritans who settled in New England, and
             was transported across the upper Great Lakes into the Midwest to the Northwest
             primarily by Germans and Scandinavian ethnic groups.
FOF ¶ 122.   Among the more common attributes of the Moralistic Culture are:
             (1)     Government advances the public interest and is a positive force in the lives
                     of citizens.
             (2)     Politics involves around and politicians run for office to advance issues.
             (3)     Corruption is not tolerated because government service is seen as public
                     service.
             (4)     It is a citizen's duty to participate in politics.
FOF ¶ 123.   The Individualistic or “I” Culture, primarily found in the Mid Atlantic and Northern
             Industrial states, is that politics is an occupational pursuit which enumeration is fully
             expected, engendering a public response of skepticism and in many instances,
             cynicism.



                                                 20
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 69 of 334



FOF ¶ 124.   Elazar submits the I Culture developed out of the intensive economic competition
             among multiple ethnic groups when forced into a limited marketplace, i.e., New
             York City or Philadelphia, both regarded as the historical homes of the I Culture due
             to NYC’s Democratic Tweed Machine and Philadelphia’s ongoing GOP Machines
             under Penrose, Vare and now Meehan.
FOF ¶ 125.   Among the more common attributes of the I Culture are:
             (1)    Politicians’ motives for running for office are based on material self-interests
                    and to advance themselves professionally.
             (2)    Elections are oriented toward gaining office and do not deal with issues.
             (3)    Bureaucracy is viewed negatively because it hinders patronage.
             (4)    Corruption is tolerated because politics is dirty. (Emphasis original).
FOF ¶ 126.   The Traditionalistic Culture is what Elazar hypothesizes is the middle ground
             between the Moralistic and I Cultures, and is prevalent throughout the Southern
             states. Among the more common attributes of the Traditionalistic Culture are:
             (1)    Government is to maintain the existing social and economic hierarchy.
             (2)    Politicians come from society’s elite and have a family obligation to govern.
             (3)    Ordinary citizens are not expected to participate in politics or even to vote.
             (4)    Politics is competition between rival factions within the elite rather than
                    between class-based parties.
               § 18. Freeman’s Theory re the Party Cultures (¶¶ 127-199).
FOF ¶ 127.   Notwithstanding the Democratic and Republican Parties have the same purpose – to
             win elections – they have radically opposite cultures. Jo Freeman, The Political
             Culture of the Democratic and Republican Parties, Political Science Quarterly, Vol.
             101, No. 3 (Fall 1986) pp. 327-356. See also Jason Bello and Robert Y. Shapiro, On
             to the Convention, POLITICAL SCIENCE QUARTERLY Vol. 123, No. 1 (Spring, 2008);
             James Q. Wilson and John J. DiIulio, Jr, AMERICAN GOVERNMENT (10th ed.)(2006).

FOF ¶ 128.   Freeman makes the following salient points which we quote at length. (Some
             references are to the online version, which was an expanded version of the published
             text, available at JoFreeman.com).
FOF ¶ 129.   “Essentially, the Democratic party is pluralistic and polycentric. It has multiple
             power centers that compete for membership support in order to make demands on,
             as well as determine, the leaders.
FOF ¶ 130.   “The Republicans have a unitary party in which great deference is paid to the
             leadership, activists are expected to be “good soldiers,” and competing loyalties are
             frowned upon.



                                              21
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 70 of 334



FOF ¶ 131.   “These differences are a direct consequence of the different direction in the flow of
             power.
FOF ¶ 132.   “In a collectivity in which power flows downward, separate and distinct internal
             groups are potentially dangerous; they provide loci for the development of competing
             loyalties and competing leadership.
FOF ¶ 133.   “But when power flows upward, it must do so through some mechanism.
FOF ¶ 134.   “Unorganized individuals without institutional authority or financial resources
             cannot exercise power. They must organize into groups in order to develop an
             agenda and act collectively in order to effect that agenda. Organization is the creator
             of collective power; it is the means by which followers influence leaders.”
FOF ¶ 135.   “There are two fundamental differences between the parties in which all others are
             rooted.
FOF ¶ 136.   “The first one is structural: In the Democratic Party power flows upward and in the
             Republican Party power flows downward.
FOF ¶ 137.   “The second is attitudinal: Republicans perceive themselves as insiders even when
             they are out of power and Democrats perceive themselves as outsiders even when
             they are in power.”
FOF ¶ 138.   “The Democratic Party is composed of multiple constituencies with competing
             interests . . . which identify themselves as having a salient characteristic creating a
             common agenda which . . . the party must respond [to win elections].” Id., online.
             “The Democratic Party is quite conscious that it is a coalition party. . . [P]arty leaders
             are aware that the Democratic Party must incorporate groups . . . to remain the
             majority party. . .”
FOF ¶ 139.   “The Republican Party[s’] components. . .are not as important . . .because they are
             not mechanisms for exercising power and they are not primary reference groups. *
             * * The basic components of the Republican Party are geographic units and
             ideological factions [which] exist only as internal party mechanisms [and] are
             primarily channels for mobilizing support and distributing information on what the
             Party leaders want. They are not separate and distinct levels of operation. * * *
             Unlike Democratic caucus leaders, Republican faction leaders do not feel themselves
             accountable to their followers.”
FOF ¶ 140.   “[Unlike Democrats] Republicans do not attend caucuses . . . [t]hey go to receptions.
             These receptions are usually by invitation only. Invitations may not always be hard
             to obtain, but they are required. Receptions are privately sponsored, with each group
             responsible for getting its own space. There may be some speeches, but they are
             perfunctory ones and no debate is asked for or expected.
FOF ¶ 141.   “Republican receptions do have one major characteristic in common with
             Democratic caucuses; they are both places for demonstrating the status of the group
             and individuals within it.
FOF ¶ 142.   “Status at [Democratic Party] caucuses is conveyed to those individuals invited to
             sit at the speakers' platform, as well as to the group by those who agree to speak.


                                                22
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 71 of 334



FOF ¶ 143.   “Status at [Republican] receptions is conveyed to those introduced or acknowledged
             by the occasional speaker and to the sponsoring group by the prominent people
             attending the reception who are not also sponsors. Despite the occasional speech .
             . . discussion is largely private. Consequently, people usually talk to those they
             already know and who most likely agree with them. Even when participants of
             different views encounter each other, the exchange is expected to be very civil in
             keeping with the rules of polite society.
FOF ¶ 144.   “Receptions are not places to exercise group influence. They are places to network,
             to be seen, and to get information. If one wishes to exercise influence, it is best to
             arrange an introduction to a recognized leader by a mutual friend”
FOF ¶ 145.   “The different direction in the flow of power also creates different conceptions of
             legitimacy. In the Democratic Party, legitimacy is determined by who you represent,
             and in the Republican Party by whom you know and who you are.”
FOF ¶ 146.   “Legitimacy within the Republican Party is dependent on having a personal
             connection to the leadership.”
FOF ¶ 147.   “While the importance of personal connections works against those Republicans who
             have the wrong connections, it rewards those who spend years toiling in the fields
             for the party and its candidates. The longer one spends in any organization, the more
             personal connections one has an opportunity to make. These aren't lost when one's
             party or leaders are out of power, and thus can be “banked” for future use .”
FOF ¶ 148.   “[T]he Republican Party . . .is not very hospitable to [reform]. To the contrary . . .
             the GOP will in many instances be openly hostile to any element of reform, no matter
             how innocuous.
FOF ¶ 149.   “Whereas the Democrats are receptive to changing the Party to make it more
             representative of the populace, Republicans are more concerned with packaging what
             the Party represents to make it more saleable to the populace.”
FOF ¶ 150.   “The different structure of the Parties has different consequences for the fate of
             activists within it. Since the Democratic Party is composed of groups, the success of
             individuals whose group identification is highly salient . . . is tied to that of the group
             as a whole. They succeed as the group succeeds.
FOF ¶ 151.   “That is not the case within the Republican Party. It officially ignores group
             characteristics. . . . Generally, individuals succeed insofar as the leaders with whom
             they are connected succeed. . . . Another means of getting access is through
             sponsorship. If a person who is already accepted passes favorably on someone new
             it is a lot easier for that person to obtain recognition than if they must make it on
             their own. Group members who are sponsored by someone who is a leader or
             connected to a leader will be favored over those who lack such sponsorship.”
FOF ¶ 152.   “It has often been noted that Democratic party politics are open, loud, and
             confrontational, while those of the Republican party are closed, quiet, and
             consensual. These contrasting characteristics are consequences of the structural and
             attitudinal differences discussed earlier. They result in different styles of party
             organization, even though there is a superficial similarity in the formal structure of
             both parties and they have the same ultimate goal of winning elections.


                                                23
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 72 of 334



FOF ¶ 153.   “The Republican party sees itself as an organic whole whose parts are
             interdependent. Republican activists are expected to be ‘good soldiers’ who respect
             leadership and whose only important political commitment is to the Republican
             Party.
FOF ¶ 154.   “Since direction comes from the top, the manner by which one effects policy is by
             quietly building a consensus among key individuals, and then pleading one's case to
             the leadership as furthering the basic values of the party.
FOF ¶ 155.   “Maneuvering is OK. Challenging is not.
FOF ¶ 156.   “This approach acknowledges the leadership's right to make final decisions and
             reassures them that those preferring different policies do not have competing
             allegiances.
FOF ¶ 157.   “On the other hand, open challenges or admissions of fundamental disagreements
             indicates that one might be too independent to be a reliable soldier who will always
             put the interests of the Party first. This cuts off access to the leadership. . . While not
             risky like an open challenge, quietly building an internal consensus is nonetheless
             costly of one's political resources.
FOF ¶ 158.   “The national Republican Party has more characteristics of the corporate style and
             fewer typical of social movements than does the national Democratic Party.
FOF ¶ 159.   “The open confrontations that occur in the Democratic party do not take place within
             the Republican party, because it is a very different kind of organization. If one were
             to place the many different forms of collectivities on a spectrum, the Democratic and
             Republican parties would not occupy the same point.
FOF ¶ 160.   “At one end would be groups exhibiting a great deal of spontaneity that are easy to
             join and have minimal structure, such as fads and crowds.
FOF ¶ 161.   “At the other would be formal organizations that have well developed divisions of
             labor, hierarchical layers of authority, are selective in their membership, and are
             relatively impervious to spontaneous impulses, such as corporations or at the extreme
             end, military bodies.
FOF ¶ 162.   “In the middle are most social movements, which, however diverse they may be,
             exhibit both noticeable spontaneity and a describable structure.
FOF ¶ 163.   “Parties and campaigns lie on the more organized end of the spectrum, but because
             they must mobilize voters, raise money from contributors rather than by selling a
             product, and recruit volunteers to accomplish their goals, they exhibit many
             properties of social movements.
FOF ¶ 164.   “Like corporations, or well-established interest groups, Republican party
             organizations rely heavily on money and professional expertise.
FOF ¶ 165.   “Like social movements and volunteer organizations, Democratic party organizations
             rely more on donations of time and commitment.
FOF ¶ 166.   “The RNC has had a larger staff for decades, while the DNC has always relied


                                                24
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 73 of 334



             heavily on volunteers to fulfill its functions.
FOF ¶ 167.   “Nationally the Republican party supports its larger permanent staff and its numerous
             services for candidates by raising and spending several times the amount of money
             that the Democrats do. The attitude toward money raising of the 1950s and 1960s is
             still true today. The Republican party approaches the problem of national party
             financing with businesslike matter-of-factness.
FOF ¶ 168.   “The Democratic national finance machinery is decentralized, with each committee
             doing what it damned well pleases. * * * In general, money-raising procedures at the
             Democratic National Committee remain informal and largely oral.
FOF ¶ 169.   “The greater financial resources of the Republican party are somewhat illusory,
             though their greater centralization is not. The party organizations outspend their
             Democratic rivals, but Democratic candidates often have more money than
             Republican ones. (internal quotations omitted).
FOF ¶ 170.   “[E]ven if the [Democratic] party [had] the same financial resources it would still be
             a very different party with a different organizational style. Any organization that is
             polycentric, pluralistic, and in which power flows upward will require greater
             attention to internal matters and be more contentious than one which is hierarchical,
             unitary and in which power flows downward.
FOF ¶ 171.   “The latter will be able to use more of its resources for attaining its goals and direct
             them more efficiently.
FOF ¶ 172.   “Nonetheless, it does not follow that the Democratic style lacks any advantages over
             that of the Republicans.
FOF ¶ 173.   “In the short run it appears disruptive, but in the long run it is more stable.
FOF ¶ 174.   “Once a consensus develops about the desirability of a particular course of action,
             whether it be programmatic or procedural, it is accepted as right and proper and is
             not easily thwarted by party leaders, even when one of them is the president.
FOF ¶ 175.   “Except for its core values, the Republican party is more likely to change directions
             when it changes leaders. If it were to change directions too drastically, it could
             undermine both its credibility and its programs.
FOF ¶ 176.   “After Watergate the Republican Party was very concerned both with rebuilding the
             Party and with restoring its image.
FOF ¶ 177.   “Thus it has placed considerable emphasis on winning elections and on marketing
             itself.
FOF ¶ 178.   “It’s response to any public distaste toward its programs is to change their image so
             as to better sell the Party to the public rather than to change the programs
             themselves.”
FOF ¶ 179.   “Different factions of the Republican party are held together by their common
             ideology, but this is not what holds the party as a whole together.



                                               25
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 74 of 334



FOF ¶ 180.   “The fact that the party is not ideologically homogenous is a potential source of
             fragmentation. Instead the party is held together by social homogeneity.
FOF ¶ 181.   ““Party activists share membership in common social strata, with common rules of
             behavior and a common definition of who is acceptable. These rules of behavior or
             acceptability create an informal language and style that is hard for outsiders to learn
             and thus operates as a barrier to their assimilation. Some aspects of this homogeneity
             are easily visible.
FOF ¶ 182.   “A crowd of traditional Republicans can be identified by their common dress and
             their unspoken understanding that someone who dresses differently is not one of
             them.
FOF ¶ 183.   “A crowd of Democrats cannot be identified by a common appearance; indeed they
             are so diverse that a few Republicans in their midst would not even be noticed.
FOF ¶ 184.   “While Republicans have much in common, their style and the rules of social
             acceptability vary somewhat by geography. An “Eastern Establishment” Republican
             is not the same as a “Midwestern Mainstreet” or “Western conservative” Republican.
FOF ¶ 185.   “Thus an active Republican in one part of the country who relocates can have trouble
             being accepted as an active Republican in another [region].
FOF ¶ 186.   “Similarly, entire groups seeking to become Republican activists who do not share
             the common style find acceptance difficult because their presence threatens the social
             homogeneity that holds the party together.”
FOF ¶ 187.   “The greater sense of boundaries that Republicans have, of knowing who's
             acceptable and who's not, serves an important social function. It facilitates trust.
             People normally trust those who are like them to think like them and do what they
             would do. People understand others who are like themselves. Organizations or
             communities whose members trust each other function more smoothly and take
             direction more willingly than those where trust is more limited. Republicans trust
             their party and their leaders to do what they think is right more than Democrats do,
             because they are socially homogenous.”
FOF ¶ 188.   “* * * the Republican party is not a poor imitation of a normal coalition-building
             party, but a different type of political organization that does things in different ways.
             The differences in its political culture have put the Republican party at a
             disadvantage in its competition with the Democratic party for most of the New Deal
             era.
FOF ¶ 189.   “The Republican party has drawn upon modern technology to create a highly
             sophisticated direct mail operation [to] provide resources to campaigns. It also
             channels money and staff to the state party organizations * * *. However the money
             is not given away. The RNC analyzes what local party projects can best meet its
             long-term goals and restricts its largesse to those. Its resources have enabled the
             RNC to build up the state parties and solidify their loyalty.
FOF ¶ 190.   “Despite its laissez-faire ideology, the Republican party has much more central
             control than the Democratic party has ever contemplated. A spin-off of its efforts has
             been the creation of a community of professional political managers who rotate


                                                26
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 75 of 334



             among state party staff positions, national party staff positions, campaigns, and other
             political jobs. People in this community generally know each other and rely on their
             mutual connections through the national party to pro- mote their careers. They have
             developed a cosmopolitan attitude and a loyalty to the national Republican party
             greater than to any state organization.
FOF ¶ 191.   “This in turn makes those in this community who are in state staff jobs more
             amenable to national party direction. As this community becomes self-sustaining, the
             strings the national party attaches to its state aid become less important, because the
             state staffs in effect become agents of the national party.
FOF ¶ 192.   “The Republican Party's concern with exclusive loyalty is partially a consequence
             of its having been a minority party for so long. To a limited extent it exhibits [a]
             ‘siege mentality.’ . . . When the leadership puts its stamp of approval on a particular
             position, public criticism must cease.
FOF ¶ 193.   “The glue which holds the Democratic Party together is pluralism.
FOF ¶ 194.   “The Republican strategy for renewal is more expensive but less problematical. As
             students of social movements know, individual recruiting is more costly than bloc
             recruiting. The latter can utilize preexisting networks of like-minded people, who
             reinforce each others' changing beliefs. Individual recruiting requires a heavy
             expenditure of time and energy both to get and keep each recruit. * * * It has
             invested a great deal of money in developing mailing lists of potential contributors
             of money and votes. However, impersonal recruitment is most effective when what
             is wanted is not actual participation but superficial indexes of support such as money
             and voting. That is currently what the party wants from its followers.
FOF ¶ 195.   “However, the Republican party will face problems should its new recruits want to
             do more than just contribute money and votes. The social homogeneity of the party's
             primary base has served as a barrier to full participation by people from other social
             strata.
FOF ¶ 196.   “Although the Republican Party relies heavily on raising money to pay for media and
             professional expertise it still needs to recruit volunteers. It seeks to do this on a
             one-to-one basis rather than through groups [however] individual recruiting is more
             difficult than bloc recruiting. . . [The GOP is unable to respond when] its new
             recruits want to do more than contribute money and vote.
FOF ¶ 197.   “Should the Republican party [ ] becom[e] the majority party it will attract many
             newcomers, including organized groups who have not previously thought it worth
             their time to join.
FOF ¶ 198.   “It will discover that the price of success is that everyone wants a share, even when
             they have not made a contribution. Coping with increased demands, rapid expansion,
             and inadequate assimilation has destroyed many developing organizations.
FOF ¶ 199.   “Styles and approaches to problems that are compatible with being a minority faction
             or underdog are not appropriate to being a majority party.
                § 19. Nationalization of the Political Parties (¶¶ 200-203).



                                               27
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 76 of 334



FOF ¶ 200.     Traditionally, parties were a two-tier system. William Dean Burnham, Critical
               Elections and Mainsprings of American Parties (1970); Everett C. Ladd and Charles
               D. Hadley, Transformation of the American Party System, 281 (1978).
FOF ¶ 201.     This however, has changed, White and Shea, supra at 87-88, when former U.S.
               Senator William Brock (R-TN) defeated for re-election by then U.S. Rep. (later Vice
               President and 2000 Democratic Presidential nominee) Albert Gore, Jr. (D-TN) in
               1974, was named RNC Chairman.
FOF ¶ 202.     “Brock opted to centralize power within the RNC [by] aggressive fund-raising,
               organizational improvements, better candidate recruitment, and changing the party's
               image. . . Brock also revamped the organizational structure of the national committee
               by installing fifteen regional directors . . . providing regional finance directors to help
               raise money... and sending one organizational expert to help each state committee.
               Brock also initiated a program by whereby state and local party organizations could
               use RNC-owned equipment and technologies at a minimal cost. A massive computer
               network allowed the state and local parties to download a variety of software
               programs . . .Brock reconfigured the RNC to meet the demands of modern-day
               campaigns [with] Information Age tools.” Id., at 87-88.
FOF ¶ 203.     “While national committee members certainly play a role in communications
               between the two levels of party (and under the rules of some state parties are ex
               officio state officers), the state party chair is the principal link between the state and
               national parties [with t]he degree of involvement in national committee affairs
               (membership or leadership roles on major committees are the most frequent activity
               references.” Robert J. Huckshorn, James L. Gibson, Cornelius P. Cotter and John F.
               Bibby, Party Integration and Party Organizational Strength, THE JOURNAL OF
               POLITICS, Vol. 48 976, 978 (1986).
             § 20. Professionalism of Super Agents and Party Elites (¶¶ 204-205).
FOF ¶ 204.     “A spin off of [the RNC efforts to centralize party control] has been the creation of
               a community of professional political managers who rotate among state party staff
               positions, national party staff positions, campaigns and other political jobs. People
               in this community generally know each other and rely on their mutual connections
               through the national party to promote their careers. They have developed a
               cosmopolitan attitude and a loyalty to the national Republican Party greater than to
               any state organization.” Freeman, supra, at 354.
FOF ¶ 205.     Professor Conway, who has conducted extensive academic research on the GOP,
               concurs, finding these professionals “loyalty and allegiance is greater to the RNC
               than to state parties. M. Margaret Conway, Republican Political Party
               Nationalization, Campaign Activities, and Their Implications For the Party System,
               PUBILUS, THE JOURNAL OF FEDERALISM, Vol, 13, No. 1 (Winter 1983).
         § 21. Super Agents Interests Depart from Party Members (¶¶ 206-214).
FOF ¶ 206.     White and Shea, supra at 193-194, citing James Q. Wilson, The Amateur Democrat:
               Club Politics in Three Cities 1-4 (1962) find that this new cadre of party
               professionals “winning elections mattered most” as compared to body civic of
               political “amateurs” who seek to achieve ideological goals. See also John W. Soule
               and James W. Clarke, Amateurs and Professionals: A Case Study of Delegates to the


                                                  28
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 77 of 334



             1968 Democratic National Convention AMERICAN POLITICAL SCIENCE REVIEW Vol
             64 (Sept. 1970) pp 888-898; Anne N. Contain, Changes in the Role of Ideology in
             American National Conventions and Among Party Identifiers, WESTERN POLITICAL
             QUARTERLY, 33 (March 1980) 73-86.
FOF ¶ 207.   Professor Epstein writes: “The Republican contributors seem only to support, not
             control, a professionalized staff . . . In practice, the staff . . . may itself be a
             substantial policymaking influence in the manner of other established professional
             bureaucracies. The staff members can thus be important elements of the “generally
             well-insulated party elites” which, in Professor Charles H. Longley’s words,
             characterize the new Republican national model in contract to a projected
             Democratic model for mass participation. The fact that the Republican model is like
             that of most durably successful nonparty political organizations suggests to me, as
             it has to Xandra Kayden, The Nationalization of the Party System, Michael J.
             Malbin, ed. Parties, Interest Groups and Campaign Finance Laws, (1980) p. 263,
             that it “appears to be representative” [of] centralization of party activity and the
             technical professionalization of that activity.” See also Xandra Kayden, The New
             Professionalism of the Oldest Party, 229-236, Public Opinion 8 (June/July 1985) at
             pp. 229-236.” Leon Epstein, Political Parties in the American Mold 236-237 (1986).
FOF ¶ 208.   Conway concurs. The power such cadre of professional exert is great, as “candidates
             must agree to conduct their campaign in the manner required by [RNC] or resources
             are withheld.” Id. at 14.
FOF ¶ 209.   Esptein argues that the GOP wants to be “contemporary derivative of the classical
             cadre party mode. Unlike the Democratic mass-party mode, the new Republican
             Party ... generally well-insultate[s] party elites.” citing Charles H. Longley, National
             Party Renewal, in Gerald Pomper, ed. Party Renewal in America: Theory and
             Practice , 6986, 83-84. (1980).” Id. at 216.
FOF ¶ 210.   “[Political] Agents do have costs, however. They seldom work for free, they require
             continuing supervision, and, worst of all, they often serve themselves at the expense
             of their principals. This last cost, called “shirking” or “self-dealing” by economists,
             occurs when agents either ignore or actually act contrary to the interests of their
             principals.” Samuel Issacharoff and Daniel R. Ortiz, Governing Through
             Intermediaries, 85 Va. L. Rev. 1627, 1637 (1999).
FOF ¶ 211.   “[Political s]uperagents, just like the primary agents they supervise, can shirk. They
             too have interests that diverge from their principals' and will be tempted to pursue
             them. Theirs is, moreover, a particularly dangerous form of shirking. When they
             shirk, they may take all the primary agents with them. They threaten to commandeer
             the principals' own primary agents to work for them at the principals' expense.
FOF ¶ 212.   “The danger, then, is that, instead of solving the problem of primary agent shirking,
             superagents may merely add another problem to it: that of primary agents following
             false principals. The more effectively superagents supervise primary agents, the more
             help and danger the superagents offer to the principals. Here, the added danger of
             what may be termed superagent self-serving behavior rises to the fore. Political
             parties, for example, provide many helpful services to voters. They help voters
             understand where candidates stand and serve to discipline those candidates once
             elected. Parties also have their own interests, however. Id. at 1652.



                                               29
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 78 of 334



FOF ¶ 213.   Our observation of Republican staff, including the chief and assistant chief counsels
             are that they are so detached from and therefore hold themselves not to be
             accountable to the RNC Members (the institutional entity) that they can be best
             described as the Republican Curia.
FOF ¶ 214.   The RNC Chairman is in all respects, a mere figurehead of the national Republican
             structure, and although some chairmen have attempted to formulate policy, most,
             such as Reince Preibus, simply concentrating on raising funds to feed the
             Frankenstein that is the Republican Curia.
      § 22. The March 18, 2013 Growth and Opportunity Project Report (¶¶ 215-282).
FOF ¶ 215.   Further evidence of the RNC’s nationalization of the Republican Party is exhibited
             in the Growth and Opportunity Project Report issued March 18, 2013 after
             Romney’s defeat by President Obama, as ordered by then RNC Chairman Reince
             Preibus, who took over as chairman after former MD Lt. Gov. Michael Steele was
             forced to resign. Pertinent parts of the Growth and Opportunity Project follows:
FOF ¶ 216.   “The GOP today is a tale of two parties. One of them, the gubernatorial wing, is
             growing and successful. The other, the federal wing, is increasingly marginalizing
             itself, and unless changes are made, it will be increasingly difficult for Republicans
             to win another presidential election in the near future.
FOF ¶ 217.   “Republicans have lost the popular vote in five of the last six presidential elections.
             [It is now six of the last seven presidential races, as Trump lost the popular vote].
             States in which our presidential candidates used to win, such as New Mexico,
             Colorado, Nevada, Iowa, Ohio, New Hampshire, Virginia, and Florida, are
             increasingly voting Democratic. We are losing in too many places.
FOF ¶ 218.   “It has reached the point where in the past six presidential elections, four have gone
             to the Democratic nominee, at an average yield of 327 electoral votes to 211 for the
             Republican. During the preceding two decades, from 1968 to 1988, Republicans won
             five out of six elections, averaging 417 electoral votes to Democrats’ 113.
FOF ¶ 219.   “Public perception of the Party is at record lows. Young voters are increasingly
             rolling their eyes at what the Party represents, and many minorities wrongly think
             that Republicans do not like them or want them in the country. When someone rolls
             their eyes at us, they are not likely to open their ears to us.
FOF ¶ 220.   “At the federal level, much of what Republicans are doing is not working beyond the
             core constituencies that make up the Party. On the state level, however, it is a
             different story. Republicans hold governorships in 30 states with 315 electoral votes,
             the most governors either party has had in 12 years, and four short of the all-time
             GOP high of 34 governors who served in the 1920s.
FOF ¶ 221.   In the chapter entitled “Campaign Mechanics” pertinent parts of the Growth and
             Opportunity Project are as follows:
FOF ¶ 222.   “The Campaign Mechanics subgroup of the Growth and Opportunity project
             conducted significant research to gain insight and to make recommendations with the
             single purpose of electing more Republican candidates at all levels. We spoke
             directly with hundreds of practitioners at every level of the Party and presidential,


                                               30
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 79 of 334



             statewide, congressional, and legislative races to seek their input on voter files, voter
             contact, data, digital communications and technology, absentee and early voting,
             survey research/polling, and media placement and buying, among other areas.
FOF ¶ 223.   But the Report indicates no communications with elected precinct party
             representatives.
FOF ¶ 224.   “In addition, we conducted online surveys of both professional campaign and Party
             staffers and strategists and GOP pollsters regarding campaign mechanics. Survey
             summaries and additional data have been provided to Chairman Preibus and RNC
             staff.
FOF ¶ 225.   But again the Report indicates no communications with elected precinct party
             representatives.
FOF ¶ 226.   “Some of the recommendations listed apply directly to the RNC, state parties, and
             other Party committees (NRCC, RSLC, NRSC, and RGA). Others will require RNC
             leadership working with outside entities and supporters.
FOF ¶ 227.   “First and foremost, with respect to campaign mechanics, there was general
             consensus and concern about the quality of our voter contacts in comparison to our
             competition. Despite reaching more voters than ever before through traditional forms
             of voter contact, we lost. Our conversion rates from contact to votes are a serious
             challenge for future campaigns and the 2016 presidential race. And volunteer contact
             has to be used not only to identify voters but also to persuade them to support our
             candidates.
FOF ¶ 228.   “Democrats had the clear edge on new media and ground game, in terms of both
             reach and effectiveness. Obama’s campaign knocked on twice as many doors as the
             Romney campaign, and Obama’s campaign had a ballot edge among those contacted
             by both campaigns.
FOF ¶ 229.   “In addition, the president’s campaign significantly changed the makeup of the
             national electorate and identified, persuaded, and turned out low-propensity voters
             by unleashing a barrage of human and technological resources previously unseen in
             a presidential contest. Marrying grassroots politics with technology and analytics,
             they successfully contacted, persuaded and turned out their margin of victory. There
             are many lessons to be learned from their efforts, particularly with respect to voter
             contact.
FOF ¶ 230.   “Another consistent theme that emerged from our conversations related to mechanics
             is the immediate need for the RNC and Republicans to foster what has been referred
             to as an “environment of intellectual curiosity” and a “culture of data and learning,”
             and the RNC must lead this effort.
FOF ¶ 231.   “We need to be much more purposeful and expansive in our use of research and
             more sophisticated in how we employ data across all campaign and Party functions.
             No longer can campaign activities be compartmentalized or “siloed” in a way that
             makes sharing resources and knowledge less efficient.
FOF ¶ 232.   “To that point, greater collaboration and sharing of information is critical.
             Republicans do not do this very well, but we must if we intend to compete with


                                                31
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 80 of 334



             Democrats who have naturally embraced a more collective approach. Doing so has
             allowed them to assemble more complete and detailed snapshots of voters — what
             motivates them and how to better reach them in a way that actually results in votes.
FOF ¶ 233.   “The RNC must take the lead in developing an environment in which information is
             shared and GOP entities work together to ensure greater communication.
FOF ¶ 234.   “Use of data and measurement is critical in this process — determining how best to
             message, target voters through paid and volunteer turnout efforts, and raise funds.
             And we need candidates, managers, Party operatives, communications professionals,
             fundraisers and strategists who understand and are willing to employ data in
             decisionmaking at every level. We must also test messaging and voter contact
             throughout the election process to determine what methods and messages are most
             effective in converting contacts to votes. Whether we are fundraising online or using
             volunteer phone scripts or developing television advertising, we need to know what
             language is most likely to motivate a donor or a voter and convert them into a vote
             for Republican candidates. Republican campaigns in the future need to be grounded
             in rigorous testing and trial-and-error processes to ensure our strategies, messages
             and tactics are effective in persuading voters. We cannot leave anything to intuition,
             gut instincts or “traditional” ways of doing things. Modern technology gives us the
             ability to run pretests on just about everything a campaign does in terms of
             contacting a voter. We should pressure test our assumptions before allowing them
             to drive our campaigns.
FOF ¶ 235.   “A commitment to greater technology and digital resources in all areas referenced
             above is critical. These are not stand-alone functions but tools that must be used to
             improve the quality and effectiveness of our voter contact. Much has been written
             about the Democrats’ advantage in this area. The need to integrate these functions
             across all levels of both the national Party structure and national campaigns is
             clear. Related to this concern was a strong belief that we must develop a deeper
             talent pool that understands and can deploy data and technology/digital campaigning
             in decisionmaking processes and targeting efforts. More active recruiting on college
             campuses, providing internships and scholarships, and recruiting from commercial
             firms that may harbor talent with relevant skills sets is critical in providing the talent
             for future campaigns. The RNC should strive to establish working relationships and
             open lines of communication with thought leaders in Silicon Valley to ensure the
             Party is at the forefront of new developments and trends in digital technology. The
             Party can and should play an important role in building bridges between its digital
             operatives and the best minds in the Valley and elsewhere. And we must make an
             earlier commitment to field operations and ground game than we have made in the
             past to ensure a year round, election -cycle -to- election -cycle presence that can
             improve the quality of our voter contact. Growth and Opportunity Project at p. 25.
             (Emphasis added).
FOF ¶ 236.   “All of these areas of focus will require a reprioritization of resources through not
             only the RNC budget but also the budgets of the other national party committees,
             state parties, campaigns, allied groups, and Super PACs. But this is critical in order
             for us to move forward.” Growth and Opportunity Project at p. 25 (Emphasis added).
FOF ¶ 237.   Again, as noted by the text in italics, the RNC’s entire focus is on increasing the
             nationalization of the party. At no time does the Growth and Opportunity Project
             mention providing political technology to county and local Republican committees.


                                                32
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 81 of 334



             The RNC observations in the Growth and Opportunity Project Report stops at the
             State Party Committees.
FOF ¶ 238.   The RNC Growth and Opportunity Project Report’s first recommendation is entitled
             “Generating Better Data.” The pertinent parts follows:
FOF ¶ 239.   “To win campaigns, the GOP needs better data, better access to data, and better tools
             to make the most of that data. Although the RNC has always made significant
             investment in data, there is significant remaining work to do to ensure that our data
             is the best it can be.
FOF ¶ 240.   “First, the GOP needs every available data asset at its disposal. New sources of data
             must be identified, additional data enhancements must be purchased, and all data
             must be compiled as frequently as possible, including in real time.
FOF ¶ 241.   “In addition, better integration of data is needed to support more efficient campaigns.
             Voter and volunteer data, fundraising and donor data, digital data, consumer data,
             and media habits must be better integrated to better understand voter habits and
             behavior. Data must not be allowed to exist in “silos.” To facilitate better access to
             data, a robust data platform is needed. The data platform must be accessible for
             analysis and reporting and available to interact with web and mobile applications.
             Application programming interfaces (APIs) should be open to Republican
             candidates, state and national committees, friendly third-party organizations, and
             supporting vendors/ consultants/ developers in primary and general elections. These
             APIs should facilitate more user interfaces (UI) to address all manner of campaign
             function and level of sophistication including file selections, modeling and analysis,
             and the feedback of touch-point and response to marketing initiatives. As an
             inducement to marketing and technical innovation, the platform should allow
             vendors/users to share insights and applications for free and for profit. The data
             should be secured by agreements with data contributors and users and strict
             permission-based access. Data exchange agreements and other legal mechanisms
             must be in place to ensure the strict legality of this effort. With such a platform, GOP
             users will have access to advance information and intelligent technology without
             significant financial burden and with the assurance that valuable proprietary
             information of the GOP will not be misused.
FOF ¶ 242.   “According to our survey of GOP professionals in an open-end question, better data
             management, and an enhanced voter file were the second most prevalent theme in
             answers, with 31 percent of responders commenting on it.
FOF ¶ 243.   “In an effort to provide more data at a lower cost during the 2012 election cycle, the
             RNC entered into a list exchange agreement with Data Trust. Although it is the
             preference of the task force that the RNC continue its relationship with Data Trust,
             if Data Trust is not capable of rising to the new data challenges we face, other
             partners should be identified.
FOF ¶ 244.   “The commitment of Democrats to make significant investment in data and data
             platforms extends back eight years to the 2004 cycle. This effort is expensive and
             labor-intensive, but we must make this a priority in order to be competitive on data
             going forward. And although the RNC tracked early and absentee votes in real time
             during the 2012 cycle, we must improve on not only tracking these votes in real time,
             but also developing a strategy to win in every state instead of assuming we will make


                                               33
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 82 of 334



             up the ground on Election Day.”
FOF ¶ 245.   The chapter’s recommendations included the following:
FOF ¶ 246.   “Support the creation of a new data platform accessible (through rentals,
             subscriptions, licenses or data exchange agreements) to all qualified Republican
             organizations and campaigns, approved vendors and research organizations for data
             enhancement, analytics and application development. To facilitate better access to
             data, advanced open-source access must be in place to make it easy to receive data,
             contribute data, and see the benefits in real time.
FOF ¶ 247.   In Chapter 7, entitled “Training Campaign Managers and State Party Staff in the Use
             of Data” the Growth and Opportunity Project makes absolutely no mention of
             county and local GOP committees or the fact that elected precinct party committee
             people are the “boots on the ground” who most require data for voter outreach.
FOF ¶ 248.   In Chapter 8, entitled “Investment in Field Operations” the Report provides: “There
             is a strong consensus that we have not invested the financial resources in a labor pool
             that can actively conduct and run “in-person” contact at the ground level. The Obama
             campaign budgeted its spending to ensure the most personal forms of voter contact
             were a priority. But they went beyond this. They gave volunteers and field staff
             flexibility in implementation and creativity in decision-making to get the most out
             of their field teams. And they acted based on information they received from
             volunteers through their voter contact operation. We need to write campaign plans
             that reflect an increased presence of field staff in states starting much earlier than we
             have done in the past.
FOF ¶ 249.   For its Recommendation, the Growth and Opportunity Project states:
FOF ¶ 250.   “By June 15, 2013, make an investment in field staff beyond traditional battleground
             states and make an earlier commitment to building the field team in all state
             operations. It is essential for the Party to grow the playing field. There are too few
             existing paths to 270 electoral votes for our presidential nominee under current trend
             lines. We need to aggressively work to put more states in play where we have
             infrastructure advantages over the Democrats based on our foothold in the
             governorships. And this requires an early commitment to building the team.”
FOF ¶ 251.   Again, the Growth and Opportunity Project Report makes no observation, let alone
             acknowledgment of county and local Republican Committees or elected precinct
             party representatives.
FOF ¶ 252.   Chapter 9 of the Growth and Opportunity Project is entitled “Voter Contact.” It’s
             pertinent part is as follows:
FOF ¶ 253.   “The use of highly targeted and personal voter contact based on data was an area
             where the Obama campaign clearly excelled in 2012. Despite the GOP expanding
             voter contact significantly over the previous election cycles (more than 2.5 times
             more volunteer voter contacts — 65 million — occurred in 2012 than in 2004 and
             2008 combined), we did not see the conversion rates necessary to turn contacts into
             votes at a level that could have driven the outcome of the election our way. And we
             are facing a very real deficit between our vote goals and the number of known GOP
             supporters.


                                               34
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 83 of 334



FOF ¶ 254.   “We need to better understand the role that peer-to-peer contact has in improving
             direct political communication, and we need to test every form of political
             communication and contact that we employ. We need to look at our methods of
             contact and test each — mail, phones, door-to-door, and digital efforts, and fund
             raising appeals — to determine what provides the best quality of contact and most
             likely conversion to actual votes.”
FOF ¶ 255.   Again, the Report omits any reference to precinct committee people, as if non-
             existent, despite referring to door-to-door efforts.
FOF ¶ 256.   The Growth and Opportunity Project Chapter 9 recommendations are as follows:
             “The RNC Political Division, working with other committees, state parties, and new
             GOP data analytics entities should conduct tests of paid mail, phone and volunteer
             phones, digital and personal “in person” voter contact in target areas during the 2013
             cycle to determine most effective messaging, contact and conversion to votes.
FOF ¶ 257.   Potential tests include messaging/paid media tests as to whether targeted media buys
             are more impactful and at what GRP level does an ad reach its maximum impact. “In
             person” contact should be tested vs. “personal” contact (volunteer phone calls; live
             phone calls).
FOF ¶ 258.   Also, tests should be conducted on not only advocacy but actual interaction with
             voters.
FOF ¶ 259.   The Obama campaign asked voters what they needed to make their decision;
             information was then provided to volunteers and relayed to the same voters.
             Additionally, “72-Hour Project” tests conducted in Virginia and New Jersey in 2001
             could be revisited, strengthened, and retested.
FOF ¶ 260.   “Where possible, the RNC should encourage and support the hiring of locals who are
             known to be active in a particular area for participation in field operations. * * * It
             is important for the RNC to strive to cultivate a roster of field operatives who are
             from the battleground states and/or well-versed in the unique politics and culture of
             each one.”
FOF ¶ 261.   Again, this is an astonishing statement about “hiring locals” again, as if precinct
             committee people do not exist.
FOF ¶ 262.   In Chapter 10 regarding Voter Registration the Growth and Opportunity Project
             makes the following recommendations:
FOF ¶ 263.   “The RNC Political Division working with state parties should set target registration
             goals and identify target groups and locations for a registration program, and
             registration volunteers and drives should be identified and implemented quarterly.
             These drives could focus on issue areas and target opportunities like gun shows,
             naturalization services, church fellowship opportunities, and so on.
FOF ¶ 264.   “State parties should create a specific program for follow-up with new registrants.
             One thing we learned during our 72-hour program testing is to treat a newly
             registered voter uniquely, making certain they know their polling location and how
             to vote early or absentee.



                                               35
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 84 of 334



FOF ¶ 265.   In Chapter 13, entitled “State Parties” the Growth and Opportunity Project again
             totally fails to mention county and local party committees as if 365,858 precinct
             committee people don’t exist.
FOF ¶ 266.   This is evident by Recommendation No. 5: “The RNC should work with state parties
             to find new ways to recruit and motivate our volunteers. We need to establish
             programs that incentivize and reward volunteers for their work in multiple areas. And
             we need to provide them with better tools to assist in their efforts and ensure that
             they know we value their importance. They are a critical path to our success. We
             cannot contact and persuade voters without them.”
FOF ¶ 267.   In the Part dealing with Third Party entities, the Growth and Opportunity Project
             makes a recommendation entitled “Bottom-Up, Not Top-Down” which provides the
             first of two acknowledgments of the existence of precinct committee people.
FOF ¶ 268.   “With regard to organization, the RNC, campaigns and our friends and allies have
             become too Washington-centric and top-down oriented. The best campaigns and
             organizations hire senior people and empower them at the state and local level. We
             need to grow the Republican Party from the ground up, not from the top down. This
             grassroots plan must be hinged with our political and social media plan. Growth and
             Opportunity Project Report at page 50.
FOF ¶ 269.   “The RNC must hire seasoned Regional Political Directors and field finance
             directors to help state parties and campaigns win from the precinct level up. We need
             a lot more of the Evelyn McPhail grassroots approach to politics. As the committee
             was told by a participant during a listening session in North Carolina, “Make the
             precinct captain the most important person in a campaign.” While the 72-hour
             program was incredibly effective during the Bush 43 years, we need to recruit
             significant local volunteers, rather than shipping in outsiders to do fieldwork. This
             should be a neighbor-to neighbor effort, and non-party organizations with local ties
             and knowledge can play a key role.” Growth and Opportunity Project Report at page
             50-51.
FOF ¶ 270.   Yet despite such acknowledgment, the Growth and Opportunity Project focuses
             more on volunteers from the Tea Party than county and local party committees.
FOF ¶ 271.   This total absence of recognition of elected precinct party representatives continues
             in Chapter 9 entitled “Training and Ground Game” as follows:
FOF ¶ 272.   “In our discussions with our friends, allies, and state parties, it’s clear that voter
             registration efforts are struggling. The answer is not to punt. While county and state
             parties must lead on party-building activities such as voter registration, we urge a
             bottom-up approach to voter registration, and our friends and allies need to be
             willing to invest smartly. Cluster voting is a good tool for 501(c) (4) groups where
             we have a high percentage of conservative voters in a certain area.
FOF ¶ 273.   “There can be testing of various approaches, but oftentimes the best answers are the
             old ways of setting up voter registration tables at targeted grocery stores in red
             neighborhoods. Again, make your precinct captains your most important people and
             empower them to get real people to register people one person at a time. It’s not
             sexy, but it works. It also works to target voter registration to issue areas such as
             Second Amendment rights, restrictions on prayer, etc. This is an area where key


                                              36
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 85 of 334



             friends and allies can play a significant role in voter registration and complement the
             Party’s efforts.
FOF ¶ 274.   This is the first and only positive statement regarding “precinct captains”
             apparently a reference to elected precinct party representatives.
FOF ¶ 275.   “More and better training is a consistent theme in this report. It is critical that we
             train and empower volunteers who share our core principles. This is needed at the
             local level, and our friends and allies should aggressively develop training
             opportunities throughout the country; state parties should do the same. Certainly, the
             RNC and interested friends and allies should have this on their list of nuts-and-bolts
             organizing that needs tending and planning.
FOF ¶ 276.   “It sounds simple, but if campaigns, state parties, and our friends and allies don’t
             know how to reach potential voters and volunteers, we have a problem. Well, we
             have a problem. Too often, our lists do not have cell phone numbers, email addresses
             or social media handles. We cannot function if we cannot reach people. Friends and
             allies should invest in getting cell phone numbers added to the voter file. There is the
             old fashioned approach of doing it by asking our precinct captains to help get cell
             phone numbers for voters in their neighborhoods. Most schools, churches, civic
             organizations, etc., have lists of names with email and cell phone numbers. Give
             local volunteers a job to do and they will do it. This is not glamorous work, but it’s
             necessary. Again, state parties must lead in this area, but our friends and allied
             groups can augment their efforts. Party organizations and campaigns can buy these
             lists inexpensively and engage in list exchange agreements with groups that may
             have uses for voter file information.” Growth and Opportunity Project at p. 52.
FOF ¶ 277.   This is only the second time that elected precinct party committee people are
             acknowledged, but is condemned as “old fashioned.” The final recommendation
             Chapter 9 is “Our friends and allies should augment the effort of state parties to
             include cell phones and email addresses in the voter file.” Growth and Opportunity
             Project at p. 52.
FOF ¶ 278.   The Growth and Opportunity Project Report continues its ignoring county and local
             political parties in the Fund-Raising part of the report by requiring “volunteers” to
             report only to the State Party Committees in regard to “Low-Dollar Fund Raising.
             Growth and Opportunity Project at p. 57.
FOF ¶ 279.   The Report likewise omits any reference to Levin Fund Campaign fund raising.
             Growth and Opportunity Project at p. 58.
FOF ¶ 280.   The report emphasizes that “After all, state parties are the bread and butter of our
             grassroots-oriented political system.” Growth and Opportunity Project at p. 67. This
             assertion obviously loses account of county and local party committees, particularly
             in New England, Mid-Atlantic, Mid-West and Great Plains states.
FOF ¶ 281.   The relative autonomy of county party committees, be they Democratic or
             Republican are more prevalent in states which are not ethnically or
             social-economically homogeneous, such as Massachusetts, Illinois, New York or
             Pennsylvania. Prominence of county party committees of both parties are also more
             readily apparent in states which have distinguishing urban metropolitan areas with
             suburban collars. Additionally, New England states place emphasis not on counties,


                                               37
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 86 of 334



             which in Massachusetts and Rhode Island, for example, are virtually non-existent,
             the emphasis is on towns, which make them even more autonomous.
FOF ¶ 282.   The Growth and Opportunity Project authors, led by Mississippi’s Haley Barbour,
             being more involved in the Washington-centric environment that is the RNC, would
             not necessarily be cognizant of the considerable variants found throughout states.
             Pennsylvania, for example, this author’s home state, is so municipal-centric, that a
             major Local Government provision written into the 1968 State Constitution candidly
             acknowledged this attribute. The PA Supreme Court long ago acknowledged the
             Balkanized nature of Pennsylvania’s 67 counties. See Laffey v. Cumberland County
             Court of Common Pleas, 503 Pa. 103, 108, 468 A.2d 1084, 1087 (1983) citing
             Diamond Anniversary History of the Pennsylvania Bar Association,42PA.B.A.Q.130,
             131 (1971).
       § 23. How RNC Violates Civil Rights Act with “Voter Data” (¶¶ 283-291).
FOF ¶ 283.   The efforts of the national party committees to control political technology is best
             summed by one commentator: “Here’s why data ownership is a big deal. To
             paraphrase the geographer Halford Mackinder: Who controls the data controls the
             candidates; who controls the candidates controls the party.” Brian Fung, What it
             Really Means to 'Close the GOP Tech Gap, New Republic, as quoted by Thomas B.
             Edsall, “In Data We Trust,” New York Times (May 8, 2013). The following article
             “Midterm elections: How politicians know exactly how you’re going to vote. Here's
             what happens to your information after you fill out a voter registration form” from
             the Atlantic posted November 5, 2018 provides the background of political
             technology to lay people:
              “It's scary how much each candidate in the upcoming midterm elections knows
              about you. And it's all information you've willingly given up over time.
              “The trove of data goes beyond voter registration information like your name,
              home address and date of birth. Thanks to an army of data crunchers who marry
              that information with data you drop at a clothing or automobile site, many
              candidates often have intimate knowledge of who you are and whether you're
              likely to support them.
              “The increasingly effective use of big data to create targeted political ads is one
              of the main causes for the climbing costs of running a campaign. Spending on
              this year's midterms is about to pass $5 billion, making it a billion dollars more
              expensive than the 2016 presidential election, according to the Center for
              Responsive Politics.
              “The political-data industry has raked in millions of dollars selling voter
              information to campaigns and political organizations, and this year's races signal
              continued big business. And it's a largely unregulated industry.
              “Facebook’s data scandal involving consultancy Cambridge Analytica shed light
              on how companies can take personal information we give away and transform it
              into highly effective targeted ads. Data was used to help sway the 2016 US
              presidential elections, one of the most dramatic examples of a practice that's been
              around for much longer.



                                              38
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 87 of 334



       “While you may be aware your data is being used, you might not know the full
       extent of the process. So we dug in to find out how data goes from your voter
       registration form to data brokers and back to you in the form of a political ad.
       “You start giving away personal information when you register to vote.
       “That information is added to a database each state keeps, thanks to the Help
       America Vote Act. The legislation required states to maintain centralized,
       computerized voter registration databases to help election administrations keep
       track of eligible voters.
       “In some states, the information can be obtained free. Other states charge, with fees
       ranging from $2.50 in Arkansas to $30,250 in Alabama. The data includes, at a
       minimum, your full name, address, voting history and jurisdiction. Some states,
       such as Florida and Texas, include more information, like date of birth, phone
       number or race.
       “All states allow access to voter data for election purposes, which usually lets
       political campaigns request voter files from state authorities. Companies can also
       request the information, if it's being used for political purposes.
       “Campaign software companies, like NationBuilder, turn to state offices to keep
       their voter files updated.
       “”NationBuilder works with state offices [secretaries of state] across the country
       to acquire each file, standardize the data for easy use for all those running for
       office and regularly update the information to include current voter registration
       and recent elections,’ Sorcha Rochford, an enterprise account manager at
       NationBuilder, said in an emailed statement.
       “The rules differ when it comes to uses of voter data for purposes other than
       elections. California, New York, Nebraska and others have specific laws limiting
       who can access the data and what it can be used for. Many states don't allow
       commercial use of voter information. Vermont specifically prohibits sharing
       voter data with foreign governments and agencies.
       “However, Alabama, Alaska, Florida and some others have no restrictions.
       Anyone can request the data for any purpose. In the hands of data brokers
       “Voter information alone, however, isn't that helpful. That's where data brokers
       come in.
       “You've probably heard of the term Big Data, the ability to make sense of huge
       amounts of data. Data brokers do that when they link your voter information to
       information you've submitted on retail sites. That isn't hard, because the personal
       information you provide for voter registration is likely the same as what you give
       to online merchants. This enables data brokers to match your purchases, your
       house and your car to you.
       “Consumer data comprises all sorts of odds and ends of varied importance,
       including property ownership, marital status, wealth and income, all of which
       provide a high-level picture of you. It can also include magazine subscriptions,


                                       39
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 88 of 334



       club memberships and other granular information that gives a sense of your
       interests.
       “‘When we interact with any entities online, they keep logs of our trails,’ said
       Augustin Chaintreau, a computer science professor at Columbia University. ‘If
       you visit a site that sells shoes, and then you see similar shoes on another site --
       that information is shared between firms.’
       Companies can also identify you by tracking the browser you use, according to
       Chaintreau.
       Data companies also need to make sure their voter data is as current as
       possible.
       “Aristotle, a data mining firm founded by John and Dean Aristotle Phillips in
       1983, uses phone and utility records to verify when someone moves from one
       jurisdiction to another. That helps campaigns engage with new residents,
       Aristotle representatives said during a public webinar hosted on Oct. 3. Aristotle
       also flags swing voters, tracks specific registered voters to see if they actually
       voted, and tells campaigns which voter is more likely to pick up the phone.
       “The next step is to take all that voter and consumer information and combine it
       with data gleaned from surveys that are often sent to your smartphone.
       “PredictWise, a political data analytics startup, is building a database that
       collects more than 25,000 responses to smartphone surveys every month. On top
       of buying up credit card and spending data, it partners with device engagement
       companies, such as Pollfish, that administer in-app surveys to randomly selected
       groups of app users, often based on age ranges. That's what those survey pop-ups
       you get on your phone are.
       “‘We're literally tracking 250 million Americans,’ said Tobias Konitzer,
       co-founder of PredictWise. ‘We use voter data to give us details on an individual
       level.’
       “Pollfish partners with more than 150,000 app makers, and the company can
       target people with specific apps like Amazon and Facebook, according to
       Michael Harbolt, vice president of marketing at Pollfish.
       “‘With pollsters, we accurately predicted Brexit, the 2016 election and the
       winners of the last three special elections,’ Harbolt said.
       “Device engagement companies can reach millions of Americans every day, says
       PredictWise's Konitzer, who uses the results to build a profile of you.
       “For example, those companies can estimate your level of education by looking
       at what kind of phone apps you use. If you have newspaper apps like The Wall
       Street Journal and The New York Times, you're probably educated. At the other
       end of the spectrum are users who only have apps like Candy Crush Saga.
       The companies didn't detail how they know which apps are on your phone.



                                       40
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 89 of 334



       They also scrape data from social networks, like Facebook.
       Campaigns use this information to figure out where you likely stand on any
       given issue.
       For example, i360, a firm owned by the Koch brothers, has a tool called Issue
       Cluster Model. Based on voter records and on consumer and social data, it
       generates a score that rates an individual's likelihood to support or oppose an
       issue, such as taxes or gun control. i360 didn't respond to a request for comment.
       “Once your personal information is crunched, hundreds of political entities,
       including local, state and federal campaigns, buy it from the data brokers and
       campaign software firms.
       “It takes a lot of money to run data-driven campaigns, so that favors rich
       candidates,’ said Colin Bennett, a politics and privacy expert and professor at the
       University of Victoria in Canada. That can be problematic, he says, if politicians
       use the data to simply parrot what voters want to hear. (Emphasis added).
       “During the 2017-18 election cycle, i360 raked in $3.4 million from campaigns,
       according to Federal Election Commission records obtained by Open Secrets, a
       nonprofit and nonpartisan group that tracks the effect of money and lobbying on
       elections and public policy.
       “Some of i360's bigger clients include the Republican Party of Massachusetts,
       the campaign of Mississippi Sen. Roger Wicker and Arizona Grassroots Action,
       a Republican PAC, according to Open Secrets.
       “Aristotle received over $3 million, with top clients like the campaigns of
       California Rep. Devin Nunes and New York Rep. Eliot Engel, as well as
       Argentum Silver PAC, a nonpartisan organization promoting issues for seniors.
       “NationBuilder received more than $1 million, from political entities including
       Donald J. Trump for President, Prosperity Action and the Republican Party of
       Tennessee. That personal touch
       “The ultimate purpose of collecting and analyzing big data is to advertise the
       right political message to the right voters. So all of that information comes back
       to you in the form of social media and TV ads, phone calls or a knock on the
       door.
       “For example, i360 partners with social media and technology companies to
       deliver tailored ads to individuals, according to its website. It also partners with
       D2 Media Sales, a joint venture between DirectTV and Dish, to push TV ads to
       specific households that meet a candidate's criteria "no matter which stations or
       programs they're watching." This means some audiences see a specifically
       tailored political message. D2 Media Sales, DirectTV and Dish didn't respond to
       requests for comment.
       “Besides targeted advertising, i360 offers Walk, an app that directs door-to-door
       campaign volunteers in real time, letting them see who lives in a specific house
       and what household information is available about the residents.


                                       41
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 90 of 334



       “The data firm also offers tools to help political campaigns make robocalls and
       send text messages. In addition, it can target specific users on Facebook.
       “Alan Mislove, a professor at Northeastern University, found that you can target
       a specific individual for an ad.
       “Advertisers can upload a list of 15 different fields on Facebook’s advertising
       platform -- phone number, name, date of birth, address and more -- and the social
       network then matches that information against its user base of more than 2 billion
       people. If your information matches, you become part of that audience,’ Mislove
       said. Facebook will tell advertisers how many users they've matched, but it
       doesn't provide those users' names, he said.
       “A Facebook spokesperson confirmed that campaigns can upload their lists of
       targeted voters and show the ad specifically to them. He also said you can delete
       the contact information you've uploaded, and that Facebook is reviewing how it
       uses contact information for ads.
       On Monday [November 5, 2018], the Daily Beast's reported that President
       Donald Trump's re-election campaign is targeting voters in swing states Arizona
       and Florida with an anti-immigration Facebook ad. The video ad reportedly
       features a cop-killer who was deported several times, and a message that says
       ‘America cannot be allow this invasion. The migrant caravan must be stopped.
       President Trump and his allies will protect our border and keep our families
       safe.’
       The Trump campaign reportedly spent between $25,000 and $85,000 promoting
       the ads.
       Though Facebook and Twitter are trying to be more transparent. In May, they
       began labeling political ads so that you can see who paid for them and how much
       they paid. You can also search an ad in Facebook's Ad Archive.Is all of this
       legal?
       Have you clicked on “Accept” or “Continue” when you see a cookie
       notification on a website?
       Then yes, this is all legal.
       When it comes to voter data, however, some states specify that it can't be used
       for commercial purposes. Still, a lot of data firms can get their hands on voter
       information and profit.
       The Federal Trade Commission, the U.S. government's consumer watchdog,
       produced a report on data brokers in 2014 and recommended that Congress
       require greater transparency from the data industry. Congress hasn't passed any
       legislation in response to this report.
       “‘Under US [federal] law, regulations are on credit agencies, but [there's] no
       regulations on data brokers,’ said Steven Bellovin, a privacy expert and computer
       science professor at Columbia University.



                                      42
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 91 of 334



       There’s also little regulation on political campaigns.
       “‘The US has a lot of policy laws that may not touch political campaigns,’ said
       Joseph Jerome, policy counsel at the Center for Democracy and Technology.
       Jerome said that there's no infrastructure in place on regulating political
       campaigns, such as who watches over the use, sharing or protection of voter data
       by candidates and committees.
       Generally, states don't have the resources to keep track of where the data goes
       after purchase. Vermont, for example, prohibits the sharing of voter files to
       foreign governments and agencies, but the state doesn't keep track of data after
       it's been requested, according to Will Senning, the director of elections and
       campaign finance for the Vermont secretary of state. He said the state relies on
       illegal activity being reported before they investigate.
       Sometimes voter information gets leaked online.
       “Earlier this month, researchers found hackers selling 35 million voter records
       from 19 states on the dark web, according to a report from Anomali Labs. The
       hackers charged between $150 and $12,500 for statewide voter lists.
       “In July, Virginia-based political campaign and robocalling company RoboCent
       left hundreds of thousands of voter records online without protection, according
       to ZDNet. A RoboCent spokesperson told CNET in July that the company
       partners with data firms NationBuilder, Aristotle and i360 for voter data.
       “‘The very politicians who fight for consumer data are also using it and not
       responsible for [where] that data goes to after campaigns,’ said Kim Alexander,
       founder and president of California Voter Foundation. ‘If the government
       collects all this info on people, they need to protect it.’
       Additional background is provided by Dr. Collin Bennett of the University of
       Toronto, one of the world’s leading experts in political data. A November 4, 2018
       article by Dr. Bennett in the Times Colonist is as follows:
       “Cambridge Analytica was a symptom of a pervasive belief that elections are now
       won with data. The more a party knows about voters, actual and potential, the
       better its chances. Companies then compete on the basis of how many data points
       they can analyze on the typical voter. At one point, Cambridge Analytica boasted
       that it collected up to 5,000 data points on more than 220 million Americans, using
       more than 100 data variables to model target audience groups and predict voting
       behaviour.
       “A lot of this is corporate hype. And it is particularly prevalent in the United
       States, where weaker privacy laws have allowed a multimillion-dollar
       voter-analytics industry to develop. But Canadian politicians have also got into
       their heads that election campaigns should be “data-driven,” so that precise
       messages can be delivered through social media, email, text or old-fashioned
       campaign pamphlets to increasingly narrow segments of voters. And several
       practices pioneered in the U.S. are gradually creeping into our politics.”




                                      43
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 92 of 334



       A brief and relatively incomplete chronology of political technology is provided
       by Alex Howard, the former deputy director of the Sunlight Foundation in MIT
       Technology Review posted August 22, 2018 article entitled “US election campaign
       technology from 2008 to 2018, and beyond,” as follows:
       “The first Obama campaign kicked off a technological revolution in electioneering.
       Where is it going next?
       “What a difference a decade makes.
       “Consider: In 2008, the iPhone was less than a year old. BlackBerrys and e-mail
       dominated the palms of corporate and political information junkies. Television
       continued to be the dominant medium for political advertising and debates. Social
       media was a curiosity; governments and politicians who used it were still
       something of a novelty. It took the protests of the 2009 #IranElection—Time
       magazine dubbed Twitter “the medium of the movement”—to make mainstream
       journalists and politicians realize that smartphones and internet connections were
       fundamentally shifting how we lived, worked, played, advocated, campaigned, and
       governed.
       “Since then we’ve been living through probably the most rapid evolution of
       political campaigning in recent history. In each US election cycle, the technology
       used has advanced and morphed; the tools that gave Barack Obama the edge in
       2008 and 2012 are very different from the ones that nudged Donald Trump to
       victory in 2016.
       “So where might things go next? What lessons will candidates for Congress in
       November’s midterms have taken from Trump’s victory? How will algorithm
       changes at a Facebook chastened by the Cambridge Analytica scandal alter the
       mechanics of influencing voters? Will 2020 or 2024 look as different from 2016
       as 2016 did from 2008?
       “First, here’s a brief history of a heady decade.
       2008
       “The key technological innovation that brought Barack Obama to the White House
       wasn’t his tweets or a smartphone app. It was the Obama campaign’s novel
       integration of e-mail, cell phones, and websites. The young, technology-savvy
       staffers didn’t just use the web to convey the candidate’s message; they also
       enabled supporters to connect and self-organize, pioneering the ways grassroots
       movements would adapt and adopt platforms in the campaign cycles to come.
       “The Obama campaign integrated social--networking features into
       My.BarackObama.com, where supporters could form groups, raise money,
       organize local events, and get information on the voters in their neighborhoods.
       The campaign converted online energy into offline action, from virtual phone bank
       rallies to voter registration to get-out-the-vote drives during primaries and the
       general election.
       “Of course, it didn’t hurt that Obama was a unique and inspirational candidate to
       many—young, charismatic, and African-American. But it was adopting existing


                                      44
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 93 of 334



       modern technology that helped an agile, insurgent campaign defeat Hillary Clinton,
       a member of one of America’s political dynasties, in the primaries and then John
       McCain, a popular war hero, in the general election.
       2012
       “The 2012 campaigns drew on these technologies still further. TV remained the
       dominant political medium for debates, but by August 2012, a majority of US
       adults were on Facebook. That meant more voters could now watch the
       social-media chatter accompanying the debates on a phone or computer screen,
       creating new opportunities for the campaigns to respond in real time and craft
       fund-raising appeals or amplify the messages that had resonated most.
       “Once again, the Obama campaign built a dream team of nerds to create the
       software that drove many aspects of the campaign. From messaging to
       fund--raising to canvassing to organizing to targeting resources to key districts and
       media buys, the reelection effort took the political application of data science to
       unprecedented heights. The Obama team created sophisticated analytic models that
       personalized social and e-mail messaging using data generated by social-media
       activity.
       “The Republican side, too, tried to create smarter tools, but it botched them. The
       Romney campaign’s “Orca,” a platform for marshaling volunteers to get out the
       vote on election day, suffered severe technical problems, becoming a cautionary
       tale of how not to manage a large IT project. For the moment, the technology gap
       between Democrats and Republicans remained wide.
       2016
       “In many ways, Hillary Clinton’s presidential campaign operation was a
       descendant of Obama’s.
       “A big team of engineers led by ex-Googler Stephanie Hannon built dozens of
       tools, with a special focus on voter registration and turnout, and similarly formed
       an analytics unit to inform campaign decisions. The Clinton team built upon the
       institutional knowledge of the Democratic Party, trying to optimize and improve
       little things instead of developing a new “killer app.”
       “In contrast, for all of Trump’s prowess at messaging on Twitter, his campaign was
       an improvisational, bare-bones operation. Whereas Obama’s and Clinton’s teams
       poured resources into building their own systems in 2012 and 2016, Trump’s
       campaign chose off-the-shelf tools and everyday vendors. It used social-media
       platforms and relatively simple websites to target voters, with data acquired from
       Facebook apps and targeting tools designed for commercial advertisers.
       “Just how much Cambridge Analytica helped in this effort is still highly contested.
       The firm, which worked for the Trump campaign, boasted that its “psychographic
       profiles,” assembled using data that turned out to have been purloined from
       Facebook by an academic, contained as many as 5,000 data points on each of 220
       million Americans. Yet Brad Parscale, who ran Trump’s digital operation and has
       been named his 2020 campaign manager, has repeatedly insisted the campaign
       didn’t use those profiles, relying instead on data from the Republican Party.


                                       45
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 94 of 334



       “It’s also hard to judge the impact of the $100,000 or so in “dark ads” that
       Facebook confirmed Russia ran on its platform in 2016. Their cost was tiny
       compared with the tens of millions spent on Facebook by the Clinton and Trump
       campaigns, and vanishingly small alongside the $6.5 billion that OpenSecrets
       estimates as the cost of the entire 2016 election cycle.
       “While the Trump campaign didn’t have dozens of engineers and analysts on staff,
       however, it had something else that helped to close a yawning technological gap.
       These were the “embeds”—employees from Facebook, Twitter, and Google,
       picked for their Republican sympathies, who worked directly in the campaign’s
       offices, teaching staffers how to get the most out of the platforms. The Clinton
       campaign was offered embeds but chose not to accept them. While it also spent
       tens of millions of dollars advertising on Facebook, it was much less sophisticated
       about it.
       “We have Facebook’s own word for this. An internal company white paper that
       Bloomberg News obtained earlier this year reported that from June to November
       of 2016, Clinton’s campaign tested 66,000 distinct ads while Trump’s tested 5.9
       million. Parscale told CBS’s 60 Minutes that they tested, on average, 50,000 to
       60,000 different ads daily. This, in the words of the memo, “better leveraged
       Facebook’s ability to optimize for outcomes.”
       “On top of this, of course, the Trump campaign had Trump himself, whose
       personal communication style turned out to be perfectly suited both to social media
       and to the political moment. His capacity for regularly provoking outrage won him
       $5.9 billion worth of free attention from the mainstream media over the whole
       campaign, more than twice as much as Clinton, according to the analytics firm
       mediaQuant.
       “And it would be a mistake to forget that media attention, and the news that drives
       it, still matter more than any Facebook ad campaign. The scandals over Hillary
       Clinton’s private e-mail server and the leaks of e-mails from the Democratic
       National Committee and her campaign chairman—believed to be the work of
       Russian hackers—generated vast amounts of coverage at critical moments,
       possibly enough to have swung the vote in Trump’s favor.
       2018
       “This year, campaigns will again deploy a broad range of technological tools to
       find and communicate with voters, using what they know about them to
       personalize ads, calls to volunteer and vote, and requests to donate. But the
       targeting is becoming ever more effective as more data on voters becomes
       available and tools for using it get better and more numerous.
       “The Democratic National Committee has set up a marketplace of vendors for the
       party’s candidates. Left-leaning Higher Ground Labs has a portfolio of incubated
       startups offering polling, cheaper advertising, “persuasion science,” and
       fund-raising tools like CallTime.ai, which tries to apply artificial intelligence to
       attracting donations. On the right-leaning Lincoln Network’s app marketplace,
       many of the same vendors, from Salesforce to the community-management
       platform Nationbuilder, are available to conservative campaigns.



                                      46
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 95 of 334



       “While the main factor in the midterms will be the voters’ judgments on the Trump
       administration, smart uses of technology could make a difference in tight races.
       The tools available allow political novices to quickly gain direct access to attention
       and fund--raising if their candidacies and messages resonate with people—even if
       they are ignored by media outlets. Alexandria Ocasio-Cortez, a 28-year-old
       community activist, unseated a 20-year incumbent who outspent her fivefold in
       New York’s Democratic primary for Congress, thanks in part to her viral video.
       “After the Russian “dark ads” and Cambridge Analytica scandals, will online
       campaigning at least be less murky? Yes, but not by much. Twitter and Facebook
       have made political ads more transparent, enabling the public to see who has
       bought them and putting advertisers through a vetting process; Google is expected
       to follow suit. But true transparency would mean having a file of all paid political
       ads, on a public website, with bulk open data downloads and an application
       programming interface (API) so that people could get the data without having to
       log into Twitter or Facebook themselves. It would also be backed up by a law
       instead of being voluntary. (Disclosure: I have a position on this, since while at the
       Sunlight Foundation I helped senators draft the Honest Ads Act. If enacted, the bill
       would not only mandate disclosures and disclaimers but update the definition of
       electioneering to include online platforms.)
       “In any case, these moves address only a tiny part of the problem. Political
       organizations and foreign states have long been able to channel “dark money” into
       political campaigns through nonprofits without identifying the source, and in July
       of this year, the US Treasury relaxed those rules even further. Regulating ads on
       social media also wouldn’t address disinformation by foreign states or reverse the
       various Supreme Court decisions that have weakened US campaign-finance laws
       over the past decade.
       2020 and beyond
       “Expect the campaigns in the next presidential race to use not radically new sorts
       of tools but more of the same: more data, better algorithms, and, consequently,
       more fine-grained targeting of voters, especially those judged to be crucial to
       tipping a district or a state in a candidate’s favor.
       “What will probably evolve faster are the ways messages to those voters are
       created and spread. There may be gimmicks such as virtual-reality town-hall
       meetings or geotargeting—sending voters ads on their phones when they’re near
       polling places or campaign events, for example. But the technology that’s likely
       to have the most impact is something seemingly less advanced: video.
       “Many more people now have good enough mobile broadband to stream
       high-quality video on their phones than did just a few years ago. That’s part of why
       unknown candidates on small budgets, such as Ocasio-Cortez, can become
       overnight sensations. As mobile video becomes more popular, though, it’s also
       going to be exploited more as a tool of misinformation. Readily available software
       for creating video “deepfakes,” such as the head of one person digitally swapped
       onto the body of another, is rapidly improving (see “Fake America great again”).
       Generative adversarial networks (GANs), AI tools that pit two algorithms against
       each other, can be used to automate the creation of entirely artificial but believable
       imagery from scratch.


                                       47
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 96 of 334



              “If the 2016 presidential race brought “fake news” into the lexicon, in 2020 the
              struggle to distinguish it from reality will reach a new level. For companies like
              Facebook, already under siege for permitting conspiracies and hate speech to
              circulate on their platforms, this may finally force a reckoning with society—and
              with legislators and regulators—about their responsibility, as the world’s largest
              purveyors of information, to prevent the spread of personalized disinformation.
FOF ¶ 284.   The RNC at one time had ORVIS, Optimal Republican Voting Strategy. Charles S.
             Bullock and David J. Shafer, Party Targeting and Electoral Success, LEGISLATIVE
             STUDIES QUARTERLY, Vol. 22 No. 4 (November 1997) at pp. 573-589. However, the
             “strong impact of ORVIS, coupled with non-significant results from previous
             elections demonstrate the top-bottom Republican approach to winning elections. *
             * * These results suggest that the emergence of Republican legislative candidates is
             lagging behind shifts in the partisan behavior of the electorate.” Id. at 582. ORVIS
             graduated into Voter Vault.
FOF ¶ 285.   Currently, the RNC maintains GOP Data Center, of which counsel informs us RNC
             paid FLS Connect, a software development firm with close affinity to GOP insiders
             $10 million. GOP Data Center is a Web 1.0 level technology, providing detailed but
             stale micro-targeting information about voters.
FOF ¶ 286.   As with all commercial campaign database services, GOP Data Center is nothing
             more than a digital telephone directory, out of date on the date its’ information is
             gathered, because there is no economical or efficient means to continuously update
             the data. The RNC allowed GOP Data Center’s development to be outsourced to
             Compulink Systems of Maharashtra, India. Daniel Tynan, PC World (Sep 24, 2004).
FOF ¶ 287.   We heard repeated allegations throughout multiple campaigns by Qualified
             Beneficiaries and GOP candidates that GOP Data Center was not productive.
FOF ¶ 288.   We have examined what counsel purports is the RNC model agreement for use of the
             original GOP Voter Vault. The RNC requires License Fee Credits, ¶ 4.1, from state
             GOP committees, and represents itself as the licensor and the state committee the
             licensee. ¶ 5.1.
FOF ¶ 289.   We have likewise examined the RNC model agreement for use of GOP Data Center.
FOF ¶ 290.   The denial of access to Voter Vault, now GOP Data Center and the Pennsylvania
             State Republican Committee’s Blue Card, is a primary reason that prompted the
             Trust’s creation in 2007.
FOF ¶ 291.   In any respect, GOP Data Center and other databases are recognized as
             technologically obsolete because they rely on static data, unlike the Trust Property,
             which as it is Web 2.0 technology, relies on interactive input to maintain current
             files.
       § 24. Vendors exploit GOP Data Center’s Web 1.0 technology (¶¶ 292-304).
FOF ¶ 292.   One commercial vendor, doing business as FILPAC, states on its website: “The
             [GOP] Data Center is basically an enhancement of the publicly-available voter file.
             It tends to be rather ‘stale,’ which means it contains voters and vote history from the
             last time they collected your state's voter file. Which means it's probably missing


                                               48
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 97 of 334



             data from the most recent election, as well as those who've recently registered or
             changed their addresses.
FOF ¶ 293.   “Voter Vault is the [most] recent name for the 20-year project of the Republican
             National Committee to produce an enhanced voter file. An enhanced voter file is one
             that is cross-matched with public and consumer information such as phone numbers,
             driver licenses, hunting and fishing licenses, veteran records, property records,
             census results, phone numbers and, in at least one state we've seen, the results of past
             telephone surveys, in addition to a run through the Postal Service's National Change
             of Address (NCOA) system.” Id.
FOF ¶ 294.   The Washington Post reported that detailed information on nearly every U.S. voter
             — including in some cases their ethnicity, religion and views on political issues —
             was left exposed online for two weeks by a political consultancy that works for the
             Republican National Committee and other GOP clients. See Brian Fung, Craig
             Timberg and Matea Gold, “A Republican contractor’s database of nearly every voter
             was left exposed on the Internet for 12 days, researcher says,” Washington Post, June
             19, 2017.
FOF ¶ 295.   A Center for Digital Democracy white paper by Kathryn C. Montgomery, School of
             Communication, American University, Washington, DC, argues that “Computational
             politics—the application of digital targeted-marketing technologies to election
             campaigns in the US and elsewhere—are now raising the same concerns for
             democratic discourse and governance that they have long raised for consumer
             privacy and welfare in the commercial marketplace.”
FOF ¶ 296.   “Though political campaigns have employed micro-targeting techniques—which use
             an array of personalized and other data sets and marketing applications to influence
             the actions of individuals—during the last several election cycles, recent
             technological innovations and industry advances have created a much more robust
             system than what was in place in 2012 (IAB, n.d.-b; Rubinstein, 2014). For years,
             political campaigns have been able to combine public voter files with commercial
             information from data brokers, to develop detailed and comprehensive dossiers on
             American voters (Rubinstein, 2014).
FOF ¶ 297.   “With recent advances in the advertising technology and data industries, they can
             now take advantage of a growing infrastructure of specialty firms offering more
             extensive resources for data mining and targeting voters. Among the new entities are
             data marketing clouds. Developed by well-known companies such as Adobe, Oracle,
             Salesforce, Nielsen, and IBM, these clouds sell political data along with an
             exhaustive amount of detailed consumer information for each potential target,
             including, for example, credit card use, personal interests, consumption patterns, and
             TV viewing patterns (Salesforce DMP, 2017).
FOF ¶ 298.   “Some of these massive cloud services also operate what has become a new and
             essential component for contemporary digital targeting—the data management
             platform (DMP) (Chavez, 2017).
FOF ¶ 299.   “DMPs provide marketers with “centralized control of all of their audience and
             campaign data” (BlueKai, 2011). They do this by collecting and analyzing data about
             individuals from a wide variety of online and offline sources, including first-party
             data from a customer’s own record, such as the use of a supermarket loyalty card, or


                                               49
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 98 of 334



             their activities captured on a website, mobile phone, or wearable device;
             second-party data, information collected about a person by another company, such
             as an online publisher, and sold to others; and third-party data drawn from thousands
             of sources, comprising demographic, financial, and other data-broker information,
             including race, ethnicity, and presence of children (O’Hara, 2016).
FOF ¶ 300.   “All of this information can be matched to create highly granular “target audience
             segments” and to identify and “activate” individuals “across third party ad networks
             and exchanges”. DMPs are quickly becoming a critical tool for political campaigns
             (Bennett, 2016; Kaye, 2016, July; Regan, J., 2016).
FOF ¶ 301.   “Facebook and Google now play a central role in political operations, offering a full
             spectrum of commercial digital marketing tools and techniques, along with
             specialized ad “products” designed for political use (Bond, 2017). Not surprisingly,
             these companies have also made generating revenues from political campaigns an
             important “vertical” category within their ad business (Facebook, n.d.-d; Facebook
             IQ, n.d.-b; Stanford, 2016). Facebook’s role in the 2016 election was particularly
             important. With users required to give their real names when they sign up as
             members, Facebook has created a powerful “identity-based” targeting paradigm,
             enabling political campaigns to access its more than 162 million US users and to
             target them individually by age, gender, congressional district, and interests
             (Facebook, n.d.-b).Its online guide for political campaign marketing urges political
             campaigns to use all the social media platform tools it makes available to
             advertisers—including through Instagram and other properties—in order to track
             individuals, capture their data through various “lead-generation” tactics, and target
             them by uploading voter files and other data (Facebook, n.d.-a-c-f).
FOF ¶ 302.   “The company also employs teams of internal staff aligned with each of the major
             political parties to provide technical assistance and other services to candidates and
             their campaigns (Chester, 2017; Kreiss & Mcgregor, 2017).
FOF ¶ 303.   “Google heavily promoted the use of YouTube, as well as its other digital marketing
             assets, during the 2016 US election, reaching out to both major political parties
             (YouTube, 2017). The growth and increasing sophistication of the digital
             marketplace has enhanced the capacities of political campaigns to identify, reach,
             and interact with individual voters. Below we identify seven key techniques that are
             emblematic of this new digital political marketing system, providing brief
             illustrations of how they were employed during the 2016 election.” Id.
FOF ¶ 304.   But perhaps the best description of vendor exploitation of political technology and
             the self-dealing by the Super Agents to exploit the revenue potential arising from
             such exploitation is the November 28, 2012 RedState article “The Incestuous
             Bleeding of the Republican Party” by GOP/conservative columnist, attorney Erick
             Erickson”
             “If money is the root of all evil, for the Republican Party evil is located on the fifth
             floor of 66 Canal Center Plaza, Alexandria, VA 22314.Strip away the candidate and
             coalition and it is on the fifth floor of 66 Canal Center Plaza where the seeds of Mitt
             Romney’s ruin and the RNC’s get out the vote (GOTV) effort collapsed — bled to
             death by charlatan consultants making millions off the party, its donors, and the
             grassroots.66 Canal Center Plaza is also why Jeff Larson, the Chief of Staff of the
             Republican National Committee, should not be put in charge of the autopsy of the


                                               50
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 99 of 334



     GOP’s defeat. [The Growth, Opportunity Project Report referred supra at § 21 at
     ¶¶ 215-282]. Multiple sources confirm to me that RNC Chairman Reince Priebus has
     already put Larson in charge of the so called autopsy
     “This is like putting the fox in charge of the hen house. The fifth floor of 66 Canal
     Center Plaza reveals a tangled web of incestuous relationships among Republican
     consultants who have made millions all while the GOP went down the tubes. Here
     the top party consultants waged war with conservative activists and here they waged
     war with the Democrats. On both fronts, they raked in millions along the way with
     a more fractured, minority party in their wake. And they show no signs of
     recognizing just how much a part of the problem they are.
     “According to a Lexis business search, the fifth floor of 66 Canal Center Plaza
     houses the following groups:
     * Crossroads Media
     * Black Rock Group
     * WWP Strategies
     * Restore Our Future
     * Targeted Victory
     * DDC Advocacy/Blue Front Strategies
     * Target Point Consulting
     * Digital Franking
     * Americans for Job Security
     “Suite 555 alone houses Black Rock Group, Crossroads Media, WWP Strategies,
     TargetPoint Consulting, and Americans for Job Security.TargetPoint Consulting and
     WWP Strategies, two groups connected to Alexander and Katie Packer Gage, both
     received money from the Romney Campaign wherein Katie Packer Gage served as
     deputy campaign manager while also serving as a partner at WWP Strategies.Katie
     Packer Gage’s husband, Alexander, is the CEO and founder of TargetPoint
     Consulting, which got money both from the Romney campaign and also from
     Restore Our Future, the Romney Super PAC. Also getting money from the Romney
     Super PAC was the Black Rock Group. Carl Forti is a partner at the Black Rock
     Group, the political director of American Crossroads, and a senior strategist for
     Restore Our Future. He also has ties to the Romney campaign itself, having served
     as Political Director for Campaign 2008. Restore our Future not only gave money to
     TargetPoint Consulting, but also to the Black Rock Group. Carl Forti is also involved
     with Americans for Job Security and Crossroads Media does ad placement for that
     group too.Karl Rove’s American Crossroads gave money to the Blackrock Group
     and to Crossroads Media. Michael Dubke is a partner of both.
     “But supposedly there was a great firewall, no inappropriate coordination, and we
     should all presume everything was kosher between Black Rock Group, TargetPoint


                                      51
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 100 of 334



      Consulting, WWP Strategies, and Crossroads Media all sharing Suite 555.The New
      York Times has a great graphic on these relationships.
      “Go down the hall to suite 501 and it becomes more problematic and gets to the heart
      of the problem with Jeff Larson. Suite 501 contains the offices of Targeted Victory.
      “Zac Moffatt, Mitt Romney’s Digital Director, is or was a part of Targeted Victory.


      “To understand the problems, we need to go back in time. Michael Beach is a
      co-founder of Targeted Victory, LLC, as is Zac Moffatt. Before that, he was the
      National Victory Director for the Republican Party during the 2008 campaign.
      “Targeted Victory, LLC operates from suite 501 of 66 Canal Center Plaza in
      Alexandria as a foreign limited liability company. Targeted Victory, LLC is actually
      a Minnesota limited liability company. In Virginia, its co-founder Michael Beach,
      is listed as its registered agent by the Virginia Secretary of State. It was formed on
      February 5, 2009, around the time Michael Beach left the RNC.
      “Targeted Victory, LLC’s registered office is 7300 Hudson Blvd, Suite 270, St. Paul,
      MN 55128. It’s manager, who is the person who controls the day to day operations
      of an LLC on behalf of its members, is Tony Feather.
      “Drum roll please — Tony Feather happens to also be the F in FLS Connect, LLC,
      which made millions off both the Romney campaign and the RNC.The “L” in FLS
      Connect is Jeff Larson, the present Chief of Staff of the Republican National
      Committee.
      “Curiously, the Virginia Secretary of State notes that FLS Connect, LLC uses a
      registered agent in Virginia Beach, VA, but is a foreign limited liability company
      just like Targeted Victory, LLC. More curious, its principal office is the same office
      in St. Paul, MN as Targeted Victory, LLC, but FLS Connect is actually an Arizona
      limited liability company.
      “Interestingly enough, the Virginia Secretary of State shows that FLS Connect, LLC
      registered in Virginia on August 13, 2009, and subsequently had its registration
      cancelled.
      “A search of the Arizona Corporation Commission shows that FLS Connect, LLC
      is a limited liability company in good standing located in Glendale, AZ. The Arizona
      Corporation Commission also lists two members: Tony Feather of St. Paul, MN, and,
      at the same address, Jeff Larson.
      “FLS Connect changed from Feather Hodges Larson & Synhorst, L.L.C. to
      FLS-DCI, L.L.C. on January 2, 2001, then to FLS, LLC on January 19, 2005, and
      finally to FLS Connect, LLC in May of 2006.The Tangled Web of FLS Connect
      “Few want to talk about FLS Connect. One person I talked to said the group is
      commonly referred to as the “FLS Mafia.”FLS Connect seems to control the RNC
      and controlled Team Romney to a degree.



                                       52
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 101 of 334



             “FLS Connect was the phone vendor for Bush 2000, Bush-Cheney 2000,
             Bush-Cheney 2004, and McCain-Palin 2008. In 2008, the NRCC also sent a hefty
             chunk of money to FLS Connect.
             “During the Bush era, the Republican National Committee developed Voter Vault,
             a database used to identify and mobilize voters to the polls. At some point a parter
             at FLS Connect, Rich Beeson, went to work at the RNC as Political Director. Also,
             the RNC sold its Voter Vault data to FLS Connect and then leased that data back
             from FLS Connect. By the end of 2008 activists and others were complaining that
             the voter vault data was no longer very good.
             “Likewise, according to friends at the RNC at the time, Rich Beeson gave the RNC’s
             phone vendor contract to FLS Connect without bidding to others. The rate was not
             out of line, but it was a multi-million dollar contract to Rich Beeson’s former firm,
             FLS Connect.
             “Fast forward to 2012.Rich Beeson moved from the RNC to the Romney Campaign
             as its Political Director. Jeff Larson moved from FLS Connect to the RNC.FLS
             Connect continued to get business from the RNC and also got business from Team
             Romney. But now Targeted Victory enters the picture.
             “Targeted Victory, LLC’s principal office is the same office in St. Paul, MN that
             FLS Connect, LLC lists as its own principle office. Targeted Victory’s manager is
             Tony Feather, who is the F in FLS Connect.Rich Beeson, who used to work for FLS
             Connect, is now with Team Romney and Team Romney awards a contract to
             Targeted Victory, LLC for its digital work with Zac Moffatt as Digital Director of
             the campaign.
             “Targeted Victory, LLC and FLS Connect, LLC rake in millions in commissions.
             The central component to Rich Beeson’s get out the vote operation is Project ORCA,
             which is headed by Zac Moffatt of Targeted Victory, LLC, whose principal office
             in Minnesota is shared by FLS Connect, LLC. As of October 26, 2012, Targeted
             Victory had been paid $64 million by Team Romney and FLS Connect had been paid
             $16.5 million.
             “And now the “L” in FLS Connect, Jeff Larson, will perform the autopsy on why
             Election Day and its related operations collapsed. [The Growth, Opportunity Project
             Report referred supra at § 21 at ¶¶ 215-282].
             “I bet I know which companies won’t be blamed.”
             § 25. RNC’s Surreptitious Voter Suppression Acts (¶ 305-306).
FOF ¶ 305.   The RNC has undertaken multiple forms of voter suppression acts, explicit and now
             implicit to suppress voter turnout among constituencies which generally vote
             Democratic, namely African-Americans, Latino-Americans, Asian-Americans, and
             Native Americans.
FOF ¶ 306.   The RNC’s voter suppression has become more sophisticated in using prevailing
             political technology, to suppress voter turnout among constituencies which are
             primarily college-educated, domiciled in the East or West Coast, register
             independent, or are aligned or have affinity with political causes which the RNC


                                              53
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 102 of 334



              suspects will trend Democratic.
             § 26. RNC’s Alleged Voter Fraud Merely Strawman (¶¶ 307-321).
FOF ¶ 307.    When paper ballots were the primary means of casting ballots, voter fraud included
              falsely registering voters who did not live in the respective precinct and “stuffing the
              ballot box” with ballots cast per persons not eligible to vote in the respective precinct
              or generally.
FOF ¶ 308.    Today, voting machines prevent stuffing the ballot box.
FOF ¶ 309.    Voting fraud, in the form of allowing persons not eligible to cast ballots to vote, can
              only occur by means of conspiracy with the precinct election board.
FOF ¶ 310.    The primary form of voting fraud is illegal interference or influence by precinct
              election board officials, who politick by persuading or instructing voters to cast
              ballots in a particular manner.
FOF ¶ 311.    Registration fraud, that is registering to vote by persons otherwise not qualified to
              register.
FOF ¶ 312.    A significant, if not total breakdown in the registration process, or conspiracy by one
              or more persons who are employed to register voters to alter or manipulate records
              is the principal means to accomplish registration fraud. See Justin Levitt, The Truth
              About Voter Fraud (Brennan Center for Justice 2007).
FOF ¶ 313.    There is no evidence that voting fraud or registration fraud is more prevalent in
              communities or precincts that are Africa-American, Latino or of any other social
              economic character who vote more over than not as Democratic than not, than in
              communities or precincts that are primarily Republican. Id.
FOF ¶ 314.    “Ballot security” and “voter fraud” are euphemisms or code words for the RNC
              strategy to suppress voter turnout among constituencies that primarily vote
              Democratic, i.e., African-American, Latino, immigrated voters.
FOF ¶ 315.    Political science professors Zoltan Hajnal, Nazita Lajevardi, and Lindsay Nielson of
              University of California, San Diego write in Voter Identification Laws and the
              Suppression of Minority Votes (2014) state: “The proliferation of increasingly strict
              voter identification laws around the country has raised concerns about voter
              suppression and inequality. Although there are lots of reasons to suspect that these
              laws could harm groups like racial minorities and the poor, existing studies have
              generally failed to demonstrate a link between voter ID laws and voter turnout
              among these groups. We question these null effects. We argue that because most of
              the studies occurred before states enacted the strictest photo identification
              requirements, they tend to uncover few effects. Focusing on the validated vote in
              recent elections using the Cooperative Congressional Election Study we are able to
              offer a more definitive test. The analysis shows that strict photo identification laws
              have a differentially negative impact on the turnout of Hispanics, Blacks, and
              mixed-race Americans in primaries and general elections. Voter ID laws skew
              democracy in favor of whites and those on the political right”
FOF ¶ 316.    After controlling for variables, the University of California San Diego study found


                                                54
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 103 of 334



             "substantial drops in turnout for minorities under strict voter ID laws.” Turnout for
             Latino voters was suppressed by 10.8 points in states with strict photo ID laws,
             compared to states without them. For multiracial Americans, the drop was 12.8
             points.
FOF ¶ 317.   The laws also increased the participation gap between whites and non-whites. "For
             Latinos in the general election, the predicted gap from whites doubled from 5.3
             points in states without strict photo ID laws to 11.9 in states with strict photo ID
             laws."
FOF ¶ 318.   For African-American voters in the primaries, the strict photo ID laws caused the gap
             with European-American (white) voters to almost double to 8.5 points.
FOF ¶ 319.   The net effect is that “Democratic turnout drops by an estimated 7.7 percentage
             points in general elections when strict photo identification laws are in place.”
FOF ¶ 320.   The data showed that Republican turnout was also depressed by 4.6 percentage
             points.
FOF ¶ 321.   An exhaustive study by Justin Levitt, Associate Dean for Research and Professor of
             Law, Loyola Law School, found that between 2000 and 2014, there were indeed 31
             reported instances of voter impersonation. Out of more than a billion votes cast, the
             odds being one in 32 million. Compare for example odds of dying in a plane crash
             are one in 7,178. Odds of being struck by lightning are one in 134,906. Justin Levitt,
             “A comprehensive investigation of voter impersonation finds 31 credible incidents
             out of one billion ballots cast,” Washington Post (August 6, 2014).
         § 27. RNC Voter Suppression Expands Beyond Minorities (¶¶ 322-323).
FOF ¶ 322.   What has not been noticed is that the RNC’s voter suppression has expanded beyond
             African-Americans and other minorities, but now includes college-educated persons,
             millennials, voters registered Independent or no party, and most strikingly, moderate
             Republicans.
FOF ¶ 323.   The form of voter suppression used against African-Americans and other minorities
             are being expanded to be used against any stakeholder whose social-demographic
             attributes suggest the voter leans Democratic.
             § 28. RNC Now Suppressing Moderate GOP Voters (¶ 324-325).
FOF ¶ 324.   Voter suppression of moderate Republicans is perpetrated by the RNC’s ongoing
             practice to usurp precinct committee people with paid professionals and volunteers
             from third-party groups such as the Tea Party, to assure GOTV efforts are directed
             only to partisans, who are primarily non-college educated, evangelical and otherwise
             identified with specific conservative or fringe viewpoints, such as racism or anti-
             Semitism.
FOF ¶ 325.   This new form of voter suppression was expressly endorsed by the March 18, 2013
             Growth and Opportunity Project Report, as discussed throughout this Opinion.
               § 29. Photo IDs as Form of Voter Suppression (¶¶ 326-345).



                                              55
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 104 of 334



FOF ¶ 326.   A principal means of voter suppression is the legislative command to possess and
             present a governmental Photo ID, such as a driver’s license upon presenting oneself
             at the polls.
FOF ¶ 327.   Supporters of photo ID laws say that photographic IDs are readily available and that
             presenting such IDs is a minor inconvenience when weighed against the possibility
             of ineligible voters affecting elections.
FOF ¶ 328.   Opponents argue that photo ID requirements disproportionately affect minority,
             handicapped and elderly voters who do not normally maintain driver's licenses. Also,
             requiring such groups to obtain and keep track of photo IDs that are otherwise
             unneeded is considered a suppression tactic aimed at those groups.
FOF ¶ 329.   Because of the administrative mechanics involved in voter registration and
             confirmation of the voter upon presentation at the polls, requiring a driver’s license
             is superfluous, as signature comparison, while not foolproof, is relatively simple and
             easily detectable as to attempted fraud by forensic examination.
FOF ¶ 330.   Forensic examination for electoral purposes is common place, used routinely in
             challenging signatures on nominating petitions.
FOF ¶ 331.   The U.S. Government Accountability Office (“GAO”) conducted a study of Photo
             ID. See Issues Related to State Voter Identification Laws [Reissued on February 27,
             2015] GAO-14-634: Published: Sep 19, 2014. Publicly Released: Oct 8, 2014. The
             summary of the report follows:
FOF ¶ 332.   The studies GAO reviewed on voter ownership of certain forms of identification (ID)
             documents show that most registered voters in the states that were the focus of these
             studies possessed the selected forms of state-issued ID, and the direct costs of
             required ID vary by state. GAO identified 10 studies of driver's license and state ID
             ownership, which showed that estimated ownership rates among all registered voters
             ranged from 84 to 95 percent, and that rates varied by racial and ethnic groups. For
             example, one study estimated that 85 percent of White registered voters and 81
             percent of African-American registered voters in one state had a valid ID for voting
             purposes. The costs and requirements to obtain certain forms of ID, including a
             driver's license, state ID, or free state ID, vary by state. GAO identified direct costs
             for these forms of ID in 17 states that require voters to present a photo or
             government-issued ID at the polls and do not allow voters to affirm their own
             identities, and found that driver's license direct costs, for example, range from $14.50
             to $58.50.
FOF ¶ 333.   Another 10 studies GAO reviewed showed mixed effects of various forms of state
             voter ID requirements on turnout. All 10 studies examined general elections before
             2008, and 1 of the 10 studies also included the 2004 through 2012 general elections.
             Five of these 10 studies found that ID requirements had no statistically significant
             effect on turnout; in contrast 4 studies found decreases in turnout and 1 found an
             increase in turnout that were statistically significant.
FOF ¶ 334.   GAO conducted a quasi-experimental analysis to compare voter turnout in Kansas
             and Tennessee to turnout in the four comparison states that did not have changes in
             their voter ID requirements from the 2008 to 2012 general elections. In selecting
             these states from among 14 potential states that modified their ID requirements and


                                               56
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 105 of 334



             35 potential comparison states, GAO applied criteria to ensure that the states did not
             have other factors present in their election environments that may have significantly
             affected turnout. GAO selected states that did not experience contemporaneous
             changes to other election laws that may have significantly affected voter turnout; had
             presidential general elections where the margin of victory did not substantially
             change from 2008 to 2012 and all other statewide elections, such as U.S. Senate
             races, were non-competitive in both the 2008 and 2012 general elections; and ballot
             questions were not present, noncompetitive, or similarly competitive in both the 2008
             and 2012 general elections. GAO analyzed three sources of data on turnout among
             eligible and registered voters, including data from official voter records and a
             nationwide survey. GAO's evaluation of voter turnout suggests that turnout
             decreased in two selected states—Kansas and Tennessee—from the 2008 to the 2012
             general elections (the two most recent general elections) to a greater extent than
             turnout decreased in the selected comparison states—Alabama, Arkansas, Delaware,
             and Maine. GAO's analysis suggests that the turnout decreases in Kansas and
             Tennessee beyond decreases in the comparison states were attributable to changes
             in those two states' voter ID requirements. GAO found that turnout among eligible
             and registered voters declined more in Kansas and Tennessee than it declined in
             comparison states—by an estimated 1.9 to 2.2 percentage points more in Kansas and
             2.2 to 3.2 percentage points more in Tennessee—and the results were consistent
             across the different data sources and voter populations used in the analysis.
FOF ¶ 335.   To further assess the validity of the results of this analysis, GAO (1) compared
             Kansas and Tennessee with different combinations of comparison states and with
             individual comparison states, and (2) controlled for demographic characteristics that
             can affect turnout, such as age, education, race, and sex. GAO also conducted an
             analysis using survey data on registrants from Kansas and Tennessee and a
             nationwide comparison group of all states other than the selected comparison states.
             These additional analyses produced consistent results. GAO's estimates are limited
             to turnout in the 2012 general election in Kansas and Tennessee and do not apply to
             other states or time periods.
FOF ¶ 336.   GAO also estimated changes in turnout among subpopulations of registrants in
             Kansas and Tennessee according to their age, length of voter registration, and race
             or ethnicity. In both Kansas and Tennessee, compared with the four comparison
             states, GAO found that turnout was reduced by larger amounts:
             (1)    among registrants, as of 2008, between the ages of 18 and 23 than among
                    registrants between the ages of 44 and 53;
             (2)    among registrants who had been registered less than 1 year than among
                    registrants who had been registered 20 years or more; and
             (3)    among African-American registrants than among White, Asian-American,
                    and Hispanic registrants. GAO did not find consistent reductions in turnout
                    among Asian-American or Hispanic registrants compared to White
                    registrants, thus suggesting that the laws did not have larger effects among
                    these subgroups.
FOF ¶ 337.   A small portion of total provisional ballots in Kansas and Tennessee were cast for
             ID reasons in 2012, and less than half were counted. In Kansas, 2.2 percent of all
             provisional ballots in 2012 were cast due to ID reasons, and 37 percent of these


                                              57
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 106 of 334



             provisional ballots were counted. In Tennessee, 9.5 percent of all provisional ballots
             in 2012 were cast due to ID reasons and 26 percent were counted. Provisional ballots
             cast for ID reasons may not be counted for a variety of reasons in Kansas and
             Tennessee, including the voter not providing valid ID during or following an
             election. GAO's analysis showed that provisional ballot use increased between the
             2008 and 2012 general elections by 0.35 percentage points in Kansas and by 0.17
             percentage points in Tennessee, relative to all other comparison states combined;
             these findings are not generalizable.
FOF ¶ 338.   Challenges exist in using available information to estimate the incidence of in-person
             voter fraud. For the purposes of this report, “incidence” is defined as the number of
             separate times a crime is committed during a specific time period. Estimating the
             incidence of crime involves using information on the number of crimes known to law
             enforcement authorities—such as crime data submitted to a central repository based
             on uniform offense definitions—to generate a reliable set of crime statistics. Based
             on GAO's review of studies by academics and others and information from federal
             and state agencies, GAO identified various challenges in information available for
             estimating the incidence of in-person voter fraud that make it difficult to determine
             a complete picture of such fraud. First, the studies GAO reviewed identified few
             instances of in-person voter fraud, but contained limitations in, for example, the
             completeness of information sources used. Second, no single source or database
             captures the universe of allegations or cases of in-person voter fraud across federal,
             state, and local levels, in part because responsibility for addressing election fraud is
             shared among federal, state, and local authorities. Third, federal and state agencies
             vary in the extent they collect information on election fraud in general and in-person
             voter fraud in particular, making it difficult to estimate the incidence of in-person
             voter fraud.
FOF ¶ 339.   In comments on draft report excerpts the Kansas, Tennessee, and Arkansas Secretary
             of State Offices disagreed with GAO's criteria for selecting treatment and
             comparison states and Kansas and Tennessee questioned the reliability of one dataset
             used to assess turnout. GAO notes that any policy evaluation in a non-experimental
             setting cannot account for all unobserved factors that could potentially impact the
             results. However, GAO believes its methodology was robust and valid as, among
             other things, GAO's selection of treatment and comparison states controlled for
             factors that could significantly affect voter turnout, and GAO used three data sources
             it determined to be reliable to assess turnout effects.
FOF ¶ 340.   Why GAO Did This Study. The authority to regulate U.S. elections is shared by
             federal, state, and local officials. Congress has addressed major functional areas in
             the voting process, such as voter registration. However, the responsibility for
             administration of state and federal elections resides at the state level. In 2002
             Congress passed the Help America Vote Act (HAVA), which requires states to
             request ID from first time voters who register by mail, when they register to vote or
             cast a ballot for the first time, and to permit individuals to vote a provisional ballot
             if they do not have the requisite ID. Numerous states have enacted additional laws
             to address how an individual may register to vote or cast a ballot. As of June 2014,
             33 states had enacted requirements for all eligible voters to show ID before casting
             a ballot at the polls on Election Day.
FOF ¶ 341.   GAO was asked to review issues related to voter ID laws. This report reviews (1)
             what available literature indicates about voter ownership of and direct costs to obtain


                                               58
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 107 of 334



              select IDs; (2) what available literature and (3) analyses of available data indicate
              about how, if at all, voter ID laws have affected turnout in select states; (4) to what
              extent provisional ballots were cast due to ID reasons in select states; and (5) what
              challenges may exist in using available information to estimate the incidence of
              in-person voter fraud.
FOF ¶ 342.    GAO reviewed relevant literature to identify 10 studies that estimated selected ID
              ownership rates. GAO reviewed the studies' analyses and determined that these
              studies were sufficiently sound to support their results and conclusions. GAO also
              reviewed state statutes and websites to identify acceptable forms of voter ID in
              selected states and the price for certain forms of ID.
FOF ¶ 343.    GAO also reviewed relevant literature and identified 10 other studies that estimated
              the effect of voter ID laws on turnout. GAO reviewed the studies’ design,
              implementation, and analyses, and determined that the studies were sufficiently
              sound to support their results and conclusions. Further, GAO compared turnout in
              two states—Kansas and Tennessee—that changed ID requirements from the 2008
              to 2012 general elections with turnout in four selected states—Alabama, Arkansas,
              Delaware, and Maine—that did not. GAO used a quasi-experimental approach, a
              type of policy evaluation that compares how an outcome changes over time in a
              treatment group that adopted a new policy, to a comparison group that did not make
              the same change. GAO selected states for evaluation that did not have other factors
              in their election environments that also may have affected turnout, such as significant
              changes to other election laws. GAO analyzed three sources of turnout data for the
              2008 and 2012 general elections: (1) data on eligible voters, using official voter
              records compiled by the United States Elections Project at George Mason University,
              (2) data on registered voters, using state voter databases that were cleaned by a
              vendor through data-matching procedures to remove voters who had died or moved,
              and (3) data on registered voters, as reported to the Current Population Survey
              conducted by the U.S. Census Bureau.
FOF ¶ 344.    GAO also analyzed data from Kansas and Tennessee election officials on the number
              of provisional ballots cast for ID reasons in the 2012 general election, and data from
              the Election Assistance Commission’s Election Administration and Voting Survey
              on the number of provisional ballots cast in select states in 2008 and 2012.
FOF ¶ 345.    GAO reviewed relevant literature and identified 5 studies that attempted to identify
              instances of in-person voter fraud. GAO reviewed the studies’ analyses, and
              determined that these studies were sufficiently sound to support their results and
              conclusions. GAO also interviewed election officials in 46 states and the District of
              Columbia and officials from federal agencies that maintain federal crime data to
              determine how, if at all, instances of in-person voter fraud are tracked in state and
              federal databases.
             § 30. Purging Voter Rolls Form of Voter Suppression (¶¶ 346-367).
FOF ¶ 346.    On August 24, 2016, Rolling Stone magazine published a report by investigative
              reporter Greg Palast entitled, “The GOP's Stealth War Against Voters: Will an
              anti-voter-fraud program designed by one of Trump's advisers deny tens of thousands
              their right to vote in November?”
FOF ¶ 347.    Palast reported that “In January 2013, Kobach [the Secretary of State of Kansas]


                                                59
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 108 of 334



             addressed a gathering of the National Association of State Election Directors about
             combating an [alleged] epidemic of ballot-stuffing across the country.
FOF ¶ 348.   He announced that Crosscheck had already uncovered 697,537 'potential duplicate
             voters' in 15 states, and that the state of Kansas was prepared to cover the cost of
             compiling a nationwide list. That was enough to persuade 13 more states to hand
             over their voter files to Kobach's office.”
FOF ¶ 349.   Palast alleges that virtually all of these 697,537 'potential duplicate voters' failed to
             meet Kobach's claims that they matched first, middle, and last names, birth dates, and
             the last 4 digits of people's Social Security number.
FOF ¶ 350.   Palast interviewed Donald Alexander Webster Jr., an African-American registered
             in Ohio; Crosscheck claimed that D. A. Webster, Jr., was also registered as Donald
             Eugene Webster (no "Jr.") in Charlottesville, Virginia.
FOF ¶ 351.   D. A. Webster, Jr., assured Palast he had never been to Charlottesville. Both of these
             individuals “were subject to losing their ability to vote,” Palast reported. Voting
             twice is a felony, but Palast failed to find any prosecutions of double voting.
FOF ¶ 352.   In his documentary “The Best Democracy Money Can Buy” (2016), Palast explains
             that over 7 million voters—almost entirely voters of color—were on the Crosscheck
             lists by the time of the 2016 presidential election, allegedly because these voters had
             all voted multiple times in previous elections (although no one from these lists had
             been prosecuted for voting twice, which is a felony crime with a five-year jail
             sentence).
FOF ¶ 353.   Palast explains that these cross-check lists were produced only in GOP-controlled
             states and that the names on the list were common last names of Latinos,
             African-Americans, and Asian-Americans, such as "Garcia," "Hernandez,"
             "Washington," and "Lee."
FOF ¶ 354.   Since the election, Palast has appeared on the independent media news program
             Democracy Now! and has explained that on election day, approximately 1.1 million
             voters of color found themselves bumped off the official voter rolls through
             Crosscheck.
FOF ¶ 355.   In 2017, researchers at Stanford University, the University of Pennsylvania, Harvard
             University, and Microsoft found that for every legitimate instance of double
             registration it finds, Crosscheck's algorithm returns approximately 200 false
             positives.
FOF ¶ 356.   In 2008, more than 98,000 registered Georgia voters were removed from the roll of
             voters because of a computer mismatch in their personal identification information.
             Some 4,500 voters had to prove their citizenship to regain their right to vote.
FOF ¶ 357.   Between November 2015 and early 2016, over 120,000 voters were dropped from
             rolls in Brooklyn, NYC.
FOF ¶ 358.   Officials have stated that the purge was a mistake and that those dropped represented
             a "broad cross-section" of the electorate.



                                                60
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 109 of 334



FOF ¶ 359.   However an WNYC analysis found that the purge had disproportionately affected
             majority-Hispanic districts.
FOF ¶ 360.   The board announced that it would reinstate all voters in time for the 2016
             Congressional primary.
FOF ¶ 361.   The Board of Elections subsequently suspended the Republican appointee in
             connection to the purge, but kept on her Democratic counterpart.
FOF ¶ 362.   In 1998, Florida created the Florida Central Voter File to combat vote fraud
             documented in the 1997 Miami mayoral election. Many people were purged from
             voter registration lists in Florida, because their names were similar to those of
             convicted felons, who are not allowed to vote under Florida law.
FOF ¶ 363.   According to the Palm Beach Post, African-Americans accounted for 88% of those
             removed from the rolls but were only about 11% of Florida's voters. Authorities
             argue this was a contributing factor that may have cost Democratic Al Gore the
             presidency in 2000.
FOF ¶ 364.   Fact that voters move from one location to another is no secret and their relocation
             is easily verifiable by change of address for driver’s licenses and utility bills at the
             new location as compared to the old, and finally wherever the USPS delivers the
             mail.
FOF ¶ 365.   Equally important, perpetration of voter fraud which purging the voter rolls is
             suppose to cure, presumes that the voter will go through the expense and time of
             casting ballots at both locations.
FOF ¶ 366.   More often than not, the evil which will occur is ghost voting by the election officials
             or precinct committee people at the voter’s former location.
FOF ¶ 367.   Ghost voting is easily detected by forensic examination of the voter’s purported
             signature on the voter register, roll or pollbook.
       § 31. Caging and Exact Matching Form of Voter Suppression (¶¶ 368-382).
FOF ¶ 368.   Voter caging is challenging the registration status of voters and calling into question
             the legality of allowing them to vote.
FOF ¶ 369.   In many instances, it involves sending direct mail to the addresses of registered
             voters and compiling a list of addressees from which the mail is returned
             undelivered.
FOF ¶ 370.   The list is then used to purge or challenge voters' registrations on the grounds that
             the voters do not legally reside at the registered addresses.
FOF ¶ 371.   Although the practice is legal in many states. it has been challenged in the courts for
             perceived racial bias when minority neighborhoods are targeted, and it has been
             declared illegal under the Voting Rights Act of 1965.
FOF ¶ 372.   Section 8 of the National Voter Registration Act of 1993 (NVRA), P.L. 103-31, 107
             Stat.77, 52 U.S.C. §§ 20501–2051, has been interpreted to prohibit voter caging per


                                               61
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 110 of 334



             se.
FOF ¶ 373.   Pursuant to the NVRA, a voter may not be removed from the voters list unless (1)
             the voter has requested removal; (2) state law requires removal by reason of criminal
             conviction or mental capacity; (3) the voter has confirmed in writing that he has
             moved outside the jurisdiction maintaining the specific voter list, or (4) the voter
             both (a) has failed to respond to a cancellation notice issued pursuant to the NVRA
             and (b) has not voted or appeared to vote in the two federal general elections
             following the date of notice.
FOF ¶ 374.   Voter caging may thus be legal if the primary purpose is to identify those who are
             not properly registered to vote and to prevent them from voting illegally but not if
             the primary purpose is to disenfranchise legitimately registered voters on the basis
             of a technicality.
FOF ¶ 375.   On January 10, 2018, the Supreme Court heard oral arguments in Husted v.
             Randolph Institute, No. 16-980, a challenge to Ohio voter caging laws. The Supreme
             Court on June 11, 2018 held that Ohio’s removal process follows subsection (d) to
             the letter: It does not remove a registrant on change-of-residence grounds unless the
             registrant is sent and fails to mail back a return card and then fails to vote for an
             additional four years.
FOF ¶ 376.   At issue is whether 52 U.S.C. § 20507 permits Ohio’s list-maintenance process,
             which uses a registered voter’s voter inactivity as a reason to send a confirmation
             notice to that voter under the National Voter Registration Act of 1993 and the Help
             America Vote Act of 2002. If the mail is returned, the voter is stricken from the rolls,
             albeit four years subsequent to the mailing, a practice called voter caging.
FOF ¶ 377.   Caging should be limited only to Election authorities, such as Secretaries of State or
             county election boards and should be a two-tier process of first ascertaining a voter’s
             proof of domicile by certified mail, return receipt required USPS delivery, and upon
             not deliverable return, a personal inspection of the purported domicile by the
             constable or sheriff to verify the domicile is in fact, appearing to be abandoned or
             vacant.
FOF ¶ 378.   Such process however, must exempt homeless voters from using their prior voting
             addresses in order to continue to cast ballots.
FOF ¶ 379.   Similarly, GOP dominated states purge voter rolls by mandating that information
             contained by the voter registration file “perfectly matches” other government
             information files, such as social security and driver licenses, in all attributes such as
             names, e.g. “Robert M. Smith” instead of “Robert Smith” or “Bob Smith.”
FOF ¶ 380.   Georgia appears to be a prime example of perfect matching gone amok. According
             to press accounts, see e.g., Brenton Mock, Where Voter Suppression Hits Hardest in
             Georgia, City Labs website post Oct. 19, 2018, nearly 53,000 people in Georgia
             whose voter registrations have been frozen, or are “pending,” under perfect matching
             a controversial new election administration scheme mostly live in the urban parts of
             the state. About 98% of these aforementioned frozen voter registration are from just
             ten counties, all which are predominantly urban and therefore, African-American.
FOF ¶ 381.   These counties are: Bibb County, (City of Macon) (933). Dougherty County, (City


                                                62
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 111 of 334



             of Albany) (1,287). Richmond County (City of Augusta) (1,557). Chatham County
             City of Savannah) (2,827), Muscogee County (City of Columbus) (3,076). The other
             five counties where the bulk of the voter registrations are frozen, are in Atlanta’s
             metro suburbs, and four of those have the highest total number of pending voter
             registrations in the state. In all but two of the ten counties, the percentage of pending
             voter registrations that belong to African Americans is larger than the black share of
             the population in those counties.
FOF ¶ 382.   Gwinnett County, in Atlanta’s northeast suburbs, only has a black population of
             25.4% percent, and yet 35.4% of the voter registrations challenged come from
             African Americans (Gwinnett also has a population that is 20 percent Latino, which
             is roughly the same percentage of Latino voter registrations that have been flagged).
             Fulton County has more voter registrations placed on hold by far than any other
             county—20,768 compared to DeKalb County, which is number two with 10,541.
             Roughly 44% of Fulton County is African American, but 75% of the voter
             registrations on hold come from African Americans.
        § 32. Felon Disenfranchisement Form of Voter Suppression (¶¶ 383-397).
FOF ¶ 383.   A record 6.1 million Americans are forbidden to vote because of felony
             disenfranchisement, or laws restricting voting rights for those convicted of
             felony-level crimes. The number of disenfranchised individuals has increased
             dramatically along with the rise in criminal justice populations in recent decades,
             rising from an estimated 1.17 million icoern 1976 to 6.1 million today.
FOF ¶ 384.   Twelve states, Alabama, Arizona, Delaware, Florida, Iowa, Kentucky, Mississippi,
             Nebraska, Nevada, Tennessee, Virginia and Wyoming permanently disenfranchise
             convicted felons. Of these states, half are former Confederate states, and one
             (Delaware) is a Border state. The remaining states are in the West.
FOF ¶ 385.   Eighteen states, Alaska, Arkansas, Georgia, Idaho, Kansas, Louisiana, Minnesota,
             Missouri, New Jersey, New Mexico, North Carolina, Oklahoma, South Carolina,
             South Dakota, Texas, Washington, West Virginia and Wisconsin restore voting
             rights after completion of prison, parole, and probation.
FOF ¶ 386.   Four states, California, Colorado, Connecticut, and New York, re-enfranchise felons
             after they have been released from prison and have completed parole.
FOF ¶ 387.   14 states, Hawaii, Illinois, Indiana, Maryland, Massachusetts, Michigan, Montana,
             New Hampshire, North Dakota, Ohio, Oregon, Pennsylvania, Rhode Island, Utah and
             the District of Columbia allow felons who have been released from prison to vote.
FOF ¶ 388.   Two states, Maine and Vermont, do not disenfranchise felons at all.
FOF ¶ 389.   Some states require felons to complete a process to restore voting rights, but offender
             advocates say such processes can be very difficult.
FOF ¶ 390.   The U.S. is the only democracy in the world that regularly bans large numbers of
             felons from voting after they have discharged their sentences.
FOF ¶ 391.   Many other countries including Canada, Denmark, France, Germany, Israel, Japan,
             Kenya, Norway, Peru, Sweden, and Zimbabwe allow prisoners to vote (unless


                                                63
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 112 of 334



               convicted of crimes against the electoral system).
FOF ¶ 392.     Some countries, notably the U.K., disenfranchise people for only as long as they are
               in prison (however, this has been challenged by the European Court of Human
               Rights).
FOF ¶ 393.     In Florida during the 2000 presidential election, some non-felons were banned due
               to record-keeping errors and not warned of their disqualification until the deadline
               for contesting it had passed.
FOF ¶ 394.     This form of vote suppression in the United States disproportionately affects
               minorities including African-Americans and Latinos.
FOF ¶ 395.     Disenfranchisement of felons is opposed by some as a form of the medieval practice
               of civil death.
FOF ¶ 396.     Felon disenfranchisement is the result of the “Law and Order” reaction to rising
               crime rates in the past century, which included other measures such as mandatory
               sentencing guidelines and “three strikes” in response to criminal recidivism.
FOF ¶ 397.     It is generally recognized that such provisions were not responsive to criminal
               recidivism and disproportionally impacted African-Americans and other ethnic
               minorities.
             § 33. RNC Disinformation Form of Voter Suppression (¶¶ 398-402).
FOF ¶ 398.     The RNC’s new form of stealth voter suppression is disseminating false information
               about when and how to vote, leading them to fail to cast valid ballots.
FOF ¶ 399.     For example, in recall elections for the Wisconsin State Senate in 2011, Americans
               for Prosperity (a conservative organization that was supporting Republican
               candidates) sent many Democratic voters a mailing that gave an incorrect deadline
               for absentee ballots. Voters who relied on the deadline in the mailing would have
               sent in their ballots too late for them to be counted. The organization said that the
               mistake purportedly was a typographical error.
FOF ¶ 400.     The New York Times published an alert on November 5, 2018 by Kevin Roose with
               Natasha Singer entitled “Types of Misinformation to Beware Of on Election Day.
               (And What to Do if You Spot Them.)”
               (1)    “Polling Place Hoaxes. In 2016, several false rumors cropped up around
                      behavior at polling stations. One false rumor, which spread primarily on
                      Twitter and right-wing blogs, claimed that poll workers in Nevada were
                      wearing “Defeat Trump” shirts, despite being forbidden by election law from
                      wearing partisan apparel. The photo, it turned out, was actually taken at a
                      union event days earlier. Another false rumor in 2016 used doctored photos
                      to claim that agents from Immigration and Customs Enforcement were
                      arresting voters at the polls. The rumor, which was accompanied by
                      threatening language, was meant to intimidate Latino voters. ICE has
                      addressed similar rumors spreading ahead of Tuesday’s election by clarifying
                      that immigration officials will not be patrolling polling stations.



                                                64
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 113 of 334



      (2)   “Remote Voting Options. In 2016, false information circulated on social
            media — including some that was spread by Russia-linked accounts — that
            told voters they could cast their ballots by text message, email or over the
            internet. These rumors may circulate again in 2018, and again, they will be
            false. Except for certain overseas absentee voters who qualify under the
            Uniformed and Overseas Citizens Absentee Voting Act, no state allows
            ballot submission over the internet, and no state offers a vote-by-text option.
      (3)   “Suspicious Texts. Text messages are the breakout technology of the 2018
            campaign, and many campaigns have been using peer-to-peer texting apps
            to encourage voters to turn out on Tuesday. If you are on a campaign or party
            committee’s voter list, you may receive legitimate text messages on Tuesday
            encouraging you to vote, offering you a ride to the polls, or telling you where
            your polling place is. But beware any text messages that tell you that voting
            hours or locations have changed, that new forms of voter ID are required, or
            that your voter registration is not valid. Voters across Indiana who filed
            absentee ballots last month have been receiving text messages purporting to
            be from President Trump — and claiming their votes have not been
            registered. The texts included a link to a Republican National Committee
            website that asks users to enter their names, addresses and phone numbers
            and then provides information about their polling locations. “This is
            President Trump,” read one message received by a voter in Elkhart County,
            Ind., who had voted by absentee ballot. “Your early vote has NOT been
            RECORDED on Indiana’s roster.” Voters in Georgia, Kansas and Michigan
            have reported receiving similar messages from “President Trump.” Voters
            have also reported receiving texts from Democratic organizations, telling
            them that their absentee ballots have not been returned.
      (4)   “Voting Machine Malfunction Rumors. Reports of broken, rigged or
            technically compromised voting machines are common on Election Day. You
            may even see videos of malfunctioning voting machines going viral on social
            media. Unless you have rock-solid evidence that the claims are true, it’s
            usually best to be skeptical. On Election Day in 2016, a Pennsylvania woman
            posted a viral Twitter video that claimed that her voting machine was not
            allowing her to vote for Donald Trump. The video was shared thousands of
            times online, and set off fears of a rigged election. But it turned out to be user
            error, as ProPublica reported. Mr. Trump also spread voting machine-related
            misinformation on Election Day, falsely citing reports about isolated
            problems with voting machines in one Utah county as evidence that problems
            were being reported across the entire country. There may also be accurate
            reports of troubles with voting machines. Several weeks ago, Texas’s
            election commissioner issued an advisory after some voters reported a
            problem with the state’s electronic voting machines. The machines switched
            the votes of some people who had selected a straight-party ticket but had also
            pushed another button on the machine before the screen had finished
            rendering. In the Texas case, only a handful of complaints were received, and
            all of the complaining voters were able to recast their votes, according to The
            Washington Post. The best thing to do, in any case, is to take extra
            precautions. In states that issue a paper record of electronically submitted
            votes, check the paper record to make sure that your choices are accurately
            reflected. And in the five states that provide no paper trail of votes —
            Louisiana, Georgia, South Carolina, New Jersey and Delaware — double- or


                                       65
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 114 of 334



                    triple-check your choices before submitting them. If you believe your voting
                    machine is malfunctioning, notify a poll worker.
             (5)    “Misleading Photos and Videos. The 2016 election gave rise to an influx of
                    doctored and mislabeled photos, and this year’s Election Day could be a
                    repeat. Voters could be shown photos of long lines at polling places to
                    discourage them from voting, or could be shown manipulated videos of
                    malfunctioning voting machines. (This happened in Brazil last month, when
                    a doctored video showing a voting machine automatically casting votes for
                    a left-leaning candidate went viral on social media.) Social networks have
                    tried to combat the spread of false and misleading information about voting.
                    Facebook set up a “war room” to coordinate responses to suspicious activity
                    on Election Day, and has set up a channel where state election officials can
                    send the company examples of voting-related misinformation they find,
                    according to The Washington Post. Twitter has teamed with state election
                    officials and built a portal to handle reports of voting-related disinformation
                    on Election Day, The Post reported. Still, it’s likely that someone will try to
                    mislead voters through manipulated photos or videos on Election Day, so it’s
                    best to be prepared to give extra scrutiny to everything you see.
             (6)    “False Voter Fraud Allegations. During the 2016 election, Mr. Trump
                    claimed without evidence that widespread voter fraud would occur. After he
                    won the presidency but lost the popular vote, he claimed, again without
                    proof, that millions of undocumented immigrants had cast ballots. In the real
                    world, voter fraud is exceedingly rare, but you can expect rumors to fly on
                    Election Day anyway. In Brazil, which held its presidential election last
                    month, viral rumors and hoaxes on Facebook, Twitter and WhatsApp claimed
                    to show evidence of widespread voter fraud. These hoaxes are often meant
                    to undermine an election’s integrity and delegitimize the winners. Unless you
                    witness indisputable evidence of voter fraud, it’s best to ignore these claims.
FOF ¶ 401.   The New York Times article continues with “Tips for Checking Misinformation, and
             What to Do if You Spot Some.”
             (1)    “Whenever possible, it’s best to rely on official government websites for
                    voting-related information. (Look for the .gov at the end of the website
                    address.) The New York Times published a guide to figuring out how, where
                    and when to vote on Tuesday. There are also several sites, including Vote411
                    and BallotReady, that provide independent and nonpartisan voter
                    information.
             (2)    “Before sharing a viral story on Election Day that looks suspicious, check a
                    fact-checking website such as Snopes or FactCheck.org first, to see if it has
                    been debunked. If it is a photo, try doing a reverse image search using a
                    website like TinEye to see if the photo is old or mislabeled, or if it has been
                    manipulated.
             (3)    “If you witness voter intimidation, you can tell a poll worker, or report it via
                    the Election Protection Hotline, which is administered by the nonpartisan
                    group Lawyers’ Committee for Civil Rights Under Law: 1-866-OUR-VOTE
                    or 1-888-VE-Y-VOTA (in Spanish). You can also report it to the Justice
                    Department’s voting rights hotline: 1-800-253-3931.


                                              66
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 115 of 334



               (4)    “And if you do find misinformation online that has the potential to mislead
                      voters, you can take it directly to social media platforms through their
                      reporting tools, or send it to The New York Times.”
FOF ¶ 402.     The Federal complaint in the Federal Court in New Jersey which resulted in the Nov.
               2, 1982 Consent Decree alleged RNC disinformation.
      § 34. Inequitable Election Resources Form of Voter Suppression (¶¶403-404).
FOF ¶ 403.     The RNC implicitly encourages State Legislatures controlled by the Republican
               Party to underfund Electoral resources particularly in urban and rural areas
               dominated by minorities.
FOF ¶ 404.     Inequitable Election Day resources are burdensome, taxing and vexatious on voters,
               particularly low-income workers who are generally employed by hourly wages and
               as a result, cannot afford to stand in long lines to cast ballots.
          § 35. RNC’s Voter Suppression Violates State Election Laws (¶¶ 405-517).
FOF ¶ 405.     The RNC’s principal means of winning elections is not adhering to the Lincoln Rule,
               but instead to suppress voter turnout among constituencies not inclined to vote
               Republican, i.e., African-American and Hispanic voters.
FOF ¶ 406.     The National Association of Secretaries of State assemble data on who has the right
               to challenge voters’ qualifications to cast ballots. This data by state follows.
Alabama.
FOF ¶ 407.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. In general elections, a
               poll watcher must be appointed by the chairman of the party’s county executive
               committee, or by a nominee, or by a beat committeeman. Each watcher shall be a
               resident and qualified elector of the State of Alabama. Election officials, including
               returning officers, may not serve as poll watchers. (Alabama Code § 17-8-7).
FOF ¶ 408.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
               election inspector may challenge an individual’s eligibility to vote. (Alabama Code
               17-10-2).
Alaska.
FOF ¶ 409.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. One or more persons
               may be appointed as a poll watcher for each precinct or counting center for any
               election. Poll watchers are appointed by: the precinct party committee where an
               organized precinct committee exists; the district party committee where no organized
               precinct committee exists; the state party chair where no precinct or district
               committee exists; candidates not representing a political party; organizations or
               organized groups that sponsor oppose an initiative, referendum or recall. A watcher
               must be a United States citizen. (Alaska Stat. § 15-10-170).
FOF ¶ 410.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Every


                                                67
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 116 of 334



              election official shall question, and every watcher and any other person qualified to
              vote in the precinct may question, a person attempting to vote if the questioner has
              good reason to suspect that the questioned person is not qualified under AS 15.05.
              (Alaska Stat. § 15-15-210).
Arizona.
FOF ¶ 411.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. The county chairman of
              each party may designate a party agent or representative and alternates for a polling
              place in the precinct who may act as challengers for the party which appointed him.
              At each voting place, one challenger for each political party may be present. (Ariz.
              Rev. Stat. § 16-590).
FOF ¶ 412.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
              qualified elector of the county may orally challenge a person offering to vote as not
              qualified under section 16-121.01 or on the ground that the person has voted before
              at that election. (Ariz. Rev. Stat. § 16-591)
Arkansas
FOF ¶ 413.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Poll watchers shall
              include any: (1) candidate in person, but only during the counting and tabulation of
              ballots and the processing of absentee ballots; (2) authorized representative of a
              candidate; (3) authorized representative of a group seeking the passage or defeat of
              a measure on the ballot; and (4) authorized representative of a political party with a
              candidate on the ballot. Only one authorized poll watcher per candidate, group, or
              party at any one given time may be officially recognized as a poll watcher at each
              location within a polling site where voters identify themselves to election officials.
              (Ark. Code Ann. § 7-5-312).
FOF ¶ 414.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A poll
              watcher may challenge a voter on the grounds that the voter is not eligible to vote in
              the precinct or that the voter has previously voted at that election. (Ark. Code Ann.
              § 7-5-312).
California.
FOF ¶ 415.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. See Elections
              Observation Rights and Responsibilities, California Office of Secretary of State.
FOF ¶ 416.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. On the
              day of the election no person, other than a member of a precinct board or other
              official responsible for the conduct of the election, shall challenge or question any
              voter concerning the voter's qualifications to vote.(California Elections Code Ann.
              § 14240).
Colorado.
FOF ¶ 417.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or


                                               68
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 117 of 334



              Challengers and Other Authorized Polling Place Observers. Each participating
              political party or issue committee whose candidate or issue is on the ballot, and each
              unaffiliated and write-in candidate whose name is on the ballot for a general or
              congressional vacancy election, is entitled to have no more than one watcher at any
              one time in each voter service and polling center in the county and at each place
              where votes are counted. The chairperson of the county central committee of each
              major political party, the county chairperson or other authorized official of each
              minor political party, the issue committee, or the write-in or unaffiliated candidate
              shall certify the names of one or more persons selected as watchers on forms
              provided by the county clerk and recorder and submit the names of the persons
              selected as watchers to the county clerk and recorder. (Colo. Rev. Stat. § 1-7-106;
              1-7-108).
FOF ¶ 418.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
              election judge shall challenge any person intending to vote who the judge believes
              is not an eligible elector. In addition, challenges may be made by watchers or any
              eligible elector of the precinct. (Colo. Rev. Stat. § 1-9-201;also see 1-9-203).
Connecticut
FOF ¶ 419.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Each registrar may
              appoint one or more challengers in his town or district, one of whom may be present
              at the offering of any vote. (Conn. Gen. Stat. § 9-232).
FOF ¶ 420.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Each
              registrar may appoint one or more challengers in his town or district, one of whom
              may be present at the offering of any vote; and any such challenger or any elector
              may challenge the right of any person offering to vote, on the ground of want of
              identity with the person on whose name the vote is offered, or disfranchisement or
              lack of bona fide residence, and the moderator shall decide upon the right of the
              person so challenged to vote. (Conn. Gen. Stat. § 9-232).
Delaware.
FOF ¶ 421.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Each of the political
              parties, acting through their respective county committees, may appoint and accredit
              some suitable person as a challenger. One challenger from any political party which
              is represented by a candidate in that district may be present inside the polling place
              and shall be permitted to observe the conduct of the election and all the election
              records. (Del. Code Ann. tit. 15, § 4934). The following persons shall be admitted
              to the voting room: members and employees of the Department identified by a badge
              or written authorization; the State Election Commissioner and the Commissioner's
              employees identified by a badge or written authorization; persons voting and waiting
              to vote, or a child lawfully accompanying such a person; one challenger from a
              political party with a candidate on the ballot; persons with business in the building
              that is not connected to the election; a person or persons deemed necessary to the
              conduct of the election by majority vote of the inspector and judges. (Del. Code Ann.
              tit. 15, § 4933 for information on other individuals allowed in the polling place).
FOF ¶ 422.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Each of


                                               69
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 118 of 334



             the political parties, acting through their respective county committees, may appoint
             and accredit some suitable person as a challenger. (Del. Code Ann. tit. 15, § 4934;
             also see 4934-4941).
Florida.
FOF ¶ 423.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Each political party and
             each candidate may have one watcher in each polling room or early voting area at
             any one time during the election. A political committee formed for the specific
             purpose of expressly advocating the passage or defeat of an issue on the ballot may
             have one watcher for each polling room or early voting area at any one time during
             the election. Each poll watcher shall be a qualified and registered elector of the
             county in which he or she serves. (Fla. Stat. § 101.131).
FOF ¶ 424.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
             registered elector or poll watcher of a county may challenge the right of a person to
             vote in that county. (Fla. Stat. § 101.111).
Georgia.
FOF ¶ 425.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. In a primary or run-off
             primary, each candidate entitled to have his or her name placed on the primary or
             run-off primary ballot may submit the name of one poll watcher for each precinct in
             which he or she wishes to have an observer to the chairperson or secretary of the
             appropriate party executive committee at least 21 days prior to such primary or 14
             days prior to such run-off primary. The appropriate party executive committee shall
             designate at least seven days prior to such primary or run-off primary no more than
             two poll watchers for each precinct, such poll watchers to be selected by the
             committee from the list submitted by party candidates. In an election or run-off
             election, each political party and political body shall each be entitled to designate,
             at least seven days prior to such election or run-off election, no more than two
             official poll watchers in each precinct to be selected by the appropriate party or body
             executive committee. Each independent candidate shall be entitled to designate one
             poll watcher in each precinct. In addition, candidates running in a nonpartisan
             election shall be entitled to designate one poll watcher in each precinct. In an
             election or run-off election, each political party and political body, which body is
             registered pursuant to Code Section 21-2-110 and has nominated a candidate for
             state-wide office, shall additionally be entitled to designate, at least 14 days prior to
             such election or run-off election, no more than 25 official state-wide poll watchers
             to be selected by the appropriate party or body executive committee. Each
             independent candidate shall also be entitled to designate no more than 25 official
             state-wide poll watchers. In addition, candidates running in a state-wide nonpartisan
             election shall be entitled to designate no more than 25 official state-wide poll
             watchers. (Ga. Code Ann. § 21-2-408).
FOF ¶ 426.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
             elector of the county or municipality may challenge the right of any other elector of
             the county or municipality, whose name appears on the list of electors, to vote in an
             election. (Ga. Code Ann. § 21-2-230).



                                                70
         Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 119 of 334



Hawaii.
FOF ¶ 427.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. Each qualified political
               party shall be entitled to appoint no more than one watcher who may be present at
               any time in each precinct and absentee polling place in which the candidates of that
               political party are on the ballot. All watchers so appointed shall be registered voters.
               (Haw. Rev. Stat. § 11-77).
FOF ¶ 428.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any voter
               rightfully in the polling place may challenge the right to vote of any person who
               comes to the precinct officials for voting purposes. The challenge shall be on the
               grounds that the voter is not the person the voter alleges to be, or that the voter is not
               entitled to vote in that precinct. (Haw. Rev. Stat. § 11-25).
Idaho.
FOF ¶ 429.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. The county clerk shall,
               upon receipt of a written request, direct that the election judges permit one (1) person
               authorized by each political party, if the election is a partisan election, to be at the
               polling place for the purpose of challenging voters, and shall, if requested, permit
               any one (1) person authorized by a candidate, several candidates or political party,
               to be present to serve as a watcher to observe the conduct of the election. (Idaho
               Code § 34-304).
FOF ¶ 430.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. At the
               time of any election, any registered elector may challenge the entry of an elector's
               name as it appears in the election register. (Idaho Code § 34-431).
Illinois.
FOF ¶ 431.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. Each established
               political party shall be entitled to appoint two poll watchers per precinct. Such poll
               watchers must be affiliated with the political party for which they are pollwatching.
               For all elections, the pollwatchers must be registered to vote in Illinois. Each
               candidate shall be entitled to appoint two poll watchers per precinct. For all
               elections, the pollwatchers must be registered to vote in Illinois. Each organization
               of citizens within the county or political subdivision, which has among its purposes
               or interests the investigation or prosecution of election frauds…, shall be entitled to
               appoint one pollwatcher per precinct. For all elections, the pollwatcher must be
               registered to vote in Illinois. Each State nonpartisan civic organization within the
               county or political subdivision shall be entitled to appoint one pollwatcher per
               precinct, provided that no more than 2 pollwatchers appointed by State nonpartisan
               civic organizations shall be present in a precinct polling place at the same time. The
               pollwatchers must be registered to vote in Illinois. (10 Ill. Comp. Stat. § 5/17-23;
               also see Illinois Guide for Pollwatchers).
FOF ¶ 432.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
               election judge, a pollwatcher, or a voter may challenge a person’s right to vote. (See
               Illinois Guide for Pollwatchers).


                                                  71
        Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 120 of 334



Indiana.
FOF ¶ 433.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Watchers may be
              appointed by the state chairman and county chairman of bona fide political parties,
              independent candidates for federal office certain candidates, the county election
              board in certain votes on public questions, or by the media to monitor activities at the
              polling place. Each political party, independent candidate, and media may have only
              one watcher at each precinct at any time during Election Day. A watcher must be a
              registered voter of the county. (Indiana Code 3-6-8-1; 3-6-8-2.5).
FOF ¶ 434.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A
              member of the precinct election board (the inspector or either judge); a poll clerk
              (but only if the clerk does so based on a questionable signature by the voter on the
              poll list); or a challenger appointed by a candidate, or a political party, with the
              proper credentials. (2012 Indiana Election Day Handbook).
Iowa.
FOF ¶ 435.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Poll watchers may be
              appointed by the following: political party executive or central committees;
              non-party political organizations (NPPOs); candidates who are “Nominated by
              Petition,” and groups opposing or supporting public measures on the ballot. Poll
              watchers may also be called challenging committees or observers. Poll watchers
              acting as challengers must be registered voters in the county where the challenge
              occurs. While the polls are open on election day, there is a limit to the number of poll
              watchers that can be in a polling place: 3 appointed by each political party that has
              a candidate on the ballot; 1 appointed by each NPPO that has a candidate on the
              ballot; 1 appointed by each candidate nominated by petition, and 3 for public
              measures on the ballot (except for primary and general elections).(Iowa Poll
              Watchers Guide). The following persons shall be permitted to be present at and in
              the immediate vicinity of the polling places, provided they do not solicit votes: a
              person who is by law authorized to perform or is charged with the performance of
              official duties at the election; any number of persons, not exceeding three at a time
              from each political party having candidates to be voted for at such election, to act as
              challenging committees, who are appointed and accredited by the executive or
              central committee of such political party or organization; any number of persons not
              exceeding three at a time from each of such political parties, appointed and
              accredited in the same manner as prescribed in subsection 2 for challenging
              committees, and any number of persons not exceeding three at a time appointed as
              observers under subsection 5, to witness the counting of ballots; any peace officer
              assigned or called upon to keep order or maintain compliance with the provisions of
              this chapter, upon request of the commissioner or of the chairperson of the precinct
              election board; one observer at a time representing any nonparty political
              organization, any candidate nominated by petition pursuant to chapter 45, or any
              other nonpartisan candidate in a city or school election, appearing on the ballot of the
              election in progress. Candidates who send observers to the polls shall provide each
              observer with a letter of appointment in the form prescribed by the state
              commissioner; any persons expressing an interest in a ballot issue to be voted upon
              at an election except a general or primary election. Any such person shall file a
              notice of intent to serve as an observer with the commissioner before election day.


                                                72
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 121 of 334



             If more than three persons file a notice of intent to serve at the same time with
             respect to ballot issues at an election, the commissioner shall appoint from those
             submitting a notice of intent the three persons who may serve at that time as
             observers, and shall provide a schedule to all persons who filed notices of intent. The
             appointees, whenever possible, shall include both opponents and proponents of the
             ballot issues; any person authorized by the commissioner, in consultation with the
             secretary of state, for the purposes of conducting and attending educational voting
             programs for youth; reporters, photographers, and other staff representing the news
             media. (Iowa Code § 49.104).
FOF ¶ 436.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
             person offering to vote may be challenged as unqualified by any precinct election
             official or registered voter. It is the duty of each official to challenge any person
             offering to vote whom the official knows or suspects is not duly qualified. (Iowa
             Code § 49.79).
Kansas.
FOF ¶ 437.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Each person who is
             authorized to appoint poll agents may appoint one per polling place. Each person
             appointed to be an authorized poll agent shall be a registered Kansas voter; a member
             of any candidate's immediate family; or be a person under 18 years of age but at least
             14 years of age who meets all other requirements for qualification of an elector
             except that of age (Kan. Stat. Ann. § 25-3005a; Kansas Secretary of State). At most
             points in the electoral process, interested individuals and groups may observe the
             proceedings at the precinct polling sites, at the county election office, or at the
             county or state canvass. The principal means recognized in state law for public
             observation of electoral proceedings is the authorized poll agent. Poll agents are
             commonly referred to as poll watchers. Each of the following persons is
             automatically a poll agent because of the position they hold: state or county party
             chair; chair of a committee formed to support or oppose a question submitted
             election; candidate; political party precinct committee man or woman; write in
             candidate for statewide office who has filed an affidavit of write in candidacy with
             the Secretary of State. A person may be appointed to be a poll agent by one of the
             persons listed above. Election observers—In some cases political organizations,
             including international groups and foreign groups, will request permission from the
             county election officer or the Secretary of State to observe the voting process in a
             county or counties. The Secretary of State or county election officer may grant
             permission on a case-by-case basis, reminding all such groups that they must follow
             all laws and all policies established by the election officer. (Kansas Election
             Administration Standards).
FOF ¶ 438.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. It shall
             be the duty of each judge of election to challenge any person offering to vote, whom
             the judge shall know or suspect not to be qualified as an elector. (Kan. Stat. Ann. §
             25-414).
Kentucky.
FOF ¶ 439.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The county executive


                                               73
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 122 of 334



             committee of any political party having a ticket to elect at any regular or special
             election may designate not more than two (2) challengers to be present at and witness
             the holding of the election in each precinct in the county. (Ky. Rev. Stat. Ann. §
             117.315; also see §§ 117.315 - 117.317). No person, other than the election officers,
             challengers, person assisting voters, and a minor child in the company of a voter,
             shall be permitted within the voting room while the vote is being polled, except as
             follows: For the purpose of voting; (b) By authority of the election officers to keep
             order and enforce the law; (c) With the express approval of the county board of
             elections to repair or replace voting equipment that is malfunctioning and to provide
             additional voting equipment; or (d) At the voter's discretion, a minor child in the
             company of a voter may accompany the voter into a voting booth or other private
             area provided for casting a vote. (Ky. Rev. Stat. Ann. § 117.235).
FOF ¶ 440.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
             county executive committee of any political party having a ticket to elect at any
             regular or special election may designate not more than two (2) challengers to be
             present at and witness the holding of the election in each precinct in the county. (Ky.
             Rev. Stat. Ann. § 117.315; also see 117.316).
Louisiana.
FOF ¶ 441.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. A qualified voter of the
             state of Louisiana who is not entitled to assistance in voting and is not a candidate
             in the election may serve as a watcher. If the number of watchers inside a polling
             place is so great as to interfere with the orderly conduct of the election, the
             commissioners shall regulate the number of watchers inside the polling place for
             each precinct so that the election may be conducted in an orderly manner. (Louisiana
             Rev. Statutes § 18:427).
FOF ¶ 442.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A
             commissioner, watcher, or qualified voter may challenge a person applying to vote
             in a primary or general election. (Louisiana Rev. Statutes § 18:565).
Maine.
FOF ¶ 443.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Municipalities must
             allow at least one worker from each political party to remain outside the guardrail
             enclosure as a pollwatcher. (21-A Me. Rev. Stat. Ann. § 627).
FOF ¶ 444.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A voter
             of a municipality or an election official may challenge the right of another to vote at
             an election in that municipality. (21-A Me. Rev. Stat. Ann. § 673).
Maryland.
FOF ¶ 445.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The following persons
             or entities have the right to designate a registered voter as a challenger or a watcher
             at each place of registration and election: the State Board for any polling place in the
             State; a local board for any polling place located in the county of the local board; a


                                               74
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 123 of 334



             candidate; a political party; any other group of voters supporting or opposing a
             candidate, principle, or proposition on the ballot. An election judge shall permit an
             individual other than an accredited challenger or watcher who desires to challenge
             the right to vote of any other individual to enter the polling place for that purpose.
             A majority of the election judges may limit the number of nonaccredited challengers
             and watchers allowed in the polling place at any one time for the purpose of
             challenging the right of an individual to vote. A nonaccredited challenger or watcher
             shall leave the polling place as soon as a majority of the election judges decides the
             right to vote of the individual challenged by the challenger or watcher. (Md. Ann.
             Code Art. 33, § 10-311). An election judge shall allow the following individuals to
             have access to the voting room at a polling place: a voter; an individual who
             accompanies a voter in need of assistance in accordance with § 10-310(c) of this
             subtitle; polling place staff; a member or other representative of the State Board or
             local board; an accredited watcher or challenger; an individual under the age of 18
             who accompanies a voter; and any other individual authorized by the State Board or
             local board. (Md. Ann. Code Art. 33, § 10-308 for information on individuals
             authorized to be in the polling place).
FOF ¶ 446.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
             election judge shall permit an individual other than an accredited challenger or
             watcher who desires to challenge the right to vote of any other individual to enter the
             polling place for that purpose. (Md. Ann. Code Art. 33, §10-311). The right of an
             individual to vote may be challenged at the polls only on the grounds of identity.
             (Md. Ann. Code Art. 33, § 10-312).
Massachusetts.
FOF ¶ 447.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The state committee of
             a political party may appoint a person to act as a challenger of voters at any polling
             place in the commonwealth at a state election (Mass. Gen. Laws ch. 54, § 85A). To
             achieve the legal requirement that the election be held in public view, observers shall
             be allowed inside the polling place, outside the guard rail, unless they are disorderly
             or obstruct the access of voters. Observers may keep notes including marked voting
             lists. If there are so many observers in the polling place that they obstruct voters,
             they may be asked to cooperate in collecting information. The warden may exclude
             from the polling place any person who is disorderly or who obstructs the access of
             voters. (950 C.M.R. § 54.04(22a).
FOF ¶ 448.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
             election officer or other person may challenge a person's right to vote for any legal
             cause (Massachusetts Secretary of State Election Day Legal Summary).
Michigan.
FOF ¶ 449.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. At an election, a political
             party or an incorporated organization or organized committee of citizens interested
             in the adoption or defeat of a ballot question being voted for or upon at the election,
             or interested in preserving the purity of elections and in guarding against the abuse
             of the elective franchise, may designate challengers as provided in this act. Apolitical
             party, incorporated organization, or organized committee of interested citizens may


                                               75
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 124 of 334



               designate not more than 2 challengers to serve in a precinct at any 1 time. A
               challenger shall be a registered elector of the state (Mich. Comp. Laws §168.730).
               An election is an open process that may be observed by any interested person. A
               person who wishes to observe the election process -- who is not a qualified election
               challenger -- is commonly called a “poll watcher.” (Michigan Secretary of State, The
               Appointment, Rights, and Duties of Election Challengers and Poll Watchers).
FOF ¶ 450.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. At an
               election, a political party or an incorporated organization or organized committee of
               citizens interested in the adoption or defeat of a ballot question being voted for or
               upon at the election, or interested in preserving the purity of elections and in
               guarding against the abuse of the elective franchise, may designate challengers
               (Mich. Comp. Laws § 168.730). An election inspector shall challenge an applicant
               applying for a ballot if the inspector knows or has good reason to suspect that the
               applicant is not a qualified and registered elector of the precinct, or if a challenge
               appears in connection with the applicant's name in the registration book. A registered
               elector of the precinct present in the polling place may challenge the right of anyone
               attempting to vote if the elector knows or has good reason to suspect that individual
               is not a registered elector in that precinct. (Mich. Comp. Laws § 168.727).
Minnesota.
FOF ¶ 451.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. At election to fill
               partisan offices, the chair of an authorized committee of each major political party
               may appoint by written certificate voters from that political party to act as
               challengers of voters at the polling place for each precinct. Only one challenger from
               each major political party for each precinct shall be allowed to remain in the polling
               place at one time. A challenger must be a resident of the state. (Minn. Stat. §
               204C.07). Representatives of the secretary of state's office, the county auditor's
               office, and the municipal or school district clerk's office may be present at the polling
               place to observe election procedures. Except for these representatives, election
               judges, sergeants-at-arms, and challengers, an individual may remain inside the
               polling place during voting hours only while voting or registering to vote, providing
               proof of residence for an individual who is registering to vote, or assisting a disabled
               voter or a voter who is unable to read English. During voting hours no one except
               individuals receiving, marking, or depositing ballots shall approach within six feet
               of a voting booth, ballot counter, or electronic voting equipment, unless lawfully
               authorized to do so by an election judge or the individual is an election judge
               monitoring the operation of the ballot counter or electronic voting equipment.
               Teachers and elementary or secondary school students participating in an educational
               activity may be present at the polling place during voting hours. (Minn. Stat. §
               204C.06 for information on other individuals allowed in the polling place).
FOF ¶ 452.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
               election judge, an authorized challenger or other voter may challenge an individual,
               based upon the personal knowledge they know that the voter is not eligible to vote
               at that precinct. (Minnesota Secretary of State, Voting Challenges).
Mississippi.
FOF ¶ 453.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or


                                                  76
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 125 of 334



             Challengers and Other Authorized Polling Place Observers. The following persons
             shall be designated as authorized challengers and shall be allowed to challenge the
             qualifications of any person offering to vote (a) any candidate whose name is on the
             ballot in the precinct in which the challenge is made; (b) any official poll watcher of
             a candidate whose name is on the ballot in the precinct in which the challenge is
             made; any official poll watcher of a political party for the precinct in which the
             challenge is made; (d) any qualified elector from the precinct in which the challenge
             is made; or (e) any manager, clerk or poll worker in the polling place where the
             person whose qualifications are challenged is offering to vote. (Miss. Code. Ann. §
             23-15-571).
FOF ¶ 454.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
             following persons shall be designated as authorized challengers and shall be allowed
             to challenge the qualifications of any person offering to vote (a) any candidate whose
             name is on the ballot in the precinct in which the challenge is made; (b) any official
             poll watcher of a candidate whose name is on the ballot in the precinct in which the
             challenge is made; (c) any official poll watcher of a political party for the precinct
             in which the challenge is made; (d) any qualified elector from the precinct in which
             the challenge is made; or (e) any manager, clerk or poll worker in the polling place
             where the person whose qualifications are challenged is offering to vote. (Miss.
             Code. Ann. § 23-15-571).
Missouri.
FOF ¶ 455.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The chair of the county
             committee of each political party named on the ballot shall have the right to
             designate a challenger for each polling place, who may be present during the hours
             of voting, and a challenger for each location at which absentee ballots are counted,
             who may be present while the ballots are being prepared for counting and counted.
             All persons selected as challengers shall have the same qualifications required by
             section 115.085 for election judges, except that such challenger shall be a registered
             voter in the jurisdiction of the election authority for which the challenger is
             designated as a challenger. (Mo. Rev. Stat. § 15-115.105.1). Who may be admitted
             to the polling place: except election authority personnel, election judges, watchers
             and challengers, law enforcement officials at the request of election officials or in the
             line of duty, minor children under the age of eighteen accompanying an adult who
             is in the process of voting, international observers who have registered as such with
             the election authority, persons designated by the election authority to administer a
             simulated youth election for persons ineligible to vote because of their age, members
             of the news media who present identification satisfactory to the election judges and
             who are present only for the purpose of bona fide news coverage, provided that such
             coverage does not disclose how any voter cast the voter's ballot on any question or
             candidate or in the case of a primary election on which party ballot they voted or
             does not interfere with the general conduct of the election as determined by the
             election judges or election authority, and registered voters who are eligible to vote
             at the polling place, no person shall be admitted to a polling place. (Mo. Rev. Stat.
             § 15-115.409 for information on other individuals authorized to be in the polling
             place).
FOF ¶ 456.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
             identity or qualifications of any person offering to vote may be challenged by any


                                                77
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 126 of 334



             election authority personnel, any registered voter, or any duly authorized challenger
             at the polling place. (Mo. Rev. Stat. § 15-115.429.1).
Montana.
FOF ¶ 457.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The election judges shall
             permit one poll watcher from each political party to be stationed close to the poll lists
             in a location that does not interfere with the election procedures. A candidate may
             not serve as a poll watcher at a polling place where electors are voting on ballots
             with the candidate's name on them. (Mont. Code. Ann. § 13-13-120).
FOF ¶ 458.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. An
             elector’s right to vote may be challenged at any time by any registered elector by the
             challenger filling out and signing an affidavit stating the grounds of the challenge
             and providing any evidence supporting the challenge to the election administrator or,
             on election day, to an election judge. (Mont. Code. Ann. § 13-13-301).
Nebraska.
FOF ¶ 459.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Not reported.
FOF ¶ 460.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
             person offering to vote, even though such person is registered, may be challenged as
             unqualified by any inspector, judge or clerk of election, or registered voter. The
             judge or clerk of election shall challenge any person offering to vote whom he or she
             knows or suspects not to be duly qualified. (Neb. Rev. Stat. § 32-926).
Nevada.
FOF ¶ 461.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The county clerk shall
             allow members of the general public to observe the conduct of voting at a polling
             place. A member of the general public does not include any person who: gathers
             information for communication to the public; is employed or engaged by or has
             contracted with a newspaper, periodical, press association, or radio or television
             station; and is acting solely within his or her professional capacity. (Nev. Rev. Stat.
             § 293.274).
FOF ¶ 462.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A person
             applying to vote may be challenged orally by any registered voter of the precinct
             upon the ground that he or she is not the person entitled to vote as claimed or has
             voted before at the same election. (Nev. Rev. Stat. § 293.303).
New Hampshire.
FOF ¶ 463.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The state committee of
             a political party may appoint a person to act as challenger of voters at any polling
             place in the state at a state election. (N.H. Rev. Stat. Ann. § 666.4). The attorney
             general may appoint a person to act as challenger of voters at any polling place in the


                                                78
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 127 of 334



              state at a state election. (N.H. Rev. Stat. Ann. § 666.5).
FOF ¶ 464.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A voter
              offering to vote at any state election may be challenged by any other voter registered
              in the town or ward in which the election is held, an election official, a challenger
              appointed by a political committee pursuant to RSA 666:4, or a challenger appointed
              by the attorney general pursuant to RSA 666:5. (N.H. Rev. Stat. Ann. § 659. 27).
New Jersey.
FOF ¶ 465.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. The chairman of the
              county committee of any political party that has duly nominated any candidate for
              public office to be voted for at an election by all the voters within the county or any
              political division thereof greater than a single municipality, or where the election is
              within and for a single municipality only, or any subdivision thereof, then the
              chairman of the municipal committee of the political party making such nomination
              within and for such single municipality, or subdivision thereof, may appoint two
              challengers for each election district in the chairman's county or municipality, as the
              case may be. (N.J. Stat. Ann. § 19:7-1). No person shall be allowed or permitted to
              be present in the polling place or polling room during the progress of the election
              except the officers connected with the election, persons connected with the operation
              of a simulated election for minors, the several candidates, the duly authorized
              challengers, such voters as are present for the purpose of voting and their dependent
              children, minors present for the purpose of voting in a simulated election, and such
              officers as may be duly detailed to be present, for preserving the peace or enforcing
              the provisions hereof. (N.J. Stat. Ann. § 19:15-8).
FOF ¶ 466.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
              members of the district boards and any duly authorized challenger, respectively, shall
              at any election challenge every person who shall claim to have a right to vote therein
              whom they or he shall know, suspect or believe not to be qualified or entitled to so
              vote, and said members of the district board or challenger shall have the power and
              right to ask all questions which are suitable and necessary to determine such person's
              right. (N.J. Stat. Ann. § 19:15-18. Also see 19:15-18.1, 18.2).
New Mexico.
FOF ¶ 467.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. The county chair of each
              political party represented on the ballot may appoint in writing challengers for each
              polling location. (N.M. Stat. Ann. § 1-2-21). An election-related organization may
              appoint watchers in a county if the organization provides a written notice to the
              secretary of state at least ten days prior to the election date and specifies the names
              of the qualified appointees. Any group of three candidates for elected office may
              appoint watchers in a county. The secretary of state shall notify the county clerk of
              the qualified appointees at least five days before the election. (N.M. Stat. Ann. §
              1-2-27). Challengers and watchers shall be voters of a precinct located in that county
              to which they are appointed. (N.M. Stat. Ann. § 1-2-22).
FOF ¶ 468.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A
              challenge may be interposed by a member of the precinct board or by a party


                                                79
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 128 of 334



             challenger (N.M. Stat. Ann. § 1-2-20).
New York.
FOF ¶ 469.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. At any general, special,
             town or village election, any party committee or independent body whose candidates
             are upon the ballot, and at any primary election, any two or more candidates and any
             political committee may have for each election district three watchers at any one
             time, not more than one of whom may be within the guard rail at any one time.
             Watchers shall be appointed by the chairman of any such party, committee or
             independent body or by the candidates. Each watcher must be a qualified voter of the
             city or county in which he is to serve No person shall be appointed or act as a
             watcher who is a candidate for any public office to be voted for by the voters of the
             election district in the same election in which the watcher is to serve. (N.Y. Election
             Law § 8-500).
FOF ¶ 470.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Before
             his vote is cast, any person may be challenged by any registered voter properly in the
             polling place, watcher, or clerk or inspector of election. An inspector shall challenge
             every person offering to vote, who he shall know or suspect is not entitled to vote in
             the district, and every person whose name appears on the list of persons to be
             challenged on Election Day which is furnished by the board of elections. (N.Y.
             Election Law § 8-502).
North Carolina.
FOF ¶ 471.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The chair of each
             political party in the county shall have the right to designate two observers to attend
             each voting place at each primary and election and such observers may, at the option
             of the designating party chair, be relieved during the day of the primary or election
             after serving no less than four hours and provided the list required by this section to
             be filed by each chair contains the names of all persons authorized to represent such
             chair's political party. Not more than two observers from the same political party
             shall be permitted in the voting enclosure at any time. Persons appointed as observers
             must be registered voters of the county for which appointed and must have good
             moral character. (N.C. Gen. Stat. § 163 45). During the time allowed for voting in
             the voting place, only the following persons may enter the voting enclosure: an
             election official; an observer; a runner but only to the extent necessary to announce
             that runner's presence and to receive the voter list; a person seeking to vote in that
             voting place on that day but only while in the process of voting or seeking to vote;
             a voter in that precinct while entering or explaining a challenge; a person authorized
             to assist a voter but, except as provided in subdivision (6) of this section, only while
             assisting that voter; ,minor children of the voter under the age of 18, or minor
             children under the age of 18 in the care of the voter, but only while accompanying
             the voter and while under the control of the voter; persons conducting or
             participating in a simulated election within the voting place or voting enclosure, if
             that simulated election is approved by the county board of elections; any other
             person determined by election officials to have an urgent need to enter the voting
             enclosure but only to the extent necessary to address that need. (N.C. Gen. Stat. §
             163 166.3).


                                               80
        Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 129 of 334



FOF ¶ 472.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. On the
              day of a primary or election, at the time a registered voter offers to vote, any other
              registered voter of the precinct may exercise the right of challenge, and when he does
              so may enter the voting enclosure to make the challenge, but he shall retire therefrom
              as soon as the challenge is heard. (N.C. Gen. Stat. § 163 87).
North Dakota.
FOF ¶ 473.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Three poll challengers
              appointed by the district chairman of each political party represented on the election
              board are entitled to be in attendance at each polling place. (N.D. Cent. Code §
              16.1-05-06).Election observers must be allowed uniform and nondiscriminatory
              access to all stages of the election process (N.D. Cent. Code § 16.1-05-09). An
              election observer is a nonpartisan individual wishing to monitor the administration
              of the election. The law permits these people to observe but not interfere with those
              marking their ballot or with officials performing their duties. Election observers are
              selected by the organizations they represent. Election observers must wear a name
              badge indicating their identity and affiliation, however there are no residency
              restrictions for these individuals. (North Dakota Secretary of State, Election
              Observers).
FOF ¶ 474.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
              member of the election board may challenge the right of an individual to vote if the
              election board member has knowledge or has reason to believe the individual is not
              a qualified elector. A poll challenger may request members of the election board to
              challenge the right of an individual to vote if the poll challenger has knowledge or
              has reason to believe the individual is not a qualified elector of the precinct. (N.D.
              Cent. Code § 16.1-05-06).
Ohio.
FOF ¶ 475.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. At any primary, special,
              or general election, any political party supporting candidates to be voted upon at such
              election and any group of five or more candidates may appoint to the board of
              elections or to any of the precincts in the county or city one person, a qualified
              elector, who shall serve as observer for such party or such candidates during the
              casting of the ballots and during the counting of the ballots; provided that separate
              observers may be appointed to serve during the casting and during the counting of
              the ballots. (Ohio Rev. Code Ann. § 3505.21).
FOF ¶ 476.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
              person offering to vote may be challenged at the polling place by any precinct
              election official. (Ohio Rev. Code Ann. § 3505. 20).
Oklahoma.
FOF ¶ 477.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Any candidate or any
              recognized political party shall be entitled to have a watcher present at any place
              where an official count is being conducted. (Oklahoma Statutes 26-7-130).


                                                81
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 130 of 334



FOF ¶ 478.      Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Not
                reported.
Oregon.
FOF ¶ 479.      Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
                Challengers and Other Authorized Polling Place Observers. Not reported.
FOF ¶ 480.      Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Not
                reported.
Pennsylvania.
FOF ¶ 481.      Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
                Challengers and Other Authorized Polling Place Observers. Each candidate for
                nomination or election at any election shall be entitled to appoint two watchers for
                each election district in which such candidate is voted for. Each political party and
                each political body which has nominated candidates in accordance with the
                provisions of this act, shall be entitled to appoint three watchers at any general,
                municipal or special election for each election district in which the candidates of
                such party or political body are to be voted for. Such watchers shall serve without
                expense to the county. Each watcher so appointed must be a qualified registered
                elector of the county in which the election district for which the watcher was
                appointed is located. (Pa. P.S. § 2687).
FOF ¶ 482.      Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
                person, although personally registered as an elector, may be challenged by any
                qualified elector, election officer, overseer, or watcher at any primary or election as
                to his identity, as to his continued residence in the election district or as to any
                alleged violation of the provisions of section 1210. (Pa. P.S. § 3050).
Rhode Island.
FOF ¶ 483.      Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
                Challengers and Other Authorized Polling Place Observers. The officers required to
                furnish and equip any voting place shall also provide a table in the room where the
                voting is conducted, outside the enclosed space near the first bipartisan pair of
                supervisors, at which a representative of each recognized political party bearing
                credentials signed by the proper ward or town committee chairperson, shall be
                allowed to sit for the purpose of keeping track of those who are voting, and these
                representatives, who shall be known as “checkers,” may be changed during the day.
                A representative, known as a “runner,” of each of the parties shall be allowed to
                come to the table at frequent intervals for the purpose of taking whatever list or
                memoranda the checkers may wish to give the runner. A representative of each
                recognized political party bearing credentials signed by the proper ward or town
                committee chairperson, shall also be allowed outside the enclosed place to observe
                the voting and assist the checkers, and these representatives shall be known as
                “watchers.” (R.I. Gen. Laws § 17-19-22).
FOF ¶ 484.      Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
                watchers and any election official shall have the right to challenge the right to vote
                of any person offering himself or herself as a voter. (R.I. Gen. Laws § 17-19-22).


                                                  82
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 131 of 334



South Carolina.
FOF ¶ 485.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Each candidate who is
             not unopposed in a primary and each nonpartisan candidate, including announced
             write-in candidates in a general or special election, may appoint a watcher for any
             voting place where his name appears on the ballot. However, in any general or
             special election, all candidates who are certified by a political party must be jointly
             represented at each polling place by not more than two watchers from the party for
             each one thousand registered voters or fraction thereof registered at the polling place.
             Each watcher appointed hereunder must be a qualified voter in the county where he
             is to watch. (S.C. Code Ann. § 7-13-860).
FOF ¶ 486.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. It is the
             duty of the managers of election to, and any elector or qualified watcher may,
             challenge the vote of a person who may be known or suspected not to be a qualified
             voter. However, the challenges by persons other than a manager must be addressed
             to the manager and not directly to the voter. (S.C. Code Ann. § 7-13-810).
South Dakota.
FOF ¶ 487.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. At least one poll watcher
             for each political party, one poll watcher for each independent candidate, one poll
             watcher for each slate of presidential electors, and one poll watcher for each side of
             any ballot issue to be voted on may be present at each polling place for general
             elections. (Administrative Rule 5:02:12:02). Any person, except a candidate who is
             on the ballot being voted on at that polling place, may be present at any polling place
             for the purpose of observing the voting process. (S.D. Codified Laws § 12-18-9).
FOF ¶ 488.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. The
             person's right to vote at that poll and election may be challenged only as to the
             person's identity as the person registered whom the person claims to be or on grounds
             that within fifteen days preceding the election the person has been convicted of a
             felony or declared by proper authority to be mentally incompetent. (S.D. Codified
             Laws § 12-18-10).
Tennessee.
FOF ¶ 489.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. Each political party and
             any organization of citizens interested in a question on the ballot or interested in
             preserving the purity of elections and in guarding against abuse of the elective
             franchise may appoint poll watchers. The county election commission may require
             organizations to produce evidence that they are entitled to appoint watchers. All
             appointed poll watchers must have reached the age of seventeen (17) by election day.
             A spouse of a candidate on the ballot shall not be eligible for appointment as a poll
             watcher. Each political party which has candidates in the election and each citizens’
             organization may have two (2) watchers at each polling place. One (1) of the
             watchers representing a party may be appointed by the chair of the county executive
             committee of the party and the other by a majority of the candidates of that party
             running exclusively within the county in which the watchers are appointed. (Tenn.


                                               83
         Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 132 of 334



               Code. Ann. § 2-7-104). No person may be admitted to a polling place except election
               officials, voters, persons properly assisting voters, the press, poll watchers appointed
               under § 2-7-104 and others bearing written authorization from the county election
               commission. (Tenn. Code. Ann. § 2-7-103).
FOF ¶ 490.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. If any
               person's right to vote is challenged by any other person present at the polling place,
               the judges shall present the challenge to the person. (Tenn. Code. Ann. § 2-7-123).
Texas.
FOF ¶ 491.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. “Watcher” means a
               person appointed to observe the conduct of an election on behalf of a candidate, a
               political party, or the proponents or opponents of a measure. Each appointing
               authority may appoint no more than two watchers for each precinct polling place. To
               be eligible to serve as a watcher, a person must be a qualified voter. (Tex. Elections
               Code Ann. § 33.001; 33.007).
FOF ¶ 492.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Not
               reported.
Utah.
FOF ¶ 493.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. For each regular general
               election or statewide special election, and for each regular primary and Western
               States Presidential Primary, each registered political party and any person interested
               in a ballot proposition appearing on the ballot may appoint one person to act as a
               voting poll watcher to observe the casting of ballots, another person to act as a
               counting poll watcher to observe the counting of ballots, and another person to act
               as an inspecting poll watcher to inspect the condition and observe the securing of
               ballot packages. (Utah Code Ann. § 20A-3-201).
FOF ¶ 494.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. A poll
               worker or a person who lives in the voting precinct may challenge a voter's right to
               vote in that voting precinct or in that election. (Utah Code Ann. § 20A-3-202.5).
Vermont.
FOF ¶ 495.     Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
               Challengers and Other Authorized Polling Place Observers. Each organized political
               party, each candidate on the ballot not representing an organized political party, and
               each committee supporting or opposing any public question on the ballot shall have
               the right to have not more than two representatives outside the guardrail for the
               purpose of observing the voting process and challenging the right of any person to
               vote. (Vt. Stat. Ann. tit. 17, § 2564).
FOF ¶ 496.     Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. In all
               cases the representatives shall have the right to hear or see the name of a person
               seeking to vote, and they shall have the right to make an immediate challenge to a
               person's right to vote. (Vt. Stat. Ann. tit. 17, § 2564).


                                                 84
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 133 of 334



Virginia.
FOF ¶ 497.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. The officers of election
              shall permit one authorized representative of each political party or independent
              candidate in a general or special election, or one authorized representative of each
              candidate in a primary election, to remain in the room in which the election is being
              conducted at all times. The officers of election shall have discretion to permit up to
              three authorized representatives of each political party or independent candidate in
              a general or special election, or up to three authorized representatives of each
              candidate in a primary election, to remain in the room in which the election is being
              conducted. Each authorized representative shall be a qualified voter of any
              jurisdiction of the Commonwealth. (Va. Code Ann. § 24.2-604) A local electoral
              board or general registrar may authorize in writing the presence of additional neutral
              observers as may be deemed appropriate subject to restrictions. (Va. Code Ann. §
              24.2-604).
FOF ¶ 498.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Any
              qualified voter may, and the officers of election shall, challenge the vote of any
              person who is listed on the pollbook but is known or suspected not to be a qualified
              voter. (Va. Code Ann. § 24.2-651).
Washington.
FOF ¶ 499.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Anyone has the right to
              observe any part of the election process. Major political parties also have a
              responsibility to provide observers to monitor the election process. County auditors
              must request that observers be appointed by the major political parties to be present
              during the processing of ballots at the counting center. County auditors have
              discretion to also request that observers be appointed by any campaigns or
              organizations. The absence of the observers will not prevent the processing of ballots
              if the county auditor has requested their presence. (See An Observer’s Guide to
              Washington State Elections; RCW 29A.40.100).
FOF ¶ 500.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Not
              reported.
West Virginia.
FOF ¶ 501.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Not reported.
FOF ¶ 502.    Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. It is the
              duty of the members of the receiving board, jointly or severally, to challenge the
              right of any person requesting a ballot to vote in any election in certain
              circumstances. (W. Va. Code § 3-1-41).
Wisconsin.
FOF ¶ 503.    Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
              Challengers and Other Authorized Polling Place Observers. Any member of the


                                               85
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 134 of 334



             public may be present at any polling place for the purpose of observation of an
             election except a candidate whose name appears on the ballot at the polling place or
             on an absentee ballot to be cast at the clerk's office or alternate site at that election.
             The chief inspector or municipal clerk may reasonably limit the number of persons
             representing the same organization who are permitted to observe at the same time.
             Each person permitted to observe under shall print his or her name in and sign and
             date a log maintained by the chief inspector or municipal clerk for that polling place,
             office, or alternate site. The chief inspector or municipal clerk shall clearly designate
             observation areas for election observers. The observation areas shall be so positioned
             to permit any election observer to readily observe all public aspects of the voting
             process. (see Wis. Stat. § 7.41).
FOF ¶ 504.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. Each
             inspector shall challenge for cause any person offering to vote whom the inspector
             knows or suspects is not a qualified elector or who does not adhere to any voting
             requirement under this chapter. Any elector may challenge for cause any person
             offering to vote whom the elector knows or suspects is not a qualified elector. (Wis.
             Stat. § 6.92, 6.925).
Wyoming.
FOF ¶ 505.   Individuals Authorized to Serve as Appointed/Designated Poll Watchers or
             Challengers and Other Authorized Polling Place Observers. The county chairman of
             each political party may certify poll watchers prior to the day of the election to serve
             in each precinct. Not more than one (1) poll watcher from each political party may
             serve simultaneously unless the chief judge determines that one (1) additional poll
             watcher from each political party may be accommodated in the polling premises
             without disrupting the polling process. A poll watcher shall belong to the political
             party he represents and shall be a registered elector residing in the county. (Wyo.
             Stat. Ann. § 22-15-109).
FOF ¶ 506.   Individuals Authorized to Challenge a Voter’s Eligibility on Election Day. It is the
             duty of the judges to challenge electors whenever existence of legal grounds for
             doing so is known or apparent to the judges. (Wyo. Stat. Ann. § 22-15-108).
FOF ¶ 507.   In only one state, Kansas, would the RNC even be authorized to act as an observer
             of the election process.
FOF ¶ 508.   In no state would the RNC be authorized to challenge a voter’s qualifications to vote.
FOF ¶ 509.   Yet, as reported by then state GOP coordinator, now Pennsylvania Superior Court
             Judge Vic Stabile, the RNC, in conjunction with the Romney presidential campaign
             organized “strike forces” from both Washington, D.C. and Boston, MA, of paid party
             professionals to literally evade states and usurp local party officials of voter
             qualification challenges and other Election Day matters legally reserved only for
             duly registered poll watchers.
FOF ¶ 510.   The Texas Republican State Committee actually posts a web page for people to
             register to join the “Mighty American Strike Force.” The page provides a link to the
             a registration letter that pointedly states”We will also help with ballot integrity
             programs...”



                                                86
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 135 of 334



FOF ¶ 511.   In August, 2016, as reported by Politico, then Republican vice presidential nominee,
             Mike Pence, said at a town hall meeting in Denver: “The Trump campaign and the
             Republican National Committee are working very, very closely with state
             governments and secretaries of state all over the country to ensure ballot integrity.”
             RNC counsel subsequently repudiated Pence’ statements by denying such efforts
             existed.
FOF ¶ 512.   Then Trump’s 2016 campaign manager, Kellyanne Conway, reportedly told the
             Washington Post that the Trump campaign is “actively working with the national
             committee, the official party, and campaign lawyers to monitor precincts around the
             country.” There is no reported publication that RNC counsel repudiated Conway’s
             remarks.
FOF ¶ 513.   The Trump Presidential campaign subsequently created a website to recruit a “Trump
             Election Day Observer.”
FOF ¶ 514.   Given Freeman’s articulation about the GOP’s top-bottom corporate hierarchy,
             repeated warnings by scores of professors of political science regarding super agent
             domination of the RNC, the RNC’s lack of transparency, its counsel’s fraud on the
             court, and the RNC’s judicially admitted objective of dominating all spheres of
             political funding raising and campaign, as expressed by its 2013 Growth and
             Opportunity Project report, it would be disingenuous for the RNC to assert it is not
             coordinating, let alone master-minding voter suppression efforts, through proxies to
             conceal its convert control.
FOF ¶ 515.   This point was expressed by Professor Richard L. Hason, the Slate website,
             Jurisprudence the Law, Lawyers, and the Court, Nov. 27 2017 2:55 PM who stated:
              “With the consent decree gone, the RNC will for the first time in 35 years be free
              to begin anew efforts to spur purges of voter rolls and take potentially
              suppressive ballot security measures in the name of preventing voter fraud. No
              doubt RNC lawyers would advise against taking these steps, at least for a while,
              to forestall the DNC from running back to court seeking to have the consent
              decree reinstated.
              “But with Trump the real head of the Republican Party these days, it is quite
              possible he could order a national effort to combat phantom voter fraud, just like
              he did with his own campaign. Indeed, making false claims about Democratic
              and minority voter chicanery is a cornerstone of Trump’s divisive agenda.
              Yelling voter fraud riles up the base, helps with fundraising, and can depress
              minority voter turnout.
              “The Trump era has caused voting rights activists to be extra vigilant against
              efforts to suppress the vote, from Trump’s faux “election integrity” commission
              to the Department of Justice’s reversal of an Obama-era position against a
              particular form of voter purging in Ohio. But the removal of the consent decree
              could supercharge voter suppression efforts, offering Trump the opportunity to
              hijack the RNC and direct it toward his own efforts to explain away his 3 million
              voter loss in the American popular vote and rile his base against poor and
              minority voters.”
FOF ¶ 516.   As an arbitrator, we are responsible for bringing expertise and experience to bear


                                              87
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 136 of 334



             upon determining issues, which are beyond that possessed by most judges and
             attorneys. It is because of such expertise and experience, we are more successful in
             decoding dog whistles and recognizing covert political activities intended to “skate
             on thin ice” so as to frustrate the law.
FOF ¶ 517.   As stated by in Craig C. Donsanto, Nancy N. Simmons, et al, Federal Prosecution
             of Election Offenses (8th ed. Dec.2017):
              “Although corrupt government may exist without election crime, when election
              crime exists, public corruption of some form is also usually present. This is so
              because virtually all election crime is driven by a motive to control governmental
              power for some corrupt purpose. Election crime cases therefore often provide
              effective tools for attacking other forms of public corruption. The task of the
              federal prosecutor and investigator is not only to vindicate the fundamental
              principle of fair elections by convicting those who corrupt them but also to find
              the motive behind the election fraud and, when possible, to prosecute those
              involved in the underlying corruption.”
     § 36. RNC’s Adverse Impact on State & Local Party Committees (¶¶ 518-525).
FOF ¶ 518.   Paid party professionals, referred to as “Super Agents” according to academic
             authorities, discourage electoral appeal. Paul Frymer, Thomas P. Kim, and Terri L.
             Bines, Party Elites, Ideological Voters and Divided Party Government, LEGISLATIVE
             STUDIES QUARTERLY, Vol. 22 No. 2 (May 1997) pp. 195-216.
FOF ¶ 519.   At one time “[t]here [was] no substitute for that willing, effective precinct worker.”
             Senator Paul Laxalt (R-NV), RNC Chairman 1983, as quoted by Barbara C. Burrell,
             Local Party Committees, Task Performance and Organizational Vitality, WESTERN
             POLITICAL QUARTERLY Vol. 39, No. 1 (March 1986) pp 48-66.
FOF ¶ 520.   Burrell properly observes that whether precinct committee people “will perform
             tasks helpful to the party’s achievement of its goals determines whether it will be a
             vigorous participant in the political process.” Id. at 53.
FOF ¶ 521.   “Voter mobilization and related organizational activities constitute the bulk of task
             performed by [precinct committee people]. Id. citing Wright, supra at 337.
FOF ¶ 522.   “While there are many subtle forms of such influence, the national committees have
             the greatest opportunity for influence through the provision of services to the state
             parties.” Huckshorn, Gibson, Cotter and Biddy, supra at 980. “Generally, the RNC
             is much more active than the DNC in supporting its state parties. For instance, the
             RNC was reported to have provided staff- reflecting a quite high level of
             integration-to nearly two-thirds of the state party organizations, while only a single
             Democratic organization reported receiving such support. “ Id. at 981.
FOF ¶ 523.   “The strength of the state party organizations can be indicated by . . . “party
             organizational strength. [The authors] define strong parties as those which have an
             enduring headquarters operation and which engage in a variety of activities related
             to electoral goals. “Strong” parties require both organizational complexity and
             programmatic capacity. As a minimum, organizational complexity demands the
             existence of a party headquarters, but beyond that it requires adequate resources in
             budget and staff to provide for operations of the headquarters. A higher level of


                                              88
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 137 of 334



               complexity implies bureaucratization with clearly defined responsibilities and with
               tasks assigned to meet them. Over time these assigned duties and positions develop
               predictable, stable interactions that tend to formalize the structure. A second
               component of strong organizations . . . is also required . . . the necessity of
               developing programmatic capacity that will enable the party to build a constituency,
               create support, and resist disintegrative forces such as factionalism. . . . party
               organizational strength can be assessed in terms of organizational complexity and
               programmatic capacity. * * * [I]t is the national party organizations that have been
               instrumental in strengthening their state counterparts, even in the face of diminishing
               local party support. Huckshorn, Gibson, Cotter and Biddy, supra at 981.
FOF ¶ 524.     “Our central hypothesis is that state party organizational strength is in part a function
               of levels of state party integration with the national party. The hypothesis reflects
               two assumptions. The first is that state party organizations will be responsive to
               national party leadership. The second is that it is difficult for party organizations to
               acquire strength in the absence of resources. While the initiative for strengthening
               the party organization may derive from the national committee, the state party,
               interest groups, or from officeholders, it is rare that weak parties can acquire strength
               without the intervention or assistance of nonindigenous forces. Thus, a positive
               correlation between strength and the two dimensions of integration is expected.”
               Huckshorn, Gibson, Cotter and Biddy, supra at 985. [Because the p]arties have
               become nationalized, [ ] state party organizations have become less dependent upon
               short-term perturbations in local electoral systems. There is now no reason to believe
               that state party organizational strength, . . . [will be able to increase] in the face of
               diminished electoral support for the parties, [because such will be] determined by the
               level of party success at the polls or by the level of subjective support for the party
               in the electorate.” Id. at 990.
FOF ¶ 525.     The total number of precinct committee members and elected officeholders by state,
               are as follows:
             TABLE NO. 1 NUMBER OF PRECINCTS AND COMMITTEE PEOPLE BY STATE
               State              Counties†       Municipalities      Precincts Committee Members
               Alabama . . . . . . . . 67       . . . . . . 451. . . . . . 2,210 . . . . . 4,420
               Alaska. . . . . . . . . . 27     . . . . . . 149. . . . . . . 436 . . . . . . . 872
               Arizona . . . . . . . . . 15     . . . . . . . 87. . . . . . 2,110 . . . . . 4,220
               Arkansas . . . . . . . . 75      . . . . . . . 75. . . . . . 2,693 . . . . . 5,386
               California . . . . . . . 58      . . . . . . 475. . . . . 21,857 . . . . 43,714
               Colorado . . . . . . . . 64      . . . . . . 270. . . . . . 3,370 . . . . . 6,740
               Connecticut. . . . . . . 8       . . . . . . 179. . . . . . . 769 . . . . . 1,538
               Delaware. . . . . . . . . 3      . . . . . . . 57. . . . . . . 437 . . . . . . . 874
               District of Columbia 0           . . . . . . . . 1. . . . . . . 142 . . . . . . . 284
               Florida. . . . . . . . . . 67    . . . . . . 404. . . . . . 6,892 . . . . 13,784
               Georgia . . . . . . . . 159      . . . . . . 531. . . . . . 3,163 . . . . . 6,326
               Hawaii. . . . . . . . . . . 5    . . . . . . . . 0. . . . . . . 353 . . . . . . . 706
               Idaho . . . . . . . . . . . 44   . . . . . . 200. . . . . . . 949 . . . . . 1,898
               Illinois. . . . . . . . . 102    . . . . . 2,722. . . . . 11,738 . . . . 23,476
               Indiana . . . . . . . . . 92     . . . . . 1,577. . . . . . 5,571 . . . . 11,142
               Iowa . . . . . . . . . . . 99    . . . . . . 948. . . . . . 1,996 . . . . . 3,932
               Kansas . . . . . . . . 105       . . . . . 1,926. . . . . . 3,882 . . . . . 7,764
               Kentucky. . . . . . . 102        . . . . . . 424. . . . . . 3,482 . . . . . 6,964


                                                                    89
         Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 138 of 334



                Louisiana . . . . . . . 64 . . . . . . 302. . . . . . 4,124 . . . . . 8,248
                Maine . . . . . . . . . . 16 . . . . . . 489. . . . . . . 601 . . . . . 1,202
                Maryland. . . . . . 23 (1) . . . . . . 157. . . . . . 1,779 . . . . . 3,558
                Massachusetts . . . . 14 . . . . . . 351. . . . . . 2,177 . . . . . 4,354
                Michigan. . . . . . . . 83 . . . . . 1,775. . . . . . 5,235 . . . . 10,470
                Minnesota . . . . . . . 87 . . . . . 2,647. . . . . . 4,108 . . . . . 8,216
                Mississippi . . . . . . 82 . . . . . . 296. . . . . . 1,707 . . . . . 3,414
                Missouri . . . . . . . 114 . . . . . 1,258. . . . . . 5,462 . . . . 10,924
                Montana . . . . . . . . 56 . . . . . . 129. . . . . . . 856 . . . . . 1,712
                Nebraska . . . . . . . . 93 . . . . . . 977. . . . . . 1,668 . . . . . 3,336
                Nevada . . . . . . . . . 16 . . . . . . . 19. . . . . . 1,585 . . . . . 3,170
                New Hampshire . . 10 . . . . . . 234. . . . . . . 242 . . . . . . . 484
                New Jersey . . . . . . 21 . . . . . . 566. . . . . . 6,283 . . . . 12,566
                New Mexico . . . . . 33 . . . . . . 101. . . . . . . 684 . . . . . 1,368
                New York . . . . . . . 62 . . . . . 1,545. . . . . 15,153 . . . . 30,306
                North Carolina . . 100 . . . . . . 541. . . . . . 2,749 . . . . . 5,498
                North Dakota . . . . 53 . . . . . 1,692. . . . . . . 607 . . . . . 1,214
                Ohio . . . . . . . . . . . 88 . . . . . 2,250. . . . . 11,366 . . . . 22,732
                Oklahoma . . . . . . . 77 . . . . . . 590. . . . . . 2,152 . . . . . 4,304
                Oregon . . . . . . . . . 36 . . . . . . 240. . . . . . 1,448 . . . . . 2,896
                Pennsylvania (361) 67 . . . . . 2,564. . . . . . 9,264 . . . . 18,528
                Rhode Island . . . . . . 5 . . . . . . . 39. . . . . . . 577 . . . . . 1,154
                South Carolina . . . 46 . . . . . . 269. . . . . . 2,168 . . . . . 4,336
                South Dakota . . . . 66 . . . . . 1,248. . . . . . . 827 . . . . . 1,654
                Tennessee . . . . . . . 95 . . . . . . 349. . . . . . 2,287 . . . . . 4,574
                Texas . . . . . . . . . 254 . . . . . 1,196. . . . . . 8,554 . . . . 17,108
                Utah . . . . . . . . . . . 29 . . . . . . 236. . . . . . 1,880 . . . . . 3,760
                Vermont . . . . . . . . 14 . . . . . . 284. . . . . . . 277 . . . . . . . 554
                Virginia. . . . . . 95 (39) . . . . . . 229. . . . . . 2,294 . . . . . 4,588
                Washington. . . . . . 39 . . . . . . 279. . . . . . 6,664 . . . . 13,328
                West Virginia . . . . 55 . . . . . . 234. . . . . . 1,977 . . . . . 3,954
                Wisconsin . . . . . . . 72 . . . . . 1,850. . . . . . 3,563 . . . . . 7,126
                Wyoming . . . . . . . 23 . . . . . . . 98. . . . . . . 483 . . . . . . . 966
                Total . . . . . . . . 3,099 . . . . 35,933. . . . 182,851 . . . 365,642
Combined Total precinct committee members of both parties . . . . . . . . 731,284


Numbers in parenthesis under counties are “independent cities” regarding Maryland and Virginia, cities and towns for
Massachusetts.

         § 37. Nationalization Compels RNC to Resist Loss of Soft Money (¶¶ 526-532).
FOF ¶ 526.          This matter would not have otherwise arose but for the Federal Elections Campaign
                    Act of 1971 (“FECA”) 52 U.S.C. § 30101 et seq., as amended by the Bipartisan
                    Campaign Reform Act of 2002 (“BCRA”) pursuant to regulations promulgated by
                    the Federal Election Commission (“FEC”). BCRA is popularly known as
                    “McCain-Feingold.” “Federal funds” or “hard money” are those complying with
                    FECA limits, bans, and reporting requirements. 11 C.F.R. 300.2(g). “Nonfederal
                    funds,” or “soft money,” are funds raised outside of the source and amount
                    limitations imposed by FECA, which political parties other than the national party
                    committees may solicit and accept for purposes not related to federal elections,
                    provided that they are placed in accounts separate from federal funds. 52 U.S.C. §


                                                                  90
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 139 of 334



             30101, 11 C.F.R. 300.2(k).
FOF ¶ 527.   BCRA is “the most recent federal enactment designed ‘to purge national politics of
             . . . the pernicious influence of “big money” campaign contributions.’” McConnell,
             540 U.S. at 115. Title I of BCRA, entitled “Reduction of Special Interest Influence,”
             closed the soft-money loophole. Specifically, BCRA § 101(a), codified at 52 U.S.C.
             § 30125(a), prohibited national political parties and their officers from soliciting,
             receiving, or disbursing soft money. McConnell, 540 U.S. at 133 (“[Section 101(a)]
             takes national parties out of the soft-money business”). They may solicit and use
             only federal funds. 52 U.S.C. § 30125(a).
FOF ¶ 528.   “BCRA § 101(b) also prohibited state and local parties from receiving soft money
             for “Federal election activity.” 52 U.S.C. § 30125(b). Federal election activity, in
             relevant part, was defined as: (I) voter registration activity during the period . . . 120
             days before . . .a regularly scheduled Federal election . . .; (ii) voter identification,
             get-out-the-vote activity, or generic [party only] campaign activity conducted in
             connection with an election in which a candidate for Federal office appears on the
             ballot (regardless of whether a candidate for State or local office also appears on the
             ballot); [or] (iii) a public communication that refers to a clearly identified candidate
             for Federal office . . . and that promotes or supports . . . or attacks or opposes a
             candidate for that office (regardless of whether the communication expressly
             advocates a vote for or against a candidate) . . . .52 U.S.C. § 30101(20)(A)(i)-(iii).
             Through these provisions, BCRA eliminated the receipt of soft money by national
             political party committees and the receipt of soft money by state and local parties for
             Federal election activity. State and local parties remain free to receive funds under
             applicable state and local law for all other activities, and all political parties remain
             free to spend an unlimited amount of hard money for any activity.” FEC Motion to
             Dismiss, RNC v. FEC, 1:08-cv-01953-RJL-RMC Document 20 (Jan. 26, 2009)
             (citation to FECA corrected from original Title 2 to current Title 52).
FOF ¶ 529.   BCRA, upon amending FECA, does provide for “Levin Funds,” best described as a
             hybrid between Federal and non-Federal or soft funds. 52 U.S.C. § 30125(b)(2); 11
             CFR §§ 300.2(i), 300.31, 300.32. Under the Amendment, the federal election activity
             described in 52 U.S.C. § 30101(20)(A)(i) & (ii) can be financed by state and local
             party committees with either federal funds or a combination of federal and “Levin
             funds.” Individuals can donate as much as $10,000 per year in Levin funds to a state
             or local political party.11 CFR 300.2(i). Levin Funds is intended as a safety value
             under McCain-Feingold for county and local political party committees. McConnell,
             540 U.S. at 162-163, 169. Such Levin fund raising has always been intended as
             “home grown” for county and local party committees to rely upon, while the national
             and state party committees shouldered the hard money burden. McConnell, 540 U.S.
             at 173. In a 2004 FEC compilation, Democratic State Committees raised $1,087,577
             in Levin Fund contributions, the GOP only $99,033.
             The FEC on its website further describes Levin Fund contributions
             as thus:
                Donations of Levin funds to state and local party committees
             Limitations on Levin funds
             “A state or local party committee may not solicit or accept Levin funds which


                                                91
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 140 of 334



      aggregate to more than $10,000 per donor in a calendar year. If the laws of the state
      in which the committee is organized limit donations to that committee to less than
      $10,000, that lower limit would apply.
      “Certain sources that cannot contribute federal funds (e.g., corporations and labor
      organizations) may contribute Levin funds, so long as the applicable state law
      permits it.
      “Levin fund donations are not subject to the normal aggregation requirements based
      on affiliation between committees. While other contributions to state and local
      committees aggregate toward the same limit, donations of Levin funds do not.
      “Similarly, while state, district and local parties can typically transfer among
      themselves without limit, Levin funds cannot be transferred. Any Levin funds
      expended or disbursed by a committee must have been raised solely by that
      committee. A state, district or local party committee must itself raise the federal
      component of an expenditure or disbursement allocated between federal and Levin
      funds.
      “Moreover, when making allocated payments for federal election activity (FEA), a
      committee must be able to show that the federal and Levin funds it uses to make a
      disbursement for FEA do not include federal funds transferred to it by any other
      party committee.
      “Additionally, Levin funds may not be raised via a joint fundraiser with any other
      party committee.
      Fundraising expenses
      “Expenditures to raise only federal funds which are to be used for FEA must be made
      with federal funds. However, expenditures to raise Levin funds which are to be used
      for FEA must be made with either entirely federal funds or Levin funds. These
      fundraising expenses include the cost of solicitation and the administration and
      planning for the event. A party committee may use federal funds raised in a
      federal/nonfederal fundraiser for FEA if proper allocation is used.
      Prohibited sources
      “Party committees may not accept donations to their Levin accounts which were
      solicited, received, transferred or spent by, or in the name of:
      “A national committee of a political party, including their national congressional
      campaign committee, any officer or agent acting on behalf of the national party
      committee, or any entity that is directly or indirectly established, financed,
      maintained or controlled by the national party committee;
      “A federal candidate or officeholder, an agent of a federal candidate or officeholder,
      or an entity directly or indirectly established, financed, maintained or controlled by,
      or acting on behalf of, one or more federal candidates or individuals holding federal
      office; or
      “A foreign national.


                                        92
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 141 of 334



             “Corporate and union donations and donations from federal government contractors
             are permissible, as long as state law does not prohibit them.
             What must be reported
             “If a committee has less than $5,000 of aggregate receipts and disbursements for
             FEA in a calendar year, it is required only to report receipts and disbursements of
             federal funds for FEA.
             “If the committee has $5,000 or more of aggregate receipts and disbursements for
             FEA in a calendar year, it must disclose all receipts and disbursements for FEA,
             including Levin funds, on Schedules L, H5 and H6. Note: Once a committee crosses
             this threshold, it must file on a monthly basis.
             Schedule L
             “State, district and local party committees use Schedule L to aggregate receipts and
             disbursements of Levin funds for the reporting period and for the calendar
             year-to-date.
             Schedules L-A and L-B
             “Committees itemize receipts and disbursements of Levin funds of $200 or more on
             Schedules L-A and L-B.
             Reporting Levin Fund receipts
             “Itemize any receipt of $200 or more on Schedule L-A.
             “Committees must categorize their receipts between donations, which are reported
             on Line 1a of the Levin fund aggregation page, and other receipts such as refunds or
             uncashed checks which are reported on Line 2. Use separate Schedules for the
             different categories of receipts and note the Line number in the upper-right corner.
             Committees without a separate Levin account
             “If a committee has Levin-eligible funds in its nonfederal account, the committee is
             not required to report them as Levin funds until it characterizes them as such. When
             reporting these funds, the date of receipt is the date that the committee received them
             under state law, even though they are itemized on Schedule L-A in a later reporting
             period.”
FOF ¶ 530.   “Mega-donors” are political contributors donating more than $1 million.
             “Super-donors” are political contributors donating more than $250,000. Briffault
             supra at 1718. There is an expectation that “megadonor” contributions are
             significantly less “corrupting” because they are aimed at voters with no coordination
             with candidates. Briffault, at 1738-1739 citing Buckley v. Valeo, 424 U.S. 1, 47
             (1975); see also FEC v. Nat. Conservative Political Action Comm., 470 U.S. 480,
             500–501 (1984); Colo. Republican Fed. Campaign Comm. v. FEC (Colo. Republican
             I), 518 U.S. 604, 608 (1996).
FOF ¶ 531.   Hasen notes “[The] 2008 election [proved] that big money is beginning to matter


                                               93
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 142 of 334



             less, rather than more, thanks in large part to the enhanced role of the Internet in
             campaigning and fundraising, and especially thanks to the viability of campaigns
             funded substantially by small donors. . . The promise of small donors, rather than
             regulation, stands the best chance of countering the role of big money in future
             presidential elections.” Richard L. Hasen, Political Equality, the Internet, and
             Campaign Finance Regulation Forum, Loyola-LA Legal Studies Paper No.
             2008-11Vol. 61 Art.7 (2008).
FOF ¶ 532.   In, RNC v. FEC, 1:08-cv-01953-RJL-RMC, its current action to overturn BCRA, the
             RNC judicially concedes that its interests in the litigation are competitive in nature.
             Affidavit of Richard Clinton Beeson, filed in support of RNC Summary Judgment
             Motion, ¶ 21 (citing the competitive difficulties experienced by the RNC in adjusting
             to BCRA, including being “negatively affected by the explosion of Internet
             fundraising”); see also Republican Party Challenges Soft MoneyLaws, AP, Nov. 13,
             2008, (quoting former RNC Chairman Mike Duncan as stating that the purpose of
             the suit is to “strengthen the Republican Party and bring a more level playing field
             to campaign finance”). The DNC on the other hand, has conformed its activities to
             comply with the law. It has invested considerable sums in revamped compliance
             procedures and training of its officers, employees, and those supporting its
             operations with fundraising and in other ways. No less significantly, the DNC has
             endeavored to explore fresh avenues of “hard money,” including through fundraising
             using the Internet and other means.” DNC Motion to Intervene in RNC v. FEC, (Jan.
             29, 2009).
      § 38. RNC “Dog Whistles” Promoting Black Voter Suppression (¶¶ 533-548).
FOF ¶ 533.   The March 18, 2013 Growth and Opportunity Project Report continues promoting
             RNC segregation and suppression of the African-American voting population by
             using extensive euphemistic language, commonly known as political Dog-Whistling.
FOF ¶ 534.   The report at p. 18 asserts the following:
FOF ¶ 535.   “Similar to the approach it must take with other demographic communities, the RNC
             must embark on a year-round effort to engage with African American voters. The
             engagement must include not only persuasion based upon our Party’s principles but
             also a presence within community organizations. There are numerous outside groups
             that are studying the best way for the Republican Party to better reach African
             American voters. The Republican Party should leverage the best practices identified
             by such organizations. Investing time and resources in African American
             communities by leveraging best practices of organizations like the Texas Federation
             for Republican Outreach (an affiliate of the Republican Party of Texas) is essential.”
             Id.
FOF ¶ 536.   This is code for assertion that Black voters are akin to a separate and foreign
             universe and that the GOP should continue to treat Black voters as such. It also
             ignores the fact that there is a minimal presence of precinct GOP committee people
             within Black voting divisions which would otherwise be required to be filled in order
             to connect with voters.
FOF ¶ 537.   “The African American community has a lot in common with the Republican Party,
             and it is important to share this rich history. More importantly, the Republican Party
             must be committed to building a lasting relationship within the African American


                                               94
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 143 of 334



             community year-round, based on mutual respect and with a spirit of caring.” Id.
FOF ¶ 538.   This statement is among the most bizarre assertions in the entire Report. Historically,
             the overwhelming majority African-American voters were Republicans, because it
             was the GOP that prosecuted the Civil War, enacted the 13th, 14th and 15th
             Amendments to the U.S. Constitution and passed all of the major civil rights
             legislation in the 19th century. Even when in the Congressional minority,
             Republicans were essential to passage of major civil rights legislation in the 20th
             century, giving Democratic leaders like Lyndon B. Johnson the necessary votes to
             overcome Southern Democratic resistance.
FOF ¶ 539.   Secondly, “mutual respect” and “spirit of caring” are “dog-whistle” euphemisms for
             countenancing the GOP’s exclusion of Black voters within the Party. These phrases
             are being used as a modifier, in what linguists refer to as “pejoration.” This is due the
             fact that “[i]f a word that refers to something always appears in sentences where that
             thing is framed negatively, then that term will take on that negativity,” according to
             Lauren Hall-Lew, a sociolinguist at the University of Edinburgh, quoted in a
             November 7, 2014 NPR posting by Gene Nemby. The terms imply a deviation from
             a neutral default, i.e. African-Americans require special attention.
FOF ¶ 540.   “The Party must also engage with each of its demographic partners and allies
             individually. Hispanics and Asians are not the only demographic groups emotionally
             invested in immigration issues. Caribbean, Jamaican, and Haitian immigrants, as
             well as many other black minority groups, have a vested interest in immigration
             policy because it affects them and their families.” Id.
FOF ¶ 541.   This statement is again “dog whistle” code for two major reasons. First it denies that
             civil rights in general and the criminal justice system in particular is the principal
             divisions between the GOP and African-American constituencies. There is no
             discussion about economic disparity or inner-urban poverty.
FOF ¶ 542.   Secondly, the paragraph is “dog-whistle” code for debased Black voters as if they are
             a recent class of immigrants. While undoubtedly there are constituencies within the
             Black community, as identified above, that are concerned with immigration, such
             views are not community-wide.
FOF ¶ 543.   The above paragraphs implicit language are evident when comparing the Growth and
             Opportunity Project report’s discussion about other ethnic groups, e.g. “Asian and
             Pacific Islander Americans.” The RNC must actively engage Asian and Pacific
             Islander American (APA) communities to help welcome in new members of our
             Party. One common theme throughout our discussion with various APA groups is
             that the Republican Party needs to stop talking about outreach and begin talking
             about inclusion.” Id. at p. 17.
FOF ¶ 544.   And see also discussion relating to Hispanic voters. “It is imperative that the RNC
             changes how it engages with Hispanic communities to welcome in new members of
             our Party.” Id. at 15.
FOF ¶ 545.   “It is also a fair criticism that Republicans do not do enough to elevate Hispanic
             leaders within the Party infrastructure. This includes not just candidates running for
             office, but also senior decision-makers in the RNC’s infrastructure. These personnel
             should not be pigeonholed into demographic outreach, but should be promoted to


                                               95
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 144 of 334



             positions to develop political strategy and provide input on all budgeting decisions.”
             Id. at 16.
FOF ¶ 546.   There is no inclusion within the party or party structure recommendations concerning
             Black voters as there are for Hispanic or Asian-Pacific voters.
FOF ¶ 547.   The overall discussion is predicated on the “us versus them” frame of reference, “us”
             being “older, white men” and them being all other voters of various ethnicity, gender
             and age.
FOF ¶ 548.   There is no acknowledgment that the Republican Party is an “big tent” to include all
             stakeholders, let alone concede the point that the Republican Party belongs to
             minority voters as it does to all other electors.
    § 39. RNC’s Confidential Relationship with State/Local Committees (¶¶ 549-552).
FOF ¶ 549.   To find a Confidential Relationship, we must find trust and reliance on one side and
             the corresponding opportunity to abuse that trust for the personal gain on the other
             side; and the parties do not deal on equal terms, but, on the one side there is an
             overmastering influence, or on the other, weakness, dependence or trust, justifiably
             reposed.
FOF ¶ 550.   The courts have found that the RNC “has historically participated and participates
             today in electoral and political activities at the federal, state and local levels. [These
             activities in state and local elections] are substantial both in their importance to the
             RNC’s mission and in their resource commitment. . . Even for elections in which
             there is no federal candidate on the ballot, the RNC trains state and local candidates,
             donates to state and local candidate campaign committees, funds communications
             calling for the election or defeat of state and local candidates and engages in
             get-out-the-vote activities.” McConnell v. FEC, 251 F.Supp.2d 176, 335-336 (D.D.C.
             2003).
FOF ¶ 551.   “The Republican Party offers its state parties a lot more than rules. In turn, it gets
             much more central control than the Democratic Party has ever contemplated.
             Freeman, supra at 354. “[T]he Republicans have enhanced their resource acquisition
             ability and emphasized the provision of resources and services to candidates and to
             other levels of the party organization.”Conway supra at 1. “Faced with [the] new
             reality [of candidate-centered campaigns], the [political] parties reconfigured
             themselves as fund-raisers and as providers of services to candidates. However, the
             new environment confronting the parties has resulted in [an] outcome[ ] harmful to
             democratic participation. * * * It helps [the GOP is] the party of the affluent in an
             increasingly money-dominated campaign system. * * * The parties have been able
             to raise enormous amounts of money, and unlike individual and PAC donors,
             disburse it in a timely manner, enhancing electoral competition, provid[ing] a
             marvelous array of polling, media, and policy services to candidates, many of whom
             cannot otherwise afford them.” Andrea L. Campbell, Parties, Electoral
             Participation, and Shifting Voting Blocs, Paul Pierson and Theda Skocpo eds., The
             Transformation of the American Polity (2006). “Today, the political parties are now
             less broad-based mobilizers of American voters than targeted fund-raisers and
             activators of select slices of the electorate.” Steven E. Schier, By Invitation Only: The
             Rise of Exclusive Politics in the United States(2000). RNC Taking Over State and
             Local GOP Committees. The RNC has organized itself to a level of “efficacy and


                                                96
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 145 of 334



             sophistication . . . unprecedented in American history. Nicol C. Rae, The Modern
             Republican Party: Resurgence or Decline? JOURNAL OF AMERICAN STUDIES, Vol.
             22, No. 2 (Aug. 1988) pp 225-247, quoting A. James Reichley, The Rise of National
             Parties, John E. Chubb and Paul E. Peterson, eds. The New Direction in American
             Politics 175-200 (1981); Xandra Kayden and Eddie Mahe, Jr. The Party Goes On:
             Persistence of the Two Party System in the United States (1985); Cornelius P. Cotter,
             James L. Gibson, John F. Biddy and Robert J. Huckshorn, Party Organizations in
             American Politics (1984); Leon D. Epstein, Political Parties in American Mold
             (1986). “The Republican National Committee has achieved increased power and an
             enlarged role in the political system... by performing or supplementing the
             organizational and campaign functions previously considered to be the domain of
             state and local party and candidate committees. The GOP has shunned rule changes
             [that aids state and local parties] while the national committee interjected itself into
             the organizational and campaign activities of the state parties.” John F. Bibby, Party
             Renewal in the Republican Party, in Gerald Pomper, ed. Party Renewal in America
             (1982) at p 113-114. Robert J. Huckshorn, James L. Gibson, Cornelius P. Cotter, and
             John F. Biddy, Party Integration and Party Organizational Strength, THE JOURNAL
             OF POLITICS, Vol. 48, No. 4, (Nov. pp. 976-991.

FOF ¶ 552.   The RNC is taking over state and local GOP committees. Robert J. Huckshorn,
             James L. Gibson, Cornelius P. Cotter and John F. Biddy, Party Integration and Party
             Organizational Strength, THE JOURNAL OF POLITICS, Vol. 48, No. 4 (November
             1986), pp. 976-991. “Unlike the DNC . . . the RNC has achieved increased power
             and an enlarged role in the political system by performing or supplementing the
             campaign functions previously thought to be the exclusive domain of state party and
             candidate organizations.” Conway at 3.
      § 40. Consequence of RNC’s Abuse of Confidential Relationship (¶¶ 553-559).
FOF ¶ 553.   “[Today] state parties operate as franchise dealerships for the larger parent party
             corporation. [The RNC] operate[s] in a Hamilton-like fashion - as strong, centralized
             leaders with greater control over the state parties than at any time in history. The
             Jeffersonian approach to party governance, with its deference to localism, seems
             anchored in the past.” White and Shea, supra. at 92-93. Nationalization of the party
             system has resulted in the subordination of the state and local organization to the
             national organization. Charles Longley, Party Reform and Party Nationalization,
             359-378(1980).
FOF ¶ 554.   National committees create increased interdependence. Cornelius P. Cotter and John
             F. Biddy, Institutional Development and the Thesis of Party Decline POLITICAL
             SCIENCE QUARTERLY Vol. 95 (Spring 1980) pp 1-27. State and county Republican
             committees have an increasingly greater dependence on the RNC. Conway at 16.
             “Some state organizations have not developed a modern system of small donors.
             Fund raising, which enables the party to operate effectively on a continuing basis
             [and] those state organizations which most need help are usually the least able to
             secure necessary financial resources. Conway at 8.
FOF ¶ 555.   While the RNC focus is on campaigns, “the result is not as lasting if the RNC would
             pay greater attention to the development and maintenance of effective and permanent
             party organizations working in the precinct, county and state area. Strong and
             effective party organizations could help the party maintain achievements in the face
             of adverse evaluations of national performance.” Conway at 14.


                                               97
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 146 of 334



FOF ¶ 556.   “[T]o a much greater extent than earlier, the state parties are constituent units of a
             national party, influenced by national party performance norms, and capable of
             coordinated effort to influence the party's electoral standing, both in targeted areas
             of the country and at specific office levels. Huckshorn, Gibson, Cotter and Biddy,
             supra at 990.
FOF ¶ 557.   “[The] technological, institutional, and legal changes [caused by enactment of
             FECA] have fundamentally altered the nature of political mobilization in the United
             States, with profound consequences for democratic politics, political inequality, and
             the prospects for the two major parties. The reimagined parties, despite their
             enormous bank accounts, have largely lost their grassroots ties. * * * Voters have
             lost their emotional and social ties to the parties. The political party is yet another
             professionally run organization . . . effective fundraisers which do succeed in
             contacting millions but which no longer forge a personal bond with citizens.”
             Campbell, supra.
FOF ¶ 558.   “What the Republicans have singularly failed to do in recent American elections is
             to threaten seriously the Democratic dominance of the lower levels of American
             government. In previous realignment phases the dominant party in presidential
             elections ultimately replicated that dominance at the lower levels of electoral
             competition. [The GOP however, has failed in this cycle]. Rae, supra, at 231.
             “[While t]he growth in importance of the Republican National Committee has
             certainly been one of the most fascinating developments in U.S. politics since the
             early 1960s (when Cotter and Hennessey could still refer to the national party
             committees as “politics without power”)[there is no] evidence of “party renewal” in
             the sense of the development of mass national party organizations. Instead the “new”
             Republican National Committee should be seen as a response by the national party
             bureaucracy to a changed political environment [on the national level] while
             eliminating party as a means of government and as a significant actor in candidate
             selection at all levels * * *. Id.
FOF ¶ 559.   “Christopher Arterton concludes, “the national party machinery on the Republican
             side resembles more the functioning of a political action committee than it does a
             revitalized and nationalized version of traditional parties.” Id. at 245.
    § 41. Proof of Disparity re RNC Abuse of Confidential Relationship (¶¶ 560-572).
FOF ¶ 560.   Historically, by 1980 [before BCRA] the RNC helped pay the salary of all 50
             Republican state chairmen, gave financial support to more than 4000 state legislative
             candidates, and sponsored campaign seminars attended by more than 10,000
             prospective candidates. James A. Reichley, The Life of the Parties 355.
FOF ¶ 561.   Because of its deep pockets, the national Republican committees were able to fund
             state parties long before the Democrats followed suit. John F. Bibby, State Party
             Organizations: Strengthened and Adapting to Candidate-Centered Politics and
             Nationalization, in L. Sandy Maisel ed., In The Parties Respond: Changes in
             American Parties and Campaigns 19-4 (4th ed. 2000).
FOF ¶ 562.   Currently, the RNC, Republican National Congressional Committee and the
             Republican National Senatorial Committee collectively have raised $75.5 million
             year-to-date according to latest FEC reports, or $.40 per each of the nation's
             186,983,927 registered voters.


                                               98
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 147 of 334



FOF ¶ 563.   By contrast, based on the latest state campaign finance reports up to Cycle 3, the
             Pennsylvania State Republican Committee has raised $.05 for each of state’s
             8,549,848 voters; and the Philadelphia City Republican Committee $.08 for each of
             city’s 1,063,130 voters. In 2008, the three national Republican committees raised
             $920,362,727 (the RNC alone raised $427,558,768) which is approximately $5.00
             for all voters. The Penna. State Republican Committee raised $6,668,630, or $.77 per
             registered voter; the Philadelphia GOP raised $427,465 or $.40 per voter.
FOF ¶ 564.   FEC records suggests the national Republican committees employ over 270 full time
             personnel plus up to 600 paid consultants. Among the RNC personnel are “regional
             political directors” who provide assistance to state, county and local GOP
             committees. As noted by Professor Conway: “Another element in the effort to
             develop state and local party organizations has been the use of Regional Political
             Directors. From eight to ten RNC staff people have been assigned to work with state
             party organizations, each regional director having responsibility for working with
             from two to six state organizations. The services provided and assistance given
             varies; but facilitation of service provision by the RNC to state party organizations
             and candidates is important. Coordination of RNC and senatorial and congressional
             campaign committee activities is another component of the regional director's work.”
             Conway, supra at 8.
FOF ¶ 565.   State campaign finance reports suggest the Penna. State Republican Committee 15
             full and part-time employees, Philadelphia City GOP employs one secretary. We are
             aware that the staffing of many other state Republican committees, i.e., Maine, more
             closely resembles Philadelphia City Committee’s one secretary manning-the-fort
             than a full staffing contingent. The study by White and Shea that suggests almost all
             county committees has at least one full time staff personnel appears to us to be
             outdated, based on our prior survey of Pennsylvania’s 67 county Republican
             committees, where we found no such office or full-time personnel.
FOF ¶ 566.   As noted, RNC paid $10 million to FLS Connect for Voter Vault, an out-of-date
             micro-targeting voter database. The Democrats now have their own micro-targeting
             voter database, Demzilla. Experts believe each database system has approximately
             165 million entries.
FOF ¶ 567.   While many state Republican committees have resorted to other software programs,
             notably Arizona and California, they must obtain such at their own expense. In
             Pennsylvania, a software program, “Blue Card” was developed reputedly by the state
             House Republican campaign committee. Press accounts now suggest that Blue Card
             and its vendors are subject of the Attorney General’s grand jury in a series of
             investigations on scandals commonly known as “Bonusgate.” “Victory 08” is another
             voter database service still burdened as Web 1.0 technology.
FOF ¶ 568.   We observe that BlueCard was not made available to the Settlor during the 2006
             campaign and was only made available in 2007 when then Pennsylvania House
             Speaker John Perzel (R-Phila.) became alarmed about the loss of Republican
             registration in the city. Now, because of the Attorney General’s ongoing
             investigation, Blue Card is no longer available.
FOF ¶ 569.   Notwithstanding the $10 million investment the RNC made in Voter Vault, major
             online authorities, such as TechPolitics, ranks all of the top commercial vendors are
             either Democratic-leaning or for use by both parties.


                                              99
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 148 of 334



FOF ¶ 570.   In any respect, we have discovered (and representatives of Aristotle International,
             Inc., one of the bipartisan commercial vendors have openly conceded) is that the
             vendors’ pricing strategy is deliberately skewed in favor of statewide and
             Congressional candidates, so as to discourage minor office candidates.
FOF ¶ 571.   This is because the service demands imposed by a candidate exceeds the return on
             investment, if the campaign is not large enough to subsidize service requirements.
FOF ¶ 572.   A review of the 16 leading SAAS (software as a service) political technology
             vendors by Personal Democracy Form shows none are Republican oriented, while
             ten (10) are exclusive Democratic providers being Media Mezla LLC, Democracy
             in Action (Wired for Change), DCS Congressional, Liberty Concepts, ActBlue, Blue
             Utopia, Plus Three (ARCUS), NGP Software, Inc., Civic Space and Blue State
             Digital.                             Aristotle           International,
             CompleteCampaigns.com, and ElectionMall Technologies are bipartisan. Kintera is
             geared to NGOs Capital Advantage primarily for PACs.
     § 42. RNC Exalts Fund Raising at Expense of Participatory Politics (¶¶ 573-633).
FOF ¶ 573.   Far from being the broad-based mobilizers of the past, the political parties now focus
             their energies primarily on those who can make a donation and who are predisposed
             to vote. This exacerbates participatory inequality in the United States Steven J.
             Rosenstone and John Mark Hansen, Mobilization, Participation, and Democracy in
             America (1993); Schier, supra.
FOF ¶ 574.   In Political Parties and Campaign Finance, What Role Do the National Parties Play,
             a report Prepared for the Campaign Finance Task Force Conference, Bipartisan
             Policy Center, Washington, D.C., April 21, 2017, California State University
             Professor Diana Dwyre writes: “In the past two decades, the rules and regulations
             governing campaign finance activities for federal elections have changed, and the
             various campaign finance actors have adapted and adjusted in ways that aim to
             maximize their ability to raise and spend money. [While it] is most clear is that the
             parties have effectively adapted to the changing regulatory landscape to pursue
             majority status and White House victory, [y]et, parties also face an increasingly
             crowded field of new and newly energized campaign finance actors, such as super
             PACs and 501(c) nonprofit corporations. Some of these non-party actors raise and
             spend money in ways that are congruent with party goals, while others act in
             different or even contrary ways. The changes in the rules also impact where large
             individual and institutional contributors direct their donations. So, the parties now
             face a more competitive fundraising environment where contributions to their
             committees are limited but contributions to other organizations are not. The overall
             picture is of vibrant parties beginning to rely on allied organizations that are
             technically not political parties but are focused on the same goals as the parties to
             raise and spend money beyond what the parties can, given the restrictions on
             contributions to and spending by the parties.” (Emphasis added).
FOF ¶ 575.   Dwyre further observes that “Party spending relative to all other spenders appears
             to have declined significantly since BCRA banned party soft money in 2002,
             particularly since 2010, as super PAC and 501(c) spending has increased. However,
             some of the non-party spenders, especially super PACs closely allied with the party
             committees in extended party networks, follow the parties’ allocation strategies and
             therefore extend the reach and influence of the parties.” Id.


                                             100
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 149 of 334



FOF ¶ 576.   Dwye along with other scholars “view the party organizations themselves as more
             central to the party network. For instance, Herrnson views contemporary American
             parties as “enduring multilayered coalitions” with the parties as the central node in
             a wider network of allied outside groups and activists (Herrnson 2009, 1207). In the
             campaign finance world, certain party-allied organizations, such as some traditional
             PACs, 527 organizations, super PACs and 501(c) groups, are viewed as part of a
             party’s “extended party network” (Bedlington and Malbin 2003; Dwyre and Kolodny
             2014a; Herrnson 2009; Koger, Masket, and Noel 2009; Kolodny and Dwyre 1998;
             Skinner 2005; Skinner, Masket, and Dulio 2013). These party-allied organizations
             are thought to often compliment rather than contradict the parties’ pursuit of majority
             status.’ Id. at 10.
FOF ¶ 577.   “Yet, other scholars argue that the goals of non-party organizations are not
             necessarily congruent with those of the party organizations, and that as the campaign
             finance landscape has changed, the influence of parties has diminished relative to
             non-party organizations and resulted in negative consequences for the health of
             representative democracy itself. For instance, La Raja and Schaffner contend that
             limits on state party campaign finance activities have contributed to polarization and
             thus to governmental dysfunction (La Raja and Schaffner 2015). They find that limits
             on party fundraising alter the flow of campaign money away from the parties and
             toward outside groups, which they argue are more ideologically extreme than
             pragmatic party leaders. These groups, they assert, help elect more extreme
             candidates who then contribute to heightened partisan polarization and decreased
             representation in state legislatures.” Id. at 10.
FOF ¶ 578.   “Yet, Hamm et al. examine party and non-party spenders in states with and without
             limits on party fundraising, and they find that these campaign finance rules have little
             clear impact on party and non-party spending before and after Citizens United
             (Hamm et al. 2014). Comparing party and what they call “party-affiliated” (e.g., the
             Republican Governors Association) and “party-allied” (e.g., Crossroads) group
             spending in 2006 and 2010 (before and after Citizens United), Hamm et al. find that
             the partisan groups most removed from the parties, the “party-allied” groups, spent
             little in states with limits on party fundraising in both years, and there was more
             spending by both types of non-party groups in both years in states with no party
             limits (Ibid., 313). They argue that this finding “throws a monkey wrench into the
             notion that limits on political party contributions are the key mechanism driving
             money away from the formal party organizations” (Ibid.). Hamm et al. also found
             that the parties are ‘vertically networked,’ whereby some national, party-affiliated
             groups, specifically the Republican Governors Association and the Democratic
             Governors Association, are involved in state elections across the country. They
             maintain that the ‘parties are networked not only horizontally, across actors within
             jurisdictions. They are now networked vertically as well, with the key actors
             including national party organizations that operate with fluidity across state
             boundaries’ (Id., 326).”
FOF ¶ 579.   “[While the RNC’s developmental efforts regarding candidates and campaign
             management have been highly successful, t]he RNC's efforts in fostering state and
             local organizational development have not, in the short run, been as successful as the
             campaign oriented activities. In 1978, the RNC created an Organizational Director
             program, assisting each state party organization by paying the salary of an
             organizational director who would be hired to work for the state organization. The
             state organizations agreed to pay the other expenses of the Organizational Director;


                                              101
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 150 of 334



             unfortunately, some of the less affluent state organizations were unable to budget
             adequate travel and other operating funds to permit this staff person to carry out the
             expected tasks. In some states, there were also problems of integrating this staff
             person into the state party organizations. Since the program was costing the RNC
             $1.0 million per year and proved not to be as effective as expected, the National
             Committee did not continue it in 1979. Conway, supra at 8. “The first [implication
             of the RNC’s increased nationalization of party affairs] is that, while the activities
             of the national committees have made a significant contribution to the electoral
             success of Republican candidates, they are not an unmixed blessing to the state and
             local party organizations. [Because of emphasis on candidate-centric policy]
             Republican committees' activities have been heavily focused on campaigns for
             specific offices. While electoral victories may be attained quickly, and trained pools
             of campaign workers and potential candidates for future contests are created, the
             result may not be as lasting as would be greater attention to the development and
             maintenance of effective and permanent party organizations working in precinct,
             city, and state arenas. Strong and effective organizations could help the party
             maintain its achievements in the face of adverse evaluations of national
             performance.” Conway, supra at 14.
FOF ¶ 580.   Another important outcome of the national committees’ activities is that their control
             over the allocation of financial and other resources gives it considerable control over
             who may successfully compete for various offices. * * * [A] candidate must agree
             to conduct the campaign in the manner required by the national committees, or
             resources are withheld. Conway, supra at 14, citing Saundra Saperstein, “Campaign
             Blessing from the GOP,” Washington Post (October 2 1980).
FOF ¶ 581.   “Longley argues that the process of nationalization of the party system has resulted
             in the subordination of state and local organizations to the national organizations.
             Cotter and Bibby suggest instead that patterns of increased interdependence are
             being created. During the period from 1977 through 1982, Republican national party
             activity has resulted in a higher proportion of candidates for several types of offices
             having a greater level of dependence on the national committees than has occurred
             in the past. The national committees may bypass state and local organizations in their
             campaign related activities; for federal offices, federal law in effect makes it difficult
             to operate any other way. Since the Republican focus has been the traditional one of
             winning elections, activities leading to organization development which do not
             contribute directly to that outcome have, with few exceptions, not received as much
             support.” Conway, supra, at 16.
FOF ¶ 582.   [Critics asserts] parties are [now] institutions that candidates and officeholders invent
             and reinvent to solve problems that face them at particular times in history. Today's
             parties are organizations “in service” to their candidates. Facing a dealigned
             electorate contemporary officeholders have reconstructed parties as repositories of
             modern campaign expertise on polling, media, and strategy, and increasingly as
             fundraising operations. Traditionalists, however, favor conceptual stability, objecting
             that the organizations operating under the party labels today are not parties in the
             classic sense-mass mobilization organizations [but that] party strategies today
             include the deliberate demobilization of the electorate. What we call parties today
             are giant campaign consulting firms or super-PACs, not classic parties. Morris P.
             Fiorina Parties and Partisanship: A 40-Year Retrospective, POLITICAL BEHAVIOR,
             Vol. 24, (Jun., 2002) 93 at 103; Rae, supra, at 245.



                                               102
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 151 of 334



FOF ¶ 583.   This is evident as the RNC in particular exploits what is commonly known as Joint
             Fund Raising Committees. Politico provides the following report: “[A] new Center
             for Public Integrity analysis of campaign finance data indicates Democrats and
             Republicans alike are now aggressively trafficking in a new—and perfectly
             legal—kind of soft money, enabled by a 2014 Supreme Court decision, the latest in
             a series gutting major parts of McCain’s 2002 law. The new tactic is also changing
             political fundamentals.
FOF ¶ 584.   “In a fundraising environment that had come to be dominated by super
             PACs—committees that may raise and spend unlimited amounts of money to
             advocate for or against specific candidates—it’s helping national political parties
             regain some relevancy after years of declining power. It’s also reviving an era when
             politicians were able to directly solicit six- and seven-figure checks from donors on
             behalf of the political parties, raising the specter of corruption and scandals that
             dogged politicos during the 1990s.
FOF ¶ 585.   “Here’s how this shell game works: Top donors spent the 2016 election cycle legally
             writing six-figure checks to so-called joint fundraising committees—committees that
             can dole their contributions out to multiple allies, notably including state political
             parties. But rather than keep all the cash, the state parties have been quickly steering
             the money to the national parties, taking advantage of their ability to transfer
             unlimited cash to their national affiliates.
FOF ¶ 586.   “The joint fundraising vehicles aren’t new, but the Supreme Court’s 2014 decision
             to eliminate some obscure but important campaign contribution limits in
             McCutcheon v. FEC had the effect of supercharging them. The 2016 election
             provided a first, full glimpse at what the new legal landscape would mean in reality.
FOF ¶ 587.   “The result: Parties are more aggressively and successfully courting a small number
             of deep-pocketed donors, giving the wealthy another way to exert their ever-growing
             influence over politics. And the national parties, which had lost their luster as
             deep-pocketed donors steered their money to other vehicles, are once again flush
             with burgeoning amounts of cash whose origins can be difficult to divine.
FOF ¶ 588.   “Foes of McCain’s effort to restrict political giving welcome the changes. But
             nonpartisan watchdog groups aren’t happy. The situation is “effectively a form of
             legalized money laundering and it is something that we’ve seen on both sides,” says
             Brendan Fischer of the Campaign Legal Center.
FOF ¶ 589.   “Both Donald Trump and Hillary Clinton took great advantage of this latter-day soft
             money system as they barreled toward Election Day, the Center for Public Integrity’s
             review shows.
FOF ¶ 590.   “When, for example, Clinton’s main joint fundraising committee received a
             contribution, it divvied the money up among Clinton’s campaign committee, the
             Democratic National Committee and a gaggle of state-level Democratic Party
             committees.
FOF ¶ 591.   “State Democratic parties then often shifted the money they received from Clinton’s
             joint fundraising committee right to the DNC, allowing the national committee to
             pocket significantly more cash than federal contribution limits would appear to
             allow.


                                              103
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 152 of 334



FOF ¶ 592.   “Republicans did the same, an even higher percentage of the time: Republican state
             parties shifted more than 90 percent of the dollars they received from the Trump
             Victory committee to the Republican National Committee. (Emphasis added).
FOF ¶ 593.   “In the post-McCutcheon world, this fundraising tactic has vaulted joint fundraising
             committees out of obscurity and enshrined them as prominent players in federal
             politics.
FOF ¶ 594.   “During the 2016 election cycle, for example, Clinton’s joint fundraising committee
             took in over $300 million more than Barack Obama’s did during the 2008 election
             cycle, when he was the Democratic nominee.
FOF ¶ 595.   “The new reality has also pushed national parties to court — even more assertively
             than before — a small cohort of donors who can write them huge checks.
FOF ¶ 596.   “During the 2016 election cycle, at least 1,700 donors each spread $127,000 or more
             among federal candidates, party committees and political action committees, the
             Center for Public Integrity’s analysis of campaign finance data from the Center for
             Responsive Politics found. The $127,000 figure (adjusted to current dollars) is
             significant because it represents the so-called aggregate cap, or limit on the amount
             donors could give all federal candidates, political parties and political action
             committees combined, that was struck down by McCutcheon.
FOF ¶ 597.   “Combined, that small universe of megadonors injected more than $500 million into
             federal-level elections in 2016, and slightly more than half of that money was in
             contributions that would not have been legally permitted before the McCutcheon v.
             FEC decision, when the aggregate caps were still in place.
FOF ¶ 598.   “Some donors in previous cycles exceeded the limits, despite the law, but the change
             has funneled hundreds of millions of additional dollars into federal elections, much
             of it into party coffers. During the 2012 presidential election cycle, only about $16
             million went over the limits.
FOF ¶ 599.   “The total includes contributions to new accounts Congress created for the parties
             in December 2014, after the McCutcheon v. FEC decision. Those accounts can
             accept six-figure contributions, but the money is earmarked for restricted purposes
             such as convention costs or recount expenses.
FOF ¶ 600.   “[I]n a May 2016 email exchange among top Democratic Party officials and their
             lawyers, released by WikiLeaks, they acknowledged that any formal agreement
             between state parties and the national party to transfer the money “would raise
             serious legal question for the DNC.” (The email was prompted by media coverage
             of some transfers.) Instead, the Democrats said, the party should stress there is
             “definitely no formal agreement or obligation” requiring the transfers, even though
             “in practice” state parties, the DNC and the Clinton campaign would move the
             money where “it will be the most useful.”
FOF ¶ 601.   An example is the “[c]ontributions to Trump’s campaign machine by Julianna Holt,
             chairwoman of the NBA’s San Antonio Spurs, [which] show[s] how the nation’s new
             soft money system works — and how it makes a mockery of campaign finance law.
FOF ¶ 602.   “Holt wrote checks totaling $499,400 in 2016 to the Trump Victory Committee,


                                             104
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 153 of 334



             Trump’s main joint fundraising committee benefiting his presidential campaign and
             Republicans writ large. Of Holt’s contribution, Trump’s own campaign received
             $5,400—the legal maximum for a presidential committee. The RNC, meanwhile,
             received $284,000, split among its general account and several restricted accounts
             that fund specific projects, such as national conventions or election recounts. Finally,
             20 state Republican parties reported receiving $10,000 each from Holt, via her
             original contribution to Trump’s joint fundraising committee.
FOF ¶ 603.   “But of these 20 state parties, 18 of them held the money only briefly before
             transferring it to the RNC. The state parties did this by exploiting a law that allows
             them to transfer unlimited amounts of money to their national party committee
             cousins.
FOF ¶ 604.   “In the end, the transfers from the state parties meant the RNC pulled in an additional
             $180,000 from Holt. (Holt didn’t respond to an inquiry from the Center for Public
             Integrity about her contributions and how they were used.)
FOF ¶ 605.   “Hundreds of other Trump Victory Committee donors had their big-dollar donations
             used in similar fashion. In all, state Republican parties transferred nearly every dollar
             they received from the Trump Victory Committee to the RNC—more than $27
             million from the committee’s formation in May 2016 to the end of that year,
             according to the Center for Public Integrity’s analysis.
FOF ¶ 606.   “One state party chairwoman, Terry Lathan of the Alabama Republican Party, said
             the RNC made it clear to her that the Trump Victory Fund would be sending her state
             party committee money—and she knew most of it would go to the RNC.
FOF ¶ 607.   “That was perfectly fine,” Lathan said. “We wanted to be team players to help in a
             presidential election year.”
FOF ¶ 608.   “On the Democratic side, donors contributing to the Hillary Victory Fund—and
             thereby eventually filling the DNC's coffers with bonus cash—included Illinois
             venture capitalist J.B. Pritzker, media mogul Fred Eychaner and former Dreamworks
             SKG CEO Jeffrey Katzenberg.
FOF ¶ 609.   “Democratic state parties pocketed about one-fourth of the money they received from
             Clinton’s joint fundraising committee. But they sent the other three-fourths—at least
             $84 million—to the DNC.
FOF ¶ 610.   “Seth Masket, chairman of the political science department of the University of
             Denver, notes that political parties have always found innovative ways of adapting
             their fundraising practices. Often, he says, “reforms are designed to kind of limit
             their ability to transfer around money or spend money on campaigns and usually
             parties are very skilled at finding new ways at getting that money to candidates who
             need them in competitive districts.”
FOF ¶ 611.   “In an unusual move, the Hillary Victory Fund itself spent some proceeds on
             advertisements designed to boost Clinton’s campaign. This novel use of political
             money worried watchdogs who said it effectively violated federal campaign
             contribution limits by shifting Clinton’s own campaign costs onto groups funded by
             donors writing six- and seven-figure checks. (By law, 2016 presidential campaign
             committees could accept contributions of up to only $2,700 per election, per person.)


                                               105
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 154 of 334



FOF ¶ 612.   “More than two dozen Democratic state parties did not respond to a request for
             comment from the Center for Public Integrity regarding their transfers to the DNC.
FOF ¶ 613.   “The 2016 election’s tangled web of soft money transfers makes following political
             money—often a daunting task even for election lawyers and political reporters—that
             much more difficult. And that makes it hard for voters to understand what interests
             are behind the political ads they’re seeing on television, or assess the full influence
             of a big donor.
FOF ¶ 614.   “The dollars given to the joint fundraising committees ricocheted around “like
             pinball,” says Daniel Weiner, senior counsel for the Brennan Center for Justice at
             New York University School of Law, which advocates for campaign finance reform.
FOF ¶ 615.   “But other campaign finance lawyers noted that the transfers, while confusing,
             represent fundraising coordination between state and national parties—something
             that’s perfectly permissible and to be expected during the heat of an election season.
FOF ¶ 616.   “Besides, as pro-deregulation campaign finance lawyer Jim Bopp notes, the national
             parties transfer money “to the states that matter” closer to Election Day, and those
             critical states then use the money locally.
FOF ¶ 617.   “When Congress passed McCain’s 2002 law, it was responding to a public backlash
             after a series of scandals that showed the growing influence of corporations, labor
             unions and big donors writing big checks. Now, campaign finance watchdogs say,
             the pre-2002 system is essentially back as a result of McCutcheon v. FEC, the 2014
             Supreme Court ruling that allowed wealthy Americans to contribute money to as
             many different federal candidates and political parties as they want. Previously, their
             overall contributions were capped each election cycle under the “aggregate limit”
             rule.
FOF ¶ 618.   “The decision didn’t change the base limits that contributors can give to each
             candidate or political party, but essentially allows donors to give to more recipients
             than they could before McCutcheon v. FEC.
FOF ¶ 619.   “Individuals had been prohibited from giving more than $48,600 combined to all
             federal candidates and more than $74,600 combined to all parties and political action
             committees. That meant that per election cycle, contributors weren’t allowed to give
             more than $123,200 (though campaign finance data suggest some contributors
             slipped past that limit).
FOF ¶ 620.   “Campaign finance watchdogs warned before McCutcheon v. FEC was decided that
             it would create a loophole allowing donors to circumvent base contribution limits.
FOF ¶ 621.   “The amounts of money involved likely will only grow as joint fundraising
             committees get bigger.
FOF ¶ 622.   “But supporters of the aggregate limits said, among other things, that the limits
             prevented donors from circumventing base campaign contribution limits by giving
             money to other political committees that then transferred it, or used it to support a
             particular candidate. The Supreme Court found that argument to be insufficient and
             struck down the limits.



                                              106
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 155 of 334



FOF ¶ 623.   “Chief Justice John Roberts wrote it was “divorced from reality” to think the
             resulting river of cash would be funneled to benefit a single candidate. There are
             enough legal safeguards in place without the aggregate limits, Roberts argued, to
             ensure that donors don’t violate the base limits. He also said there were strong First
             Amendment considerations arguing against the aggregate caps, writing, “The
             Government may no more restrict how many candidates or causes a donor may
             support than it may tell a newspaper how many candidates it may endorse.”
FOF ¶ 624.   “What Roberts didn’t predict: The money would flow to the national political parties
             in amounts not seen since the heyday of soft money, when politicians such as
             McCain and George W. Bush were fighting over how to address it.
FOF ¶ 625.   “There is one key difference between today’s system and the soft-money era,
             however: Now, the dollars must be used in accordance with federal regulations, as
             opposed to the nebulous “party building” activities the old, unlimited soft money
             contributions could be spent on.
FOF ¶ 626.   “In a blistering dissent that he read from the bench, Supreme Court Justice Stephen
             Breyer said Roberts and the majority were making the wrong decision in
             McCutcheon v. FEC. The McCutcheon v. FEC ruling “creates a loophole that will
             allow a single individual to contribute millions of dollars to a political party or to a
             candidate’s campaign,” he wrote, adding that it “eviscerates our Nation’s campaign
             finance laws, leaving a remnant incapable of dealing with the grave problems of
             democratic legitimacy that those laws were intended to resolve.”
FOF ¶ 627.   “Now, campaign finance watchdogs say, events have proven Roberts wrong and
             Breyer right. Even though the transfers are legal, the practice “drastically undermines
             the contribution limits, and opens the door wide for corruption to flow from
             deep-pocketed donors who can write huge checks to the party committees,” says Paul
             S. Ryan, vice president of Common Cause and formerly of the Campaign Legal
             Center.
FOF ¶ 628.   “The joint fundraising committees will only grow in size in coming election cycles,
             as more state party committees join up, observers on both sides of the debate agree.
             Even though they don’t get to keep the money, the state parties have little incentive
             not to boost the national parties’ efforts. “The donors are not coming from the state
             party base,” Ryan points out. “It doesn’t cost them anything, it gains them favor and
             it helps their party.”
FOF ¶ 629.   “But Bopp, a campaign finance lawyer who was part of the legal team involved in
             bringing the McCutcheon case, says the scenario taking place appears materially
             different than the one referenced in the McCutcheon v. FEC ruling. That’s because
             the cash is flowing to national parties, not a candidate.
FOF ¶ 630.   “The point of campaign limits is to avoid corruption, he says, and parties aren’t
             public officials. “What is different is a particular donor can give to more state parties
             than those they were limited to in the past,” he says, which was “the whole purpose
             and point of the case.”
FOF ¶ 631.   “There are some upsides to this brave new money era, political scientists
             allow—notably the rebuilding of political parties that had atrophied under the old
             rules. Parties, says Masket, exert “kind of a moderating influence on the system in


                                               107
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 156 of 334



             that they channel most of their funds to the more centrist candidates in the more
             competitive district,” isolating extremists. Nonetheless, he says, the convoluted path
             traveled by the money “means declining accountability in the campaign finance
             system, which is problematic.”
FOF ¶ 632.   “I don’t like these kinds of politics, where money is just circulating in these
             circuitous ways,” adds Ray La Raja, a professor of political science at the University
             of Massachusetts Amherst.
FOF ¶ 633.   “Political operatives see the issue in more practical terms. Alabama businessman
             Shaun McCutcheon, the plaintiff in the Supreme Court case that overturned the
             limits, says his primary motivation was allowing individual donors to give to as
             many candidates and political committees as they chose. But if the decision in the
             case that bears his name helps the political parties raise more money and compete
             with the super PACs that can raise unlimited amounts, he’s happy about that. “That’s
             a good thing in my opinion,” he says. “A million in the parties is worth a billion in
             the super PACs. The people in the parties … know how to get a lot more out of their
             money than some of these super PACs.”
     § 43. Trust Established to Correct RNC Violating Civil Rights Act (¶¶ 634-641).
FOF ¶ 634.   The Trust is a charitable trust, Taylor v. Hoag, 278 Pa. 194, 116 A. 826 (1922); Note,
             Charitable Trusts for Political Purposes, 37 VIRGINIA L.REV 988 (1951);
             Restatement (Second) Trusts § 374 comment j; Bogart & Bogert, BOGART ON
             TRUSTS&TRUSTEES (2d ed.1964) § 378 (“Bogert”); 4 Scott, SCOTT ON TRUSTS (2d
             ed.1956) § 374.4 (“Scott”); Louis Bartlett, Charitable Trusts to Effect Changes in the
             Law, 16 CAL. L. REV. 478 (1928).
FOF ¶ 635.   The Trust’s charitable purpose is to enforce existing civil rights secured by law,
             voters’ First Amendment right to participate in the political process, Collier v.
             Lindley, 203 Cal. 641, 266 P. 526 (1928); Bartlett, supra n. 4, 12, 16 CAL. L. REV.
             478; In re Application of Roosevelt, 9 Misc.2d 205, 160 N.Y.S.2d 747, 749-750
             (New York Co.), affirmed,3 A.D. 988, 163 N.Y.S.2d 403 (1st Dept. 1957), affirmed,
             4 N.Y.2d 19, 171 N.Y.S.2d 841, 148 N.E.2d 895 (1958); Bentman v. Seventh
             Democratic Ward Exec. Committee, 421 Pa. 188, 218 A.2d 261 (1966).
FOF ¶ 636.   Such First Amendment rights are now impermissibly diluted, Associated Press v.
             United States, 326 U.S. 1, 7, 20 (1945) (First Amendment rights does not include the
             right to deny the same right to others); Reynolds v. Sims, 377 U.S. 533, 555 (1964)
             (“[T]he right of suffrage can be denied by a debasement or dilution of the weight of
             a citizen's vote just as effectively as by wholly prohibiting the free exercise”).
FOF ¶ 637.   These rights are being denied by both national party committees, “dark money”
             Super-PACs, See e.g., McConnell v. FEC, 540 U.S. 93, 140-144 (2003) (recognizing
             “the pernicious influence of ‘big money' campaign contributions”); FEC v. National
             Right to Work Comm., 459 U.S. 192, 208 (1982) (recognizing the eroding of public
             confidence in the electoral process due corruption). See e.g., John Kenneth White
             and Daniel M. Shea, New Party Politics 192-193 (2000); Benjamin D. Black,
             Developments in the State Regulation of Major and Minor Political Parties, 82
             CORNELL L.REV. 109, 115 (1996); Robert J. Huckshorn, James L. Gibson, Cornelius
             P. Cotter and John F. Bibby, Party Integration and Party Organizational Strength,
             THE JOURNAL OF POLITICS, Vol. 48 976, 978 (1986); Leon Epstein, Political Parties


                                              108
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 157 of 334



               in the American Mold9, 236-237 (1986); Xandra Kayden, The New Professionalism
               of the Oldest Party 229-236, Public Opinion 8 (June/July 1985); M. Margaret
               Conway, Republican Political Party Nationalization, Campaign Activities, and Their
               Implications For the Party System, PUBILUS, THE JOURNAL OF FEDERALISM, Vol,
               13, No. 1 (1983); Xandra Kayden, The Nationalization of the Party System, Michael
               J. Malbin, ed. Parties, Interest Groups and Campaign Finance Laws, (1980); Anne
               N. Costain, Changes in the Role of Ideology in American National Conventions and
               Among Party Identifiers, WESTERN POLITICAL QUARTERLY,33,73-86 (March1980);
               Everett C. Ladd and Charles D. Hadley, Transformation of the American Party
               System, 281 (1978); William Dean Burnham, Critical Elections and Mainsprings of
               American Parties (1970); James Q. Wilson, The Amateur Democrat: Club Politics
               in Three Cities 1-4 (1962).
FOF ¶ 638.     The aforementioned offending national political parties, super PACs, etc. dilution of
               voters’ First Amendment rights are driven primarily by political operatives. Samuel
               Issacharoff and Daniel R. Ortiz, Governing Through Intermediaries, 85 Va. L. Rev.
               1627, 1637 (1999). See also Esptein, supra n. 4, 12 at 237-237 (no one can control
               consultants); Nancy L. Rosenblum, Political Parties as Membership Groups, 100
               COLUM.L.REV. 813, 819 (2000); Denise L. Baer & David A. Bositis, Elite Cadres
               and Party Coalitions: Representing the Public in Party Politics (1988) (discussing
               the changing dynamics within party elites and between those elites and the
               electorate) (cited in Daniel Hays Lowenstein, Associational Rights of Major Political
               Parties: A Skeptical Inquiry, 71 TEX. L. REV. 1741, 1766 n.90 (1993)); Samuel
               Issacharoff, Private Parties With Public Purposes: Political Parties, Associational
               Freedoms, and Partisan Competition, 101 CALUM. L. REV. 274, 301 (2001;.Bruce
               E. Cain, Party Autonomy and Two-Party Electoral Competition, 149 UNIV.OFPA.L.
               REV. 793 (2001); Stephen Breyer, Our Democratic Constitution, 77 N.Y.U.L.REV.
               245, 253 (2002).
FOF ¶ 639.     Seeking “improvements in the direct, popular nomination and election of public
               officials enabling the electorate to vote more intelligently and efficiently” has long
               been a charitable purpose. Collier v. Lindley, 203 Cal. at 645-646, 649-652, 266 P.
               at 527, 528-529; Bartlett, supra n. 4, 12, 16 CAL. L. REV. 478.
FOF ¶ 640.     The Trust effectuates its charitable purpose through We the People TODAY™an
               online interactive (“Web 2.0) CIIM/GOTV software program, to aid elected party
               officeholders. Ammond v. McGahn, 390 F.Supp. 655, 660 (D.N.J.1975) rev. on other
               grounds, 532 F.2d 325 (1976) (“No elected representative of the people may be
               barred from participation in the forum to which he or she was elected”).
FOF ¶ 641.     The most efficient, economical and efficient way to win elections is direct voter
               dialogue. Meyer v. Grant, 486 U.S. 414, 424 (1988). Because they are elected, party
               officials, no less than public officials, represent voters, Roosevelt, 9 Misc.2d at 208,
               106 N.Y.S.2d at 749-750. Accord, Bontempo v. Carey, 64 N.J.Super. 51, 57, 165
               A.2d 222, 225 (Law. Div. 1960), as a Progressive Era court asserted, such election
               is “to lift party management to a plane where it will assist, rather than hinder, the
               expression of the will of the people.” State ex rel. Guior and Miles, 210 Mo. 127,
               156, 109 S.W. 593, 603 (1908).
             § 44. CIIM: Fundamentals of Political Communications (¶¶ 642-648).
FOF ¶ 642.     The political party remains a “most important intermediary between citizens and


                                                 109
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 158 of 334



             elected public officials.” Joseh Gershtenson, Mobilization Strategies ofthe
             Democrats andRepublicans,1956-2000, POLITICAL SCIENCE QUARTERLY, Vol. 56,
             No. 3 (September 2003), pp. 293-308. The party cannot serve such an intermediary
             role without mobilization. However Professor Pomper notes that because of the
             party’s decline to mobilize voters, their influence on electoral outcomes wanes.
             Gerald M. Pomper, Party Organization and Electoral Success, POLITY, Vol. 23, No.
             2 (Winter, 1990) pp. 187-206. “While parties have some influence on electoral
             outcomes, their principal influence is in the period leading up to registration.” Id. at
             205-206.
FOF ¶ 643.   Politics requires deliberate series of communication stages to motivate voters from
             (1) inaction to (2) interest, then (3) concern, to conclude in (4) engagement
             (motivation). Known as “CIIM,”acronym for Connect, Inform, Involve. Mobilize,
             require successful advance through these stages.
FOF ¶ 644.   Political parties must built coalitions of multiple constituencies to collectively
             achieve a common electoral objective. Kirsten A. Foote and Steven Schneider, Web
             Campaigning (2006). This is accomplished by consensus building leadership, not
             top-down imposed authority, by moderating competing interests to promote mutual
             values. Margaret A. Neale, Are You Giving Away the Store? Strategies for Savvy
             Negotiation, STANFORD SOC. INNOVATION REV. 34 (Winter 2004).
FOF ¶ 645.   These constituencies, such as committee people, expect the right to participate in the
             decision-making process of the organizations they join, in this case the political party
             Freeman, supra; Foote and Schneider, supra.
FOF ¶ 646.   Because the party's every communications must be in support of its relationship with
             the voter Peter Churchill, “Constituent Relationship Management: How Smart
             Business Equals Winning Politics” Barko-Germany, ed., Little Black Book 8 (2006),
             the GOP must first mobilize committee people, who as direct intermediaries are the
             only means of peer-to-peer contact, which trumps all other mediums, including TV;
             Kenneth Smukler, press interview (2006); and secondly, the general public, both
             through the Internet, the only medium that delivers interactive social networking. W.
             Lance Bennett, Mike Xenos, and David Iozzi, The Digital Election (2004). The
             Internet is now the only means to successfully disseminate the ever increasing
             volume of information required for participatory political decision-making processes
             to correspond to the accretion of knowledge. Foot and Schneider, supra.
FOF ¶ 647.   Any CRM application must promote via the Internet peer to peer communications.
             Such is not accomplished by merely collecting data, as data must be organized to be
             useful. Barko Germany, supra. “The principle of CRM is simply this: the focus on
             the customer, not the product. In political terms, this translates into “focus on the
             constituent (or voter), not the candidate.” Churchill, supra, at 9, citing Don Peppers
             and Martha Rogers Ph.D., The One to One Future (1993).
FOF ¶ 648.   Additionally, such CRM must deliver universally disseminated information, the
             resulting transparency disciplines party leadership to focus on performance, (RIPA,
             2007), without being confrontational. Freeman, supra.
                  § 45. Importance of Party Mobilization (¶¶ 649-657).
FOF ¶ 649.   “As self-interested organizations whose primary aim is electoral success, political


                                               110
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 159 of 334



             parties mobilize citizens in order to benefit their candidates. Encouraging supporters
             to vote is perhaps the most obvious way in which party efforts can lead to electoral
             victories, and mobilization has been shown to increase turnout. [M]obilization has
             also proven helpful in spawning campaign activity [such as fund-raising].” Joseph
             Gershtenson, Mobilization Strategies of the Democrats andRepublicans,1956-2000,
             POLITICAL RESEARCH QUARTERLY, Vol. 56, No. 3 (Sep., 2003), at 293.
FOF ¶ 650.   “Vote mobilization and related organizational activities constitute the bulk of task
             performed by American local [party] officials.” Burrell, supra, at 53, citing Wright,
             supra at 337.
FOF ¶ 651.   “We now know that where the parties are reputed to have had strong organizations
             in the past and where political conditions continue to exist (i.e., competitiveness)
             which are conducive to the development of viable parties, they are still able to
             maintain organizations.” Id. at 65. “To serve their purposes effectively, parties must
             have long-run organizational and political goals--unlike PACs and the campaign
             organizations of individual candidates. In contrast to most interest and advocacy
             groups, parties must continuously seek to establish contact with the electorate in a
             fashion that elicits participation on a large scale.” Nancy L. Rosenblum, Primus Inter
             Pares: Political Parties and Civil Society, 75 Chi.-Kent L. Rev. 493, 513 (2000).
FOF ¶ 652.   “Because mobilization is a costly activity, political parties are not able to mobilize
             all members of society. As a result, parties must be strategic in their efforts.
             [Gershtenson] identif[ies] four primary strategic considerations.
FOF ¶ 653.   “First, parties consider the participatory predispositions of individuals. That is,
             parties target individuals who are more likely to respond to mobilization, individuals
             who are more predisposed to activity by their individual characteristics. Thus,
             predictors of voting (and other political activity) such as income, education, age, and
             party identification should also have positive effects on the likelihood of party
             mobilization efforts. While parties inevitably contact some individuals who are
             unlikely to participate, their financial and electoral needs promote greater attention
             to citizens who might be active even with- out recruitment efforts.
FOF ¶ 654.   “At the same time that parties want their mobilization efforts to promote
             participation, they should not indiscriminately contact individuals likely to be active.
             In attempting to win elections, parties should focus their efforts on individuals
             supportive of their party and its candidates and avoid mobilizing individuals who
             support their opponents). Converting people predisposed to support the opposition
             party, if possible at all, will usually be quite expensive. Furthermore, contacting such
             people may arouse their interest and spur them to action on behalf of the other
             party.”
FOF ¶ 655.   “A third consideration entering parties' mobilization decisions is the social
             positioning of individuals. Namely, parties are more inclined to mobilize individuals
             who have greater social connections. The returns on mobilization efforts can be
             greatly enhanced if those people targeted will in turn exert influence on others.
FOF ¶ 656.   “In addition to targeting specific types of people, parties will consider contextual
             circumstances, most notably their electoral prospects. A party that finds itself in the
             midst of opposition territory is unlikely to devote significant resources to
             mobilization. Conversely, a dominant party may have no need to engage in


                                               111
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 160 of 334



               recruitment either. In contrast, competitive districts or states should encourage
               greater mobilization by both parties”
FOF ¶ 657.     “Just as declining turnout may make individual characteristics more important as
               determinants of mobilization, it may also enhance the importance of social
               connections. Again, the logic of mobilizing those citizens who can help achieve
               trickle-down effects from contacting should be persistent. However, as the potential
               trickle-down effects grow with more citizens abstaining, parties may increase efforts
               to target individuals well situated in social networks.” Id. at 294 (citations omitted).
             § 46. RNC’s 2006 Failure is Impetus for Creating Trust (¶¶ 658-667).
FOF ¶ 658.     In 2006, the GOP lost 6 U.S. Senators, 32 Congressmen, 6 governors (and one in
               2007), 74 state senators (6 more in 2007), 285 state representatives. Democrats lost
               no U.S. Senators or Congressmen, only 3 state senators, 8 state representatives in
               2006; 1 governor and 3 state representatives in 2007.
FOF ¶ 659.     The 403-11 changeover to Democrats resulted in the GOP loss of control of the
               Congress; Iowa, New Hampshire and Oregon legislatures; Wisconsin Senate; and
               Indiana, Michigan, Minnesota, Oregon and Pennsylvania House.
FOF ¶ 660.     2006 was only the time in history Democrats do not lose a Federal or gubernatorial
               election. Democrats won 42,082,311 or 52% of all Congressional votes, up 5.4%, the
               GOP captured only 35,674,808 or 45.6%, down 3.6%. Democrats won 33,929,202
               (53.8%) of all U.S. Senate votes, the GOP 26,674,169 (42.4%).
FOF ¶ 661.     These results however belie the narrowness of the MOV (Margin of Victory). 11
               U.S. House seats, control of the U.S. Senate and several state legislatures were lost
               by razor-thin margins (1% or less). 22 U.S. House races were decided by two points
               or less. 18 U.S. House races were decided by fewer than 5,000 votes, six races fewer
               than 1,000 votes, 58 races decided by 10% or less
FOF ¶ 662.     In 2006, the GOP spent on average, $1,141,661 for a U.S. House race; the Democrats
               spent only $836,795. The average GOP Senate race cost $6,792,513, Democrat race
               $8,548,258. The GOP spent $11.49 per each Congressional vote the Democrats only
               $9.56. In the U.S. Senate races, the GOP spent $8.33 per vote, Democrats only $8.06.
FOF ¶ 663.     One additional point which prompted the creation of the Trust was the RNC’s cutting
               off all financial support to then U.S. Sen. Rick Santorum (R-PA), when he began
               trailing in the polls to then State Treasurer Robert P. Casey (D). As Freeman notes:
               “[t]he RNC analyzes what local party projects can best meet its long-term goals and
               restricts its largesse to those. Its resources have enabled the RNC to build up the state
               parties and solidify their loyalty, * * *."Id. at 353.
FOF ¶ 664.     The Trust was created due the experiences of both the Settlor and its primary
               benefactor, the late Dr. John Templeton arising from the 2006 campaign. Dr.
               Templeton, the heir to the Franklin/Templeton fortune, is a well known contributor
               to conservative and Republican causes.
FOF ¶ 665.     The 59th Republican Ward, by virtue of election of new committee people, was
               under new leadership, sought access to existing political software, GOP Data Center
               or the State House Republican Committee’s BlueCard. Without just cause, the 59th


                                                 112
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 161 of 334



             Republican Ward was denied access to both.
FOF ¶ 666.   The 59th Republican Ward then sought to obtain commercial software, but failed
             because they were priced primarily for Federal and statewide campaigns, was out of
             the reach of the ward committee. Out of these experiences, it was decided that the
             ward committee would write its own software. Apprehensive of reaction from city
             and state Republican leadership, the software was put into a trust to insulate it from
             self-serving interests of superior Republican Party leaders.
FOF ¶ 667.   Commercial political technology vendors have candidly admitted to the Trustee they
             markup their products and services to expressly discourage small users since the
             expense to service such small users would devour the product or service’s profit
             margin. Even after the 2012 Romney ORCA debacle, commercial vendors are still
             trying to wring a profit out of providing political technology to a market which in
             most respects, cannot afford even a $250 monthly fee.
       § 47. Comparing Trust Res and RNC’s Antiquated Technology (¶¶ 668-717).
FOF ¶ 668.   Trust Property is Web 2.0 Technology. Unlike GOP Data Center which is merely a
             static collection of rapidly inaccurate data, or any other commercial product, such as
             NDP-VAN, the Trust Property is an interactive exchange between voters and their
             elected precinct committee-people, resulting in demographic and contact data being
             continuously updated.
FOF ¶ 669.   “Web 2.0,” the collective name for prevailing technology is best summed up as
             “interactive.” It is two-way communications through the Internet. Web 2.0 is to the
             Internet, what telephone is to letters, newspapers, radio or TV.
FOF ¶ 670.   Unlike existing political technology, there is no top-bottom marketing message that’s
             driven home.
FOF ¶ 671.   McKinsey, a leading international consulting firm, discovered, in the corporate
             setting, that “as the popularity of Web 2.0 has grown, companies have noted the
             intense consumer engagement and creativity surrounding these technologies.”
FOF ¶ 672.   But McKinsey also discovered after extensive study that corporations who simply
             jumped on the bandwagon soon fell off.
FOF ¶ 673.   The reasons discouraging embrace of Web 2.0 included impediments such as
             organizational structure, the executive suite’s inability to “understand the new levels
             of change and a lack of understanding about how value is created using Web 2.0
             tools.”
FOF ¶ 674.   Unless a certain number of key components are in place, attempts to capitalize on
             Web 2.0 will often fail.
FOF ¶ 675.   McKinsey also noted that ‘historical perspective is useful” to understand that Web
             2.0 is the latest wave in technology, and could have a more far-reaching
             organizational impact than technologies adopted in the 1990s—such as enterprise
             resource planning (ERP) or customer relationship management (CRM).
FOF ¶ 676.   Web 2.0 has a strong bottom-up element and engages a broad base of constituencies.


                                              113
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 162 of 334



             And it requires a totally different mind-set because Web 2.0 cannot be instituted
             solely by executive edict.
FOF ¶ 677.   Web 2.0 Distinguishable by Participation. Web 2.0 has ushered a new range of
             technologies. The most widely used are blogs, wikis, podcasts, information tagging,
             prediction markets, and social networks. What one must understand is that new
             technologies are constantly appearing as the Internet continues to evolve.
FOF ¶ 678.   What distinguishes Web 2.0 from previous technologies is the high degree of
             participation Web 2.0 technologies require to be effective.
FOF ¶ 679.   Unlike old technology (such as GOP Data Center where most users either simply
             process information in the form of reports) Web 2.0 technologies are interactive and
             require users to either (1) generate new information and content or (2) edit the work
             of other participants.
FOF ¶ 680.   Another difference between Web 2.0 and prior technologies is the latter required
             expensive and lengthy technical implementation, as well as realignment of processes
             in order to accommodate the old technology.
FOF ¶ 681.   Web 2.0 is radically different, although inherently disruptive of “the ways things
             were,” Web 2.0 is not technically complex to master.
FOF ¶ 682.   Instead, according to McKinsey, Web 2.0 is “a relatively lightweight overlay to the
             existing infrastructure and do not necessarily require complex technology
             integration.”
FOF ¶ 683.   Web 2.0 Reach Extensive. Shirkly concludes the Internet is commanding an ever
             increasingly significant role on the formation and experience of modern group
             dynamics, bridging geographical and cultural gaps. Shirky, Here Comes Everybody,
             The Power of Organizing without Organizations (2008).
FOF ¶ 684.   The Internet is changing the way people form groups and exist within them, with
             profound long-term economic and social effects with advantageous and adverse
             consequences. Id.
FOF ¶ 685.   Critical Factors for Web 2.0 Success. McKinsey identified six critical factors that
             will govern the successful implementation of Web 2.0, which we take liberty to
             modify for politics:
FOF ¶ 686.   “The Transformation to a Bottom-up Culture Needs Help from the Top.” Web 2.0
             projects are not merely grassroots experiments that will bubble up on their own
             accord. Web 2.0 still requires leadership intervention, for no other reason that
             someone has to be on the receiving end. Party leadership must become role models
             and lead through the Web 2.0 technology to encourage the bottom-up involvement
             from the front-line.
FOF ¶ 687.   “The Best Uses Come from Users—but They Require Help to Scale.” In the past, the
             Party could simply identify and prioritize the application it deemed most useful. GOP
             Data Center being a prime example, as everyone sought to focus on improving the
             effectiveness and efficiency of known political processes within existing, functional
             silos.


                                             114
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 163 of 334



FOF ¶ 688.   Web 2.0 on the other hand is ala carte. Leadership cannot dictate which technology
             grassroots is to employ, without the entire effort backfiring.
FOF ¶ 689.   Instead, party leadership must first observe what works, then scale it up. Party
             leadership must recall that party activists are, first and foremost, volunteers,
             representing a broad social-demographic characteristics all with different and
             competing time constraints who, more likely than not, already use Web 2.0 in their
             work and home.
FOF ¶ 690.   “What’s in the Workflow Is What Gets Used.” Because of the novelty of the
             initiative, Web 2.0 technology appears to be separate from the mainstream to those
             “looking in.” Earlier generations of technology explicitly replaced outdated tools
             everyone used to accomplish tasks. Participating in online communities made
             possible by Web 2.0 becomes just another “to do” on an already crowded list of
             tasks. Experts agree that participatory technologies have the highest chance of
             success when incorporated into a user’s daily workflow. The reason why Web 2.0
             technology is successful because users seamlessly integrate Web 2.0 into their
             existing routine.
FOF ¶ 691.   “It is about Their Egos and Needs—not Their Wallets.” Because Web 2.0 is
             participatory, its benefits are subjective as well as technical. Party and civic activists
             don’t want to constantly “hit up” for donations which, a perusal visit to the current
             RNC website, is the prevailing strategy.
FOF ¶ 692.   One the most prevalent complains we got during one presidential campaign wasn’t
             about Sen. John McCain, but the RNC was “hawking” plush toys, which people
             blithely complained about even after the campaign.
FOF ¶ 693.   Precinct committee people want to command the respect that the civic textbooks say
             comes with the honor of being elected to office. Volunteers want to know that they
             are an important part of something that’s bigger than their everyday lives. While they
             are sophisticated enough to understand they can’t change the world overnight, they
             want to know that whatever they are doing, has a measurable impact.
FOF ¶ 694.   “The Right Solution Comes from the Right Number of Participants.” Targeting users
             who can create a critical mass for participation is another indispensable key to
             success, particularly in politics. Paraphrasing McKinley: “People don’t want to be
             stuck in their own silo.” In the age of instant gratification, the results which online
             users seek must be readily apparent.
FOF ¶ 695.   We repeatedly observe that the RNC’s entries into Web 2.0 on their website and on
             the RNC technology oriented website constantly and continuously fail for lack of
             critical mass.
FOF ¶ 696.   Moreover, the group dynamics over the Internet is significantly different than in a
             meeting room. Credibility assessments are not based on “the cover of the book” but
             its actual contents, since personality, dress, mannerisms are not clouding one’s
             judgment. When debating or exchanging ideas online, you care less what clothes the
             other person is wearing, because such “is out of sight, out of mind.”
FOF ¶ 697.   Reaching critical mass admittedly appears to be a challenge particularly to rural
             based county Republican committees. The reality is that the Internet is more


                                               115
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 164 of 334



             accessible than people believe. If there’s DSL or cable, then there is the opportunity
             to not only adopt Web 2.0, but to link to the rest of the world.
FOF ¶ 698.   For example, one Sunday, we received a complaint that the contribution page for the
             Trust Property’s public portal was inoperative (it was down for upgrading). We
             exchanged emails with the complainant, little recognizing that he one of our military,
             on duty in Afghanistan, half way around the world.
FOF ¶ 699.   “Balance Top-down and Bottom-up.” The real objection to Web 2.0 is not so much
             the technology, but the fear of the content — through blogs, social networks, etc. The
             other fear is the self-organizing nature and control, or more to the point, the lack of
             control over the participants.
FOF ¶ 700.   The secret of success with Web 2.0 technology is to understand leadership succeeds
             only if there is leadership. In other words, Web 2.0 requires actual leadership skills,
             which is building consensus among coalitions to advance common value-judgments,
             versus merely managerial skills of barking orders to subordinates.
FOF ¶ 701.   If the Party structure, like a corporate hierarchy is a pyramid, the only difference is
             before Web 2.0, the arrow was only one way. With Web 2.0, the arrow goes both
             way. Ultimately, paraphrasing McKinsey, everyone must “recognize that successful
             participation means engaging in authentic conversations with participants.”
FOF ¶ 702.   Web 2.0’s Future Impact. “Smart mobs emerge when communication and computing
             technologies amplify human talents for cooperation. The impacts of smart mob
             technology already appear to be both beneficial [as] used by some of its earliest
             adopters to support democracy. . . The technologies that are beginning to make smart
             mobs possible are mobile communication devices and pervasive computing -
             inexpensive microprocessors embedded in everyday objects and environments. * *
             *.
FOF ¶ 703.   The people who make up smart mobs cooperate in ways never before possible
             because they carry devices that possess both communication and computing
             capabilities. Their mobile devices connect them with other information devices in the
             environment as well as with other people's telephones. * * * When they connect the
             tangible objects and places of our daily lives with the Internet, handheld
             communication media mutate into wearable remote control devices for the physical
             world.
FOF ¶ 704.   Media cartels and government agencies are seeking to reimpose the regime of the
             broadcast era in which the customers of technology will be deprived of the power to
             create and left only with the power to consume.
FOF ¶ 705.   That power struggle is what the battles over file-sharing, copy-protection, regulation
             of the radio spectrum are about. Are the populations of tomorrow going to be users,
             like the PC owners and website creators who turned technology to widespread
             innovation? Or will they be consumers, constrained from innovation and locked into
             the technology and business models of the most powerful entrenched interests?
             Howard Reingold, Smart Mobs, The Next Social Revolution: Mobile Communication,
             Pervasive Computing, Wireless Networks, Collective Action (2008). And see also
             Clay Shirky, Here Comes Everybody: The Power of Organizing Without
             Organizations (2008) (With accelerating velocity, our age’s new technologies of


                                              116
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 165 of 334



             social networking are evolving, and evolving us, into new groups doing new things
             in new ways, and old and new groups alike doing the old things better and more
             easily).
FOF ¶ 706.   Trust Property Features. The Trust Property generates multiple features which are
             economically beyond the means of any for-profit commercial platform.
FOF ¶ 707.   The Trust Property generates a “Competition Index” (CI) is a voter measurement
             index generated by election results, measured in a decimal taken out four digits. A
             CI that is .5000 means a highly competitive district, county or state, anything above
             .5000 means stronger Democratic and anything lower than .5000 means stronger
             Republican.
FOF ¶ 708.   Election Whip™ is the feature within the Voter Module of We the People TODAY™
             that (1) provides contact information which the precinct committee person either
             gathers or validates prior to Election Day and on Election Day (2) monitors whether
             the voter has shown up at the polls per his Re-PAT.
FOF ¶ 709.   The software more easily identifies a “Misaligned Voter” means a voter registered
             one party, but who usually votes the other party.
FOF ¶ 710.   “Partisan Competitive Index” (“PCI”) is a voter measurement index generated by We
             the People TODAY™on election results, measured by comparing the spread between
             the Democratic or Republican with the highest number of voters versus the
             Democratic or Republican with the lowest number of votes in any general election.
FOF ¶ 711.   “PAT” is the software’s term for a voter’s regular poll arrival time, i.e., the time of
             day when the voter customarily appears at his polling place. This information is well
             beyond the competence of any commercial product and is data generated exclusively
             by the party committee people examining the poll registration.
FOF ¶ 712.   The reality is that precinct committeepeople will intuitively know a voter’s PAT
             based on community interaction that is customarily found among neighbors.
FOF ¶ 713.   “Referral” is an inquiry, request or offer to contribute or volunteer from a voter that
             is generated by MyVoterPage.com.™ “Re-PAT” means a voter’s intended poll
             arrival time in the event the voter has failed to arrive at his regular (customary) poll
             arrival time.
FOF ¶ 714.   “Turnout Loyalty Index” (“TLI”) is a voter measurement index generated by We the
             People TODAY™ on election results, measured by dividing the number of votes
             obtained by the leading Democratic or Republican on the ticket by the number of
             total registered Democrats or Republicans.
FOF ¶ 715.   The Trust Property enables precinct committee people to validate,” that is the
             confirmation by the precinct committee person of data inputted by an individual
             voter through MyVoterPage.com™ public portal, to be confirmed as accurate and not
             constituting interference, i.e. “hacking” by unauthorized persons.
FOF ¶ 716.   The most important and indeed, the most critical two differences between the Trust
             Property and all commercial vendors, let alone GOP Data Center is first, voters have
             access to and can correct or delete data on their voter files, and secondly, only the


                                              117
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 166 of 334



              Trust Property collects realtime Election data because precinct committee people and
              their poll watchers are inputting voter data live into the Trust Property.
FOF ¶ 717.    This latter attribute is the effectuation of the Lincoln Rule of making sure “you get
              your supporters to the polls.”
             § 48. Difference Between Trust Res and other PACs (¶¶ 718-725).
FOF ¶ 718.    What Distinguishes Trust Property. The Trust Property is the only CIIM/GOTV
              social networking software designed exclusively for elected precinct committee
              people to maximize Election Day grassroots mobilization.
FOF ¶ 719.    While other software programs and other 527 organizations, most notably
              MoveOn.org, may provide some Election Day mobilization, such is, first ad hoc,
              dependent on the candidate, campaign or cause; secondly, has no permanency, since
              there is no office of which the collected resources, i.e. contacts, can be passed onto
              a successor; thirdly, evokes no badge of authority equal to that of the embodiment
              of representation that is vested into an elected party official; and finally cannot be
              effectively and efficiently undertaken by a 527 organization without being in
              violation of FECA, as amended by BCRA; and likewise cannot be done by a national
              party committee without likewise being in violation of 52 U.S.C. § 30125.
FOF ¶ 720.    Moreover, with the development of case law, primarily Shays v. FEC (“Shays III”),
              381 U.S.App.D.C. 296, 528 F.3d 914 (2008), the cost factor of the state or county
              party committees being able to provide the same functionality as the Trust is rapidly
              deteriorating by the imposition that funds to provide such software be paid out of
              Federal or Levin funds, not soft funds. Id. at 932-933.
FOF ¶ 721.    In other words, the Trust does what national party committees, PACs and 527s are
              prohibited by law from providing, 52 U.S.C. § 30125(d), 11 CFR 300.1(a)-b), and
              see also 11 CFR 109.20-.23 (re coordination), without limiting itself exclusively to
              Federal funds, 11 CFR 106.6 (re allocation), and what the state and local party
              committees cannot afford to provide.
FOF ¶ 722.    The probability that commercial software vendors would be able to compete with the
              Trust is highly remote, because of the prohibitive cost-factor that is imposed by the
              service demands of approximately 388,000 (and with the addition of Democratic
              committee people, now 776,000) precinct committee people (on the presumption
              there are two per party per division or precinct).
FOF ¶ 723.    Despite its political nature, the Trust Property fulfills a fundamental requirement
              imposed by charitable trust law, that “a purely public charity can provide members
              of the general public with resources that would not otherwise be within their
              financial reach.” Unionville-Chadds Ford School District v. Chester Co. Board of
              Assessment Appeals, 552 Pa. 212, 220, 714 A.2d 397, 400 (1998).
FOF ¶ 724.    How Trust Property Operates. The Software facilitates the full range of CRM and
              social networking capability between the elected precinct committeeman/
              committeewoman and their elected voters within their election district, division or
              precinct, then compiles the success/failure ratio of interaction as data for review by
              the county party chairman to for accountability and oversight of the precinct
              committee people, in other words, are the committee people promptly and fully


                                               118
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 167 of 334



             responding to voters’ inquiries and requests. Such data is then compiled via county
             for report to the state party chairman, such data thereafter compiled for the national
             party chairman.
FOF ¶ 725.   The Trust Property also provides a full range of software services that commercial
             software programs provide for campaigns, but such services are obviously peripheral
             to the main purpose of voter-representative interaction.
             § 49. House List Development is Principal Expense (¶¶ 726-728).
FOF ¶ 726.   Web 2.0 Entry Expense Factor. The costly aspect of Web 2.0 is not the software, but
             the marketing expense to develop the House List (organic list of voters with contact
             and profile information developed and owned by an organization).
FOF ¶ 727.   McKinsey notes obtaining critical mass is necessary for successful social
             networking. While the ongoing costs are minuscule compared to traditional media,
             the up-front costs to develop the House List are substantial. Balko-Germany, supra
             at 68.
FOF ¶ 728.   The Trustee received initial cost estimates of $5 million. Obama spent over $6
             million in his 2008 campaign. However, once this initial investment is made,
             ongoing development is self-sustaining.
             § 50. Trust Less Costly than Commercial Vendors (¶¶ 729-730).
FOF ¶ 729.   Cost Difference between Trust Property and Commercial Vendors. The Settlor
             solicited in 2007, a bid from one of the nation's leading software vendors, Aristotle
             International, Inc., which responded with a bid for $321,600 a year to provide its
             CRM to a single a major state, plus $40,000 per month for its online voter data, and
             $20,860 for publicly available donor data.
FOF ¶ 730.   Extrapolating this data, employing Aristotle’s software on a nationwide basis would
             cost each county party committee $12,274.62 per year, as compared to obtaining the
             service free of charge as result of equitable ownership of the Trust Property. Given
             that there are 3,007 counties in the nation, this would amount to $36,918,803.34 per
             year, which is what we estimate is the appropriate annual operating cost for GOP
             Data Center and NDP-VAN in 2007.
         § 51. Trust Property Saves Parties Millions in Expenditure (¶¶ 731-732).
FOF ¶ 731.   Both the RNC and the DNC will be saving millions of dollars in campaign
             expenditures, among other innumerable benefits. See e.g., McConnell v. FEC, 540
             U.S. 93, 140-144 (2003) (recognizing “the pernicious influence of ‘big money'
             campaign contributions”); FEC v. National Right to Work Comm., 459 U.S. 192, 208
             (1982) (recognizing the eroding of public confidence in the electoral process due
             corruption).
FOF ¶ 732.   Campaign contributions not wasted on consultants and other commercial vendors for
             developing Web 1.0 platforms and endlessly acquiring new (but static) voter data to
             replace the outdated voter data can be applied to substantially more viable campaign
             purposes.



                                              119
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 168 of 334



                  § 52. RNC’s Effort to Destroy the Trust (¶¶ 733-735).
FOF ¶ 733.   Templeton sought the Trust be funded similar to other efforts.
FOF ¶ 734.   The endowment of the Trust was envisioned to model that of the Democratic
             counterparts, i.e., ActBlue and MoveOn.org, See Democrats Forming Parallel
             Campaign, Washington Post, (March 10, 2004) and see also Richard L. Briffault, The
             527 Problem . . . and the Buckley Problem, 73 GEO. WASH. L. REV. 949, 968 (2005)
             (“Democratic 527s were [ ] critical to the Democratic “ground war” and undertook
             massive voter registration, voter identification, and voter mobilization
             efforts,whichcontributedtoa substantial increase in Democratic turnout [in 2004]”);
             in that the Settlor would be responsible for development of the Trust Property itself,
             the Software, while the Qualified Beneficiaries would be responsible for all additions
             to the Trust, specifically what is technically known as the “House List,” that being
             the voluntary providing of names, addresses, phone numbers and email addresses of
             willing participants (the General Public). Some of the major financial contributors
             to MoveOn.org have included: Linda Pritzker over $4,000,000, George Soros
             $1,460,000, and Peter B. Lewis $500,000. Washington Post, supra. (“The
             Democratic 527 organizations have drawn support from some wealthy liberals
             determined to defeat Bush [in 2004]. They include financier George Soros who gave
             $1.46 million to MoveOn.org Voter Fund (in the form of matching funds to recruit
             additional small donors); Peter B. Lewis, chief executive of the Progressive Corp.,
             who gave $500,000 to MoveOn.org Voter Fund; and Linda Pritzker, of the Hyatt
             hotel family, and her Sustainable World Corp., who gave $4 million to the joint
             fundraising committee”).
FOF ¶ 735.   Dr. Templeton took notice of his participation with other GOP mega-donors were
             previously able to assemble significant financial wherewithal by organizing
             Freedom’s Watch. See Don Van Natty, Big Coffers and a Rising Voice Lift Group
             on the Right, The New York Times, (Sept. 30, 2007); Paul Kane and Jonathan
             Weisman, A Conservative Answer to MoveOn, Washington Post (January 20, 2008).
             Briaffault, supra, at 964, quoting Steve Weissman and Ruth Hassan, BCRA and the
             527 Groups, in The Election After Reform: Money, Politics, and the Bipartisan
             Campaign Reform Act, Michael Malbin ed., The Election after Reform: Money,
             Politics and the Bipartisan Campaign Reform Act (2005), notes the extent of such
             donors: “ A total of 1,882 individuals made contributions to 527s of $5,000 or more
             apiece, and they gave an aggregate of $256 million. Although the median donation
             was only $12,000, the mean contribution was $135,805 — twenty-seven times the
             statutory ceiling on individual donations to FECA political committees--because of
             the dominant role of a small number of extremely large donors. Indeed, there were
             twenty-four individuals or couples who each gave $2 million or more. This handful
             of megadonors collectively gave a staggering $142.5 million. To put this number in
             context, it is roughly equal to the aggregate of $149.2 million in public funds
             provided to the two presidential nominees for the general election campaign. The
             $142.5 million in 527 funds, however, came from just two dozen megadonors, while
             the $149.2 million in public funds came from the entire American public. Beyond the
             top two dozen megadonors, a somewhat larger group of 113
             donors--superdonors--gave $250,000 or more. Of this larger group, 73 had been
             active in the former soft money system and had given a total of $50 million in soft
             money to party committees over the 2000 and 2002 elections (and an additional $4
             million to 527s in 2002). These 73 superdonors, however, provided $157 million to
             527s in 2004, or three times their level of support for the parties in 2000 and 2002


                                              120
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 169 of 334



             combined.”
               § 53. RNC’s Feb. 26, 2009 $20 Million Pledge (¶¶ 736-756)
FOF ¶ 736.   RNC preempted Dr. Templeton’s instructions with a $20 million offer proffered to
             then co-Trustee Fred Hess in a February 26, 2009 Washington, D.C. meeting at RNC
             headquarters by the RNC general counsel Reince Preibus, accompanied by long-time
             political operative Tony Marsh, which was subsequently imposed with the caveat
             that the Trust “obtain FEC approval” by the Trust retaining another political
             operative, former FEC Chairman Thomas Josefiak, Esq. The first condition
             precedent was later discovered to be either the result of RNC misunderstanding of
             what is a trust, or alternatively a pretext.
FOF ¶ 737.   As a matter of law, as nothing was reduced to writing, Preibus’ offer was an oral
             pledge.
FOF ¶ 738.   Because of the absence therefore of a written instrument evidencing the terms of the
             offer and consideration, we are required to examine circumstantial evidence, namely
             the subsequent acts and or omissions by the relevant parties, being the RNC
             members on the one hand, and the initial and subsequently, three co-trustees on the
             other hand, including this writer.
FOF ¶ 739.   However, to assure the appropriate degree of objectivity, we omit all acts by this
             writer and focus particularly on that of the co-trustee, the Honorable H. Paul Senft,
             as he was both a trustee and a RNC Member. As documented below, it is hard to
             argue that Mr. Senft would have put himself out in the mediation efforts, including
             seeking a meeting with then RNC Chairman Michael Steele, if Mr. Senft didn’t
             believe that Preibus had, in fact, proffered the $20 million pledge.
FOF ¶ 740.   Additionally, the acts and omissions of Mr. Preibus and all other RNC members is
             likewise compelling, in that at any given moment, one or more fellow RNC members
             could have pulled their colleague aside and confide in Mr. Senft that there was no
             $20 million pledge in the first place.
FOF ¶ 741.   At no time is there any evidence that Mr. Preibus sought to deny, dissuade or
             otherwise repudiate his February 26, 2009 despite multiple opportunities that would
             have risen in the normal course of business, i.e. RNC meetings.
FOF ¶ 742.   At all relevant times, Mr. Senft was also a member of the RNC Executive
             Committee, which under the Rules of the Republican Party is responsible for the
             governance of the party during RNC recesses.
FOF ¶ 743.   We also believe that the RNC actors, such as Attorney Josefiak, would not have
             insisted on obtaining FEC authorizations and waivers relative Part 300 of the FEC
             regulations governing the BCRA ban on soft money for national parties, if they
             likewise did not believe that Mr. Preibus proffered the $20 million pledge.
FOF ¶ 744.   At any given time, these actors, being well acquainted with Preibus, could have
             easily confirmed the veracity of the Trust’s belief in Preibus’ $20 million pledge.
             The reasonable inference would be that if there was no pledge, then their activities
             would have ceased (regardless of extending courtesies to the Trust advising us of
             their belief there is no $20 million pledge).


                                             121
     Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 170 of 334



FOF ¶ 745.   Finally, the multiple attorneys involved in the mediation, led by the imminent
             Washington insider, David Norcross, the NJ RNC member who also was head of
             Blank Rome’s governmental affairs unit, would likewise not invest the extensive
             time and effort, if they didn’t believe Preibus made a $20 million pledge. The scarce
             time and resources of these individuals would not be dissipated on some Quixote
             belief held by gullible “outsiders” involved with the Trust.
FOF ¶ 746.   Additionally, no reasonable fact-finder would conclude that these attorneys would
             not have performed their own due diligence as to the Trustees’ expectation that
             Preibus pledged $20 million.
FOF ¶ 747.   Accordingly, when looking into the totality of the evidence, the most reasonable
             inference to draw from the activities of scores of leading attorneys is there was the
             collective belief that Preibus proffered the $20 million pledge to the Trust on
             February 26, 2009.
FOF ¶ 748.   Additionally, at no subsequent time has the RNC through its counsel denied the
             Trust’s averments regarding the February 26, 2009 $20 million pledge. At any given
             time, Opposing Counsel could have attacked the Trust’s veracity by demonstrating
             that no $20 million pledge was made, therefore the entire matter being the result of
             misguided understandings or (as significant as has been Opposing Counsel’s
             prevarications) intended fraud by the Trustee (and now this lone Trustee).
FOF ¶ 749.   The RNC’s Republican Curia conduct unquestionably suggests that it was not
             Preibus’ intent to pledge $20 million to the Trust, accordingly there is no breach of
             contract, or as provided in charitable law, no pledge. Then, if not a breach of
             contract, then what occurred in fraud.
FOF ¶ 750.   Fraud constitutes a “misrepresentation” which is any assertion, which can be by
             words or action, that is not in accordance with the facts. The “misrepresentation”
             becomes fraudulent when the RNC individuals involved with this controversy, makes
             a misrepresentation (A) knows that the misrepresentation is untrue, or (B) does not
             believe it is true or is indifferent as to whether it is true, and (C) given that entity
             being defrauded is a charitable trust, the RNC has a special duty to know whether its
             misrepresentation is true.
FOF ¶ 751.   As we have previously surmised, there is a common threat among the Republican
             Curia that the Trust was simply another vendor seeking to do business with the RNC.
             It appears that only Heather Sidwell understood there was disclaimer rights
             associated with being a beneficiary of a trust, and as discussed infra, she did attempt
             her due diligence as to the RNC disclaimer rights.
FOF ¶ 752.   That the RNC may or may not have construed the Trust as such is immaterial, as it
             is solely the Settlor’s intent which is the polestar that governs all decisions.
FOF ¶ 753.   Nonetheless, as the law requires us to extend the evidentiary presumption that all
             persons act lawfully, we must presume that Preibus intended to offer $20 million
             once (as we now know to be fully unfounded) compliance with BCRA was assured.
FOF ¶ 754.   In any respect, the basic test of materiality is whether a reasonable person would
             attach importance to the fact in determining his course of conduct.



                                               122
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 171 of 334



FOF ¶ 755.   The test regarding reliability, that is the degree that the Co-Trustees (this writer
             included) were induced or influenced by the Pledge or Misrepresentation. As
             documented above, Mr. Hess, Mr. Senft and this writer all acted in good faith,
             responding as any person would to Preibus’ $20 million pledge, that of satisfying the
             RNC concerns over the FEC’s Part 300 rules governing national political parties and
             soft money.
FOF ¶ 756.   We are also reminded that the RNC was at all times governed by the duty of good
             faith and fair dealing is implied in all actions relevant to $20 million pledge. Any
             person is prohibited from do any act or omission of act that destroys or injure the
             rights of the Trustee (and by extension the general public who are the Trust’s
             beneficiaries) to receive the benefit of Preibus’ pledge. Even discretionary powers
             must be exercised in a reasonable manner that is consistent with the pledge’s
             purposes.
                 § 54. RNC’s Acceptance of Trust Interest (¶¶ 757-798).
FOF ¶ 757.   Since the Trust’s creation, in addition to ongoing email delivery of Beneficiary
             Bulletins and Legal Notices to all RNC members, (Like most email distribution
             software services, ours, Constant Contact® provides us a full listing of all email
             recipients who have “opened” our email) the Trustees have had extensive
             involvement with the following RNC offices and members as follows:
FOF ¶ 758.   William Bennett of Ohio, now the former Ohio State Republican Chairman.
             Chairman Bennett was instructed as to the Trust and the obligations of each county
             Republican Committee to register by the Deputy Trustee & Local Counsel appointed
             by us for Ohio, former Attorney General James M. Petros, assisted in significant
             degree by D. Michael Grodhaus, Esq., now Ohio Gov. John Kasich’s general
             counsel. The legal fees for the Local Counsel for Ohio was $25,000 and remains a
             lien on the Ohio State Republican Committee’s interest in the trust.
FOF ¶ 759.   James Bopp, Esq. of Indiana, whose involvement includes acceptance as counsel
             and proffering invoices for legal services, and which included a waiver of conflict
             of interest from the Indiana State Republican Committee.
FOF ¶ 760.   Joseph W. Brown, Esq. of Nevada, also general counsel to the Nevada State
             Republican Committee. Then the managing partner of Jones Vargas, Mr Brown
             facilitated discussions on our behalf with Bill and Weidner, a key assistant and Andy
             Aboud, Director of Operations of the Venetian, Inc., regarding contact with Sheldon
             Adelson. Attorney Brown subsequently aided us in appointment of the ancillary
             trustee for Nevada.
FOF ¶ 761.   William Crocker, Esq. of Texas. Mr. Crocker participated in multiple conversations
             with us and now Senior Trustee SENFT.
FOF ¶ 762.   Kevin DeWine of Ohio, also at the time the Ohio State Republican Chairman. Our
             telephonic discussion with DeWine included his recommendation of Saul Anuzis to
             be Circuit Trustee for what was originally intended to the 7th Circuit of a board of
             trustees (the circuits modeled after the Federal court system). We also responded to
             his inquiry about website hosting for the county committees by referring our
             Managing Technology Agent to his technical personnel.



                                             123
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 172 of 334



FOF ¶ 763.   Frank Donatelli of Virginia, the RNC Deputy Chairman in 2008. Both Trustee HESS
             and this author briefed the Deputy Chairman during lunch at the Republican National
             Finance Committee meeting May 15, 2008 in Washington, D.C., however, we recall
             nothing came about from his promises to assist.
FOF ¶ 764.   Mike Duncan, Esq. of Kentucky, the former RNC Chairman. We briefed Chairman
             Duncan on May 15, 2009, although we would suspect he would not recall such, due
             to the perfunctory nature of such discussions.
FOF ¶ 765.   Blake Hall, Esq., of Idaho. RNC member and also RNC General Counsel under then
             Chairman Mike Duncan. We were referred to Hall by RNC Rules Committee
             Chairman David Norcross, Esq., to have State Associations selection of successor
             trustees be put on the January 28-30, 2009 RNC Winter Meeting agenda. We sent
             him multiple emails in January, 2009.
FOF ¶ 766.   Kris Kobach, of Kansas, then the Kansas State Republican Chairman. We had a
             productive telephone call with the Chairman.
FOF ¶ 767.   Sue Lawdon of Nevada, also the Nevada State Republican Chairman. We had a
             productive telephone call with the Chairwoman.
FOF ¶ 768.   David Norcross, Esq. of New Jersey, formerly chairman of the RNC Rules
             Committee. At the time, Norcross was a partner and chair of a department within
             Blank Rome, one of Philadelphia leading law firms (and which represented interests
             of the Trustee regarding The Poor Richard Corporation).
FOF ¶ 769.   Involvement has included extensive email traffic throughout all of 2008 regarding
             interaction with then RNC Chairman Mike Duncan and in addition to other advice,
             particularly in regard to our satisfying our duty to inform and report to all RNC
             members, as required under 20 Pa.C.S. § 7780.3(g) upon election of Paul Senft, Jr.,
             of Florida as Trustee, as such constituted a “triggering event” that required
             beneficiary notice.
FOF ¶ 770.   Our first contact with Norcross was on July 14, 2008. Our records suggest that
             Norcross recommend we arrange for financial support of the RNC convention to
             facilitate our accommodations at the 2008 pre-convention meeting, hence our
             subsequent email to Kevin Niehause on the same date.
FOF ¶ 771.   Our records also indicates that we asked Norcross for assistance that discussion of
             the Trust be placed on the RNC’s August 25, 2008 agenda.
FOF ¶ 772.   We also observe that in response to Norcross’s comments, we sent an email to now
             Senior Trustee SENFT and Texas RNC Member William “Bill” Crocker
             memorializing our telephone conversation with Norcross as follows: “Gentlemen:
             FYI. We had a telephone conversation with David Norcross this morning as to how
             to get on the RNC August 25th Agenda. He informed us that Ann Hathaway is the
             final arbiter of the RNC meeting agenda. He agreed that a letter from Pennsylvania
             Attorney General Tom Corbett urging that all courtesies be extended to assure
             beneficiary notice compliance to satisfy Pennsylvania law will more likely than not
             be the devise to assure we get on the agenda. Norcross agreed to be available to
             assist the Attorney General's office. Because he is traveling on July 31st, he will be
             unable to join in the conference call. We will be arranging a separate means to bring


                                              124
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 173 of 334



             him up to speed on the software.”
FOF ¶ 773.   Norcross emailed a reference to Anna Hathaway on behalf of us. Norcross requested
             the Attorney General to communicate to Ms. Hathaway with a letter requesting all
             courtesies be extended. The Attorney General respectfully declined due to the
             appearance of a conflict of interest in addition to “opening the barndoor” to such
             requests. A letter in PDF file was emailed to Norcross. Norcross confirmed that
             while “[t]hirty minutes would be out of the question. I have notified Ms Hathaway
             of your concerns and suggest you contact her directly.”
FOF ¶ 774.   Our records also indicates we discussed with Norcross filing with the court a Report
             of Fiduciary as a means to focus attention on protecting the Trust Property.
FOF ¶ 775.   Our records also indicate that we fully briefed Norcross of our Levin fund-raising
             webcast plans.
FOF ¶ 776.   Finally, it was Norcross who we first informed that the Trust Agreement was
             amended by the Settlor to enlarge the Board of Trustees from 3 to 15 and that the
             State Associations under Republican Party Rule 5 would be the entities to designate
             candidates for successor trustees.
FOF ¶ 777.   We solicited Norcross’ assistance to put the matter of appointment on the January
             28-30, 2009 RNC Winter Meeting agenda.
FOF ¶ 778.   Norcross, after suggesting the matter be introduced to the Resolutions Committee by
             the Pennsylvania delegation (which could not as it had not registered with the Trust)
             referred us to Blake Hall, Esq, the Idaho RNC committee member and then the RNC
             General Counsel. All told, we have record of eleven emails with or relating to our
             discussions with Norcross.
FOF ¶ 779.   Reince Preibus, Esq. of Wisconsin, also the Wisconsin State Republican Chairman
             who, in the company of consultant Tony Marsh, met with Trustee Hess on February
             26,2009 and who acquiesced to Marsh instructing us to immediately contact Thomas
             Josefiak, Esq., to “obtain assurances from the FEC” regarding the RNC tendering a
             $20 million pledge.
FOF ¶ 780.   This meeting appears to be prompted by this writer’s Feb. 12, 2009 letter to Preibus
             and also Saul Anuzis, Cyrus Kokn and Tony Marsh as to why the Trust was lumped
             into a “Friday Tech Summit” with commercial political technology vendors.
FOF ¶ 781.   We have record of eight direct and 25 carbon copied emails (including 20 with
             Thomas Josefiak, Esq.) with or relating to our discussions with Preibus, in addition
             to the February 26, 2009 meeting.
FOF ¶ 782.   Prior to the meeting, this author sent to Mr. Preibus the following February 25, 2009
             email, with attachments. “Attached is (1) a Resolution re our FECA Certification
             Letter to the RNC and State GOP committees, (2) a Resolution re the RNC
             Designating the Successor Trustees and (3) a brief Plan re the 155th Republican
             Anniversary Campaign - all three items to be discussed. We are preparing for your
             due diligence, the Trust's Internal Operating Procedures, for your reference use.” At
             this February 26, 2009 meeting, Trustee HESS specifically recalls that Marsh
             inquired as to how “we can transfer $20 million to the Trust.” We also recall that


                                             125
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 174 of 334



             Marsh wanted (and which we subsequently arranged to provide) extensive
             redistricting software for use after the 2010 census.
FOF ¶ 783.   In a March 3, 2009 email, this author stated: “We met with the RNC last Thursday,
             Reince Preibus, Esq., a partner in Michael Best LLC (Milwaukee, WI) who is also
             the WI State GOP Chairman, and is de facto, the Number 2 man inside the RNC, as
             he is Steele's Transition Team Chairman; and Tony Marsh, a WDC operative, who
             is basically acting as Preibus' virtual Chief of Staff during the transition.” “Preibus
             and Marsh, once understanding that the Trust can do what the RNC cannot do, wants
             the Trust to happen. They intimate that they can transfer or move at least $20 million
             to the Trust, although the time frame was not made clear.”
FOF ¶ 784.   “What Preibus (or more to the point Marsh) want is one of their own to sign off on
             the Certification Letter. They specifically want Tom Josefiak, of Holtzman Vogel,
             LLC, a former NRSC general counsel and former chairman of the Federal Election
             Commission to be appointed by us to be our FECA Compliance counsel. (In fact,
             they wouldn't allow us to leave until they tracked down his phone number). I talked
             to Tom on Friday. Because I knew Betty Southland Murphy, a major GOP
             powerhouse and labor attorney over at Baker & Hostetler, was of comfort to Tom.
             We agreed to go over everything in detail this Thursday once he completes testimony
             in the RNC v. FEC evidentiary hearing.”
FOF ¶ 785.   We have a letter of March 31, 2009 to Rosemary C. Smith, Esq., the FEC associate
             general counsel inquiring why the RNC would require us to obtain the
             aforementioned certification letter.
FOF ¶ 786.   PAUL SENFT, JR., of Florida, who accepted service as a Trustee on May 21, 2008 to
             succeed the Honorable Arlin Adams as Trustee. See Res. 2008-09. Senft participated
             in the May 21, 2009 mediation session with RNC Chief of Staff Kenneth K. McKay
             IV and former FEC Chairman Thomas Josefiak, Esq., and now is a Senior Trustee.
FOF ¶ 787.   At all times the other RNC members and the RNC staff, including the Chief Counsel
             were aware of, or if they were not so aware, should have known that Senft was both
             a RNC member and a co-trustee.
FOF ¶ 788.   Senft at all times distinguished himself as a co-trustee when acting in such capacity,
             as versus his role as a RNC Member.
FOF ¶ 789.   At no time did the RNC, or any employee or counsel of the RNC demanded or
             directed that Senft not sit as a co-trustee or thereafter resign either his RNC
             membership or sitting as a co-trustee.
FOF ¶ 790.   In a Feb. 9, 2009 letter to then RNC Chairman Steele, we advised him that “Also be
             advised that Paul [Senft] is donating, or more specifically waiving his 2007 trustee
             compensation. Under the original Trust Agreement, the co-trustees were
             compensated a full time salary. Paul wants to assure you that he seeks no financial
             gain, and has instructed me to waive all 2007 income due him.” Senft, due to medical
             reasons, resigned May 14, 2009 as acknowledged by Res. 2009-21, but he elected to
             remain as a Senior Trustee.
FOF ¶ 791.   Dick Wadhams of Colorado, then the Colorado State Republican Chairman. We
             briefly gave Wadhams an overview after Deputy Trustee & Local Counsel Giessler


                                              126
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 175 of 334



             was able to establish contact. We had at least one productive telephone call with the
             Chairman.
FOF ¶ 792.   Thomas Wilson of New Jersey, then the New Jersey State Republican Chairman.
             After receipt of one of the Trustees’ legal notice, Chairman Wilson responded by
             email advising us this is the first he heard of the Trust. The Trustee Chairman
             responded by advising Chairman Wilson that Trustee Hess, by virtue he represents
             the Third Circuit, would respond to his inquires. Trustee Hess reports that no
             subsequent response was had.
FOF ¶ 793.   Mark Ellis of Maine, also the Maine State Republican Chairman. Our contact with
             him was merely a single phone call.
FOF ¶ 794.   Fegus Cullen of New Hampshire, also the New Hampshire State Republican
             Chairman He was specifically contacted by Charles Gallagher, Esq., who became a
             regular participant in the Trust Property through the public portal. We had one
             telephone conversation with Chairman Cullen but to date received no followup.
FOF ¶ 795.   Kevin Niehause, of the RNC Finance Committee. Mr. Niehause first facilitated
             arrangements for us to be guests at the May 14-15, 2008 Republican National
             Finance Committee (Republican Regents) meeting and fund-raiser; and thereafter
             assisted us with plans for the our 48 Hours or 48 Days endowment campaign by inter
             alia, referring us to RNC Assistant Chief Counsel Troy McCurry.
FOF ¶ 796.   Anne Hathaway, then RNC Chairman Michael Duncan’s chief of staff. We were
             referred to Ms. Hahaway by Mr. Norcross. We are informed that she assured
             Norcross she would answer our inquires, and as noted infra, we had telephonic
             conversations with her assistant, Benjamin Grove. We briefly met her during
             Republican Regents, but nothing substantive resulted either from that meeting.
FOF ¶ 797.   Benjamin Grove, administrative assistant to RNC Chief of Staff Anne Hathaway.
FOF ¶ 798.   Tom McCurry, Esq., RNC assistant chief counsel. Our records indicate extensive
             conversations during the week of May 29, 2008 relative the FEC’s Advisory Opinion
             2004-02. (At that time, we also discussed the aforementioned AO with Hans von
             Spakousky, Esq., a former FEC commissioner). We again conversed with McCurry
             on or about June 3, 2008 relative a letter opinion. We also note a May 19, 2008 email
             to Kevin Niehaus which we stated “Tom McCurry in the General Counsel's office
             authorized us to let you know he's now involved in the discussion.”
               § 55. RNC Does Not Disclaim Interest in Trust (¶799-801).
FOF ¶ 799.   No Indicia of Intent to Disclaim. None of the aforementioned, many who learned
             attorneys well vested in experience, indicated in any manner whatsoever as a desire
             to disclaim interests in the Trust. To the contrary, many offered substantive
             assurances that the RNC’s interest has been or will be accepted to us to which we
             relied upon to the Trust’s detriment.
FOF ¶ 800.   It is observed that of the 19 RNC Members involved in the Mediation, seven were
             attorneys, and of the three RNC staff members involved in the mediation, one was
             the RNC assistant chief counsel.



                                             127
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 176 of 334



FOF ¶ 801.    Out of 20 attorneys, we cannot find as fact that not one of them failed to understand
              they were involved with a trust and thus, are presumed by law to know of the nature
              of the Trustee’s powers and duties as a matter of law.
      § 56. Participation in Mediation is Direct Benefit RNC Exploited (¶¶ 802-804).
FOF ¶ 802.    Not only did the RNC not disclaim its interest in the Trust, but the aforementioned
              employing the provisions of the Trust Agreement, ¶ 8(E) is evidence of the RNC
              obtaining a direct benefit of the Trust Agreement, the benefit of the economies and
              efficiencies of alternate dispute resolution provided by the Trust Agreement in lieu
              of more costly litigation.
FOF ¶ 803.    Moreover, RNC members subsequently used ¶ 8(E). Curly Haugland, the (now
              former) RNC Committeeman for North Dakota and former chairman of the North
              Dakota State Republican Committee filed a formal grievance against the RNC for
              violating the Unit Rule. His grievance was declined on the grounds such did not
              involve interpretation or administration of the Trust under 20 Pa.C.S. § 7780.6(a)(3).
FOF ¶ 804.    Other Republican entities also employ the Trust’s services for direct benefits. The
              Pennsylvania State Republican Caucus and the Governor of Nevada, a Republican,
              solicited the Trust for technical advice and assistance. The PA Senate has even
              modified the NCOPO’s Model Abandoned and Blighted Property Receivership
              Code, now awaiting formal introduction in the PA State Senate.
             § 57. RNC Asst. Chief Counsel’s Resistance to Trust (¶¶ 805-807).
FOF ¶ 805.    We had an extended telephone conversation with RNC Assistant Chief Counsel
              Heather Sidwell, which yielded no results. In that Ms. Sidwell graduated from law
              school in 2005, we cautioned her as to her duty and obligation to comply with RPC
              1.1 to either undertake sufficient study or associate with an attorney learned in
              charitable trust law.
FOF ¶ 806.    Ms. Sidwell’s remarks strongly suggested that she knew more about Pennsylvania
              trust law than either us or the Attorney General, and accordingly was quite
              competent to comment on the matter without the benefit of study or association with
              competent counsel, although all publicly available information does not suggest any
              experience or expertise that would allow Ms. Sidwell to make such an assertion.
FOF ¶ 807.    Ms. Sidwell, at the Trustees’ recommendations, had a telephonic conference with the
              Chief Deputy Attorney General for Charitable Trusts and Organizations on May 14,
              2009. We are informed that the RNC Assistant Chief Counsel was persistent in
              soliciting instructions on how to disclaim the RNC’s beneficiary interests. Yet, we
              observe no specific effort by Ms. Sidwell to proffer a disclaimer, as we have received
              no such Notice of Disclaimer as is required by 20 Pa.C.S. § 6204.
         § 58. Trustees’ Conversion from Mediation to Arbitration (¶¶ 808-817).
FOF ¶ 808.    On May 6, 2009 now Senior Trustee Paul Senft wrote to Chairman Michael Steele,
              proposing Circuit Trustees. He wrote “As you may know, after the February 26
              meeting with Reince Priebus and Tony Marsh, we were instructed to work with Tom
              Josefiak to obtain approval from the Federal Election Commission for the RNC to
              select candidates for the new trustee positions, as already allowed by Pennsylvania


                                               128
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 177 of 334



             law. * * * Because of the FEC’s April 27th response * * * we have exercised our
             statutory authority to allow you [ ] to recommend candidates . . . for the vacant
             trustee positions. * * * Under the previous plan we were proceeding before the
             FEC’s April 27th [decision], I was in charge of preparing a slate of candidates to be
             submitted to the court.”
FOF ¶ 809.   Senft requested a meeting on May 21, 2009, if Chairman Steele was not inclined to
             announce his recommendations for successor trustees at the May 18, 2009 meeting
             of State Chairs, so as to “discuss any questions and/or your plans or preferences for
             moving forward.”
FOF ¶ 810.   The candidates which Senior Trustee Senft put forward are, per circuit: 1st Circuit
             Edward Tobin III; 2nd Circuit - Jennifer Saul or John Frey; 4th Circuit - Matt
             Brooks, Benjamin Ginsberg, Esq., Thomas Josefiak, Esq., Cleta Mitchell, Esq., or
             Scott Ward, Esq. ;5th Circuit - Dr. Fred Eshelman; 7th Circuit - Saul Anuzis; 8th
             Circuit - Pat Brady, Esq.; 9th Circuit - Henry Barbour; 10th Circuit - Reince Priebus,
             Esq.; 11th Circuit - Bob Perry; 12th Circuit - Norm Semanko (Dr. Randy Ruedrich,
             the Alaska GOP Chairman subsequently expressed his interest to participate); 13th
             Circuit - Sheldon Adelson and 14th Circuit - Shawn Steel, Esq., or Charles H. Bell,
             Esq.
FOF ¶ 811.   Meeting with Steele Never Materialized. The meeting Senft requested with Chairman
             Steele instead amounted to a May 21, 2009 meeting with the RNC Chief of Staff
             Kenneth K. McKay IV and counsel Thomas Josefiak.
FOF ¶ 812.   Although not unwelcome, we had no prior notice of Josefiak’s interest or reason to
             participate. We were never informed as to Attorney Josefiak’s role or authority to act
             or speak on behalf of the RNC. Is he retained as counsel? Is he acting as a
             consultant? At no time has his professional relationship with the RNC been offered
             or explained to us.
FOF ¶ 813.   We were never afforded a reason why the decision-maker, Steele, was not
             participating in the meeting. We have reason to believe that Steele was not even in
             the building.
FOF ¶ 814.   May 21, 2009 Mediation Session Unsuccessful. Because we regard the May 21, 2009
             meeting as a mediation session, the actual discussion is privileged. 42 Pa.C.S. §
             5949. Accordingly, we summarize our reasonable inferences and conclusions from
             the meeting.
FOF ¶ 815.   We perceived that the RNC still did not view us not as trustees, but as a vendor. We
             concluded that the RNC was totally incapable of identifying any FECA statutory or
             FEC regulatory provision to justify their clearly obvious subject objections.
FOF ¶ 816.   We concluded that the RNC does not want to incur legal expenses to perform due
             diligence, for which it purports is necessary, although at no time was any
             justification proffered.
FOF ¶ 817.   Josefiak Offer. The meditation session concluded with no resolution, although than
             attorney Josefiak reiterated his offer (which was previously made to us outside the
             content of mediation) to confer with the FEC. We advised attorney Josefiak then, as
             we had previously advised him by email, that he should first confer with the Attorney


                                              129
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 178 of 334



             General to obtain an understanding of Pennsylvania trust law to assure compliance
             with RPC 1.1 before conferring with the FEC, so that a proper frame of reference be
             had to arrive at the correct resolution.
                   § 59. RNC Never Officially Disclaimed (¶¶ 818-824).
FOF ¶ 818.   No written disclaimer has been filed with us as required by the PEF Code. 20 Pa.C.S.
             § 6201 (requirement that a disclaimer be reduced to writing and describe the interest
             disclaimed), 20 Pa.C.S. § 6204(b) (disclaimer be delivered to trustee), and 20 Pa.C.S.
             §6201(3) (be signed by disclaimant) We are unaware of any process by which a
             resolution under Republican Party Rule 10(a)(2)(i)-(ii) to effectuate a disclaimer or
             ascertain any official position has been made.
FOF ¶ 819.   At all times during 2008, one of the major RNC members whom we corresponded
             with was David Norcross, Esq., chairman of the Rules Committee. We also observe
             that Republican Party Rule 6(b) provides in pertinent part: “The Executive
             Committee may exercise all the executive and administrative functions required of
             the Republican National Committee between meetings of the Republican National
             Committee * * *.” McNelly/Goldstein haded us a letter dated Sept. 29, 2014 stating
             that the RNC disclaimed its interests in the Trust.
FOF ¶ 820.   However, in Daniel v. United Nat. Bank, 202 W.Va. 648, 653, 505 S.E.2d 711, 715
             (1998) the court held that a letter signed by disclaimant’s attorney does not comply
             with W.Va.Code § 42–6–4, the state’s adoption of the Uniform Disclaimer of
             Property Interests Act.
FOF ¶ 821.   The D.C. Uniform Disclaimer of Property Interests Act, D C. Code § 19-
             1505(c)(1)(D) contains the identical requirement (“Be signed by the person making
             the disclaimer”) as does the PA version at 20 Pa.C.S. § 6201 (“be signed by the
             disclaimant”).
FOF ¶ 822.   Moreover, disclaiming everything without definition is not acceptable. Whitney v.
             Faulkner, 95 P.3d 270, 273 (Utah 2004) see also Bogert at § 170.
FOF ¶ 823.   Finally the disclaimer was not timely submitted within the nine-month time period
             imposed by the Internal Revenue Code. IRC §§2054 and 2518 as amended by Sec.
             2209(b) of Tax Reform Act of 1986. See Bogert § 171.
FOF ¶ 824.   Furthermore, McNelly/Goldstein never proffered any evidence they were authorized
             by the RNC to act on its behalf, other than their self-serving declaration in the Sept.
             29, 2014 letter.
      § 60. No RNC Due Diligence to Satisfy Business Judgment Rule (¶¶ 825-825).
FOF ¶ 825.   No Evidence of Acts Satisfying Business Judgment Rule. We observed no indications
             whatsoever that anyone within the RNC, including counsel, staff or consultants have
             or are acting on an informed basis.
FOF ¶ 826.   We have observed no indication whatsoever that anyone within the RNC, including
             counsel, staff or consultants have obtained and considered outside legal or expert
             advice, other than one instance of the Assistant Chief Counsel, at our invitation,
             telephoning the Attorney General.


                                              130
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 179 of 334



FOF ¶ 827.   We do not believe that our own February 26, 2009 briefing would be satisfactory
             evidence of acting on an informed basis.
FOF ¶ 828.   We do not believe that Attorney Josefiak’s offer to confer with the FEC is evidence
             of acting in good faith when he is not informed as to charitable trust law in that
             without full understanding of the premise, he is unable to proffer the necessary
             questions to obtain the answers to solve the issue.
FOF ¶ 829.   We are not aware of his acceptance of our invitation that he confer with the Attorney
             General.
FOF ¶ 830.   We do believe that both Mr. Norcross and Mr. Preibus have acted properly in
             delegating the responsibility to subordinates to become informed, the former
             deferring to then RNC General Counsel Blake Hall, the latter deferring to Attorney
             Josefiak.
FOF ¶ 831.   We are not aware of any RNC personnel contacting Mark Bursic, our Managing
             Technology Agent to ascertain the merits of the Trust Property.
FOF ¶ 832.   We had no request from anyone within the RNC for the password which our website
             requires in order to download the technical information that describes the Trust
             Property and its multiple uses.
FOF ¶ 833.   Our General Counsel has not been contacted by anyone within the RNC. This is
             despite the fact that a partner in his firm was at all relevant times the general counsel
             to the Pennsylvania State Republican Committee.
FOF ¶ 834.   All discussions with us leaves us the distinct impression that none of the parties are
             fully informed as the basics of charitable law or prevailing political technology. In
             fact, the first evidence of any informed basis was the Assistant Chief Counsel’s
             superficial demand to disclaim interest, but such discussions were flawed, as
             disclaimer is a self-help remedy which does not require our assistance.
FOF ¶ 835.   We also observe that none of the aforementioned persons apparently have opened
             our Beneficiary and Technical Bulletins we emailed to the RNC membership during
             all relevant times.
             § 61. RNC Counsel Perpetrates Fraud on the Court (¶¶ 836-863).
FOF ¶ 836.   When the Settlor, as per its right under the PA Uniform Trust Act, 20 Pa.C.S. § 7735,
             filed a petition in the Orphans Court to confirm the original arbitration award
             docketed at 2009-23A, the RNC first refused to answer the petition or file responsive
             pleadings as required by the local rules.
FOF ¶ 837.   When we tracked down now former RNC Chief Counsel Heather Sidwell on July 17,
             2014, the Settlor’s attorney, Larry Otter, sent her an email advising of the pendency
             of confirmation petition.
FOF ¶ 838.   Immediately thereafter, on July 18, 2014, the state trial judge, Matthew Carrafiello,
             issued a bizarre ruling which inter alia, intimidated the Trust’s general counsel,
             Victor A. Young, to abstain from further legal representation. The July 18, 2014
             order even contemplated whether the PA Attorney General should be usurped by


                                               131
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 180 of 334



             appointing a guardian at litem.
FOF ¶ 839.   We have filed the appropriate papers with the U.S. Attorney for the Eastern District
             of Pennsylvania and the Philadelphia District Attorney’s Office, who thereafter
             referred the matter to the PA Attorney General. We alleged that Ms. Sidwell upon
             contacting her former colleagues at the RNC, reached out to a certain Philadelphia
             political operative, who then engaged in illegal, ex parte communications with the
             state trial judge, hence the bizarre ruling the subsequent day.
FOF ¶ 840.   Thereafter, the political operative knowing he could not personally appear in the
             confirmation proceeding, because Attorney Young was the Trust’s general counsel,
             solicited and engaged another attorney/political operative to act in his place.
FOF ¶ 841.   The state trial judge, in violation of the FAA, 9 U.S.C. § 9 and 42 Pa.C.S. § 7342,
             raised sua sponte RNC’s claims and defenses waived by operation of law for failure
             to file an application to modify or vacate the Arbitration Award, 9 U.S.C. §§ 10-12
             under the time-line therein required by law, and thereafter invented and
             manufactured fictional facts in complete contradiction by the uncontroverted record.
FOF ¶ 842.   The state trial judge’s first manufactured fact was only one trustee, when it is
             uncontroverted that in 2009, there were three co-Trustees, one a member of RNC
             and its executive committee.
FOF ¶ 843.   The judge’s second manufactured fact was that the RNC had no notice of whom were
             the arbitrators, RNC knew co-trustees sit as board of arbitrators for disputes among
             co-beneficiaries.
FOF ¶ 844.   The judge’s third manufactured fact was that there was no notice of commencement
             of arbitration, when it is uncontroverted that notice was served when mediation
             converted to Arbitration, given personally to RNC counsel, Thomas Josifik, Esq.,
             who was in attendance at the May, 2009 mediation session
FOF ¶ 845.   The judge’s fourth manufactured fact was there was no notice of any opportunity for
             an arbitration hearing, when it is uncontroverted that notice of hearing was provided.
             The judge’s fifth manufactured fact was that there were no rules of procedure, when
             it is uncontroverted that there were rules of procedures, as published in both the
             Trust Agreement and under the Internal Operating Procedures, specifically IOP Rule
             4(d), both basically adopting the Federal Rules of Civil Procedure.
FOF ¶ 846.   The judge’s sixth manufactured fact was that the Trust had no “in personam
             jurisdiction over the RNC, when it is black letter law that an agreement to arbitrate
             is contractual, the RNC did not disclaim interest in the Trust.
FOF ¶ 847.   The judge’s seventh manufactured fact was that the RNC was “ambushed” with a
             self-proclaimed award, when it is uncontroverted that RNC fully involved in
             mediation, counsel includes ex-Attorney General of Ohio, and a leading Blank Rome
             partner, David Norcross, the NJ National Republican Committeeman and chairman
             of the RNC Rules Committee.
FOF ¶ 848.   The judge’s eight manufactured fact was that our filings were not transparent and
             moreover, were his confusing and prolix, when the official state court docket
             demonstrates we were not even a party to the confirmation proceeding, the judge


                                               132
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 181 of 334



             confusing our appearance in a related petition for declaratory judgment which we
             subsequently withdrew, for leave to obtain court instructions a right afforded to all
             fiduciaries under Pennsylvania law.
FOF ¶ 849.   The judge furthermore impermissibly stripped both the Trust, the Trustee and even
             the Attorney General stripped the Trustees and the Attorney General of their proper
             evidentiary presumptions. Greene v. Oliver Realty, Inc., 363 Pa.Super. 534, 543, 526
             A.2d 1192, 1196 (1987). These presumptions are as follows:
FOF ¶ 850.   Return of Service (R.R. at 20) evokes the Presumption of Receipt, which was not
             rebutted by the RNC. Higgens Lumber Co. v. Marucca, 159 Pa.Super. 405, 407, 48
             A.2d 48, 49 (1946). That service was by certified mail, return receipt on both RNC
             headquarters and the law office of the RNC chairman, “presumes conclusively that
             the person to whom it was addressed actually received it.” In re Anderson, 372 Pa.
             351, 353, 93 A.2d 480, 481 (1953).
FOF ¶ 851.   It is presumed that each of the Trustees obeys the law and performs his legal duties
             and obligations thereunder. Waters v. New Amsterdam Cas. Co., 393 Pa. 247, 254,
             144 A.2d 354, 357 (1958). Unless the presumption of regularity is rebutted, it is
             conclusive. Kennedy v. Upper Milford Twp. Zoning Hearing Board, 575 Pa. 105,
             135, 834 A. 2d 1104, 1123 (2003). The presumption Ex diurturnitate temporis omnia
             praesumuntur rite et solenniter esse acta is black letter for fiduciaries. In re
             Henlien’s Estate, 46 D.&C. 47, 50, 24 Erie 240, 242 (1942).
FOF ¶ 852.   It is presumed each of the co-Trustees properly performed his duties as arbitrator.
             Foley Bros., Inc. v. Commonwealth, 400 Pa. 584, 592, 163 A.2d 80, 85 (1960).
FOF ¶ 853.   It is presumed RNC and its counsel know the terms of the Trust Agreement.
             Standard Venetian Blind Co. v. American Empire Insurance Co., 503 Pa. 300, 305,
             469 A.2d 563, 566 (1983); Estate of Brant, 463 Pa. 230, 235, 344 A.2d 806, 809
             (1975); Montgomery v. Levy, 406 Pa. 547, 550, 177 A.2d 448, 450 (1962).
FOF ¶ 854.   It is presumed the RNC and its counsel know the Trustee’s legal powers and
             authority. Delaware Valley Factors, Inc. v. Ronca, 442 Pa.Super 609, 612, 660 A.2d
             623, 625 (1995); Will v. Killmer, 39 Pa. D. & C. 3d 627, 630 (Bucks Co. C.P. 1986).
FOF ¶ 855.   It is presumed that the Attorney General, in performing his duties pursuant to his
             power as parens patriae, in supervising charitable trusts, In re Estate of Pruner, 390
             Pa. 529, 531, 136 A.2d 107, 109 (1957), represents the general public,
             Commonwealth v. Barnes Foundation, 398 Pa. 458, 159 A.2d 500 (1960).
FOF ¶ 856.   On appeal, the PA Superior Court put the best spin possible on the fraud on the court,
             by explaining that the [2009-23A] award was not valid or enforceable under [the PA
             Uniform Arbitration Act] 42 Pa.C.S. § 7341, and thus the lower court’s obligation
             to confirm an arbitration award under § 7342(b) was never triggered.”
FOF ¶ 857.   RNC admitted such in its Jan. 25, 2018 brief before the Federal Court in the
             subsequent confirmation proceeding.
FOF ¶ 858.   The Superior Court specifically noted that the denial by the state orphans court was
             limited only to procedural error, and not the substance of the award itself.
             Specifically the Superior Court, citing Chervenak, Keane & Co., Inc. v. Hotel


                                              133
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 182 of 334



             Rittenhouse Assocs, Inc., 477 A.2d 482, 485 (Pa.Super. 1984), stated that the “[a]n
             ‘irregularity’ that requires reversal of a common-law arbitration award refers to the
             process employed in reaching the results of the arbitration, not to the result itself.”In
             re Roosevelt-Bentman Trust, 2016 WL 783628 (Feb. 29, 2016) at *3.
FOF ¶ 859.   RNC Counsel exploited the fraud on the court by making factual misrepresentations
             totally contradicted by the record in the subsequent Federal Court proceeding,
             despite at all times knowing there is a total absence of evidentiary support behind
             such misrepresentations. Such misrepresentations include, but not limited to:
FOF ¶ 860.   RNC counsel misrepresenting the instant award was issued June 12, 2009, RNC
             Brief Nov. 22, 2017 at 2 n. 1, when the award was issued June 10, 2016, ignoring the
             fact and controlling authority the Trustee, sitting as the arbitrator, may act upon an
             award remanded and thereafter reissue the same, at all times providing the RNC a
             second bite at the apple to move for reconsideration or to vacate under the FAA or
             PA UAA.
FOF ¶ 861.   RNC counsel misrepresented it was the Trustee, not the Settlor, who filed the
             original Petition to confirm the award in the state trial court. RNC Nov. 22, 2017
             Brief at 2, 11, 15.
FOF ¶ 862.   RNC counsel misrepresented that the Trustee is the Trust’s sole beneficiary, when
             Opposing Counsel possesses or if he had conducted a reasonable inquiry, should
             possess a copy of the publicly available Trust Agreement. RNC Nov. 22, 2017 Brief
             at 13.
FOF ¶ 863.   RNC counsel misrepresented the infirm state trial court judgment’s fanciful
             assertions which are categorically contradicted by the record, which inter alia,
             establishes:
             (1)   At the time of the original arbitration award there were three
                   co-trustees, and not just the singular current Trustee.
             (2)   That one of the three co-trustees was a Member of the RNC.
             (3)   RNC fully participated in the mediation before it was converted to
                   arbitration; was fully noticed of the conversion from mediation to
                   arbitration on May 21, 2009, and was afforded full opportunity to
                   move the Trustees for reconsideration, and put on notice of its
                   statutory rights.
              § 62. RNC’s Failure to Duplicate the Trust Res (¶¶ 864-916).
FOF ¶ 864.   As discussed ibid, the Trust Property is an interactive CIIM software program for
             precinct committee people and their constituents.
FOF ¶ 865.   A principal component is the Election Day Whip™ module, which is a digital
             version of what is commonly called a “strike list” to ascertain which voters have cast
             their ballot, so the precinct committee people can whip up those voters who haven’t
             yet arrived at the polls.
FOF ¶ 866.   Instead of the using the Trust Property which obviously at all times would be outside


                                               134
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 183 of 334



             the RNC’s control, the RNC has spend well over a half a billion in funds to duplicate
             the Trust Property.
FOF ¶ 867.   ORCA was the RNC’s effort to duplicate the Trust Property by developing its own
             a mobile-optimized web application used as the GOTV component of the Mitt
             Romney's 2012 presidential campaign.
FOF ¶ 868.   It was intended to enable volunteers in polling stations around the country to report
             which voters had turned out, so that “missing” Republican voters and
             underperforming precincts could be targeted for last-minute efforts to get voters to
             the polls.
FOF ¶ 869.   According to Romney himself, it would provide an “unprecedented advantage” to
             the campaign to “ensure that every last supporter makes it to the polls.” The system
             had major technical problems during Election Day that prevented many volunteers
             from using it.
FOF ¶ 870.   It crashed periodically and at one point was intentionally taken down when a surge
             of traffic from campaign volunteers was misinterpreted as a denial of service attack.
             Frustrated volunteers reported being unable to access ORCA and criticized a lack of
             prior briefing, misleading instructions and patchy on-the-day support.
FOF ¶ 871.   A Romney aide commented that “Orca is lying on the beach with a harpoon in it.”
             The system's failings have been attributed by technology writers to a combination of
             factors including not doing prior quality assurance or beta testing, inadequate
             documentation and poor design.
FOF ¶ 872.   Conservative activists and writers blamed ORCA for depressing Republican turnout
             on election day.
FOF ¶ 873.   While political scientists have rebutted these claims, suggested that it probably did
             not have a decisive effect on the outcome, it may have negatively affected turnout
             figures.
FOF ¶ 874.   ORCA has been compared unfavorably with Obama’s GOTV and data effort from
             President Obama, including Project Narwhal.
FOF ¶ 875.   The ORCA system had not received extensive beta testing before election day, nor
             did the campaign know how it would interact with the data infrastructure in the TD
             Garden until the day itself.
FOF ¶ 876.   Robert X. Cringely, writing in InfoWorld, concluded that “everything in the Orca
             rollout went great, except for a failure to do any quality assurance, proof its
             documentation, or beta test in the seven months from conception to implementation.
             Whoever was behind Orca apparently also failed to hire a competent Web designer,
             anticipate server loads, beef up its bandwidth, or notify its ISP to expect a bump in
             traffic.” Sean Gallagher of Ars Technica commented that the key failure was the
             dependency on automated testing rigs, which “can't show what the system's
             performance will look like to the end user. And whatever testing environment
             Romney's campaign team and IT consultants used, it wasn't one that mimicked the
             conditions of Election Day. As a result, Orca's launch on Election Day was
             essentially a beta test of the software – not something most IT organizations would


                                             135
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 184 of 334



             do in such a high-stakes environment.”
FOF ¶ 877.   Slate writer Sasha Issenberg argued that the problems ran far deeper than ORCA’s
             technical failings, as the Romney campaign had been left behind by the cutting edge
             of data science.
FOF ¶ 878.   He noted that while a system like ORCA could not have changed the demographics,
             data science did make a great difference to the ability of the two campaigns to target
             and mobilize their voters.
FOF ¶ 879.   As he put it, “The Democrats have it and the Republicans don't.”
FOF ¶ 880.   He suggested that ORCA's ability to affect the outcome had been over-hyped by the
             Romney campaign, as there was only so much that could be done on election day
             itself: “On short notice, you can send robocalls, reorder a call list and employ paid
             phone banks, but you are not radically changing the shape of the electorate. They
             acted like they had invented the wheel, but really all it would have been was a
             slightly better tread on the tire.”
FOF ¶ 881.   This account is extracted from the online narrative “The Unmitigated Disaster
             Known As Project ORCA” posted by John Ekdahl, who was an active participant in
             ORCA.
FOF ¶ 882.   “Project ORCA is a massive undertaking – the Republican Party’s newest,
             unprecedented and most technologically advanced plan to win the 2012 presidential
             election.”
FOF ¶ 883.   Pretty much everything in that sentence is false. The "massive undertaking" is true,
             however. It would take a lot of planning, training and coordination to be done
             successfully (oh, we'll get to that in a second). This wasn't really the GOP's effort,
             it was Team Romney's. And perhaps "unprecedented" would fit if we're discussing
             failure.
FOF ¶ 884.   The entire purpose of this project was to digitize the decades-old practice of strike
             lists. The old way was to sit with your paper and mark off people that have voted and
             every hour or so, someone from the campaign would come get your list and take it
             back to local headquarters. Then, they'd begin contacting people that hadn't voted yet
             and encourage them to head to the polls. It's worked for years.
FOF ¶ 885.   From the very start there were warning signs. After signing up, you were invited to
             take part in nightly conference calls. The calls were more of the slick marketing
             speech type than helpful training sessions. There was a lot of "rah-rahs" and lofty
             talk about how this would change the ball game.
FOF ¶ 886.   Working primarily as a web developer, I had some serious questions. Things like
             "Has this been stress tested?", "Is there redundancy in place?" and "What steps have
             been taken to combat a coordinated DDOS attack or the like?", among others.
FOF ¶ 887.   These types of questions were brushed aside (truth be told, they never took one of
             my questions). They assured us that the system had been relentlessly tested and
             would be a tremendous success.



                                              136
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 185 of 334



FOF ¶ 888.   On one of the last conference calls (I believe it was on Saturday night), they told us
             that our packets would be arriving shortly. Now, there seemed to be a fair amount of
             confusion about what they meant by “packet.”
FOF ¶ 889.   Some people on Twitter were wondering if that meant a packet in the mail or a pdf
             or what.
FOF ¶ 890.   Finally, my packet arrived at 4PM on Monday afternoon as an emailed 60 page pdf.
             Nothing came in the mail. Because I was out most of the day, I only got around to
             seeing it at around 10PM Monday night. So, I sat down and cursed as I would have
             to print out 60+ pages of instructions and voter rolls on my home printer.
FOF ¶ 891.   They expected 75-80 year old veteran volunteers to print out 60+ pages on their
             home computers? The night before election day? From what I hear, other people had
             similar experiences.
FOF ¶ 892.   In fact, many volunteers never received their packets at all.
FOF ¶ 893.   At 6:30AM on Tuesday, I went to the polls. I was immediately turned away because
             I didn't have my poll watcher certificate. Many, many people had this problem. The
             impression I got was this was taken care of because they had “registered me.” Others
             were as well. But apparently, I was supposed to go on my own to a Victory Center
             to pick it up, but that was never communicated properly.
FOF ¶ 894.   Outside of the technical problems, this was the single biggest failure of the operation.
             They simply didn't inform people that this was a requirement. In fact, check out my
             “checklist” from my ORCA packet:
FOF ¶ 895.   Notice anything missing? My guess is the second "Chair (if allowed)" was supposed
             to be "poll watcher certificate" but they put chair twice. This was an instruction
             packet that went out to 30,000+ people. Did no one proof-read it? So, I headed back
             home to see if I could get my certificate. I called their official help line. It went
             unanswered.
FOF ¶ 896.   I tried their legal line. Same thing.
FOF ¶ 897.   I emailed them. No response.
FOF ¶ 898.   I continued to do this for six straight hours and never got a response.
FOF ¶ 899.   I even tried to call three local victory centers. All went straight to voicemail. While
             I was home, I took to Twitter and the web to try to find some answers. From what
             I saw, these problems were widespread.
FOF ¶ 900.   People had been kicked from poll watching for having no certificate. Others never
             received their pdf packets.
FOF ¶ 901.   Some were sent the wrong packets from a different area.
FOF ¶ 902.   Some received their packet, but their usernames and passwords didn't work. Now a
             note about the technology itself.



                                               137
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 186 of 334



FOF ¶ 903.   For starters, this was billed as an "app" when it was actually a mobile-optimized
             website (or “web app”).
FOF ¶ 904.   For days I saw people on Twitter saying they couldn't find the app on the Android
             Market or iTunes and couldn't download it.
FOF ¶ 905.   Well, that's because it didn't exist. It was a website. This created a ton of confusion.
             Not to mention that they didn't even “turn it on” until 6AM in the morning, so people
             couldn't properly familiarize themselves with how it worked on their personal phone
             beforehand.
FOF ¶ 906.   Next, and this part I find mind-boggingly absurd, the web address was located at
             "https://www.whateveritwas.com/orca". Notice the "s" after http.
FOF ¶ 907.   This denotes it's a secure connection, something that's used for e-commerce and
             web-based email. So far, so good.
FOF ¶ 908.   The problem is that they didn't auto-forward the regular "http" to "https" and as a
             result, many people got a blank page and thought the system was down.
FOF ¶ 909.   Setting up forwarding is the simplest thing in the world and only takes seconds, but
             they failed to do it.
FOF ¶ 910.   This is compounded by the fact that mobile browsers default to "http" when you just
             start with "www" (as 95% of the world does).
FOF ¶ 911.   By 2PM, I had completely given up. I finally got a hold of someone at around 1PM
             and I never heard back. From what I understand, the entire system crashed at around
             4PM. I'm not sure if that's true, but it wouldn't surprise me.
FOF ¶ 912.   decided to wait for my wife to get home from work to vote, which meant going very
             late (around 6:15PM). Here's the kicker, I never got a call to go out and vote. So,
             who the hell knows if that end of it was working either.
FOF ¶ 913.   So, the end result was that 30,000+ of the most active and fired-up volunteers were
             wandering around confused and frustrated when they could have been doing
             anything else to help.
FOF ¶ 914.   Like driving people to the polls, phone-banking, walking door-to-door, etc.
FOF ¶ 915.   We lost by fairly small margins in Florida, Virginia, Ohio and Colorado. If this had
             worked could it have closed the gap? I sure hope not for my sanity's sake.
FOF ¶ 916.   The bitter irony of this entire endeavor was that a supposedly small government
             candidate gutted the local structure of GOTV efforts in favor of a centralized,
             faceless organization in a far off place (in this case, their Boston headquarters). Wrap
             your head around that.
      § 63. RNC Spends $40 Million on Software Trust Provides Free (¶¶ 917-919).
FOF ¶ 917.   According to FEC filings, the Romney campaign spent over $40 million on
             technology vendors.


                                               138
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 187 of 334



FOF ¶ 918.   Targeted Victory, the firm founded by Romney's Director of Digital Zac Moffatt,
             was the biggest single beneficiary of that spending, receiving more than $14 million
             as of the end of October, 2012.
FOF ¶ 919.   Proceeds were for payment for its own social media consulting and development
             work, and for “pass-through” IT spending that went to other contractors.
                   § 64. RNC’s GOP Data Center Failure (¶¶ 920-957).
FOF ¶ 920.   The RNC in an August 3, 2015 press release announced the launch of GOP Data
             Center, basically a make-over of the old Voter Vault.
FOF ¶ 921.   “Today the Republican National Committee launched Data Center 2016, a
             completely revamped version of GOP Data Center with an enhanced easy-to-use
             User Interface and new features allowing users of all levels to access, manipulate,
             and utilize more of the RNC’s data, tools, and resources.
FOF ¶ 922.   “Data Center 2016 is a powerful query and data management tool that interfaces with
             the RNC’s 300+ terabytes of data and over 20 years of voter contact data to provide
             campaigns and organizers with on-demand access to the RNC’s expansive voter
             warehouse. Data Center 2016 now empowers users with vastly increased access to
             the full scope of the RNC file in order to give them every resource needed to elect
             Republicans in 2016 and beyond.
FOF ¶ 923.   “The RNC provides access to Data Center free of charge to all Republican candidates
             up and down the ballot.
FOF ¶ 924.   It is noticeable that at no time does the RNC announce availability of Data Center
             to precinct party representatives.
FOF ¶ 925.   “Data Center 2016 is the centerpiece of the RNC’s new data-driven political ground
             game,” said RNC Chairman Reince Preibus.
FOF ¶ 926.   “The user-friendly interface, revamped reporting tools, and live support will give
             Republican campaigns across the country a state of the art program to match our
             state of the art data, and it will only continue to evolve with each upgrade. I am
             extremely proud of Data Center 2016 and of our entire team for their tireless work
             in upholding our commitment to the enhanced data that we need to target and turn
             out voters in 2016.”
FOF ¶ 927.   The RNC says among Data Center’s “new” features are:
FOF ¶ 928.   “New User-Friendly Interface: State-driven user platform data: Dynamically driven
             statistics regarding GOP Data Center platform uploads, state calculated party,
             election voter turnout, election popular and electoral votes.
FOF ¶ 929.   “Updated Reporting Tools: New voter information for even more comprehensive
             data management including contact info, voter info and geographic location.
             “Geo-Targeting Turf Cutting Tool: A robust turf cutting feature that allows users to
             develop customized lists for voter contact simply by encircling households or
             individuals on a map, forming the basis for voter walk list. Maps are available in
             multiple formats.


                                             139
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 188 of 334



FOF ¶ 930.   “Voter Model Sliding Scale: These new user-friendly sliding scales allow a user to
             utilize predictive analytics when either expanding or narrowing a voter contact
             universe. It also allows an end user to utilize the National Voter Scores, which
             include propensity, partisanship, Obamacare affiliation and ballot models.
FOF ¶ 931.   “Live Chat Support: Users will now have the ability to live chat with a member of
             the RNC’s external support staff for any questions they have about the new features.
             The RNC reported that Data Center’s “Upcoming New Features” includes “
             enhancements described above are only the first of many updates the Party plans on
             making to GOP Data Center. New features on the horizon include:” “A
             mobile-friendly easy-to-use interface responsive to tablets and smart phones. “A
             completely rebuilt Advanced Counts tool that is more powerful and easy to use,
             including simplified logic and preview-as-you-go features. Users can easily segment,
             pull and preview voter data and households while building a list. “User friendly tool
             tips and built-in glossary section.
FOF ¶ 932.   “Feature-based screen casts and tutorials including platform specific features.
FOF ¶ 933.   The RNC reports that the background On GOP Data is:
FOF ¶ 934.   “Voter Scoring: The RNC has invested nearly $200 million into the proprietary voter
             file over the last 20 years and will spend another $20 million on data this cycle. The
             open system allows for real-time communication from every campaign and candidate
             who utilizes RNC data. Campaigns are encouraged to use as much data as they can
             to gain a competitive advantage.
FOF ¶ 935.   “Voter Scoring is a continued evolution of statistical modeling being utilized to
             predict a voter’s behavior.
FOF ¶ 936.   “The idea of Voter Scoring evolved during 2012 when the RNC gathered over 80M
             voter contacts. There was heavy analysis on how we contacted a voter (mail, door,
             phone), if they voted and whether they voted absentee or on Election Day. This data
             is valuable in knowing how best to motivate and contact a voter, at the right time to
             engage their individual voting behavior.
FOF ¶ 937.   The Texas State Republican Committee disseminated a GOP Data Center
             Registration Form, found online. The terms and conditions are as follows:
FOF ¶ 938.   In order to gain access to the voter registration and other information contained in
             the GOP Data Center, you must affirmatively accept these terms by signing at the
             bottom of the page to indicate your understanding of and agreement to the terms
             under which access to GOP Data Center is granted.
FOF ¶ 939.   This Texas Voter File User Agreement (the “Agreement”) is entered into by and
             between the Republican Party of Texas (“RAPT”), the Republican National
             Committee (“RNC”), and the undersigned user (“User”).
FOF ¶ 940.   In consideration of the mutual promises and agreements contained in this Agreement,
             including without limitation, the recitals set forth above, the value and sufficiency
             of which are hereby acknowledged, the parties additionally agree as follows:
FOF ¶ 941.   Non-Exclusive Access – User will be given non-exclusive access via the Internet to


                                             140
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 189 of 334



             the portion of the Voter File deemed appropriate in the sole discretion of the RAPT
             and RNC (the applicable portion of the Voter File will be referred to as the “File”
             hereafter) for the limited use set forth in this Agreement.
FOF ¶ 942.   Denial of Access – User understands that RAPT may deny access to the File. Denial
             of access may occur due to: past Democrat primary voting history; User has no
             justifiable reason for accessing the File; User uses the File to assist the Democrat
             Party or its candidate(s); User fraudulently updates information in the File; User
             access to the File would be a violation of federal, state, or local statute; and any other
             legitimate reasons the RAPT finds which may conflict with the law or the operating
             rules/bylaws of the organization.
FOF ¶ 943.   Limited Use – User agrees that he will use the File and use any information extracted
             from the File exclusively for political purposes for or on behalf of User’s local
             party/organization/campaign/entity. User acknowledges that each and every
             individual within a local party/organization/campaign/entity that is given access to
             the File must agree to this Texas Voter File User Agreement. Immediately after the
             authorized usage, all information derived from the File shall be completely destroyed
             and/or erased from all storage devices upon which it resides. User agrees to avoid
             any action that may impair the RAPT’s or the RNC’s ownership rights in the File and
             its related information. User agrees that use of the File or any information contained
             therein is limited to the duration of this Agreement. Further, User shall not disclose,
             transfer, duplicate, reproduce, or retain information contained in the File in any form
             or manner, nor permit any employee, agent, contractor or third party to do so, except
             in those computer processing activities necessary to obtain the information in a
             usable form for the authorized use of the File as set forth in this Paragraph 2. Under
             no circumstances will User make or permit any commercial usage of the File or
             information contained therein.
FOF ¶ 944.   Username and Password – RAPT will provide User with one username and password
             for access to the File. User shall not share his username and password with any other
             individual or entity. User also agrees to immediately advise the RAPT if User has
             reason to believe that his username and password have been obtained by any other
             individual, organization, or entity.
FOF ¶ 945.   No Assignment – User shall not assign this Agreement.
FOF ¶ 946.   Legal Compliance – User understands that any data acquired from a state, county or
             local government in connection with the construction or maintenance of a statewide
             registered voter file are, when in their original governmental entity-supplied format,
             considered to be public data, and the use thereof is subject to the laws and
             regulations of the originating state and/or county or local governmental entity. User
             shall be exclusively responsible for complying with the laws and regulations of the
             United States, the State of Texas, and all relevant localities, with respect to his use
             of any and all data incorporated into the File. Further, User is responsible for any and
             all use of the File or the information contained therein as well as any other activity
             related to use of the File obtained or conducted using his username.
FOF ¶ 947.   Monitoring of Access - User understands that the File is monitored to deter improper
             and unauthorized use by a combination of methods, including, without limitation,
             activity reports, access times, access locations, as well as the insertion of planted
             and/or varied names and addresses. Such allows tracing the use of the File to a given


                                               141
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 190 of 334



             User.
FOF ¶ 948.   Term – User agrees that access to the File is granted as a temporary privilege granted
             by the RAPT or the RNC and may be revoked at any time by the grantor. User also
             understands that access to the File will be terminated no later than thirty (30) days
             after the User’s eligibility expires. Public and party officers shall retain access to the
             File while he/she is in office. Candidates shall retain access to the File while he/she
             is a candidate.
FOF ¶ 949.   NO WARRANTIES OR LIABILITY – RAPT AND RNC makes no warranties,
             whether express or implied, or representations of any kind, regarding the accuracy
             or completeness of information contained in the File. User agrees that neither the
             RAPT nor the RNC, nor either’s representatives shall have any liability to him or his
             representatives resulting from the provision or use of the information. In no event
             shall RAPT or RNC be liable for any indirect, special, incidental, consequential
             (including without limitation damages for loss of profits, business interruption, loss
             of data or other pecuniary damages) or punitive damages whether under tort,
             contract, strict liability, statute or otherwise.
FOF ¶ 950.   HOLD HARMLESS – USER WILL HOLD HARMLESS AND FULLY
             INDEMNIFY RAPT AND/OR RNC IN THE EVENT ANY THIRD PARTY OR
             THIRD PARTY REPRESENTATIVE AT ANY TIME IN THE FUTURE MAKES
             ANY CLAIM(S) AGAINST RPT AND/OR RNC ARISING OUT OF THE
             ACTIONS/INACTION OF USER RELATED TO THE FILE.
FOF ¶ 951.   Confidentiality – User acknowledges and agrees that the Voter File, the File, the
             format and manner in which it is accessed and manipulated, and the resulting
             information obtained therefrom, is confidential and proprietary and shall be held in
             strict confidence and shall not be disclosed or used except as set forth in this
             Agreement. User agrees to use best efforts to protect such confidential and
             proprietary information.
FOF ¶ 952.   Remedies – User acknowledges and agrees that, in the event of any breach of this
             Agreement, the RAPT and the RNC would be irreparably and immediately harmed
             and could not be made whole by monetary damages. Accordingly, it is agreed that,
             in addition to any other remedy to which it may be entitled at law or in equity, the
             RAPT and RNC shall be entitled to an injunction or injunctions (without the posting
             of any bond and without proof of actual damages) to prevent breaches or threatened
             breaches of this Agreement and/or to compel specific performance of this
             Agreement, and that neither User nor his representatives will oppose the granting of
             such relief. User also agrees to reimburse the RAPT and RNC for all costs and
             expenses, including attorneys’ fees, incurred by the RAPT and RNC in attempting
             to enforce the obligations of User or of his representatives hereunder. RAPT and
             RNC do not intend that any remedy given to it under this Agreement be exclusive,
             but each shall be cumulative and in addition to any other remedy RAPT and RNC
             have by virtue of this Agreement or otherwise available to it at law or in equity.
FOF ¶ 953.   Waiver – No waiver of any default of this Agreement constitutes a waiver of any
             prior or subsequent breach of the same, or any prior, concurrent, or subsequent
             default or breach of any other provision of this Agreement, and no waiver is effective
             unless made in writing and signed by RAPT or RNC.



                                               142
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 191 of 334



FOF ¶ 954.   Governing Law –This Agreement shall be governed by, construed, and enforced in
             accordance with and subject to the internal laws of the State of Texas, without regard
             to its conflicts of law principles, and venue for any dispute arising out of or
             concerning this Agreement shall be proper only in Travis or Williamson County,
             Texas.
FOF ¶ 955.   Severability – If any provision of this Agreement is held by a court of competent
             jurisdiction to be illegal, invalid or unenforceable, the remaining provisions shall
             remain in full force and effect.
FOF ¶ 956.   Survival - Paragraphs 6, 9, 10, 11, 12, 14, and 15 will survive termination or
             expiration of this Agreement.
FOF ¶ 957.   Entirety – This Agreement, including any attachments, is intended by the parties to
             be the final, complete and exclusive embodiment of their agreement about the
             matters covered in this Agreement, and no prior stipulation, agreement or
             understanding of the parties or agents is valid or enforceable. This Agreement may
             not be altered, amended, or changed in any way except by a written instrument
             executed by both parties. In the event of a conflict between this Agreement and any
             attachment, this Agreement will control.
             § 65. Venders Concede GOP Data Center Failure (¶¶ 958-962).
FOF ¶ 958.   FILPAC, a Republican vendor provides the following online comment about GOP
             Data Center.
FOF ¶ 959.   “If you are a Republican candidate or party leader with GOP Data Center access, you
             should be taking full advantage of it
FOF ¶ 960.   “Here's why using the GOP Data Center (formerly Voter Vault) with the Filpac
             system is so effective:
FOF ¶ 961.   “The Data Center is basically an enhancement of the publicly-available voter file. It
             tends to be rather "stale", which means it contains voters and vote history from the
             last time they collected your state's voter file. Which means it's probably missing
             data from the most recent election, as well as those who've recently registered or
             changed their addresses.
FOF ¶ 962.   “Which is why we recommend to candidates and party organizations that they
             download and enhance their own voter file, and then import any of the very-useful
             Voter Vault / Data Center “affiliation” information. In other words: use the GOP
             Data Center to enhance your own, more current, voter file.”
             § 66. Widespread Criticism of GOP Data Center (¶¶ 963-989).
FOF ¶ 963.   Jon Ward wrote in the Huffington Post April 18, 2014 entitled “The Behind The
             Scenes Story Of The RNC’s Quest For Data Supremacy” the following observations.
             “The Republican National Committee, in particular, has staked its reputation — in
             the press and with conservative donors — on becoming the center of data and tech
             for the GOP. The RNC is not only seeking to imitate what the Democrats have been
             doing for years, they hope to improve upon it. And the committee has made some
             progress toward building the infrastructure they need to be successful.


                                              143
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 192 of 334



FOF ¶ 964.   “But as the 2014 midterm elections grow nearer, behind-the-scenes, intra-party
             squabbling has highlighted where the RNC still has a ways to go in using tech to win
             the future. The friction between the RNC and a handful of state parties and
             Republican campaigns has revealed the committee’s struggle to assert its control
             over the GOP’s data and tech strategy, despite an incapability to fully occupy that
             role.
FOF ¶ 965.   “Few Republican sources were willing to comment on the record, for fear of either
             losing business or angering the Republican establishment. Because comments from
             a number of independent sources corroborated a conflict between the RNC and
             several state parties, campaigns and Republican consultants, The Huffington Post
             agreed not to identify some of those who spoke.
FOF ¶ 966.   “After the GOP’s 2012 election loss, private sector groups responded quickly to offer
             new data and technology solutions to a party shocked by the sophistication of the
             Obama campaign. The RNC, meanwhile, went through a more deliberative process:
             they compiled an after-action report, then decided to invest in data and technology,
             and only then hired a team that includes Facebook engineer Andy Barkett as chief
             technology officer and Chuck DeFeo as chief digital officer, plus a team of
             engineers, who started building systems. Most recently, the RNC hired chief data
             officer Azarias Reda to focus on analytics.
FOF ¶ 967.   “For years, Democrats have been united around a single voter file management
             system, the Vote Builder system from NGP VAN, a company that helps campaigns
             leverage technology. Vote Builder has allowed campaigns and state parties to draw
             on data from voter contacts of past campaigns, and to feed the results of their
             subsequent conversations with voters back into the same massive file. Beacon is
             intended to finally allow the GOP to do the same, bringing a level of cohesion to data
             collection and voter contact that has not existed previously.
FOF ¶ 968.   For now, the RNC is using a program called GOP Data Center, built by FLS
             Connect, a political data technology company [controlled by multiple long-term
             RNC political operatives who have spent considerable time going the RNC HQ’s
             revolving door].
FOF ¶ 969.   Data Center was built in 2012 to connect primarily with the door-to-door mobile
             device application GeoConnect, also built by FLS Connect. But it is harder for Data
             Center to connect with other applications not built by the company.
FOF ¶ 970.   This has limited the ability of outside users to tap into the resources available in the
             RNC’s voter file, thus limiting the ability of the RNC to continually update and
             refine that same file.
FOF ¶ 971.   The head of a prominent Republican technology firm in Washington commented
             recently on the RNC’s recent tech challenges, requesting anonymity in order not to
             compromise business interests.
FOF ¶ 972.   “It’s been tough up to this point to utilize [the RNC’s] data,” he said, adding that the
             new VRM, Beacon, will be a step in the right direction. It is intended to allow much
             more freedom of use by outside vendors and technology products, as long as the
             RNC signs off on them.



                                              144
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 193 of 334



FOF ¶ 973.   But a handful of state parties, and some number of Republican campaigns, have been
             unhappy with RNC tools such as the GOP Data Center. In 2013, the executive
             director of the South Carolina GOP compared it to a VW Beetle. More tellingly, the
             RNC official said, “We decided we needed to improve on Data Center, which is why
             we have Beacon.”
FOF ¶ 974.   The dissatisfied state parties and campaigns were unwilling to wait last year for the
             RNC to finish its work on Beacon and began using private sector alternatives, even
             if they had to pay for it: from the i360 system owned by a subsidiary of the Koch
             brothers’ empire; to Voter Gravity, created by Republican operative Ned Ryun; to
             NationBuilder, a company viewed with suspicion by some conservatives because of
             the progressive background of its founders.
FOF ¶ 975.   “The RNC’s been saying for a year, we’re going to have these field programs out
             earlier than ever, and they’ve hired those field reps. But those field reps need the
             tools,” a senior official at one state party noted, speaking on condition of anonymity.
             “We’ve just been rolling out the i360 canvassing app to people in the state because
             they haven’t given us a hard date but we need to get working.”
FOF ¶ 976.   “We couldn’t wait so we needed a system to give people right away,” the official
             said.
FOF ¶ 977.   Even one of the party’s own Washington-based committees, the Republican
             Governors Association, is using i360 rather than the RNC’s products (the Koch
             brothers are one of the RGA’s biggest donors). Arizona, Montana and West
             Virginia’s state parties are using i360, Virginia is considering it, and a few others are
             talking to Voter Gravity about signing on with them. Two other states, Pennsylvania
             and Colorado, are using NationBuilder in addition to using RNC data. In addition,
             the Republican State Leadership Committee signed a contract with NationBuilder in
             2012.
FOF ¶ 978.   Not surprisingly, some officials at the RNC have pressured state parties and
             campaigns not to use the outside products, according to multiple sources. The
             pressure has been “fairly heavy handed,” said one Republican consultant working on
             multiple statewide campaigns who spoke on condition of anonymity.
FOF ¶ 979.   The RNC has been “discouraging for a year people from using other systems,” the
             state party official said.
FOF ¶ 980.   Yet one source at a technology company involved in competing for business from
             campaigns said recently there wasn’t anything wrong with the RNC’s request for
             state parties and campaigns to stay in a holding pattern until their technology
             platforms are fully operational.
FOF ¶ 981.   “They asked everybody to hold off on purchasing new technology until they figure
             out how they were going to proceed and how things were going to connect,” the
             technology company source said. “What they’re figuring out now is their prime
             concern: how do we get our prime database to campaigns as expediently as possible
             and how do we get what campaigns are learning back to us so we can model on it
             and learn from it?” As one state party chairman put it: “They don’t want people using
             rogue applications because that data won’t get fed back into their file.”



                                               145
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 194 of 334



FOF ¶ 982.   On a March 26 conference call with state party officials, Preibus mentioned that
             states who were using unsanctioned vendors would have “problems,” according to
             participants on the call. That comment, Shields said, was merely a description of
             technological problems that would ensue.
FOF ¶ 983.   The biggest tension is between the RNC and the Koch operation, largely because
             FreedomPartners’ i360 national voter file is seen as a direct competitor to that of the
             RNC.
FOF ¶ 984.   i360 has been operating since 2009, building its capabilities in data analytics and
             modeling, refining its own voter file, and building mobile apps for volunteers going
             door to door. The results have not always been a success, but they have been at it
             longer.
FOF ¶ 985.   Shields said the two camps are trying to reach an agreement on how to work
             together.
FOF ¶ 986.   “I believe there is a desire in both organizations to get to a point where we share a
             lot of information and work together,” Shields said.
FOF ¶ 987.   Officials at Freedom Partners, the Koch-affiliated organization that owns i360,
             declined to comment on the record about talks with the RNC.
FOF ¶ 988.   The senior RNC official admitted that it is still catching up to companies like i360
             that began over the past year and a half to fill the vacuum that existed as the RNC
             slowly ramped up development of its own technology products. He said they do not
             fault state parties and campaigns that got a head start on conducting field and
             canvassing operations, at a time when “there were things [the RNC] couldn’t do yet.”
FOF ¶ 989.   Michael Beach, co-founder of Targeted Victory, a Republican digital firm, said the
             pieces are now in place, and that the RNC is on its way to “providing the basic
             operating system that everybody can build around and which allows everybody to
             communicate.”
             § 67. Preibus Takes Credit for GOP Data Center (¶¶ 990-1003).
FOF ¶ 990.   Reince Preibus contributed an op/ed column on CNN.com about GOP Data Center.
             The column is as follows:
FOF ¶ 991.   “Aurora Ogg wakes up every day and goes to work with one mission: connecting
             people in her community with the Republican Party, so that in November they can
             be proud to cast a ballot for our candidates.
FOF ¶ 992.   “Aurora is the Asian Coalition regional director in Colorado. She's been on the
             ground since September of last year, earlier than field staffers like her are usually
             hired. And she wasn't alone.
FOF ¶ 993.   “Following the release of the Growth and Opportunity Project report -- a
             comprehensive post-2012 election review I commissioned -- the Republican National
             Committee committed to building a permanent, year-round ground game. We
             immediately began locating and hiring field staff all across the country.



                                              146
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 195 of 334



FOF ¶ 994.     “Aurora has the full support of the RNC and our resources. Thanks to our
               multimillion-dollar investment in technology, and the private sector talent we've
               brought on board, she has at her fingertips a suite of tools that allow her to identify
               voters we need to target in her community.
FOF ¶ 995.     “The data she's plugged into is the best in politics. We've collected data from
               commercial and political organizations to make sure that we have the most current
               information needed to contact voters effectively. We've invested in new predictive
               analytics that are revolutionizing how our campaigns understand what matters to
               each individual voter.”
FOF ¶ 996.     Note that at no time does Preibus indicate data is collected by the one source that
               counts the most and undoubtedly the most reliable - the voter himself or herself.
               Unlike all commercial products, including GOP Data Center, the Trust Property
               primary data source is the voter.
FOF ¶ 997.     “Not only are we making the data better, we are improving how other Republicans
               can access our data and provide data back to us. Our new voter relationship
               management tool, GOP Beacon, makes it easier for people to download and see the
               data. Our new connecting tool, or application programming interface, allows other
               committees, candidates and vendors to receive our data automatically and send data
               back to us in real time.
FOF ¶ 998.     “To ensure we recruit the best talent to develop the best tools, we launched a
               startup-style initiative within the RNC called Para Bellum Labs, and we opened a
               field office in Silicon Valley.
FOF ¶ 999.     “In addition to all these data resources, field staffers like Aurora are given a
               communications playbook with media lists, information on important surrogates,
               suggested events to attend and messaging on key issues, as well as access to media
               training, research and social media help.
FOF ¶ 1000. “This isn't just one person's story. It's the story of our field staffers across the country
            – state directors, data directors, and Hispanic, black, and Asian-American
            engagement staffers. The RNC has also hired staff dedicated to engaging better with
            women, youth, people of faith and conservative allies and groups. We have hundreds
            of staff fanned out, especially in critical midterm states, supporting our candidates
            and growing our party. Today, 91% of our political staff is in the field.
FOF ¶ 1001. “They support whole teams of precinct captains. We've recruited more than 12,000
            captains nationwide. Those captains have teams of volunteers whose job it is to
            maintain lasting relationships with sets of people in their communities. They're
            listening to their concerns and making sure they hear about the issues they care
            about.”
FOF ¶ 1002. Again, Preibus does not explain why the RNC has to recruit “precinct captions”
            when as a matter of law, there are precinct representatives that are elected in each
            of the nation’s voting districts.
FOF ¶ 1003. “This is all done alongside our state parties and sister committees. That's why we've
            invested millions in our state parties to date.



                                                 147
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 196 of 334



         § 68. RNC Acquiesce GOP Data Center Privacy Breaches (¶¶ 1004-1024).
FOF ¶ 1004. GOP Data Center committed a significant breach of privacy by a subcontractor
            exposing the RNC’s top-secret voters files in a public server.
FOF ¶ 1005. The following account is from the online computer news website, Gizmo, as reported
            by Dell Cameron and Kate Conger on June 19, 2017.
FOF ¶ 1006. Political data gathered on more than 198 million U.S. citizens was exposed this
            month after Deep Root Analytics, a marketing firm contracted by the Republican
            National Committee stored internal documents on a publicly accessible Amazon
            server.
FOF ¶ 1007. The data leak contains a wealth of personal information on roughly 61% of the U.S.
            population.
FOF ¶ 1008. Along with home addresses, birth dates, and phone numbers, the records include
            advanced sentiment analyses used by political groups to predict where individual
            voters fall on political issues, as well as suspected religious affiliation and ethnicity.
            The data was amassed from a variety of sources, both legal and illegal.
FOF ¶ 1009. Deep Root Analytics, a conservative data firm that identifies audiences for political
            ads, confirmed ownership of the data to the online Gizmodo news website. UpGuard
            cyber risk analyst Chris Vickery discovered Deep Root’s data online last week. More
            than a terabyte was stored on the cloud server without the protection of a password
            and could be accessed by anyone who found the URL.
FOF ¶ 1010. Many of the files did not originate at Deep Root, but are instead the aggregate of
            outside data firms and Republican super PACs, shedding light onto the increasingly
            advanced data ecosystem that helped propel President Donald Trump’s slim margins
            in key swing states.
FOF ¶ 1011. Although files possessed by Deep Root would be typical in any campaign,
            Republican or Democratic, experts say its exposure in a single open database raises
            significant privacy concerns.
FOF ¶ 1012. “This is valuable for people who have nefarious purposes,” Joseph Lorenzo Hall, the
            chief technologist at the Center for Democracy and Technology, said of the data. The
            RNC paid Deep Root $983,000 last year, according to Federal Election Commission
            reports, but its server contained records from a variety of other conservative sources
            paid millions more, including The Data Trust (also known as GOP Data Trust), the
            Republican party’s primary voter file provider.
FOF ¶ 1013. Data Trust received over $6.7 million from the RNC during the 2016 cycle,
            according to OpenSecrets.org, and its president, Johnny DeStefano, now serves as
            Trump’s director of presidential personnel.
FOF ¶ 1014. The Koch brothers’ political group Americans for Prosperity, which had a
            data-swapping agreement with Data Trust during the 2016 election cycle, contributed
            heavily to the exposed files, as did the market research firm TargetPoint, whose
            co-founder previously served as director of Mitt Romney’s strategy team.



                                                 148
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 197 of 334



FOF ¶ 1015. (The Koch brothers also subsidized a data company known as i360, which began
            exchanging voter files with Data Trust in 2014.)
FOF ¶ 1016. Furthermore, the files provided by Rove’s American Crossroads contain strategic
            voter data used to target, among others, disaffected Democrats and undecideds in
            Nevada, New Hampshire, Ohio, and other key battleground states.
FOF ¶ 1017. Deep Root further obtained hundreds of files (at least) from The Kantar Group, a
            leading media and market research company with offices in New York, Beijing,
            Moscow, and other international locations.
FOF ¶ 1018. Each file offers rich details about political ads—estimated cost, audience
            demographics, reach, and more—by and about figures and groups spanning the
            political spectrum.
FOF ¶ 1019. There are files on the Democratic Senatorial Campaign Committee, Planned
            Parenthood, and the American Civil Liberties Union, as well as files on every 2016
            presidential candidate, Republicans included.
FOF ¶ 1020. What’s more, the Kantar files each contain video links to related political ads stored
            on Kantar’s servers.
FOF ¶ 1021. The details of voters’ likely preferences for issues like stem cell research and gun
            control were likely drawn from a variety of sources according to a Democratic
            strategist who spoke with Gizmodo.
FOF ¶ 1022. “Data like that would be a combination of polling data, real world data from
            door-knocking and phone-calling and other canvassing activities, coupled with
            modeling using the data we already have to extrapolate what the voters we don’t
            know about would think,” the strategist said.
FOF ¶ 1023. “The campaigns that do it right combine all the available data together to make the
            most robust model for every single voter in the target universe.”
FOF ¶ 1024. In a statement, Deep Root founder Alex Lundry told Gizmodo, “We take full
            responsibility for this situation.” He said the data included proprietary information
            as well as publicly available voter data provided by state government officials.
            “Since this event has come to our attention, we have updated the access settings and
            put protocols in place to prevent further access,” Lundry said.
                   § 69. RNC Maintains Secret Voter Files (¶¶ 1025-1041).
FOF ¶ 1025. Deep Root’s data sheds light onto the increasingly sophisticated data operation that
            has fed recent Republican campaigns and lays bare the intricate network of political
            organizations, PACs, and analysis firms that trade in bulk voter data. In an email to
            Gizmodo, Deep Root said that its voter models are used to enhance the
            understanding of TV viewership for political ad buyers. “The data accessed was not
            built for or used by any specific client,” Lundry said. “It is our proprietary analysis
            to help inform local television ad buying.”
FOF ¶ 1026. However, the presence of data on the server from several political organizations,
            including TargetPoint and Data Trust, suggests that it was used for Republican


                                               149
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 198 of 334



               political campaigns. Deep Root also works primarily with GOP customers (although
               similar vendors, such as NationBuilder, service the Democrats as well).
FOF ¶ 1027. Deep Root is one of three data firms hired by the Republican National Committee
            in the run-up to the 2016 presidential election. Founded by Lundry, a data scientist
            on the Jeb Bush and Mitt Romney campaigns, the firm was one of three analytics
            teams that worked on the Trump campaign following the party’s national convention
            in the summer of 2016.
FOF ¶ 1028. Lundry’s work brought him into Trump’s campaign war room, according to a
            post-election AdAge article that charted the GOP’s 2016 data efforts.
FOF ¶ 1029. Deep Root was hand-picked by the RNC’s then-chief of staff, Katie Walsh, in
            September of last year and joined two other data shops—TargetPoint Consulting and
            Causeway Solutions—in the effort to win Trump the presidency.
FOF ¶ 1030. Walsh, who now works for the nonprofit America First Policies after a brief stint in
            the White House, oversaw Trump’s data operation in partnership with Brad Parscale,
            Trump’s digital director. (Parscale did not respond to a request for comment before
            press time. Attempts to reach Walsh for comment were also unsuccessful.)
FOF ¶ 1031. Walsh and Parscale focused their efforts on three categories of voters, AdAge
            reports: voters who might be predisposed to support Trump, Republican voters who
            were uncertain about Trump, and voters that were leaning toward Hillary Clinton but
            could be persuaded by Trump’s message of changing up government-as-usual.
FOF ¶ 1032. To appeal to the three crucial categories, it appears that Trump’s team relied on voter
            data provided by Data Trust. Complete voter rolls for 2008 and 2012, as well as
            partial 2016 voter rolls for Florida and Ohio, apparently compiled by Data Trust are
            contained in the dataset exposed by Deep Root.
FOF ¶ 1033. Data Trust acquires voter rolls from state officials and then standardizes the voter
            data to create a clean, manageable record of all registered US voters, a source
            familiar with the firm’s operations told Gizmodo. Voter data itself is public record
            and therefore not particularly sensitive, the source added, but the tools Data Trust
            uses to standardize that data are considered proprietary. That data is then provided
            to political clients, including analytics firms like Deep Root. While Data Trust
            requires its clients to protect the data, it has to take clients at their word that
            industry-standard encryption and security protocols are in place.
FOF ¶ 1034. TargetPoint and Causeway, the two firms employed by the RNC in addition to Deep
            Root, apparently layered their own analytics atop the information provided by Data
            Trust. TargetPoint conducted thousands of surveys per week in 22 states, according
            to AdAge, gauging voter sentiment on a variety of topics. While Causeway helped
            manage the data, Deep Root used it to perfect its TV advertising targets—producing
            voter turnout estimates by county and using that intelligence to target its ad buys.
FOF ¶ 1035. A source with years of experience working on political campaign data operations
            told Gizmodo that the data exposed by Deep Root appeared to be customized for the
            RNC and had apparently been used to create models for turnout and voter
            preferences. Metadata in the files suggested that the database wasn’t Deep Root’s
            working copy, but rather a post-election version of its data, the source said, adding


                                               150
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 199 of 334



               that it was somewhat surprising the files hadn’t been discarded.
FOF ¶ 1036. Because the data from the 2008 and 2012 elections is outdated—the source
            compared it to the kind of address and phone data one could find on a “lousy internet
            lookup site”—it’s not very valuable.
FOF ¶ 1037. Even the 2016 data is quickly becoming stale. “This is a proprietary dataset based
            on a mix of public records, data from commercial providers, and a variety of
            predictive models of uncertain provenance and quality,” the source said, adding:
            “Undoubtedly it took millions of dollars to produce.”
FOF ¶ 1038. Although basic voter information is public record, Deep Root’s dataset contains a
            swirl of proprietary information from the RNC’s data firms.
FOF ¶ 1039. Many of the filenames indicate that they potentially contain market research on
            Democratic candidates and the independent expenditure committees that support
            them. (Up to two terabytes of data contained on the server was protected by
            permission settings.) One exposed folder is labeled “Exxon-Mobile” [sic] and
            contains spreadsheets apparently used to predict which voters support the oil and gas
            industry. Divided by state, the files include the voters’ names and addresses, along
            with a unique RNC identification number assigned to every US citizen registered to
            vote. Each row indicates where voters likely fall on issues of interest to ExxonMobil,
            the country’s biggest natural gas producer.
FOF ¶ 1040. The data evaluates, for example, whether or not a specific voter believes drilling for
            fossil fuels is vital to US security.
FOF ¶ 1041. It also predicts if the voter thinks the US should be moving away from fossil-fuel
            use. The ExxonMobil “national score” document alone contains data on 182,746,897
            Americans spread across 19 fields.
        § 70. Prevailing Condemnation of RNC Political Technology (¶¶ 1042-1099).
FOF ¶ 1042. Patrick O'Keefe, the Maryland State Republican Committee Executive Director, UF
            Political Comms Program Director, wrote the following post in Political Moneyball
            May 28, 2017 entitled “The Fight Over Political Data: RNC vs. i360 and the Unlock
            the VAN Movement.”
FOF ¶ 1043. There has been a feud brewing in the political industry regarding voter data over the
            past few years and it has continued to escalate. While the circumstances are a bit
            different on the left and the right, the fact remains the same: those who control the
            data, hold the power. This is a brief summary of the ongoing battles in the field, but
            for a longer history, I highly recommend the book “Prototype Politics:
            Technology-Intensive Campaigning and the Data of Democracy” by Daniel Kreiss.
FOF ¶ 1044. Kreiss’s book released last June looks back to 1998 to cover the history of the use
            of technology in campaigns.
FOF ¶ 1045. Republicans: RNC (GOP Data Center) vs. i360, 2014 Election Cycle.
FOF ¶ 1046. This ongoing battle has played out in the media over the past 4 years. i360 is a
            product of the Koch Network. Millions of dollars have been poured into i360 in an


                                               151
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 200 of 334



               aim to create the best voter contact platform in the world. i360’s mantra is “Data is
               the difference” and they were built to correct the gaps seen between the RNC and
               DNC’s data operations in 2012. i360 and similar products became popular in 2013
               as the RNC was working to modernize their offerings. NationBuilder and others have
               looked to be complimentary pieces for the RNC and DNC, but i360 was unique in
               that it is a direct competitor to the RNC. Behind the scenes, the RNC and i360 tried
               to play nice. This was a mutually beneficial arrangement. The RNC gained the
               potential to collect all of the data being collected by i360 clients and i360 gained
               legitimacy. i360 tested and optimized their solution over the 2014 election cycle by
               campaigns that used the platform as well as their organizing groups like Americans
               for Prosperity. After that cycle, they had a bit of a “coming out party” in [a Dec. 8,
               2014] Politico article.
FOF ¶ 1047. 2016 Election Cycle.
FOF ¶ 1048. In 2015, the feud escalated as Chairman Reince Priebus looked to gain control over
            the RNC’s data operation. Former RNC Chairman Reince Priebus believed the RNC
            needed to be the proper custodian over the party’s master file and questioned the
            loyalty of the Koch brothers. The RNC didn’t renew its deal with i360 and the RNC
            became concerned that the original agreement gave the Koch brothers too much
            control over the party.
FOF ¶ 1049. The RNC’s Chief of Staff Katie Walsh said in June 2015: “I think it’s very
            dangerous and wrong to allow a group of very strong, well financed individuals who
            have no accountability to anyone to have control over who gets access to the data
            when, why and how.”
FOF ¶ 1050. Ultimately, it’s clear that i360 was aiming to be the NGP VAN of the right and
            eliminate potential competition. It also wasn’t helping that the RNC was facing
            headlines in the media like “Republicans lag behind on voter information.” In 2015,
            i360 had a superior product and the RNC was in an awkward position.
FOF ¶ 1051. Eventually both sides ended up coming to a compromise with a new contract, but it
            was clear that the war would continue. In the background, the RNC staffed up and
            built out their data operation.
FOF ¶ 1052. A completely revamped version of GOP Data Center was launched in August 2015
            and their idea of political data as a service went public. This solution was a
            game-changer. It began to bring parity between the RNC and i360. i360 still had the
            favored user interface that led to a more positive user experience, but it brought the
            RNC back into the game and less reliant on i360. The RNC began to view Data
            Center as the hub where all data would be plugged into through API’s. Whether it
            be field, survey, donor information, voter scores, or digital efforts, their goal was
            focused on making sure the data was the best it could be. This was a dramatic shift
            from the approach of i360 or NGP VAN that sought to be the best a one-stop-shop.
            The RNC approached the situation with a capitalistic approach to data.
FOF ¶ 1053. The Poli-Tech Battlefield on the Right.
FOF ¶ 1054. Another interesting thing to note on this battle is that there are dozens of other
            companies in the space. NationBuilder is a key player that was used by Majority
            Leader Mitch McConnell in 2014 and by the Trump campaign to an extent in 2016.


                                                152
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 201 of 334



               My fellow UF advisory board member Ian Patrick Hines explained back in 2015 how
               NationBuilder could be used complimentary with the RNC data:
FOF ¶ 1055. Other companies have approached their product placement in the same way.
FOF ¶ 1056. Campaigns that use RNC data typically utilize a technology stack that includes, at
            a minimum, a walk and a call application. Companies like Advantage, FLS Connect,
            eCanvasser, FieldEdge, Polis, CallFire, CallHub, Crowdskout, and many others
            provide one or more of these functions for campaigns on the right. Beyond those
            though, there are also companies like L2 Political that provide data.
FOF ¶ 1057. Recently, the Lincoln Network launched an “App Marketplace” that will provide
            real, unbiased poli-tech reviews.
FOF ¶ 1058. Led by another of my fellow UF advisory board member Aaron Ginn, it will be
            exciting to see how the marketplace is opened up over the next two years.
FOF ¶ 1059. What’s not typically discussed publicly is the distinct advantage i360 and the RNC
            have in the marketplace.
FOF ¶ 1060. Despite what they may say, it’s virtually impossible for i360 to turn a profit based
            on what they’re charging. Looking purely at their Open Secrets report referred to
            earlier, i360 is dramatically undercharging compared to competitors.
FOF ¶ 1061. This is an intentional move to scoop up market share. With the backing of the Koch
            brothers, i360 has a luxury that many others do not.
FOF ¶ 1062. Even compared to companies that only do a piece of the puzzle like Advantage or
            FLS Connect, i360 is competitively priced.
FOF ¶ 1063. The RNC has a massive advantage by highly encouraging that their data should be
            used in conjunction with their field victory programs.
FOF ¶ 1064. Certain vendors are “approved” by the RNC based on their capabilities, which helps
            those companies sell to campaigns.
FOF ¶ 1065. Going forward, it’s obvious that i360 will need to prove it’s clearly better than the
            RNC due to the inherit advantages that come with working directly with the national
            party.
FOF ¶ 1066. Democrats: Unlock the VAN Movement.
FOF ¶ 1067. While the battle on the right has been going on for a long time, the battle on the left
            has only heated up recently. Back in the mid-2000’s when Howard Dean was DNC
            Chairman, the DNC chose to hire a vendor to maintain a national database of
            Democratic voters. That company still has the contract and its name is NGP VAN.
FOF ¶ 1068. Essentially, NGP VAN has a complete monopoly over data and technology on the
            left. This is largely because Democrats won in 2008 and 2012 and didn’t have to
            worry about being questioned in the area.
FOF ¶ 1069. Barack Obama’s campaigns were heralded for their use of technology while


                                               153
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 202 of 334



               Republicans were chastised. Why worry about competition when NGP VAN was
               better than the rest?
FOF ¶ 1070. This line of thinking has proven to be highly faulty. There were grumblings prior to
            the 2016 election. First, there was the DNC “Datagate” situation in December 2015.
            Long story short, a security lapse by NGP VAN led to Bernie Sanders staffers
            accessing proprietary data to the Hillary Clinton campaign. This led to the Sanders
            campaign having their access to VoteBuilder temporarily revoked and accusations
            lobbed from the Clinton campaign. Ultimately, it was a big black eye to the
            Democratic National Committee.
FOF ¶ 1071. After this episode, vendors began to smell blood in the water. My friend Will
            Conway from NationBuilder wrote a post explaining why the NGP VAN model was
            highly problematic. In many ways, this could be considered the precursor to the
            “Unlock the VAN” movement.
FOF ¶ 1072.    Conway said: “The Bernie Sanders data fiasco exposed a long-standing problem with
               NGP VAN’s model that sucks for democracy.
FOF ¶ 1073. “In the middle of the mudslinging between Hillary Clinton, the DNC and Bernie
            Sanders is a basic truth: a piece of campaign technology broke because it’s bad. The
            reason the software is bad is not because the developers at NGP VAN are in some
            way inferior — it’s because there is no incentive to improve their product.
FOF ¶ 1074. “Here’s why: NGP VAN has a contract with the Democratic National Committee in
            which their customers’ data is owned and retained by the DNC. In exchange, the
            DNC provides data to NGP VAN customers — those using NGP VAN get the data
            of every previous NGP VAN user and the DNC, which basically covers every
            Democrat to run for office in modern history.
FOF ¶ 1075.    The advantage for these campaigns is tangible immediately: oh look, here’s everyone
               who voted for Barack Obama in 2012 in the 3rd Congressional District of Iowa. Here
               are the people we know who are education voters in New Hampshire, economy
               voters who vote in primaries in South Carolina, et cetera.
FOF ¶ 1076. “The DNC has a crazy amount of information, and it gets better and better as time
            passes, because hundreds of Democratic campaigns across the country use NGP
            VAN to run campaigns on a daily basis. If one campaign discovers that John Doe
            moved to a new address, every Democratic campaign in the country knows
            immediately.
FOF ¶ 1077. “But here’s the problem: campaigns don’t actually own the relationships they build
            in the software. The Democratic National Committee does. The deal struck with the
            DNC ensures an incredible competitive advantage for NGP VAN: use our software,
            or be cut off from all Democrats’ data. Moreover, if you break our rules, we’ll kick
            you off the platform and cut you off from your own data.”
FOF ¶ 1078. “On top of the issues at the top of the ticket, down ballot, state parties became very
            stingy about protecting incumbents and wouldn’t provide data to primary
            challengers. As first reported on by Campaigns and Elections:
FOF ¶ 1079. “New Jersey Democrat Alex Law, 25, said he wanted to go the partisan route when


                                               154
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 203 of 334



               it came to data, but he needed the state Democratic committee’s approval to get
               access to NGP VAN at below market rates.
FOF ¶ 1080. “In late June 2015 as he geared up for his congressional run, Law requested NGP
            VAN access. But because he was challenging Rep. Donald Norcross, Law said the
            state committee deliberately tried to sabotage his campaign by not even responding
            to his request. In fact, it wasn’t until mid July 2015 that he got a response — a huge
            period of time for a primary campaign.“They couldn’t give us access to even
            purchase SmartVAN without getting a ‘no’ from the state party, and the state party
            wouldn’t even give them an answer until we forced them to give an answer,” said
            Law.
FOF ¶ 1081. “Once NGP VAN received their “no” from the state party, Law said the company
            offered him access to SmartVAN, a slightly different version of VoteBuilder that was
            costlier. “I looked at it, and it made no sense,” Law said.
FOF ¶ 1082. “Law’s campaign decided to go with L2 instead. “The only other option than that
            was to go to the county clerk and request all the voter registrations and build a
            housing system that could do filtering,” he said. “The data that you get from the
            county in New Jersey is almost [unusable]. It would have been extremely difficult.”
FOF ¶ 1083. “Law, whose total budget was around $75,000, ultimately lost to Norcross, a former
            state senator, in the June 7 primary 70 to 30 percent. Law credits his 23,689-vote
            total as a first-time candidate to his data provider. “L2 gave us the base to create
            other tools that we needed for the campaign.”
FOF ¶ 1084. “After Hillary Clinton’s loss in 2016, vendors started to express louder concerns
            about NGP VAN.
FOF ¶ 1085. “Ad Astra Group, Aristotle, street Campaigns, eCanvasser, icitizen, iDONATEpro,
            Mosaic Strategies, NationBuilder, Organizer, Run for Office, SparkInfluence,
            Tectonica, and VoteRockit joined together to start a movement they call “Unlock the
            VAN.” Together, they sent a letter to the Democratic National Committee with a
            message:
FOF ¶ 1086. “To the Democratic National Committee:
FOF ¶ 1087. “Empower Democratic candidates & committees with equal access to Democratic
            Party data regardless of which tools & technologies they choose to use.
FOF ¶ 1088. “Never before have so many Democrats stepped up to run for office. This wave of
            enthusiasm from new candidates all over the country is vital to democracy. “Every
            one of them deserves their fair shot. And to succeed, these candidates need great
            technology and access to critical data on their voters.
FOF ¶ 1089. “But for the last 10 years, one company has held a monopoly on control of the
            Democratic Party’s voter data. That company, NGP VAN, uses its monopoly to deny
            candidates the opportunity to use tools that could give their campaigns the upper
            hand.
FOF ¶ 1090. “The Democratic National Committee’s (DNC) exclusive relationship with this
            vendor leaves candidates with an impossible choice: access their own party’s voter


                                               155
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 204 of 334



               data, or freely choose any technology they believe will help them win.
FOF ¶ 1091. “When the DNC first negotiated this exclusive relationship, Voter Activation
            Network (VAN) — who’d later merge with another campaign tech company, NGP
            — was practically the only game in town.
FOF ¶ 1092. “Times have changed, and so should the DNC’s outdated support of tech monopoly.
            “We’re in the midst of a civic tech renaissance. From real-time mobile canvassing
            apps like Organizer to political crowdfunding services like Crowdpac — startups are
            building new, affordable tools that could provide upstart Democrats a much-needed
            competitive edge.
FOF ¶ 1093. “Sadly, if you’re a candidate keen on using the data collected by Democratic
            campaigns before you — you won’t get to take advantage of all this vibrant
            marketplace has to offer.
FOF ¶ 1094. “The DNC says their data can live in VAN and VAN alone. And what does NGP
            VAN say?“If you are our direct competitor,” don’t even think about integrating with
            any of our products.
FOF ¶ 1095. “This is what monopolies do.
FOF ¶ 1096. “When big business can shut out competition,” Senator Elizabeth Warren told a
            crowd last year, “entrepreneurs and small businesses are denied their shot at building
            something new and exciting … prices go up and quality suffers.” “Lack of
            competition stifles innovation, both in candidates and in technology. And innovation
            is what Democrats need — now more than ever.
FOF ¶ 1097. “With everything at the DNC now on the table, including “contracts with outside
            vendors,” and the search for a new Chief Technology Officer just beginning, this is
            the time to start talking about unlocking the VAN.
FOF ¶ 1098. “Let the DNC know you agree, not only in the spirit of competition and innovation
            — but in direct service to this surge of new candidates, the future of the Democratic
            Party.” What’s most interesting about the Unlock the VAN movement, is the
            companies are asking the DNC to do exactly what the RNC did two years ago. It’s
            unclear if the movement will lead to any long-term changes, but it wouldn’t be
            surprising to see the grassroots push new DNC Chairman Tom Perez into this
            direction.
FOF ¶ 1099. Looking to the future for all sides, integration will be the key for any technology
            companies looking to make a splash. Campaigns can no longer afford to have siloed
            data.
              § 71. RNC Acquiescence of Cambridge Analytica (¶¶ 1100-1112).
FOF ¶ 1100. Cambridge Analytica Ltd (CA) was a British political consulting firm which
            combined data mining, data brokerage, and data analysis with strategic
            communication for the electoral process.
FOF ¶ 1101. It was started in 2013 as an offshoot of the SCL Group. The company was partly
            owned by the family of Robert Mercer, a GOP/conservative leading hedge-fund


                                               156
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 205 of 334



               manager who supports many politically conservative causes.
FOF ¶ 1102. The firm maintained offices in London, New York City, and Washington, DC. CEO
            Alexander Nix has said CA was involved in 44 US political races in 2014.
FOF ¶ 1103. In 2015, it performed data analysis services for Ted Cruz's presidential campaign. In
            2016, CA worked for Donald Trump's presidential campaign as well as the
            Leave.EU-campaign for the United Kingdom's referendum on European Union
            membership.
FOF ¶ 1104. CA's role in those campaigns has been controversial and is the subject of ongoing
            criminal investigations in both countries.
FOF ¶ 1105. Political scientists question CA's claims about the effectiveness of its methods of
            targeting voters.
FOF ¶ 1106. In March 2018, multiple media outlets broke news of Cambridge Analytica's
            business practices. The New York Times and The Observer reported that the company
            had acquired and used personal data about Facebook users from an external
            researcher who had told Facebook he was collecting it for academic purposes.
            Shortly afterwards, BBC’s Channel 4 News aired undercover investigative videos
            showing Nix boasting about using prostitutes, bribery sting operations, and honey
            traps to discredit politicians on whom it conducted opposition research, and saying
            that the company “ran all of (Donald Trump's) digital campaign.” In response to the
            media reports, the Information Commissioner of the UK pursued a warrant to search
            the company's servers.[ Facebook banned Cambridge Analytica from advertising on
            its platform, saying that it had been deceived.
FOF ¶ 1107. On 23 March 2018, the British High Court granted the Information Commissioner's
            Office a warrant to search Cambridge Analytica's London offices.
FOF ¶ 1108. The personal data of approximately 87 million Facebook users were acquired via the
            270,000 Facebook users who explicitly chose to share their data with the app
            "thisisyourdigitallife."
FOF ¶ 1109. By giving this third-party app permission to acquire their data, back in 2015, this also
            gave the app access to information on the user's friends network; this resulted in the
            data of about 87 million users, the majority of whom had not explicitly given
            Cambridge Analytica permission to access their data, being collected.
FOF ¶ 1110. The app developer breached Facebook's terms of service by giving the data to
            Cambridge Analytica.
FOF ¶ 1111. On 1 May 2018, Cambridge Analytica and its parent company filed for insolvency
            proceedings and closed operations.
FOF ¶ 1112.    Alexander Taylor, a former director for Cambridge Analytica, was appointed director
               of Emerdata on 28 March 2018.
       § 72. Cambridge Analytica Also Promotes Voter Suppression (¶¶ 1113-1117).
FOF ¶ 1113. According to CNN, the whistle blower whose disclosures about Cambridge


                                               157
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 206 of 334



              Analytica shook the tech world over questions about users' data privacy told
              Congress on Wednesday that the company engaged in efforts to discourage or
              suppress voting.
FOF ¶ 1114. Christopher Wylie, a former Cambridge Analytica employee who blew the whistle
            on its alleged misuse of Facebook data, told the Senate Judiciary Committee that the
            company offered services to discourage voting from targeted sections of the
            American population.
FOF ¶ 1115. “Mr. Bannon sees cultural warfare as the means to create enduring change in
            American politics. It was for this reason Mr. Bannon engaged SCL (Cambridge
            Analytica's parent company), a foreign military contractor, to build an arsenal of
            informational weapons he could deploy on the American population,” Wylie
            claimed, referring to Trump's former top political adviser Steve Bannon.
FOF ¶ 1116. Wylie did not provide specific evidence of voter suppression campaigns taking place
            in the US. But when asked by Sen. Chris Coons, D-Delaware, if one of Bannon's
            “goals was to suppress voting or discourage certain individuals in the US from
            voting,” Wylie replied, “That was my understanding, yes.”
FOF ¶ 1117. After the hearing, Wylie told CNN that although he did not take part in voter
            suppression activities, he alleged that African-Americans were particular targets of
            Cambridge Analytica's “voter disengagement tactics,” which he said were used to
            "discourage or demobilize certain types of people from voting," and that campaigns
            and political action committees requested voter suppression from Cambridge
            Analytica.
                § 73. RNC Support for Cambridge Analytica (¶¶ 1118-1122).
FOF ¶ 1118. The following Republican campaigns employed Cambridge Analytica with the
            following amounts as reported to the FEC. Such does not include other payments.
FOF ¶ 1119. Donald J. Trump, $5,912,500.
FOF ¶ 1120. Sen. Ted Cruz (R-TX), $5,805,552.
FOF ¶ 1121. Make America No. 1 PAC, $1.476,484.
FOF ¶ 1122. John Bolton (now Trump’s National Security Advisor) $1,532,300. Keep the
            Promise II, $570,000. Carson America, $438,065.
            § 74. DOJ, FBI Investigating Cambridge Analytica (¶¶ 1123-1124).
FOF ¶ 1123. Matthew Rosenberg and Nicholas Confessore reported in the New York Times May
            15, 2018 that the Justice Department and the F.B.I. are investigating Cambridge
            Analytica, and have sought to question former employees and banks that handled its
            business, according to an American official and other people familiar with the
            inquiry.
FOF ¶ 1124. Prosecutors have questioned potential witnesses in recent weeks, telling them that
            there is an open investigation into Cambridge Analytica — which worked on
            President Trump’s election and other Republican campaigns in 2016 — and


                                              158
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 207 of 334



               “associated U.S. persons.”
           § 75. Russian Interfere in 2016 Election Benefits RNC (¶¶ 1125-1135).
FOF ¶ 1125. The U.S. Department of Justice, Office of Special Counsel sought a true bill from a
            grand jury indicting certain Russian entities and nationals for interfering in the 2016
            campaign.
FOF ¶ 1126. The indictment, filed February 16, 2018 in Case 1:18-cr-00032-DLF in pertinent
            part, follows:
FOF ¶ 1127. Defendant INTERNET RESEARCH AGENCY LLC (“ORGANIZATION”) is a
            Russian organization engaged in operations to interfere with elections and political
            processes. Multiple Russian Nationals indicted by the Special Counsel worked in
            various capacities to carry out Defendant ORGANIZATION’s interference
            operations targeting the United States.
FOF ¶ 1128. Defendants, posing as U.S. persons and creating false U.S. personas, operated social
            media pages and groups designed to attract U.S. audiences. These groups and pages,
            which addressed divisive U.S. political and social issues, falsely claimed to be
            controlled by U.S. activists when, in fact, they were controlled by Defendants.
            Defendants also used the stolen identities of real U.S. persons to post on
            ORGANIZATION-controlled social media accounts. Over time, these social media
            accounts became Defendants’ means to reach significant numbers of Americans for
            purposes of interfering with the U.S. political system, including the presidential
            election of 2016.
FOF ¶ 1129. Certain Defendants traveled to the United States under false pretenses for the
            purpose of collecting intelligence to inform Defendants’ operations. Defendants also
            procured and used computer infrastructure, based partly in the United States, to hide
            the Russian origin of their activities and to avoid detection by U.S. regulators and
            law enforcement.
FOF ¶ 1130.    Defendant ORGANIZATION had a strategic goal to sow discord in the U.S. political
               system, including the 2016 U.S. presidential election. Defendants posted derogatory
               information about a number of candidates, and by early to mid-2016, Defendants’
               operations included supporting the presidential campaign of then-candidate Donald
               J. Trump (“Trump Campaign”) and disparaging Hillary Clinton.
FOF ¶ 1131.    Defendants made various expenditures to carry out those activities, including buying
               political advertisements on social media in the names of U.S. persons and entities.
FOF ¶ 1132. Defendants also staged political rallies inside the United States, and while posing as
            U.S. grassroots entities and U.S. persons, and without revealing their Russian
            identities and ORGANIZATION affiliation, solicited and compensated real U.S.
            persons to promote or disparage candidates.
FOF ¶ 1133. Some Defendants, posing as U.S. persons and without revealing their Russian
            association, communicated with unwitting individuals associated with the Trump
            Campaign and with other political activists to seek to coordinate political activities.
FOF ¶ 1134. In order to carry out their activities to interfere in U.S. political and electoral


                                               159
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 208 of 334



               processes without detection of their Russian affiliation, Defendants conspired to
               obstruct the lawful functions of the United States government through fraud and
               deceit, including by making expenditures in connection with the 2016 U.S.
               presidential election without proper regulatory disclosure; failing to register as
               foreign agents carrying out political activities within the United States; and obtaining
               visas through false and fraudulent statements.
FOF ¶ 1135. The indictment continues with specifics regarding each of the elements required
            under the multiple count indictment.
          § 76. RNC Knows It Could Prevent Russian Interference (¶¶ 1136-1141).
FOF ¶ 1136. What the Special Counsel’s indictment does not report, obviously being unaware, is
            that the RNC contributed tangentially to enabling the Russian defendants to interfere
            in the 2016 Election by its efforts to destroy the Trust.
FOF ¶ 1137. Had not the RNC attempted to destroy the Trust, it would be highly improbable for
            the Russian defendants to successfully perpetrate its alleged criminal activities
            because the Trust Property’s MyVoterPage.com™ would have deterred the Russians
            from attempting to invade Facebook because MyVoterPage.com™ would have been
            a singular and far superior resource to attack.
FOF ¶ 1138. But any such Russian attack would have been immediately detected because of the
            precinct committee people “voter verification” process under IOP Rule 2(l) which
            provides in pertinent part:
FOF ¶ 1139. “Voter Validation. — All voter files from VTBs shall be validated by individual
            voters who shall be granted access to the Trust Property solely for purposes of
            inspecting their own voter file upon payment of a minimal service fee of $2.50 or in
            the alternative, input their voter identification number, solely to constitute an initial
            firewall to prevent computer hacking or identity theft. At such time, the voter shall
            be required to create a password and PIN for future access. The only information
            which the voter is inspecting is public information, hence there is no opportunity
            greater or lesser than normal for identity theft. Once the voter inputs any original
            information to update his voter file, i.e., contact information, the Trust Property shall
            suspend such information and not append the voter file until the precinct
            committeeman or committee woman, or another authorized representative of the
            Qualified Beneficiary verifies the voter inputted the updated information by personal
            visit, telephone call or email.”
FOF ¶ 1140. Reince Preibus was at relevant times the RNC Chairman and had first-hand
            knowledge of the Trust’s existence, although we find no evidence Preibus had
            sufficient working knowledge of the Trust to know MyVoterPage.com™would have
            deterred Russian interference.
FOF ¶ 1141.    However, RNC’s in-house and retained counsel, specifically Jeffrey Goldstein, Esq.,
               of McNelly/Goldstein, did have, or if they did not, should have sufficient working
               knowledge of the Trust to know MyVoterPage.com™ would have deterred Russian
               interference, as such would be information Goldstein would become aware of in the
               course of his committing a fraud on the court in the Philadelphia Orphans Court
               proceedings.



                                                 160
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 209 of 334



           § 77. RNC Usurps Elected Precinct Committee People (¶¶ 1142-1148).
FOF ¶ 1142. As noted by The Guardian (of London): “Future elections must be fought online.
FOF ¶ 1143.    [Senator] Obama's masterful leveraging of web 2.0 platforms marks a major eruption
               in electoral politics – in America and elsewhere - as campaigning shifts from
               old-style political machines, focused on charming those at the top of organizations,
               towards the horizontal dynamics of online social networks.”
FOF ¶ 1144. As noted supra, ORCA was a centralized process operating exclusively on a top-
            bottom management scale which completely and deliberately bypassed elected
            precinct Republican committee people.
FOF ¶ 1145. Moreover, ORCA ignored virtually every state law governing granting of poll
            watcher certificates.
FOF ¶ 1146. As noted supra, RNC Database Central is provided only to Republican candidates,
            not to state, county and local party committees, and particularly not to elected
            precinct party representatives.
FOF ¶ 1147. The RNC’s denial of Database Central is merely one more indicator of the
            nationalization of the party proceeses and the RNC’s superceding and usurping the
            powers and duties of local precinct party representatives.
FOF ¶ 1148. It is unfathomable to believe that RNC and its Republican Curia cannot be aware of
            precinct party representatives, poll watchers and Election law provisions governing
            their election or appointment and powers and duties.
          § 78. State, Local GOP Suffer Loss of Adequate Funding (¶¶ 1149-1171).
FOF ¶ 1149. National Institute on Money in State Politics explored the campaign finances of 100
            state political party committees prior to passage of the Bipartisan Campaign Finance
            Reform Act (BCRA) (1999–2002) and post-BCRA (2003–2016) to understand more
            fully how donations evolved under the new federal laws.
FOF ¶ 1150. “Analyses revealed that state political party committees’ campaign finances were
            less influenced by soft money from national party committees (since that money was
            earmarked for federal races) than they were by state-based influences, such as
            campaign-finance regulations, redistricting, political cultures, and closely contested
            state races. Rather than “making up” for soft money donations post BCRA, the state
            political parties consistently relied on individual donors, business donors, labor
            unions, and even candidates.
FOF ¶ 1151. “Individuals from outside the political party system have always been a solid source
            of funds for state party committees. After BCRA, this appeared to be more true than
            ever.
FOF ¶ 1152. “The state parties have followed the “law of the vital few,” courting a small number
            of wealthy donors for a disproportionally larger sum of money. State parties saw an
            increase in the prominence of large donors (those who gave more than $200,000) and
            a corresponding decrease in the participation of unitemized/small donors. Business
            donors remain the leading source of state party money, and their importance grew


                                               161
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 210 of 334



               considerably in the post-BCRA era of campaign finance.
FOF ¶ 1153. “Similar to individual donors, the makeup of business donors has become more
            consolidated over time. In 2001–2002 about 11,000 business donors gave to state
            political parties. A decade after the peak year of 2001–2002, roughly 4,500 business
            donors were giving to state parties. In the latest election, it was less than 2,500.
            Meanwhile, the average given by these donors to all state parties per cycle was on
            the rise: going from around $12,500 in 2001–2002 to more than $23,500 10 years
            later and reaching $35,000 in 2013-2014.
FOF ¶ 1154. “In the past 18 years, labor unions have consistently represented a small proportion
            of contributions to state parties, providing 3 percent to 13 percent of the total raised
            per cycle.
FOF ¶ 1155. “Contributions from ideology and single issue organizations have been on the rise.
            These donors averaged nearly $12 million per cycle from 2004 to 2016, more than
            double the $5 million per cycle, 1999–2002.
FOF ¶ 1156. “State party independent spending fluctuated over the years, but independent
            spending by national state-focused organizations and generic partisan spenders
            skyrocketed, from $26.7 million in 2012 and $32.8 million in 2014.
FOF ¶ 1157. “The Republican Governors Association alone spent nearly $21 million, more than
            triple the total spent by all Republican Party committees combined.
FOF ¶ 1158. “Funding the state political parties was greatly influenced by varying state laws that
            governed who could give and how much. In those states where donors were
            unconstrained by contribution limits, the state parties relied heavily on business
            donors. Conversely, in the states where corporations were banned or limited, parties
            relied heavily on other party committees.”
FOF ¶ 1159. Raymond J. La Raja, in State Political Parties After BRCA that: “By changing the
            federal campaign finance rules, BCRA should inaugurate a wave of experimentation
            among party committees that has not been seen since the last set of major reforms in
            1974. In particular, parties in the states will be influenced by new rules on committee
            transfers and federal election activity that apply directly to them. It is likely that
            party operatives will seek innovative ways to minimize constraints these rules
            impose on state and local election activity.
FOF ¶ 1160. “But parties will also be influenced indirectly by the behavior of groups competing
            at the national level in federal elections, learning new campaign strategies from
            Washington-based groups that are compelled by BCRA to change more
            fundamentally than actors in the states.
FOF ¶ 1161. Perhaps the most lasting influence of BCRA will be its effect on intraparty relations.
            BCRA tries hard to make the lines more clear between money that is used in federal
            and state elections. The effort to do this will make it harder for parties to use
            nonfederal funds that help federal candidates, which means that supporters of BCRA
            will have achieved a chief goal of the legislation.
FOF ¶ 1162. “But the bright lines will also diminish the incentives for levels of party to work
            together, and reduce the efforts of state and local parties on behalf of an entire party


                                                162
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 211 of 334



               ticket. Instead, they will focus on the state elections. BCRA, therefore, should
               weaken the intraparty links among candidates and levels of party.
FOF ¶ 1163. “By pushing fund-raising and the spending of soft money below the level of the
            national committees, BCRA should trigger greater decentralization of the party
            structure and encourage differentiation among state and local committees. Some
            parties in the states may thrive in the manner reformers hoped for, by focusing on
            intensive grassroots efforts to win voter support. BCRA, however, will probably not
            spur greater party activity where parties are currently weak and may, in fact, hurt
            such committees, since they will no longer receive subsidies from the national
            committees or, in some cases, the state committee. Generally, parties in the larger
            states will need to adjust more under the new rules than those in the smaller states.
            Parties in larger states tend to rely on bigger campaign contributions—often in
            excess of BCRA’s $10,000 limits on soft money—to pay for voter contact activities.
            Much of this activity will now need to be funded with hard money and Levin funds.
FOF ¶ 1164. “Instead of strong ties between national and state committees, we are likely to see
            more fluid and informal arrangements among committees and candidates. The
            restriction on raising soft money in $10,000 increments will encourage partisans to
            set up committees wherever there is a tight contest. We can expect more local parties
            in the high growth suburban areas of the country where many crucial ‘‘swing’’ voters
            reside. But these committees may come and go, depending on the importance of a
            federal election. Those that endure may end up having minimal ties to the state party.
            Instead, these local ‘‘machines’’ in key congressional districts may well exploit the
            Levin fund provisions and increased hard money contributions to conduct targeted
            federal election activity.
FOF ¶ 1165. “In some instances, the national committees may choose to avoid working with state
            organizations altogether, since they will lack soft money to influence the direction
            of state party activity. National party organizations may even actively discourage
            state and local organizations from participating in federal elections, because such
            activity could prevent the national committees from running independent ads. One
            provision in BCRA declares that the parties may pursue either coordinated or
            independent expenditures, but not both.
FOF ¶ 1166. “Federal candidates may also loosen their ties with state parties, because these
            organizations are less useful to them in their campaigns. At the same time, the state
            parties will have less use for federal candidates who can no longer solicit funds on
            behalf of the party. Some parties will continue to take advantage of the star power
            of federal officeholders to raise money and stay within the bounds of the law.
FOF ¶ 1167. “On the other hand, the incentive to help the state party is diminished if the federal
            candidate is in a tough race and does not want the opposition to stir up the notion that
            he or she is involved in raising soft money. The cumulative effect of provisions to
            keep federal candidates away from nonfederal money is to diminish the ties between
            federal candidates and the state and local party organizations.
FOF ¶ 1168. “This division elevates the importance of governors and state legislative leaders
            within the organization. While BCRA reverses a trend toward party centralization,
            it actually accelerates some patterns we saw before the law was passed. It puts more
            emphasis on voter contacts and encourages greater participation in campaigns among
            interest groups. The irony of the latter trend is that the party and its candidates


                                                163
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 212 of 334



               actually may end up relying even more on interest groups, although on a narrower
               collection that has the capacity to design and implement campaigns, usually around
               single issues. In subsequent elections campaign themes may appear more ideological,
               creating sharper distinctions between the parties on a variety of issues.”
FOF ¶ 1169. An opposing point of view comes from University of Connecticut’s Sarah M.
            Morehouse, who prepared a thesis for presentation for the 2000 Annual Meeting of
            the American Political Science Association, August 31-September 3, 2000. She
            posits that in examining state finance reports from political parties in 15 states
            compared to their reports to the FEC in 1996 and 1998, including both presidential
            and gubernatorial election cycles in the 15 states and 30 state parties that
                (1) “State parties raise, on average between 70% to 82% of all federal (hard)
                    money raised for their state; and
                (2) “40% to 60% of all non-federal (soft) money raised as well.
                (3) “They contribute, on average, nearly half of all party money raised within their
                    borders in a presidential election year and 90% of all money in mid-term
                    election years. In view of this evidence, it is clear that state parties are not
                    dependent upon the national parties but have maintained their autonomy as
                    they become more professionalized and ‘parties in service.’”
FOF ¶ 1170. What we observe is that FEC initially reported Levin Fund campaign contributions
            as a separate report. This practice is no longer.
FOF ¶ 1171. We draw the reasonable inference from both the FEC’s discontinuance of reporting
            Levin Fund campaign contributions, along with the antidotal evidence from state and
            county political parties that the accounting and reporting required for Levin Fund
            campaign contributions far outweighs any benefit of raising the funds. That despite
            all good intentions of Sen. Carl Levin (D-MI) as the maker of the amendment, Levin
            Fund campaign contributions is a BCRA provision that does not work.
        § 79. RNC Circumvents Consent Decree to Suppress Voters (¶¶ 1172-1179).
FOF ¶ 1172. The DNC and the RNC agreed to a Consent Decree which was entered in 1982. The
            Decree was the result of the settlement of a lawsuit which claimed that, in connection
            with the 1981 New Jersey Gubernatorial election, the RNC and the New Jersey
            Republican State Committee attempted to intimidate the minority voters, in violation
            of the Voting Rights Act, 42 U.S.C. §§ 1971, et seq. Democratic Nat'l Comm., v.
            Republican Nat'l Comm., 671 F.Supp.2d 575, 579 (D.N.J. 2009), aff'd, 673 F.3d 192
            (3d Cir. 2012), cert. denied, 568 U.S. 1138 (2013).
FOF ¶ 1173. Specifically, the RNC sent sample ballots to areas where a large portion of the voters
            were ethnic minorities, then asked that the name of each voter whose ballot was
            returned as undeliverable be removed from New Jersey's voter rolls.
FOF ¶ 1174. In addition, in an alleged effort of intimidation, the RNC hired off-duty law
            enforcement officers to patrol polling places in minority precincts. The officers wore
            armbands that read: “National Ballot Security Task Force,” and some carried
            two-way radios and firearms.



                                               164
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 213 of 334



FOF ¶ 1175. The Consent Decree was filed on November 1, 1982.
FOF ¶ 1176. Section 2 of the Consent Decree set forth the activities of the RNC that were required
            or prohibited by the agreement. Among other things, the RNC agreed that it would
            it would “in the future, in all states and territories of the United States”: (a) comply
            with all applicable state and Federal laws protecting the rights of duly qualified
            citizens to vote for the candidate(s) of their choice.” The balance of Section 2 of the
            Consent Decree dealt with specific conduct the RNC was employing to intimidate
            minority voters, particularly African-Americans.
FOF ¶ 1177. It is well settled that since the 1930s election of Franklin D. Roosevelt, African-
            American voters, who historically registered and voted Republican, now almost
            universally register and vote Democratic.
FOF ¶ 1178. At the time, the DNC was unaware of the Trust, as it was still functioning as the
            Republican Leadership Trust and had not yet undergo administrative deviation to
            become bipartisan per the PA Attorney General’s guidance.
FOF ¶ 1179. But the RNC was obviously cognizant of the Trust and its potential to increase voter
            turnout by the generally accepted 7.5% increase in voter turnout (TLI). Accordingly,
            the RNC committed breach of contract by concealing from the DNC the Trust’s
            existence and benefit to the DNC to increase voter turnout, particularly among
            minority voter groups.
          § 80. Denying DNC Use of Trust Res Why Clinton Lost (¶¶ 1180-1195).
FOF ¶ 1180. The RNC’s attempt to destroy the Trust and deny its charitable benefits to the public
            pointedly resulted in Hillary Rodham Clinton’s 2016 loss to Donald Trump.
FOF ¶ 1181. By denying the Trust Property to others, the RNC has to its own benefit, prevented
            increased voter turnout, by at least 7.5%, particularly among minority voter
            populations.
FOF ¶ 1182. According to the final tallies, Trump won Pennsylvania by 0.7% (44,292 votes),
            Wisconsin by 0.7% (22,748 votes), Michigan by 0.2% (10,704 votes). If Clinton had
            won all three states, by increasing minority voter turnout in Philadelphia (PA) down
            14.5% from 2012. Milwaukee (WI), down 16.% on average and Detroit (MI), down
            14%, she would have won the Electoral College 278 to 260.
FOF ¶ 1183. This is notwithstanding that Clinton paid $21.64 per vote while Trump paid $15.20
            per vote, based in large part of his campaign reliance on earned media generated by
            his non-traditional antics.
FOF ¶ 1184. Of the more than 120 million votes cast in the 2016 election, 107,000 votes in three
            states effectively decided the election.
FOF ¶ 1185. Clinton won decisively in 18 states and D.C., netting her 222 electoral votes. Many
            of these states are traditional Democratic strongholds that are densely populated and
            along the coasts.
FOF ¶ 1186. Trump won convincingly in 26 states, collecting 227 electoral votes. Most of these
            states usually vote Republican, except Iowa and Ohio, which voted for Obama in


                                               165
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 214 of 334



              2008 and 2012.
FOF ¶ 1187. These six states were won by margins of less than 2 percent, the following won by
            Trump: Michigan, Wisconsin, Pennsylvania, Florida, These four states won by
            Trump were all won by Obama in 2012. Pennsylvania and Michigan had not voted
            for a Republican president since voting for George H.W. Bush in 1988. Wisconsin
            had not gone Republican since 1984, but for 27,257 votes. If the DNC had the Trust
            Property in 2014, it would have assured Hillary Rodham Clinton’s victory with
            1,136,253 additional votes in Florida, Georgia Michigan, North Carolina,
            Pennsylvania and Wisconsin, by 333 Electoral Votes to Trump’s 227, instead of the
            actual 227 to 304 Electoral College final. The MOV (Margin of Victory) of the Top
            10 states, in order of MOV, as follows: Michigan 0.3%. Trump 47.6 %, Clinton 47.3
            %. Difference: 13,080 votes. New Hampshire 0.4 %, Clinton 47.6 %, Trump 47.2 %.
            Difference: 2,701 votes. Wisconsin 1 %. Trump 47.9 %, Clinton 46.9 %. Difference:
            27,257 votes. Pennsylvania 1.2 %. Trump 48.8 %, Clinton 47.6 %. Difference:
            68,236 votes. Florida 1.2 %. Trump 49 %, Clinton 47.8 %. Difference: 114,455
            votes. Minnesota 1.5 %. Clinton 46.4 %, Trump 44.9 %. Difference: 44,470 votes.
            Nevada 2.4 %. Clinton 47.9 %, Trump 45.5 %. Difference: 26,434 votes. Maine 2.7
            %. Clinton 47.9 %, Trump 45.2 %. Difference: 19,995 votes. North Carolina 3.8 %.
            Trump 49.9 %, Clinton 46.1 %. Difference: 177,009 votes. Arizona 3.9 %. Trump
            49.3 %, Clinton 45.4 %. Difference: 91,682 votes.
FOF ¶ 1188. The 2016 election is only the fourth time in history that a candidate won the popular
            vote but lost the Electoral vote. They were John Quincy Adams in 1824, Rutherford
            Hayes in 1876, Benjamin Harrison in 1888, George W. Bush in 2000 and now
            Trump in 2016.
FOF ¶ 1189. Because Michigan, Wisconsin and Pennsylvania account for 46 electoral votes, had
            Clinton had won these states, she could have sealed the presidency with 274 total
            electoral votes.
FOF ¶ 1190. In other words, the 2016 election was effectively decided by 107,000 people in these
            three states, which accounts to 0.09% of all votes cast in the 2016 election.
FOF ¶ 1191. Had the DNC employed the Trust Property in 2016, she would have obtained
            117,114 additional votes in Michigan, 103,305 additional votes in Wisconsin, and
            213,352 additional votes in Pennsylvania.
FOF ¶ 1192. Only three Democrats knew of the Trust, DNC general counsel Robert Bauer, DNC
            local counsel Rajiv Parikh, Esq., and Philadelphia City Democratic Chairman U.S.
            Rep. Robert A. Brady.
FOF ¶ 1193. According to Brady, despite his repeated attempts, then DNC Chairwoman Debbie
            Wasserman Schultz was not made aware of the Trust. Then RNC Chairman Reince
            Preibus, on the other hand, had full working knowledge of the trust.
FOF ¶ 1194. Bauer’s knowledge of the Trust arose from his imposing the requirement that in
            2009, the Trust Agreement at ¶ 8(F) be amended to avoid the RNC’s liability from
            Res. 2009-23A as follows: “No national, state, county, municipal, ward, district and
            local committees of the Democratic or Republican Party as is or as a Qualified
            Beneficiary or any elected member therein shall be liable for and are fully
            indemnified and held harmless for any expense of distribution and for the


                                              166
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 215 of 334



               administration of the Trust, 20 Pa.C.S. § 7779, or for any advances heretofore or
               hereinafter made by the Trustee under 20 Pa.C.S. §§ 7769, 7780.6(a)(7), except for
               any surcharge assessed under subparagraph (E) in accordance with all due process.”
FOF ¶ 1195. Perkins Coie, as counsel to the DNC and the DNC nonetheless were and remain
            obliged to perform such appropriate due diligence as to satisfy the Best Judgment
            Rule. In ascertaining whether Perkins Coie’s absence in protecting the DNC’s
            interests, including its failure to appear at the hearings relative this Award, must be
            evaluated in conjunction with the DNC’s acts and omissions as Perkins Coie’s
            client.Cf. Pioneer Investment Services Company v. Brunswick Associates Limited
            Partnership, 507 U.S. 380, 385 (1993). The factors which we must consider are:
            including: (1) whether granting the delay will prejudice the RNC; (2) the length of
            the delay and its impact on efficient administration of the Trust generally and
            specifically this Arbitration proceeding; (3) whether the delay was beyond the
            reasonable control of the person whose duty it was to perform; (4) whether the DNC
            acted in good faith; and (5) whether the DC should be penalized for their counsel's
            mistake or neglect.”
               (1)   We find there was no prejudice to the RNC as its claims and defenses relate to
                     the administration of the Trust, not to any conduct of the DNC.
               (2)   As evidenced above, we find that Perkins Coie has prejudiced administration
                     of the Trust at the expense of the DNC and all other Qualified Beneficiaries in
                     that for want of the Trust Property, Mrs. Clinton lost the 2016 election.
               (3)   What weighs most heavily is that Perkins Coie’s acts and omissions is beyond
                     the reasonable control of any one attorney within Perkins Coie whose duty it
                     would be to adequately represent the DNC’s best interests, as it is initially the
                     client’s responsibility as principal to direct counsel being the agent. Outside of
                     Attorney Bauer, the only DNC official whom the Trust has successfully
                     interacted with is the current Associate Chairman and Counselor Jaime
                     Harrison, Esq. , the former South Carolina Democratic Chairman. We gather
                     that Harrison is an ad hoc DNC officer and not employed full-time and not
                     empowered with a comprehensive portfolio.
               (4)   Harrison has acted in good faith in promising his attention to directing Perkins
                     Coie, but we would be abusing our discretion if we didn’t find that given the
                     extent to which the RNC has destroyed the Trust, the DNC would not give the
                     Trust any priority as there is no service immediately available to deliver to the
                     DNC. The DNC’s officers like all public figures, suffers from the pressure of
                     the immediate, and can only be concerned with resources readily available at
                     their disposal, not a resource which is prospective. Any absence of good faith
                     on the DNC is directly attribute to the bad faith of the RNC.
               (5)   The law prohibits us from penalizing the DNC for Perkins Coie’s neglect.
     § 81. RNC Voter Suppression and Destroying Trust Elects Trump (¶¶ 1196-1258).
FOF ¶ 1196. A record 137.5 million Americans voted in the 2016 presidential election, according
            to new data from the U.S. Census Bureau. Overall voter turnout – defined as the
            share of adult U.S. citizens who cast ballots – was 61.4% in 2016, a share similar to
            2012 but below the 63.6% who say they voted in 2008. However, the U.S. Census


                                                167
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 216 of 334



               Bureau calculated that 35.4 percent of eligible citizens were not registered to vote in
               2014, as reported in “Who Votes? Congressional Elections and the American
               Electorate: 1978-2014,” July 16, 2015.
FOF ¶ 1197. The two parties are increasingly focusing their attention on the small handful of
            states they see as competitive in presidential elections. More than half of the
            campaign stops Clinton and Trump made between July 19and Nov. 7, 2016, — 57%
            — were in just four states: Florida, North Carolina, Ohio and Pennsylvania.
FOF ¶ 1198. And the campaigns spent 71% of their money in those four states, which all went for
            Trump on Election Day.
FOF ¶ 1199. Just 5% of the campaign stops made by the two candidates and 1% of the total
            spending were in non-battleground states.
FOF ¶ 1200. As noted above, Hillary Rodham Clinton lost the 2016 Presidential election because
            she did not avail herself to the Trust Property and because of ongoing voter
            suppression.
FOF ¶ 1201. Only 33 races for seats in the House of Representatives, less than 10% , were decided
            by 10 points or less.
FOF ¶ 1202. Voter turnout in 2016 was the second-highest in the past half-century, after the
            62.2% who turned out in 2008. However, upon closer examination, this assertion is
            misleading in that classes of voters who traditionally do not cast ballots did so, while
            those who traditionally do cast votes, did not.
FOF ¶ 1203.    Moreover, by comparison voter turnout routinely topped 62% in all three presidential
               contests held in the 1960s.
FOF ¶ 1204. A number of long-standing trends in presidential elections either reversed or stalled
            in 2016, as black voter turnout decreased, white turnout increased and the nonwhite
            share of the U.S. electorate remained flat since the 2012 election.
FOF ¶ 1205. The black voter turnout rate declined for the first time in 20 years in a presidential
            election, falling to 59.6% in 2016 after reaching a record-high 66.6% in 2012.
FOF ¶ 1206. The 7-percentage-point decline from the previous presidential election is the largest
            on record for blacks. (It’s also the largest percentage-point decline among any racial
            or ethnic group since white voter turnout dropped from 70.2% in 1992 to 60.7% in
            1996.)
FOF ¶ 1207. The number of black voters also declined, falling by about 765,000 to 16.4 million
            in 2016, representing a sharp reversal from 2012. With Barack Obama on the ballot
            that year, the black voter turnout rate surpassed that of whites for the first time.
            Among whites, the 65.3% turnout rate in 2016 represented a slight increase from
            64.1% in 2012.
FOF ¶ 1208. The Latino voter turnout rate held steady at 47.6% in 2016, compared with 48.0%
            in 2012. Overall turnout remained flat despite expectations heading into Election
            Day of a long-awaited, historic surge in Latino voters.



                                                168
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 217 of 334



FOF ¶ 1209. Due largely to demographic growth, the number of Latino voters grew to a record
            12.7 million in 2016, up from 11.2 million in 2012.
FOF ¶ 1210. Even so, the number of Latino nonvoters – those eligible to vote who do not cast a
            ballot, or 14 million in 2016 – was larger than the number of Latino voters, a trend
            that extends back to each presidential election since 1996.
FOF ¶ 1211. Meanwhile, the Asian voter turnout rate increased to 49.3% in 2016, up from 46.9%
            in 2012 and surpassing Hispanics for the first time since 1996. Asians continue to
            represent a smaller share of voters than Hispanics.
FOF ¶ 1212. Overall, about 5 million Asians voted in 2016, up from 3.8 million in 2012.
FOF ¶ 1213. The number of naturalized-citizen voters reached 10.8 million in 2016, up from 9.3
            million in 2012.
FOF ¶ 1214. In a year when immigration played a central role in the presidential campaign,
            turnout among naturalized-citizen voters (those who were immigrants born in
            another country who have naturalized to become U.S. citizens) was 54.3%, up from
            53.6% in 2012.
FOF ¶ 1215. Overall, the voter turnout rate among foreign-born citizens trailed that of U.S.-born
            voters, who had a 62.1% turnout rate in 2016.
FOF ¶ 1216. But among Asians and Hispanics – the nation’s two largest immigrant groups – the
            pattern was reversed. In 2016, turnout among Asian naturalized citizens was 51.9%
            compared with 44.9% for U.S.-born Asians.
FOF ¶ 1217. Among Hispanics, naturalized-citizen turnout was 53.4%, higher than the 45.5%
            turnout for U.S.-born Hispanics. Blacks, Hispanics, Asians and other racial or ethnic
            minorities accounted for 26.7% of voters in 2016, a share unchanged from 2012.
FOF ¶ 1218. Leading up to the election, the overall eligible voting population was the most
            racially and ethnically diverse ever.
FOF ¶ 1219. However, whites made up 73.3% of voters in 2016, a share unchanged from 2012,
            when they accounted for 73.7%.
FOF ¶ 1220. Meanwhile, blacks made up 11.9% of voters in 2016, down from 12.9% in 2012 –
            the first time since 2004 that blacks have declined as a share of voters.
FOF ¶ 1221. Hispanics have accounted for a growing share of the electorate for decades, and this
            trend continued in 2016, when they made up 9.2% of voters, up from8.4% in 2012.
            Asians made up 3.6% of all voters in 2016, up from 2.8% in 2012.
FOF ¶ 1222. The voter turnout rate increased among Millennials and those in Generation X.
            Millennials (those ages 18 to 35 in 2016) had a 49.4% voter turnout rate in 2016, up
            from 46.4% in 2012 when they were ages 18 to 31.
FOF ¶ 1223. Their turnout rate increased across racial and ethnic groups, with the exception of
            black millennials, 49.4% of whom turned out in 2016, compared with 55.0% in 2012.



                                              169
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 218 of 334



FOF ¶ 1224. This increase in the millennial voter turnout rate is not only because the generation
            has grown older (older voters vote at higher rates than younger voters), but also due
            to a higher turnout rate among its youngest members: 43.0% of 18 to 24 year olds
            voted in 2016, up from 41.2%, in 2012. Generation X (those ages 36 to 51 in 2016)
            turnout was 62.6%, up from 61.0% in 2012.
FOF ¶ 1225. By contrast, the voter turnout rate among older generations was flat.
FOF ¶ 1226. Turnout for Baby Boomers (those ages 52 to 70) was 68.7% in 2016, compared with
            68.9% in 2012, while among the Silent and Greatest generations (those ages 71 and
            older), it was 70.1% in 2016, compared with 71.8% in 2012.
FOF ¶ 1227. The voter turnout rate among women was 63.3% in 2016, mostly unchanged from
            63.7% in 2012.
FOF ¶ 1228. The rate increased among white women, to 66.8% in 2016 from 65.6% in 2012.
FOF ¶ 1229. But it decreased among black women (64.1% in 2016 versus 70.7% in 2012).
FOF ¶ 1230. Among Hispanic women, the turnout rate stayed flat: 50% in 2016, compared with
            49.8% in 2012. Meanwhile, among men, the voter turnout rate stayed flat (59.3% in
            2016 versus 59.7% in 2012), trailing the rate among women.
FOF ¶ 1231. Utilization of the Trust Property would have increased voter turnout across the board
            by an average 7.5%.
FOF ¶ 1232. Ironically, despite its reputed prowess, President Obama’s 2012 campaign generated
            only a 4.9% increase in voter turnout, whereas had the DNC or state and local
            Qualified Beneficiaries employed the Trust Property, Democrats would have realized
            voter turnout of 7.1% to 7.5%.
FOF ¶ 1233.   Although President Obama was easily re-elected, the Democrats forfeited any chance
              to regain control of the U.S. House, by winning the required 25 seats.
FOF ¶ 1234. There were 24 House seats where one party won the Presidency, the other the House
            election.
FOF ¶ 1235. 30 Congressional races had a margin of victory (MOV) of less than 5%, which 18
            were Democratic winners, but which 12 seats were won by Republicans. 33 races
            had a MOV between 5% and 10%, which 15 were Democratic winners while 18
            were won by the GOP.
FOF ¶ 1236. The Democrats were within the margin of error, with five to spare.
FOF ¶ 1237. While problematic to analyze nationwide, antidotal data clearly suggests moderate
            Republican voter turnout declined in the 2016 Presidential election. However, per
            the Pew Charitable Trust research that 33% of college-degree persons are
            Republicans, and the U.S. Census Bureau last projects that 212,132,000 or 42.3% of
            the U.S. adult population earned an associate or bachelor’s degree, the total number
            of college-educated Republicans would be 17,969,697 voters, give or take, based on
            the Census Bureau projecting that only 64.6% of VAP will actually register to vote.
            We find that the RNC’s usurpation of precinct committee people by denying them


                                              170
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 219 of 334



              the authority to maintain strike lists and whip up absent voters by using the Trust
              Property’s Election Day Whip™ module, equates to 1,347,727 college-educated
              Republicans did not vote. Had these voters cast their ballots, there is absolutely no
              assurance they would have towed the party line, as we know from Treadway’s
              Election analysis, statistically 20% of registered Republican voters will split their
              tickets, as compared to 40% of Democratic and Independent registered voters. Jack
              Treadway, Elections in Pennsylvania, A Century of Partisan Conflict in the Keystone
              State, Penn State Univ (2005).
FOF ¶ 1238. In Philadelphia’s four suburban or collar counties of Bucks, Chester, Delaware and
            Montgomery Counties, voter registration is relative parity between Democrats and
            Republicans, although historically each of these counties were solid Republicans.
            Nonetheless, the Republicans elected from these collar counties were moderates and
            sometimes, borderline liberal, e.g. U.S. Rep. Edward G. Biester (1967-1977) or State
            Sen. Edward L. Howard (1971-1986). Delaware County provided two PA Senate
            GOP floor leaders, Joseph Loeper (1989-2000) and Dominic F. Pileggi (2006-2014).
            Suburban Republican legislators, Federal and state have always been regarded as
            both independent of party influences, i.e., State Rep. Benjamin H. Wilson (1969-
            1988) and pragmatic, i.e. U.S. Sen. Richard Schweiker (1969-1981).
FOF ¶ 1239. Bucks County in particular, is a nationally regarded bellwether Congressional
            District.
FOF ¶ 1240. Combined, the collar counties voted more Democratic than they did in 2012 and sent
            almost as many voters to the polls (about 1.2 million on Tuesday and in 2012).
            Trump however, got a smaller percentage of the vote there than Romney, McCain
            or Bush, despite no substantive change in GOP voter registration from2008 through
            2016.
FOF ¶ 1241. Bucks County demonstrates the shifts that have taken place in just the past decade.
            According to City & State, the statewide political website site:
FOF ¶ 1242. “As recently as 2008, for example, Barack Obama was winning areas in Upper
            Bucks like Quakertown and Perkasie during the presidential election.
FOF ¶ 1243. “In 2012, President Obama was able to narrowly hold on in Bucks by running up the
            margins in the bottom portion of the county.
FOF ¶ 1244. “Four years later, Hillary Clinton also barely won Bucks – but with a different
            coalition. Towns bordering Northeast Philadelphia such as Bensalem and Croydon
            turned red while wealthier areas like Lower Makefield went blue.
FOF ¶ 1245. “This may be an example of the educational divide analysts have witnessed develop
            since the rise of Donald Trump.” The Atlantic further described how moderate
            Republicans did not support Trump, although demonstrating this as an education
            divide.” Per the Pew Charitable Trust research that 33% of college-degree persons
            are Republicans, and the U.S. Census Bureau last projects that 212,132,000 or 42.3%
            of the U.S. adult population earned an associate or bachelor’s degree, the total
            number of college-educated Republicans would be 27,816.869 voters, give or take.
FOF ¶ 1246. In an article by Andrew McGill posted Nov. 27, 2016, entitled “America's
            Educational Divide Put Trump in the White House. Even controlling for race and


                                              171
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 220 of 334



               income, the concentration of college degrees was the strongest indicator of whether
               a county would back the Republican.” “Economic discontent defined this election,
               and a populist won it. But bare economics do not appear to have played a leading
               role in how voters cast their ballots. The proportion of people who held a bachelor’s
               degree or higher was the primary correlate in how a county voted, far more than how
               much money the average towns person made, or how many had lost a job.
FOF ¶ 1247. “Education is tricky, because it’s tied up with so many other things. College
            graduates are generally more liberal; they’re also more insulated against
            unemployment and outsourcing than your average blue-collar factory worker (though
            that certainly could change). And, of course, there’s the ever-widening income gap
            between college graduates and everyone else. What looks like a strong correlation
            between higher education and opposition to Trump might just be a proxy for a
            hidden economic variable.
FOF ¶ 1248. “But if that’s the case, it’s not a simple connection. The education gap persists even
            when controlling for a county’s median income, its industrial base, and whether it
            has lost local manufacturing jobs. All those factors predict support for Trump, but
            not to the degree that education does. Neither does population density, a decent
            indicator for whether voters live in a rural or urban area. * * *.
FOF ¶ 1249.    The Republican nominee did worse in communities with strong minority populations
               (including a disappointing turnout among Asian voters, who are typically
               sympathetic to the GOP). Conversely, his support shot up in counties where very few
               residents have left their home state.
FOF ¶ 1250. Polling before the election suggested Trump voters were more likely to have
            remained in the communities where they were born; his electoral returns largely held
            that up. He also fared better in regions that have seen a recent influx of Hispanics,
            where there were few before.
FOF ¶ 1251. “Read one way, these figures support the white anxiety theory—that white
            Americans saw their way of life changing along racial lines and decided to try their
            own hand at identity politics. But consider that Great Britain saw nearly the same
            voting patterns earlier this year in the Brexit referendum, with education playing the
            strongest role in whether a region voted leave or remain in the European Union. The
            United Kingdom has racial politics, too, but they’re different than America’s. Indeed,
            that contest centered on how closely the U.K. wanted to knit itself into the larger
            world, a question the U.S. is grappling with right now as well.
FOF ¶ 1252. “That presents a less simplistic explanation: Trump won not solely because of
            economics, race, or globalization, but by some subtle interplay between the three.
FOF ¶ 1253.     Counties with well-educated residents consistently broke against Trump even when
               they weren’t particularly wealthy, as Nate Silver recently noted was the case with his
               hometown in Michigan.
FOF ¶ 1254. They voted Democratic even when surrounded by relatively red-leaning neighbors
            (see Harrisonburg, Virginia, or Asheville, North Carolina).
FOF ¶ 1255.    Some of the counties hosted college towns, distorting their overall demographics, but
               not all of them. Something about living in a better-educated area made people favor


                                                172
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 221 of 334



              Clinton, and it didn’t have as much to do with money as widely suggested.”
FOF ¶ 1256. The RNC, as any political entity, understands that partisans’ TLI (Turnout Loyalty
            Index) is always superior to inactive party voters’ TLI.
FOF ¶ 1257. In 2016, the RNC and its “allied and friends” as defined by the March 18, 2013
            Growth and Opportunity Project report, concentrated on getting GOP/Tea Party
            partisans to the polls, which could be done without grassroots mobilization.
FOF ¶ 1258. Getting the balance of Republican voters to the polls, however, requires the
            traditional strike list/vote whipping that can only be done by precinct committee
            people, the institution which the RNC has decimated since the late 1980s, as
            discussed more fully infra.
       § 82. Trump Election Result of Total Institutional Meltdown (¶¶ 1259-1269).
FOF ¶ 1259. Donald Trump was elected due to a total institutional meltdown of not only the RNC
            and the DNC, but also the media.
FOF ¶ 1260. Trump is the first person elected President without any prior public service, be it
            elected office, civil service, or military service.
FOF ¶ 1261. Prior U.S. Presidents who are poorly ranked by historians, e.g., Arthur M.
            Schlesinger Sr. In 1948, the Siena Research Institute of Siena College conducting
            surveys in 1982, 1990, 1994, 2002 and 2010, nonetheless had some notable
            successes prior to ascending to the Presidency:
              (1)   John Quincy Adams served as minister and ambassador to foreign nations, and
                    treaty negotiator, Secretary of State, a U.S. Senator, and the sixth President of
                    the United States from 1825 to 1829, and later distinguished himself as a U.S.
                    Representative.
              (2)   John Tyler served as a Virginia state legislator, governor, U.S. representative,
                    and U.S. senator before ascending to the office as the 10th President upon the
                    death of William Henry Harrison.
              (3)   Millard Fillmore read for the bar, was prominent in the Buffalo area as an
                    attorney and politician, was elected to the New York Assembly, Comptroller
                    General and to the U.S. House of Representatives, serving as Ways and Means
                    Chairman, and Comptroller General of New York, before becoming 13th
                    President upon the death of Zachary Taylor.
              (4)   Franklin Pierce was a successful attorney, served in the U.S. House and U.S.
                    Senate before becoming the 14th President.
              (5)   James Buchanan was the 17th United States Secretary of State and had served
                    in the Senate and House of Representatives, and as Ambassador to Russia and
                    United Kingdom before becoming the 15th President.
              (6)   Andrew Johnson served as alderman and mayor, state representative, state
                    senate and the U.S. House, and U.S. Senate before picked as Lincoln’s running
                    mater, becoming the 17th President.


                                               173
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 222 of 334



              (7)   Warren G. Harding was a successful newspaper publisher, Ohio State Senator
                    and Lt. Governor, and U.S. Senator before being elected 29th President.
FOF ¶ 1262. It is universally accepted as evidenced by most state and county party committees,
            to endorse a candidate prior to the party’s primary.
FOF ¶ 1263. The RNC does so sub silento with an incumbent Republican President.
FOF ¶ 1264. Curly Haugland suggested to us that the RNC should endorse candidates for
            President, but never followed through with an informal grievance pursuant to IOP
            Rule 4(d).
FOF ¶ 1265. Many highly qualified candidates ran for the GOP Presidential nomination in 2016,
            notably former FL Governor Jeb Bush and Ohio Governor John Kasich. Sen. Marco
            Rubio (R-FL) and Sen. Ted Cruz (R-TX) and NJ Gov. Chris Christie were second-
            tier candidates.
FOF ¶ 1266. However, Donald Trump, by virtue of his eccentricity and unconventionality, earned
            substantial earned media (press coverage), which no amount of TV advertising was
            able to overcome.
FOF ¶ 1267. The national media coverage of Trump, in pursuit of their ratings and circulation, in
            conjunction with the extreme conservative vote, was primarily responsible for
            electing him.
FOF ¶ 1268. The RNC had the responsibility to assure that only qualified candidates run and
            thereafter secure the party’s nomination for President.
FOF ¶ 1269. Endorsement of a Republican in the Presidential primary is not new, given that in the
            19th century and well into the 20th century, Republican “bosses” (nowadays styled
            as the Party Elite) virtually endorsed candidates for President. The only difference
            between a formal endorsement and historical conduct is the degree of transparency.
            § 83. RNC Voter Suppression Increases Polarization (¶¶ 1270-1272).
FOF ¶ 1270. Voter Turnout Precipitously Declines. Data demonstrates voter turnout has
            precipitously declined in all combined general and municipal elections. For example,
            in Pennsylvania the GOP's TLI (Turnout Loyalty Index) plummeted from 82.5% to
            49.5% . See e.g., Jack Treadway, Elections in Pennsylvania, A Century of Partisan
            Conflict in the Keystone State, Penn State Univ (2005).
FOF ¶ 1271. The 2014 Non-Presidential Election voter turnout was the lowest since World War
            I.
FOF ¶ 1272. In the immediate past 2018 Primary, Philadelphia’s voter turnout was only 17%,
            notwithstanding the national belief that Democrats are energized to turnout because
            of Trump.
             § 84. Cost to GOP for RNC to Abandon Trust Property (¶ 1273).
FOF ¶ 1273. The RNC in the year it choose in to abandon the Trust Property it equitably owns,
            responded to the Democrats’ technological superiority by spending (with the NRCC


                                              174
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 223 of 334



               and NRSC) approximately $33 million (24% of its total expenditures) or 159% what
               DNC, DCCC and DSCC spent on consultants. While the GOP spent $9.8 million on
               list management, 5 to 1 what Democrats spent, Democrats outspent GOP almost 2
               to 1, $51.9 million to $27.7 million on Internet technology, grassroots and
               telemarketing. The GOP retained not one industry-recognized ASP (Applied Service
               Provider); while the Democrats retained 6 such ASPs.
          § 85. RNC Judicial Admissions re Its Internet Failures (¶¶ 1274-1276).
FOF ¶ 1274. In the RNC’s last but failed attempt to overturn BCRA, it admitted the following:
FOF ¶ 1275. “The RNC plans to use funds from the State Elections Accounts to make direct
            contributions to state and local candidates. * * * We are merely looking to compete
            on an equal playing field in these states." Affidavit of Richard Clinton Beeson, RNC
            Political Director, ¶ 6 (Jan. 26, 2009).
FOF ¶ 1276. “As a party, the RNC has lived under BCRA for three cycles. The potential problems
            that the RNC identified its briefs to the McConnell Court are even more acute than
            anticipated. For example the rise of 527s (and the resulting failure of the FEC to
            regulate) has left the RNC at a fundraising disadvantage for a host of its activities.
            Similarly, the RNC has been negatively affected by the explosion of [I]nternet
            fundraising, barriers to collaborative relationships between national party and state
            parties, and inequality of restrictions on a party's ability to raise and spend funds.”
            Affidavit of Richard Clinton Beeson, RNC Political Director, ¶ 21 (Jan. 26 2009)
            (emphasis added).
             § 86. RNC Increases Dependence on Large Donors (¶¶ 1277-1324).
FOF ¶ 1277. One lesson of the 2014 election cycle was that more money came from fewer people.
            Basically “One Percent of the One Percent of Americans” — the top 31,000 or so
            donors, roughly equal to one percent of one percent of the U.S. population over the
            last three elections.
FOF ¶ 1278. Because of the demographics of the “One Percent of the One Percent,” coupled with
            the Supreme Court’s Citizens United ruling, its dominance and conservative leaning
            bent benefit the RNC over the DNC.
FOF ¶ 1279. Data shows even within the top .01 percent, the donors at the very peak are
            contributing more and more of the money.
FOF ¶ 1280. Data was analyzed by the Center for Responsive Politics and the Sunlight
            Foundation.
FOF ¶ 1281. In 2014, the top .01 percent accounted for just more than $1 billion worth of
            donations, up from $732.7 million in the previous midterm in 2010.
FOF ¶ 1282. The 61% increase far exceeds the rate of inflation or the increase in the election’s
            total cost, meaning this top group of donors assumed a far greater role in financing
            the most recent election than the previous midterm.
FOF ¶ 1283. According to OpenSecrets.org data, all donors in the 2010 election gave roughly
            $3.48 billion, of which the top 32,000 or so paid for about 20 percent.


                                               175
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 224 of 334



FOF ¶ 1284. In 2014, all donors chipped in $4.01 billion; the top One Percent of the One
            Percenters accounted for about 28.6 percent of that.
FOF ¶ 1285. Even among the top .01 percent, there is a perceptible trend toward the biggest
            donors shouldering more and more of the cost.
FOF ¶ 1286. In 2010, it took at least $8,200 in donations reported to the Federal Election
            Commission to land in this exalted club.
FOF ¶ 1287. In 2014, the entry fee was $8,810 — an increase smaller than the rate of inflation,
            meaning that it was easier to get into the top .01 percent in 2014.
FOF ¶ 1288. Similarly, the median donation from this group in 2010 was $13,500, while in 2014
            it was up to $14,850, resulting in the top .01 percent gave $447 million more in 2014.
            The most generous donors among the top 32,000 or so who make up the .01 percent
            gave more in 2014 than in 2010.
FOF ¶ 1289. The median donation for the top third of this group — roughly 10,400 donors each
            cycle — in 2014 was $37,600, up $5,100 from the same group in 2010.
FOF ¶ 1290. In 2010, that group of top 10,400 or so donors gave $488.4 million, or about 56
            percent of the total donated by the .01 percent.
FOF ¶ 1291. By 2014, the top 10,400 donors gave nearly twice as much — $911.1 million, or
            roughly 86.5 percent of the donations from the larger group.
FOF ¶ 1292. Data suggests that even within the top .01 percent, there is apparently an elite set of
            donors pulling away from the pack.
FOF ¶ 1293. The .01 percent includes wealthy individuals from both ends of the political
            spectrum, but there are relatively few in between and the numbers at the extremes are
            growing. And more of this money is coming from the right.
FOF ¶ 1294. The vast majority of donors in this demographic gave overwhelmingly, if not
            entirely, to one side or the other.
FOF ¶ 1295. In 2010, there were 12,178 donors in the .01 percent who gave no money to
            Democratic or liberal recipients at the federal level, and a similar 12,782 who gave
            no money to Republican or conservative causes.
FOF ¶ 1296. In 2012, a presidential year, there were suddenly 14,672 donors who gave to no
            Democratic or liberal recipients, and only 10,672 who gave to no Republican or
            conservative ones.
FOF ¶ 1297. By 2014, the trend toward greater partisanship had solidified, though the
            conservatives dominated — a full 15,147 (or almost half of the .01 percent) gave no
            money to Democrats or liberals, while 13,333 gave nothing to any Republicans or
            conservatives.
FOF ¶ 1298. There were just 174 donors among the 32,000 in 2014 who gave equally to both
            sides — one less than in 2010.



                                               176
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 225 of 334



FOF ¶ 1299. And the biggest donor who gave to both sides in 2014 was only the 980th largest
            donor overall. The big money clearly lands on the extremes of the spectrum. Overall,
            donations from the top donors numbering .01 percent of the population have moved
            from favoring Democrats and liberals to favoring Republicans and conservatives.
FOF ¶ 1300. In 2010, 45.1% of donations from this set went to Democratic or liberal recipients,
            more than the 42.7 % that went to Republican or conservative recipients.
FOF ¶ 1301. In 2012, the equation changed dramatically, with just 36.5% of the group’s money
            going to the left and 59.7% going to the right.
FOF ¶ 1302. By 2014, the .01% were slightly more interested in liberal recipients than they’d
            been in the presidential cycle, as 42.7% of donations from these elite donors went to
            liberals while 46.8% went to conservatives, almost exactly flipped from the picture
            in 2010.
FOF ¶ 1303. While data is still being crunched for 2016, Open Secrets reports that only 0.25% of
            donors gave 67.6% of all campaign contributions in 2016.
FOF ¶ 1304. Only 866 donors contributed more than $100,000 and 30% or $92.3 million went to
            the GOP, 19% or $57.9 million went to Democratic candidates.
FOF ¶ 1305. Hillary Clinton has raised a higher percentage of her campaign funds from women
            than any major party presidential candidate in recent history. She’s also raised a
            higher total in contributions from women than any other candidate at this point in the
            cycle.
FOF ¶ 1306. And Donald Trump has the dubious honor of achieving the exact opposite: He has
            raised less from women than any prior presidential candidate.
FOF ¶ 1307. Ironically, of the top ten individual contributors in 2016, the majority, six, were only
            Democratic contributors, as follows:
FOF ¶ 1308. Uihlein, Richard & Elizabeth, Lake Forest, IL $25,829,400 to Republicans.
FOF ¶ 1309. Steyer, Thomas & F. & Kathryn Ann, San Francisco, CA $16,006,456 to Democrats.
FOF ¶ 1310. Sussman, S. Donald, Ft Lauderdale, FL $8,328,900 to Democrats.
FOF ¶ 1311. Soros, George, New York, NY $7,695,036 $4,851,400 to Democrats.
FOF ¶ 1312. Marcus, Bernard & Billi Wilma, Atlanta, GA $5,798,375 to Republicans.
FOF ¶ 1313. Eychaner, Fred, Chicago, IL              $4,830,700 to Democrats.
FOF ¶ 1314. Marcus, George M. & Judith, Palo Alto, CA $4,273,025 to Democrats.
FOF ¶ 1315. Mercer, Robert L. & Diana, East Setauket, NY $4,073,400 to Republicans.
FOF ¶ 1316. Laufer, Henry B. & Marsha Z., Lantana, FL $3,570,749 to Democrats.
FOF ¶ 1317. Cohen, Steven A. Greenwich, CT, $3,365,800 to Republicans.


                                               177
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 226 of 334



FOF ¶ 1318. All told, 61 of the top 100 individual donors in 2018 gave exclusively to Republican
            and/or conservative causes.
FOF ¶ 1319. In 2016, the average U.S. House Winner Spent $1,495,633, the average U.S. Senate
            winner, $12,159,217 The average U.S. House loser spent t $354,116, on the Senate
            side, $5,796,020. The most expensive campaigns were $13,393,344 for U.S. Rep.
            Paul Ryan (R-WI) and $30,910,557 for U.S. Sen. Pat Toomey (R-PA).
FOF ¶ 1320. The lease expensive campaigns were U.S. Rep. Val Demings (D-Fla) who spent
            $11,688 and $2,786,736 for U.S. Sen. John Hoeven (R-ND).
FOF ¶ 1321. Number of Incumbents Seeking Reelection were 393 in the U.S. House, 29 in the
            U.S. Senate.
FOF ¶ 1322. Number of Incumbents reelected were 380 in the House, representing 97%
            incumbent retention rate, and 27 in the Senate, representing a 93% retention rate.
            Number of Close Races (winning margin less than 10%) were 44 in the House, 9 in
            the Senate.
FOF ¶ 1323. The average Winner's Vote Percentage was 66% in the House, 57% in the Senate.
            Average Winner's Receipts from PACs was $737,982 in the House, $2,871,655 in
            the Senate.
FOF ¶ 1324. Most Receipts from PACs was U.S. Rep. Kevin McCarthy (R-CA) $3,279,747and
            $5,877,951 for U.S. Sen. Pat Toomey (R-PA).
               § 87. RNC Impairs Two-Party System Viability (¶¶ 1325-1343).
FOF ¶ 1325. The simplest measure of the party strength in a state’s (VEP) voting eligible
            population is the breakdown-by-party totals from its voter registration figures wqhich
            are obtained from the websites of the Secretaries of State or the Boards of Elections
            of the respective states.
FOF ¶ 1326. As of 2018, 28 states and the District of Columbia allow registered voters to indicate
            a party preference when registering to vote.
FOF ¶ 1327. The following 22 states (mostly in the South and the Midwest) do not provide for
            party preferences in voter registration: Alabama, Arkansas, Georgia, Hawaii, Idaho,
            Illinois, Indiana, Michigan, Minnesota, Mississippi, Missouri, Montana, North
            Dakota, Ohio, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia,
            Washington and Wisconsin.
FOF ¶ 1328. The partisan breakdown demographics which are analyzed by us are obtained from
            that the respective states’ party registration figures as where indicated.
                (1) Alabama - Republican 49%-35%
                (2) Alaska - Republican 26.7% - 13.8%
                (3) Arizona - Republican 34.4 - 28.9%
                (4) Arkansas - Republican 44% - 27%


                                               178
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 227 of 334



       (5) California - Democratic 43.3% - 28.1%
       (6) Colorado - Republican 32.9% - 30.9%
       (7) Connecticut - Democratic 36.4% -20.8%
       (8) Delaware - Democratic 47.5% - 28.0%
       (9) District of Columbia
      (10) Florida - Democratic 38.8% - 35.0%
      (11) Georgia - Republican 43% - 39%
      (12) Hawaii - Democratic 49% - 35%
      (13) Idaho - Republican 52% -27%
      (14) Illinois - Democratic 47% - 35%
      (15) Indiana - Republican 44% - 37%
      (16) Iowa - Republican 32.0% - 31.1%
      (17) Kansas - Republican 44.1% - 24.3%
      (18) Kentucky - Democratic 53.4% - 38.8%
      (19) Louisiana - Democratic 46.8% - 27.7%
      (20) Maine - Democratic 31.9% - 27.1%
      (21) Maryland - Democratic 54.9% - 25.7%
      (22) Massachusetts - Democratic 35.3% - 10.9%
      (23) Michigan - Democratic 44% -37%
      (24) Minnesota - Democratic 44% - 39%
      (25) Mississippi - Republican 46% - 38%
      (26) Missouri - Republican 46% - 38 %
      (27) Montana - Republican 51% -33%
      (28) Nebraska - Republican 48.3% - 30.9%
      (29) Nevada - Democratic 39.7% -34.6%
      (30) New Hampshire - Republican 30.1% -27.2%



                                   179
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 228 of 334



               (31) New Jersey - Democratic 32.7% - 19.7%
               (32) New Mexico - Democratic 46.6% -31.2%
               (33) New York -Democratic 49.4% - 23.9%
               (34) North Carolina - Democratic 41.7% -30.4%
               (35) North Dakota - Republican 47% - 36%
               (36) Ohio - Republican 42% - 42%
               (37) Oklahoma - Republican 46.8% - 38.2%
               (38) Oregon -Democratic 37.8% - 29.9%
               (39) Pennsylvania - Democratic 49.5% - 36.7%
               (40) Rhode Island - Democratic 41.4% - 10.9%
               (41) South Carolina - Republican 44% - 29%
               (42) South Dakota - Republican 46.2% - 33.8%
               (43) Tennessee - Republican 27% - 35%
               (44) Texas - Republican 41% - 37%
               (45) Utah - Republican 59% - 26%
               (46) Vermont - Democratic 47% - 31%
               (47) Virginia - Republican 42% - 40%
               (48) Washington -Democratic 45% - 37%
               (49) West Virginia - Democratic 49.4% - 28.9%
               (50) Wisconsin -Democratic 43% - 41%
               (51) Wyoming - Republican 66.7% - 19.8%
FOF ¶ 1329. Only Wyoming has a majority of registered voters identifying themselves as
            Republicans; two states have a majority of registered voters identifying themselves
            as Democrats: Maryland and Kentucky.
FOF ¶ 1330. Since 2010, Louisiana, Pennsylvania and West Virginia have all seen their
            Democratic-majority registrations slip to just Democratic-pluralities.
FOF ¶ 1331. For those states that do not allow for registration by party, Gallup's annual polling
            of voter party identification by state is the next best metric of party strength in the
            U.S. states.


                                               180
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 229 of 334



FOF ¶ 1332. Historically, any time a party suffered a Congressional turnover percentage loss
            greater than 13% it took 12 years to recover. Yet today after it suffered in 2006 such
            a loss, the GOP in 2018 controls:
               (1)   The Presidency 306 electoral votes to 232.
               (2)   The U.S. Senate 51 seats to 47 (48) seats (two Independents also caucus with
                     the Democrats).
               (3)   The U.S. House 239 seats to 191 seats with five vacancies.
               (4)   Governor’s offices 34-15 with one independent.
               (5)   State Senate Chambers 35-12-3 (The New York State Senate currently operate
                     under a coalition between majority Republicans and independent Democrats.
                     Connecticut Senate is tied. Nebraska is unicameral and nonpartisan).
               (6)   State House Chambers 31-17-1 (The Alaska State House currently operates
                     under a coalition of Democrats, Republicans and independents).
FOF ¶ 1333. Justice O’Connor speaking first Davis v. Bandemer, 478 U.S. 109, 145 (1986)
            (O'Connor, J. concurring) stated: “There can be little doubt that the emergence of a
            strong and stable two-party system in this country has contributed enormously to
            sound and effective government. The preservation and health of our political
            institutions . . . depends to no small extent on the continued vitality of our two-party
            system, which permits both stability and measured change.” The Court later adopted
            Justice O’Connor’s observations in Timmons v. Twin Cities Area New Party, 520
            U.S. 351, 367 (1997).
               (1)   The reasoning behind this is that political parties are an essential component
                     of the government’s checks and balance system, representing polar views as
                     either the Hamiltonian (centralized) government or the Jeffersonian
                     (decentralized) government. See Theodore J. Lowi, Party, Policy, and the
                     Constitution in America, in William N. Chambers and W. Dean Burnham, The
                     American Party Systems 238-76 (2d ed. 1975).
               (2)   The Supreme Court reiterated in Storer v. Brown, 415 U.S. 724, 736 (1974)
                     that “splintered parties and unrestrained factionalism may do significant
                     damage to the fabric of government.”
               (3)   Debate over public policies is merely striking the proper balance between the
                     Hamiltonian and Jeffersonian poles. “Competition in ideas and governmental
                     policies is at the core of our electoral process and of the First Amendment
                     freedoms.” Williams v. Rhodes, 393 U.S. 23, 32 (1968).
               (4)   There is substantial state interest in encouraging compromise and political
                     stability by promoting the two party system. Storer v. Brown, 415 U.S. at 729.
               (5)   This is because of right of qualified voters, regardless of their political
                     persuasion, to cast their votes effectively. Williams v. Rhodes, 393 U.S. at 30.
               (6)   “No right is more precious in a free country than that of having a voice in the


                                                181
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 230 of 334



                     election of those who make the laws under which, as good citizens, we must
                     live. Other rights, even the most basic, are illusory if the right to vote is
                     undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964).
FOF ¶ 1334.     As expressed in an April 27, 2012 Washington Post op/ed piece by Thomas E. Mann
               and Norman J. Ornstein: “The GOP has become an insurgent outlier in American
               politics. It is ideologically extreme; scornful of compromise; unmoved by
               conventional understanding of facts, evidence and science; and dismissive of the
               legitimacy of its political opposition.”
FOF ¶ 1335. “When one party moves this far from the mainstream, it makes it nearly impossible
            for the political system to deal constructively with the country’s challenges.” Id.
FOF ¶ 1336. “It is clear that the center of gravity in the Republican Party has shifted sharply to the
            right. Its once-legendary moderate and center-right legislators in the House and the
            Senate — think Bob Michel, Mickey Edwards, John Danforth, Chuck Hagel — are
            virtually extinct.” Today, you can replace the aforementioned names with Charlie
            Dent, John McCain and even Lindsay Graham.
FOF ¶ 1337. “The post-McGovern Democratic Party, by contrast, while losing the bulk of its
            conservative Dixiecrat contingent in the decades after the civil rights revolution, has
            retained a more diverse base. Since the Clinton presidency, it has hewed to the
            center-left on issues from welfare reform to fiscal policy. While the Democrats may
            have moved from their 40-yard line to their 25, the Republicans have gone from their
            40 to somewhere behind their goal post.” Mann and Ornstein, Id.
FOF ¶ 1338. “Today, thanks to the GOP, compromise has gone out the window in Washington.
            In the first two years of the Obama administration, nearly every presidential initiative
            met with vehement, rancorous and unanimous Republican opposition in the House
            and the Senate, followed by efforts to delegitimize the results and repeal the
            policies.” Id.
FOF ¶ 1339. “The filibuster, once relegated to a handful of major national issues in a given
            Congress, became a routine weapon of obstruction, applied even to widely supported
            bills or presidential nominations. And Republicans in the Senate have abused the
            confirmation process to block any and every nominee to posts such as the head of the
            Consumer Financial Protection Bureau [and even a Supreme Court Justice] solely to
            keep laws that were legitimately enacted from being implemented.” Id.
FOF ¶ 1340. Former U.S. Senator Chuck Hagel (R-Nebraska) called the GOP “irresponsible” in
            an interview with the Financial Times (Sept. 1, 2011), at the height of the
            debt-ceiling battle. “I think the Republican Party is captive to political movements
            that are very ideological, that are very narrow,” he said. “I’ve never seen so much
            intolerance as I see today in American politics.”
FOF ¶ 1341. Many more Republican legislators and political leaders fully concur, but do not
            speak aloud for fear of retribution as articulated by Freeman.
FOF ¶ 1342. These forms of punishment is usually excommunication and ostracization from the
            party hierarchy, which includes full loss of access to the policy-making leaders,
            otherwise necessary to provide input (as GOP leaders limit policy-making decisions
            to themselves). Nowadays, it also means denying campaign funding and support and


                                                182
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 231 of 334



              in increasingly frequent instances, finding party primary opponents, usually of more
              strident conservative viewpoints
FOF ¶ 1343. The overall situation regarding the Republican Party is perhaps best described by
            Arizona’s two U.S. Senators, the late John McCain and Jeff Flake, whose floor
            speeches (the former October 24, 2017 and the latter July 25, 2017) are as follows:
              “Mr. FLAKE: At a moment when it seems that our democracy is more defined
              by our discord and our dysfunction than by our own values and principles, let
              me begin by noting the somewhat obvious point that these offices that we hold
              are not ours indefinitely. We are not here simply to mark time. Sustained
              incumbency is certainly not the point of seeking office and there are times when
              we must risk our careers in favor of our principles. Now is such a time.
              “It must also be said that I rise today with no small measure of regret. Regret
              because of the state of our disunion. Regret because of the disrepair and
              destructiveness of our politics. Regret because of the indecency of our
              discourse. Regret because of the coarseness of our leadership.
              “Regret for the compromise of our moral authority, and by our, I mean all of our
              complicity in this alarming and dangerous state of affairs. It is time for our
              complicity and our accommodation of the unacceptable to end. In this century,
              a new phrase has entered the language to describe the accommodation of a new
              and undesirable order, that phrase being the new normal.
              “But we must never adjust to the present coarseness of our national dialogue
              with the tone set up at the top. We must never regard as normal the regular and
              casual undermining of our democratic norms and ideals. We must never meekly
              accept the daily sundering of our country. The personal attacks, the threats
              against principles, freedoms and institution, the flagrant disregard for truth and
              decency.
              “The reckless provocations, most often for the pettiest and most personal
              reasons, reasons having nothing whatsoever to do with the fortunes of the
              people that we have been elected to serve. None of these appalling features of
              our current politics should ever be regarded as normal. We must never allow
              ourselves to lapse into thinking that that is just the way things are now.
              “If we simply become inured to this condition, thinking that it is just politics as
              usual, then heaven help us. Without fear of the consequences and without
              consideration of the rules of what is politically safe or palatable, we must stop
              pretending that the degradation of our politics and the conduct of some in our
              executive branch are normal. They are not normal. Reckless, outrageous and
              undignified behavior has become excused and countenanced as telling it like it
              is when it is actually just reckless, outrageous and undignified.
              “And when such behavior emanates from the top of our government, it is
              something else. It is dangerous to a democracy. Such behavior does not project
              strength because our strength comes from our values. It instead projects a
              corruption of the spirit and weakness. It is often said that children are watching.
              Well, they are. And what are we going to do about that? When the next
              generation asks us, ‘Why didn’t you do something? Why didn’t you speak up?’


                                                183
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 232 of 334



      What are we going to say?
      “Mr. President, I rise today to say: enough. We must dedicate ourselves to
      making sure that the anomalous never becomes the normal. With respect and
      humility, I must say that we have fooled ourselves for long enough that a pivot
      to governing is right around the corner, a return to civility and stability right
      behind it.We know better than that. By now, we all know better than that. Here
      today I stand to say that we would be better served — we would better serve the
      country — by better fulfilling our obligations under the Constitution by
      adhering to our Article 1 — “old normal,” Mr. Madison’s doctrine of separation
      of powers. This genius innovation which affirms Madison’s status as a true
      visionary — and for which Madison argued in Federalist 51 — held that the
      equal branches of our government would balance and counteract with each
      other, if necessary.“Ambition counteracts ambition,” he wrote. But what
      happens if ambition fails to counteract ambition? What happens if stability fails
      to assert itself in the face of chaos and instability? If decency fails to call out
      indecency? Were the shoe on the other foot, we Republicans — would we
      Republicans meekly accept such behavior on display from dominant
      Democrats?
      “Of course, we wouldn’t, and we would be wrong if we did. When we remain
      silent and fail to act, when we know that silence and inaction is the wrong thing
      to do because of political considerations, because we might make enemies,
      because we might alienate the base, because we might provoke a primary
      challenge, because ad infinitum, ad nauseam, when we succumb to those
      considerations in spite of what should be greater considerations and imperatives
      in defense of our institutions and our liberty, we dishonor our principles and
      forsake our obligations. Those things are far more important than politics.
      “Now, I’m aware that more politically savvy people than I will caution against
      such talk. I’m aware that there’s a segment of my party that believes that
      anything short of complete and unquestioning loyalty to a president who
      belongs to my party is unacceptable and suspect. If I have been critical, it is not
      because I relish criticizing the behavior of the president of the United States.If
      I have been critical, it is because I believe it is my obligation to do so. And as
      a matter and duty of conscience, the notion that one should stay silent — and as
      the norms and values that keep America strong are undermined and as the
      alliances and agreements that ensure the stability of the entire world are
      routinely threatened by the level of thought that goes into 140 characters — the
      notion that we should say or do nothing in the face of such mercurial behavior
      is ahistoric and, I believe, profoundly misguided.A president, a Republican
      president named Roosevelt, had this to say about the president and a citizen’s
      relationship to the office: “The president is merely the most important among
      a large number of public servants. He should be supported or opposed exactly
      to the degree which is warranted by his good conduct or bad conduct, his
      efficiency or inefficiency in rendering loyal, able and disinterested service to the
      nation as a whole.”
      “He continued: “Therefore, it is absolutely necessary that there should be —
      that there should be a full liberty to tell the truth about his acts and this means
      that it is exactly as necessary to blame him when he does wrong as to praise him
      when he does right. Any other attitude in an American citizen is both base and


                                        184
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 233 of 334



      servile.” President Roosevelt continued, “To announce that there must be no
      criticism of the president or that we are to stand by a president, right or wrong,
      is not only unpatriotic and servile, but is morally treasonable to the American
      public.”Acting on conscience and principle in a manner — is the manner — in
      which we express our moral selves and as such, loyalty to conscience and
      principle should supersede loyalty to any man or party. We can all be forgiven
      for failing in that measure from time to time. I certainly put myself at the top of
      the list of those who fall short in this regard. I am holier than none.
      “But too often we rush to salvage principle — not to salvage principle, but to
      forgive and excuse our failures so that we might accommodate them and go
      right on failing until the accommodation itself becomes our principle. In that
      way and over time, we can justify almost any behavior and sacrifice any
      principle. I am afraid that this is where we now find ourselves.When a leader
      correctly identifies real hurt and insecurity in our country, and instead of
      addressing it, goes to look for someone to blame, there is perhaps nothing more
      devastating to a pluralistic society. Leadership knows that most often a good
      place to start in assigning blame is to look somewhat closer to home. Leadership
      knows where the buck stops.
      “Humility helps, character counts. Leadership does not knowingly encourage
      or feed ugly or debased appetites in us. Leadership lives by the American creed,
      “E pluribus unum.” From many one. American leadership looks to the world
      and just as Lincoln did, sees the family of man. Humanity is not a zero sum
      game. When we have been at our most prosperous, we have been at our most
      principled, and when we do well, the rest of the world does well.
      “These articles of civic faith have been critical to the American identity for as
      long as we have been alive. They are our birthright and our obligation. We must
      guard them jealously and pass them on for as long as the calendar has days. To
      betray them or to be unserious in their defense is a betrayal of the fundamental
      obligations of American leadership and to behave as if they don’t matter is
      simply not who we are.Now the efficacy of American leadership around the
      globe has come into question. When the United States emerged from World War
      II, we contributed about half of the world’s economic activity. It would have
      been easy to secure our dominance keeping those countries who had been
      defeated or greatly weakened during the war in their place. We didn’t do that.
      It would have been easy to focus inward.
      “We resisted those impulses. Instead, we financed reconstruction of shattered
      countries and created international organizations and institutions that have
      helped provide security and foster prosperity around the world for more than 70
      years.Now it seems that we, the architects of this visionary rules-based world
      order that has brought so much freedom and prosperity, are the ones most eager
      to abandon it. The implications of this abandonment are profound and the
      beneficiaries of this rather radical departure in the American approach to the
      world are the ideological enemies of our values. Despotism loves a vacuum and
      our allies are now looking elsewhere for leadership. Why are they doing this?
      None of this is normal.
      “And what do we, as United States senators, have to say about it? The principles
      that underlie our politics, the values of our founding, are too vital to our identity


                                        185
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 234 of 334



      and to our survival to allow them to be compromised by the requirements of
      politics because politics can make us silent when we should speak and silence
      can equal complicity. I have children and grandchildren to answer to.And so,
      Mr. President, I will not be complicit or silent. I’ve decided that I would be
      better able to represent the people of Arizona and to better serve my country and
      my conscience by freeing myself of the political consideration that consumed
      far too much bandwidth and would cause me to compromise far too many
      principles.
      “To that end, I’m announcing today that my service in the Senate will conclude
      at the end of my term in early January 2019. It is clear at this moment that a
      traditional conservative, who believes in limited government and free markets,
      who is devoted to free trade, who is pro-immigration, has a narrower and
      narrower path to nomination in the Republican Party, the party that has so long
      defined itself by its belief in those things.
      “It is also clear to me for the moment that we have given in or given up on the
      core principles in favor of a more viscerally satisfying anger and resentment. To
      be clear, the anger and resentment that the people feel at the royal mess that
      we’ve created are justified. But anger and resentment are not a governing
      philosophy.
      “There is an undeniable potency to a populist appeal by mischaracterizing or
      misunderstanding our problems and giving in to the impulse to scapegoat and
      belittle — the impulse to scapegoat and belittle threatens to turn us into a
      fearful, backward-looking people. In the case of the Republican Party, those
      things also threaten to turn us into a fearful, backward-looking minority party.
      “We were not made great as a country by indulging in or even exalting our
      worst impulses, turning against ourselves, glorifying in the things that divide us,
      and calling fake things true and true things fake. And we did not become the
      beacon of freedom in the darkest corners of the world by flouting our
      institutions and failing to understand just how hard-won and vulnerable they
      are.This spell will eventually break. That is my belief. We will return to
      ourselves once more, and I say the sooner the better. Because we have a healthy
      government, we must also have healthy and functioning parties. We must
      respect each other again in an atmosphere of shared facts and shared values,
      comity and good faith. We must argue our positions fervently and never be
      afraid to compromise. We must assume the best of our fellow man, and always
      look for the good.
      “Until that day comes, we must be unafraid to stand up and speak out as if our
      country depends on it, because it does. I plan to spend the remaining 14 months
      of my Senate term doing just that.
      “Mr. President, the graveyard is full of indispensable men and women. None of
      us here is indispensable nor were even the great figures of history who toiled at
      these very desks, in this very chamber, to shape the country that we have
      inherited. What is indispensable are the values that they consecrated in
      Philadelphia and in this place, values which have endured and will endure for
      so long as men and women wish to remain free.



                                        186
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 235 of 334



      “What is indispensable is what we do here in defense of those values. A political
      career does not mean much if we are complicit in undermining these values. I
      thank my colleagues for indulging me here today.I will close by borrowing the
      words of President Lincoln, who knew more about healthy enmity and
      preserving our founding values than any other American who has ever lived. His
      words from his first inaugural were a prayer in his time and are now no less in
      ours.“We are not enemies, but friends. We must not be enemies. Though passion
      may have strained, it must not break the bonds of our affection. The mystic
      chords of memory will swell when again touched, as surely as they will be, by
      the better angels of our nature.”Thank you, Mr. President. I yield the floor.”
      Mr. McCAIN: “Mr. President: I’ve stood in this place many times and
      addressed as president many presiding officers. I have been so addressed when
      I have sat in that chair, as close as I will ever be to a presidency.
      “It is an honorific we’re almost indifferent to, isn’t it. In truth, presiding over
      the Senate can be a nuisance, a bit of a ceremonial bore, and it is usually
      relegated to the more junior members of the majority.
      “But as I stand here today – looking a little worse for wear I’m sure – I have a
      refreshed appreciation for the protocols and customs of this body, and for the
      other ninety-nine privileged souls who have been elected to this Senate.
      “I have been a member of the United States Senate for thirty years. I had
      another long, if not as long, career before I arrived here, another profession that
      was profoundly rewarding, and in which I had experiences and friendships that
      I revere. But make no mistake, my service here is the most important job I have
      had in my life. And I am so grateful to the people of Arizona for the privilege
      – for the honor – of serving here and the opportunities it gives me to play a
      small role in the history of the country I love.
      “I’ve known and admired men and women in the Senate who played much more
      than a small role in our history, true statesmen, giants of American politics.
      They came from both parties, and from various backgrounds. Their ambitions
      were frequently in conflict. They held different views on the issues of the day.
      And they often had very serious disagreements about how best to serve the
      national interest.
      “But they knew that however sharp and heartfelt their disputes, however keen
      their ambitions, they had an obligation to work collaboratively to ensure the
      Senate discharged its constitutional responsibilities effectively. Our
      responsibilities are important, vitally important, to the continued success of our
      Republic. And our arcane rules and customs are deliberately intended to require
      broad cooperation to function well at all. The most revered members of this
      institution accepted the necessity of compromise in order to make incremental
      progress on solving America’s problems and to defend her from her adversaries.
      “That principled mindset, and the service of our predecessors who possessed it,
      come to mind when I hear the Senate referred to as the world’s greatest
      deliberative body. I’m not sure we can claim that distinction with a straight face
      today.



                                        187
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 236 of 334



      “I’m sure it wasn’t always deserved in previous eras either. But I’m sure there
      have been times when it was, and I was privileged to witness some of those
      occasions.
      “Our deliberations today – not just our debates, but the exercise of all our
      responsibilities – authorizing government policies, appropriating the funds to
      implement them, exercising our advice and consent role – are often lively and
      interesting. They can be sincere and principled. But they are more partisan,
      more tribal more of the time than any other time I remember. Our deliberations
      can still be important and useful, but I think we’d all agree they haven’t been
      overburdened by greatness lately. And right now they aren’t producing much
      for the American people.
      “Both sides have let this happen. Let’s leave the history of who shot first to the
      historians. I suspect they’ll find we all conspired in our decline – either by
      deliberate actions or neglect. We’ve all played some role in it. Certainly I have.
      Sometimes, I’ve let my passion rule my reason. Sometimes, I made it harder to
      find common ground because of something harsh I said to a colleague.
      Sometimes, I wanted to win more for the sake of winning than to achieve a
      contested policy.
      “Incremental progress, compromises that each side criticize but also accept, just
      plain muddling through to chip away at problems and keep our enemies from
      doing their worst isn’t glamorous or exciting. It doesn’t feel like a political
      triumph. But it’s usually the most we can expect from our system of
      government, operating in a country as diverse and quarrelsome and free as ours.
      “Considering the injustice and cruelties inflicted by autocratic governments, and
      how corruptible human nature can be, the problem solving our system does
      make possible, the fitful progress it produces, and the liberty and justice it
      preserves, is a magnificent achievement.
      “Our system doesn’t depend on our nobility. It accounts for our imperfections,
      and gives an order to our individual strivings that has helped make ours the most
      powerful and prosperous society on earth. It is our responsibility to preserve
      that, even when it requires us to do something less satisfying than ‘winning.’
      Even when we must give a little to get a little. Even when our efforts manage
      just three yards and a cloud of dust, while critics on both sides denounce us for
      timidity, for our failure to ‘triumph.’
      “I hope we can again rely on humility, on our need to cooperate, on our
      dependence on each other to learn how to trust each other again and by so doing
      better serve the people who elected us. Stop listening to the bombastic
      loudmouths on the radio and television and the Internet. To hell with them. They
      don’t want anything done for the public good. Our incapacity is their livelihood.
      “Let’s trust each other. Let’s return to regular order. We’ve been spinning our
      wheels on too many important issues because we keep trying to find a way to
      win without help from across the aisle. That’s an approach that’s been employed
      by both sides, mandating legislation from the top down, without any support
      from the other side, with all the parliamentary maneuvers that requires.
      “We’re getting nothing done. All we’ve really done this year is confirm Neil

                                       188
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 237 of 334



      Gorsuch to the Supreme Court. Our healthcare insurance system is a mess. We
      all know it, those who support Obamacare and those who oppose it. Something
      has to be done. We Republicans have looked for a way to end it and replace it
      with something else without paying a terrible political price. We haven’t found
      it yet, and I’m not sure we will. All we’ve managed to do is make more popular
      a policy that wasn’t very popular when we started trying to get rid of it.
      “I voted for the motion to proceed to allow debate to continue and amendments
      to be offered. I will not vote for the bill as it is today. It’s a shell of a bill right
      now. We all know that. I have changes urged by my state’s governor that will
      have to be included to earn my support for final passage of any bill. I know
      many of you will have to see the bill changed substantially for you to support
      it.
      “We’ve tried to do this by coming up with a proposal behind closed doors in
      consultation with the administration, then springing it on skeptical members,
      trying to convince them it’s better than nothing, asking us to swallow our doubts
      and force it past a unified opposition. I don’t think that is going to work in the
      end. And it probably shouldn’t.
      “The Obama administration and congressional Democrats shouldn’t have forced
      through Congress without any opposition support a social and economic change
      as massive as Obamacare. And we shouldn’t do the same with ours.
      “Why don’t we try the old way of legislating in the Senate, the way our rules
      and customs encourage us to act. If this process ends in failure, which seem
      likely, then let’s return to regular order.
      “Let the Health, Education, Labor, and Pensions Committee under Chairman
      Alexander and Ranking Member Murray hold hearings, try to report a bill out
      of committee with contributions from both sides. Then bring it to the floor for
      amendment and debate, and see if we can pass something that will be imperfect,
      full of compromises, and not very pleasing to implacable partisans on either
      side, but that might provide workable solutions to problems Americans are
      struggling with today.
      “What have we to lose by trying to work together to find those solutions? We’re
      not getting much done apart. I don’t think any of us feels very proud of our
      incapacity. Merely preventing your political opponents from doing what they
      want isn’t the most inspiring work. There’s greater satisfaction in respecting our
      differences, but not letting them prevent agreements that don’t require
      abandonment of core principles, agreements made in good faith that help
      improve lives and protect the American people.
      “The Senate is capable of that. We know that. We’ve seen it before. I’ve seen
      it happen many times. And the times when I was involved even in a modest way
      with working out a bipartisan response to a national problem or threat are the
      proudest moments of my career, and by far the most satisfying.
      “This place is important. The work we do is important. Our strange rules and
      seemingly eccentric practices that slow our proceedings and insist on our
      cooperation are important. Our founders envisioned the Senate as the more
      deliberative, careful body that operates at a greater distance than the other body

                                          189
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 238 of 334



      from the public passions of the hour.
      “We are an important check on the powers of the Executive. Our consent is
      necessary for the President to appoint jurists and powerful government officials
      and in many respects to conduct foreign policy. Whether or not we are of the
      same party, we are not the President’s subordinates. We are his equal!
      “As his responsibilities are onerous, many and powerful, so are ours. And we
      play a vital role in shaping and directing the judiciary, the military, and the
      cabinet, in planning and supporting foreign and domestic policies. Our success
      in meeting all these awesome constitutional obligations depends on cooperation
      among ourselves.
      “The success of the Senate is important to the continued success of America.
      This country – this big, boisterous, brawling, intemperate, restless, striving,
      daring, beautiful, bountiful, brave, good and magnificent country – needs us to
      help it thrive. That responsibility is more important than any of our personal
      interests or political affiliations.
      “We are the servants of a great nation, ‘a nation conceived in liberty and
      dedicated to the proposition that all men are created equal.’ More people have
      lived free and prosperous lives here than in any other nation. We have acquired
      unprecedented wealth and power because of our governing principles, and
      because our government defended those principles.
      “America has made a greater contribution than any other nation to an
      international order that has liberated more people from tyranny and poverty than
      ever before in history. We have been the greatest example, the greatest
      supporter and the greatest defender of that order. We aren’t afraid. We don’t
      covet other people’s land and wealth. We don’t hide behind walls. We breach
      them. We are a blessing to humanity.
      “What greater cause could we hope to serve than helping keep America the
      strong, aspiring, inspirational beacon of liberty and defender of the dignity of
      all human beings and their right to freedom and equal justice? That is the cause
      that binds us and is so much more powerful and worthy than the small
      differences that divide us.
      “What a great honor and extraordinary opportunity it is to serve in this body.
      “It’s a privilege to serve with all of you. I mean it. Many of you have reached
      out in the last few days with your concern and your prayers, and it means a lot
      to me. It really does. I’ve had so many people say such nice things about me
      recently that I think some of you must have me confused with someone else. I
      appreciate it though, every word, even if much of it isn’t deserved.
      “I’ll be here for a few days, I hope managing the floor debate on the defense
      authorization bill, which, I’m proud to say is again a product of bipartisan
      cooperation and trust among the members of the Senate Armed Services
      Committee.
      “After that, I’m going home for a while to treat my illness. I have every
      intention of returning here and giving many of you cause to regret all the nice

                                      190
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 239 of 334



               things you said about me. And, I hope, to impress on you again that it is an
               honor to serve the American people in your company.
               “Thank you, fellow senators."
         § 88. RNC Voter Suppression Promotes Public Corruption (¶¶ 1344-1349).
FOF ¶ 1344. U.S. Constitution, Article VI, clause 3 requires that: “The Senators and
            Representatives before mentioned, and the Members of the several State
            Legislatures, and all executive and judicial Officers, both of the United States and
            of the several States, shall be bound by Oath or Affirmation, to support this
            Constitution; but no religious Test shall ever be required as a Qualification to any
            Office or public Trust under the United States.”
FOF ¶ 1345. 5 U.S.C. §3331, relating to “Oath of office” requires that “An individual, except the
            President, elected or appointed to an office of honor or profit in the civil service or
            uniformed services, shall take the following oath: “I, AB, do solemnly swear (or
            affirm) that I will support and defend the Constitution of the United States against
            all enemies, foreign and domestic; that I will bear true faith and allegiance to the
            same; that I take this obligation freely, without any mental reservation or purpose of
            evasion; and that I will well and faithfully discharge the duties of the office on which
            I am about to enter. So help me God.” This section does not affect other oaths
            required by law. (Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 424.).
FOF ¶ 1346. Protecting First Amendment rights is charitable, to prevent corruption since “when
            election crime exists, public corruption of some form is also usually present. This is
            so because virtually all election crime is driven by a motive to control governmental
            power for some corrupt purpose. * * * Most election fraud aims at ensuring that
            important elected positions are occupied by “friendly” candidates. It occurs most
            often when the financial stakes involved in who controls public offices are great *
            *or when illicit activities are being conducted that require protection from official
            scrutiny.” Craig C. Donsanto and Nancy L. Simmons, U.S. Dept. of Justice, Federal
            Prosecution of Election Offenses 2 (7th ed. 2007).
FOF ¶ 1347. 42 U.S.C. 1971(b) now recodified at 52 U.S.C. § 10101(b) “requires proof of two
            ultimate facts: (1) that there was an intimidation, threat, or coercion, or an attempt
            to intimidate, threaten or coerce, and (2) that the intimidation was for the purpose of
            interfering with the right to vote.” United States v. McLeod, 385 F. 2d 734, 740 (5th
            Cir. 1967), quoting United States v. Board of Educ. of Greene County, Mississippi,
            332 F.2d 40, 46 (5th Cir. 1964) (concurring opinion). Acts otherwise legal may
            violate the statute if they have the proscribed effect and purpose.” United States v.
            McLeod, 385 F. 2d 734, 740 (5th Cir. 1967) See also Note, Private Economic
            Coercion and the Civil Rights Act of 1957, 71 Yale L.J. 537 (1962).
FOF ¶ 1348. While the Civil Rights Act of 1957 was primarily to combat Southern States’ racial
            discrimination, it is not so limited. Chester J. Antieau, Federal Civil Rights Acts,
            Civil Practice (2d ed.1980) § 2 (“According to the language of subsection (a)(1) of
            § 1971 the right to vote is acknowledged to ‘all citizens’ of the United States who are
            otherwise qualified to vote,’ but subsection (b) protects any ‘person’ from
            intimidation”) (emphasis original) and § 3 (“By the very language of § 1971(b),
            anyone who threats, intimidates, coerces or attempts the same is sueable ‘whether
            acting under color of law or otherwise.’ Private parties have been held to be proper
            defendants under § 1971, as amended”) (emphasis added) citing United States v.

                                               191
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 240 of 334



              Katzenbach v. Original Knights of the Klu Klux Klan, 250 F.Supp. 330 (E.D.La.
              1965). And see also Donsanto and Simmons supraat 21 (“Many of the Enforcement
              Acts had broad jurisdictional predicates that allowed them to be applied to a wide
              variety of corrupt election practices as long as a federal candidate was on the
              ballot”).
FOF ¶ 1349. Accordingly, any form of “ballot security” or similar euphuisms by the RNC, given
            the fact pattern the RNC admitted in the U.S. District Court for District of New
            Jersey proceedings is prima facie a criminal act in violation of the Civil Rights Act
            of 1957. Lisa Lerer writes for the New York Times the following article “How to
            Report Voter Intimidation, and How to Spot It” posted November 2, 2018.
              “Voter intimidation can include aggressive questioning about people’s
              qualifications to vote, including their citizenship status, criminal record or
              residency requirements. * * *
              “Anyone who tries to “intimidate, threaten, or coerce” individuals to interfere
              with their right to vote can face up to a year in prison under the federal law
              against voter intimidation. And such intimidation can take many forms.
              “It’s a lot easier to explain what it is by general examples, because it’s pretty
              amorphous,” said Sophia Lin Lakin, a lawyer with the American Civil Liberties
              Union’s Voting Rights Project. “There’s not a lot of specific case law around
              this.”
              “According to Ms. Lakin, intimidation can include aggressive questioning about
              people’s qualifications to vote, including their citizenship status, criminal record
              or residency requirements.
              “Spreading false information or posing as an election official can also cross the
              line, she said, as can unreasonable requests for forms of identification that aren’t
              required by law.
              “Intimidation can also include “questioning, challenging, photographing or
              videotaping” a person at a polling site, “especially under the guise of
              uncovering illegal voting,” according to the office of the United States attorney
              in Arizona.
              Who is susceptible?
              “Voting rights advocates worry that certain groups are more likely than others
              to face intimidation.
              “Nonnative English speakers, for example, are frequently reported by people
              who prejudiciously assume them to be noncitizens, Ms. Lakin said. Such voters
              are allowed to bring translators into the voting booth as long as the translators
              do not employ the voters or represent them in a union.
              “Voters in jurisdictions with close races may also be more likely to encounter
              intimidation, she said. That goes as well for people of color, particularly those
              in areas with a history of intimidation and discrimination against nonwhite
              voters.


                                                192
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 241 of 334



              Who can challenge a voter’s qualifications?
              “Although intimidation is prohibited, voters may still find their qualifications
              challenged by certified poll monitors in some states.
              “The monitors are typically allowed inside the polling place, but their presence
              is often regulated with rules governing their training, numbers and authority,
              according to the A.C.L.U. In many states, they may inspect polling books and
              challenge the qualifications of voters, but with limits.
              “The monitors are usually kept at a distance from the voting booth and are not
              allowed to interact directly with voters.
              “More generally, nearly every state empowers private citizens to challenge voter
              eligibility on or before Election Day, according to the Brennan Center for
              Justice at the New York University School of Law.What should you do if your
              eligibility is challenged?
              “In many states, voters whose qualifications are challenged may still cast
              regular ballots if they give a sworn statement to a poll worker that they meet the
              qualifications, according to the A.C.L.U. In virtually all cases, voters may also
              request a provisional ballot.How should you deal with intimidation if it occurs?
              “Anyone threatened with violence should call 911. Poll workers, the local
              authorities and local and state election officials may also be able to help
              immediately address intimidation, provided they are not culpable themselves.
              “While the federal government is not the ally of voting rights advocates that it
              was during the Obama administration, individuals may report intimidation by
              filing voting complaints with the Justice Department’s Civil Rights Division by
              calling 800-253-3931, emailing voting.section@usdoj.gov or by submitting an
              online form. The Justic Department is also proactively monitoring elections in
              35 jurisdictions in 19 states.
              “Voters can also report intimidation and get advice from a series of numbers
              associated with the nonpartisan Election Protection coalition. The main number,
              866-OUR-VOTE, is administered by the Lawyers’ Committee for Civil Rights
              Under Law. The coalition also has lines available for Spanish-speaking,
              Arabic-speaking and Asian-American voters.”
         § 89. Trump’s Pathological Lying Violate Oath of Office (¶¶ 1350-1373).
FOF ¶ 1350. Demonstration of intolerance for integrity and embracement of political corruption
            is demonstrated by Donald Trump.
FOF ¶ 1351. In the 466 days since he took the oath of office, Trump has made 3,001 false or
            misleading claims, according to the online The Fact Checker’s database that
            analyzes, categorizes and tracks every suspect statement uttered by Trump. That’s
            an average of nearly 6.5 claims a day.
FOF ¶ 1352. When The Fact Checker first started its project for Trump’s first 100 days, he
            averaged 4.9 claims a day. This average number of claims has been creeping up.
            Trump has a proclivity to repeat, over and over, many of his false or misleading

                                               193
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 242 of 334



               statements.
FOF ¶ 1353. Fact Checker counted at least 113 claims that the president has repeated at least three
            times, some with breathtaking frequency.
FOF ¶ 1354.    The Brookings Institute notes historically that “most modern presidents have told lies
               for a variety of reasons, from legitimate lies concerning national security, to trivial
               misstatements, to shading the truth, to avoiding embarrassment, to serious lies of
               policy deception. However, when a president continues to insist that his previous
               false statements are true, the institutions of government become corroded and
               democracy is undermined.” In addition to Fact Checker, the New York Times and the
               Washington Post also keep account of Trump’s lies.
FOF ¶ 1355. “But aside from volume, Trump’s lies differed significantly from those of previous
            presidents. Some of his most frequent lies are bragging about his achievements in
            ways that are demonstrably untrue and contrary to well-known and accepted facts.
            For example Trump claimed that he had his picture on the cover of Time Magazine
            more than any other person; that he signed more bills than any other president in his
            first six months in office; that the crowd at his inauguration was larger than
            Obama’s; that he had the largest number of electoral votes since Reagan.”
FOF ¶ 1356. We concur with James P. Pfiffner, University Professor in the Schar School of Policy
            and Government at George Mason University, who wrote for the Brookings Institute
            April 13, 2018, that Trump’s “lies undermine public confidence in President Trump
            and American government, increasing public cynicism.” Brookings Institute, id. “But
            these falsehoods, as bad as they are, are not as insidious as the repetition of false
            statements with important political and policy implications.” Id.
FOF ¶ 1357. “Whether consciously intended or not, Trump’s policy and political lies can have a
            significant impact on public opinion, particularly with those who are favorably
            disposed toward him.” Id.
FOF ¶ 1358. “Systematic research in psychology and political science has demonstrated that once
            “misinformation” is initially encoded in a person’s mind, it is very difficult to change
            perceptions through credible corrections. In fact, attempted corrections often
            reinforce the initial misinformation.” Id.
FOF ¶ 1359. This crisis is exacerbated by the fact that the extremists supporting Trump rely on
            media entertainment outlets, such as “Fox & Friends” that serve as an “echo-
            chamber” for Trump’s lies.
FOF ¶ 1360. More news today is segmented into silos, than for example, during the Watergate
            crisis, hence we today do not have the institutional safety net which existed in the
            1970s.
FOF ¶ 1361. Trump’s insistence on the truth of his lies and deceptions is nothing more than a form
            of bullying, demonstrating he can exert power over others simply by lying.
FOF ¶ 1362. The Brookings Institute labels this insistence on lying as the Humpty Dumpty
            syndrome, per Lewis Carroll’s story, Through the Looking Glass. (Humpty Dumpty:
            “When I use a word, it means just what I choose it to mean—neither more nor less.”
            Alice: “The question is whether you can make words mean so many different
            things.” Humpty Dumpty: “The question is which is to be master—that’s all.”).

                                                194
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 243 of 334



FOF ¶ 1363. We prefer to label this as Kayfabe, which in Vaudeville promotions of what is
            mistakenly referred to as “professional wrestling,” is the portrayal of staged events
            within the industry as “real” or “true.” specifically the portrayal of competition,
            rivalries, and relationships between participants as being genuine and not of a staged
            or predetermined nature of any kind. In other words, the convention of presenting
            staged performances as genuine or authentic.
FOF ¶ 1364. Trump is intimately familiar with Kayfabe, as he is closely aligned with the lead
            vaudeville promoter, Vince McMahon, and even nominated McMahon’s wife as
            Administrator of the Small Business Administration, after being rejected twice by
            Connecticut voters for the U.S. Senate.
FOF ¶ 1365. As the Brookings Institute properly warns: “Trump’s refusal to admit the truth of
            widely accepted facts corrodes political discourse and is consistent with the practice
            of many authoritarian leaders. The assertion of the power to define reality is
            destructive of democratic governance, in part because many people believe him and
            are not amenable to contrary evidence.” Id.
FOF ¶ 1366. “Even though his narcissistic lies are detrimental to the democratic process, Trump’s
            continued adherence to demonstrably false statements about politics and policy
            strikes at the very heart of democracy and the whole project of enlightenment
            epistemology. If there are no agreed upon facts, then it becomes impossible for
            people to make judgments about their government or hold it accountable.” Id.
FOF ¶ 1367. Harvard Professors Steven Levitsky and Daniel Ziblatt, who are renown political
            scientists specializing in how democracies decay and die, have compiled in How
            Democracies Die (2018) four warning signs to determine if a political leader is a
            dangerous authoritarian:
FOF ¶ 1368. The leader shows only a weak commitment to democratic rules.
FOF ¶ 1369. He or she denies the legitimacy of opponents. He or she tolerates violence.
FOF ¶ 1370. He or she shows some willingness to curb civil liberties or the media.
FOF ¶ 1371. “With the exception of Richard Nixon, no major-party presidential candidate met
            even one of these four criteria over the last century.” Id However, “Donald Trump
            met them all.” Id.
FOF ¶ 1372. As Professors Levitsky and Ziblatt note the public presumes the threat to
            democracies comes from coups or violent revolutions, but the reality is, as proven
            time after time in the past several years, democracies are more likely to die “at the
            hands of insiders who gain power initially through elections. That’s what happened,
            to one degree or another, in Russia, the Philippines, Turkey, Venezuela, Ecuador,
            Hungary, Nicaragua, Sri Lanka, Ukraine, Poland and Peru.”
FOF ¶ 1373. “Trump, the chipping away at the integrity of our institutions and norms does worry
            me. Levitsky and Ziblatt warn of the unraveling of democratic norms —norms such
            as treating the other side as rivals rather than as enemies, condemning violence and
            bigotry, and so on. This unraveling was underway long before Trump (Newt
            Gingrich nudged it along in the 1990s), but Trump accelerated it,” asserts Nicholas
            Kristof January 10, 2018 in the New York Times.


                                               195
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 244 of 334



           § 90. GOP Acquiescence of Trump’s Crimes Proves Freeman (¶ 1374).
FOF ¶ 1374. The adamant failure of GOP House Speaker Paul Ryan or Senate Republican Leader
            Mitch McConnell’s acquiescence of Trump’s mendacity merely confirms what
            Professor Freeman argues, that all Republicans are lickspittle, being fully obsequious
            to Trump and his handlers.
         § 91. Historical Trends Suggest Future GOP Marginality (¶¶ 1375-1432).
FOF ¶ 1375. Professors Burnham, Sandquist and Weed provide insight as to the collapse of the
            Republican Party starting in 1932:
FOF ¶ 1376. “The dominant paradigm in theories of party competition is the Downsian model
            [Anthony Downs, An Economic Theory of Democracy (1957) that] formulates
            explanations for party behavior that can be used to predict party responses to the
            conditions of partisan realignment. He sees political parties as groups of rational
            individuals seeking to advance private ends by influencing the policy-making
            process. To maximize election gains, a party would alter its appeals in response to
            changes in policy preferences by the electorate. Downs's assumption is that parties
            are rational actors, designing electoral strategies to maximize electoral gains.
FOF ¶ 1377. Historically based descriptions of party behavior during the early stages of
            realignment contrast with the Downsian view. Realignment theorists, [i.e. Walter
            Dean Burnham, Critical Elections and the Mainsprings of American Politics 7
            (1969); James L. Sundquist, Dynamics of the Party System: Alignment and
            Realignment of Political Parties in the United States 290 (1973)] have observed
            increased ideological polarization between major parties during periods of partisan
            realignment.
FOF ¶ 1378. During such periods, they observe that the movement of the minority party to a
            position of polar opposition to the innovations of the majority party has been an
            essential step in the successful consummation of political realignment. For Downs,
            this movement would seem to be irrational.
FOF ¶ 1379. The strict logic of party competition should lead parties to give up more and more
            of their own preferences in order to maximize their electoral strength. In short, rapid
            convergence should occur. * * * The behavior of the Republican party in the 1930s
            [contradicts Downs because w]hen confronted with a nationwide surge to the left
            during the period from 1930 through 1936, the Republicans [didn’t] move[ ] to the
            political left, or at least much closer to the center, in order to maximize
            vote-gathering capacity.
FOF ¶ 1380. Instead, [the dominant factions of] the party had moved from an unwillingness to
            criticize many New Deal measures to the view that the party's most advantageous
            electoral course was not convergence, but ideological criticism of the New Deal. The
            effect of this was to minimize electoral appeal and doom the Republicans to a
            minority status that even now has not been wholly overcome Clyde D. Wee, What
            Happened to the Republicans in the 1930s: Minority Party Dynamics during
            Political Realignment, POLITY, Vol. 22, No. 1 (Autumn, 1989) at 5-6.
FOF ¶ 1381. The political realignment of the 1930s produced a particularly acute polarization of
            activists and interest groups between the two major parties. The effect of such elite
            polarization during periods of accelerated social change is accorded minimal

                                               196
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 245 of 334



               attention in rational party models, yet forms an indispensable component of an
               explanation of party dynamics during the New Deal period. Id. at 22.
FOF ¶ 1382. Contemporary Commentators Concur. Bruce Bartlett, a leading economist wrote in
            Forbes that: “[When] Democrats finally accepted that applying ideological litmus
            tests [were] self-defeating [they recaptured the White House and Congress]. If some
            moderate or conservative wanted to run in a district that would only elect a moderate
            or conservative, then it was stupid to insist that they endorse every liberal item in the
            Democratic agenda. Moderates and conservatives were permitted to dissent from the
            party line on issues such as gun control if that was what it took to win.
FOF ¶ 1383.    “This “big tent” approach was highly successful and greatly helped Democrats retake
               control of Congress in 2006. What probably hurt congressional Republicans the
               most, however, was their down-the-line support for every action by George W. Bush,
               no matter how ill-conceived, poorly implemented or at odds with the party's basic
               philosophy.
FOF ¶ 1384. As a consequence, the Republican brand was destroyed.
FOF ¶ 1385. The party is now widely viewed as corrupt, incompetent, ideologically rigid and out
            of step with the American mainstream.
FOF ¶ 1386. Academics have long suggested that the GOP should be engaging in
            self-examination, developing an agenda that addresses the real problems faced by
            Americans and reaching out to the millions of voters who have left the GOP in recent
            years.
FOF ¶ 1387. “Instead, Republicans are pushing out the last of the party's moderates as if that will
            somehow make them more popular with the very moderates whose votes are
            essential if they are to regain power. I think Republicans desperately need a group
            that will do for them what the DLC did for the Democrats. Unfortunately, I see no
            such organization or any resources available for those that might start one. Those
            with such resources are either turned off by Republican pandering to its right wing
            and have left the party or they agree with it. Either way, no one in the Republican
            Party seems to have any interest in victory, and they prefer to wear defeat as some
            kind of badge of honor. Eventually, Republicans will tire of being out of power just
            as Democrats did, and they will do what it takes to win.” Bruce Bartlett, “The Dismal
            Future of the GOP,” Forbes (June 1, 2009).
FOF ¶ 1388. Resisting Web 2.0. While Freeman could not possibly anticipate in 1988 the advent
            of the Internet and its powerful social-networking components, she did adequately
            forecast the GOP’s inevitable response to Web 2.0 and the resulting consequences.
            “Should the Republican party strengthen itself to the point of becoming the majority
            party it will attract many newcomers, including organized groups who have not
            previously thought it worth their time to join. It will discover that the price of success
            is that everyone wants a share, even when they have not made a contribution. Coping
            with increased demands, rapid expansion, and inadequate assimilation has destroyed
            many developing organizations. Styles and approaches to problems that are
            compatible with being a minority faction or underdog are not appropriate to being
            a majority party. Whether the party can anticipate and prepare for these problems
            sufficiently to preclude them, remains to be seen.” Id. at 356.
FOF ¶ 1389. GOP Losing Favor with Voters as Demonstrated by Registration. According to the

                                                197
Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 246 of 334



      Pew Charitable Trust: “One of the more interesting changes in U.S. politics in recent
      years has been the increasingly parliamentary nature of voting behavior. Fewer
      people are straying beyond their party affiliations, we are seeing more straight-ticket
      voting, and the characteristics of individual candidates mean less than ever.” In a
      pre-2016 Election analysis, the Pew Charitable Trust found:
      (1)   “The fundamental demographic changes taking place in the country – an aging
            population, growing racial and ethnic diversity and rising levels of education
            – have reshaped both party coalitions. But these changes, coupled with patterns
            of partisan affiliation among demographic groups, have influenced the
            composition of the two parties in different ways. The Democratic Party is
            becoming less white, less religious and better-educated at a faster rate than the
            country as a whole, while aging at a slower rate. Within the GOP the pattern
            is the reverse: Republican voters are becoming more diverse, better-educated
            and less religious at a slower rate than the country generally, while the age
            profile of the GOP is growing older more quickly than that of the country.
      (2)   “The Republican Party – once more youthful than the Democratic Party – has
            aged rapidly over the past 24 years. In 1992, far more GOP voters were under
            the age of 50 (61%) than age 50 and older (38%). Today, fully 58% of
            Republican voters are 50 and older while the share under 50 has declined to
            41%. Among Democratic voters, 48% are 50 and older, while 51% are under
            50. The rate of aging within the Democratic Party since 1992 (when 57% were
            under 50 and 42% were 50 and older) has been much less steep than that seen
            within the GOP.
      (3)   “Americans overall are better educated than they were a quarter-century ago,
            and this change also has had a profound impact on the composition of the two
            parties. The share of voters who have a college degree or more education has
            increased by 10 percentage points since 1992, from 23% to 33%.
            Better-educated voters are increasingly identifying as Democrats and
            expressing liberal attitudes across a range of issues.
      (4)   “Since 1992, the share of Democratic and Democratic-leaning registered voters
            with at least a college degree has increased sharply, from 21% to 37%. Among
            Republicans, 31% have at least a college degree, up only slightly from 28% in
            1992. As a consequence, a greater proportion of Democrats than Republicans
            now have a college degree or more education.
      (5)   “The Republican Party has been able to offset Democratic trends in affiliation
            among many growing demographic groups by improving its standing among
            older voters – who also make up a larger share of the electorate today – as well
            as among white voters, men and those with lower levels of education. This has
            been especially apparent during Barack Obama’s presidency.
      (6)   “Both groups of older voters are now more Republican than eight years ago.
            Today, voters 50-64 tilt Republican (48% identify with the GOP or lean
            Republican, while 46% identify with the Democratic Party or lean
            Democratic). Republicans hold a wide, 51% to 42% lead among voters 65 and
            older – an edge that is nine points greater than it was in 2008.
      (7)   “White voters – who were roughly divided in their partisan leanings eight years
            ago – are now much more likely to identify as Republican or lean Republican

                                       198
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 247 of 334



                     (54%) than to say they identify as Democrats or lean Democratic (39%).
               (8)   “And voters with no college experience – long a reliably Democratic bloc – are
                     now split in their partisan preferences: 46% identify as Republican or lean
                     Republican, while an identical 46% identify as Democrats or lean Democratic.
               (9)   “Some of the sharpest movement toward the GOP has come among less
                     educated and older whites. Whites with no college experience have become 14
                     points more likely to affiliate with the GOP since 2008, including a six-point
                     shift over the last four years.
               (10) “White voters age 65 and older are now 13 points more likely to identify as
                    Republican or lean Republican than they were “eight years ago.
               (11) “While the GOP has made gains overall and among key groups, there is no sign
                    that Democratic affiliation is waning among the party’s core constituents.
                    College graduates, blacks and Hispanics are as likely to identify as Democrats
                    or lean Democratic today as they were four or eight years ago.
               (12) “And while older voters have moved increasingly toward the GOP in the
                    Obama era, young voters remain overwhelmingly Democratic in their partisan
                    affiliation. Today, nearly six in-ten voters younger than 30 identify as
                    Democrats or lean Democratic (59%), which is little changed from 2008
                    (60%).”
FOF ¶ 1390. As we previously quoted Thomas E. Mann and Norman J. Ornstein: “The GOP has
            become an insurgent outlier in American politics. It is ideologically extreme;
            scornful of compromise; unmoved by conventional understanding of facts, evidence
            and science; and dismissive of the legitimacy of its political opposition.”
FOF ¶ 1391. When one party moves this far from the mainstream, it makes it nearly impossible
            for the political system to deal constructively with the country’s challenges.
FOF ¶ 1392.    The RNC’s self-demise is evident in two recent primaries, where a white supremacist
               Corey Steward, won the Republican nomination for the U.S. Senate, while U.S. Rep.
               Mark Stanford, the former governor of South Carolina, was ousted by a Trump
               supporter, notwithstanding his own personal baggage. As the New York Times put
               it, “Both results illustrated that fealty to Mr. Trump is paramount on the right.”
FOF ¶ 1393. The RNC is facilitating the transformation of the Republican Party from a principled
            political entity to merely a Trump cult, with no more adherence to principle than, for
            example Rev. Jim Jones, who led a mass suicide November 18, 1978 in Jonestown,
            Guyana; or the Charles Manson criminal cult.
FOF ¶ 1394. The RNC is likewise facilitating it’s self-immolation while Trump is destabilizing
            the Presidency. Using Trump’s own parlance, he is a “Fake President.” However
            amusing his antics may be, his stewardship of the Presidency is not.
FOF ¶ 1395. Academics and non-partisan political observers have enumerated multiple warning
            signs of “dictatorship.” Summed up, these warning signs are as follows:
               (1)   Systematic efforts to intimidate the media.


                                               199
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 248 of 334



              (2)   Building an official cult-based media network.
              (3)   Politicizing the civil service, military, National Guard, or the domestic security
                    agencies.
              (4)   Using government surveillance against domestic political opponents.
              (5)   Using state power to reward corporate backers and punish opponents.
              (6)   Stacking the Supreme Court and Judicial Branch.
              (7)   Enforcing the law for only one side.
              (8)   Rigging the political system.
              (9)   Fearmongering/ appealing to racial and/or xenophobia.
              (10) Demonizing/ delegitimizing the political opposition.
FOF ¶ 1396. Harvard Professors Steven Levitsky and Daniel Ziblatt in their new treatise How
            Democracies Die, break it down into four points:
              (1)   The leader shows only a weak commitment to democratic rules.
              (2)   He denies the legitimacy of opponents.
              (3)   He tolerates violence.
              (4)   He shows some willingness to curb civil liberties or the media.
FOF ¶ 1397. The assessment about Trump’s danger is adequately summed by former Secretary
            of State Madeline Albright in an April 6, 2018 New York Times op/ed article.
FOF ¶ 1398. “On April 28, 1945 — 73 years ago — Italians hung the corpse of their former
            dictator Benito Mussolini upside down next to a gas station in Milan. Two days later,
            Adolf Hitler committed suicide in his bunker beneath the streets of war-ravaged
            Berlin. Fascism, it appeared, was dead.
FOF ¶ 1399. “To guard against a recurrence, the survivors of war and the Holocaust joined forces
            to create the United Nations, forge global financial institutions and — through the
            Universal Declaration of Human Rights — strengthen the rule of law. In 1989, the
            Berlin Wall came down and the honor roll of elected governments swelled not only
            in Central Europe, but also Latin America, Africa and Asia. Almost everywhere, it
            seemed, dictators were out and democrats were in. Freedom was ascendant.
FOF ¶ 1400. “Today, we are in a new era, testing whether the democratic banner can remain aloft
            amid terrorism, sectarian conflicts, vulnerable borders, rogue social media and the
            cynical schemes of ambitious men. The answer is not self-evident. We may be
            encouraged that most people in most countries still want to live freely and in peace,
            but there is no ignoring the storm clouds that have gathered. In fact, fascism — and
            the tendencies that lead toward fascism — pose a more serious threat now than at any
            time since the end of World War II.


                                                200
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 249 of 334



FOF ¶ 1401. “Warning signs include the relentless grab for more authority by governing parties
            in Hungary, the Philippines, Poland and Turkey — all United States allies. The raw
            anger that feeds fascism is evident across the Atlantic in the growth of nativist
            movements opposed to the idea of a united Europe, including in Germany, where the
            right-wing Alternative für Deutschland has emerged as the principal opposition
            party. The danger of despotism is on display in the Russia of Vladimir Putin —
            invader of Ukraine, meddler in foreign democracies, accused political assassin,
            brazen liar and proud son of the K.G.B. Putin has just been re-elected to a new
            six-year term, while in Venezuela, Nicolás Maduro, a ruthless ideologue, is poised
            to triumph in sham balloting next month. In China, Xi Jinping has persuaded a docile
            National People’s Congress to lift the constitutional limit on his tenure in power.
FOF ¶ 1402. “[T]he possibility that fascism will be accorded a fresh chance to strut around the
            world stage is enhanced by the volatile presidency of Donald Trump.”
FOF ¶ 1403. Trump’s attack on the Press, is equally disturbing. As reported by Politico’s Michael
            Grunwald
FOF ¶ 1404. “President Donald Trump’s attacks on the mainstream media may be rooted in
            statistical reality: An extensive review of subscription data and election results shows
            that Trump outperformed the previous Republican nominee, Mitt Romney, in
            counties with the lowest numbers of news subscribers, but didn't do nearly as well
            in areas with heavier circulation.
FOF ¶ 1405. “POLITICO’s findings — which put Trump’s escalating attacks on the media in a
            new context — were drawn from a comparison of election results and subscription
            information from the Alliance for Audited Media, an industry group that verifies
            print and digital circulation for advertisers. The findings cover more than 1,000
            mainstream news publications in more than 2,900 counties out of 3,100 nationwide
            from every state except Alaska, which does not hold elections at the county level.
FOF ¶ 1406. “The results show a clear correlation between low subscription rates and Trump’s
            success in the 2016 election, both against Hillary Clinton and when compared to
            Romney in 2012. Those links were statistically significant even when accounting for
            other factors that likely influenced voter choices, such as college education and
            employment, suggesting that the decline of local media sources by itself may have
            played a role in the election results.
FOF ¶ 1407. “That gives new force to the widely voiced concerns of news-industry professionals
            and academicians about Trump’s ability to make bold assertions about crime rates,
            unemployment and other verifiable facts without any independent checks. Those
            concerns, which initially were raised during the campaign, were largely based on
            anecdotes and observations. POLITICO’s analysis suggests that Trump did, indeed,
            do worse overall in places where independent media could check his claims.
FOF ¶ 1408. Nicholas Kristof wrote in the January 10, 2018 New York Times that “Two political
            scientists specializing in how democracies decay and die have compiled four warning
            signs to determine if a political leader is a dangerous authoritarian:
FOF ¶ 1409. 1. The leader shows only a weak commitment to democratic rules. 2. He or she
            denies the legitimacy of opponents. 3. He or she tolerates violence. 4. He or she
            shows some willingness to curb civil liberties or the media.


                                                201
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 250 of 334



FOF ¶ 1410. “A politician who meets even one of these criteria is cause for concern,” Steven
            Levitsky and Daniel Ziblatt, both professors at Harvard, write in their important new
            book, “How Democracies Die,” which will be released next week.
FOF ¶ 1411. “With the exception of Richard Nixon, no major-party presidential candidate met
            even one of these four criteria over the last century,” they say, which sounds
            reassuring. Unfortunately, they have one update: “Donald Trump met them all.”
FOF ¶ 1412. “We tend to assume that the threat to democracies comes from coups or violent
            revolutions, but the authors say that in modern times, democracies are more likely
            to wither at the hands of insiders who gain power initially through elections. That’s
            what happened, to one degree or another, in Russia, the Philippines, Turkey,
            Venezuela, Ecuador, Hungary, Nicaragua, Sri Lanka, Ukraine, Poland and Peru.
FOF ¶ 1413. Venezuela was a relatively prosperous democracy, for example, when the populist
            demagogue Hugo Chávez tapped the frustrations of ordinary citizens to be elected
            president in 1998.
FOF ¶ 1414. A survey that year found that the Venezuelan public overwhelmingly believed that
            “democracy is always the best form of government,” with only one-quarter saying
            that authoritarianism is sometimes preferable. Yet against their will, Venezuelans
            slid into autocracy.
FOF ¶ 1415. “This is how democracies now die,” Levitsky and Ziblatt write. “Democratic
            backsliding today begins at the ballot box.”
FOF ¶ 1416. Likewise, the authors say, no more than 2 percent of Germans or Italians joined the
            Nazi or Fascist Parties before they gained power, and early on there doesn’t seem to
            have been clear majority support for authoritarianism in either Germany or Italy. But
            both Hitler and Mussolini were shrewd demagogues who benefited from the
            blindness of political insiders who accommodated them.
FOF ¶ 1417. Let me say right here that I don’t for a moment think the United States will follow
            the path of Venezuela, Germany or Italy. Yes, I do see in Trump these authoritarian
            tendencies — plus a troubling fondness for other authoritarians, like Vladimir Putin
            in Russia and Rodrigo Duterte in the Philippines — but I’m confident our institutions
            are stronger than Trump.
FOF ¶ 1418. It’s true that he has tried to undermine institutions and referees of our political
            system: judges, the Justice Department, law enforcement agencies like the F.B.I., the
            intelligence community, the news media, the opposition party and Congress. But to
            his great frustration, American institutions have mostly passed the stress test with
            flying colors.
FOF ¶ 1419. “President Trump followed the electoral authoritarian script during his first year,”
            Levitsky and Ziblatt conclude. “He made efforts to capture the referees, sideline the
            key players who might halt him, and tilt the playing field. But the president has
            talked more than he has acted, and his most notorious threats have not been realized.
            … Little actual backsliding occurred in 2017.”
FOF ¶ 1420. That seems right to me: The system worked. And yet.
FOF ¶ 1421. “For all my confidence that our institutions will trump Trump, the chipping away at

                                              202
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 251 of 334



               the integrity of our institutions and norms does worry me. Levitsky and Ziblatt warn
               of the unraveling of democratic norms — norms such as treating the other side as
               rivals rather than as enemies, condemning violence and bigotry, and so on. This
               unraveling was underway long before Trump (Newt Gingrich nudged it along in the
               1990s), but Trump accelerated it.
FOF ¶ 1422.    “It matters when Trump denounces the “deep state Justice Department,” calls Hillary
               Clinton a “criminal” and urges “jail” for Huma Abedin, denounces journalists as the
               “enemy of the American people” and promises to pay the legal fees of supporters
               who “beat the crap” out of protesters. With such bombast, Trump is beating the crap
               out of American norms.
FOF ¶ 1423. I asked the authors how we citizens can most effectively resist an authoritarian
            president. The answer, they said, is not for Trump opponents to demonize the other
            side or to adopt scorched-earth tactics, for this can result in “a death spiral in which
            rule-breaking becomes pandemic.” It’s also not terribly effective, as we’ve seen in
            Venezuela.
FOF ¶ 1424. Rather, they suggested protesting vigorously — but above all, in defense of rights
            and institutions, not just against the ruler. They emphasized that it’s critical to build
            coalitions, even if that means making painful compromises, so that protests are very
            broadly based.
FOF ¶ 1425. “If these actions are limited to blue-state progressives, the risk of failure and/or
            deeper polarization is very high,” Levitsky told me in an interview. “Extraordinary
            measures are sometimes necessary to defend democracy, but they should rest on
            extraordinary coalitions — coalitions that include business leaders, religious leaders
            and crucially, as many conservatives and Republicans as possible.”
FOF ¶ 1426. Congressional Roll Call in a June 13, 2018 analysis by veteran observer John T.
            Bennett, likewise notes how Trump is not merely transforming, but denigrating the
            once inviolate office of the Presidency. “This White House certainly hasn’t done
            things with the basic level of grace and dignity we’re used to,” Grumet said.
            “Whatever you feel about Ronald Reagan or George W. Bush or Bill Clinton or
            Barack Obama, there was a sense the presidency was a real jewel the nation shared
            together and should be treated as such.”
FOF ¶ 1427. “Barbara Perry, presidential studies director at the University of Virginia's Miller
            Center, says Trump has put “the presidency at a crossroads,” adding: “One on hand,
            there’s pulling out of all kinds of international agreements and shaking up
            Washington — things he promised to do. On the other hand, a lot of the things this
            president has done is like driving the Constitution and laws into a ditch.”
FOF ¶ 1428. “He does these kinds of things every day. I hope we never get used to it,” Cardin
            said. “I really do believe that President Trump represents an aberration of the
            temperament, quality and concerns of someone who will occupy the office next,
            whether that be a Democrat or a Republican. I hope this is just something we have
            to live through, but it does not have a permanent impact on the conduct of every
            president of the United States.”
FOF ¶ 1429. Demonstrative of Trump’s disregard for the rule of law is evidenced by the New
            York State Attorney General suing Trump, his adult children and the Donald J.
            Trump Foundation and its directors, accusing the charity of unlawfully coordinating

                                                203
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 252 of 334


               with Mr. Trump’s presidential campaign.
FOF ¶ 1430. The lawsuit also accuses Mr. Trump of using the foundation’s charitable assets to
            pay his legal bills and promote Trump businesses. The attorney general’s office seeks
            to dissolve the foundation and asks for $2.8 million in restitution.
FOF ¶ 1431. “As our investigation reveals, the Trump Foundation was little more than a
            checkbook for payments from Mr. Trump or his businesses to nonprofits, regardless
            of their purpose or legality,” state Attorney General Barbara Underwood said in a
            statement. “This is not how private foundations should function and my office
            intends to hold the Foundation and its directors accountable for its misuse of
            charitable assets.”
FOF ¶ 1432. The Verified Petition’s opening statement asserts: “For more than a decade, the
            Donald J. Trump Foundation has operated in persistent violation of state and federal
            law governing New York State charities. This pattern of illegal conduct by the
            Foundation and its board members includes improper and extensive political activity,
            repeated and willful self-dealing transactions, and failure to follow basic fiduciary
            obligations or to implement even elementary corporate formalities required by law.”
                     § 92. RNC’s Consciousness of Guilt (¶¶ 1433-1458).
FOF ¶ 1433. “Consciousness of guilt evidence . . . , including . . . destruction or concealment of
            evidence[,]" is significant because ‘the particular behavior provides clues to the
            [actor's] state of mind[.]’ Decker v. State, 408 Md. 631, 640, 641, 971 A.2d 268, 274
            (2009).
FOF ¶ 1434. This is hardly a novel concept; numerous commentators have expressed similar
            sentiments. Wigmore, for example, has explained the significance of the destruction
            of evidence as follows:
FOF ¶ 1435. “It has always been understood — the inference, indeed, is one of the simplest in
            human experience — that a party's falsehood or other fraud in the preparation and
            presentation of his cause, his fabrication or suppression of evidence by bribery or
            spoliation, and all similar conduct is receivable against him as an indication of his
            consciousness that his case is a weak or unfounded one; and from that consciousness
            may be inferred the fact itself of the cause's lack of truth and merit. The inference
            thus does not necessarily apply to any specific fact in the cause, but operates,
            indefinitely though strongly, against the whole mass of alleged facts constituting his
            cause.” 2 John Henry Wigmore, Evidence in Trials at Common Law § 278
            (Chadbourn rev. 1979).
FOF ¶ 1436. Former Los Angeles Police Detective Clark Baker posted online his analysis of
            consciousness of guilt. “These behavioral attributes [regarding consciousness of guilt
            of criminal defendants] apply to individuals, corporations and governments.” “For
            example, no one expects the National Aeronautics and Space Administration
            (NASA) to dedicate millions of dollars to discredit flat-earthers. NASA does not
            dispatch its CEO or chief engineers to defend itself from them, nor does it pressure
            news agencies to spike stories and interviews of those who question the curvature of
            the Earth. Credible agencies invite inquiry. At the same time, individuals and
            agencies that assign millions of dollars to use pressure, intimidation and character
            assassination to defend their research, policies and procedures should be viewed with
            the same skepticism that Americans share for OJ Simpson and Casey Anthony – and
            for the same reasons.”

                                               204
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 253 of 334


FOF ¶ 1437. Given, particularly in regard to the RNC’s commission of fraud on the court, it is
            proper to evoke Falsus in Uno, Falsus in Omnibus (False in One, False in All)
            regarding the credibility of the RNC’s acts overall.
FOF ¶ 1438. Without going into extensive detail, the matter relating to the fraud on the court
            arising out of the misconduct of both RNC counsel and the original Chancellor
            sitting in the first award confirmation matter, suffice it to say the Chancellor’s failure
            was his violation of Secundum allegata et probata. The Chancellor, aided by RNC
            Counsel made up fictional facts to justify his decision to deny confirmation, all
            without first, the RNC answering the petition to confirm or deny the petition’s
            allegata, thus the issues were never joined, and secondly, finding facts without
            holding a hearing, admitting evidence or hearing witnesses by testimony or affidavit.
            The Chancellor denied the Trustee, the Settlor and even the Attorney General of
            Pennsylvania multiple evidentiary presumptions in order to fix the verdict in favor
            of the RNC. These presumptions include the following:
               (a)   The Return of Service evokes the Presumption of Receipt, which was not
                     rebutted by the RNC. Higgens Lumber Co. v. Marucca, 159 Pa.Super. 405,
                     407, 48 A.2d 48, 49 (1946). That service was by certified mail, return receipt
                     on both RNC headquarters and the law office of the RNC chairman, “presumes
                     conclusively that the person to whom it was addressed actually received it.” In
                     re Anderson, 372 Pa. 351, 353, 93 A.2d 480, 481 (1953).
               (b)   It is presumed that each of the Trustees obeys the law and performs his legal
                     duties and obligations thereunder. Waters v. New Amsterdam Cas. Co., 393 Pa.
                     247, 254, 144 A.2d 354, 357 (1958). Unless the presumption of regularity is
                     rebutted, it is conclusive. Kennedy v. Upper Milford Twp. Zoning Hearing
                     Board, 575 Pa. 105, 135, 834 A. 2d 1104, 1123 (2003).
               (c)   It is presumed each of the co-Trustees properly performed their duties as
                     arbitrator. Foley Bros., Inc. v. Commonwealth, 400 Pa. 584, 592, 163 A.2d 80,
                     85 (1960).
               (d)   It is presumed RNC and its counsel know terms of the Trust Agreement.
                     Standard Venetian Blind Co. v. American Empire Insurance Co., 503 Pa. 300,
                     305, 469 A.2d 563, 566 (1983); Estate of Brant, 463 Pa. 230, 235, 344 A.2d
                     806, 809 (1975); Montgomery v. Levy, 406 Pa. 547, 550, 177 A.2d 448, 450
                     (1962).
               (e)   It is presumed the RNC (and counsel) presumed to know Trustee’s legal
                     powers and authority. Delaware Valley Factors, Inc. v. Ronca, 442 Pa.Super
                     609, 612, 660 A.2d 623, 625 (1995); Will v. Killmer, 39 Pa. D. & C. 3d 627,
                     630 (Bucks Co. C.P. 1986).
               (f)   It is presumed that the Attorney General, in performing his duties pursuant to
                     his power as parens patriae, in supervising charitable trusts, In re Estate of
                     Pruner, 390 Pa. 529, 531, 136 A.2d 107, 109 (1957), representing general
                     public, Commonwealth v. Barnes Foundation, 398 Pa. 458, 159 A.2d 500
                     (1960), in accordance with her duties of acting for the public good, she acts
                     only in the public interest, and reaches her decisions in a legal way after proper
                     investigation. Wilson v. City of New Castle, 301 Pa. 358, 365, 152 A. 102, 104
                     (1930).
FOF ¶ 1439. Moreover, an actor’s silence in the face of accusation by someone other than a law

                                                 205
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 254 of 334


               enforcement officer may be admissible as an adoptive admission if the statement was
               made in the actor’s presence, the actor heard and understood the statement, the
               circumstances called for a denial, the actor the opportunity to deny the statement, and
               the actor did not.
FOF ¶ 1440. Repeatedly, in our legal papers the RNC and its counsel have been accused of
            committing a fraud on the court, yet at no time has the RNC counsel denied or
            refuted such allegations.
FOF ¶ 1441. Repeatedly, in our legal papers, the RNC and its counsel have been directed to
            specific falsehoods of material fact which they have made, yet at no time has the
            RNC Counsel denied or refused such falsehoods.
FOF ¶ 1442. In our legal papers in the U.S. District Court for the District of Columbia, we
            accused the RNC counsel of acting without authority by the RNC, yet at no time has
            the RNC Counsel denied or refused such charge.
FOF ¶ 1443. In the same legal papers, we furthermore accused the RNC counsel of suffering a
            conflict of interest in representing the RNC while representing the PA State
            Republican Committee, in violation of Pa. Rules of Professional Conduct Rule
            1.7(a), yet at no time has the RNC Counsel denied or refused such charge.
FOF ¶ 1444. Pa. Rules of Professional Conduct Rule 1.7(a) states that an irrevocable conflict of
            interest occurs when (1) the representation of one client will be directly adverse to
            another client; or (2) there is a significant risk that the representation of one or more
            clients will be materially limited by the lawyer’s responsibilities to another client,
            a former client or a third person or by a personal interest of the lawyer. The conflict
            of interest cannot be waived by either the RNC or the PA State Republican
            Committee because under Pa. RPC 7.1(b)(3) the representation involves assertion of
            a claim by one client against another client represented by the lawyer in the same
            litigation or other proceeding before a tribunal.
FOF ¶ 1445. Additionally, consciousness of guilt is evidenced by the party’s efforts to setup
            strawman arguments so as to divert attention from the merits. Commonwealth v.
            Pestinikas, 421 Pa. Super. 371, 387, 617 A.2d 1339, 1348 (Pa.Super. 1992)
            (“[E]vidence of the misconduct of a party in connection with the trial is admissible
            as tending to show that the party guilty of the misconduct is unwilling to rely on the
            truth of his cause, or is conscious that it is an unjust one”); see also Leonard Packel
            and Anne Poulin, Pennsylvania Evidence, Ch. IV, § 423 (1987) at p. 277, quoting
            McHugh v. McHugh, 186 Pa. 197, 203, 40 A. 410, 412 (1898). In Pestinikas,
            evidence defendants sought to exert political pressure to influence judicial
            proceedings was held to be admissible as consciousness of guilt.
FOF ¶ 1446. The Attorney General of Pennsylvania informed the Trustee that RNC Counsel was
            attempting to put the Trustee in false light, if not outright slander, by significantly
            mischaractering and misrepresenting that the Trustee, initially as a journalist, and
            later as a public officeholder, was victimized by two Bad Faith Prosecutions, both
            which have been proven either by documentary evidence constituting admission of
            an elected District Attorney and other constituting judicial admission by an assistant
            District Attorney by failing to file a habeas answer when ordered by the Federal
            court.
FOF ¶ 1447. A Bad Faith Prosecution, as distinguished from a Selective Prosecution, is a
            prosecution brought in bad faith and with no expectation of obtaining a valid

                                                206
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 255 of 334


               conviction. Dowbrowski v. Pfister, 380 U.S. 479, 485-487 (1965); Shaw v. Garrison,
               467 F.2d 113, 122 (5th Cir. 1972), cert. denied, 409 U.S. 1024; Duncan v. Perez, 445
               F.2d 557 (5th Cir. 1971), cert. denied, 404 U.S. 940; Wilson v. Thompson, 593 F.2d
               1375 (5th Cir. 1979); Fitzgerald v. Peek, 636 F.2d 943 (5th Cir. 1981); Lewellen v.
               Raff, 843 F.2d 1103 (8th Cir. 1988).
FOF ¶ 1448. Bad Faith Prosecutions were principal tools used within the Deep South to harass
            civil rights advocates, but was long an unique attribute of Pennsylvania jurisprudence
            since the Molly McGuires.
FOF ¶ 1449. In the first Bad Faith Prosecution, the Trustee, then a working journalist and working
            with the local newspaper trade unions to launch competition to the existing York,
            Pennsylvania newspapers operating under a Joint Operating Agreement, was
            informed by a local Democratic Party activist of an ongoing fraud against the United
            States in converting Urban Development Action (“UDAG”) grants. Local GOP and
            business leaders would setup a strawman to acquire downtown York, PA real estate
            with UDAG funds, then default which the GOP and business leaders would acquire
            through a Sheriff’s sale at fire prices, all without paying back the UDAG loans.
FOF ¶ 1450. The local GOP leaders, conspiring with the Common Pleas Court President Judge
            Joseph Erb, a York Co Assistant District Attorney Gerald Lord, and the York Co.
            Chief Public Defender R. Bruce Evanick, brought a bad check charge against the
            Trustee, notwithstanding the York Co. District Attorney, H. Stanley Rebert
            conceding to York Co. Commissioner Chairman Charles Stein that no check existed.
            Lord suborned perjury of the Trustee’s business partner which he admitted to Rebert,
            and also forged the Trustee’s signature on a USPS certified mail receipt form to
            satisfy the elements of the charge in the first bad check case docketed at 2346 CA
               1990 (Erb, J.). In the second charge, 165 CA 1991 (Buckingham, J.) Erb coerced the
               Trustee into a guilty plea after being advised by Assistant Public Defender Jeffrey
               Marshal, that a guilty plea was appealable and (“the Second Bad Check Charge”)

FOF ¶ 1451. The aforementioned York County criminal charges and judgment were set aside by
            the Dauphin County Court of Common Pleas in In re Appointment of Constable for
            Fourth Ward of City of Harrisburg, 2-3 M.D. 1997, and allowed the Trustee to hold
            public office. Otherwise, Wirs could not have held public office, as the PA State
            Constitution, Art. II, § 7 (“No person hereafter convicted of embezzlement of public
            moneys, bribery, perjury or other infamous crime, shall be eligible to the General
            Assembly, or capable of holding any office of trust or profit in this
            Commonwealth”).
FOF ¶ 1452. However, as the State Constable for the 4th Ward of the City of Harrisburg, the
            Trustee discovered and attempted to undo usurpation of the constable’s statutory
            duties by then Harrisburg Mayor Stephen Reed.
FOF ¶ 1453. Reed or his confederates prevailed upon the Dauphin County DA to bring theft of
            deception charges under 18 Pa.C.S. § 3922, against the Trustee on the basis of
            incurring obligations on credit without the ability to pay, notwithstanding at all
            times, the Trustee, as the duly elected Constable was entitled to compensation under
            the Constable Fee Bill, 42 Pa.C.S. 2950 (now recodified at 44 Pa.C.S. 7161) to
            perform statutorily mandated judicial functions, 13 P.S. § 40 (now recodified at 44
            Pa.C.S. § 7151) which provides “Constables shall perform all duties authorized or
            imposed on them by statute.” (Emphasis added).
FOF ¶ 1454. At no time throughout these proceedings did the Dauphin County DA, or the courts

                                               207
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 256 of 334


               for that matter, answered the question posted by leading Harrisburg legal scholar and
               a former, long-termed Deputy Attorney General Edgar R. Casper (who at the time
               was serving as Wirs’ solicitor) as to “how could the Commonwealth prosecute a public
               official for incurring obligations on the reasonable expectation of earning fees from
               performing public duties which the law commands and for which he was trained and
               certified to perform?”

FOF ¶ 1455. The Dauphin DA even charged Wirs with carrying a firearm without a license, 18
            Pa.C.S. § 6006(a) notwithstanding the statute at 6006(b) clearly states: “The
            provisions of subsection (a) shall not apply to: (1) Constables, sheriffs, prison or jail
            wardens, or their deputies, policemen of this Commonwealth or its political
            subdivisions, or other law-enforcement officers.” (Emphasis added).
FOF ¶ 1456. The Trustee’s counsel, Allen C. Welsh, abandoned Wirs in the middle of trial, when
            the Assistant Dauphin Co. DA Thomas Rozman, ambushed Wirs with concealed
            purported Prior Bad Acts examples, despite such ambush being blatantly prohibited
            by Pa.R.Crim.P. 573(B)(1); see Commonwealth v. Hanford, 937 A.2d 1094, 1100
            (Pa.Super. 2007); Commonwealth v. Thiel, 323 Pa.Super. 92, 470 A.2d 145, 148
            (1983). “The Rule implements the overall policy of the discovery rules aimed at
            preventing "trial by ambush" and the use of ‘last minute disclosures’ to try cases,
            Commonwealth v. Shelton, 536 Pa. 559, 640 A.2d 892, 895 (1994), as such tactics
            have been declared fundamentally unfair. Commonwealth v. Moose, 529 Pa. 218, 602
            A.2d 1265, 1274 (1992).” Commonwealth v. Hanford, 937 A.2d at 1100.
FOF ¶ 1457. Ironically, soon after this case, Rozman was dismissed due to mental illness after
            admitting he was receiving “trial strategy” from messages transmitted through his
            dental work.
FOF ¶ 1458. Reed who became the longest-serving mayor of Harrisburg, PA, re-elected to seven
            four-year terms, serving from 1982 to 2010, faced charges on nearly 500 counts of
            theft, fraud and corruption. Reed pled guilty to 20 charges and was sentenced to
            probation and a fine, but no jail time, due in significant part most of the counts were
            past the statutes of limitations and because of Reed’s declining health.
             § 93. Trust Promotes Ethical Standards of Conduct (¶¶ 1459-1481).
FOF ¶ 1459. The Trust was established to protect civil rights secured by law.
FOF ¶ 1460. It is the civil right of all Americans to participate in the nomination and elections of
            candidates for public and party office.
FOF ¶ 1461. Election of candidates for party office is a state action, when any component of the
            governmental electoral process is employed, such as voting in a regularly scheduled
            primary, or which powers and duties are provided by statute, at the exclusion of the
            public generally, such as designation of poll watchers or casting votes for
            endorsement of candidates for public office.
FOF ¶ 1462. Political participation in the nomination and election of candidates for public and
            party office is done by campaigns.
FOF ¶ 1463. Campaigns are divided into four components, commonly referred to as CIIM, the
            acronym for Connect, Inform, Involve and Mobilize.
FOF ¶ 1464. The National Political Parties (the DNC and the RNC) are, for federal nominees for

                                                208
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 257 of 334


               public office, or endorsed federal candidates for nomination for public office, are
               responsible to Connect and Inform, which is done primarily by advertising on TV,
               radio, print and online.
FOF ¶ 1465. The National Political Parties (the DNC and the RNC) share with their respective
            state and county political party committees, responsibility for federal nominees for
            public office, or endorsed federal candidates for nomination for public office, to
            Involve voters on behalf of such candidates, such as campaign rallies and fundraising
            events.
FOF ¶ 1466. The National Political Parties (the DNC and the RNC) are not only not responsible
            for mobilization, such as voter registration and GOTV, the acronym for Get-Out-
            the-Vote, but are expressed prohibited by FECA from engaging in Mobilization
            when not paid for by hard money campaign contributions.
FOF ¶ 1467. Mobilization is best expressed by what the Trust defines as the Lincoln Rule,
            extracted from the Campaign Circular from Whig Committee, Illinois State Register
            (Feb. 21, 1840), Collected Works of Abraham Lincoln, Vol. I., which provides that
            “the only way you win elections is by getting more of your supporters to the polls
            than your opponents . . . divide the county into small districts and appoint in each a
            subcommittee . . . make a perfect list of voters and ascertain with certainty for whom
            they will vote. . . and on election day see that every Whig is brought to the polls”).
            Implementation of the Lincoln Rule is why political parties have precinct party
            representatives, commonly known as committeemen and committeewomen.
FOF ¶ 1468. In other words, precinct party representatives are Election Day party whips, the term
            exploited from the name of the rider responsible for hearing hound dogs during a fox
            chase.
FOF ¶ 1469. Legislatures during the Progressive Era enlarged the powers and duties of precinct
            party representatives by having them elected by the registered voters within their
            precinct, thus assuring that the precinct party representatives represent those whom
            elect them, not the party officers, the “bosses” who supervised the precinct party
            representatives.
FOF ¶ 1470. Precinct party representatives used to employ paper records, what was commonly
            referred to as “strike lists,” to record those party electors who cast their ballots to
            ascertain those electors who had not yet arrived at the polls to cast their ballots. It
            was common for the committeewoman to have a shoe box containing index cards for
            each voter, checking off those who had arrived.
FOF ¶ 1471. The Trust Property merely “computerize” this Election Day whip process, putting
            what were index cards in the shoe box into an online application (“app”). The brand
            name of the Trust Property is We the People Today™.
FOF ¶ 1472. The brand name of the Election Day component of the Trust Property is Election
            Day Whip™.
FOF ¶ 1473. The brand name of the voter input component of the Trust Property is
            MyVoterPage™ and the online portal is MyVoterPage.com.
FOF ¶ 1474. Both National Political Parties (the DNC and the RNC) as well as various Federal
            campaign committees and commercial vendors to abovementioned possess and
            maintain digital voter files, which are basic HAVA voter records (showing name,

                                               209
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 258 of 334


               address, age, gender, and voting history) enhanced with micro-targeting data
               (showing i.e., phone numbers, civic entity affiliations, and consumer preferences).
               These “HAVA enhanced voter files” however are proprietary, and therefore are
               maintain in camera, that is to say, they are secret files.
FOF ¶ 1475. Voters have no means to ascertain the content of these HAVA enhanced voter files
            and to correct erroneous information or remove information (such as cell phones)
            which the voter perceives to constitute an invasion of privacy.
FOF ¶ 1476. The Trust Property, specifically MyVoterPage™ overcomes these issues by making
            HAVA enhanced voter files public accessible for all voters online through the
            MyVoterPage.com portal, so that voters and not the DNC or RNC or commercial
            vendors, commands control over such data.
FOF ¶ 1477. Precinct party representatives download the contact data from MyVoterPage to the
            Election Day Whip™ to enable them to GOTV, that is to whip voters from within
            their party to the polls to cast their ballots.
FOF ¶ 1478. Unlike commercial software programs which erroneously call themselves GOTV
            software, most likely in violation of the Lanham Act, Election Day Whip utilizes
            realtime Election Day data identifying which voters have arrived at the polls to cast
            their ballots versus those voters still outstanding, by enabling the precinct party
            representatives, or their designated poll watchers, to electronically check off those
            voters who have cast their ballots, as announced or record by the precinct Election
            Board.
FOF ¶ 1479. It is this feature of Election Day Whip which implements the Lincoln Rule.
            Enforcement of the right of precinct party representatives to whip votes on Election
            Day is part of the First Amendment right of political association, because if the
            election is not won, the party’s philosophy of government (the party’s platform) and
            legislative/ executive ideas cannot be implemented.
FOF ¶ 1480. Enforcement of the right of voters to communicate and direct their precinct party
            representatives on how to represent the voters, i.e., in matters regarding
            endorsements and drafting of party platforms, is part of the First Amendment right
            of political association, as the parties are not independent entities, but manifestations
            of the will of the voters enrolled in such parties.
FOF ¶ 1481. The Trust was established and the Trust Property exists to enforce these two
            particular factors of the First Amendment right of political association. Interference
            by either or both the DNC and the RNC of the Trustee’s providing the We the People
            online SAS platform impairs upon and impedes the Trustee’s administration of the
            Trust and protection of the Trust Property.
         § 94. RNC Constitutes Immediate and Irreparable Injury (¶¶ 1482-1489).
FOF ¶ 1482. We cannot issue temporary restraining relief unless we find immediate and
            irreparable injury.
FOF ¶ 1483. For almost eight years, the RNC has fought tooth and nail to destroy the Trust once
            it discovered that the Trust’s charitable purpose of protecting civil rights secured by
            law is directed toward the RNC’s own malfeasance in committing voter suppression
            and usurping state and local party committees so it can control “soft money”
            campaign contributions.

                                                210
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 259 of 334


FOF ¶ 1484. The RNC commits its malfeasance by intimidation, threats, coercion, or attempts
            thereto for the purpose of interfering with the right of voters, most notably
            constituencies not inclined to vote Republican and, of those who are Republican, are
            not obsequious and lickspittle to the RNC Curia.
FOF ¶ 1485.    It is well-established that “[t]he loss of First Amendment freedoms, for even minimal
               periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427
               U.S. 347, 373 (1976).
FOF ¶ 1486. But the assertion of First Amendment rights does not automatically require a finding
            of irreparable injury, thus entitling a plaintiff to a preliminary injunction if he shows
            a likelihood of success on the merits. Hohe v. Casey, 868 F.2d 69, 72-73 (3rd Cir.
            1981).
FOF ¶ 1487. Rather, the Grievant must show “a chilling effect on free expression.” Dombrowski
            v. Pfister, 380 U.S. 479, 487 (1965). It is “purposeful unconstitutional [government]
            suppression of speech [which] constitutes irreparable harm for preliminary injunction
            purposes.” Hohe, 869 F.3d at 73, citing Goldie's Bookstore v. Superior Ct., 739 F.2d
            466, 472 (9th Cir.1984).
FOF ¶ 1488. Accordingly, it is the “direct penalization, as opposed to incidental inhibition, of
            First Amendment rights [which] constitutes irreparable injury.” Hohe, 869 F.3d at
            73 citing Cats v. Oldham, 707 F.2d 1176, 1188 (11th Cir.1983).
FOF ¶ 1489. The RNC’s ongoing customs and usage of intimidation, threats, and coercion are
            intended and are specifically devised to chill opposition and to induce obsequious
            compliance from oleaginous subordinates.
                      § 95. Summary of Findings of Fact (¶¶ 1490-1501).
FOF ¶ 1490. For the reader’s convenience, we summarize the aforementioned Findings.
FOF ¶ 1491. While historically, national political parties limited themselves to presidential
            nominating conventions and campaigns, the RNC began a nationalization of the
            three-tier political structure of national, state and local party committees under post
            Watergate Era RNC Chairman William Brock (1977-1981).
FOF ¶ 1492. The RNC’s nationalization of the political process is induced by both Elazar’s U.S.
            political cultures, specifically the “I” culture exploiting political office for self
            aggrandizement, and Freeman’s identification of the GOP top-bottom internal culture
            that requires obsequious to leadership in turn for acceptance and support.
FOF ¶ 1493. The RNC’s nationalization accelerated upon enactment of the Bipartisan Campaign
            Reform Act, commonly known as McCain-Feingold, which prohibited the RNC from
            raising campaign funds for generic political activity (“soft money”).
FOF ¶ 1494. The RNC formalized its usurpation of the nation’s 365,858 elected precinct party
            committee people from 182,851 voting districts in its March 18, 2013 Growth and
            Opportunity Project Report, calling elected precinct committee people “old
            fashioned” delegated their duties and functionality to professionals and third-party
            groups, such as the Tea Party.
FOF ¶ 1495. The Growth and Opportunity Project Report not only accelerated the RNC’s
            suppression of African-American and other minority voters, but now includes

                                                211
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 260 of 334


                   moderate, college-educated Republicans, such efforts shows no sign of abatement.
FOF ¶ 1496. McCain-Feingold drove the RNC further into indebtedness of large, “super-donors”
            who contribute primarily, if not solely, to obtain access to public officials (in lieu of
            mega-donors or small donors who contribute to promote political affinity).
FOF ¶ 1497. The RNC necessity to raise ever-increasing sums of campaign money is driven by
            establishment of a new form of political patronage, campaign consultants and
            political operatives, who exploit time-driven market psychology of election dates,
            to enrich themselves while providing political parties and candidate campaigns with
            useless services.
FOF ¶ 1498. These “Super Agents” have so dominated the RNC, that they are actual decision
            makers, relegating voting RNC members as surplusage, hence our moniker for them
            as the “Republican Curia.”
FOF ¶ 1499. It is the Republican Curia, and not individual voting RNC Members, who sought and
            continue to seek to destroy the Trust, as delivery of the Trust Property’s benefits is
            a direct threat to the Republican Curia’s parasitic livelihood of exploiting the RNC,
            state and local Republican committees, and candidates.
FOF ¶ 1500. The Republican Curia’s conscientious of guilt is evident by its commission of a fraud
            on the court in furtherance of its effort to destroy the Trust.
FOF ¶ 1501. The Trust Property is not duplicated by or competes against any existing political
            technology utilized by either the DNC or RNC, as the Trust Property is interactive
            Web 2.0 technology, all existing political technology, e.g. DNC’s NNP-VAN or
            RNC’s Data Center, is antiquated Web 1.0 tools.
                  § 96. Total Number of Potential Voter Suppression (¶ 1502-1532).
FOF ¶ 1502.        The Respondent Republican National Committee will be responsible for suppressing
                   a minimum of 13,619,419 to 14,386,710 U.S voters on November 6, 2018, of which
                   5,842,821 to 6,171,994 will be registered Democrats or voters in non-party
                   enrollment states who generally vote Democratic; 5,273,182 to 5,570,263 will be
                   Republicans, 2,279,315 to 2,407,727 will be Independent or No Party voters. From
                   1,262,360 to 1,333,478 African-American voter turnout will be suppressed, 909,510
                   to 960,750 Hispanic-American voters and 328,020 to 346,500 Asian-American voter
                   turnout will be suppressed by the RNC. The table below reflects the impact by state:
      TABLE NO. 2 NUMBER OF VOTERS NOT CASTING BALLOTS DUE TO RNC SUPPRESSION
                                Total Democratic RepublicanIndependent    Other African-A Latino-A Asian-A
     Alabama          AL      207,571    75,141    132,015         415        0     8,202    1,207   1,207
       Alaska         AK       38,469     5,315      9,913      21,255    1,986       639      852     568
      Arizona         AZ      256,337    77,412     89,389      86,849    2,688     8,520 48,777     2,769
    Arkansas          AR      124,354     5,807    112,165          29    1,986    13,064    1,420     568
    California        CA    1,350,663   599,117    338,620     344,550   68,375    74,053 233,874 115,588
     Colorado         CO      234,872    72,670     71,325      86,682    4,196     5,325 22,791     3,408
    Connectic         CT      150,269    54,770     32,207      61,185    2,106     8,591    8,236   2,840
             ut
    Delaware          DE       49,159    23,208     13,697     11,345        0      6,461     994     284
    District of       DC       34,154    25,966      2,101      5,631      456     11,644   1,349     355
    Columbia

                                                   212
    Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 261 of 334


   Florida      FL    914,196    339,103   322,882   246,561    5,651    96,418 106,003    13,064
  Georgia      GA     451,337    238,306   202,199    10,832        0   135,055   7,029     7,668
   Hawaii       HI     53,244     26,090    19,541     5,857        0       568   2,201    16,188
     Idaho      ID     57,900      6,653    29,852    20,709      685        71   1,633       284
   Illinois     IL    569,230    286,323   265,261    17,646        0    54,528 29,110     11,857
  Indiana       IN    342,876    159,780   169,724    13,372        0    16,046   5,538       284
      Iowa      IA    139,354     43,906    45,641    49,327      978     2,201   1,491     1,207
   Kansas      KS     129,073     31,969    57,362    38,638    1,104     5,183   4,970     2,130
Kentucky       KY     239,438    119,557    99,326    19,770      786    13,064   2,414     1,633
Louisiana      LA     209,952     91,331    63,639    54,982        0    51,759     284       213
    Maine      ME      73,143     23,316    19,608    26,726    3,494       355     284       142
Maryland       MD     279,153    152,641    71,693    50,368    4,450    60,776   8,520     9,585
Massachu       MA     318,566    108,408    34,026   172,174    3,959    10,011 11,005      6,035
       setts
 Michigan      MI     346,098    188,969   142,938    14,190       0     48,635   12,709    6,106
 Minnesot      MN     230,529    115,495   102,586    12,449       0      5,893    3,408    2,414
           a
 Mississip     MS     115,588     76,982    37,104     1,503       0     45,369    1,207     355
          pi
 Missouri      MO     277,894    142,004   126,442     9,448       0     23,075    1,988    2,769
 Montana       MT      49,728     24,964    23,074     1,691       0        213      781      142
 Nebraska      NE      85,163     25,254    40,995    17,956     958      2,556    1,846      213
  Nevada       NV     103,790     39,914    40,995    17,956     958      8,804   13,419    3,479
      New      NH      68,226     18,974    20,891    28,346      15        497    1,065      497
Hampshir
           e
      New      NJ     414,295    154,709    90,012   166,716    2,857    35,216   35,287   16,046
    Jersey
      New      NM      87,987     40,364    26,846    19,218    1,558     1,988   21,442     923
  Mexico
New York       NY     802,545    399,149   158,496   169,508   46,992    98,335   70,645   25,986
     North     NC     494,095    188,823   148,094   154,618    2,559    73,840    7,597    4,189
 Carolina
     North     ND      38,561     11,230    18,166     8,941     223       142      355       71
   Dakota
      Ohio     OH     558,133    282,973   266,229     8,930        0   48,280     6,603    4,970
Oklahoma       OK     143,147     54,654    66,926    21,220      348    6,816     5,964    1,207
  Oregon       OR     190,397     67,887    49,708    59,775   13,035    2,059     7,526    3,337
Pennsylva      PA     600,665    287,048   229,160    79,064    3,972   34,932    18,460    6,603
        nia
    Rhode       RI     49,705     20,356     5,966    23,216     168      1,988    1,562      71
    Island
     South     SC     223,154     92,386   124,743     6,025       0     45,440    3,408    1,278
 Carolina
     South     SD      37,816     11,098    17,144     8,651     212       355      213        0
   Dakota
Tennessee      TN      253,105    57,708   177,933    17,464        0    33,583   2,982     1,491
    Texas      TX    1,082,717   421,177   642,051    19,489        0    94,714 160,105    18,389
      Utah     UT       93,447    11,352    45,728    33,324    3,044       426   3,976       923
 Vermont       VT       33,485    15,537    15,102     2,846        0       142     142         0
  Virginia     VA      392,612   211,618   176,675     4,319        0    50,552   7,952    14,839
 Washingt      WA      303,782   165,257   138,524         0        0     5,254 11,999     11,431
         on
      West     WV      87,458     37,185    28,052    19,186    3,035     1,207     781      284
  Virginia
                                           213
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 262 of 334


    Wisconsi      WI      213,288    109,630      97,899       5,759       0       9,159   5,467    2,130
          n
    Wyoming       WY       18,697       3,336      12,518       2,605     239         355     639       0
                       13,619,419   5,842,821   5,273,182   2,279,315 183,074   1,262,360 909,510 328,020

FOF ¶ 1503. Our primary source for voter registration data is the University of Virginia Center
            for Politics Sabato’s Crystal Ball July 12, 2018 post by Rhodes Cook, senior
            columnist.
FOF ¶ 1504. The following states do not register voters by party registration: Alabama, Georgia,
            Indiana, Illinois, Minnesota, Mississippi, Missouri, Montana, Ohio, South Carolina,
            Tennessee, Texas, Vermont, Virginia, Washington, and Wisconsin. North Dakota
            does not register voters at all. Party registration in these states are based on either
            cumulative or recent election results for governor and other statewide offices, but not
            presidential elections, nor any election results from the 2016 Presidential election.
FOF ¶ 1505. Alabama records voters as active and inactive and reports both active voters and total
            (active and inactive) voters. The former number is utilized, as our primary source,
            because most states report voter registration to consist of all who are registered
            within the HAVA time frames, including those who cast ballots (active). Alabama
            party registration estimates is based on 2014 gubernatorial election results of 63.6%
            Republican, 36.2% Democratic.
FOF ¶ 1506. Georgia party registration estimates is based on 2014 gubernatorial election results
            of 52.8% Republican, 44.8% Democratic.
FOF ¶ 1507. Hawaii party registration estimates is based on 2014 gubernatorial election results
            of 49.0% Democratic, 36.7% Republican, and 11.6% independent.
FOF ¶ 1508. Illinois party registration estimates is based on 2014 gubernatorial election results
            of 50.3% Republican, 46.4% Democratic.
FOF ¶ 1509. Indiana party registration estimates is based on 2012 gubernatorial election results
            of 49.5% Republican, 46.6% Democratic.
FOF ¶ 1510. Michigan party registration estimates is based on 2014 U.S. Senate election results
            of 54.6% Democratic, 41.3% Republican.
FOF ¶ 1511.    Minnesota party registration estimates is based on 2014 gubernatorial election results
               of 50.1% DFL, 44.5% Republican.
FOF ¶ 1512. Mississippi party registration estimates is based on 2015 gubernatorial election
            results of 66.6% Republican, 32.1% Democratic. Voter registration is from U.S.
            Census Bureau for 2014.
FOF ¶ 1513. Missouri party registration estimates is based on 2016 gubernatorial election results
            of 51.1% Republican, 45.5% Democratic, which was the most narrow of all
            statewide election results in 2016. Voter registration is from U.S. Census Bureau for
            2014, showing a significant decline from the State’s own website of which the last
            year reported for 2012.
FOF ¶ 1514. Montana party registration estimates is based on 2016 gubernatorial election results
            of 50.2% Democratic, 46.4% Republican.


                                                 214
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 263 of 334


FOF ¶ 1515. North Dakota party registration estimates is based on 2016 gubernatorial election
            results of 76.5% Republican, 19.4% Democratic. Although North Dakota allows
            Election Day voter registration, the state website does report party registration. The
            South Dakota Democratic Party has opened their primary election up for all voters
            registered as independent/no party affiliation to vote in their primary. Voters
            registered in the “other” category are not allowed to vote in the SD Democratic Party
            primary.
FOF ¶ 1516. Ohio party registration estimates is based on the combination of 2012 Presidential
            and U.S. Senate election results of 50.7% Democratic, 47.7% Republican.
FOF ¶ 1517. South Carolina party registration estimates is based on 2014 gubernatorial election
            results of 55.9% Republican, 41.4% Democratic.
FOF ¶ 1518.    Tennessee party registration estimates is based on 2016 gubernatorial election results
               of 70.3% Republican, 22.8% Democratic.
FOF ¶ 1519. Texas party registration estimates is based on 2014 gubernatorial election results of
            59.3% Republican, 38.9% Democratic.
FOF ¶ 1520. Vermont party registration estimates is based on 2014 gubernatorial election results
            of 46.4% Democratic, 45.1% Republican.
FOF ¶ 1521. Virginia party registration estimates is based on 2017 gubernatorial election results
            of 53.9% Democratic, 45.0% Republican.
FOF ¶ 1522. Washington party registration estimates is based on 2016 gubernatorial election
            results of 54.4% Democratic, 45.6% Republican.
FOF ¶ 1523. Wisconsin party registration estimates is based on 2014 U.S. Senate election results
            of 51.4% Democratic, 45.9% Republican.
FOF ¶ 1524. The voter suppression analysis is 7.1% to 7.5% of total voter registration by total
            number of registrants, by party enrollment (or in those states lacking enrollment, by
            estimate based on historical election results) and by ancestry, as reported either by
            the state elections authority or the U.S. Census Bureau. As reported by Yale
            University’s Donald P. Green and Alan S. Gerber, “the rule of thumb, one additional
            vote is cast from each 14 people contacted. Alan B. Krueger, “Turning Out the
            Vote,” The New York Times, October 14, 2004.
FOF ¶ 1525. The aforementioned percentage is the generally accepted increase in voter turnout
            resulting from Election Day voter mobilization, which is the primary responsibility
            of elected precinct party representatives (committee people). The RNC is exclusively
            responsible for denying the 365,642 committee people of each party the Trust Res
            which is required to be provided free of cost.
FOF ¶ 1526. Studies confirming the voter turnout increase by Election Day voter mobilization as
            reported by Green and Gerber in their analysis Get Out the Vote! How to Increase
            Voter Turnout (Washington: Brookings Institution Press, 2004); and see also Allison
            Dale and Aaron Strauss, “Don’t Forget to Vote: Text Message Reminders as a
            Mobilization Tool,” THE JOURNAL OF POLITICS, Vol. 65, No. 4, November 2003, Pp.
            1083–1096; Donald P. Green, Alan S. Gerber and David W. Nickerson, Getting Out
            the Vote in Local Elections: Results from in Door-to-Door Canvassing Experiments,
            AMERICAN JOURNAL OF POLITICAL SCIENCE 53 (4) (2009) pp. 787–804;

                                               215
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 264 of 334


FOF ¶ 1527. These studies state nothing new, as studies by Professor Harold F. Gosnell in
            Getting-Out-The-Vote: An Experiment in the Stimulation of Voting. Chicago:
            University of Chicago Press (1927), first empirically established the importance of
            voter mobilization.
FOF ¶ 1528. All these studies confirm what Abraham Lincoln first articulated in the Whig Party
            election plan in 1840, you have to contact voters to get them to the polls.
FOF ¶ 1529. The above data does not reflect the additional voter suppression efforts which the
            RNC has implicitly advocated through legislative enactment. As reported by the
            Brennan Center, that in “2018, voters in at least eight states will face more stringent
            voting laws than they did in the last federal election. These restrictions are a
            continuation of a trend, beginning in 2011, of states passing laws making it harder
            to vote. Overall, voters in 23 states will face tougher restrictions than they did in
            2010. Lawsuits and legal campaigns have in some cases mitigated a number of the
            most pernicious new laws, and future court decisions could still impact the voting
            landscape before November. Regardless, more voters in more states will face
            unnecessary hurdles to casting a ballot this fall.”
FOF ¶ 1530. This includes over 6 million voters, generally of African-American ancestry
            disenfranchised because of felon bar laws.
FOF ¶ 1531. This includes 909,540 eligible voters being disqualified by the GOP’s push for
            “perfect matching,” based on Princeton University’s mathematical analysis as
            reported by Ted Enamorado, “Georgia’s ‘exact match’ law could potentially harm
            many eligible voters,” The Washington Post, October 20 2018.
FOF ¶ 1532. In conclusion: “For the nation’s democracy to function properly and for government
            to provide fair representation, all eligible Americans must have the opportunity to
            vote—and be encouraged to do so. Our collective self-rule is established and fostered
            through free, fair, accessible, and secure elections through which the voice of every
            eligible American is heard.” Danielle Root and Liz Kennedy, Increasing Voter
            Participation in America, Center for American Politics post July 11, 2018.
                        § 97. Computation of Damages (¶ 1533-1556).
FOF ¶ 1533. The Trustee is limited by law to impose a surcharge equal to the sum required to
            restore the Trust Corpus and otherwise make the Trust whole. It is black letter that
            a surcharge is not punitive, but limited only to those expenses required to restore the
            Trust.
FOF ¶ 1534. The Trustee, as required by law and Orphans Court rule, issues twice a year files the
            Report of Trust Assets and Liabilities pursuant to 20 Pa.C.S. § 7780.3(i)(5) and the
            Internal Revenue Code, 20 U.S.C. § 6033(d). The facts below are extracted from the
            Trustee’s July 1, 2018 Report of Trust Assets and Liabilities.
FOF ¶ 1535. Trustee’s Compensation. The Trustee is due compensation as authorized pursuant
            to 20 Pa.C.S. § 7778, Trust Agreement at ¶ 19. The Trustee’s annual compensation,
            including 30% for benefits and taxes from January 1, 2018 through end of year is
            $242,000.
FOF ¶ 1536. Additional employee compensation. Compensation for an administrative assistant to
            the Trustee and for editorial staff to compile content for Poor Richard are set at
            salary plus 30% for benefits and taxes are currently set at $380,000.

                                               216
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 265 of 334


FOF ¶ 1537.   Legal Fees. Attorney’s fees are general counsel are authorized pursuant to 20 Pa.C.S.
              § 7777(a); Trust Agreement ¶ 20 and are set at a flat rate of $250,000. Attorney’s
              fees for special counsel are authorized pursuant to 20 Pa.C.S. §§ 7771, 7772, 7774,
              7777(a), 7780.6(a)(4); Trust Agreement ¶ 20 and set at $242,000.
FOF ¶ 1538. Accounting and Independent Auditor Fees. Accounting fees (Treasurer) William P.
            St. Clair, CPA and auditing fees (Independent Auditor) Eisner Amper are pursuant
            to 20 Pa.C.S. § 7777(a); Trust Agreement ¶ 20 at a flat rate of $50,000.
FOF ¶ 1539.   Trust Property. The annual servicing expenses for National Conference Call incurred
              by Tele-Town Hall, LLC is pursuant to 20 Pa.C.S. §§ 7774, 7775; Trust Agreement
              ¶ 5, IOP Rule 7(e)-(j) and currently is set at $386,400.00. The National Conference
              Calls are a revenue-generating service supplementing the Trust Property.
FOF ¶ 1540. Office Rent. Office rent is authorized pursuant to 20 Pa.C.S. § 7775; Trust
            Agreement ¶ 26 and is currently estimated at $15,000 a year. However this estimate
            may increase due to enlargement of the Trust Res by addition of Poor Richard.
FOF ¶ 1541. Public Relations and Promotion, 5% Payout Rule. Public relations, promotion, and
            advertising also includes contributions to other 501(c)(3) organizations required by
            Section 4947(a)(1) of Internal Revenue Code and accompanying IRS regulations and
            is authorized pursuant to 20 Pa.C.S. § 7775; Trust Agreement ¶ ¶ 15,19; IRC
            4947(a)(1). Currently the Report lists these expenditures as separate line items at
            $2,500,000 and $4,625,299.95 which is equal to five percent of Trust assets.
FOF ¶ 1542. Trust Property. Software Development (reprogramming code for We the People
            Today™ software for appointed agents, Political Technology, LLC, Pittsburgh, PA;
            Aristotle International, Inc., Atlanta, GA and 11Online, Albuquerque, NM is
            authorized pursuant to 20 Pa.C.S. §§ 7771, 7775; Trust Agreement ¶ ¶ 2, 8, 22; IOP
            Rule 2 and is currently set at $655,000. This line item does not include generation
            of the House List, but costs may exceed estimate as appearing in the latest Report.
FOF ¶ 1543. Trust Property. Software Development of the House List (list compilation and
            management of HAVA voter files into We the People Today™ software is authorized
            pursuant to 20 Pa.C.S. §§ 7771, 7775; Trust Agreement ¶ ¶ 2, 8, 22; IOP Rule 2, is
            currently projected at $385,866.60, but costs may exceed estimate as appearing in
            the latest Report
FOF ¶ 1544. The current sum required for operating expenses as described above and which is
            required to be satisfied by the Surcharged assessed by this Award is at
            $14,077,966.55 as of the latest Report.
FOF ¶ 1545. Said amount is to be deposited in the Trust Administration Account as required by
            IOP Rule 5(b).
FOF ¶ 1546. Liabilities which are required to be satisfied by the Surcharged assessed by this
            Award is set at $165,211,423.32. Liabilities include compensation in arrears for the
            Trustee and now Senior Trustees (the former two other co-trustees), attorney’s fees,
            accountant’s fees, setup expenses included by multiple vendors. The Trustee’s
            outstanding compensation is currently $3,235,540.00. Said compensation is defined
            as an advance by the Trustee to the Trust which is required to be satisfied with
            interest pursuant to 20 Pa.C.S. §§ 7769(a)-(b), 7772(h)(5), 7780.6(a)(7); Trust
            Agreement ¶ 19.


                                              217
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 266 of 334


FOF ¶ 1547. Said amount is to be deposited in the Trust Administration Account as required by
            IOP Rule 5(b).
FOF ¶ 1548. Liabilities include legal fees incurred by the Trust for itself and related 501(c)(3)
            projects undertaken by the Trust as required under IRC 4947(a)(1) in arrears plus 6%
            legal interest as follows: Obermayer Redmann ($93,250.00); Mayer Brown
            ($154,854,06); Cozen O’Connor ($12,264.42) Elliot Greenleaf ($69,640.39); Lamb
            McErlane ($115,323.02); SNR Denton ($134,889.34); Lawrence M. Otter
            ($5,725.00); J. Matthew Wolfe ($29,913.26) Westlaw ($10,597.00).
FOF ¶ 1549. Liabilities include IRC § 4947(a)(1) contributions which are in arrears plus 6% legal
            interest, as required under 26 U.S.C. (IRC) § 4947(a)(1) and as of the last Report,
            now stands at $155,826,281.31.
FOF ¶ 1550. A complete listing of liabilities is available in the Report.
FOF ¶ 1551. Reserves for administration of the Trust is required by the Trust Agreement ¶ 22(E)
            and IOP Rule 5(c) which as of the last Report is $81,811,665.50. Reserves are
            required to be equal to expenses incurred to administrated the Trust for a sum not
            less than ten years.
FOF ¶ 1552. The Award calls for assessment of a Supplemental Surcharge for each week state and
            county Qualified Beneficiaries (state, county and local Democratic and Republican
            Committees) are denied benefit of raising Levin Fund contributions.
FOF ¶ 1553. The Trustee is authorized by IOP Rule 5(d) to setup escrow accounts for campaign
            contribution and Levin Fund contribution escrow Accounts for Qualified
            Beneficiaries all which shall applied by the Trustee as governed under FECA as
            amended by Title I of the Bipartisan Campaign Finance Reform Act of 2002
            (“BCRA”), P.L. 107-155, pursuant to regulations promulgated under 11 CFR Part
            300.
FOF ¶ 1554. These Escrow Accounts are merely established by the Trustee solely in the capacity
            as a conduit. 2 U.S.C. § 441a(a)(8) and to which the Trustee exercises no control or
            discretion as to the designated political party or candidate campaign committee for
            receipt of Levin Fund contributions.
FOF ¶ 1555. The Trustee is authorized to process all such earmarked contributions raised as Non-
            Federal campaign or Levin Fund contributions as a conduit pursuant to 11 CFR
            110.6 and 102.8 and see also AO 2006-30 (ActBlue) and AO 2003-23 (WE LEAD)
            to assure compliance with FECA. 11 CFR 300.31(f) and cf. 11 CFR 300.31(g).
FOF ¶ 1556. All monies raised primarily through MyVoterPage.com™ are to be electronically
            transferred to the appropriate Non-Federal campaign or Levin Fund account as
            rapidly as possible. For purposes of compliance with 11 CFR 300.32(a), the
            Solicitation & Acceptance for Levin Fund contributions must be made by the
            appropriate county, district, ward or local committee.
                      § 98. Computation of Attorney Fees (¶ 1557-1560).
FOF ¶ 1557. Attorney fees regarding enforcement of judgment is predicated on a sliding scale
            originally published but later withdrawn by the Pennsylvania Attorney General, but
            in the interim adopted by Pennsylvania Orphans Courts. In re Johnson Estate, 4
            Fiduc. Rep.2d 6, 8 (Chester O.C. 1983) (Judge Wood adopting fee schedule adopted

                                               218
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 267 of 334


                by Attorney General); In re Loutsion Estate, 4 Fiduc. Rep.2d 224, 232 & n.3
                (Washington Co. O.C. 1984) (5% up $100,000, 4% up to $250,000, 3% up to
                $500,000, 2.5% up to $1,000,000 and 2% on the balance); But see criticism in Nix
                Estate, 8 Fid.Rep.2d 179 (O.C. Chester 1988) (Editor’s note); 5A Remick’s
                Pennsylvania Orphans Court Practice § 39:10 (Supp. 1997) Preston Estate, 558
                Pa.Super. 48, 560 A.2d 160 (1989) (egregious error to rely on sliding scale rate
                without determining reasonableness); but see Carr Estate, 22 Fid.Rep.2d 364 (O.C.
                Mont. 2002); Fesse Estate, 21 Fid.Rep.2d 317 (O.C. Mont. 2001); Bailey Estate, 10
                Fid.Rep.2d 55 (O.C. Chester 1990); Pedrick Estate, 19 Pa. D&C.4th 360, 13
                Fid.Rep.2d 240 (O.C. York 1993).
FOF ¶ 1558. Based on the aforementioned sliding scale, attorney fees regarding enforcement of
            judgment is as follows relative the Surcharge.
                5.0%            $5,000                            Up to $100000
                4.0%            $4,000                      $100000 to $200000
                3.0%           $24,000                    $200000 to $1 million
                2.0%           $20,000                   $1 million to $2 million
                1.5%           $15,000                  $2 million to $3 million
                1.0%           $10,000                   $3 million to $4 million
                0.5%            $5,000                   $4 million to $5 million
               0.25%       $781,728.77                            $5 million plus

FOF ¶ 1559.    The aforementioned does not include the Supplemental Surcharge being ordered, but
               will be added to the 0.25% percentile.
FOF ¶ 1560. All attorney’s fees and court costs are subject to review by the Court which may at
            its sole discretion revise downward the lodestar.




                                          B. DISCUSSION.
                              I. Trust’s Legitimate Charitable Purpose.
                           (1) RNC Doesn’t Want a Watchdog Who Bites
It is proper for us to go through the various points of law which the RNC should have raised in the
arbitration proceeding before us, and will attempt to raise in any subsequent FAA proceeding. But
such doesn’t explain the motive behind this protracted controversy. The truth of the matter is that
RNC doesn’t want a watchdog examining everything they do.
One of the first things students learn in Law 101 is that no law is self-enforcing. When you come
to a stop sign at the intersection in the middle of the night, you don’t stop because the stop sign gets
off its metal post and stands in the middle of the intersection. You stop because you instantaneously
do a mental cost/benefit ratio and conclude it more beneficial to simply obey the law.
For the RNC and its political operatives, the cost of violating the multiple Civil Rights and voting
laws has been far less than the benefit of obeying them. The RNC is the head of one of the two major
political parties. Who’s going to stop them? The League of Women Voters? The Brennan Center
for Justice? Campaign Legal Center?

                                                  219
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 268 of 334


Dr. Templeton and the original trustees, elected to utilize the trust organizational form for a purpose,
that it was fully understood that the RNC would resist reform at every turn; and the only vehicle
sufficiently legally competent to overcome the RNC’s resistance to reform was a charitable trust.
Reform advocacy has always been a traditional charitable trust function, Note, Charitable Trusts
for Political Purposes, 37 VIRGINIA L.REV 988, 989 (1951 which the law requires courts to protect.
Taylor v. Hoag, 278 Pa. 194, 197, 116 A. 826, 827 (1922); (“anything that tends to promote the
well-doing and well-being of social man * * * or advancement of the public good, is a public charity
* * * [even if] its object is to promote improvements in the structure and methods of government,
with a view to efficiency and popular control and to use all lawful means to increase the knowledge
of citizens on governmental and political questions”); Lewis’ Estate, 152 Pa.477, 25 A. 878 (1893)
(trust held charitable when it required use of all lawful means to prevent discrimination). This rule
comes down from English law, see e.g., In re Foreaux, 2 Ch. 501 (1895); Armstrong v. Reeves, 25
L.R. Ir. 325 (1890) (trusts advocating abolishing acts of Parliament held charitable); Farewell v.
Farewell, 22 O.R. 573 (1892) (trust to abolish alcohol manufacturing held charitable).
In addition to electoral reform in Taylor v. Hoag, 273 Pa. at 197, 116 A. at 827 (upholding as
charitable, a trust to promote improvements in the structure and methods of government with special
reference to the initiative, referendum, and recall, and to ballot reform), courts have recognized
charitable trusts established for suppression of political corruption, International Reform Federation
v. District Unemployment Compensation Board, 76 U.S.App.D.C. 282, 131 F.2d 337 (1942), cert.
denied 317 U.S. 693; protecting the First Amendment right to assure electors “vote more
intelligently and efficiently,” Collier v. Lindley, 203 Cal. 641, 266 P. 526 (1928); protecting civil
rights for persons of the Jewish faith, In re Estate of Murphy, 7 Ca1.2d 712, 715, 62 P.2d 374 (1936)
(trust for the promotion of political purposes was eleemosynary and charitable); Estate of Peck, 168
Cal. App. 2d 25, 28, 335 P.2d 185 (1959) (“a trust with the object of creating a more enlightened
public opinion and a bequest to an organization with political purposes have been held to be valid
charitable trusts in this state”); and for African-Americans, Lewis’ Estate, 152 Pa.477, 25 A. 878
(1893); promoting women’s suffrage, Garrison v. Little, 75 Ill. App. 402 (1898); to teach socialism,
Peth et ux. v. Spear et. al., 63 Wash. 291, 115 Pac. 164 (1911); advocate tax reform, George. v.
Braddock, 45 N.J. Eq. 757, 18 A.881 (1917); prohibition of liquor sales, Girard Trust Co. v.
Commissioner, 122 F.2d 108 (3d Cir. 1941); Sherman v. Congregational Home Missionary Soc'y,
176 Mass. 349, 57 N.E. 702 (1900); Bowditch v. Attorney General, 241 Mass. 168, 134 N.E. 796,
28 A.L.R. 713 (1922); Buell v. Gardner, 83 Misc. 513, 144 N.Y.S. 945 (1915); Harrington v. Pier,
105 Wis. 485, 82 N.W. 345, 50 L.R.A. 307, 76 Am. St.Rep. 924 (1911); Haines v. Allen, 78 Ind.
100, 41 Am.Rep. 555; and abolishment of slavery. Jackson v. Phillips, 96 Mass. (14 Allen) 539
(1867).
More importantly, charitable trusts historically performed a role of aiding government in performing
its functions. Note, 37 Vir.L.Rev. at 988-989 (a trust “to aid any particular governmental department
in performing its functions” is a charitable trust). The Republican Curia’s visceral objection
pointedly is this Trust specifically aids the U.S. Government in enforcement of the Civil Rights Act
of 1957, a charitable function expressly recognized by Treasury regulations. 26 CFR § 1.501(c)(3)-
1(d)(2) (“term charitable is used in section 501(c)(3)...includes... organizations designed to ... (iii)
to defend ... civil rights secured by law...”). That the GOP cannot exert “influence” over the Trust
as it does over the U.S. Dept. of Justice’s Civil Rights Unit is a thorn in the paw.
As a result, charitable trusts are “favorites of the law,”In re Estate of Pruner, 400 Pa. 629, 634, 62
A.2d 626, 629 (1960); Girard College Trusteeship, 391 Pa. 434, 448, 138 A. 2d 844 (1958), “given
preferential treatment because they provide a benefit to society,” Bob Jones Univ. v. United States,
461 U.S. 574, 589 (1983), by “extend[ing] to the poor as well as to the rich,” Perin v. Carey, 65 U.S.
(24 How.) 456, 506 (1860), because it provides the general public “with resources that would not
otherwise be within their financial reach” that which the public otherwise cannot provide for itself.
Unionville-Chadds Ford School District v. Chester Co. Board of Assessment Appeals, 552 Pa. 212,

                                                  220
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 269 of 334


220, 714 A.2d 397, 400 (1998). Trusts are exempt from certain taxes as “the Government is
compensated for the loss of revenue by its relief from financial burdens which would otherwise have
to be met by appropriations from other public funds, and by the benefits resulting from the
promotion of the general welfare.” Bob Jones Univ. v. United States, 461 U.S. at 590 quoting
H.R.Rep. No. 1860, 75th Cong. (1938).
Protecting First Amendment rights is charitable, to prevent corruption since “when election crime
exists, public corruption of some form is also usually present. This is so because virtually all election
crime is driven by a motive to control governmental power for some corrupt purpose. * * * Most
election fraud aims at ensuring that important elected positions are occupied by “friendly”
candidates. It occurs most often when the financial stakes involved in who controls public offices
are great * * * or when illicit activities are being conducted that require protection from official
scrutiny.” Craig C. Donsanto and Nancy L. Simmons, U.S. Dept. of Justice, Federal Prosecution
of Election Offenses 2 (8th ed. 2014).
42 U.S.C. 1971(b) now recodified at 52 U.S.C. § 10101(b)(b) “requires proof of two ultimate facts:
(1) that there was an intimidation, threat, or coercion, or an attempt to intimidate, threaten or coerce,
and (2) that the intimidation was for the purpose of interfering with the right to vote.” United States
v. McLeod, 385 F. 2d 734, 740 (5th Cir. 1967), quoting United States v. Board of Educ. of Greene
County, Mississippi, 332 F.2d 40, 46 (5th Cir. 1964) (concurring opinion). Acts otherwise legal may
violate the statute if they have the proscribed effect and purpose.” United States v. McLeod, 385 F.
2d 734, 740 (5th Cir. 1967) See also Note, Private Economic Coercion and the Civil Rights Act of
1957, 71 Yale L.J. 537 (1962).
While the Civil Rights Act of 1957 was primarily enacted to combat Southern States’ racial
discrimination, it is not so limited. Chester J. Antieau, Federal Civil Rights Acts, Civil Practice (2d
ed.1980) § 2 (“According to the language of subsection (a)(1) of § 1971 the right to vote is
acknowledged to ‘all citizens’ of the United States who are otherwise qualified to vote,’ but
subsection (b) protects any ‘person’ from intimidation”) (emphasis original) and § 3 (“By the very
language of § 1971(b), anyone who threats, intimidates, coerces or attempts the same is suable
‘whether acting under color of law or otherwise.’ Private parties have been held to be proper
defendants under § 1971, as amended”) (emphasis added) citing United States v. Katzenbach v.
Original Knights of the Klu Klux Klan, 250 F.Supp. 330 (E.D.La. 1965). And see also Donsanto and
Simmons supra at 21 (“Many of the Enforcement Acts had broad jurisdictional predicates that
allowed them to be applied to a wide variety of corrupt election practices as long as a federal
candidate was on the ballot”).
It is this scrutiny which a charitable trust provides, because quite simply, the Federal Government
can’t. And unlike nonprofit corporations which can simply bark, a charitable trust can bite. And
that’s the motive behind the RNC’s opposition to the Trust.
                                II. Trustee’s Authority to Arbitrate.
                      (1) Authorize for Trustee to Arbitrate Now Statutory.
Arbitration cannot take place in the absence of an agreement to arbitrate. Originally, courts
possessed the plenary power to decide the gateway question of a dispute's arbitrability—i.e., whether
[the parties] agreed to arbitrate the merits. First Options of Chicago., Inc. v. Kaplan, 514 U.S. 938,
942 (1995).
Under First Options, when a party calls upon a court to decide a dispute's arbitrability, the court
must determine whether the dispute falls within the ambit of the parties’ agreement to arbitrate.
Arbitration is simply a matter of contract between the parties; it is a way to resolve those
disputes—but only those disputes—that the parties have agreed to submit to arbitration. Id., 514
U.S. at 943.


                                                  221
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 270 of 334


However, we find that the Uniform Trust Code, adopted with minor modifications in Pennsylvania
as the PA Uniform Trust Act, overturns First Options. The Uniform Trust Act at UTC § 816(23) and
PA Uniform Trust Act (PA UTA) at 20 Pa.C.S. § 7780.6(a)(3) expressly gives us the authority to
employ alternate dispute resolution to resolve matters of interpretation of the Trust Agreement and
administration of the Trust.
20 Pa.C.S. § 7780.6. Illustrative powers of trustee.
   Listing.– The powers which a trustee may exercise pursuant to section 7780.5 (relating to
   powers of trustees - UTC 815) include the following powers:
                                               ***
   To resolve a dispute regarding the interpretation of the trust or the administration of the trust by
   mediation, arbitration or other alternative dispute resolution procedures.
And see also UTC § 816(23);
   SECTION 816. SPECIFIC POWERS OF TRUSTEE. Without limiting the authority conferred
   by Section 815, a trustee may:
                                                ***
   resolve a dispute concerning the interpretation of the trust or its administration by mediation,
   arbitration, or other procedure for alternative dispute resolution;
Such is clearly the intent of the draftsmen of the Uniform Trust Code, the National Conference of
Commissioners on Uniform State Laws (now the Uniform Law Commission):
   “Paragraph (23) authorizes a trustee to resolve disputes through mediation, arbitration or
   other methods of alternate dispute resolution. The drafters of this Code encourage the use
   of such alternate methods for resolving disputes. Arbitration is a form of nonjudicial
   settlement agreement authorized by Section 111. In representing beneficiaries and others in
   connection with arbitration or in approving settlements obtained through mediation or other
   methods of ADR, the representation principles of Article 3 may be applied. Settlors wishing
   to encourage use of alternate dispute resolution may draft to provide it. For sample language,
   see American Arbitration Association, Arbitration Rules for Wills and Trusts (1995).”
Even if First Option remains good law, and requires the party contending that an arbitrator has
authority to decide arbitrability bears the burden of demonstrating clearly and unmistakably that the
parties agreed to have the arbitrator decide that threshold question, see e.g., ConocoPhillips, Inc. v.
Local 13-0555 United Steelworkers Int'l Union, 741 F.3d 627, 630 (5th Cir.2014) that burden is
satisfied by UTC § 816(23) and PA UTA 20 Pa.C.S. § 7780.6(a)(3).
               (2) Trust Agreement ¶ 8(E) Clear and Unmistakable Agreement.
Equally important, the “clear and unmistakable arbitrarity agreement” requirement imposed by First
Option is satisfied by the Trust Agreement’s ¶ 8(E) following the NCCUSL comment under UTC
§ 816(23) by clearly and unmistakably providing first, what disputes are to be resolved, and
secondly, how they will be resolved.
The Trust Agreement, at ¶8(E) provides:
   “(E) Alternative Dispute Resolution, Surcharge for Breach of Fiduciary Duty, Impoundment. (1)
   Any Qualified Beneficiary and all elected members therein or any candidate or nominee, or any
   Current Beneficiary who shall abridge, interfere or obstruct the rights of any other Beneficiary,
   shall be liable, jointly and severally, for damages limited to the loss incurred by the injured
   Qualified or Current Beneficiary or class of Qualified or Current Beneficiaries caused by such
   breach, the sum the Trustee shall impound from proceeds generated by the Trust Property, in
   addition to any other remedy under law.
   (2) The Trustee, pursuant to his authority under 20 Pa.C.S. § 7780.6(a)(3), shall arbitrate the
   dispute between the Qualified or Current Beneficiaries pursuant to the Federal Arbitration Act,
   9 U.S.C. § 1 et seq., and the Pennsylvania Uniform Arbitration Act, 42 Pa.C.S. §§ 7341-7342,

                                                 222
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 271 of 334


    and after a due process hearing, issue an arbitration award which may be confirmed and entered
    as judgment in any court having jurisdiction thereof, including the jurisdiction of any U.S.
    District Court in which the respondent beneficiary may be found.
    (3) Any surcharge levied by an arbitration award shall limited to actual damages, including any
    advances or liens against the Trust made pursuant to 20 Pa.C.S. §§ 7769(b), 7772(h),
    7780.6(a)(7) and any reserves required by ¶ 8(C) and ¶ 15(D) of this Trust Agreement, and all
    reasonable attorney fees and court expenses.
    (4) Any advance by any co-beneficiary equal to the surcharge levied by an arbitration award
    shall reimbursed by all remaining beneficiaries until the respondent satisfies the surcharge or
    sufficient sums are impounded by the Trustee.”
As was stated in Gold Reserve v. Bolivarian Republic of Venezuela,146 F.Supp.3d 112, 121 (D.D.C.
2015):
   “In cases where both parties have clearly and unmistakably delegated the question of
   arbitrability to the arbitrator, a court ‘should give considerable leeway to the arbitrator,
   setting aside his or her decision only in certain narrow circumstances.’ First Options of
   Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995). Indeed, at least one circuit has held that
   where the parties ‘clearly and unmistakably agreed to arbitrate issues of arbitrability,’ the
   party resisting confirmation of the award ‘is not entitled to an independent judicial
   redetermination of that same question.’ Schneider v. Kingdom of Thailand, 688 F.3d 68, 74
   (2d Cir.2012). To the extent that the parties here have ‘clearly and unmistakably’ agreed to
   arbitrate arbitrability, then, this Court must give substantial deference to that decision.”
And if there remains any doubt, the law is that courts should prefer an interpretation that makes a
contract lawful. Cole v. Burns International Security Service, 323 U.S. App. D.C. 133, 105 F.3d
1465, 1485-1486 (1997); Fontana v. White, 334 F.3d 80, 85 (D.C. Cir. 2003).
                         (3) Trust More Competent under Law of Shop.
Gold Reserve further provides one additional grounds in support of arbitrarity, as to who decides
what constitutes “interpretation of the Trust Agreement and administration of the trust.” “There is
a reason why federal courts grant substantial deference to the evidentiary findings of arbitral
tribunals: these bodies have greater resources, expertise, and access to evidence in order to develop
factual findings, and federal courts are poorly situated to second-guess their conclusions.” Id. 146
F. Supp. 3d at 130.
The “courts cannot ignore the fact that ‘a principal attraction of arbitration is the expertise of those
who decide the controversy. Expertise in an industry is accompanied by exposure, in ways large and
small, to those engaged in it, and the dividing line between innocuous and suspect relationships is
not always easy to draw.’” Sanford Home for Adults v. LOCAL 6, IFHP, 665 F. Supp. 312, 319
(S.D.N.Y. 1987) quoting Andros Compania Maritima v. Marc Rich & Co., A.G., 579 F.2d 691, 701
(2d Cir.1978).
In other words, no one knows the Trust Agreement better than those charged with effectuating its
charitable purpose, which instantly, is the protection of civil rights secured by law that of the First
Amendment right of political association. We know, more so than any court, how the Trust Property
is to be administered and to what charitable ends it is to provide. See also Commonwealth Coatings
Corp. v. Continental Casualty Co., 393 U.S. 145, 150 (1968) (White, J.,concurring) (“It is often
because [arbitrators] are men of affairs, not apart from but of the marketplace, that they are effective
in their adjudicatory function”)
Equally important, we possess expertise which Courts likewise do not possess, instantly political
science. A normal person would read the March 19, 2013 Growth and Opportunity Project Report,
and not having know what multiple professors of political science and law have opined, would be
clueless as to the significance of what they were reading. A regular reader would likewise miss the

                                                  223
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 272 of 334


racial euphemisms, commonly referred as “dog whistles,” throughout the Respondent’s text. He
would not understand why “mutual respect” is held as an egregiously condescending racial
euphemism by African-American voters.
As we discuss more fully below, because violations of the Civil Rights Act of 1957 also violate the
Trust Agreement, ¶ 2(A). ¶ 8(A), ¶ 8(B)(1)-(2), ¶ 30(L) and ¶30(M), thus a violation of Federal law
is simultaneously a breach of fiduciary duty under the Trust Agreement. And a breach of fiduciary
duty in violating the terms and conditions of the Trust Agreement constitutes an interpretation of
that Trust Agreement, which both the UTC § 816(23) and the PA UTA 20 Pa.C.S. § 7780.6(a)(3)
reserves solely to us. And to that end, the law requires that we are afforded great difference in the
exercise of our discretion. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989).
                              III. Procedure Governing Arbitration.
                         (1) Authority for Arbitral Summary Disposition
As there is no genuine dispute of material facts, we treat this grievance in the same manner a court
treats judgment on the pleadings, granted only when the moving party is entitled to judgment as a
matter of law. Giddings v. Tartler, 130 Pa.Cmwlth. 175, 177, 567 A.2d 766, 767 (1989). A motion
for judgment on pleadings under Fed.R.Civ. Rule 12(c) requires the court to “accept the allegations
in the complaint as true, and draw all reasonable factual inferences in favor of the plaintiff.” Turbe
v. Gov’t of the Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991). The motion can be granted “only
if no relief could be granted under any set of facts that could be proved.” Id. We confine ourselves
to our equivalent of pleadings, which is the grievance filed by the Grievant, and if filed by the
respondent, the answer, reply to new matter and any documents or exhibits properly attached to
them. Kelly v. Nationwide Ins. Co., 414 Pa.Super. 6, 10, 606 A.2d 470, 471 (1992).
                         (2) Generally No Arbitration Hearing Require.
There is no requirement for an arbitration hearing per se, because arbitration can be summarily
decided, as is fully permissible by law. See e.g. Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 20
(2d Cir. 1997); Robbins v. Day, 954 F. 2d 679, 685 (11th Cir. 1992) cert. denied 506 U.S. 870
(arbitration may proceed “with only a summary hearing and with restricted inquiry into factual
issues”); Sherrock Bros. Inc. v. DaimlerChrysler Motors Co., LLC, 465 F. Supp. 2d 384 (M.D.Pa.
affirmed 2008 WL 63300 (3rd Cir. Jan. 7, 2008) disagreeing with Chem-Met v. Metaland
International, Inc., 1998 WL 35272368 (D.D.C. 1998) (Flannery, J.) superceded by the Revised
Uniform Arbitration Act and AAA rules, which unquestionably allows for summary disposition.
                           (3) Fed.R.Civ.P Rule 65 Requires Hearing.
Nonetheless, having been fooled once, we will not be fooled again and noticed all parties of the June
4, 2018 hearing as required under Fed.R.Civ.P. Rule 65(b)(2), as we issued a TRO which must
expire at time of the hearing, not to exceed 14 days. Thus, we properly exercised our discretion in
mandating a hearing even when there is no material facts in dispute.
                  (4) Claims and Defenses Waived if Not Made in Hearing.
Respondent was put on full notice that it was required to make all claims and defenses in the June
4, 2018 hearing, otherwise all such claims and defenses are waived. Foulger–Pratt Residential
Contracting, LLC v. Madrigal Condos., LLC, 779 F.Supp.2d 100, 115 (D.D.C.2011) appeal
dismissed 2011 WL 3241465 (D.C. Cir. 2011).
The RNC moreover waives arbitrability challenge and forfeits the right to attack our authority to sit
as arbitrators, because the RNC did not appear at the June 4, 2018 hearing and raise the issue before
us. Howard Univ. v. Metro. Campus Police Officer's Union, 379 U.S.App.D.C. 282, 512 F.3d 716,
720–721 (D.C.Cir.2008); Nuyen v. Hong Thai Ly, 74 F.Supp.3d 474, 480 (D.D.C. 2014). We
expressly ordered Respondent to put forth any argument regarding arbitrability, being the first matter
we were to hear in the June 4, 2018 hearing.


                                                 224
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 273 of 334


               (5) Hearing in Absentia Authorized When RNC Fails to Appear.
Respondent was put on full notice that the hearing will proceed in absentia if it failed to appear
personally or by its counsel. Just because the RNC elects to abstain itself, such does not defeat the
arbitration. US Claims, Inc. v. Dougherty, 914 A.2d 874, 879 (Pa.Super.2006) appeal denied 593
Pa. 729, 928 A.2d 1291 (2007) (failure to appear at the arbitration because a party felt that the
arbitrator had no jurisdiction, was frivolous because a litigant “was put on sufficient notice” of the
arbitration). The RNC “cannot be allowed to circumvent arbitration through absentia.” Shamah v.
Schweiger, 21 F.Supp.2d 208, 214 (E.D.N.Y 1998). The RNC’s will not be prejudiced by the
Trustee proceeding in absentia, because the RNC cannot deny that it had due notice. Arbitrators are
customarily authorized to proceed in absentia. See AAA R-31(relating to Arbitration in the Absence
of a Party or Representative).
                        (6) Trustee’s Authority to Issue Injunctive Relief.
Arbitrators’ authority to issue injunctive relief is well settled. Stephen P. Bedell, & Louis K. Ebling,
Equitable Relief in Arbitration: A Survey of American Case Law, 20 LOY.U.CHI.L.J. 39 (1988);
Phillip E. Stebbins, Arbitrator's Authority to Issue Injunctive Relief under the New York
Anti-Injunction Act, 19 OHIO S.L.J STATE LAW JOURNAL 754 (1958). One of the world’s largest
arbitration bodies, the Court for Arbitration of Sport (“CAS”) routinely issues injunctive relief,
including temporary restraining orders under its procedural rule R31.
Bedell and Ebling note that:
   “The general rule is that the arbitrator's power is derived solely from the language and intent
   of the arbitration agreement. When an arbitration agreement is drafted broadly, the arbitrator
   has the inherent authority to award all forms of legal and equitable relief * * *. This is
   particularly true where the arbitration agreement incorporates by reference the Commercial
   Rules of the American Arbitration Association. The Commercial Rules expressly grant the
   arbitrator broad authority to award legal and equitable relief.”
The Trust Agreement does not adopt the AAA Commercial Arbitration Rules, instead it adopts the
Federal Rules of Civil Procedure, which obviously does provide for granting equitable relief as does
the AAA Commercial Arbitration Rules.3
The seminal authority cited by the commentators is Sperry International Trade, Inc. v. Government
of Israel, 532 F. Supp. 901 (S.D.N.Y.), affirmed, 689 F.2d 301 (2d Cir. 1982), later proceeding, 602
F. Supp 1440 (S.D.N.Y. 1985), recognizing “[a]n arbitration panel may grant equitable relief that
a Court could not.” Id.532 F.Supp. at 905. Multiple courts recognize that arbitrators have broad
discretion in fashioning a remedy for the injustice which is found to have occurred. Baltimore
County v. Mayor & City Council of Baltimore, 329 Md. 692, 621 A.2d 864 (1993).
As the California Supreme Court explained in Advanced Micro Devices, Inc. v. Intel Corp., 9 Cal.4th
362, 885 P. 2d 994, 36 Cal. Rptr.2d 581 (1994):
    “The choice of remedy, then, may at times call on any decisionmaker's flexibility, creativity
    and sense of fairness. In private arbitrations, the parties have bargained for the relatively free
    exercise of those faculties. Arbitrators, unless specifically restricted by the agreement to
    following legal rules, ‘may base their decision upon broad principles of justice and

3
  See e.g., AAA R-31: “Unless the law provides to the contrary, the arbitration may proceed in the
absence of any party or representative who, after due notice, fails to be present or fails to obtain a
postponement. An award shall not be made solely on the default of a party. * * *.” principles of dry
law, but may decide on principles of equity and good conscience, and make their award ex aequo
et bono [according to what is just and good].’ Were courts to reevaluate independently the merits
of a particular remedy, the parties' contractual expectation of a decision according to the arbitrators'
best judgment would be defeated.” Id. 9 Cal.4th at pp. 374-375 (citations omitted).

                                                  225
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 274 of 334


    equity....’”
Vice Chancellor Lester sitting in the Delaware Chancery Court provides an equally important
analysis in LG Elecs., Inc. v. Interdigital Commc'ns, Inc., 98 A.3d 135, 140-146 (Del. Ch., 2014)
provides a comprehensive narrative of the law regarding arbitrators granting injunctive relief dating
back to Blackstone. The court concludes:
   “The version of [arbitration] rules in effect at the time [of the disputed] Agreement was
   executed distinguished between an arbitrator who applies “the substantive law(s) or rules of
   law ... applicable to the dispute” and an arbitrator who reaches a decision as an “amiable
   compositeur or ex aequo et bono.” In arbitration lingo, these are very different concepts.
   “Arbitrators at law” are those who apply the legal precedent of a particular legal system as
   a court would. An arbitrator acting as an “amiable compositeur or ex aequo et bono” is free
   to resolve the dispute by applying broader principles of fairness, largely without reference
   to the law of a particular legal system.
                                               ***
    “The role of an amiable compositeur or an arbitrator acting does not resemble a modern
    court of equity. “Whereas decisions in equity are deemed to be ... part of the law, decisions
    ex aequo et bono are imputed to an extra-legal realm.” Leon Trakman, Ex Aequo et Bono:
    Demystifying an Ancient Concept, 8 CHI.J.INT'LL. 621, 627 (2008). “The rationale behind
    this distinction is that adjudicators ex aequo et bono may ‘fill gaps' in the law based on
    principles of equity, but not based on notions of fairness that are not reduced to legal
    principles and rules of law.” Id. “Whereas equity is part of an applicable legal system,
    notions of equality associated with ex aequo et bono are deemed to reside in a moral, social,
    or political realm that is external to the law.” roles appear to envision a degree of discretion
    and ability to depart from legal precedent and doctrine far beyond anything that an American
    court would regard as permissible, even a true court of equity like the Delaware Court of
    Chancery or a federal court wielding the full panoply of its equitable authority.”
`
                       (7) Judicial Notice of Matters of Public Record.
We may take judicial notice of matters of public record not incorporated, or referenced. See Fed. R.
Evid. 201; Huntt v. Government of the Virgin Islands, 339 F.2d 309, 310 (3d Cir. 1964); 21 Wright
& Miller, Federal Practice and Procedure § 5016, at p. 505 (1977 & Supp. 1998).
                         (8) No Bar Under Political Question Doctrrine.
Prudence dictates that we ask whether judicial intervention is permitted due to the Political Question
doctrine. See e.g., Jonathan R. Siegel, Political Questions and Political Remedies, Bruce E Cain &
N. Sabbah, eds., The Political Question Doctrine and the Supreme Court of the United States, 241-
268 (2007); Rachel Barkow, More Supreme than Court? The Fall of the Political Question Doctrine
and the Rise of Judicial Supremacy, 102 COLUM. L. REV. 237, 329 (2002); J. Peter Mulhern, In
Defense of the Political Question Doctrine, 137 U. PA. L. REV. 97, 156–62 (1988); Louis Henkin,
Is There a Political Question Doctrine? 85 YALE L.J. 597, 622 (1976).
American political parties have always occupied a gray area of constitutional law because of their
dual public-private nature. Robert Wigton, American Political Parties under the First Amendment,
7 J.L. & Poly 411 (1999). Parties are analogous to public utilities, some of their activities are public
others are private. Leon Epstein, Political Parties in the American Mold 9-39 (1986). Parties provide
quasi-governmental functions, Wigton, at 413-414, and constitute a form of checks and balances,
Theodore J. Lowi, Party, Policy, and the Constitution in America, in William N. Chambers and W.
Dean Burnham, The American Party Systems 238-76 (2d ed. 1975).
“Political parties are part of the informal constitution- institutions that fill in the implied functions
that arise out of the formal electoral structure. Political parties are no accident. They derive from the
need to organize efforts to solicit voter support for candidates and to coordinate legislative action

                                                  226
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 275 of 334


around a common program. They exist in a no-man's land between the public and private sectors:
the party as government (for example, elected officials) in the former and the party as organization
(such as activists and party officials) in the latter.” Bruce E. Cain, Party Autonomy and Two-party
Electoral Competition, 149 Univ. Pa. L. Rev. 793, 806-807 (2001).
Critical to any legal analysis is that authorities now distinguish parties are composed of three parts:
“party organization” encompassing active members; “party-in-the-electorate” composed of the
rank-and-file membership; and “party-in-government” made up of the party's elected and appointed
officeholders. V.O. Key, Jr., Politics, Parties, and Pressure Groups 211-212 (5th ed. 1964); Frank
J. Sorauf, Party Politics in America, 197 (1968); Aldrich, supra at 7, 12-14. We follow, as most
Federal decisions already recognize, this trichotomy. Wigton at 420.
Because this matter is not limited to the associational or “private” component of party behavior, i.e.,
selection of party leaders, matters concerning party activists and vital to the preservation of party
independence, Eu v. San Francisco County Democratic Cent. Comm., 489 U.S. 214 (1989); Tashjian
v. Republican Party of Conn., 479 U.S. 208 (1986), judicial intervention is not discouraged.
Instead, this matter is within the trichotomy’s second part, where courts are required to balance “the
virtues of maintaining independent political parties while simultaneously subjecting them to some
degree of public supervision when they perform important governmental functions.” Wigton at 416.
We believe Bentman v. Seventh Democratic Ward Exec. Comm., 421 Pa. 188, 218 A.2d 261 (1966)
, holding judicial interference with party’s internal organization is justifiable if such directly affects
the party’s performance of a public function and the public interest, restricted to controversies where
issue raised bears a direct and substantial relationship to performance of party’s public functions,
is on point.
This is because this matter falls squarely under the “party-in-the-electorate” as the Trust Purpose,
Trust Agreement, Art I, ¶ 2, is to protect the right of registered voters to meaningfully participate
in their chosen political parties. Party’s interaction with the general public goes to the party’s public
function, since voters are whom the party is to represent.
Wigton urges courts to apply to second trichotomy cases the standard Anderson v. Celebrezze 460
U.S. 780, 787-90 (1983) applied to determining minor party ballot access. Wigton at 443. Strict
scrutiny is applied only if it is first determined that protected rights are “severely burdened,”
otherwise the party’s interests is balanced against the interests of the state. Anderson, at 787;
Burdick v. Takushi, 504 U.S. 428, 433-34 (1992); Tashjian., 479 U.S. at 213-214.
Even if the RNC argues the compelling interest standard under Storer v. Brown, 415 U.S. 724,
729-30 (1974) (state must demonstrate compelling interest in order to burden party’s First
Amendment associational rights) is applicable, such still does not bar judicial intervention under the
Political Question doctrine, as this matter vindicates not only Pennsylvania fiduciary law, but the
constitutional principles under Associated Press v. United States, 326 U.S. 1 (1945); Reynolds v.
Sims, 377 U.S. 533 (1964); and Virginia State Board of Pharmacy v. Virginia Citizens Consumer
Council, 425 U.S. 748 (1976), both which are unquestionably compelling state interests.
RNC will argue we have no business interfering with the RNC’s internal affairs due to Lopez-Torres
v. New York State Board of Elections, 552 U.S. 196 (2008). Such argument is misplaced. Speaking
for the court, Justice Scalia rejected the claims of New York judicial candidates of a reform faction
of the local Democratic committee, on the premise that individuals’ First Amendment associational
rights is not the same as the First Amendment rights conferred on political parties. The Court boiled
down the reform candidates’ argument not so much as the constitutionally protected right to run for
office, but a “fair shot” in running for office, which is not constitutionally protected, provided that
there was “adequate opportunity” for all to run. Id. 128 S. Ct. at 798-800.


                                                  227
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 276 of 334


Justice Scalia in essence asserted that Federal Courts will “not enter the morass” over the undisputed
one-party entrenchment when such is the result of the electoral process. Both Justices Stevens and
Souter concurred with the caveat that Lopez-Torres was not to be read to endorse the one-party
entrenchment. Moreover, Justice Kennedy wrote in concurring in judgment, which Justice Breyer
joined, that the analysis would have different but for New York’s alternative petition process
affording the “adequate opportunity.” Id. 128 S. Ct. at 801. Justice Scalia’s opinion is all the more
instructive in that “the States can, within limits. . . discourage party monopoly.” Id. Justice Scalia
was under no compulsion to add this observation.
Justice Scalia at no time repudiates Kusper, a point which Justice Kennedy emphasizes, and which
is why Lopez-Torres does not control. Kusper protects a person’s constitutional right to associate
with the political party of one’s choice. 414 U.S. at 58. The Trust does not violate the RNC’s right
to limit membership or to choose candidates that will best represent the party’s political platform.
LaFollette, 450 U.S. at 122; California Democratic Party v. Jones, 530 U.S. 567, 574-575 (2000).
Instead, the Trust’s activities is grounded exclusively in the constitutional right “to engage in
association for the advancement of beliefs and ideas” NAACP v. Patterson, 357 U. S. 449, 460
(1958), because “[e]ffective advocacy of both public and private points of view, particularly
controversial ones, is undeniably enhanced by group association,” id. and see also Tashijian v.
Republican Party of Conn., 479 U.S. at 216 (O’Connor, J., concurring) (“To have a meaningful
voice in this process, the individual voter must join together with like-minded others at the polls”).
Nothing within Lopez-Torres implies voters should be prevented seeking to cure “party monopoly”
by i.e., utilizing Pennsylvania’s trust laws, to create a means to pursue such laudable goals. In any
respect, nothing within this dispute arises from the electoral process. To the contrary, since the Trust
Purpose to prevent the abuse condemned by Reynolds v. Sims, 377 U.S. 533, 555 (1964), it is the
Trust, not the RNC, who is protecting the electoral process. Lopez-Torres likewise does not
undermine McConnell’s explicit understanding about party bossism and its reliance on super-donors
purchasing access and influence chills the very First Amendment rights the Trust seeks to protect.
Also, Lopez-Torres does not overturn Republican Party of Minnesota v. White, 536 U.S. 765, 788
(2002), also written by Justice Scalia, that whatever participatory role is provided by law as part of
the electoral process, such participants must not be denied “the First Amendment rights that attach
to their roles.”
            (9) Election Crimes, Fraud on Court Rebuts Evidentiary Presumption.
As we find Respondent has committed election crimes and a fraud on the court, such evidence is
used against the Respondent to rebut the presumption that public officials act for the public good
and that their decisions reached in a legal way after an investigation. Wilson v. City of New Castle,
301 Pa. 358, 365, 152 A. 102, 104 (1930); A Pickett Construction, Inc. v. Luzerne Co. Convention
Authority, 738 A.2d 20, 24 (Pa.Cmwlth. 1999). The heavy burden of proof to overturn this
presumption rests solely on the Grievant, and we only can interfere with this presumption “when it
is made apparent this discretion has been abused.” Wilson, 301 Pa. At 365, 152 A. at 104; A. Pickett,
738 A.2d at 24.
“[W]hen election crime exists, public corruption of some form is also usually present. This is so
because virtually all election crime is driven by a motive to control governmental power for some
corrupt purpose. * * * Most election fraud aims at ensuring that important elected positions are
occupied by “friendly” candidates. It occurs most often when the financial stakes involved in who
controls public offices are great * * * or when illicit activities are being conducted that require
protection from official scrutiny.” Craig C. Donsanto and Nancy L. Simmons, U.S. Dept. of Justice,
Federal Prosecution of Election Offenses 2 (7th ed. 2007).
                              (10) Evoking Res Ipsa Loquitur.
We may also evoke res ipsa loquitur, that the elements of duty of care, breach and causation are

                                                  228
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 277 of 334


inferred from an injury that does not ordinarily occur without violating such duty of care. While
normally applied to torts regarding accidents and personal injury, the rule is now applied in
enforcement of civil rights. It comes in via the pretext analysis.
The Restatement (Third) of Torts provides that:
   “[R]es ipsa loquitur is circumstantial evidence of a quite distinctive form. The doctrine
   implies that the court does not know, and cannot find out, what actually happened in the
   individual case. Instead, the finding of likely negligence is derived from knowledge of the
   causes of the type or category of accidents involved.
    Differently stated, res ipsa permits the fact finder to infer or presume a breach by the
    defendant(s) when the plaintiff has difficulty producing evidence of a specific act or acts by
    the defendant(s) that constitute a breach of the standard of care, which regrettably is a
    common occurrence in enforcement of civil rights, as public officials possess unique powers
    to conceal their wrongdoing.
Other courts and authorities include another element: that evidence of the cause of the injury is more
accessible to the defendant than the plaintiff. See William L. Prosser, The Procedural Effect of Res
Ipsa Loquitur, 20 MINN. L. REV. 241, 260 (1936). We find support that this principle is derived from
the common evidentiary rule that burden of proof and/or persuasion will be against the party who
possesses, or otherwise should have possessed the evidence that would prove or disprove a
contention. This is because it is well settled that egregiousness is the hallmark of probability in
committing political corruption simply because of the general public’s unwillingness to accept such
reality. Foley v. City of Lowell, Mass., 948 F.2d 10, 15 (1st Cir. 1991). Institutional disbelief is not
uncommon. See e.g., Jennings v. Shuman, 567 F.2d 1213 (3d Cir. 1977). It is known as normalcy
bias and also referred to as analysis paralysis and the ostrich effect. See generally, Paul Peretz, ed.,
The Politics of American Economic Policy Making 249 (2d ed. 1996). Res ipsa loquitur enables the
fact finder to bypass such cognitive biases and heuristics that impose evidentiary barriers.
                     (11) Claim or Issue Preclusion No Bar to Ongoing Acts.
RNC’s defenses regarding res judicata and collateral estoppel must first be raised before us.
National Union Fire Ins. Co. v. Belco Petroleum Corp., 88 F.3d 129, 135-136 (2d Cir. 1996);
Chiron Corp. v. Ortho Diagnostic Systems, 207 F.3d 1126, 1128 (9th Cir. 2000); Williams v. Atl.
Specialty Ins. Co., No. CV-18-00061-TUC-DCB (D. Ariz. May. 2, 2018).4 “[A]s a matter of federal
law, any doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration,
whether the problem at hand is the construction of the contract language itself or an allegation of
waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 24-25 (1983). Courts "ordinarily will not except a controversy from coverage of
a valid arbitration. Accordingly, when this Award comes up for confirmation, the RNC cannot raise
res judicata or collateral estoppel to oppose confirmation. New York Hotel and Motel Trades v.
Hotel St. George, 988 F. Supp. 770, 776 (S.D.N.Y. 1997).
But the RNC, by abstaining itself, has not, therefore, all such defenses under res judicata and
collateral estoppel are waived. Nonetheless, we memorialize for the record that neither bar this
proceeding.
For res judicata (“claim preclusion”) to be binding, several factors must be met: (1) identity in the
thing at suit; (2) identity of the cause at suit; (3) identity of the parties to the action; identity in the
designation of the parties involved; (4) whether the judgment was final; (5) whether the parties were
given full and fair opportunity to be heard on the issue. Regarding designation of the parties


4



                                                   229
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 278 of 334


involved, a person may be involved in an action while filling a given office (e.g. as the agent of
another), and may subsequently initiate the same action in a differing capacity (e.g. as his own
agent). In that case res judicata would not be available as a defense unless the defendant could show
that the differing designations were not legitimate and sufficient.
Collateral estoppel (issue preclusion”) prevents a person from relitigating an issue. “[O]nce a court
has decided an issue of fact or law necessary to its judgment, that decision ... preclude[s] relitigation
of the issue in a suit on a different cause of action involving a party to the first case.”
Collateral estoppel arises when the claim (cause of action) at the bar has not been litigated, but the
exact issue that is now before the court has been raised and litigated in an earlier action or
proceeding. Collateral estoppel is a bit different than res judicata, although the rationale is the same
– it is a tool to prevent re-litigation of issues already litigated. See United States v. Wells,347 F.3d
280, 285 (8th Cir. 2003).
The requirements that must be satisfied before collateral estoppel is applied are similar to those for
res judicata, but there are differences. First, the issues in the first and second litigation must be
identical and must have been before a court. Second, the issue must have been actually litigated.
Third, a final judgment must have been rendered, ultimately deciding the issue in question.
In most cases, the identity of the parties, or those in privity to the original parties, must be the same
as in the first action. As we found that the litigation in the New Jersey Federal Court dealt with the
RNC’s explicit voter suppression activities, and not its overall strategy of intimidation, threats and
coercion of both voters as a class, and their elected precinct party representatives, in violation of the
Civil Rights Act of 1957, we hold that neither res judicata or collateral estoppel apply.
Whether res judicata is applicable to the RNC’s misconduct prior to 2009 is a question bot not
before us, as the Superior Court made clear, it was our arbitral process which was questioned, not
the RNC’s misconduct. And relative to the U.S. District Court’s decision in the 1982 case, we are
required to hold res judicata and collateral estoppel prevents relitigation of the DNC’s claims prior
to 1982.
That issue, however, cannot frustrate the DNC’s current effort entirely. As the DNC avers, the
RNC’s allegedly voter suppression continues. Since the DNC’s action obviously could not have
asserted claims based on facts that were not yet in existence, dismissal of that action cannot be res
judicata of the DNC’s complaint respecting the RNC voter suppression from 1980 until present.
Page v. United States, 234 U.S.App.D.C. 332, 335-336, 729 F. 2d 818, 821-820 (1984). Any prior
judgment issued by confirmation courts were intended to shield the RNC from relitigating prior
disputes, not enable the RNC to engage in future bad acts with impunity. Lindsey v. District of
Columbia, 609 F.Supp.2d 71, 79 (D.D.C. 2009). See, e.g., Lawlor v. National Screen Serv. Corp.,
349 U.S. 322, 327-328 (1955) (prior adjudication does not bar similar action based on subsequent
acts even if both suits involve “essentially the same course of wrongful conduct”); accord,
Exhibitors Poster Exchange, Inc. v. National Screen Serv. Corp., 421 F.2d 1313, 1318 (5th
Cir.1970), cert. denied, 400 U.S. 991 (1971); Cream Top Creamery v. Dean Milk Co., 383 F.2d 358,
363 (6th Cir.1967). Nor are the parties collaterally estopped from pressing the RNC’s misconduct
theories in this new action. The only issue not open is whether pre-1972 claims are time-barred. See
generally Allen v. McCurry, 449 U.S. 90, 94 (1980); Montana v. United States, 440 U.S. 147, 153
(1979).
            (12) Prior Award No Bar under Res Judicata or Collateral Estoppel.
The RNC may also argue that the court’s refusal to confirm our prior arbitration awards constitutes
res judicata and/or collateral estoppel, and of course the RNC will be wrong (again). The
Pennsylvania Superior Court, citing Chervenak, Keane & Co., Inc. v. Hotel Rittenhouse Assocs,Inc.,
477 A.2d 482, 485 (Pa.Super. 1984), specifically held that the “[a]n ‘irregularity’ that requires

                                                  230
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 279 of 334


reversal of a common-law arbitration award refers to the process employed in reaching the results
of the arbitration, not to the result itself.” In re Roosevelt-Bentman Trust, 2016 WL 783628 (Feb.
29, 2016) at *3. At all times the dispute in both the state and Federal courts was our summary
disposition of the case without a hearing. All of the false misrepresentations invented by Common
Pleas Court Judge Matthew Carrafiello being induced by the Respondent’s fraud on the court was
obiter dicta, let alone being made out of whole cloth.
                     (13) Prior Court Ruling No Bar under Res Judicata.
Likewise, neither res judicata or collateral estoppel, or for that matter, law of the case, likewise is
inapplicable. The Federal Court was applying the Voting Rights Act (“VRA”) of 1965. This Award
does not consider the VRA, it is applying the Civil Rights Act (“CRA”) of 1957
The VRA was enacted by Congress specifically to provide additional resources for the Justice
Department to combat the pervasive effect of Jim Crowism in frustrating African-American voter
registration. Congress enacted the VRA of 1965 for the broad remedial purpose of “rid[ding] the
country of racial discrimination in voting.” South Carolina v. Katzenbach, 383 U.S. 301, 315 (1966).
“The preamble to the Voting Rights Act of 1965 establishes that the central purpose of the Act is
‘[t]o enforce the fifteenth amendment to the Constitution of the United States.’” Chisom v. Roemer,
501 U.S. 380, 383 (1991). Section 2 of the VRA is pointedly viewed largely as a restatement of the
Fifteenth Amendment. See H.R. Rep. No. 439, 89th Cong., 1st Sess., 23 (1965), U.S. Code Cong.
Admin. News 1965, pp. 2437, 2454. Chisom, 501 U.S. at 392.
Enactment of the VRA of 1965 was among the last of multiple Congressional attempts to enforce
voting rights of minority Americans, starting with the CRA of 1957. See 13D Wright & Miller,
Federal Practice & Procedure § 3576 (3d ed.) (citing 42 U.S.C. § 1971 [now recodified at 52 U.S.C.
§ 10101] as part of comprehensive legislation “to provide effective remedies against discrimination
in the conduct of elections” that began “with the Civil Rights Act of 1957, and with broadening
amendments in 1960, 1964, 1965, and 1970”) as cited in Delegates to the Republican Nat'l
Convention v. Republican Nat'l Comm., No. SACV 12-00927 DOC(JPRx), 2012 WL 3239903
(C.D.Cal. Aug, 7, 2012).
More importantly, the VRA of 1965 “prescribes remedies ... which go into effect without any need
for prior adjudication.” as the means to circumvent the case-by-case litigation to enforce civil rights
that is the primary means of CRA of 1957 and subsequent civil rights legislation. Shelby County v.
Holder, 400 U.S. App. D.C. 367, 679 F.3d 848 (2012) rev. on other grounds 570 U.S. ___, citing
South Carolina v. Katzenbach, 383 U.S. 301, 327-328 (1966).
It is generally regarded the CRA of 1957, being the first federal civil rights legislation passed by the
United States Congress since the Civil Rights Act of 1875. Its purpose was to show the federal
government's support for racial equality after the US Supreme Court’s landmark decision in Brown
v. Board of Education of Topeka 347 U.S. 483 (1954). Among its provisions was establishment of
the Civil Rights Commission, amendment of the CRA of 1875, then 42 U.S.C. § 1971(b), was by
Section 131 of the Act.
The first subsection of the CRA, 52 § 10101(a) (formerly 42 U.S.C. § 1971(a)), guarantees the right
to vote free from racial discrimination; the second, 52 U.S.C. § 10101(b) (formerly 42 U.S.C. §
1971(b)), makes it unlawful to “intimidate, threaten, or coerce any other person for the purpose of
interfering with the right of such other person to vote.” Fenton v. Dudley, 761 F.3d 770, 776 (7th
Cir. 2014) discussing City of Greenwood v. Peacock, 384 U.S. 808 (1966) (“The Peacock
defendants, remember, were arrested while registering others to vote, not while voting or attempt
to vote themselves”). More importantly, as noted in United States v. Original Knights of the Ku Klux
Klan, 250 F. Supp. 330, 346-347 (E.D. La. 1965) Section (b) “is not limited to physical acts or to
direct interference with the act of voting but applies to — ‘any act or practice which would deprive
any other person of any right or privilege secured by subsection (a) or (b) [now recodified as

                                                 231
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 280 of 334


subsection (a)] * * *.’”
More importantly, Circuit Judge John Minor Wisdom (a Republican) citing Note, Beatty, Private
Economic Coercion and the Civil Rights Act of 1957, 71 YALE L.JOUR. 536, 543 (1962):
   ‘The Circuit Court's construction of the 1957 act to apply to economic coercion in general
   and to economic coercion involving contract and property rights in particular seems correct.
   In requesting legislation to protect voting rights,
   President Eisenhower noted: ‘It is disturbing that in some localities allegations persist that
   Negro citizens are being deprived of their right to vote and are likewise being subjected to
   unwarranted economic pressures.
   Senator [Paul H.] Douglas [D-IL], a sponsor of the bill, asserted that the legislation was
   directed at denials of voting rights `by economic pressure' as well as by other means. And
   Representative [Emanuel] Celler [D-NY], a House sponsor, indicated that if `the milk dealer,
   the coal dealer, the butcher, the baker and the candlestick maker * * * agree * * * to boycott'
   persons who try to vote, the agreement would violate the proposed law.’”
We conclude that the cause of action under VRA of 1965 is more specific in the elements and
burden of proof regarding voter registration and election conduct, whereas the CRA of 1957 is
broader in its scope, and specifically Section 10101(b) deals not only with official actions, but overt
and convert private actions. Accordingly, a cause of action under VRA of 1965 is different than a
cause of action under CRA of 1957, and their burdens of proof substantially different. Thus res
judicata cannot apply.
                          (14) Consent Decree’s Paragraph 4 No Defense.
The RNC may argue that it has no right of control over state, county and local party committees, a
contention which the Federal Court found because the language of the 1982 Consent Degree general
provision controlling the RNC and its “agents, servants, and employees, whether acting directly or
indirectly through other party committees” was negated by subsequent language that the RNC did
not have a “right of control over other state party committees, county committees, or other national,
state and local political organizations of the same party, and their agents, servants and employees.”
Democratic National Committee v. Republican National Committee, 2016 WL 6584915 (Nov. 5,
2016) at * 15.
However, the Court missed a critical adjective in reading the Consent Decree’s Paragraph 4, which
actually read “that the RNC and the [New Jersey State Republican Committee] have no present right
of control over other state party committees, county committees, or other national state, and local
political organizations of the same party, and their agents, servants and employees.”
Paragraph 4 was written in 1982, when Ronald Reagan was President and well before McCain--
Feingold divorced the national political parties from “soft money” and Citizens United gave rise to
Dark Money organizations pouring untold millions into Federal campaigns, and the worsening and
more venomous polarization of our political environment. More important, the terminology
“political technology” was foreign to all political participants in 1982. Public access to the Internet
didn’t exist and Facebook founder Mort Zuckerberg wasn’t even born. In fact, viewed from the
perceptive of political science, 1982 and today are as different as night and day.
While most authorities agree the RNC’s nationalization of the party was well known to political
scientists, it was not so obvious to attorneys and judges. The RNC’s nationalization of the GOP
didn’t spill over into the courts until after the RNC’s efforts to overturn the McCain-Feingold’s soft
money ban. Thus, we conclude that the facts have superceded the precedent, and thus the law which
arises out of the New Jersey Federal Court decision, is no longer binding, because the facts today
are different from the facts in 1982.

                                                 232
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 281 of 334


Finding no bar to adjudicate, we now proceed to the merits.
                   IV. RNC Strawman Objections to Arbitrarity Frivolous.
         (1) RNC’s Strawman Objections is Vexatious, Consuming Scare Resources.
The RNC interposes bizarre, fanciful and whimsical strawman arguments which courts universally
condemn. See e.g. Parasco v. Pacific Indemnity Co, 870 F.Supp. 644, 646 n. 1 (E.D.Pa. 1994) (court
view’s counsel failure to determine validity of premises argued with “extreme disfavor”); Napier
v. Unidentified Federal Agents, 855 F.2d 1080, 1091 (3d Cir. 1988) (court objects to “hollow
platitude which has no relevance to the facts”); Joseph Lawless Sanctions the Federal Law of
Litigation Abuse 169 (3d ed. 2000) (“A baseless statement or deliberate misstatement may not be
presented as fact”).
Litigation spawned by frivolity “bearing no relation to the proper administration of trusts, dissipates
trust assets, unduly burdens the judicial process, and unnecessarily delays other litigants from their
day in court.” In re Estate of Coleman, 456 Pa. 163, 167, 317 A.2d 631, 633 (1974). Time, expense,
and effort involved in achieving judicial resolution of a controversy is already substantial. To permit
or encourage the litigation of irrelevant trust notions not only diverts trust assets from charities, but
also frustrates the Commonwealth's policy favoring the prompt, orderly, and efficient administration
of trusts. Id., 456 Pa. at 167, 317 A.2d at 633.
That the RNC’s objections are artificial and self-constructed, constitute the technique often referred
to as the irrelevant conclusion or ignoratio elenchi: the material fallacy of attacking something not
asserted. In the vernacular, this is known as a strawman. Kobell v. Suburban Lines, Inc., 731 F.2d
1076, 1009 (3d Cir. 1984) (Aldisert, J., concurring). Such fallacy, in legal reasoning is a type of
argument that superficially appears to be correct, but upon examination, is not so, as the proponent
has mischaracterized the proposition. Ruggero J. Aldisert, Logic for Lawyers 169 (3d ed. 1997);
Pierre Schlag and David Skover, Tactics of Legal Reasoning 22 (1986). While the reasonable
inference to draw from the RNC’s reliance on immaterial fallacies is obvious, avoidance, Estate of
Calloway v. Marvel Entertainment Group, 9 F.3d 237, 241 (2d Cir. 1993), the fact remains that legal
reasoning requires that conclusions not be assumed, but derived from the premises. Id. at 170. All
premises must be derived from either an empirical basis, authority (i.e. of law), evaluative judgment
(i.e., a political, moral or aesthetic judgment or viewpoint), or hypothesis. Schlag and Skover, supra,
at 11-12. Each of the RNC’s ambiguous, conclusory and vague objections all have one thing in
common, no factual premises or legal basis.
In Matthews v. Freedman,128 F.R.D. 194 (E.D.Pa. 1989), the court adopted the benchmarks defined
by E.D. Cavanaugh, Developing Standards under Amended Rule 11 of the Federal Rules of Civil
Procedure, 14 HOFSTRA L.REV. 499 (1986) to determine an attorney’s argument satisfies
Fed.R.Civ.P Rule 11’s “well-grounded in law” requirement.
For a legal argument to be “clearly reasonable” it has to be: (1) based on plain meaning of statutes
or Supreme Court decisions; (2) based on caselaw from within circuit; (3) circuit caselaw is
unsettled, but caselaw from another circuit or district supports argument; (4) circuit caselaw is
contrary to argument, but another circuit supports it; (5) plausible argument in case of first
impression; argument counter to established caselaw, but compelling facts or values suggest
re-examination of settled precedent; or settled precedent is factually distinguishable, and argument
meets one of the other standards above.
For a legal argument to be “presumptively reasonable” it must be based on: (1) novel (plausible)
theories based on analogies to unrelated areas of law; or (B) plausible theories in a complicated area
of the law.
A legal argument is “presumptively unreasonable” if it is founded on: (1) farfetched analogies that
imply an improper purpose; or (2) misrepresentations of governing law that suggest an intention to

                                                  233
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 282 of 334


mislead the court.
A legal argument as “clearly unreasonable” when it is based on: (1) fatal, irremediable defect on face
of pleading; settled law opposes argument and counsel does not confront or attempt to distinguish
adverse authority; or argument consists of dubious legal propositions unsupported by legal
research. 128 F.R.D. at 200 (emphasis original) citing 14 HOFSTRA L.REV. at 538, 544–545.
Every legal argument raised by RNC counsel has been “clearly unreasonable” not being predicated
on a single material fact, but made out of whole cloth. That our courts are susceptible to such
nonsense does not reflect well on our judicial processes.
                             (2) Arbitration is a Matter of Contract.
Arbitration is a matter of contract, the parties agreeing to alternate dispute resolution. 9 U.S.C. § 2;
Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Hall Street
Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008) (“[FAA] makes contracts to arbitrate
‘valid, irrevocable and enforceable’ so long as they involves ‘commerce’”).
Courts must rigorously enforce arbitration agreements according to their terms, including terms that
specify with whom the parties choose to arbitrate their disputes, and the rules under which that
arbitration will be conducted. 9 U.S.C § 2; American Exp. Co. v. Italian Colors Restaurant, 570 U.S.
228, 232-233 (2013).
Arbitration is suppose to be a quicker and easier method of obtaining justice, Emporium Area Joint
School Authority v. Anundson Const. & Bldg. Supply Co., 402 Pa 18, 166 A.2d 269 (1960), but still
is a solemn and serious undertaking for the attainment of justice, and when parties agree to settle by
arbitration all differences that may arise between them, they are bound by their commitment as much
as if they entered into a stipulation in court. McKenna v. North Strabane Twp., 700 A.2d 577, 580
(Pa.Cmwlth 1997) quoting Chester City School Authority v. Aberthaw Construction Co., 460 Pa.
343, 353, 333 A.2d 758, 763 (1975). The Pennsylvania Supreme Court has repeatedly stated that
public policy favors arbitration. Mendelson v. Shrager, 432 Pa. 383, 248 A.2d 234 (1968);
Flightways Corp. v. Keystone Helicopter Corp., 459 Pa. 660, 331 A.2d 184 (1975).
The Trust Agreement is the contract which at ¶ 8(E)(1)-(4) requires alternate dispute resolution first
by mediation, and if that fails, the Trustee being a neutral sits as arbitrator to resolve dispute among
the co-beneficiaries. 20 Pa.C.S. §§ 7705(a) (Trust provisions control when not contrary to mandatory
rules), 7780.6(a)(2) ([Trustee has the power] To resolve a dispute regarding the interpretation of the
trust or the administration of the trust by mediation, arbitration or other alternative dispute resolution
procedures).
                         (3) Trustee Has Authority to Sit as Arbitrator.
The laws in force are part of the trust and have the same effect as if incorporated in the trust
instrument. In re Pew’s Estate, 411 Pa. 96, 107, 191 A.2d 399, 405-06 (1963). The PA Uniform
Trust Act authorizes a trustee to resolve disputes over interpretation of the trust or the administration
of the trust by mediation or arbitration or other alternative dispute resolution procedures. 20 Pa.C.S.
§ 7780.6(a)(3); 7C Uniform Law Commission Trust Code § 816 Comment at p. 632 (provision is
to encourage use of alternate dispute resolution).
It is not uncommon for trustees to act as arbitrators. See e.g., Parsons v. Power Mountain Coal Co.,
604 F. 3d 177, 183 (4th Cir. 2010) (dismissing claim that union health fund trustees were not neutral
arbitrators because settlor approved the provision) and is a long well established in common law.
94 Journal of the House of Lords 149 (1862); F. Morley, I Unemployment insurance in the United
States. Editorial research reports (Washington, DC: CQ Press. 1926), but at all times is a neutral
as the dispute is between the co-beneficiaries. Re Trust of David H. Keiser, 392 Pa.Super. 146, 150
& n.2, 572 A.2d 734, 736 & n.2 (1990). As noted supra, trustee-arbitrators are usually found in

                                                  234
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 283 of 334


union pension trusts, see e.g. Freeman v.Vivacolor, Inc., 2004 WL 2884429 (D.D.C.) (Nov. 1, 2004)
(KOLLAR-KOTELLY, J.).
Nonethtless, Trustee-Arbitrators must comport with the rule of equity, William B. Rubenstein, The
Concept of Equality in Civil Practice, 23 CARDOZO L. REV. 1865 1901 n. 141 (2002) citing
McConnell v. Howard Univ., 260 U.S.App.D.C. 192, 818 F.2d 58, 68 (1987). The Trustee satisfies
this requirement as under the PA Uniform Trust Act, he is mandated to be impartial. 20 Pa.C.S. §
7773, and is regarded as a neutral in disputes among beneficiaries. In re Trust of Keiser, 392
Pa.Super. 146, 150 & n.2, 572 A.2d 734, 736 & n.2 (1990).
                  (4) RNC Not Required to be Signatory to be Bound to Trust.
Arbitration is “a creature of contract [governed] by state law” and “even a nonsignatory may be
bound to arbitrate” under multiple common law principles under contract and agency law. Arthur
Andersen, LLP v. Carlisle, 556 U.S. 624, 631 (2009). “The Supreme Court has ruled that state
contract law governs the ability of nonsignatories to enforce arbitration provisions.” Donaldson
Company, Inc. v. Burroughs Diesel, Inc., 581 F. 3d 726, 732 (8th Cir. 2009) citing Arthur Andersen,
LLP v. Carlisle, 556 U.S. at 631 (observing that “traditional principles of state law allow a contract
to be enforced by or against non-parties to the contract through ... third-party beneficiary theories
... and estoppel”). And see also Crawford Prof'l Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249,
255 (5th Cir. 2014) (same). The Court which this award is to be confirmed has followed Carlisle in
Signature Tech. Solutions v. Incapsulate, LLC, 58 F.Supp. 3d 72, 80 (D.D.C. 2014) (WALTON, J.);
Tower Ins. Co. v. Davis, 967 F. Supp. 2d 72, 79 (D.D.C. 2013) and in Oehme, van Sweden & Assoc.,
Inc. v. Maypaul Trading & Svcs., Ltd., 902 F.Supp.2d 87, 97 (D.D.C.2012) both holding that “A
nonsignatory to an arbitration agreement may be bound by that agreement under traditional
principles of contract and agency law ... [including] third-party beneficiary”). Incapsulate, 58
F.Supp.3d at 85; Maypaul Trading, 902 F.Supp.2d at 97. Pennsylvania courts likewise have
followed Carlise. See Provenzano v. Ohio Valley Gen. Hosp. 121 A.3d 1085, 1097 (Pa.Super. 2015).
There are five such theories: '1) incorporation by reference; 2) assumption; 3) agency; 4) veil-
piercing/alter ego; and 5) estoppel.” Merrill Lynch Inv. Managers v. Opibase, Ltd., 337 F.3d 125,
129 (2d Cir. 2003) quoting Thomson-CSF, S.A. v. Am. Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir.
1995)).
The contract principle instantly applicable is the Direct Benefits Estoppel. Estate of Bodger, 130
Cal.App.2d 416, 424–425, 279 P.2d 61 (1955) (a trust is a third party beneficiary contract); Suh v.
Superior Court, 181 Cal.App.4th 1504, 1513, 105 Cal.Rptr.3d 585 (2010) (nonsignatories to an
arbitration agreement may be bound by the agreement by equitable estoppel or on a third party
beneficiary contract theory).
Moreover, “[s]ignatures are not dispositive evidence of contractual intent . . . As a general rule,
signatures are not required for a binding contract unless such signing is expressly required by law
or by the intent of the parties.” American Eagle Outfitters v. Lyle Scott Ltd., 584 F.3d 575, 584 (3d
Cir. 2009) (quoting Shovel Transfer Storage, Inc., v. Pa. Liquor Control Bd., 559 Pa. 56, 63, 739
A.2d 133, 136 (1999).
It is noteworthy that the FAA does not require that the arbitration agreement be signed by all parties;
it only requires that the arbitration clause be “written.” 9 U.S.C. §§ 2 and 4; Marino v. Dillard's Inc.,
413 F.3d 530, 532 (5th Cir. 2005) (holding that, under FAA, arbitration agreements need only be
written, not signed). Courts have routinely enforced unsigned arbitration agreements when the
parties have otherwise manifested their intent to be bound by them. See Marino, 413 F.3d at 533.
             (5) RNC Has Exploited Trust Agreement to Receive Direct Benefits.
“Direct-benefit estoppel ‘involve[s] non-signatories who, during the life of the contract, have
embraced the contract despite their non-signatory status but then, during litigation, attempt to
repudiate the arbitration clause in the contract.’” Thomas -CSF, S.A. v American Arbitration Assoc.,

                                                  235
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 284 of 334


64 F.3d 773, 778 (2nd Cir. 1995) and see also E.I. DuPont de Nemours & Co. v. Rhone Poulenc
Fiber & Resin Intermediates, S.A.S., 269 F.3d 187, 199-200 (3d Cir. 2001); MAG Portfolio
Consultant, GmbH v Merlin Biomed Group LLC, 268 F.3d 58, 61 (2d Cir. 2001) (“Under the
estoppel theory, a company ‘knowingly exploiting (an) agreement (with an arbitration clause can
be) estopped from avoiding arbitration despite having never signed the agreement’”); Bridas
S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347, 361-362 (5th Cir. 2003); Hellenic Inv.
Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517-18 (5th Cir. 2006); see also Friedman v. Yula,
679 F. Supp. 2d 617, 628 (E.D. Pa. 2010); Matter of Belzberg v. Verus Investments, 21 N.Y.3d 626,
999 N.E.2d 1130, 977 N.Y.S.2d 685 (2013); Rachal v. Reitz, 56 Tex. Sup. Ct. J. 530, 403 S.W.3d
840, 847-848 (2013); Schoneberger v. Oelze, 208 Ariz. 591, 96 P.3d 1078, 1081 (Az.App. 2004) (a
nonsignatory may be barred from avoiding arbitration if he has claimed or received some direct
benefit from the agreement containing the arbitration clause).5 “The policy driving this theory is that
a non-signatory should be prevented from embracing a contract and then turning its back on those
portions of the contract which it finds distasteful.” In re Kaiser Group International, Inc., 307 B.R.
449, 456 (D.Del. 2004) citing DuPont, 269 F.3d at 199. And see Michael Tipton, Can You Trust
Your Trust?: Analyzing the Decision and Implications of Rachal v. Reitz on Arbitration Provisions
in Trust Agreements, 48 AKRON L. REV. 979 (2015).
A “nonsignatory is estopped from refusing to comply with an arbitration clause ‘when it receives
a “direct benefit” from a contract containing an arbitration clause.’” Inter. Paper v. Schwabedissen
Maschinen & Anlagen, 206 F. 3d 411, 418 (4th Cir. 2000) quoting American Bureau of Shipping
v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir.1999); and see also Deloitte Noraudit A/S v.
Deloitte Haskins & Sells, 9 F.3d 1060, 1064 (2d Cir.1993) (A nonsignatory is bound to arbitrate
when it knew of the arbitration agreement and “knowingly accepted the benefits of” that agreement).
“It is well established that the beneficiary of a gift, if accepted, cannot object to the form of the gift.”
American Federation, Grain v. Int'l Multifoods, 116 F.3d 976, 981 (2d Cir. 1997); Certain
Underwriters at Lloyd's, London v. AT&T, Corp., 142 AD 3d 921, 37 N.Y.S.3d 886 (1st Dep. 2016).
as “It is always important to recall that a trust is, after all, a gift, and those who accept the gift are
bound by the conditions imposed.” In re Pruner's Estate, 400 Pa. 629, 636, 162 A.2d 626, 630
(1960). To the contrary, assent is a matter of course unless the beneficiary purposely disclaims its
interest in the trust. Restatement Third on Trusts § 14; In re Tunnell’s Estate, 325 Pa. 554, 560, 190
A. 906, 907 (1937).
As noted above, “[t]he policy driving this theory is that a non-signatory should be prevented from
embracing a contract and then turning its back on those portions of the contract which it finds
distasteful.” In re Kaiser Group International, Inc., 307 B.R. at 456 citing DuPont, 269 F.3d at 199.
“The guiding principle is whether the benefit gained by the nonsignatory is one that can be traced
directly to the agreement containing the arbitration clause.”Matter of Belzberg, 21 N.Y.3d at 633,
999 N.E.2d at 1136.
Since the benefits of the Trust can only flow from the Agreement which creates the Trust’s benefits,
and because the Trust’s charitable purposes must, as a matter of law, benefit all voters, the RNC
cannot dispute it obtains direct benefits from the Trust Res providing increased voter turnout at the


5
  Although in the case at bar, Schoneberger held that an inter vivos trust was not a contract, the
courts recognize that dicta in Schoneberger indicated that if direct benefits existed for
nonsignatories, the court would have held arbitration binding. Crawford Prof'l Drugs, Inc. v. CVS
Caremark Corp., 748 F.3d at 261-262 (“Nevertheless, the Schoneberger court appeared inclined to
accept an arbitration-by-estoppel theory even though it did not so hold. Given this, it seems likely
that Arizona courts would recognize arbitration by estoppel under different facts from those
presented in Schoneberger”).

                                                   236
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 285 of 334


polls. Meyer v. Grant, 486 U.S. 414, 424 (1988) (recognizing direct voter conduct most economic
and efficient means of electioneering); McConnell v. FEC, 540 U.S. 93, 167-168 (2003)
(“candidates reap substantial rewards from any efforts that increase the number of like-minded
registered voters who actually go to the polls”). More importantly, the RNC not only directly
exploited the Trust Agreement, but by engaging in the mediation, specifically exploited ¶ 8(E)
concerning the ADR provisions of the Trust Agreement. This is in addition to the other benefits
provided by the Trust that the RNC and Republicans across the nation have availed themselves, such
as using the Trust’s model codes and advisory ethics opinions. See e.g., Scarnati v. Wolf, __Pa. ___,
173 A.3d 1110 (2017) (State Supreme Court adopting Trust’s rationale in In re July 10, 2014 Veto
Message of Gov.Thomas Corbett, of HB 278, PN 3930 (Fiscal Code) on Inquiry of PA Senate
Majority Caucus, Resolution No. 2014-11 (MUR 2014-2).
                (6) By Not Disclaiming, RNC Assents to Arbitration Provision.
Moreover, as discussed infra, the RNC’s failure since 2007 to disclaim its interest in the trust is
evidence of its assent to the Trust Agreement’s arbitration provisions. See David Horton The
Federal Arbitration Act and Testamentary Instruments, 90 N.C.L.REV.1027, 1060-1062, 1064-1065
(2012), citing D'Angelo v. Bob Hastings Oldsmobile, Inc., 89 A.D.2d 785, 786, 453 N.Y.S.2d 503,
504 (4th Dept. 1982) following Miller v Schloss, 218 N.Y. 400, 407, 113 N.E. 337 (1916).
   “Likewise, when beneficiaries inherit under an estate plan, they forge a contract-like link
   with the testator or settlor. For one, beneficiaries usually enjoy several months to decide
   whether to disclaim a bequest. In addition, beneficiaries remain free to challenge the validity
   of a will or trust--conduct that is incompatible with the idea that they have consented to the
   instrument. Thus, beneficiaries have the opportunity to opt out of the arrangement proposed
   by the testator or settlor. As in the expired contract cases, when they do not do so, their
   “assent [to arbitrate] may fairly be inferred.” The nineteenth century opinions that analogized
   arbitration clauses in estate plans to conditional gifts are instructive. As these courts
   recognized, a will or trust with an arbitration clause puts beneficiaries to an election: either
   renounce the gift or take it subject to the strings attached. This choice is indistinguishable
   from an offer to enter into a contract. For instance, as the Supreme Court of Appeals of West
   Virginia explained, a testamentary instrument may not formally be “an agreement between
   two or more contracting parties, but it is certainly no less binding upon the parties who take
   a benefit under it than if they had contracted with the testator for that benefit.
   “In sum, wills and trusts can serve as the springboard for agreements to arbitrate. To be sure,
   estate plans do not involve bargaining; likewise, executors, trustees, and beneficiaries assent
   to the instrument by failing to denounce it, rather than by affirmatively selecting its
   provisions. Yet courts routinely enforce adhesive consumer and employment contracts under
   precisely those conditions. Thus, by accepting benefits--fees or property--under a will or
   trust that contains an arbitration clause, executors, trustees, and beneficiaries fall within the
   FAA's coverage.” Id. 90 N.C.L.REV. at 1064-1065
         (7) RNC Presumed to Accept Interest in Trust, Prior Consent Not Required.
The RNC has continuously asserted it was never noticed and solicited consent for the Trust to be
created. However, a beneficiary is not required to be noticed. It is the Settlor (the late Dr. John
Templeton, Jr.) who proffers the gift and he is not required to notice the beneficiary beforehand. In
re Tunnell’s Estate, 325 Pa. 554, 560, 190 A. 906, 907 (1937); Restatement Third on Trusts § 14 (A
trust can be created without notice to or acceptance by any beneficiary or trustee). “It is always
important to recall that a trust is, after all, a gift, and those who accept the gift are bound by the
conditions imposed.” In re Pruner's Estate, 400 Pa. 629, 636, 162 A.2d 626, 630 (1960).
It is legally presumed a beneficiary accepts its interest arising out the benefit inuring to the
beneficiary. Roop v. Greenfield, 352 Pa. 232, 235-236, 42 A.2d 614, 615-616 (1945). The burden
of proof to rebut the presumption is on the RNC. Id. 352 Pa. at 236, 42 A.2d at 616. Courts in other

                                                 237
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 286 of 334


states in accord. See e.g. McKinstry v. Russell, 114 Ind.App. 27, 44, 49 N.E. 349, 356 (1943)
(although a beneficiary has the right to reject a gift, if he fails to do so within a reasonable time, the
presumption the beneficiary accepted the gift becomes conclusive). Moreover, the RNC “cannot
object to the form of the gift,” American Fed. Grain v. Int'l Multifoods, 116 F.3d 976, 981 (2d Cir.
1997), because “those who accept the gift are bound by the conditions imposed.” In re Pruner's
Estate, 400 Pa. 629, 636, 162 A.2d 626, 630 (1960).
                      (8) RNC Has Never Officially Disclaimed Its Interest.
We have always been amused by then RNC Assistant Chief Counsel Heather Sidwell’s proposal to
lock the barn door after the horse escapes. She demanded of both us and the Attorney General as to
the proper procedures to disclaim the RNC’s interest in the trust, 20 Pa.C.S. § 6201-6207, despite
such information readily available via Westlaw. It is plain that a disclaimer must be delivered to us.
20 Pa.C.S. § 6204(b). A disclaimer must be in writing. 20 Pa.C.S. § 6201. A disclaimer must be
express and unconditional, 20 Pa.C.S. § 6201(1)-(2); 11 Am.Jur. Prof. 2d 1 § 8, and is not effective
if it is equivocal, unclear or ambiguous. Garfield v. White, 326 Mass. 20, 27, 90 N.E.2d 890, 895
(1963); and see also Restatement (Second) Trusts § 36, comment c; Bogert § 171 (2d ed). Moreover,
disclaiming everything without definition is not acceptable. Whitney v. Faulkner, 95 P.3d 270, 273
(Utah 2004) see also Bogert at § 170.
Proof of disclaimer is always on the beneficiary. Roop, 352 Pa. at 236, 42 A.2d at 616; Re Estate
of Pellicer, 118 So.2d 59, 60 (Fla.App. 1960); Bogert § 170 (“Since acceptance is typical, a claim
of disclaimer must be supported by clear evidence”). Additionally, a disclaimer cannot be the result
of undue influence or fraud. Larson v. Smith, 18 Wis.2d 366, 375, 118 N.W.2d 890, 895 (1963).
And finally, a disclaimer must be signed by the disclaimant, 20 Pa.C.S. § 6201. In Daniel v. United
Nat. Bank, 202 W.Va. 648, 653, 505 S.E.2d 711, 715 (1998) the court held that a letter signed by
disclaimant’s attorney does not comply with W.Va.Code § 42–6–4, the state’s adoption of the
Uniform Disclaimer of Property Interests Act. This requirement is imposed by the D.C. Uniform
Disclaimer of Property Interests Act, D C. Code § 19-1505(c)(1)(D) containing the same
requirement (“Be signed by the person making the disclaimer”) as does the PA version at 20 Pa.C.S.
§ 6201 (“be signed by the disclaimant”). FOF ¶ 1204.
There has been no formal associational act by the RNC membership at large, or by its executive
committee directing a written disclaimer be effectuated. Any assertions by the RNC relative FECA
provisions is beside the point, as we are talking about disclaimers of property interests, which is
indefinite and permanent, not campaign contributions, which are transitory. We find no authority
that would contradict our holding that FECA has no applicably to and does not preempt rights and
responsibilities under Chapter 62 of the PEF Code. See e.g. Karl Rove & Co. v Thornburgh, 39 F.3d
1273, 1280-1283 (5th Cir. 1994) (FECA does not preempt state contract or common law).
We also note we find no provision of the Rules of the Republican Party that authorizes any
individual staff employee or counsel to act in any manner that binds an association to a decision
which only the association itself is recognized under law to partake. See e.g. Rules of Republican
Party, Rule 6(b) (“The Executive Committee may exercise all the executive and administrative
functions required of the Republican National Committee between meetings of the Republican
National Committee [except for various limitations]”).
                        (9) RNC Estopped from Disclaiming Its Interest.
But in any respect, the train has already pulled out of station, as the RNC has created its own bar to
disclaimer. 20 Pa.C.S. § 6206(a)(4) and (c). As the PA Joint Govt. Commission comment to 20
Pa.C.S. § 6206(c) provides: “Since this chapter has no mandatory time limit for disclaimer, a strict
attitude is adopted toward partial acceptance after the grace period has elapsed. This subsection
provides that any acceptance of the part of a single gift after that period results in the acceptance of
the whole gift.”

                                                  238
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 287 of 334


Throughout all of 2008 and well into 2009, we dealt with learned attorneys, who “reasonably should
know” to inquire into the matter in question. ABA RPC 1.0 and 1.1, comment [2]. See Geoffrey C.
Hazard, W. William Hodes, Peter R. Jarvis, The Law of Lawyering § 3.2 (3d ed. 2009) (“lack of
legal knowledge and skill almost always results from a failure to seek it. Every lawyer who has been
admitted to practice is capable of competence”); ABA Standards for Imposing Legal Sanctions, Std.
4.5.3 and 4.5.4 (reprimand when lawyer demonstrates failure to understand relevant legal doctrines
or is negligent in determining whether he is incompetent).
The facts clearly establish a bar under 20 Pa.C.S. § 6206(a)(4) regarding “[a] representation that the
interest has been or will be accepted to a person who relied thereon to his detriment.” Just one of
many examples is New Jersey RNC Committeeman and RNC Rules Chairman David Norcross, an
attorney of exemplary standing and experience relayed various information as we have noted in our
findings of fact, throughout all of 2008. Mr. Norcross in 2009 referred us specifically to Mr. Blake
Hall, who at the time was RNC General Counsel. Mr. Hall had our repeated requests for submission
to the RNC Winter Meeting Agenda for nomination of successor trustees.
Each of these attorneys would fully be cognizant of their responsibility under 20 Pa.C.S. §
6206(a)(4) that “[a] representation that the [equitable interest] has been or will be accepted” to us,
in our official capacity as trustee, for which we relied upon to the detriment of the Trust, incurring
additional liens on the Trust Property, 20 Pa.C.S. § 7769, 7780.6(a)(7). “An acceptance may be
express or may be inferred from actions of the person entitled to receive an interest * * *.” 20
Pa.C.S. §6206(a). See generally In re Borsch’s Estate, 362 Pa. 581, 589-590, 67 A.2d 119, 123
(1949) (beneficiary cannot accept then disclaim interest).
Of course, the icing on the cake is the RNC’s $20 million pledge made to co-trustee Hess by Messrs.
Preibus and Marsh, and the fact that one of the three co-trustees, H. Paul Senft, Jr., was a member
of the RNC. See e.g. Cerf v. Commissioner of Internal Revenue, 141 F.2d 564, 566 (3rd Cir. 1944)
(taxpayer did not disclaim interest in legacy when acquiescence is shown by becoming a trustee).
                  (10) RNC’s Disclaimer Prohibited by Statutes of Elizabeth.
From the outset, it is noted that a trust is not an independent entity, but “a fiduciary relationship
created by a donor (“settlor”) to transfer property (“trust property”) to a third party (“trustee”) to
hold for the benefit of the recipient (“beneficiary”). Buchanan v. Brentwood Federal Savings &
Loan Association, 457 Pa. 135, 143, 320 A.2d 117, 122 (1974). Trusts are classified as operative
(“active”) or impassive (“dry”). While only 2% of all charities are trusts, the trust is chosen for
substantial legal protection to assure the charitable purpose is enforced, Darren B. Moore, Who
Would Have Thought: Charitable Trusts as a Viable Entity, State Bar of Texas 7 (2012), including
The Charitable Uses Act of 1601 (43 Eliz I, c.4) (Statute of Elizabeth) (1601), 1 Pa.C.S. § 1503(a)
and 20 Pa.C.S. § 7706, being exempt from the rule against perpetuities. 20 Pa.C.S. § 6104(b).
The Trust is obviously a charitable trust. Originally named after two seminal state supreme court
decisions: New York’s In re Application of Roosevelt, 9 Misc.2d 205, 160 N.Y.S.2d 747, 749-750
(New York Co.), affirmed, 3 A.D. 988, 163 N.Y.S.2d 403 (1st Dept. 1957), affirmed, 4 N.Y.2d 19,
171 N.Y.S.2d 841, 148 N.E.2d 895 (1958); and Pennsylvania’s Bentman v. Seventh Democratic
Ward Exec. Committee, 421 Pa. 188, 218 A.2d 261 (1966), the Trust is a charitable trust, Taylor v.
Hoag, 278 Pa. 194, 116 A. 826 (1922); Note, Charitable Trusts for Political Purposes, 37 VIRGINIA
L.REV 988 (1951); Restatement (Second) Trusts § 374 comment j; Bogart & Bogert, BOGART ON
TRUSTS & TRUSTEES (2d ed.1964) § 378 (“Bogert”); 4 Scott, SCOTT ON TRUSTS (2d ed.1956)
§374.4 (“Scott”); Louis Bartlett, Charitable Trusts to Effect Changes in the Law, 16 CAL. REV. 478
(1928), enforcing existing civil rights secured by law, a charitable activity, 26 CFR §
1.501(c)(3)-1(d)(2) (“term charitable is used in section 501(c)(3)...includes...organizations designed
to ... (iii) to defend ... civil rights secured by law...”) that being Voters’ First Amendment right to
participate in the political process, Collier v. Lindley, 203 Cal. 641, 266 P. 526 (1928); Bartlett,
supra n. 4, 12, 16 CAL. L. REV. 478.

                                                 239
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 288 of 334


“It is a basic tenet of the law of charitable trusts that beneficial charitable trust interests are
inalienable.” In re Bishop College, 151 B.R. 394, 399 (Bkrtcy.N.D.Tex. 1993). But in any respects,
the RNC cannot disclaim its interests in a charitable trust, as noted by Bogert the RNC (and also the
DNC) as “qualified beneficiaries” are merely conduits which the Trust’s charitable benefits flow
through to the general public - the true beneficiaries. In re Trust of Brooke, 82 Ohio St. 3d 553,561,
697 N.E.2d 191, 197 (1998); Bogert at §§ 323-363. “Individuals or classes of persons may be named
merely for the purpose of showing the conduit through which the settlor expects the public benefits
to flow.” Bogert at § 323. The interests in the Trust are not the RNC’s but that of the general public,
and the RNC has no right to disavow another party’s interest. RNC is in reality, a sub-trustee. Bogert
at § 167 (in reality not a beneficiary of the trust, but instead a sub-trustee [as] the gift is for the
benefit of the public or some substantial class thereof”).
                   (11) Equitable Estoppel Evoked due Agents’ Ultra Vires.
Additionally, the RNC is equitably estopped due to agents’ apparent ultra vires, appearing in court
making assertions regarding disclaimer, etc., without the RNC’s express authorization. Given that
the RNC has never held a vote to disclaim its interests in the Trust as required by the D.C.
Unincorporated Association Law, D.C. Code § 29-1112(a)(4) and the D.C. Uniform Disclaimer of
Property Interests, D.C. Code § 19-1505(c)(1)(D), assuming arguendo, it could do so, Green v.
Connally, 330 F.Supp. 1150, 1157 (D.D.C. 1971) (three judge panel) we have yet to see evidence
that RNC counsel is authorized to undertake any acts relative to prior arbitration proceedings or this
one. An attorney “has no ‘inherent power’ to dispose of his client's property or legal right, but must
obtain special authority. First American Title Ins. Co. v. DJ Mortg., LLC, 328 Ga.App. 249, 254,
761 S.E.2d 811, 816 (2014).
                     V. RNC’s Agents Shirking Violates Trust Agreement.
                          (1) Republican Curia Self-Serving Interests.
The RNC’s institutional problems (on top of its public policy and political issues, all which not
legally germane to this discussion) is severally complicated by the manifestly self-serving interests
of the cottage industry of campaign consultants and operatives which we style as the Republican
Curia, the modern day equivalent of the old party machines’ spoil system of political patronage.
Freeman first noticed, Conway and now almost all other academics confirm the powerful influence
this Republican Curia exerts on the RNC, which in every campaign cycle, consumes initially 25%
and now up to 50% of Federal campaign budgets.
And as Esptein pointedly notes, no one inside the RNC has even inclination to control these
professionals. Id. at 237-237. Professors Longley and Kayden concur. (That fact that academics
actually study the existence of this Republican Curia alone should be alarming to Republicans).
Conway asserts that candidates dare not challenge the Republican Curia because they are so
dependent on it. Id. at 14.
As discussed below, the Republican Curia first and foremost, want to be paid. The presence of the
Republican Curia is what political scientists call “cadre” parties, that is, political organizations
controlled by relatively small groups of activists, including officeholders elected under the parties’
banners, party officials and their paid consultants, who market their candidates to a mostly
disengaged electorate. See generally, E.E. Schatt Schneider, Party Government 53 (1942)
(“Whatever else parties may be they are not associations of the voters who support candidates”) as
quoted in Nancy L. Rosenblum, Political Parties as Membership Groups, 100 COLUM.L.REV. 813,
819 (2000); Denise L. Baer & David A. Bositis, Elite Cadres and Party Coalitions: Representing
the Public in Party Politics (1988) (discussing the changing dynamics within party elites and
between those elites and the electorate) (cited in Daniel Hays Lowenstein, Associational Rights of
Major Political Parties: A Skeptical Inquiry, 71 TEX. L. REV. 1741, 1766 n.90 (1993)); Samuel
Issacharoff, Private Parties With Public Purposes: Political Parties, Associational Freedoms, and
Partisan Competition, 101 COLUM. L. REV. 274, 301 (2001). And see also Bruce E. Cain, Party

                                                 240
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 289 of 334


Autonomy and Two-Party Electoral Competition, 149 UNIV.OF PA. L. REV. 793 (2001); Stephen
Breyer, Our Democratic Constitution, 77 N.Y.U. L. REV. 245, 253 (2002).
                 (2) RNC Members as Principals Liable for Agents Malfeasance.
The Republican Curia’s conduct still binds the RNC Members, which instantly has altered the
latter’s legal relationships and significantly impairs, disclaims and alienates the RNC’s equitable
interests. We find each of the Super Agents exceed their contractor/employee authority. Passarelli
v. Shields, 191 Pa.Super. 194, 156 A.2d 343, 347 (1959) (third party must exercise due diligence
where “according to the ordinary experience and habits of mankind,” it is unusual for agent “to have
authority of a particular kind”); and see e.g., Harkinson v. Pa. Co. for Insurances on Lives and
Granting Annuities, 329 Pa. 209, 198 A. 11 (1938) (agent’s authority to collect rent from tenants
does not either justify the inference that the agent otherwise has authority deal with tenants).
This is because common sense dictates that a nonmember of a nonprofit organization has no
authority to disclaim or alienate the principal’s equitable interests in a trust, only the principal itself,
the RNC members, can do such. Fierst v. Commonwealth Land Title Ins. Co. 499 Pa. 68, 74, 451
A.2d 674, 677 (1982) (agent’s authority is questionable when limitations on exercise of authority
are prescribed by construction of law, which are to be strictly construed).
Thus, it is black letter law that “a principal is liable to third parties for the frauds, deceits,
concealment, misrepresentations, torts, negligence and other malfeasances or misfeasance of [its]
agent committed in the course of [its] employment, even though the principal did not authorize,
justify, participate in, or know of such misconduct, or even if [she] forbade the acts or disapproved
of them, as long as they occurred within the agent’s scope of employment.” Aiello v. Ed Saxe Real
Estate, Inc., 508 Pa. 553, 559, 562, 499 A.2d 282, 285, 287 (1985) citing e.g., Restatement (Second)
of Agency, §§ 257, 258.
“This rule of liability is not based upon any presumed authority in the agent to do the acts, but on
the ground of public policy, that it is more reasonable than when one of two innocent persons must
suffer from the wrongful act of a third person, that the principal who has placed the agent in the
position of trust and confidence should suffer, rather than an innocent stranger.” Id.
               (3) GOP Staff’s Intractability Not Comporting to Party Objectives.
We should also assert that the RNC’s intractability and tergiversation is simply not in keeping with
its duties. Cf. In re Avellino, 547 Pa. 398, 400, 690 A.2d 1144, 1145 (1997) (intractable stance not
tolerable given fact litigant was a judge whose professional station and temperament required
better).
                  VI. RNC’s Agents Shirking Cannot Injure Co-Beneficiaries.
                    (1) RNC Cannot Block Co-Beneficiaries’ Access to Trust.
As the Attorney General properly notes, there is nothing within the law that compels the RNC to
utilize the Trust Property. In fact, the DNC would be quite happy if the RNC continue to organize
circular firing squads in denying itself the Trust Property.
But this misses the point. What the RNC cannot do is deny everyone access to the Trust. As noted
by Bogert, the RNC (and also the DNC) as “qualified beneficiaries” are merely conduits which the
Trust’s charitable benefits flow through to the general public - the true beneficiaries. In re Trust of
Brooke, 82 Ohio St. 3d 553, 561, 697 N.E.2d 191, 197 (1998); Bogert at §§ 323-363. “Individuals
or classes of persons may be named merely for the purpose of showing the conduit through which
the settlor expects the public benefits to flow.” Bogert at § 323. This is the crux of the RNC’s breach
of trust.
                 (2) Co-Beneficiaries Have Fiduciary Duty to Each Other.
And this breach of trust the RNC commits is the violation of ancient rule that “community of

                                                   241
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 290 of 334


interests produces community of duty [as it] is the duty of all deal candidly and benevolently with
each other and cause no harm to their joint interests.” DePlaine’s Estate, 185 Pa. 332, 334-335, 39
A.2d 947, 948 (1898). And see Coar v. Kaimir, 990 F.2d 1413, 1418 (3d Cir. 1993) (co-beneficiary
has fiduciary duty to co-beneficiaries); Capital Investors Co. v. Devers, 360 F.2d 462, 465-466 (4th
Cir. 1966) (co-beneficiaries cannot act in derogation of fellow co-beneficiaries); Fresh Kist Produce,
LLC v. Choi Corp, Inc., 223 F.Supp.2d 1, 8 (D.D.C. 2002) amended 251 F.Supp. 138 (under trust
law, co-beneficiaries are in a fiduciary relationship with each other so that one beneficiary may not
secretly secure for himself a special advantage in the trust administration); Christman v. Seymour,
145 Ariz. 200, 202, 700 P.2d 898, 900 (1985) (defendant concedes that as a beneficiary of trust he
owes duty to the other beneficiaries); McMillen v. Olmstead, 85 Cal.App. 656, 664, 259 P. 1104,
1107 (1927) (“where there is community of interest, there is also a community of duty”); Spencer
v. Harris, 70 Wyo. 505, 516, 252 P.2d 115, 118 (1953) (co-beneficiaries are in fiduciary relationship
to each other); Fishman v. Saligan, 64 Pa.D.&C. 325, 329 (Phila C.P. 1948) (following DePlaine’s
Estate); Bogert § 191 (2d ed. Rev.) at p. 478-484; IV Scott § 25.3 (5th ed.) at p. 1866.
It is always important to recall that a trust is, after all, a gift, and those who accept the gift are bound
by the conditions imposed. In re Pruner’s Estate, 400 Pa. 629, 636, 162 A.2d 626, 630 (1960)
quoting Pennsylvania Horticultural Society v. Craig, 240 Pa. 137, 148, 87 A. 678, 682 (1913).
               (3) RNC Has Confidential Relationship with State, Local Parties.
RNC’s fiduciary duty arises because the RNC has a confidential relationship with each state, county
and local Republican Committee, and by extension all registered voters. Basile v. H& R Block, Inc.,
777 A.2d 95, 101 (Pa.Super. 2001), as “there is trust and reliance on one side, and a corresponding
opportunity to abuse that trust for personal gain on the other.” Id. at 101, quoting In re Estate of
Scott, 455 Pa. 429, 432, 316 A.2d 883, 995 (1974).
A confidential relationship exists where the parties do not deal on equal terms, “but, on the one side
there is an overmastering influence, or on the other, weakness, dependence or trust, justifiably
reposed.” Id. (quoting Frowen v. Blank, 293 Pa. 137, 145-46, 425 A.2d 412, 416-17 (1981). “[T]he
party in whom the trust and confidence are reposed must act with scrupulous fairness and good faith
in his dealings with the other and refrain from using his position to the other's detriment and his own
advantage.” Id. (quoting Young v. Kaye, 443 Pa. 335, 342, 279 A.2d 759, 763 (1971). As a
consequence of the superior party's heightened state of duty “normal arm's length bargaining is not
assumed.” Frowen, 425 A.2d at 416. “This is so because the presence of a confidential relationship
negates the assumption that each party is acting in his own best interest.” Id.
A formal relationship is not required, as a “confidential relationship and the resulting fiduciary duty
may attach ‘wherever one occupies toward another such a position of advisor or counselor as
reasonably to inspire confidence that he will act in good faith for the other's interest.” Basile, 777
A.2d at 102 quoting Brooks v. Conston, 356 Pa. 69, 51 A.2d 684, 688 (1947).“It is not restricted to
any specific association of persons nor confined to technical cases of fiduciary relationship but is
deemed to exist whenever the relative position of the parties is such that one has power and means
to take advantage of or exercise undue influence over the other.” Young v. Kaye, 443 Pa. at 343-343,
279 A.2d at 732 (citations omitted).
Academic authority universally agrees that nationalization of the RNC with its concentration of
resources to be dispensed to the state and local parties, has resulted in the rapid atrophy of those very
same state and local parties, that most of the latter are now in the state of deterior condicio.
And we can’t stray from the primary reason behind the RNC’s corporate styled, top-bottom
command structure is quite simply because of its access to money. Freeman, supra; James A.
Wilson, The Amateur Democrat, Univ. of Chicago Press 186-188 (1966). Because of its centralized
command structure, state and county Republican committees are forced to place their trust in the
RNC for fund-raising and assistance. RNC openly concede this, per its repeated Quixotic challenges

                                                   242
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 291 of 334


to overturn BCRA. The RNC’s implicit admission it must establish “state” accounts to raise
campaign contributions for state GOP committees is because they are unable to raise sufficient funds
themselves. RNC et al. v. FEC, 1:08-CV01953 (D.D.C.) Complaint ¶ 16-22.
              (4) RNC Has Confidential Relationship with Voters, Officeholders.
As Issacharoff and Ortiz clearly pronounce, the political party serves a critical, if not unique role
as an intermediary between the voters and their elected officeholders. The party is a filter by which
processes complex issues into manageable components for voter identification, for example, by
compiling all of a Congressman’s votes and labeling them as whether he is voting consonant with
the party principles. Issacharoff and Ortiz, Governing Through Intermediaries, 85 VIRGINIA LAW
REV. at 1649-1650.
The purpose of a party is to win elections. Madole v. Barnes, 20 N.Y.2d 169, 282 N.Y.S.2d 225, 229
N.E.2d 20 (1967); Ingersoll v. Curran, 188 Misc. 1003, 70 N.Y.S.2d 435, 437 (Sup. N.Y. Co., 1947)
affirmed 297 N.Y. 522, 74 N.E.2d 465 (1947). Party officials (and their proxies) are to act as
representatives of the voters who elect them. In re Application of Roosevelt, 9 Misc.2d 205, 160
N.Y.S.2d 747, 749-750 (Sup.Ct.), affirmed 3 A.D. 988, 163 N.Y.S.2d 403 (1st Dep't 1957), affirmed
4 N.Y.2d 19, 171 N.Y.S.2d 841, 148 N.E.2d 895 (1958). The primary function of any political party
committee is “the promotion of [the party’s] candidates and policies.” Seergy v. Kings County
Republican County Committee, 459 F.2d 308, 310 (2d Cir. 1972) (emphasis added).
However, a political party is something more than a medium for nomination or election to public
office, the formulation of party principles and politics is a duty, which if political parties are to
continue to serve their historic functions in the scheme of the democratic process, transcends the
mere purpose to elect particular candidates to public office. Ingersoll v. Heffernan, 188 Misc. 1047,
71 N.Y.S.2d 687, 690 (Sup. N.Y.Co. 1947) affirmed without opinion, 297 N.Y. 524, 74 N.E.2d 466
(1947). A responsible political party assures that “[a] strong and stable two-party system contributes
to sound and effective government. Timmons v. Twin Cities Area New Party, 520 U.S. 351, 367
(1997). See also Rutan v. Republican Party of Ill., 497 U. S. 62, 107 (1990) (Scalia, J., dissenting)
(“The stabilizing effects of such a [two-party] system are obvious”); Davis v. Bandemer, 478 U. S.
109, 144-145 (1986) (O'Connor, J., concurring) (“There can be little doubt that the emergence of
a strong and stable two-party system in this country has contributed enormously to sound and
effective government”); Branti v. Finkel, 445 U. S. 507, 532 (1980) (Powell, J., dissenting)
(“Broad-based political parties supply an essential coherence and flexibility to the American
political scene”).
 While a party officeholder does not rank with a public officeholder, i.e. is one who elected to
perform duties of grave and important character, and which involve some function of government,
for a definite term in a manner provided by law, and exercised for the benefit of the public for a
fixed compensation or emolument by fees paid out of the public treasury. Vega v. Borough of
Burgettstown, 394 Pa. 406, 412, 147 A.2d 620, 623 (1958), it is still protected as an expression
protected by the First Amendment, Sweezy v. New Hampshire, 354 U.S. 234, 250 (1957);
Commonwealth ex rel. Toole v. Tanoshak, 464 Pa. 239, 242, 346 A.2d 304, 306 (1975); but
whomever voters elect is assumed not surplusage because the only way for voters to “impose their
will . . . is to elect representatives . . . who will officially register that will.” Derringe v. Donovan,
308 Pa. 469, 473-477, 162 A. 439, 441 (1932).
 When, as we find, the RNC now openly seeks to usurp the voters’ elected party representatives in
favor of paid professionals and third-party volunteers, this is usurpation of the elected party
representatives powers and duties. Ammond v. McGahn, 390 F.Supp. 655, 660 (D.N.J. 1975) rev.
on other grounds, 532 F.2d 325 (1976).
                     (5) RNC Breaches Each Element of Fiduciary Duty.
Once proof of a confidential relationship is sufficient, the burden shifts to the RNC to prove it does

                                                  243
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 292 of 334


not violate its fiduciary duty. Estate of Clark (2), 467 Pa. 628, 634, 359 A.2d 777, 781 (1976); Kees
v. Green, 365 Pa. 368, 375, 75 A.2d 602, 605 (1950). We hold the record does not sustain such
proof. In Pennsylvania, “a fiduciary obligation includes both a duty of care and a duty of loyalty.”
Anchel v. Shea, 762 A.2d 346, 356-357 (Pa.Super. 2000) (citing 15 Pa.C.S. S 1712(a)). In pursuing
his duties, the fiduciary must act with the utmost good faith in the furtherance and advancement of
the interests of his principal. McDermott v. Party City Corp., 11 F.Supp.2d 612, 626-627 (E.D. Pa.
1998) (quoting Garbish v. Malvern Fed. Sav. & Loan Assoc., 517 A.2d 547, 553-54 (Pa. Super.
1986) (further citation omitted).
 Determination of what these interests are and of the appropriateness of the actions is a question of
fact. See e.g., Selheimer v. Manganese Corp., 423 Pa. 563, 581, 224 A.2d 634, 644 (1966) (“(W)hat
may be negligence [on behalf of a corporate fiduciary' in one case may not be want of ordinary care
in another, and the question of negligence is therefore ultimately a question of fact, to be determined
under all the circumstances”) (citation and internal quotation marks omitted); In re Main Inc., 239
B.R. 281, 289 (Bank.E.D.Pa. 1999) (citing Pepper v. Litton, 308 U.S. 295, 306 (1939) (rigorous
scrutiny applied to actions of fiduciary)). The fiduciary duty particularly imposed on the RNC
officers and members is to perform in a manner the officer or member reasonably believes to be in
the best interests of the RNC. Gruenwald v. Advanced Computer Applications, Inc., 730 A.2d 1004,
1013 (Pa.Super. 1999).
 In order to recover for breach of fiduciary duty, the complaining party must show they were injured
and that the injury came as a result of the breach. See McDermott,11 F.Supp. 2d at 626 n.18. Intent
is not an element. In re Main, Inc., 239 B.R. at 291 (quoting Seaboard Indus. v. Monaco, 442 Pa.
256, 263, 276 A.2d 305, 309 (1971)). The demonstration of disobedience of an organization’s own
charter or bylaws constitutes a breach of fiduciary duty as a matter of law. In re Church of St. James
the Less, 2003 WL 2205337 (Phila. O.C. 2003) (O’Keefe J.), affirmed 833 A.2d 319 (Pa.Cmwlth.
2003) affirmed in part, rev. in part, 585 Pa. 428, 888 A. 2d 785 citing SICPA Holdings S.A. v.
Optical Coating Lab., Inc., C.A. No. 15129, 1997 Del. Ch. LEXIS 1 at *15 (Del. Ch. January 6,
1997) (noting that lack of authority to undertake an action implicates fiduciary duties).
 In a detailed analysis in an analogous case (concerning whether breach of fiduciary duty can be
alleged against priests by parishioners), Judge Richard Caputo, acknowledging while some courts
held that the First Amendment constitutes an insuperable bar against such claims because the
judicial inquiry would be required to delve into the religious beliefs that gave rise to confidential
relationships, nonetheless concluded that the Pennsylvania courts would hold that there would be
no First Amendment concerns, as the fact inquiry was limited to whether there existed a confidential
relationship, not why. Doe v Liberatore, 478 F.Supp.2d 742, 770-883 (M.D.Pa. 2007). Instantly, this
matter does not inquire into GOP policies, platform, or campaign strategies. It is limited solely
whether the RNC has a confidential relationship with its subordinate party committees, not why.
              (6) RNC Violates its Fiduciary Duty under Business Judgment Rule.
 The RNC violates its fiduciary duty by violating the associational equivalent of what the law calls
the Business Judgement rule. Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984) (under business
judgment rule is “a presumption that in making a business decision the directors of a corporation
acted on an informed basis, in good faith and in the honest belief that the action taken was in the best
interests of the company”). We find absolutely no evidence whatsoever that anyone within the RNC
is acting on an informed basis. RNC repeatedly demonstrates its absence of operating on an
informed basis by constantly viewing the Trust as a vendor.
 We see no evidence whatsoever that any staff or counsel within the RNC understands that the RNC
is a beneficial owner, despite repeated exhortations from Senior Trustee SENFT to that effect. We
also see no evidence whatsoever that any staff or counsel within the RNC understands that we, as
Trustees, act solely in the best interests of the RNC and all other beneficiaries


                                                 244
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 293 of 334


We also strongly suspect that individual financial interests are extensively intertwined with the
decision-making process. We take note of then candidate Michael Steele’s campaign promise that
he will award RNC contracts on merits, not on personal connections. Michael Steele, Blueprint for
Tomorrow, 6 (2009) (“Contracts will be awarded on merit, staff and their family will not benefit
beyond their salaries; and we will never pay more than what other clients pay for the same
services”).
 Yet, unlike the machine politics of old with a readily identifiable Simon Cameron or Bois Penrose,
the silent Republican Curia of approximately 600 attorneys, consultants and operatives rise like the
gray dew of the morn from inside-the-Beltway “Bottom Foggy” swamps of Washington, with their
unquenchable appetite for top-dollar fees to devour now up to 50% of the RNC’s biannual budget.
See e.g., Sandy Bergo, Agustín Armendariz and John Perry, A Wealth of Advice, Center for Public
Integrity (2005). Why should the RNC use its own state-of-art software provided by a Trust, when
it can pay $10 million to a politically connected firm for obsolete data compiled in India?
                     (7) RNC Violates its Fiduciary Duty as Co-Beneficiary.
 It is clear from the facts, the RNC violates its fiduciary duty as a co-beneficiary, by not merely
failing, but outright refusing to “deal candidly and benevolently with each other and cause no harm
to their joint interests.” DePlaine’s Estate, 185 Pa. at 334-335, 39 A.2d at 948;. see also Coar v.
Kaimir, 990 F.2d at 1418; (co-beneficiary has fiduciary duty to co-beneficiaries); Capital Investors
Co. v. Devers, 360 F.2d at 465-466 (co-beneficiaries cannot act in derogation of fellow co-
beneficiaries); McMillen v. Olmstead, 85 Cal.App. at 664, 259 P. at 1107 (“where there is
community of interest, there is also a community of duty”); Bogert §191 (2d ed. rev.) at p. 478-484;
Scott § 25.3 (5th ed.) at p. 1866.
Unlike all other party affairs (where the RNC is the superior entity at the top of the organizational
chart) under trust law, the RNC stands no greater (or lesser) than any other co-beneficiary, as all co-
beneficiaries are equal and treated impartially. 20 Pa.C.S. § 7773; Estate of Pew, 440 Pa. Super. 195,
237, 655 A.2d 521, 542 (1994); Snyder v. Dep't of Public Welfare, 528 Pa. 491, 498 & n.7, 598 A.2d
1283, 1287 & n.7 (1981) (beneficiaries must be treated impartially); Shaak v. Pennsylvania Dep't
of Public Welfare, 561 Pa. 12, 747 A.2d 883, 886 (2000) (when “there is more than one beneficiary
of the trust, the trustee is under a duty, in administering the trust, to deal impartially with the several
beneficiaries. MacGregor v. Wall, 75 Pa. D & C. 2d 425, 428 (Bucks Co. O.C.. 1976) (citing Bolton
v. Stillwagon, 410 Pa. 618, 190 A.2d 105 (1963)”); Restatement Second, Trusts, §§ 170, 183.
 “This right, or duty, is implicit in the principle that a trustee or other fiduciary is obligated to treat
its clients/beneficiaries impartially. Summers v. State Street Bank & Trust Co., 104 F.3d 105, 108
(7th Cir.1997); Fogelin v. Nordbloom, 402 Mass. 218, 521 N.E.2d 1007, 1011 (Mass.1988); Estate
of Pew, 440 Pa.Super. at 237, 655 A.2d at 542;; Northern Trust Co. v. Heuer, 202 Ill.App.3d 1066,
148 Ill.Dec. 364, 560 N.E.2d 961, 964 (Ill.App.1990), Restatement (Second) of Trusts, supra, sec.
183; Scott § 183.” First National Bank of Chicago v. A.M. Castle & Co. Employee Trust, 180 F.3d
814 (7th Cir. 1999).
 Because of its confidential relationship, the state and county Republican committees repose their
trust in the RNC and expect that the RNC would disseminate valuable resources back to them. As
White and Shea paints the picture, the state committees are merely franchise dealerships to the
parent corporation.
                 VII. Constitutional Violations From RNC’s Agents Shirking.
              (1) RNC’s Breach Arises to Violation of Constitutional Principles.
 But the RNC is not satisfied in violating the common law of trusts in existence since the Statutes
of Charitable Use, 43 Eliz. I. C. 4 (1604) , it must also impugn the First and Fourteenth Amendments
to the U.S. Constitution by diluting and diminishing the rights of every registered Republican voter
who elects precinct Republican committee people, and to add salt to the wound, abridge everyone

                                                   245
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 294 of 334


else’s First Amendment right that the RNC cherishes for itself.
               (2) Importance of First Amendment Right of Political Association.
 A “political party” is an organized group of the electorate that attempts to control the government
through the election of its candidates to office. Madole v. Barnes, 20 N.Y.2d 169, 282 N.Y.S.2d 225,
229 N.E.2d 20 (1967). It is a voluntary organization of people who believe generally in the
principles enunciated and the candidates offered to the people by the party of their choice. Ingersoll
v. Curran, 188 Misc. 1003, 1005, 70 N.Y.S.2d 435, 437 (Sup. N.Y. Co., 1947) affirmed 297 N.Y.
522, 74 N.E.2d 465 (1947). However, a political party is something more than a medium for
nomination or election to public office, the formulation of party principles and politics is a duty,
which if political parties are to continue to serve their historic functions in the scheme of the
democratic process, transcends the mere purpose to elect particular candidates to public office.
Ingersoll v. Heffernan, 188 Misc. 1047, 1051, 71 N.Y.S.2d 687, 690 (Sup. N.Y.Co. 1947) affirmed
without opinion, 297 N.Y. 524, 74 N.E.2d 466 (1947).
 Voters’ right of association with those who share political views, Rutan v. Republican Party of
Illinois, 497 U.S. 62, 69 (1990), specifically extends to a political party. Kusper v. Pontikes, 414
U.S. 51, 56-57 (1973). The First Amendment’s objective of promoting uninhibited, robust, and wide
open public debate, New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964), is uniquely served
by political parties, Democratic Party v. Wisconsin ex rel. La Follette, 450 U.S. 107, 122 (1981),
attempting to control government through electing candidates sharing common beliefs. Eu v. San
Francisco Co. Democratic Central Comm., 489 U.S. 214, 223 (1989). It is now without dispute that
“debate on the qualifications of candidates [is] integral to the operation of the system of government
established by our Constitution.” Buckley v. Valeo, 424 U. S. 1, 14 (1976); see also NAACP v.
Claiborne Hardware Co., 458 U. S. 886, 913 (1982); Carey v. Brown, 447 U. S. 455, 447 U. S. 467
(1980); Garrison v. Louisiana, 379 U. S. 64, 74-75 (1964).
 The First Amendment “has its fullest and most urgent application” to speech uttered during a
campaign for political office. Monitor Patriot Co. v. Roy, 401 U. S. 265, 272 (1971); see also Mills
v. Alabama, 384 U. S. 214, 218 (1966). Free discussion about candidates for public office is no less
critical before a primary than before a general election. Cf. Storer v. Brown, 415 U. S. 724, 735
(1974); Smith v. Allwright, 321 U. S. 649, 666 (1944); United States v. Classic, 313 U. S. 299, 314
(1941). In both instances, the “election campaign is a means of disseminating ideas as well as
attaining political office.” Illinois Bd. of Elections v. Socialist Workers Party, 440 U. S. 173, 186
(1979).
 Accordingly, it should come as no surprise that partisan political organizations enjoy freedom of
association protected by the First and Fourteenth Amendments. Tashjian, 479 U.S. at 214 ; see also
Elrod v. Burns, 427 U. S. 347, 357 (1976). Freedom of association means an individual voter has
the right to associate with the political party of her choice, Tashijian, 479 U. S. at 214 (quoting
Kusper, supra, at 414 U.S. 57), as well as a political party has a right to “identify the people who
constitute the association,” Tashijian, 479 U. S. at 214 (quoting Democratic Party of United States
v. Wisconsin ex rel. La Follette, 450 U. S. 107, 122 (1981)); cf. NAACP v. Alabama ex rel.
Patterson, 357 U. S. 449, 460-462 (1958), and to select a “standard-bearer who best represents the
party's ideologies and preferences.” Ripon Society, Inc. v. National Republican Party, 173
U.S.App.D.C. 350, 384, 525 F.2d 567, 601 (1975) (Tamm, J., concurring in result), cert. denied,424
U.S. 933 (1976).
          (3) RNC Violates Associated Press and Thornhill to Avoid Public Scrutiny.
 But such First Amendment rights does not include the right to deny the same right to others.
Associated Press v. United States, 326 U.S. 1, 7, 20 (1945). “It would be strange indeed however
if the grave concern [ ] which prompted adoption of the First Amendment should be read as a
command that the government was without power to protect that freedom. * * * Surely a command
that the government itself shall not impede the free flow of ideas does not afford non-governmental

                                                 246
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 295 of 334


combinations a refuge if they impose restraints upon that constitutionally guaranteed freedom.” Id.
326 U.S. at 20.
What Conway, Freeman, and Shea, just three of the multiple political scientists all assert, the RNC
seeks to control the marketing message without public scrutiny or vetting, because if its contrived
and formulated message was exposed to deliberation, it would fail. FOF ¶¶ 148, 149, 152-156, 176-
178, 188, 192, 205-209, 234, 551-553,1376-1432. But
   “The safeguarding of these rights to the ends that men may speak as they think on matters
   vital to them and that falsehoods may be exposed through the processes of education and
   discussion is essential to free government. Those who won our independence had confidence
   in the power of free and fearless reasoning and communication of ideas to discover and
   spread political and economic truth. Noxious doctrines in those fields may be refuted and
   their evil averted by the courageous exercise of the right of free discussion. Abridgment of
   freedom of speech and of the press, however, impairs those opportunities for public
   education that are essential to effective exercise of the power of correcting error through the
   processes of popular government.” Thornhill v. Alabama, 310 U.S. 88, 95 (1940).
We hold that the RNC simply has no business to deny everyone else the very same First
Amendment rights it exercises, solely to conceal the fallacies which the RNC promotes. This is
because First Amendment freedoms are inherently “delicate and vulnerable, as well as supremely
precious in our society” NAACP v. Button, 371 U.S. 415, 432-433 (1963), it is absolute “the right
of the public to receive suitable access to social, political, esthetic, moral, and other ideas and
experiences.” Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 390 (1969), thus it is critical to
assure “the circulation of information to which the public is entitled in virtue of the constitutional
guaranties.” Grosjean v. American Press Co., 297 U.S. 233, 250 (1936). To the extent political
debate “becomes fearful and inhibited, to the extent the accuracy, effectiveness, and thoroughness
of such coverage is undermined, the social values protected by the First Amendment suffer
abridgment.” Herbert v. Lando, 441 U.S. 153, 194 (1979). Accordingly, only the broadest protection
of the First Amendment “assures the maintenance of our political system and an open society.”
Time, Inc. v. Hill, 385 U.S. 374, 389 (1967).
 And this is exactly what it has done to the approximate 389,000 Republican precinct
committeepeople and another 389,000 Democratic precinct committeepeople throughout the nation.
It knows due to its confidential relationship, that local Republican committees cannot afford by
themselves the social networking resources equal to that of MoveOn or ActBlue, due to the expense
of constructing the House List. The RNC purposely denies the very resource that local committee
people need, but can’t afford, all because of the RNC’s perceived loss of control of the party
messaging. The facts here eerily parallel Associated Press.
                               (4) RNC Violates Reynolds v. Sims.
 The RNC’s Associated Press/ Thornhill violation leads to the next point, in that denying the precinct
committee people the resource to socially network with their voters, so that the RNC can singularly
control the GOP’s messaging, the RNC is superceding and usurping the powers and duties of these
elected precinct committee people. First and foremost, the Supreme Court has long observed that
the right to vote is “fundamental” because it is “preservative of all rights.” Yick Wo v. Hopkins, 118
U.S. 356, 370 (1886).
 In Reynolds v. Sims, 377 U.S. 533, 555 (1964) the Supreme Court found: “[T]he right of suffrage
can be denied by a debasement or dilution of the weight of a citizen's vote just as effectively as by
wholly prohibiting the free exercise of the franchise.” The Reynolds court noted that the Federally
protected right suffers substantial dilution . . . (where a) favored group has full voting strength . . .
(and) (t)he group not in favor have their votes discounted.” Id. at 555 n. 29, quoting South v. Peters,
339 U.S. 276, 297 (195) (Douglas, J., dissenting).


                                                  247
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 296 of 334


 In Ammond v. McGahn, 390 F.Supp. 655, 660 (D.N.J. 1975) rev. on other grounds, 532 F.2d 325
(1976), the New Jersey Senate Republican caucus had stripped a dissident state senator her right to
participate in the Republican caucus. The court asserted:
    “No elected representative of the people may be barred from participation in the forum to
    which he or she was elected [without due process]. The action by the Caucus in denying
    Senator Ammond the opportunity to attend its deliberations deprived her constituents of the
    Equal Protection of the law. In effect, the action by the Caucus created two classes of voters.
    One class consists of those citizens whose Senators could effectively participate fully in the
    legislative process and another class whose Senator could participated only to a limited
    degree. As the Supreme Court has indicated ‘ . . . [T]he right of suffrage can be denied by
    a debasement or dilution of the weight of a citizen’s vote as effectively as by wholly
    prohibiting the free exercise of the franchise.’ Reynolds v. Sims, 377 U.S. 533, 555 (1964).
    While it is true that Senator Ammond was not barred from voting on the floor of the New
    Jersey Senate, her exclusion from the Caucus could vastly diminish her efficacy as an elected
    representative.” Id. 390 F.Supp. at 660.
While obviously, a precinct committee person does not rise to the gravitas of a state senator,
nonetheless, the precinct committee person is embodied with a duty of representation. As our
Supreme Court stated in Bentman,
   “[Election to membership of a political party] committee, a status now legally recognized,
   is an important right and privilege not only to the person elected but also to the voters who
   elected such person to act as their representatives on the committee. Id., 421 Pa. at 213, 218
   A.2d at 269.
 That the precinct committeeman is embodied with a duty of representation is found by other courts.
Application of Roosevelt, 9 Misc.2d 205, 208, 106 N.Y.S.2d 747, 749-750 (N.Y.Sp. Term. 1957)
affirmed 3. A.D.2d 988, 163 N.Y.S.2d 403 (1st Dept. 1957) affirmed 4 N.Y.2d 19, 171 N.Y.S.2d
841, 148 N.E.2d 895 (1958), accord, Bontempo v. Carey, 64 N.J.Super. 51, 57, 165 A.2d 222, 225
(Law. Div. 1960). As Bentman, quoting People ex rel. Coffey v. Democratic General Committee,
164 N.Y. 335, 341-342, 58 N.E. 124, 126 (1900):
    ‘The dominant idea pervading the [law governing election of party members] is the absolute
    assurance to the citizen that his wish as to the conduct of the affairs of his party may be
    expressed through his ballot, and thus given effect, whether it be in accord with the wishes
    of the leaders of his party or not, and that thus shall be put in effective operation, in the
    primaries, the underlying principle of democracy, which makes the will of an unfettered
    majority controlling. In other words, the scheme is to permit the voters to construct the
    organization from the bottom upwards, instead of permitting leaders to construct it from the
    top downwards.” Id. 421 Pa. at 198-199, 218 A.2d at 267.
 Chief Judge Alvin Parker of the New York Court of Appeals further explained, such laws were
specifically designed to constrain the “not unnatural desire” of party majorities to “perpetuate their
power” at the expense of ordinary voting members of the party whose “views were not congenial
to the majority.” 164 N.Y. at 341, 58 N.E. at 125-126. In accord is the Missouri Supreme Court in
State ex rel. Guior and Miles, 210 Mo. 127, 156, 109 S.W. 593, 603 (1908), that state regulation was
justified “to prevent factional oppressions and outrages in politics, and to lift party management to
a plane where it will assist, rather than hinder, the expression of the will of the people” See also
Adam Winkler, Voters’ Rights and Parties’ Wrongs: Early Political Party Regulation in the State
Courts, 1886-1915, 100 COLUM. L. REV. 873, 879-880, 889 (2000); Samuel Issacharoff, Private
Parties with Public Purposes: Political Parties, Associational Freedoms, and Partisan Competition,
101 COLUM. L. REV. 274 (2001).
 In this context, a party office is no different than a public office. Noonan v. Walsh, 364 Mo. 1169,
1170, 273 S.W.2d 195, 196 (1954). Post-Bentman arguments that party officials are of no public
importance, their election merely a state-extended courtesy, have been soundly rejected. Santimyer

                                                 248
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 297 of 334


v. Westmoreland Co. Board of Elections, 9 Pa. D. & C.3d 303, 305-306 (Westmoreland C.P. 1978).
 It also noteworthy that unlike a normal nonprofit association member, party committee people face
election, many times with opposition. If this was not the case, parties would simply appoint agents
to do the principal’s bidding. To this extent, parties parallel state agencies, not voluntary
associations. Smith v. Allwright, 321 U.S. 649, 663 (1944).
Moreover, in that “debate on the qualifications of candidates is at the core of our electoral process
and of the First Amendment freedoms,” Republican Party of Minnesota v. White, 536 U.S. 765,
781-782 (2002), should that debate, as the RNC would have us believe, preclude the Republican
committee people, the very persons whom Republican voters elect to participate in the nominating
process? As observed in Ripon Society v. National Republican Party, 173 U.S.App.D.C. 331, 525
F.2d 548, 559-560 (1975):
   “The right to an equal vote serves to prevent an entrenchment of any one group of interests
   to the exclusion of others, even if freely chosen in the most democratic fashion, because such
   an entrenchment in the very process of political choice is contrary to the democratic ideal.”
 Participatory politics is all the critical as more than any other political phenomenon, incumbents’
capture of political institutions through the manipulation of the rules of the electoral game. See
Samuel Issacharoff & Richard H. Pildes, Politics as Markets, 50 STAN. L. REV. 643 (1998); Richard
H. Pildes, The Constitutionalization of Democratic Politics, 118 HARV. L. REV. 25 (2004); U.S. v.
Carolene Products, 304 U.S. 144, 152 n.4 (1938); John Hart Ely, Democracy and Distrust (1981).
Authorities long espouse increased public participation. Samuel Issacharoff, Collateral Damage:
The Endangered Center in American Politics, 46 WM.&MARYL.REV. 415 (2004). “To serve their
purposes effectively, parties must have long-run organizational and political goals--unlike PACs and
the campaign organizations of individual candidates. In contrast to most interest and advocacy
groups, parties must continuously seek to establish contact with the electorate in a fashion that elicits
participation on a large scale.” Nancy L. Rosenblum, Primus Inter Pares: Political Parties and Civil
Society, 75 CHI.-KENT L. REV. 493, 513 (2000).
Legally speaking, the RNC is not and should never be in the business of discouraging voter
participation.
    “[By voting], the individual says essentially, ‘I am a member of the American community.'
    Through participation itself, the voter expresses an identification with the greater community
    and reveals her attachments to and associations with it. In this way, the act of voting is the
    individual's alignment to the greater society; it is the method by which the individual ‘signs'
    her name to the social contract and becomes herself part of the collective self
    consciousness.” Adam Winkler, Expressive Voting, 68 N.Y.U. L. REV. 330, 368 (1993) As
    U.S. Rep. Stony Hoyer (D-MD) noted: “One of our most profound accomplishments since
    the founding of the United States is the progressive broadening of the [right to vote] * * *
    We have also learned that, as more adult citizens become full participants in our polity, the
    democratic process is enriched for all. H.R. Rep. No. 107-329, pt. 1, at 79 (2001).
 The law is that whoever voters elect are presumed not to be surplusage, as such is the primary
means for voters to exert their will. Derringe v. Donovan, 308 Pa. 469, 473-477, 162 A. 439, 441
(1932); Bentman,421 Pa. at 198-199, 218 A.2d at 267. The political parties have no existence of
their own, as they are manifestations of their members who choose to associate. Campbell v.
Bysiewicz, 242 F.Supp.2d 164, 175 (D.Conn. 2003).
The renowned Justice Musmanno, writing in Smith v. Gallagher, 408 Pa. 551, 185 A.2d 135 (1962)
overruled on other grounds 487 Pa. 438, 409 A.2d 848 (1979), about a judge who single-handily
“appointed” a special prosecutor to replace the elected district attorney, held that no one authority
may remove an elected officeholder of its own volition, nor may it, by appointing someone else to
act in his place, accomplish the same result of removal, 408 Pa. at 585, 185 A.2d at 152, because

                                                  249
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 298 of 334


such
   “. . . aside from its illegality, [is] a blow at self-government and an infringement of the rights
   of the people. No amount of good intention . . . no amount of good will or even assumption
   of doing one's duty, can justify so autocratic, unwarranted, and illegal a procedure.
   Americans do not take kindly to despotism whether it wear the cloak of officialdom or
   thunders at the door at night.” Id. at 587, 185 A.2d at 153.
 Former RNC Chairman Paul Laxalt asserted “There is no substitute for that willing, effective
precinct worker.” Burrell, supra. If the RNC chooses to abandon this sound principle, the
consequences is on the RNC. It should be remembered, the voters elect their committee people, not
the Republican Curia.
              (5) RNC Violates Virginia Pharmacy to Suppress Negative Coverage.
Because we find that the RNC is incapable, by assembling the critical mass necessary to effectuate
Web 2.0 social networking, to serve as the proper intermediary through the Web 2.0 realm (as
compared to the more traditional media realm), we must also conclude the RNC is violating Virginia
State Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748 (1976). Just as the
First Amendment grants the RNC the right to communicate, it also grants the recipient of what the
RNC desires to express, the right to receive that communication. The First Amendment right
attaches to the communication, as well as the author. 425 U.S. at 756. While the RNC communicates
via newspapers, television, cable, robo-calls and direct mail, voters do not rely only on those
mediums, but now also the Internet. The Pew Center now clearly demonstrates that a majority of
voters receive information via the Internet. The RNC offers no rationale as to why it must, should
or even desire to want to preclude voters who rely on the Internet for political news and information.
 The intent to violate arises by the fact that just as the RNC must pay the price to run television
advertising, it must also pay the price to communicate on the Internet. The former is obviously a
simple cost, paying the sum charged by the networks. The latter is a completely different price, you
have to open up and engage in two-way communications. Web 2.0 political communication requires
interaction. It requires that you listen just as much (if not more) as you talk. The RNC violates
Virginia Pharmacy because it deliberately excludes the Internet portion of the general public from
political discussion, because the RNC does not want to give the arbitrary control of the message,
Freeman, supra, online, which is otherwise required to successfully communicate via the Internet.
             (6) RNC’s Seeking Soft Money Control to Overcome Unpopularity.
 What then is the RNC’s problem? Simple. The RNC does not like watchdogs promoting
transparency. This dispute, as Freeman puts it, is about the “nationalization” of control to simply
change the message, “[The GOP’s] response to any public distaste toward its programs is to change
their image so as to better sell the Party to the public rather than to change the programs
themselves.” Id. And according to Freeman, the RNC’s inability to change its program, versus its
message, is due the party’s “siege mentality,”which the RNC implicitly admitted in Federal court.
Affidavit of Richard Clinton Beeson, RNC Political Director, ¶ 6 (Jan. 26, 2009).
 Because the RNC is dependent on an ever dwindling pool of large contributors, being unable to
generate widespread general support, the RNC, instead of enlarging the pool of contributors,
McConnell, 540 U.S. at 144, is begging to throw-out BCRA, because the law (and not the RNC
itself) is the “problem.” The RNC aggressively resorts to defending its’s rapidly diminishing
resources, which as Professor Neale pointedly observes, is among the most prevailing justifications
for adaptive objections. See e.g., Margaret A. Neale, Are You Giving Away the Store? Strategies for
Savvy Negotiation, STANFORD SOC. INNOVATION REV.34 (Winter 2004). Put it another way, the
RNC wants to fight over who gets what share of the pie on the table, instead of the more intelligent
option of going back to the kitchen to bake more pies. And the RNC has judicially admitted this,
asserting it needed to setup “State Elections Accounts” because “the RNC has been negatively
affected by the explosion of [I]nternet fundraising, barriers to collaborative relationships between

                                                  250
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 299 of 334


national party and state parties, and inequality of restrictions on a party’s ability to raise and spend
funds.” Beeson Affidavit at ¶ 21 (emphasis added).
 The obvious question is why is RNC “negatively affected by the explosion of Internet fundraising,
barriers to collaborative relationships between national party and state parties, and inequality of
restrictions on a party's ability to raise and spend funds?” Isn’t the Trust Property the very means
for the RNC (as well as the DNC and all other 527 entities) to participate in the “explosion of
Internet fundraising?”
 The obvious answer is that the RNC is unwilling to heed Saul Anzis’s admonition that: “The open
Internet is antithetical to the hierarchical, top-down model. . . the Washington-centered model of
campaign committees and big-money fund-raisers and media buys is [and probably has already
collapsed]. And the Republican Party needs to embrace that change.” The RNC does not want to
abandon the control flowing from its “nationalization”of party functions. White & Shea, Conway,
Rae, supra. It does not want to abandon its ability to control the Party’s image messaging. Freeman.
The Internet plain and simple, disrupts the GOP’s homogeneity. Freeman, supra at 349-350. The
Trust is a threat to the RNC’s plan to restore to itself the ability to raise soft money and the power
it represents.
                     (7) Voters First Amendment Rights Require Protection.
 The purpose of a charitable trust is to provide “the general public with resources that would not
otherwise be within their financial reach.” Unionville-Chadds Ford School District v. Chester Co.
Board of Assessment Appeals, 552 Pa. 212, 220, 714 A.2d 397, 400 (1998). It is in the pubic interest
that the voters’ right to vote, and particularly their control over their political parties, without
intimidation or coercion as guaranteed by the Civil Rights Act of 1957, 52 U.S.C. § 10101(b) be
enforced by delivery of the Trust’s property and fulfillment of the Trust’s charitable purposes.
Associated Press v. United States, 326 U.S. 1, 7, 20 (1945) (First Amendment rights does not
include the right to deny the same right to others); Reynolds v. Sims, 377 U.S. 533, 555 (1964)
(“[T]he right of suffrage can be denied by a debasement or dilution of the weight of a citizen's vote
just as effectively as by wholly prohibiting the free exercise”).
 Seeking “improvements in the direct, popular nomination and election of public officials enabling
the electorate to vote more intelligently and efficiently” has long been a charitable purpose. Collier
v. Lindley, 203 Cal. 641, 645-646, 649-652, 266 P. 526, 527, 528-529 (1928); George A. Bogert &
George T. Bogert, The Law of Trusts and Trustees § 378. RNC political operatives suppressing voter
turnout is immediate and irreparable loss of the voters’ First Amendment rights. Elrod v. Burns, 427
U.S. 347, 373 (1976).
“There can no longer be any doubt that freedom to associate with others for the common
advancement of political beliefs and ideas is a form of ‘orderly group activity’ protected by the First
and Fourteenth Amendments.” NAACP v. Button, 371 U. S. 415, 430 (1963). The right to associate
with the political party of one’s choice is an integral part of this basic constitutional freedom. Kusper
v. Pontikes, 414 U. S. 51, 56-57 (1973). Voters are not subordinate to their political parties, it is the
parties which are subordinate to the voters. Campbell v. Bysiewicz, 242 F.Supp.2d at 175 (political
parties have no existence of their own, as they are manifestations of their members who choose to
associate).
 This is because the First Amendment protects the right of citizens to associate and to form political
parties for the advancement of common political goals and ideas. Colorado Republican Federal
Campaign Comm. v. Federal Election Commission, 518 U. S. 604, 616 (1996) (“The independent
expression of a political party's views is ‘core’ First Amendment activity no less than is the
independent expression of individuals, candidates, or other political committees”); Norman v. Reed,
502 U. S. 279, 288 (1992) (“constitutional right of citizens to create and develop new political
parties . . . advances the constitutional interest of like-minded voters to gather in pursuit of common

                                                  251
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 300 of 334


political ends”); Tashjian v. Republican Party of Conn., 479 U. S. 208, 214 (1986).

                  (8) RNC No Longer a Political Party per se, but Only a PAC.
 As we have stated, political parties have no existence of their own, as they are manifestations of
their members who choose to associate. Campbell v. Bysiewicz, 242 F.Supp.2d at 175. Because most
party officials are elected, they no less than public officials, represent voters, Roosevelt, 9 Misc.2d
at 208, 106 N.Y.S.2d at 749-750. Accord, Bontempo v. Carey, 64 N.J.Super. 51, 57, 165 A.2d 222,
225 (Law. Div. 1960). as a Progressive Era court asserted, such election is “to lift party management
to a plane where it will assist, rather than hinder, the expression of the will of the people” State ex
rel. Guior and Miles, 210 Mo. 127, 156, 109 S.W. 593, 603 (1908).
 Of course, this isn’t the first time our political parties have been hijacked. Historically, there was
the Democrat’s William H. (“Boss”) Tweed and the GOP’s Bois Penrose, among a long litany of
party bosses. But at least, these party bosses is the result of the electoral process. Lopez-Torres, 552
U.S. 196. Today, the national political parties are dominated by Super Agent professionals who as
repeatedly asserted by academics, have no allegiance, let alone much affinity to party policies and
principles, only to secure elections for their clients in furtherance of their own influence-peddling
access.
 While political parties and their members have a First Amendment right to association which
includes the “right to exclude” people from membership or leadership roles in the party in certain
circumstances. California Democratic Party v. Jones, 530 U.S. at 574 (“[A] corollary of the right
to associate is the right not to associate”); Lopez-Torres, 552 U.S. at 202; Democratic Party of
United States v. Wisconsin, 450 U.S. at 121, is limited solely to assure this right is evoked to
“choose a candidate-selection process that will in [the party's] view produce the nominee who best
represents its political platform.” Lopez Torres, 552 U.S. at 202. It also “encompasses a political
party's decisions about the identity of, and the process for electing, its leaders.” Eu, 489 U.S. at 224,
229 (“Freedom of association means . . . that a political party has a right to identify the people who
constitute the association . . . and to select a standard bearer who best represents the party’s
ideologies and preferences”) (quotation marks and citations omitted).
 However, this “right to associate nor the right to participate in political activities is [not] absolute.”
Democratic Party of United States v. Wisconsin, 450 U.S. at 124. For example, a political party's
right to exclude does not protect a party's demand of ideological fealty from its members where such
a demand violates other constitutional rights, such as the Fifteenth Amendment. See Baskin v.
Brown, 174 F.2d 391, 392 (4th Cir. 1949) (holding that political party’s rules, including rule in
which “voting in the primaries was conditioned upon the voter [ ] taking an oath that he believed in
social and educational separation of the races,” violated the Fifteenth Amendment); Morse v.
Republican Party of Virginia, 517 U.S. 186, 200 n.17, 228-29 (1996) (citing Baskin v. Brown
favorably as “in accord with the commands of the Fifteenth Amendment and the laws passed
pursuant to it”); Lopez Torres, 552 U.S. at 203 (“These [associational] rights are circumscribed,
however, when . . ., for example, the party's racially discriminatory action may become state action
that violates the Fifteenth Amendment”).
 Multiple Civil Rights and Voting Rights Acts are enacted under Congress’ “power to enforce the
provisions of the Fifteenth Amendment.” City of Boerne v. Flores, 521 U.S. 507, 518 (1997); Shelby
County, Ala. v. Holder, 679 F.3d 848, 864 (D.C. Cir. 2012) (“[W]hen reauthorizing the [Voting
Rights] Act in 2006, Congress expressly invoked its enforcement authority under both the
Fourteenth and Fifteenth Amendments”). “[W]hen Congress seeks to combat racial discrimination
in voting—protecting both the right to be free from discrimination based on race and the right to be
free from discrimination in voting, two rights subject to heightened scrutiny—it acts at the apex of
its power.” Shelby County, 679 F.3d at 860; see also City of Boerne v. Flores, 521 U.S. 507, 518
(1997) (“Legislation which deters or remedies constitutional violations can fall within the sweep of

                                                   252
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 301 of 334


Congress' enforcement power even if in the process it prohibits conduct which is not itself
unconstitutional”). Thus, a political parties’ First Amendment right has never be elevated about
enforcement of Congressional civil and voting rights legislation. See Morse v. Republican Party of
Virginia, 517 U.S. 186, 214-215, 228 (1996) (rejecting political party's argument that its First
Amendment right to exclude trumped 42 U.S.C. § 1973c, a different section of the Voting Rights
Act not at issue in this case.).
Furthermore, election laws often impose “some burden” on a First Amendment right to associate.
Burdick v. Takushi, 504 U.S. 428, 433 (1992). The level of scrutiny with which a court reviews the
challenged law depends on its effect upon the First Amendment right. See id. at 434. Indeed, in
Lopez Torres, the Supreme Court observed that “the State can require” and courts have previously
“permitted States to [undermine] ‘party bosses’ by requiring party-candidate selection through
processes more favorable to insurgents.” See Lopez Torres, 552 U.S. at 205. In addition, the
Supreme Court has rejected a political party's argument that its First Amendment right to exclude
allowed it to condition delegate status on payment of a $45 fee in violation of 42 U.S.C. § 1973c,
a related section of the Voting Rights Act not at issue here. Morse, 517 U.S. at 214-215, 228.
                 (9) Lack Democratic Transparency Violates Civil Rights Act.
 Because political parties have no existence of their own, as they are manifestations of their members
who choose to associate. Campbell v. Bysiewicz, 242 F.Supp.2d at 175, it follows that political
parties must have an internal democratic process to implement policies, adopt platforms, and most
importantly, nominate candidates.
 While the RNC remains a political party as defined by FECA, 52 U.S.C. § 30101(16) as being an
organization which nominates candidates “whose name appears on the election ballot as the
candidate of such association, committee, or organization,” under decisional law, a political party
is much more. It is an organization composed of persons holding similar beliefs on certain public
questions who strive to gain control of the government in order to put their beliefs into effect, which
is done through the election of its candidates to office. Madole v. Barnes, 20 N.Y.2d 169, 282
N.Y.S.2d 225, 229 N.E.2d 20 (1967). It is a voluntary organization of people who believe generally
in the principles enunciated and the candidates offered to the people by the party of their choice.
Ingersoll v. Curran,188 Misc. 1003, 70 N.Y.S.2d 435, 437 (Sup. N.Y. Co., 1947) affirmed297 N.Y.
522, 74 N.E.2d 465 (1947). The primary function of a political party is to support both candidates
and policies, for why otherwise distinguish one candidate from another. Seergy v. Kings County
Republican County Committee, 459 F.2d 308, 310 (2d Cir. 1972). Thus, a political party is
something more than a medium for nomination or election to public office’ the formulation of party
principles and politics is a duty, which if political parties are to continue to serve their historic
functions in the scheme of the democratic process, transcends the mere purpose to elect particular
candidates to public office. Ingersoll v. Heffernan, 188 Misc. 1047, 71 N.Y.S.2d 687, 690 (Sup.
N.Y.Co. 1947) affirmed without opinion, 297 N.Y. 524, 74 N.E.2d 466 (1947).
 Indeed, the “whole purpose of the Election Law and of the Constitution under which it is enacted,
is that, within reasonable bounds and regulations, all voters shall, so far as the law provides, have
equal, easy and unrestricted opportunities to declare their choice for each office.”Matter of Yevoli
v. Cristenfeld, 37 A.D.2d 153, 155, 322 N.Y.S.2d 750, (2d Dept. 1971) reversed on other grounds,
29 N.Y.2d 591, 272 N.E.2d 898, 324 N.Y.S.2d 317 (1971).
As Justice O’Connor first stated in Davis v. Bandemer, 478 U.S. 109, 145 (1986) (O’Connor, J.
concurring), later reiterated as the court opinion in Timmons v. Twin Cities Area New Party, 520
U.S. 351, 367 (1997) “There can be little doubt that the emergence of a strong and stable two-party
system in this country has contributed enormously to sound and effective government. The
preservation and health of our political institutions . . . depends to no small extent on the continued
vitality of our two-party system, which permits both stability and measured change.” Moreover,
courts have held that the state’s interest in the stability of its political systems permits it “to enact

                                                  253
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 302 of 334


reasonable election regulations that may, in practice, favor the traditional two-party system.”
Timmons, 520 U.S. at 367, as cited by McDonald v. Grand Traverse Cty. Election Comm'n, 255
Mich. App. 674, 662 NW 2d 804, 814 (2003). “The entire political process depends largely upon
the satisfactory operation of these institutions...” Rosario v. Rockefeller, 458 F.2d 649, 652 (1972)
affirmed 410 U.S. 752 (1973) and see Branti v. Finkel, 445 U. S. 507, 532 (1980) (Powell, J.,
dissenting) (“Broad-based political parties supply an essential coherence and flexibility to the
American political scene”).
 Given then, that elected party representatives are trustees representing their constituents, Roosevelt,
9 Misc.2d at 208, 106 N.Y.S.2d at 749-750; accord, Bontempo v. Carey, 64 N.J.Super. 51, 57, 165
A.2d 222, 225 (Law. Div. 1960), and moreover, are not merely private voluntary associations, but
because in many states, they are creatures of the Election Code, are an agency of the state. Smith v.
Allwright, 321 U.S. 649, 663 (1944), there must be a democratic process to first assure such
representatives upon election, are in fact, representing those who elected them. Bentman v. Seventh
Democratic Ward Exec. Committee, 421 Pa. at 198-199, 218 A.2d at 267 quoting Chief Judge Alvin
Parker in People ex rel. Coffey v. Democratic General Committee, 164 N.Y. 335, 341-342, 58 N.E.
124, 126 (1900):
    “The dominant idea pervading the entire [Election Code provision for election of party
    representatives] is the absolute assurance to the citizen that his wish as to the conduct of the
    affairs of his party may be expressed through his ballot, and thus given effect, whether it be
    in accord with the wishes of the leaders of his party or not, and that thus shall be put in
    effective operation, in the primaries, the underlying principle of democracy, which makes
    the will of an unfettered majority controlling. In other words, the scheme is to permit the
    voters to construct the organization from the bottom upwards, instead of permitting leaders
    to construct it from the top downwards.”
 Any absence of this democratic process defeats the very purpose for which a political party must
function in order to represent those who choose to affiliate with that party by enrollment. While the
RNC may be complying with the letter of the law, it is absolutely violating the spirit.
 Judicial intervention is therefore not only permitted by law, but is mandated, to protect the voters’
rights which are created by statute. Bentman, 421 Pa. at 196-197, 218 A.2d at 266:
    “Judicial interference, even with the internal organization of a political party, is justifiable
    if such internal organization may directly affect the performance of a public function and the
    public interest. The invocation of judicial interference in this area must be restricted or
    circumscribed; judicial intervention must be limited to controversies where the issue raised
    bears a Direct and Substantial relationship to the performance of Public functions by the
    political party.”
              (10) Intimidation, Threats and Coercion Violates Civil Rights Act.
 The court in Delegates to the Republican National Convention v. RNC, supra at 2012 WL 3239903
(C.D.Ca. August 7, 2012) surveyed the Civil Rights Act and found a dearth of caselaw defining
“intimidation, threats and coercion.” The court warned however, its holding was extremely narrow,
suggesting that the examples that arose out of the 1960s where the Civil Rights Act was enforced
against whites using violence to terrorize black voters were too antiquated in today’s political
environment.
 We concur, and believe “intimidation, threats and coercion” should be construed by their plain
dictionary meanings and not be limited to the specific evils which the Congressional enactment was
to remedy, as hooded whites banishing rope nooses have been replaced by more subtle, but no less
means of violating civil rights.
We hold that “intimidation, threats and coercion” relative African-Americans, Hispanics and other
voter blocs, includes being condescending, patronizing and supercilious is no less intimidating than

                                                  254
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 303 of 334


demanding to yield a bus seat. Treating anyone less than an equal is intimidation, pure and simple.
It is also a subtle but effective means of coercion as history in the anti-bellum South has long taught
us. The March 18, 2013 Growth and Opportunity Project report is unquestionably among the most
blatant expressions of implied racism we have ever encountered from a post 1960’s era political
party. The entire report was solely on how to market the Republican message to constituencies
obviously not favorably disposed to the GOP, without ever asking as to why such voter blocs were
disinclined to vote Republican in the first place. Not once was there a suggestion of dialogue, as in
two-way communications to air grievances and engage in the robust debate the First Amendment
guarantees.
 We also hold that relative to subordinate Republican Party representatives, the Merriam-Webster
definition of “coercion” is likewise not confined to use of force or threats, but is any act employed
to compel an act or choice. The law more accurately defines coercion as the use of express or
implied threats of violence or reprisal (as discharge from employment) or other intimidating
behavior that puts a person in immediate fear of the consequences in order to compel that person to
act against his or her will.
 A supercilious and unctuousness conduct that demands absolute obsequiousness and is designed
reduce volunteer party activists to lickspittles, is coercion. This is “psychological coercion,” the
threatened injury regards the victim’s relationships with other people by employing fear, obligation
and guilt, as Freeman documents. “If you want to get along, go along” is the mantra of the modern
day Republican Party that not even Goldwater or Rockefeller partisans would recognize, let alone
Eisenhower and Taft supporters.
Coercion involves another legal term of art, improper influence, which is defined as that deprives
a person of freedom of choice or substitutes another’s choice or desire for the person's own. In re
Ziel Estate, 467 Pa. 540, 541, 359 A.2d 728, 733 (1976). Most academic authorities hold that
coercion is the polar opposite of freedom. K. L. Bhatia, Textbook on Legal Language and Legal
Writing, Universal Law Publishing (2010).
Because the RNC usurps precinct committee people of their very purpose of being elected,
demanding obsequiousness as the price of inclusion in party affairs so as to silence any dissent or
opposition is coercion. Ammond v. McGahn, 390 F.Supp. 655, 660 (D.N.J. 1975) rev. on other
grounds, 532 F.2d 325 (1976).
               (11) Usurpation of Precinct Representatives is Voter Suppression.
 Because as found in Meyer v. Grant, 486 U.S. 414, 424 (1988) that the most efficient, economical
and efficient form of democratic participation is direct voter dialogue, it must follow that to diminish
direct voter dialogue is by itself, another form of voter suppression. Voters are naturally going to
be more responsive to and attentive to the advice rendered by their locally elected precinct
committee member, who is also one of their neighbors, and most likely already a well known civic
leader; than a “fly-by” professional political operative or PAC/527 participant, even if a volunteer.
 Moreover, usurpation of elected party representatives effectuates the RNC’s racial discriminatory
practices, since by law, precinct committee people must be elected in each voting district, including
those in inner-urban neighborhoods which predominantly are black or Hispanic.
 Finally, it is the job of precinct committee people to whip up votes on Election Day. They maintain
the strike lists which is now the Election Whip™ module of the Trust Property, they appoint or
designate the poll watchers for appointment by Election authorities, they drive voters to the polls,
they pass out the sample ballots, and they are the ones manning each of the nation’s 182,851 voting
districts.
Thus, removing precinct committee people by usurping their powers and duties is a de facto form

                                                  255
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 304 of 334


of voter suppression, representing as much as 7.5% decrease in voter turnout. Reynolds v. Sims, 377
U.S. at 555-568 (“right of suffrage can be denied by a debasement or dilution of the weight of a
citizen's vote just as effectively as by wholly prohibiting the free exercise of the franchise”); see also
United States v. Classic, 313 U.S. 299 (1941) (voters have the constitutional right to have their
ballots cast and counted); Baker v. Carr, 369 U.S. 186, 208 (1962) (“A citizen’s right to a vote free
of arbitrary impairment by state action has been judicially recognized as a right secured by the
Constitution”).
As a practical effect, usurping precinct committee people drives away the moderate GOP voters,
since they are being chilled to participate in GOP politics by loss of their voice inside the party.
Thus, all that is left within the Republican Party are the strident partisans expressing extremist
viewpoints further accelerating voter suppression of moderate voters.
                     (12) RNC Careering to Becoming Criminal Enterprise.
 Every Federal Circuit Court of Appeals ruling on the issue has held that governmental agencies
should be considered “enterprises” for the purposes of racketeering statutes. See, e.g., United States
v. Angelilli, 660 F.2d 23, 31 (2d Cir. 1981) (holding that state civil court is an enterprise for RICO
purposes); United States v. Long, 651 F.2d 239, 241 (4th Cir. 1981) (holding that state senate is an
enterprise for RICO purposes); United States v. Thompson, 685 F.2d 993 (6th Cir. 1982) (en banc)
reversing 669 F.2d 1143 (6th Cir. 1982); United States v. Clark, 646 F.2d 1259, 1264 (8th Cir.
1981) (holding that office of county judge is an enterprise for RICO purposes); United States v.
Grzywacz, 603 F.2d 682, 686 (7th Cir. 1979) (holding that city police department is an enterprise
for RICO purposes); United States v. Frumento, 563 F.2d 1083, 1092 (3d Cir. 1977) (holding that
state tax bureau is an enterprise for RICO purposes); United States v. Ohlson, 552 F.2d 1347, 1350
n. 3 (9th Cir. 1977) (Per Curiam) (affirming racketeering conviction in which state bureau of
narcotic enforcement is identified as RICO enterprise); United States v. Brown, 555 F.2d 407, 416
(5th Cir. 1977) (holding that city police department is an enterprise for RICO purposes). If
governmental agencies may be considered “enterprises” for the purposes of the Racketeering Act,
then it follows that political parties may also be considered as criminal enterprises.
 Noted attorney and conservative commentator Erick Erickson, in reporting on the RNC’s former
Project OCRA scandal, concluded that the Republican Party was being “bled to death by charlatan
consultants making millions off the party, its donors, and the grassroots.” See Erick Erickson, “The
Incestuous Bleeding of the Republican Party,” Redstate.com blog (Nov. 28, 2012).
 Donsanto and Simmons have noted that depending on the circuits, the “Salary Theory” under the
Mail and Wire Fraud statutes, 18 U.S.C. §§ 1341, 1343, should be employed to prosecute corrupt
political figures. Craig C. Donsanto, Nancy N. Simmons, Federal Prosecution of Election Offenses
(8th ed. Dec.2017) at p. 25-26. Compare United States v. Ratcliff, 488 F.3d 639, 647 (5th Cir. 2007)
(candidate lied to election ethics board about illegal campaign loans), United States v. Turner, 459
F.3d 775, 784–90 (6th Cir. 2006) (defendant fraudulently concealed illegal contributions and bribed
voters to vote for candidate), Westchester Cnty. Indep. Party v. Astorino, No. 13–CV–7737(KMK),
2015 WL 5883718, at *11–12 (S.D.N.Y. Oct. 8, 2015) (holding that “a person who has committed
election fraud in order to obtain the normal salary given to the person holding that elected office has
not committed money or property fraud, because the victim the government – has not been deprived
either of any money or property or the choice in how to spend the money”), and United States v.
George, No. 86–CR–123, 1987 WL 48848, at *2 (W.D. Ky. Oct. 20, 1987) (similar), with United
States v. Schermerhorn, 713 F. Supp. 88, 92 (S.D.N.Y. 1989) (scheme to conceal that state senate
candidate was being financed by organized crime in violation of state campaign financing laws held
actionable under the salary theory), United States v. Webb, 689 F. Supp. 703 (W.D. Ky. 1988)
(scheme to fraudulently elect sheriff by procuring false absentee ballots held actionable under the
salary theory), and United States v. Ingber, Cr. No. 86-1402 (2d Cir. Feb. 4, 1987) (unpublished),
quoted in Ingber v. Enzor, 664 F. Supp. 814, 815–16 (S.D.N.Y. 1987) (habeas opinion).


                                                  256
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 305 of 334


                    VIII. Trustee’s Duty to Award Relief Ex Aequo et Bono.
                   (1) Effectuating Remedy by Surcharge and Impoundment.
 Our Findings of Fact clearly demonstrate the RNC’s tortious conduct. A person’s noncompliance
with the law is an unforeseeable occurrence, since one presumes persons will comply with the law.
E.g. United States v. Washington, 233 F.2d 811 (9th Cir. 1956) (In the absence of evidence to the
contrary, it is presumed the ordinary course of business is followed and that the law is obeyed);
Athens Roller Mills, Inc. v. Commissioner, 136 F.2d 125 (6th Cir. 1943) (presumption that every
person has performed a duty enjoined by law or contract); Mullins v. DeSoto Securities Co., 56
F.Supp. 907 (E.D.La 1944) affirmed 149 F.2d 864 (corporate officers and directors are presumed
to know everything about the corporate affairs that they could have learned by exercising reasonable
care); Laidley v. Rowe, 275 Pa. 389, 119 A. 474 (1923) (One is presumed to know what a reasonable
person ought to know, from facts brought to his attention; from whatever proper inquiry would
disclose).
Our task is to fashion an enforceable remedy that is in the best interest of all beneficiaries, 20
Pa.C.S. § 7772(a), both Democratic and Republican, national, state and local, which is prudent, 20
Pa.C.S. § 7774, and which will incur only costs that are reasonable in relation to the Trust Property,
and the Trust Purpose. 20 Pa.C.S. § 7775.
                    (2) Trustee’s Exercise of Discretion Not to be Disturbed.
 The law provides that the courts will not disturb a trustee's discretionary powers unless trustee
abuses that discretion through dishonesty, improper motive, failing to use his judgment or acting
beyond the bounds of reasonable judgment. In Re Estate of Feinstein, 364 Pa.Super. 221, 227, 527
A.2d 1034, 1037 (1987). As stated in Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111
(1989), “[t]rust principles make a deferential standard of review appropriate,” (citing Restatement
§187 (abuse-of-discretion standard); Bogert, §560. In re Scheidmantel (In re Sky Trust), 868 A.2d
464, 481 (Pa.Super. 2005) (Pennsylvania follows the view of the Restatement of Trusts that when
discretion is conferred upon a trustee with respect to the exercise of power, its exercise is not subject
to control by the courts, except to prevent an abuse by the trustee of his discretion).
                           (3) Authority to Enforce Pledge to Charity.
Notwithstanding the RNC’s illicit motives, the actus reus is that the RNC reneged on its February
26, 2009 pledge of $20 million to the Trust. Had it not been for this pledge, the RNC would be fully
authorized to walk away from its interests in the Trust and, as repeatedly asserted by the Attorney
General, exercise its right not to avail itself of the Trust’s benefits (although as extensively noted,
while the RNC still cannot deny Trust Property usage to all other co-beneficiaries).
 In Jewish Federation v. Barondess, 234 N.J. Super. 526, 527-529, 560 A.2d 1353 (1989) it was held
that the great bulk of the jurisdictions hold that a charitable pledge constitutes an enforceable
contract. See generally Restatement (Second) of Contracts, § 90 (1981) and see also Annotation,
“Consideration for subscription agreements.” 115 A.L.R. 589 (1938). In Brownfield Estate v. St.
Vincent Archabbey, 28 Fiduc. Rep.2d 231 (Westmoreland Co. 2008) the court ordered the
fulfillment of the pledge in addition to the payment of specific bequests in the will. In Allentown
Ahead Fund v. Kraynick, 65 Pa. D. & C.2d 611 (Lehigh Co. 1974) a demurrer was overruled on a
complaint to enforce a charitable pledge. The court noted that despite the fact that “a subscription
is not a gift but it is a promise to contribute money or property generally for a charitable purpose.
If the promise is valid and sufficient, if it is accepted, and if this is supported by consideration, a
binding contract is made. See, generally, 35 Pennsylvania Law Encyc. 322, §1, et seq.” Citing
Presbyterian Board of Foreign Missions v. Smith, 209 Pa. 361, 58 A. 689 (1904), the court found
that requisite consideration may consist of similar promises of others or of acts done by the promisee
in reliance on the promise.
Likewise, in the Restatement, the authors state: American courts have traditionally favored
charitable subscriptions ... and have found consideration in many cases where the element of

                                                  257
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 306 of 334


exchange was doubtful or non-existent. [Restatement (Second) of Contracts, Section 90, Comment
f (1981).] The Barondess court, citing More Game Birds in America, Inc. v. Boettger, 125 N.J.L. 97,
100-101 (E. & A. 1942), found that the real basis for enforcing a charitable subscription is one of
public policy, that enforcement of a charitable subscription is a desirable social goal. Moreover,
there is also a practical reason for enforcing charitable subscriptions: “Lightly to withhold judicial
sanction from such obligations would be to destroy millions of assets of the most beneficent
institutions in our land, and to render such institutions helpless to carry out the purposes of their
organization. More Game Birds In America Inc. Boetteger, 125 N.J.L. at 100-101.
Commentators find that courts generally insist of satisfaction of the pledge to charitable
organizations, versus damages arising from reliance on such pledges. Edward Yorio and Steve Thel,
The Promissory Basis of Section 90, 101 YALEL.J. 111 (1991). Such court decisions are predicated
on Restatement (Second) Contracts § 90. Likewise, in ALI Restatement of the Law of Nonprofit
Organizations, Tentative Draft No. 2, it is provided that:
   “A donor is presumed to intend that a promise to give is binding in any of the following
   circumstances —
       The promise is in writing and does not negate intent of enforceability;
       The donor, at the time of the promise, served on the governing board or as an officer of the
       charity;
       The charity reasonably relied on the donor’s promise; or
       The promise induced one or more others to give to the charity.”
At bar, ALI conditions Number 3 and Number 4 are applicable.
Additionally, it is held that as a Trustee, I would be liable for breach of trust if we did not enforce
a subscription. Mary Frances Budig; Gordon T. Butler; Lynne M. Murphy, Pledges to Nonprofit
Organizations: Are They Enforceable and Must They Be Enforced, 27 U.S.F. L.REV. 47, 86-89
(1992).
                  (4) Authority to Set Aside Reserves to Prevent Deficiencies.
We are authorized to carry out the provisions under IOP Rule 10(e) by establishing and maintaining
reserves to prevent deficiencies. In re Sonnott’s Estate, 310 Pa. 463, 466, 165 A. 244, 245 (1933);
In re Sternberger’s Estate, 121 Pa.Super. 50, 53, 182 A. 723, 725 (1936); In re Smith’s Estate, 385
Pa. 416, 419, 123 A.2d 623, 624-625 (1950). It is solely within our discretion to assure adequate
funds in reserve for ten years, and to replenish such funds when drawn upon, so that in effect, ten
years of funds for the administration of the trust is always on hand.
                         (5) Authority to Assess Surcharge for Damages.
That we may hold the RNC liable for damages to its co-beneficiaries is well settled. Restatement
(Third) Trusts § 104(1)(c) (“Liability of Beneficiary to Trust”) and comment f (“the beneficiary is
personally liable to the trust for all or part of the loss...”). See also Austin W. Scott, William F.
Fratcher & Mark L. Ascher, Scott and Ascher on Trusts §§ 22.6, 25.1-25.3 (5th ed. 2007); George
G. Bogert & George T. Bogert, The Law of Trusts and Trustees § 191 (Rev. 2d ed. 1979); id. § 814
(Rev. 2d ed. 1981); and Amy M. Hess, George G. Bogert & George T. Bogert, The Law of Trusts
and Trustees § 718 (3d ed. 2009). This is Black Letter. DuPlaine’s Estate, 185 Pa. 332, 334-335,
39 A. 947, 948 (1898). And see also Scott supra, § 25.2 (5th ed) at p. 1842 (“The interest of a
beneficiary who is under a liability to pay money into the trust estate is subject to a charge for the
amount of the liability) and see also § 25.3 at p. 1866; Restatement (Second) Trusts, § 253; Spencer
v. Harris, 70 Wyo. 505, 516, 252 P.2d 115, 118 (1953); Roberts v. Michigan Trust, 273 Mich. 91,
122, 262 N.W. 744, 755 (1935); Matter or Abel, 150 Misc.2d 767, 768, 570 N.Y.S.2d 268, 269
(Surr. Nassau Co. 1991) (quoting Scott, supra).
Bogert writes “If a beneficiary commits an act which violates [his fiduciary] duty he may be required
to reimburse the trust fund or his co-beneficiaries for the damages suffered, his interest under the

                                                 258
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 307 of 334


trust being impounded for that purpose.” Id. at 479-480 (citations omitted). Scott states: “When one
of several beneficiaries misappropriates or otherwise wrongfully deals with trust property, the
beneficiary’s interest is subject to a charge for the amount of the loss. The wrongdoer is not entitled
to receive a share of either income or principal without making good the loss.” Id. § 25.2.3 at pp.
1845-1846. Restatement (Second) Trusts § 253 confirms: “If one of several beneficiaries
misappropriates or otherwise wrongfully deals with trust property causing a loss to the other
beneficiaries, he is personally liable for the amount of the loss, and his beneficial interest is subject
to a charge thereof.”
A surcharge is the penalty imposed to compensate beneficiaries for the loss caused by the fiduciary’s
want of care. Estate of Munro v. Commonwealth Nat’l Bank , 373 Pa. Super. 448, 452, 541 A.2d
756, 758 (1988), alloc. denied, 520 Pa. 607, 553 A.2d 969 (1989). The surcharge is further
authorized by the Trust Agreement, ¶ 8(E)(3) which is controlling, 20 Pa.C.S.§ 7705(a).
Because the surcharge is limited to actual damages, we are unable to compensate the DNC and its
state, county and local Democratic party committees for expenses incurred in obtaining political
technology, such as NGP-VAN, because all existing political technology does not duplicate, let
alone parallel the Trust’s Property’s principal modules, MyVoterPage.com™ and Election Day
Whip™. The same is applicable to state, county and local Republican party committees for use of
software, including GOP Data Center or i360. To that extent, we overrule our prior conclusions of
law in Res. 2009-23A and Res. 2016-3A.
What we can do is compensate the DNC and its state, county and local Democratic Party committees
a sum equal to the cost per voter incurred by the 2016 Clinton campaign for those voters we find
would have cast a Democratic ballot, had all Democratic Party committees employed the Trust
Property and obtained its 7.5% voter increase. In as Clinton spent $21.64 per voter, and use of the
Trust Property would have netted her 1,136,253 additional votes for a total 333 Electoral Votes
(versus 227) in Florida (MOV 1.19%), Georgia (MOV 5.10%), Michigan (MOV 0.22%), North
Carolina MOV 3.66%), Pennsylvania (MOV 0.72%) and Wisconsin MOV 0.76%), the surcharge
is $24,588,514.
Solely in the interest of avoiding the appearance of partiality, 20 Pa.C.S. § 7773 and despite the fact
that then Republican Gov. Tom Corbett lost to his Democratic challenger, Tom Wolf in 2014 by a
MOV of 9.5%, 2 points above the Trust Property’s 7.5% TLI increase, we will compensate the
Pennsylvania State Republican Committee the sum of $2,001,938.44 to equal the $17.11 Wolf spent
per voter on 117,004 additional voters Corbett would have received had the PA GOP used the Trust
Property. Corbett lost to Wolf by 339,261 votes.
We are at liberty to distinguish the Pennsylvania Republican Party from other state Republican
committees, because in fact, the PA GOP (specifically the PA Senate Republican Caucus have twice
employed the Trust to provide technical advice and assistance). We have no campaign finance caps
under the Pennsylvania Election Code.
          (6) Payment of Surcharge Proceeds to Co-Beneficiaries Not Contributions.
 In In re Larson, AO 1995-21, the Federal Election Commission held “that funds received to settle
a political committee's legal claim also fall outside the definition of contribution under [FECA]. The
receipt of these funds is not subject to the contribution limits of 2 U.S.C. [§] 441a [now 52 U.S.C.
§ 30116]. Therefore, the Committee may accept the $1,500 paid in settlement of its damages claim
against the [defendant]. However, the Committee must report and itemize the receipt * * *.” We are
authorized to rely on Commission Advisory Opinions when “involved in any specific transaction
or activity which is indistinguishable in all its material aspects from the transaction or activity with
respect to which such advisory opinion is rendered.” 52 U.S.C. 30108(c) and 11 CFR § 112.5(2).
We anticipate no such additional difficulty in distributing surcharge proceeds to state, county and
local party committees that labor under similar state campaign finance caps.

                                                  259
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 308 of 334


                                     (7) Authority to Impound.
Our authority to impound the RNC’s equitable interests is likewise without dispute. Bogert, § 191
supra, at 479-480; Scott, supra at 1845-1846; In re Wormley’s Estate, 359 Pa. 295, 289-301, 59
A.2d 98, 100 (1948) (court allows impoundment for trustee to recover legal fees from beneficiary’s
misconduct); In re Nirdlinger’s Estate, 331 Pa. 135, 142-143, 200 A. 656, 659 (1938) (trustee may
impound interest to recoup loss from mistake of oversight). Scott writes: “The trustee is under a duty
to the other beneficiaries to withhold payment from the wrongdoer until the loss is made good.” Id.
§ 25.3.3 at 1845-1846 (citations omitted); Las Vegas Railway and Power Co. v. Trust Co. of St.
Louis, 17 N.M. 286, 287, 126 P. 1009, 1010-101 (1912) (trustees entitled to impound); Bogert, supra
at p. 482-483.
While not material for the instant discussion, we find no authority to dissuade us that the law
governing surcharge of a trustee’s breach should be any different regarding a fiduciary’s breach. We
also must access a surcharge that is not punitive, In re Francis Edward McGillick Foundation, 406
Pa. Super. 249, 266, 594 A.2d 322, 331 (1991), rev'd on other grounds, 537 Pa. 194, 642 A.2d 467
(1994), and is limited only to actual loss suffered by the co-beneficiaries. In re Scheidmantel, 868
A.2d 464, 493 (Pa.Super. 2005). The purpose of a surcharge is to compensate beneficiaries for the
loss caused by the fiduciary's want of the appropriate level of care. Trust of Munro v.
Commonwealth National Bank, 373 Pa.Super. 448, 541 A.2d 756, 758 (1988); In re Scheidmantel,
868 A.2d at 493. A loss is not limited to direct loss, but can also be indirect. Id., citing In re
Scharlach, 809 A.2d 376, 386 (Pa.Super. 2002). Ancient law assures the right of subrogation of the
Trust’s creditors as well. Re Johnson (1880) 15 Ch D 548; Re Oxley [1914] 1 Ch 604.
                            (8) Authority to Prevent Future Damages.
“Equity has jurisdiction to do complete justice between the parties * * * equity will itself proceed
to round out the whole circle of controversy, by deciding every other contention connected with the
[controversy]” McDavitt Estate, 379 Pa. Super. 610, 550 A.2d 1015 (1988). A court of equity has
broad powers to fashion relief according to the equities of the case, Hicks v. Saboe,521 Pa. 380, 555
A.2d 1241, 1345 (1989), and can also act, not only where the legal remedy is inadequate, but also
where it is inconvenient. Pa. R. Co. v. Bogert, 209 Pa. 589, 600, 601, 59 A. 100, 101 (1904),
Equibank, N.A. v. Fidelco Growth Investors, 1977 Pa. D. & C. Dec LEXIS 397, 3-4 (Pa. C.P. 1977).
Likewise, we cannot defy principles of equity, punishing the party that sought to do the right thing
and rewarding the party that does wrong. See Kohler v. Bleem, 654 A.2d 569, 575-576 (Pa. Super.
1995). “Judge Gesell, in the influential Sibley Hospital case, observed that the “function of equity
is not to punish but merely to take such action as the Court in its discretion deems necessary to
prevent the recurrence of improper conduct.” Stern v. Lucy Webb Hayes National Training School
for Deaconesses and Missionaries, 381 F. Supp. 1003, 1018 (D.D.C. 1974) as quoted in Columbia
Law School Attorney General Conference (2008). We are also authorized to cure the RNC’s fraud
on the court perpetrated in the prior arbitration proceedings. Invista North America, SA.R.I.. v.
Rhodia Polyamide Intermediates S.A.S., 503 F.Supp.2d 195 (D.D.C. 2007) (If an arbitral tribunal
finds that the named inventors of a patent should be corrected, the tribunal can order the parties to
petition the Director of the Patent and Trademark Office to change inventorship).
                       (9) Attorneys’ Fees Exception to American Rule.
Attorney fees incurred by the trustee of a charitable trust is an exception to the American Rule.;
Dardovitch v. Haltzman, 190 F.3d 125, 145-147 (3d Cir.) (“One of the more common exceptions
to the American Rule is that attorney fees are available at the discretion of the court in cases
involving trusts”); Estate of Tose, 482 Pa. 212, 393 A.2d 629 (1978). See In re Rosenfeld
Foundation Trust, 29 Fiduc.Rep.2d 271, 2006 WL 3040020 (Phila. O.C. 2006) for in-depth analysis
by the renown Judge John Herron. Nonetheless, the Court “has a duty and obligation” to review the
reasonableness of counsel fees. Estate of Thompson, 426 Pa. 270, 232 A.2d 625 (1967); Estate of
Geniviva, 450 Pa.Super. 54, 68, 675 A.2d 306, 313 (1996).
The test regarding attorney fees is (1) the amount of work performed; (2) the character of the

                                                 260
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 309 of 334


services rendered; (3) the difficulty of the problems involved; (4) the importance of the litigation;
the amount of money or value of the property in question; (6) the degree of responsibility incurred;
(7) whether the fund involved was ‘created’ by the attorney; (8) the professional skill and standing
of the attorney in his profession; (9) the results he was able to obtain; (10) the ability of the client
to pay a reasonable fee for the services rendered; and, (11) very importantly, the amount of money
or the value of the property in question. LaRocca Estate, 431 Pa. 542, 546, 246 A.2d 337, 339
(1968); Estate of Burch, 402 Pa.Super. 314, 318, 586 A.2d 986, 988 (1991). The Pennsylvania
Orphans Courts have adopted the original Pennsylvania Attorney General’s Schedule of Fees as a
prima facie criteria as to attorney’s fee reasonableness, starting as the maximum for fees to be
awarded. Carr Estate, 22 Fid.Rep.2d 364, 366 (O.C. Mont. 2002).
These fees are reasonable given the RNC’s ongoing intractability through dilatory, obdurate and
vexatious conduct so as to defeat the Trust’s charitable purpose. Rosenfeld, 29 Fiduc.Rep.2d at 305,
2006 WL 3040020 at *39. Equally important, the legal fees are not to be extracted from the corpus
of the trust, but are to be assessed as an additional surcharge on the RNC. Rosenfeld, 29
Fiduc.Rep.2d at 305-306, 2006 WL 3040020 at *40.
                                (10) Authority to Appoint Receiver.
As noted supra, we possess the authority to act ex aequo et bono to resolve the dispute by applying
broader principles of fairness, largely without reference to the law of a particular legal system, our
solution “to reside in a moral, social, or political realm that is external to the law.” roles appear to
envision a degree of discretion and ability to depart from legal precedent and doctrine far beyond
anything that an American court would regard as permissible, even a true court of equity like the
Delaware Court of Chancery or a federal court wielding the full panoply of its equitable authority.”
LG Elecs., Inc. v. Interdigital Commc'ns, Inc., 98 A.3d 135, 140-146 (Del. Ch., 2014).
And courts in equity have the power, when all else fails, to appoint judicial adjuncts, specifically
receivers, to “restore legality.” Perez v. Boston Housing Authority, 379 Mass. 703, 734-735, 400
N.E.2d 1231, 1250 (1980); Judge Rotenberg Educational Center v. Commissioner, Dept. of Mental
Health, 424 Mass. 430, 467, 677 N.E.2d 127, 151 (1997).
“[R]eceivers are the most powerful and independent remedy in a court's arsenal to force an executive
agency into compliance with its orders.” Catherine Megan Bradley, Note, Old Remedies Are New
Again: Deliberate Indifference and the Receivership in Plata v. Schwarzenegger, 62 N.Y.U. ANN.
SURV. AM. L. 703, 706 (2007). “Unlike [the] monitor and special master, the receiver completely
displaces the defendants...” Bradley, supra, citing Donald L. Horowitz, Decreeing Organizational
Change: Judicial Supervision of Public Institutions, 1983 DUKE L.J. 1265, 1297 (1983).
“Receiverships are strictly a remedy of last resort and have been called, for example, “the nuclear
option” . . . it is the most invasive remedial tactic that a court in equity may employ to enforce its
decrees.” Liat Weingart, Receiverships in the Prison Litigation Context: Factors Necessary for an
Effective Judicial Remedy of Last Resort, 9 CARDOZO PUB. L. POL'Y & ETHICS J. 193, 195 (2010)
“[L]astly, the court may invoke “in rem relief, in which the court or its officers themselves do that
which the defendant has refused to do.” James M. Hirschhorn, Where The Money Is: Remedies To
Finance Compliance With Strict Structural Injunctions, 82 MICH. L. REV. 1815, 1826 (1984).
There is a two-prong test for appointment of a receiver, which is when the defendant fails “minimal
standards of adequate performance and immune from conventional political mechanisms of
correction.” Charles F. Sabel & William H. Simon, Destabilization Rights: How Public Law
Litigation Succeeds, 117 HARV.L.REV. 1015, 1062 (2004). This will arise due to the defendant’s
repeated failure to enforce law. Judge Rotenberg, 424 Mass. at 463, 677 N.E.2d at 149; the wasting
of resources. Judge Rotenberg, 424 Mass. at 464, 677 N.E.2d at 149; Perez, 379 Mass. at 724-725,
737, 400 N.E.2d at 1244, and lack of leadership to solve problem in foreseeable future. Judge
Rotenberg, 424 Mass. at 464, 677 N.E.2d at 149; Perez, 379 Mass. at 736, 400 N.E.2d at 1251-1252.

                                                  261
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 310 of 334


The RNC will have only two has only two “Remedial Formulation” responses to appointment of a
receiver. See e.g., Susan P. Sturm, A Normative Theory of Public Law Remedies, 79 GEO.L.J. 1355,
1365-76 (1991); Special Project: The Remedial Process in Institutional Reform Litigation, 78
COLUM. L. REV. 784, 790-810 (1978). First, the RNC can continue, as it has over the past seven
years, challenge the arbitrator’s authority. 78 COLUM.L. REV. at 794-795. It could on the other hand,
embrace this Award, as available remedy to provide opportunity heretofore non-existing. Id. at 796.
Sabel & Simon, 117 HARV.L.REV. at 1063, and otherwise recognize it require assistance to
effectuate restoration of legality. 78 COLUM.L. REV. at 795. Of course, this Arbitral tribunal, as any
judicial tribunal, is obligated to provide the RNC first opportunity to propose or effectuate remedy.
Lewis v. Casey, 518 U.S. 343, 362 (1996). The preferred response, now long past, is good faith effort
to obtain consensus for remedial formulation. Sabel & Simon, 117 HARV.L.REV. at 1068.
Again, this Award is not rigidly bilateral, relief granted here is not about compensation for past
wrongs, but instead, this Award’s relief is remedial, flexible; and impacts entire communities, indeed
the entire nation. This Award does not terminate proceeding, and we remain as active, not passive.
Abram Chayes, The Role of the Judge in Public Law Litigation, 89 HARV.L.REV. 1281, 1282, 1291,
1302 (1976); see also Beth v. Carroll, 155 F.R.D. 529, 530-531 (E.D.Pa. 1994). The requirements
for relief imposed by this Award requires ongoing quasi-judicial administration to assure remedial
discretion, accountability-reinforcing, and public interest representation. Sabel & Simon, 117
HARV.L.REV. at 1082-1099. Focus is on results, Id, at 1048, citing Perez, per shift from command-
control to experimentalist remedial formulation. Id. at 1052-1053.
After all is said and done, this Award must satisfy a three prong test. Milliken v. Bradley, 433 U. S.
267, 280-281 (1977) (Milliken II). First, due to nature and scope of constitutional violation, remedy
must be related to the condition offending Constitution, instantly the First Amendment right of
political association, along with the Fourteenth Amendment’s equal protection of laws. Secondly,
this Award must be remedial, designed as nearly as possible to restore parties to the position they
would have occupied in absence of unconstitutional conduct. Thirdly, we must take into account
interests of the parties in managing their own affairs, consistent with the Constitution.
Issuance of this Award with the injunctive relief is the Respondent’s last opportunity to restore
legality to its administration and comport fully with the United States Constitution and the Civil
Rights Act of 1957. Continued obstinacy will regrettably, but necessarily result in appointment of
a receiver to take over the Respondent until legality is restored. As with our Findings of Fact, our
Conclusions of Law are final and not subject to judicial review.
                                C. CONCLUSIONS OF LAW.
The Trustee finds the following conclusions of law:
       ¶ 1. Co-Beneficiaries Bound to Arbitration Notwithstanding Non-Signatory.
COL ¶ 1. Arbitration is matter of contract law, and all beneficiaries are bound by Trust Agreement
          ¶ 8(E) and IOP Rule 4(d) notwithstanding absence of signatory approval under multiple
          common law principles, contract and agency law, as failure to disclaim constitutes assent
          to arbitration, and use of ADR provisions, let alone Trust’s charitable purpose generally,
          is a direct benefit which accrue to all beneficiaries.
        ¶ 2. Arbitrarity as Violation of Civil Rights Act Violates Trust Agreement.
COL ¶ 2. The Trustee has authority to sit as an arbitrator under the Pennsylvania Uniform Trust
          Act, 20 Pa.C.S. § 7780.6(a)(3) [UTC § 816(23)]. A violation of the Civil Rights Act of
          1957 is simultaneously a breach of fiduciary duty owed by co-beneficiary to all other
          beneficiaries which in turn violates the Trust Agreement, ¶ 2(A), ¶ 8A, ¶ 8(B)(1)-(2), ¶
          30(L) and ¶ 30(M), of which any co-beneficiary’s breach of fiduciary duty and terms of
          the Trust Agreement is a matter of interpretation and administration of the Trust, 20
          Pa.C.S. § 7780.6(a)(3), that is an issue clearly and unmistakably reserved for

                                                 262
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 311 of 334


            arbitrability. In furtherance thereof, the Trustee is exercising police and regulatory
            powers to the extent such are available by law.
                       ¶ 3. Trustee Neutral, Award Ex Auquo et Bono.
COL ¶ 3. Trustee sits a neutral in disputes among co-beneficiaries, 20 Pa.C.S. § 7773, and as an
         arbitral tribunal, has the power and authority to decide grievance on principles of equity
         and good conscience, and make his award ex aequo et bono, and otherwise required by
         law to achieve complete justice. Trustee’s Findings of Fact and Conclusions of Law are
         not subject to dispute in any subsequent proceeding under the Federal Arbitration Act
         or the Pennsylvania Uniform Arbitration Act.
                        ¶ 4. Interests in Charitable Trust Inalienable.
COL ¶ 4. The Trust, being a charitable trust, 20 Pa.C.S. § 7735, cannot be disclaimed by a
         Qualified or Current Beneficiary, being barred by the Statutes of Elizabeth, long the
         common law and now statutory law, 20 Pa.C.S. § 7706, as Qualified and Current
         Beneficiaries are merely conduits through which the charitable purposes of protection
         of civil rights secured by law, flow to the general public.
         ¶ 5. Election Crimes, Fraud on Court Defeat Evidentiary Presumption.
COL ¶ 5. Co-beneficiary committing election crimes and fraud on the court rebuts presumption
         that public officials act for public good.
      ¶ 6. Immediate and Irreparable Injury Requires Immediate Injunctive Relief.
COL ¶ 6. Given co-beneficiary’s protracted and obstinate conduct to defeat charitable trust
          continues to inflict immediate and irreparable injury on U.S. voters, which is chilling of
          exercise of First Amendment right of political association and Fifteenth Amendment
          right to vote, Trustee is required to proceed under the provisions of the Fed.R.Civ.P Rule
          65 relating to preliminary and permanent injunctive relief, as the Trust Agreement, ¶
          8(E), ¶ 15(E), and IOP Rule 4(d) applies the Federal Rules of Civil Procedure as the
          procedural rules governing this Arbitration proceeding.
                  ¶ 7. Co-Beneficiary Bound by Community of Interest.
COL ¶ 7. While a co-beneficiary is not required to utilize the Trust Property for its own good,
         under community of interests doctrine, co-beneficiary cannot deny usage of Trust
         Property to all other co-beneficiaries, and must therefore undertake all duties, obligations
         and support of the Trust.
            ¶ 8. Violation of Civil Rights Act is Violation of Trust Agreement.
COL ¶ 8. Because Trust’s charitable purpose is protection of civil rights secured by law, co-
         beneficiary’s violation of Civil Right Act of 1957 simultaneously violates the Trust
         Agreement, ¶ 2(A), ¶ 8(A), ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M), which constitutes
         interpretation of the Trust Agreement and administration of the trust arbitrable under the
         Pennsylvania Uniform Trust Act, 20 Pa.C.S. § 7780.6(a)(3) and the Trust Agreement,
         ¶ 8(E) which is controlling. 20 Pa.C.S. § 7705(a).
            ¶ 9. Voter Challenges Limited Only to Those Authorized by Law.
COL ¶ 9. Only election officials and party representatives expressly authorized by state law can
         challenge voter qualifications to cast ballots, and such challenges must make out a prima
         facie case that the person seeking to cast a ballot is either not currently registered or is
         attempting to cast a ballot in a precinct (district, or division) which he not eligible to cast
         a ballot.
          ¶ 10. Racial Euphemisms Violate Civil Rights Act & Trust Agreement.
COL ¶ 10. Co-beneficiary’s voter suppression efforts, despite being masked by racial and ethnic

                                                  263
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 312 of 334


           animus euphemisms reputedly promoting voter outreach, but in fact is implicit
           segregation, constitutes intimidation, threats and coercion, notwithstanding its
           subtleness, and violates the First and Fourteenth Amendments, and thus a violation of
           the Civil Rights Act of 1957, multiple criminal statutes and the Trust Agreement, ¶ 2(A),
           ¶ 8A, ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M), which constitutes a breach of fiduciary duty
           owed by one co-beneficiary to all other co-beneficiaries.
       ¶ 11. Usurping Party Officials Violate Civil Rights Act & Trust Agreement.
COL ¶ 11. Co-beneficiary’s usurpation powers and duties of elected precinct party representatives
          to perform the grave and important duties for which they were elected to perform, is a
          form of voter suppression by exclusion, and violates the First and Fourteenth
          Amendments, constitutes intimidation, threats and coercion, and thus a violation of the
          Civil Rights Act of 1957, multiple criminal statutes and the Trust Agreement,¶ 2(A), ¶
          8A, ¶ 8(B)(1)-(2), ¶ 30(L) and ¶ 30(M), which constitutes a breach of fiduciary duty
          owed by one co-beneficiary to all other co-beneficiaries.
     ¶ 12. No Transparent Governance Violate Civil Rights Act & Trust Agreement.
COL ¶ 12. When co-beneficiary provides no democratic means of governance and controls intra
          party participation by intimidation, threats or coercion, co-beneficiary ceases being a
          political party, because political parties, an essential component of our constitutional
          system of checks and balances, have no existence of their own, as they are only
          manifestations of their members who choose to associate among each other to influence
          control of government. Co-beneficiary’s failure to facilitate representation of party
          electors is a violation of the First Amendment, Fourteenth Amendment, the Civil Rights
          Act of 1957, multiple criminal statutes and the Trust Agreement, ¶ 2(A), ¶ 8A, ¶
          8(B)(1)-(2), ¶ 30(L) and ¶ 30(M), which constitutes a breach of fiduciary duty owed by
          one co-beneficiary to all other co-beneficiaries.
             ¶ 13. Election Crimes, Public Corruption Violate Oath of Office.
COL ¶ 13. Commission of election crimes and its resulting public corruption violates public
          official’s constitutional oath of office, U.S. Const., Art. VI, cl 3, 5 U.S.C. § 3331.
                         ¶ 14. Pledge to Charitable Trust Enforceable.
COL ¶ 14. A pledge to a charitable entity, such as the Trust, is enforceable by law due to
          consideration and public policy, the consideration being the direct benefit of protection
          of civil rights secured by law that flow from the Trust to the general public.
     ¶ 15. Co-Beneficiary Breach of Fiduciary Duty Required to Make Trust Whole.
COL ¶ 15. A beneficiary who breaches its fiduciary duty to other beneficiaries is required to make
          the charitable trust whole by surcharge, the Trustee possessing the authority to grant
          relief ex aequo et bono to enforce charitable trust’s restoration and perpetuity.
                  ¶ 16. Trustee Required to Grant Relief Ex Auquo et Bono.
COL ¶ 16. Because a major political party is too important to fail and co-beneficiary’s illegal
          customs and usages violate fundamental political science requirement of rationality,
          Trustee is required to exercise his power and authority to decide grievance on principles
          of equity and good conscience, and make his award ex aequo et bono, and otherwise
          achieve complete justice. If Respondent does not forthwith cease and desist in violation
          of Civil Rights Act of 1957 and otherwise effectuate ordered reforms no later than
          September 30, 2018, Trustee is authorized by law and equity to appoint receiver to
          assume control of Respondent to implement reforms to protect voters’ First Amendment
          rights.
                                     D. AWARD ORDER.

                                               264
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 313 of 334


Accordingly, it is herein ORDERED and DECREED that a Rule Nisi having been issued onto the
Respondent Republican National Committee to show cause as to why the Trustee shall not issue a
final Arbitration Award to permanently enjoin the Respondent and its officers, agents, servants,
employees, and attorneys, and all other persons in active concert or participation with any of them,
who receive actual notice of this Order by personal service or otherwise, whether acting directly or
indirectly, from any and all acts to intimidate, threaten, coerce, or attempt to intimidate, threaten,
or coerce any other person for the purpose of interfering with the right of such other person to vote
or to vote as he may choose and to otherwise devise and intending to devise a scheme and artifice
to defraud, injure and oppress qualified voters in the free exercise and enjoyment of certain rights
and privileges secured to each of them by the Constitution and laws of the United States, specifically
the Civil Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 52 U.S.C. § 10101(b) and of their rights
as beneficiaries under the Trust Agreement ¶ 2 to be protected of their civil rights secured by law,
said rule is now made absolute, and this Final Arbitration Award shall issue and require that:
                 I. Prohibition of Violating the Civil Rights Act of 1957.
Respondent Republican National Committee shall forthwith:
A. Cease and Desist Violations of Civil Rights Act of 1957. Cease and desist in any violation of
the Civil Rights Act of 1957, Pub. L. 85–315, 71 Stat. 637, 52 U.S.C. ¶ 10101(b), including, but not
limited to the following act or effort to intimidate, threaten or coerce, by commission or omission
for the purpose to suppress participation in the political process of registering to vote, casting
ballots, holding and discharging the duties of public or party office, and otherwise participate in the
political party of choice, including but not limited to the following acts:
    (1) Employing any process of a custom and usage commonly referred to as “caging” to verify
    a voter’s domicile by any entity not the official election agency of the state or respective county
    or municipality authorized by law to verify the bona fides of registered electors.
   (2) Disseminating, distributing, publishing or promulgating by print, electronic or digital media
   any matter regarding voting and compliance with voter registration and election conduct except
   on a statewide basis and is otherwise directed to the populace at large within the respective state
   and no particular community, county, municipality or similar political subdivision, and no
   particular identification or distinguishing voters by age, ethnicity, gender, race or social
   economic status or political or religious persuasions or views, Provided that, this prohibition
   does not include describing rights and remedies available to registered voters who are entitled
   to protection under the Americans with Disabilities Act of 1990, 101-336,104 Stat. 327, 42
   U.S.C. § 12101 et seq., and regulations promulgated thereto by the U.S. Dept. of Justice or any
   state counterpart.
   (3) Recruiting and purporting to approve, or nominate for appointment, any person to be a poll
   watcher and similar election day monitor or observer, or otherwise interfere, directly or
   otherwise, with applicable state laws regulating the appointment of poll watchers and other
   election day monitors and observers.
   (4) Acquiescing, directing, promoting or by any other means to challenge the bona fides of any
   registered elector to cast his ballot in any general, municipal or special election or primary or
   caucus or convention of any political party as authorized by law by any person not a registered
   elector of the respective political vote district, division, precinct, ward, or of the municipality,
   including a New England town, or a county, if and when state election laws authorize a person
   of a municipality or county to challenge voter qualifications, and only in the manner expressly
   and specifically provided by the applicable state election law and none other.
   (5) Urging adoption of legislation requiring obtaining photographic identification to vote by
   procedures that are burdensome, taxing and vexatious and which do not provide alternative
   provisions for persons who are elderly, impoverished, disabled or developmentally challenged

                                                 265
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 314 of 334


   and who otherwise are unable to obtain photographic identification on their own volition;
   Provided that, factors which are considered to be burdensome, taxing and vexatious is to travel
   to a location other than the county courthouse or local motor vehicle driver licensing facility
   which are open for business in evenings as well as during the business day for purposes of
   issuing photographic identification to vote and which the cost of obtaining such photographic
   identification does not exceed the actual cost of goods of said photographic identification and
   the pro rate labor expense to produce same.
   (6) Superceding or usurping the powers and duties of duly elected precinct party representatives
   granted by law or custom, specifically the duty to (i) maintain strike lists to monitor and whip
   voter turnout by ascertaining which voters have cast ballots so as to contact those who have not
   cast a ballot to do so, (ii) question the bona fides and qualifications of a person appearing at the
   polls to cast a ballot, (iii) recommend appointment of Election board officials, poll watchers and
   other election day observers, and (iv) relay and otherwise advise and inform as voter opinions
   preferences, and sentiment as to the party’s policies, platforms and candidate qualifications
   without fear of interference or retribution for advocating views which Respondent may not be
   in accord thereof.
   (7) Segregating any class of voters by reason of age, ancestry, ethnicity, gender, race or social
   economic status or political or religious persuasions or views for purposes of voter registration
   and generic and Federal Election Activity, Provided that, the Respondent shall not prevent the
   establishment of any caucus or similar organizational entity consisting solely of members of and
   expressly for representing any particular age, ancestry, ethnicity, gender, race or social economic
   status or political or religious persuasions or views for advocacy of political policies and
   programs by such constituencies to the Respondent without fear of interference or retribution
   for advocating views which Respondent may not be in accord thereof.
   (8) Undertaking any other act or omission of any act otherwise required by law to devise and
   intending to devise a scheme and artifice to defraud, injure and oppress qualified voters in the
   free exercise and enjoyment of certain rights and privileges secured to each of them by the
   Constitution and laws of the United States and to defraud the rights of all qualified voters as
   beneficiaries under the Trust Agreement to be protected of their civil rights secured by law, by
   means of false and fraudulent pretenses, representations, and promises, transmit and cause to be
   transmitted, by means of the United States Postal Service and by means of wire communications
   in ; and foreign commerce, writings and sounds, for the purposes of executing such scheme and
   artifice.
by of any person on account of age, domicile, ethnicity, gender, political opinions, race, religious
affiliation, social-economic status, by reason of dissent or opposition to the Respondent’s customs
and usages, including but not limited to:
    (1) Voters of African-American, Latino-American, Hispanic-American, Asian-American or
    Native American ancestry.
   (2) Voters of the Jewish faith or of Jewish ancestry.
   (3) Voters who are registered Republican electors who either possess a college degree, employed
   in a professional occupation or vocation, are of Jewish or Roman Catholic or Protestant religious
   affiliation or any combination thereof.
   (4) Persons duly elected as Republican party representatives to a county or state Republican
   Committee from a voting district, division, precinct, ward or any other district or county.
B. Reinstatement of Nov. 1, 1982 Consent Decree. Consent to ongoing obedience to the Consent
Decree entered November 1, 1982 in the United States District Court for the District of New Jersey

                                                 266
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 315 of 334


in the matter of Democratic National Committee et al. v. Republican National Committee, et al.
docketed at Civil Action 81–03876 in full, which by this Award shall be Reinstated, with
modification of the original Consent Decree at ¶ 2(a), ¶ 3, ¶ 4 and ¶ 6, as follows (new text is
underlined and old text to be stricken is in strikeout text): the Republican National Committee will
“in the future, in all states and territories of the United States:
    [¶ 2](a) comply with all applicable statutory and decisional state and Federal laws, protecting
    the rights of duly qualified citizens to vote for the candidate(s) of their choice, and shall not shall
    intimidate, threaten, coerce, or attempt to intimidate, threaten, or coerce any other person for the
    purpose of interfering with the right of such other person to vote or to vote as he may choose,
    or of causing such other person to vote for, or not to vote for, any candidate for any public or
    political party Federal, state, county or municipal office at any general, special, or primary
    election held solely or in part for the purpose of selecting or electing any such candidate, and
    shall not deny, deprive, dilute, diminish, supercede or usurp any and all powers and duties,
    privileges and emoluments of any elected representative to any state, county, municipal or voting
    division or precinct committee of any duly registered political party.
     ¶ 3. (a) * * *.
    (b) If the RNC or any of its state, county and local party committees develop or elect to utilize
    any undertaking regarding “ballot security” or “voter fraud” as is understood within this Consent
    Decree, the RNC shall submit the same to the Trustee prior to such implementation. The Trustee
    shall have forty-eight (48) hours to review the same in camera and decide if such undertaking
    is in compliance with this Consent Decree, and notify all parties of his decision, which shall be
    binding and final and not subject to appeal.
    (c) The RNC and each state, county and local party committee shall exercise their best efforts
    to notify each and every elector who has arrived at his legally designated precinct to cast a ballot
    and who thereunder is precluded from casting his ballot by reason of state law, of his right under
    the Help America Vote Act of 2002, Pub.L. 107–252, 116 Stat. 1666, 42 U.S.C. § 15482 (except
    in the following states of Idaho, Minnesota, and New Hampshire which are exempt and have
    elected not to use provisional ballots) to cast a provisional ballot and to be assisted by the
    appropriate election official, i.e., Judge of Election.
         (1) The RNC shall pay for and distribute for each 182,851 precincts two large posters in
         florescent yellow with print in type font no smaller than 48 point containing the following
         language: “If you believe you are Entitled to Vote, but are being denied to Cast Your Ballot,
         You have the right under Federal Law to cast a Provisional Ballot and to have the Election
         Official Assist You in Casting this Provisional Ballot. See 42 U.S.C. § 15482.” Immediately
         under the above legend in type size no smaller than 28 point, 42 U.S.C. § 15482 shall be
         stated in its entity.
         (2) The RNC shall also pay for and distribute to each 182,851 precincts not less than 1,000
         handheld cards/leaflets, coated card stock containing a facsimile of the aforementioned
         language, to be passed out to electors by Democratic and Republican precinct
         committeepeople, or in the alternative, compensate each state, county or local party
         committee to imprint the aforementioned legend on their sample ballots which are
         distributed on Election Day. Said legend shall be in a font, point size and color
         distinguishable from the balance of the sample ballot.
    ¶ 4.This Settlement Agreement, and the terms of the Consent Order entered pursuant thereto, and
    any subsequent agreement or order shall bind the DNC, DSC, RNC, and RSC, their agents,
    servants, employees whether acting directly or indirectly through other party committees. It is
    expressly understood and agreed that unless the RNC has donated to or engage in
    joint-fundraising with or otherwise provided any support regarding Federal Election Activity as
    defined by the Federal Election Campaign Act, 52 U.S.C. § 30101(20), the RNC and the RSC
    have no present right of control over other state party committees, county committees, or other
    national, state and local party organizations, and their agents, servants and employees.


                                                   267
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 316 of 334


   ¶ 6. All parties agree that they should bear their own costs and attorney’s fees and further agree
   that they shall not seek to recover the same in any action or proceeding instituted after execution
   of this Settlement Agreement and Consent Decree to be entered pursuant thereto. * * *.
C. Prohibition of Retaliation against Co-Beneficiaries and Trustee. Respondent and its agents,
employees, officers, assigns, and all persons acting in concert with Respondent are further
Prohibited from intimidating, threatening or coercing any co-beneficiary, including but not limited
to the Grievant, state, county and local Democratic and Republican party committees and their
elected members thereto, and all other Qualified and Current Beneficiaries as defined by the Trust
Agreement and its Internal Operating Procedures, from accessing availing themselves of and
otherwise employing, using and utilizing the Trust Property for generic and Federal Election
Activity, for bringing this Grievance and in regard to the Trustee, for adjudicating this and prior and
any subsequent grievances and otherwise discharging his powers and duties as the Trustee, and for
all other lawful purposes; or from accessing or otherwise availing themselves of and employing,
using and utilizing the Trust Property, specifically MyVoterPage.com™ and We the People National
Conference Calls ™ and any and all other Trust Property benefits for purposes of exercising their
First Amendment rights of speech, assembly and redress of grievances and of political association
with the party of their choice.
D. Drafting Standards to Eliminate Unequal Electoral Resources. Respondent shall join the
Grievant in inviting the National Association of Secretaries of State, the National Association of
State Election Officials, the League of Women Voters and other stakeholder organizations involved
in Elections to join the Grievant and Respondent to propose minimal funding and performance
standards to the Trustee no later than July 31, 2018 so that the Trust, through the NCOPO, may
promulgate Model Performance Standards to Eliminate Inequality of Electoral Resources for
dissemination among Current Beneficiaries (state legislatures, counties and municipal governments)
no later than August 31, 2018.
E. Future Grievances Commence under Fed.R.Civ.P. Rule 65. Any commission of any act or
omission of act alleged to violate this Part I of this Award shall be brought as a Formal Grievance
before the Trustee who shall proceed accordingly under the Trust Agreement, ¶ 8(E) and IOP Rule
4(d) as amended, as a proceeding under Federal Rules of Civil Procedure, Rule 65.
F. DNC or State Democratic Party to Prosecute Grievances. The Democratic National
Committee, or if the alleged commission of any act or omission of act is solely within a state, the
respective State Democratic Committee shall be the Grievant and assume all attorney’s fees and
costs, to be reimbursed by the Respondent if the Respondent and its agents, employees, officers,
assigns, and all persons acting in concert with Respondent are found to be in violation thereto.
                                    II. Surcharge.
Respondent Republican National Committee shall forthwith:
A. Basic Surcharge.
   (1) Tender payment to the Trustee in full by electronic transfer or bank wire not later than five
   (5) business days subsequent to the date of issuance of the Final Award the surcharge imposed
   herein in the sum equal to all liabilities as reported in the semi-annual Report of Trust Assets and
   Liabilities & Receipts and Disbursements of the Trustee to be filed on July 1, 2018, being the
   amount of $287,691.507.81 and any attorney’s fees and legal costs set forth in Paragraph M
   infra. If payment cannot be tendered in full, Respondent may move the Surcharge be satisfied
   in installments which such grant of relief shall not be unreasonably withheld, Provided that, a
   line of credit is granted by TD Bank, N.A. “Bank”) or in the alternative, one or more litigation
   finance companies retained by the Trustee provide advances for the protection of the Trust as
   authorized by the Pennsylvania Uniform Trust Act, 20 Pa.C.S. §§ 7769, 7772(h)(5) and
   7780.6(a)(7), in the amount determined solely by the Trustee.

                                                 268
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 317 of 334


   (2) If the Respondent fails to comply with payment of the Surcharge as set forth in subparagraph
   (a) upon notice of issuance of this Award, the Respondent shall pay such Surcharge in the sum
   equal to all liabilities as reported in the next semi-annual Report of Trust Assets and Liabilities
   & Receipts and Disbursements of the Trustee, pro rated as is appropriate for compensation and
   interest rates therein due, upon the date of confirmation of this Award pursuant to the Federal
   Arbitration Act, 9 U.S.C. § 9.
B. Supplemental Surcharges. If payment of the Surcharge is not tendered not later than five (5)
business days subsequent to the date of issuance of this Award as provided under the above
Paragraph A(1), unless continuance is granted under Paragraph N of Part II of this Award,
notwithstanding any subsequent action by Respondent pursuant to its rights under the Federal
Arbitration Act, 9 U.S.C. §§ 10-12, or the filing of a petition under 11 U.S.C. §§ 301 302, or 303
(the “Bankruptcy Code”), a Supplemental Surcharge shall be imposed consisting thereof:
    (1) The sum equal to advances and accompanying interest charges assessed by TD Bank or in
    the alternative, one or more litigation finance companies retained by the Trustee to provide
    advances for the protection of the Trust as authorized by the Pennsylvania Uniform Trust Act,
    20 Pa.C.S. §§ 7769, 7772(h)(5) and 7780.6(a)(7), any such demand for payment in full or in part
    to be tendered thereof within three (3) business days by electronic transfer or wire.
   (2) The sum equal to any retainer which may be required by counsel to the Grievant for the
   prosecution of any petition to confirm this Award under the Federal Arbitration Act, 9 U.S.C.
   § 9 or to answer any petition to modify or vacate this Award under the Federal Arbitration Act,
   9 U.S.C. §§ 10-12 or any other remedy or action if law evoked by Respondent under the Federal
   Arbitration Act, the Bankruptcy Code, or any other applicable law, and any appeal thereafter,
   and a commission in the amount as set forth in Paragraph M of Part II of this Award for
   collection and enforcement of this surcharge and any judgment upon confirmation thereto.
   (3) The sum of $24,588,514 to be paid out to the Democratic National Committee and the sum
   of $2,001,938.44 to be paid out to the Pennsylvania State Republican Committee per damages
   incurred in the 2016 presidential and 2014 gubernatorial elections respectively.
   (4) The sum of $3,330,519 for each week State, County and Local Party Committees do not have
   access to the Trust Property Anti Fat Cat™ portal for soliciting and raising Levin Fund
   Campaign Contributions pursuant to 52 U.S.C. §§ 30104(e), 30111(a)(8), 30116(a), 30125, and
   30143 as governed by 11 CFR §§ 300.31, 300.32.
   (5) The sum of $30,000,000 plus legal interest of six percent per annum to be paid out to the
   State Treasurer of the Commonwealth of Pennsylvania for reimbursement of funds originally
   deposited in the Volunteer Companies Loan Fund (“VLAP”) pursuant to 35 Pa.C.S. § 7365, a
   revolving loan fund under Chapter 73 of Title 35 Pa.C.S., relating to volunteer fire and rescue
   companies, which was thereafter transferred from VLAP under Section 2221 of Act of July 10,
   2014, P.L. 3052 , No. 1A (HB 2328, PN 3895) (the 2014 FCA).
C. UCC Blanket Lien. Grievant, or TD Bank or the litigation finance company retained by the
Trustee, upon entry of the Final Award in this matter, notwithstanding any subsequent action by
Respondent pursuant to its rights under the Federal Arbitration Act, 9 U.S.C. §§ 10-12, as soon
thereafter as is reasonably possible, shall file forthwith in the office of Recorder of Deeds of the
District of Columbia, 1101 4th Street, SW, Suite 500, Washington, DC 20024, a UCC blanket lien
(UCC Form Financial Statement) against all assets of the Respondent, now owned or hereafter
acquired by the Respondent, irrespective of location, located at or relating to the operation of the
Respondent, including but not limited to:
    (1) Real property located at 310 First St SE, Washington, D.C. 20003, D.C. Tract No. 6500, Lot
    No. 48, Parcel No. 07330048, Lot, and any other real property now or hereinafter acquired and
    owned by Respondent; and

                                                269
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 318 of 334


    (2) Any and all current and future lines of credit, cash deposits, certificates of deposits,
    securities, chattel paper, general intangibles, personal property, property in transitu including
    all campaign contributions now or herein pursuant to the Federal Election Campaign Act of 1972
    made out to Respondent and required to be deposited pursuant to 52 U.S.C. § 30102(h)(1) as
    regulated by 11 CFR § 103.3, and all other contributions and donations in cash or in kind; and
    (3) All lines of credit at BB&T, 1909 K Street, N.W., Washington, DC 2006, Chain Bridge
    Bank, 1445-A Laughlin Ave, McLean, Virginia 22101 and Eagle Bank, 2001 K St NW,
    Washington, DC 20006, and any other current or future line of credit required to be reported by
    Respondent in its FEC Form 3X, Schedule C1 relating to loans and lines of credit from Lending
    Institutions, whether or not reported as required by FECA and applicable law; and
    (4) All funds now or hereinafter set aside for coordinated party expenditures in Presidential
    elections as governed by 11 CFR § 109.32(a) and other Federal elections as governed by 11 CFR
    § 109.32(b); and
    (5) All and all contributions now or hereinafter raised by Respondent in conjunction any
    authorized campaign committee, the National Republican Congressional Committee, the
    National Republican Senatorial Committee and any other political committee, political action
    committee or any other organization registered with the IRS under Section 527 of the Internal
    Revenue Code.
Said lien to be extinguished, terminated and withdrawn upon satisfaction of payment of the
Surcharge by Respondent or by one or more third parties as provided in Paragraph I of Part II of this
Award, infra.
D. Respondent Prohibited from Change of Banks, etc. Respondent shall not extinguish,
terminate, transfer any current and future lines of credit, cash deposits, certificates of deposits,
securities, chattel paper from said banks or financial institutions currently listed on the Respondents’
Form 1, Line 9 and Form 3X, Schedule C-1 filed with the Federal Election Commission until such
time a termination of the UCC Blanket Lien is filed with the Recorder of Deeds of the District of
Columbia, unless the Respondent serves the Trustee of notification of a new depository designated
under 11 CFR § 103.2 upon notice to the Federal Election Commission as required by 11 CFR §
103.1. As of the date of this Award said financial institutions noticed to the Federal Election
Commission appears to be:
    (1) BB&T, N.A. 1909 K Street NW, Washington, DC 20006.
    (2) Chain Bridge Bank, 1445-A Laughlin Ave, McLean, Virginia 22101.
    (3) Eagle Bank, 2001 K St NW, Washington, DC 20006.
E. Additional Prohibition Imposed on Respondent. Until this Award is satisfied and the Bank
terminates the UCC Blanket Lien and the Trustee terminates jurisdiction as provided under Part VII,
Paragraph F of this Award, Respondent is further prohibited from:
    (1) Disputing this Award under 11 CFR § 116.10(a); or
    (2) Requesting the Federal Election Commission under 11 CFR § 116.2(b) to determine that this
    Award is not that such debts are not payable under 11 CFR § 116.9; or
    (3) File a Debt settlement plan as if a terminating committee with the Federal Election
    Commission for review as provided under 11 CFR § 116.7; or
    (4) Assigning authority to make to make coordinated party expenditures authorized by 11 CFR
    § 109.32 to another political party committee pursuant to 11 CFR § 109.33; or

                                                  270
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 319 of 334


   (5) Failing to report the Award as in indebtedness as required by 11 CFR § 104.11(a); or
   (6) Violating by commission or omission to act abt other applicable Federal or state law
   governing campaign finance and reporting, which effectuation thereof would impair or impede
   enforcement of this Award; or
   (7) Filing a petition for bankruptcy, insolvency, or for appointment of a conservator or receiver
   or any remedy under any other Federal or state law which effectuation thereof would impair or
   impede enforcement of this Award, and if such petition for bankruptcy or insolvency is filed, this
   Award shall not be subject to the automatic stay under 11 U.S.C. § 362 or any equivalent
   provision pursuant to the exercise of police and regulatory powers.
F. Additional UCC Blanket Liens. After issuance of a rule nisi to show cause as to why the Trust
Agreement, ¶ 8(E)(4) should not be enforced, TD Bank or in the alternative, the litigation finance
company retained by the Trustee, shall file in the office of the recorder of deeds or similar public
official charged with recording judgments, a UCC blanket lien against all assets of the National
Republican Senate Committee, the National Republican House Committee, state Republican Party
committees, and campaign committees of candidates for Federal public office, whom the
Respondent has donated proceeds to or undertakes joint-funding raising efforts thereto, now owned
or hereafter acquired by the aforementioned, irrespective of location, located at or relating to the
operation of the aforementioned, including but not limited to real property and any other real
property owned thereto by the aforementioned, and any and all current and future lines of credit,
cash deposits, certificates of deposits, securities, chattel paper, general intangibles, personal
property, property in transitu, including all lines of credit and any other line of credit reported by
the respective candidates’ campaign committees in their respective Form 3 or Form 3P (Report of
Receipts and Disbursements), Schedule C1 and by the respective state Republican Party committees
in their FEC Form 3X (Report of Receipts and Disbursements), Schedule C1 to the Federal Election
Commission and/or to the respective campaign finance authority within the respective state, relating
to loans and lines of credit from Lending Institutions.
G. Prohibitions Same Against State Committees. The prohibitions against Respondent as
provided in paragraphs C, D and E of Part II of this Award shall be equally applicable to the
National Republican Senate Committee, the National Republican House Committee, state
Republican Party committees, and campaign committees of candidates for Federal public office
found liable after a hearing for payment of the Award under the Trust Agreement, ¶ 8(E)(4).
H. All UCC Liens in First Position. All said aforementioned liens shall be fully secured in first
position to any other unsecured creditor, except that which is exempted by Title 15 of the District
of Columbia Code or any other applicable law, and shall have first position to any other secured
creditor to the extent authorized by applicable law.
I. Third-Party Indemnification of Respondent for Surcharge. The Respondent shall be
indemnified and held harmless from any and all future claims for the Surcharge and the
Supplemental Surcharges by the Trustee, if within five (5) business days subsequent to the date of
issuance of the Final Award, one or more third parties advance a sum equal to the Surcharge only
and not the Supplemental Surcharges to the Trustee by electronic transfer or bank wire, any liability
herein accruing to the Trust shall hereinafter accrue to the one or more third parties in accordance
with applicable law, unless the one or more third parties indemnify and hold harmless the
Respondent from any and all future claims.
J. Authority to Solicit Third Party for Indemnification. The Respondent may solicit or otherwise
assist and cooperate with the Trustee in soliciting one or more third parties to satisfy the
aforementioned surcharge, the issuance of this Award being satisfactory evidence of a certification
under 11 CFR § 300.11(d) pursuant to 52 U.S.C. § 30125(d).


                                                 271
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 320 of 334


K. IRS Circular 230 Disclosure. To ensure compliance with Treasury Department and IRS
regulations, the third party or parties shall be informed by the Respondent that, unless expressly
indicated otherwise, any federal tax advice contained in any communication (including any
attachments) relating to this Award is not intended or written by the Trustee, Grievant or the
Respondent to be used, and cannot be used by the taxpayer, for the purpose of (i) avoiding penalties
that may be imposed on the taxpayer under the Internal Revenue Code or (ii) promoting, marketing
or recommending to another party any transaction or matter addressed herein (or any attachments).
L. Arbitrator Immunity re Third Party Solicitation. To the extent allowed by law, the
Respondent shall be and is immune from any violation of FECA or regulation promulgated by the
Federal Election Commission for compliance with Paragraph J of Part II of this Award.
M. Attorney Fees.
   (1) Respondent shall be responsible for Grievant’s attorney’s fees and legal costs associated with
   filing the petition to confirm as required by Part VII-A of this Award.
   (2) Respondent shall be responsible for all attorney’s fees and legal costs associated with
   collection of the Surcharge under Paragraph A and the Supplemental Surcharge under Paragraph
   B of this Subpart, retained by the Grievant, or in the alternative TD Bank or the litigation finance
   company retained by the Trustee, such attorney’s fees and legal costs shall be in addition to the
   Corpus and at no time be extracted or subtracted from the Corpus. Attorney’s fees shall be
   assessed as a commission of the amount collected pursuant to Pennsylvania Orphans’ Court
   practice of $4,000,000.01 or greater, a ½% commission, all being subject to review by the U.S.
   District Court for the District of the District of Columbia.
N. Continuance. Respondent or the Third Party and counsel may seek a continuance of deadline
imposed under Paragraph A or Paragraph I of Part II of this Award for reasonable time not to exceed
five (5) business days, which granting such continuance will not be unreasonably withheld.
O. Future Grievances Commence under Fed.R.Civ.P. Rule 65. Any commission of any act or
omission of act alleged to violate Part II of this Award shall be brought as a Formal Grievance
before the Trustee who shall proceed accordingly under the Trust Agreement, ¶ 8(E) and IOP Rule
4(d) as amended, as a proceeding under Federal Rules of Civil Procedure, Rule 65.
P. DNC or State Democratic Party to Prosecute Grievances. The Democratic National
Committee, or if the alleged commission of any act or omission of act is solely within a state, the
respective State Democratic Committee shall be the Grievant and assume all attorney’s fees and
costs, to be reimbursed by the Respondent if the Respondent and its agents, employees, officers,
assigns, and all persons acting in concert with Respondent are found to be in violation thereto.
                           III. Restoration of the Trust Property.
Respondent Republican National Committee in conjunction with Grievant Democratic National
Committee shall forthwith:
A. Notice to Beneficiaries to Register with the Trust. Upon notice by the Trustee that We the
People™ Qualified Beneficiary registration module is online, shall transmit a Notice to Beneficiaries
to Register with the Trust by email and by certified mail, return receipt required, to all persons as
herein provided, that if said persons desire to access and usage of the Trust Property, such persons
must file an Initial Registration Statement with the Trustee pursuant to IOP Rule 4(c)(1) within
thirty (30) days and that without registration, the Trustee will be exempt from delivery of service
of notice as required by 20 Pa.C.S. § 7780.3(i) and the Trust Agreement ¶ 18, including a copy of
the Trust’s annual financial statements and provide Trust services including processing of Levin
Fund Campaign Contributions. This notice shall include, but not be limited to:
    (1) All members of the DNC and RNC, all members of the State Political Party Committees, and
    if not known, all chairmen of State Political Party Committees.

                                                 272
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 321 of 334


   (2) All elected Federal and all legislative, statewide, county and municipal public officeholders,
   and if not known, any statewide organization representing state and municipal officeholders.
B. Content of Notice to Beneficiaries. The notice as required in Paragraph A shall basically
constitute the contents as required by 20 Pa.C.S. § 7780.3(i) as follows:




                                                273
   Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 322 of 334



                                  Official Legal Notice
This Official Legal Notice of the Trustee of the Lincoln Charitable Trust constitutes notice
under the Pennsylvania Uniform Trust Code, to all Qualified Beneficiaries, any “regularly
constituted” or “duly qualified national, state, county, municipal, ward, district and local
committees of the Democratic or Republican Parties” as established by applicable state law and
each individual member thereof; all Current Beneficiaries including officeholders, nominees,
candidates, social advocacy groups established under Sections 501(c)(4), (5) or (6) of the
Internal Revenue Code and PACs established under Section 527 of the Internal Revenue Code,
and each individual member thereof, who shall be informed as follows:
    (1) A trust has been created October, 4, 2007 in and of the City and County of Philadelphia,
to which you are a Beneficiary thereto and accordingly, have certain rights and privileges under
law.
    (2) The Settlor (the party bequeathing the trust) is the 59th Republican Ward Executive
Committee, Philadelphia PA of behalf John M. Templeton, Jr. M.D. (1940-2015), Bryn Mawr,
PA.
    (3) The name of the Trustee is Hon. Peter J. Wirs, P.O. Box 1776, Philadelphia, PA 19105-
1776. Phone 717-584-1776. Email Trustee@LincolnCharitableTrust.org.
    (4) All Beneficiaries of record are entitled to a copy of the Trust Agreement and the Trust’s
Internal Operating Procedures (IOP) Rules. Copy of the Trust Agreement and IOP Rules
accompanies the Annual Report and the Beneficiary Kit available online at
www.LincolnCharitableTrust.org. Qualified and Current beneficiaries must register with the
Trustee at www.LincolnCharitableTrust.org pursuant to IOP Rule 4(c) to become a beneficiary
of record to access use of certain components of the Trust Property, We the People Today™
online, interactive software program for constituent contact management, which are not
available to the general public.
    (5) All Beneficiaries of record are entitled to receive not less than annually, a written report
of the trust's assets and their market values if feasible, the trust's liabilities and the trust's
receipts and disbursements since the date of the last such report. Copies of the Trust’s IRS Form
990PF and all other filings with the Internal Revenue Service and a copy of Trust’s Finances
accompanies the 2017 Annual Report available online at www.LincolnCharitableTrust.org.
It is a violation of the Civil Rights Act of 1957, Pub. L 85-315, 71 Stat. 637, 52 U.S.C. §
10101(b), for any person, whether acting under color of law or otherwise, to intimidate,
threaten, coerce, or attempt to intimidate, threaten, or coerce any other person for the purpose
of interfering with the right of such other person to vote or to vote as he may choose, or of
causing such other person to vote for, or not to vote for, any candidate for the office of
President, Vice President, presidential elector, Member of the Senate, or Member of the House
of Representatives, Delegates or Commissioners from the Territories or possessions, at any
general, special, or primary election held solely or in part for the purpose of selecting or
electing any such candidate. The definition of vote within the Civil Rights Act of 1957 includes
your beneficiary rights under the aforementioned Trust Agreement.




                          P.O. Box 1776, Philadelphia, PA 19105
                            www.LincolnCharitableTrust.org




                                              274
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 323 of 334


C. Requirement of State Party Committees to Retransmit Notice.
   (1) The Notice to Beneficiaries to Register with the Trust sent to the State Party Chairman of
   each State Political Party shall require the State Party Chairman to send by email and by certified
   mail, return receipt required, to all members of county, municipal and local party committees,
   and elected municipal and local officeholders not noticed by the Grievant or Respondent in
   Paragraph A of Part III of this Award.
   (2) If the State Party Chairman does not have such a list all members of county, municipal and
   local party committees, and elected municipal officeholders he shall send the Notice to
   Beneficiaries to Register with the Trust by email and by certified mail, return receipt required,
   to all chairmen of county, municipal and local party committees and instruct them that pursuant
   to this Award, the chairman of the county, municipal and local party committees are required
   to send the Notice to Beneficiaries to Register with the Trust by email and by certified mail,
   return receipt required to all members of county, municipal and local party committees, and
   elected municipal officeholders.
D. Delivery of MyVotePage.com™. Upon notice by the Trustee that MyVoterPage.com™ portal
is online, shall post a MyVoterPage.com™ widget (a module on a website, in an application, or in
the interface of a device that allows users to perform a function) on the Home Page of
https://www.Democrats.org and on the Home Page of https://gop.com that is clearly visible on the
home page without scrolling down which will redirect a voter to https://MyVoterPage.com to
register and provide political preferences for access by Grievant, Respondent, and all elected public
and party officeholders who represent the voter therein.
E. Prohibition Against Maintaining Secret Voter Files. Both the Grievant and Respondent and
their agents, employees, officers, assigns, and all persons acting in concert with Grievant and
Respondent are herein and hereinafter Prohibited from maintaining any data file on any registered
voter without providing the voter complete and full access, without charge or imposition of cost to
the Voter, to examine any data collected and maintained by the Grievant and Respondent or
otherwise acquired, gathered, obtained, purchased or otherwise procured by Grievant and
Respondent by themselves or by any contractor or subcontractor providing same to Grievant or
Respondent; Provided that, satisfaction of this Paragraph E of Part III of this Award shall be had at
such time MyVoterPage.com™ declared to be online by the Trustee, the Grievant and Respondent
shall forthwith transfer all data files from proprietary data files or data sets or other means of
collection of same, of each voter, to the voter’s respective data file within MyVoterPage.com™
portal at https://MyVoterPage.com.
F. Delivery of We The People National Conference Calls™. Upon notice by the Trustee of
availability of the We the People National Conference Calls™ service, shall notify the Current
Beneficiaries as described hereinafter the scheduling of the We the People National Conference
Calls™ pursuant to IOP Rule 7(g)(2) certain moderators of the We the People National Conference
Calls™ who shall serve as moderators pursuant to IOP Rule 7(g)(1) and (4) of as follows:
   (1) On the first Tuesday of each month, the U.S. Senate Majority or Minority Leader or his
   designee, or the Speaker of the U.S. House or U.S. House Minority Leader.
   (2) On the second Tuesday of each month, a Chief Executive (President, Governor, County
   Commissioner, County Executive, Mayor).
   (3) On the third Tuesday of each month National or state Party Chairman.
   (4) On the fourth Tuesday of each month, a candidate for Federal or statewide office, or
   presiding officer or executive director of a Current Organizational Beneficiary, or the Trustee.
G. Delivery of Levin Fund Contribution Conduit Service. Upon notice by the Trustee of
availability of the Anti Fat Cat Days™ portal, shall notify all State, County and local party
committees who have filed their initial registration with the Trustee as required by IOP Rule 4(c)(1)
by email availability of the Trust Service to enable the State, County and local party committees to

                                                 275
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 324 of 334


solicit and receive Levin Fund Campaign Contributions as governed by 11 CFR §§ 300.31 and
300.32, and that the Trustee will immediately commence solicitation of earmarked Levin Fund
Campaign Contributions on behalf the aforementioned State, County and local party committees on
the MyVoterPage.com portal pursuant to IOP Rule 5(e).
H. Delivery of Election Day Whip™. Upon notice by the Trustee of availability of the Election Day
Whip™ application, shall notify all State, County and local party committees who have filed their
initial registration with the Trustee as required by IOP Rule 4(c)(1) by email availability of the Trust
Service to enable the State, County and local party committees to start utilizing the aforementioned
service pursuant to IOP Rule 9.
I. Timing of Delivery of Trust Property Services.
    (1) It shall be fully understood by the Grievant, Respondent and all eligible Qualified and
    Current Beneficiaries, that delivery of the aforementioned Trust Property services by the Trustee
    will be on a best efforts basis only and that no representations or warranties, expressed or
    implied, are made by the Trustee as to delivery of the aforementioned Trust Property services
    on a timely basis within the 2017-2018 campaign cycle regarding election for Federal offices
    of U.S. Representative, U.S. Senator, and Governor and state legislator in the several states, all
    due to the damages inflicted upon the Trust by the Respondent.
    (2) Various components and modules of the Trust Property, in particular voter input of personal
    data into MyVoterPage.com and delivery of same to the respective precinct party committeeman
    and committeewoman and input of historical voter data into Election Whip by county
    committees and/or precinct party committee members will require time considerations outside
    the Trustee’s control. Accordingly, the later the various services of the Trust Property become
    operational the less efficient and effective such services.
    (3) Any further dilatory tactics by the Respondent will also continue to damage the Trust and
    all other co-beneficiaries who will continue to suffer immediate and irreparable damage for loss
    of their constitutional rights and shall constitute an additional violation of the Civil Rights Act
    of 1957 and the Trust Agreement.
J. Collection of November 6, 2018 Election Day Data. Should the Trustee be unable to deliver the
Trust Property services before the November 6, 2018 General Election, Respondent shall notify each
and all elected precinct party committee people of the Republican Party, and forward to the Grievant
the sum of $250,000 for expenses to enable Grievant to notify each and all precinct party committee
people of the Democratic Party, to take possession for safekeeping all poll books, strike lists and
similar devises provided either by the state or county election authorities for recording of the time
and name of electors arriving at the polls to cast ballots, so that the Trustee can subsequently capture
such data for Election Day Whip™ application. To the extent Respondent fails to comply with this
provision, Grievant shall seek injunctive relief in aid of arbitration pursuant to Fed.R.Civ.P. Rule
65 when filing the petition to confirm under the FAA, 9 U.S.C. § 9.
K. Future Grievances Commence under Fed.R.Civ.P. Rule 65. Any commission of any act or
omission of act alleged to violate Part III of this Award shall be brought as a Formal Grievance
before the Trustee who shall proceed accordingly under the Trust Agreement, ¶ 8(E) and IOP Rule
4(d) as amended, as a proceeding under Federal Rules of Civil Procedure, Rule 65.
L. DNC or State Democratic Party to Prosecute Grievances. The Democratic National
Committee, or if the alleged commission of any act or omission of act is solely within a state, the
respective State Democratic Committee shall be the Grievant and assume all attorney’s fees and
costs, to be reimbursed by the Respondent if the Respondent and its agents, employees, officers,
assigns, and all persons acting in concert with Respondent are found to be in violation thereto.


                                                  276
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 325 of 334


             IV. Renunciation of Fraud on the Court and Sanctionable Acts.
Respondent Republican National Committee shall forthwith:
A. Cure Prior Fraud on Court. Renounce all acts and omissions of acts perpetrated in furtherance
of a fraud on the court committed in the Philadelphia Court of Common Pleas, Orphans Court
Division, the Pennsylvania Superior Court and the United States District Court for the District of
Columbia relating to false statements of material fact and clearly unreasonable legal arguments made
relating to the confirmation of the Trust’s prior awards docketed at 2009-22A (MUR 2009-1) and
2016-3A by:
    (1) Moving to strike off judgment or similar procedural means within five (5) business days
    subsequent to the date of issuance of this Award; and
   (2) Cease and Desist on making any further false statement of material fact or legal claims,
   defenses, and other legal contentions not warranted by existing law or by a nonfrivolous
   argument for extending, modifying, or reversing existing law or for establishing new law to any
   Federal or state judicial tribunal or to this arbitral tribunal; and
   (3) Terminate all relationship(s) with those attorneys who appeared, authorized or otherwise on
   Respondent’s behalf; and
   (4) Require the Respondent’s Chief Counsel to comply with his professional duty and obligation
   under the District of Columbia Rules of Professional Conduct, Rule 8.3(a) and report within five
   (5) business days subsequent to the date of issuance of this Award, those attorneys who
   appeared, authorized or otherwise on Respondent’s behalf to the proper disciplinary authorities
   in both the District of Columbia and Pennsylvania, including the Untied States District Court
   for the District of Columbia, as required by LCvR 83.15(a); and
   (5) Cooperate and be fully candid in the investigations by all prosecutorial and disciplinary
   authorities regarding the events on and subsequent to July 17, 2014 resulting from and in
   response to communication by telephone, email or otherwise, with Heather Sidwell, Esq., upon
   notice of pendency of the original confirmation petition in the Philadelphia Court of Common
   Pleas by Lawrence Otter, Esq.
B. Full Cooperation and Candor with Prosecutorial Authorities. Respondent, in addition to the
matter described in Paragraph A(5) of Part IV of this Award supra, shall fully cooperate and be
candid and honest with Federal and Pennsylvania prosecutorial agencies and Pennsylvania judicial
and lawyer disciplinary agencies, including and not limited to the Special Counsel appointed by the
U.S. Department of Justice pursuant to Order No. 3915-2017 on April 17, 2017, pursuant to 28
U.S.C. §§ 509, 510 and 515, whether or not such investigations arise from this matter.
C. Prohibition of Retaliation Against Persons in this Case. Respondent shall not retaliate, directly
or indirectly, against a person known or suspected to have assisted or cooperated with an
investigation of the Respondent by Federal or Pennsylvania prosecutorial authorities and
Pennsylvania judicial and lawyer disciplinary agencies or with the Trustee in presiding over this,
former or future arbitration proceedings, by bringing a Bad Faith Prosecution, committing libel and
slander or by misuse or abuse of process, or specifically in regard to the Trustee, any form of
harassment or retaliation which incurs the risk of inflicting the Trustee with acute situational
physiological stress by reason of the Trustee being terminally ill with Mitochondrial Disease.
D. Future Grievances Commence under Fed.R.Civ.P. Rule 65. Any commission of any act or
omission of act alleged to violate Part IV of this Award shall be brought as a Formal Grievance
before the Trustee who shall proceed accordingly under the Trust Agreement, ¶ 8(E) and IOP Rule
4(d) as amended, as a proceeding under Federal Rules of Civil Procedure, Rule 65.


                                                277
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 326 of 334


E. DNC or State Democratic Party to Prosecute Grievances. The Democratic National
Committee, or any authority of the Commonwealth of Pennsylvania or the U.S. Dept. of Justice,
shall be the Grievant and assume all attorney’s fees and costs, to be reimbursed by the Respondent
if the Respondent and its agents, employees, officers, assigns, and all persons acting in concert with
Respondent are found to be in violation thereto.

               V. Conforming Conduct to Comply with Fiduciary Duties.
Respondent Republican National Committee shall forthwith:
A. Adoption of Model Code of Official Conduct. Adopt and promulgate as a rule of the
Republican Party pursuant to Rule 12 of the Rules of the Republican Party by the procedure set forth
in Rule 12 no later than September 30, 2018, by amending Rule 11 of the Rules of the Republican
Party, concerning Candidate Support, a new paragraph (c) which shall require adoption of the
NOCPO Model Code of Official Conduct promulgated by the Trustee and require any nominee of
the Party for Federal Office and any state, county or municipal party committee that from this date
forward receipt of campaign funds from the Respondent shall be contingent upon the same
undertaking five (5) hours continuing professional education course required by the MODEL CODE
OF OFFICIAL CONDUCT Rule 5.5, Comment (3).

B. Prohibiting Repudiation of Law Enforcement Agencies. Require all public officials who were
elected as Republican nominees for Federal office, and Republican nominees and candidates for the
party’s nominations for Federal office, and withhold from this date forward any campaign
contributions or joint fund raising if any of the aforementioned to Cease and Desist in challenging
the legitimacy of any law enforcement or prosecutorial or disciplinary or ethical oversight agency
(such as an Inspector General) in the discharge of its powers and duties to investigate and prosecute
criminal acts or breaches of public ethics or fiduciary duties, except when there is an evidentiary
basis for allegations such prosecution or enforcement activity constitutes a bad faith or selective
prosecution, or any lawful objection to which there is evidentiary support or legal claims, defenses,
and other legal contentions supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; and to otherwise fully and unconditionally cooperate and be
candid and honest with the aforementioned Federal and state entities, except where counsel advises
such cooperation compromises due process and equal protection of law.
C. Prohibiting Retaliation Against Whistle-Blowers. Require all public officials who were elected
as Republican nominees for Federal Office not to retaliate, directly or indirectly, against a person
known or suspected to have assisted or cooperated with an investigation of the Respondent by
Federal and state law enforcement, prosecutorial, disciplinary and ethical oversight agencies by
initiating a bad faith or selective prosecution or malicious prosecution, misuse or abuse of process
or any other form of barrity.
D. Amend Bylaws for Election of RNC Members, Other Reforms. Proceed with all due dispatch,
but no later than the commencement of the next election cycle as defined by the Federal Election
Campaign Act of 2002, 52 U.S.C. § 30301, or September 30, 2018, whichever is later, amend its
bylaws pursuant to Rule 12 of the Rules of the Republican Party to provide:
    (1) For the election at large among registered party voters for a four-year term of the national
    committeeman and national committeewoman in each of the States and territories who possess
    membership on the Republican National Committee, unless state law provides otherwise.
   (2) For determining whether to endorse or conduct an open primary for the Republican
   Presidential nomination Adopt by amending Rule 13 of the Rules of the Republican Party,
   concerning Call of the Next Convention, a new paragraph (b) to provide within said Call, the
   Respondent shall set forth the pronouncement that it has either endorsed a candidate for
   President of United States, or in the alternative, to have such determined solely by the

                                                 278
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 327 of 334


   Republican National Convention therein being called.
   (3) For appointment of an Executive Director who shall serve as the chief operating officer
   supervising all subordinates to assure their compliance and fidelity to RNC policy and
   confirmation of the same, the general counsel and all other executive officers be with the advice
   and consent of two-thirds of all members in good standing by amending Rule 4(d) of the Rules
   of the Republican Party, concerning Officers of the Republican National Committee, which shall
   read in pertinent part “The chairman with the concurrence of two-thirds vote of the Members
   of the Republican National Committee shall appoint an Executive Director and a general counsel
   * * *.”
   (4) For abolishment of the procedure commonly used to evoke the Unit Rule by which delegates
   elected to cast ballots for one presidential candidate are coerced to vote for presidential
   candidates not of their choice and which is prohibited by Rule 39 of the Rules of the Republican
   Party, by allowing states to impose a “winner take all” rule in Republican Presidential primaries
   under Rule 16(a) of the Rules of the Republican Party, such state law null and void as the Rules
   of the Republican Party preempts all such state law.
E. Establishment of Association of County Party Chairs Both Grievant and Respondent shall
organize, incorporate or otherwise establish no later than thirty (30) days of issuance of this Final
Award an Association of County Party Chairs to function in form and manner similar to the
Grievant’s Association of State Democratic Chairs (“ASDC”) so that the national party committees
can maintain communications with grassroots volunteers. For purposes of Paragraph E of Part V
of this Award counties shall include New England towns, Alaska boroughs and Louisiana parishes.
F. Future Grievances Commence under Fed.R.Civ.P. Rule 65. Any commission of any act or
omission of act alleged to violate Part V of this Award shall be brought as a Formal Grievance
before the Trustee who shall proceed accordingly under the Trust Agreement, ¶ 8(E) and IOP Rule
4(d) as amended, as a proceeding under Federal Rules of Civil Procedure, Rule 65.
G. DNC or Individual RNC Members to Prosecute Grievances. The Democratic National
Committee or individual RNC Members shall be the Grievant and assume all attorney’s fees and
costs, to be reimbursed by the Respondent if the Respondent and its agents, employees, officers,
assigns, and all persons acting in concert with Respondent are found to be in violation thereto.
                              VI. Appointment of Receiver.
Respondent Republican National Committee is forthwith put on notice that:
A. Appoint of Receiver to Take Control of Respondent. If all provisions of this Award are not
satisfied by 12:01 A.M., Friday, September 28, 2018, the Trustee, after issuing a rule nisi to show
cause why relief should not be granted and a hearing for counsel to be heard, shall convert the
Respondent into an estate and by transferring all assets thereto and therein appoint a Receiver to
assume full control and possession of the Estate of the Respondent and all assets therein and all
officers, agents, servants, employees, and attorneys, and all other persons in active concert or
participation with any of them.
B. Cause for Appointment. Cause for conversion of Respondent into an estate and appointment
of a receiver prior to the aforementioned 12:01 A.M. Friday, September 28, 2018 deadline, shall
constitute any willful disobedience of any provision of this Award and which is found to be in bad
faith, vexatious, wanton or for oppressive reasons, including and not limited to proffering any
extrajudicial statements prohibited under Paragraph C(3) of Part VII of this Award.
C. Powers and Duties of Receiver. The receiver shall have all powers and duties necessary and
proper for the efficient administration of the estate and exercise all legal and equitable powers

                                                279
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 328 of 334


required for or incidental to the exercise of his jurisdiction. The receiver shall execute the oath of
office prior to assuming office and exercising any powers and duties. The receiver shall devote the
time necessary for the prompt and proper disposition of the business of the administration of the
estate and the discharge of the powers and duties of the court, which shall be given priority over any
other occupation, business, profession, pursuit or activity.
D. Candidates for Receiver. The Trustee will consider only highly eminent individuals for
appointment as receiver, including former Members of Congress, U.S. or state Attorneys General,
governors, or deans of nationally prominent law schools, and if none are reasonably available, the
Trustee may consider self-appointment until one of the aforementioned candidates become available.
E. Compensation, Expenses, Termination. The receiver shall serve without compensation, but
shall be reimbursed for all reasonably incurred expenses. Appointment shall be terminated upon full
and complete satisfactory enforcement of all provisions of this Award.
                        VII. Additional Trust Administration Matters.
Grievant Democratic National Committee and/or Respondent Republican National Committee shall
forthwith perform the following as provided below:
A. Subsequent Action under Federal Arbitration Act.
   (1) Respondent has the right to file a motion to vacate or modify this Award under Federal
   Arbitration Act (“FAA”), but must do so within ninety (90) days of this Award. Respondent set
   out such allegations as required by FAA, 9 U.S.C. § 10(a) and serve a copy of the motion on the
   Trustee by electronic mail.
   (2) Grievant shall advance the Trustee’s attorney’s fees and expenses to file a petition to confirm
   in the U.S. District Court for the District of Columbia pursuant to 9 U.S.C. § 9, if and when
   Respondent fails to file a motion to vacate or modify under the FAA, 9 U.S.C. § 10-11, and
   shall move for expedited consideration under Fed.R.Civ.P. Rule 1 and for preferential calendar
   treatment under 28 U.S.C. § 1657(a). This shall include seeking injunctive relief in aid of
   arbitration pursuant to Fed.R.Civ.P. Rule 65.
   (3) Grievant shall be solely responsible for advances for attorney’s fees and the Trustee’s
   expense of all other prosecutions and defenses of any and all litigation now pending or
   hereinafter brought under the FAA or the Pennsylvania Uniform Trust Act or any other
   applicable law concerning this Award, including, but not limited to seeking relief from automatic
   stay under the Federal Bankruptcy Code, 11 U.S.C. § 362(d), or any similar bankruptcy or
   insolvency statute whenever evoked by Respondent.
   (4) Grievant’s advances shall thereafter be satisfied as required by 20 Pa.C.S. §§ 7769,
   7772(h)(5), 7780.6(a)(7).
B. Respondent Posting of Bond. Unless prohibited by law or rule of the court, Respondent, if
electing to oppose the Grievant’s petition to confirm under the FAA, 9 U.S.C. § 9, shall post bond
in form of a cash deposit, or an irrevocable letter of credit issued by a Federally-insured bank or a
surety bond underwritten by an underwriter with an A.M. Best rating of A+, with the Trustee no
later than 5:00 PM of the day and date Respondent files an answer in opposition to the Grievant’s
Petition to Confirm under 9 U.S.C. § 9 or an answer or reply to Grievant’s application for injunctive
relief in aid of arbitration, in the sum equal to one hundred and twenty percent (120%) of the
Surcharge and one hundred percent (100%) of the Supplemental Surcharge, attorney’s fees, and
commissions due Grievant’s counsel for enforcement of judgment under Paragraphs A, B and M of
Part II of this Award.
C. Prohibition against Certain Extrajudicial Statements.

                                                 280
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 329 of 334


   (1) That counsel for both the Grievant and the Respondent or any other lawyer who is
   participating or has participated in the investigation or litigation of this arbitration proceeding
   shall not make an extrajudicial statement that the lawyer knows or reasonably should know will
   be disseminated by means of public communication and will have a substantial likelihood of
   materially prejudicing this adjudicative proceeding in the matter and that does more than state,
   without elaboration: (1) the claim or defense involved; (2) material factual information contained
   in a public record which has not been or is not subject to the pending grievance; (3) that an
   investigation of the matter is in progress; (4) the scheduling or result of any step in litigation;
   (5) a request for assistance in obtaining evidence and information necessary thereto.
   (2) Notwithstanding the aforementioned subparagraph (1), counsel may make a statement that
   a reasonable lawyer would believe is required to protect a client from the substantial undue
   prejudicial effect of recent publicity not initiated by the lawyer or the lawyer’s client. A
   statement made pursuant to this paragraph shall be limited to such information as is necessary
   to mitigate the recent adverse publicity.
   (3) Any assertion, declaration or statement, explicit or otherwise, which does or seeks to
   delegitimize, discredit, or disparage the integrity of the arbitration tribunal and these proceedings
   and of the Trust or the current or successor Trustee, or any counsel, accountant or other
   professional advising the Trustee, or any recipients of any grants from the Trustee; or any
   statement that the lawyer knows to be false or with reckless disregard as to its truth or falsity
   concerning the qualifications or integrity of the Trustee, or successor Trustee, or any counsel,
   accountant or other professional advising the Trustee, or any recipients of any grants from the
   Trustee, including reiterating or referring persons to materially false statements made in
   pleadings in the Pennsylvania courts or in the United States Court for the District of the District
   of Columbia which does or seeks to delegitimize, discredit, or disparage the integrity of the
   arbitration tribunal and proceedings and of the Trust or the current Trustee, including those false
   statements alleging the Trust is a “fake,” “fraud” or “phony,” and other words having similar
   import; or any additional or other act which willfully disobeys this Award and is found to have
   acted in bad faith, vexatiously, wantonly or for oppressive reasons.
D. DNC and RNC Pay for Hearing Transcript. Grievant and Respondent shall equally pay for
the costs of transcription of court reporter, witness fees, and out-of-pocket travel & accommodation
expenses, if any, incurred by the Trustee within thirty (30) days of invoice.
E. Service of Award. A copy of this Award and Order Imposing Injunctive Relief shall be served
on Respondent by overnight delivery by the Grievant, email as expressly authorized by 20 Pa.C.S.
§ 7709(a) and the U.S. District Court’s EF/CMS, and on parties-in-interest, including designated
recipients of distribution of Trust income under Section 4942(a) of the Internal Revenue Code and
other nonprofit entities having affinity with the defense of civil rights secured by law, by email,
except that service by email on one or more potential third parties relative to prosecution of
Respondent and others be in camera, and upon each court of record which suffered fraud on the
court. A copy of this Award shall be posted on the Trust’s website, http://LincolnCharitableTrust.org
and its Facebook page.
F. Retention of Jurisdiction. The Trustee, sitting as the arbitrator pursuant to his statutory powers
under 20 Pa.C.S. § 7780.6(a)(3) retains jurisdiction until all provisions of this Award are fully
complied thereof and the Trustee is not Functus Officio, and his mandate does not expire until full
compliance with all provision of this Award are certified by the Trustee after a hearing for counsel
to be heard. We furthermore reserve the right to elaborate upon, without changing the result, our
Findings of Fact and Conclusions of Law to further articulate what has been pronounced.
G. Federal Income Tax Consequences. For purposes of § 104(a) of the Internal Revenue Code,
26 U.S.C. [IRC] § 104(a)(2), compensation due the Trustee by reason of satisfaction of advances

                                                 281
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 330 of 334


under 20 Pa.C.S. §§ 7769(a), 7772(h)(5), 7780.6(a)(7) shall be as compensation on account of the
Trustee’s terminal illness, Mitochondrial Disease (“Mito”). Commissioner v. Schleier, 515 U.S. 323,
336-337 (1995) and see also Estate of Wright v. Commissioner of Internal Revenue, 2007 TC Memo
278 (2007). Schleier outlined the original two-part test that must be met in order to exclude
damages under IRC § 104(a)(2): (1) the underlying cause of action giving rise to the recovery must
be based on tort or tort-type rights; and (2) the damages must “have been received on account of
personal injuries or sickness.” “[T]he recovery for lost wages is also excludable [from gross income]
as being ‘on account of personal injuries,’ so long as the lost wages resulted from time in which the
taxpayer was out of work as a result of her injuries.” Schleier, 515 U.S. at 329-330 and see also
Hauff v. Petterson, 755 F. Supp.2d 1138, 1145 (D.C.N.M 2010). We are required to find a “strong[]
causal connection,” thereby making IRC § 104(a)(2) “applicable only to those personal injury
lawsuit damages that were awarded by reason of, or because of, the personal injuries.” O'Gilvie v.
United States, 519 U.S. 79, 82-83 (1996); See also Murphy v. IRS, 493 F.3d 170, 175 (D.C. Cir.
2007) and Braddock v. Commissioner, T.C. Summary Opinion 2016-46. The Supreme Court
specifically rejected a “but for” formulation in favor of a “stronger causal connection.” O'Gilvie, 519
U.S. at 82-83.
Specifically, had not this author been suffering from Mito this matter would have been resolved
much earlier than the current time frame. It is because of the Mito and resulting fatigue is why the
Trust’s restoration has taken so long. Without having suffering from Mito, this delay would not have
occurred. In as this author’s income would be taxable under the normal course of business. IRC §
61, it is only due the personal disease - Mito - that the Trustee’s reimbursement of advances, being
the equivalent of his annual compensation that the advance has not be paid earlier – indeed much
earlier than now. Accordingly, the reimbursement of advances is the result of this author’s terminal
illness.
This author is required to rule on this matter not withstanding my personal interest in the outcome
under the Rule of Necessity. Stilp v. Commonwealth, 588 Pa. 539,557-558, 905 A. 2d 918, 928
(2006) citing United States v. Will, 449 U.S. 200, 213-216 (1980) and City of Philadelphia v. Fox,
64 Pa. 169, 185 1870 WL 8678 (1870) (“The true rule unquestionably is that wherever it becomes
necessary for a judge to sit even where he has an interest — where no provision is made for calling
another in, or where no one else can take his place — it is his duty to hear and decide, however
disagreeable it may be”).
                                       IT IS SO ORDERED




                                       ________________________________________ Trustee
Dated: June 6, 2018
Updated: November 24, 2018
Copy List on Next Page




                                                 282
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 331 of 334


Copy
Mark A. Pacella, Esq.
Chief Deputy Attorney General
Charitable Trusts and Organizations
Attorney General of Pennsylvania
Strawberry Square Harrisburg, PA 17120-0001
mpacella@attorneygeneral.gov
Lawrence Barth, Esq.
Senior Deputy Attorney General
Charitable Trusts and Organizations Section
Attorney General of Pennsylvania
21 South 12th Street, 3rd Floor
Philadelphia, PA 19107-3604
lbarth@attorneygeneral.gov
Jaime R. Harrison, Esq.
Associate Chairman & Sr. Counselor
Democratic National Committee
2 Governors Hill
Columbia, SC 29201-2757
harrisonjaime@gmail.com
Robert Bauer, Esq.
General Counsel
Democratic National Committee
c/o Perkins Coie
Suite 600
607 Fourteenth Street N.W.
Washington, D.C. 20005-3960
rbauer@perkinscoie.com
Rajiv Parikh, Esq.
Democratic National Committee
c/o Genova Burns, LLC
494 Broad Street
Newark, NJ 07102-3230
Rparikh@genovaburns.com
John R Phillippe Jr., Esq.
General Counsel
Republican National Committee
310 First Street, S.E.
Washington, D.C. 20003-1885
Jphillippe@gop.com
Amy Rothstein, Esq.
Associate General Counsel
Federal Elections Commission
999 E Street, N.W.
Washington, D.C. 20463-0001
arothstein@fec.gov
Parties-in-Interest


                                              283
      Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 332 of 334


Robert S. Mueller, III, Esq.
Special Counsel’s Office, U.S. DOJ
950 Pennsylvania Avenue NW Room B-103
Washington, D.C. 20530
special.counsel@usdoj.gov
Barry M. Simpson, Esq.
Executive Director
Pennsylvania Bar Association
100 South Street
Harrisburg, PA 17101-1210
barry.simpson@pabar.org
Valentino F. DiGiorgio III
Chairman,
PA State Republican Com.
c/o Stradley Ronon
30 Valley Stream Parkway
Malvern, PA 19355
vdigiorgio@stradley.com
Thomas G. Wilkinson, Esq.
Cozen O’Connor
1650 Market Street, Suite 2800
Philadelphia, PA 19103
twilkinson@cozen.com
Victor A. Young, Esq.
Obermayer Rebmann
1500 Market Street, Suite 3400
Philadelphia, PA 19102
victor.young@obermayer.com
James C. Sargent, Jr., Esq.
Lamb McErlane
24 E. Market Street
P.O. Box 565
West Chester, PA 19381
jsargent@lambmcerlane.com
Mary E. Kohart, Esq.
Eliott Greenleaf
925 Harvest Drive
P.O. Box 3010
Blue Bell, PA 19422
mek@elliottgreenleaf.com
Charles A. Rothfeld, Esq.
Mayer Brown
1999 K Street, N.W.
Washington, DC 20006-1101
crothfeld@mayerbrown.com



                                        284
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 333 of 334


William P. St. Clair, CPA (Pro Se)
St. Clair CPA Solutions
28 South Centre Street
Merchantville, NJ 08109
wstclair@cpasolutionsllc.net
Pamela A. Mann, Esq.
Carter, Ledyard & Milburn LLP
2 Wall Street
New York, NY 10015
mann@clm.com
Christopher McCleary, Esq.
General Counsel
U.S. Olympic Committee
One Olympic Plaza
Colorado Springs, CO 80909
chris.mccleary@usoc.org
Lee J. Dopkin, Esq.
Chief Counsel
Penn Medicine (PA Hospital)
2929 Walnut Street, Suite 400
Philadelphia, PA 19104
lee.dobkin@ogc.upenn.edu
David J. Toll, Esq.
Senior Vice President
Drexel University
3141 Chestnut Street, Suite 310
Philadelphia, PA 19104
dtoll@drexel.edu
Michael B. Gebhardt, Esq.
University Counsel Temple University
300 Sullivan Hall,
1330 W. Polett Walk
Philadelphia, PA 19122-6086
michael.gebhardt@temple.edu
Leslie Reynolds (Pro Se)
Executive Director
National Association of Secretaries of State
444 North Capitol Street NW, Suite 401
Washington, DC 20001
reynolds@sso.org
Frederick A. O. Schwarz, Jr., Esq.
Chief Counsel
120 Broadway
Suite 1750
New York, NY 10271
brennancenter@nyu.edu


                                               285
       Case 2:19-cv-04072-NIQA Document 1 Filed 09/06/19 Page 334 of 334


Sherrilyn A. Ifill, Esq.
President and Director-Counsel
NAACP Legal Defense and Educational Fund, Inc.
40 Rector Street, 5th floor
New York, NY 10006
sIfill@naacpldf.org
mrosner@naacpldf.org
Amy Cohen
Executive Director
National Association of State Election Directors
1342 Florida Avenue, NW
Washington, DC 20009
info@nased.org




                                              286
